                                                              United States Bankruptcy Court
                                                               Eastern District of Wisconsin
In re:                                                                                                                 Case No. 20-27367-gmh
Hypervibe, Inc.                                                                                                        Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0757-2                                                  User: cs                                                                    Page 1 of 154
Date Rcvd: Nov 12, 2020                                               Form ID: 309C                                                          Total Noticed: 8912
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++++             Addresses marked '++++' were modified by the USPS Locatable Address Conversion System. This system converts rural route numbers to street
                 addresses.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 14, 2020:
Recip ID                   Recipient Name and Address
db                     +   Hypervibe, Inc., 2065 American Dr., Ste. A, Neenah, WI 54956-1095
tr                     +   Larry H. Liebzeit, 4650 West Spencer Street, Appleton, WI 54914-9106
11422825               +   ABIGAIL HOFFMAN, 3131 SUMMER PL, Green Bay, WI 54313-1368
11422855               +   ADAM KELLER, 7260 COMMERCE PLAZA DR, Neenah, WI 54956-9647
11422908               +   AJ Morris, 1525 S Weimar St, Appleton, WI 54915-3831
11422976              #+   ALEX THOMPSON, 2246 Golden Gate Drive, 283, Appleton, WI 54913-4218
11423034               +   ALICIA MEINBURG, 442 LEONA WAY, Oakfield, WI 53065-9423
11423072               +   ALLEN HILL, N4016 Blackhawk Road, Pine River, WI 54965-8259
11423202               +   AMANDA NOHR, 2508 N. Meade St., Appleton, WI 54911-2209
11423206               +   AMANDA POUPORE, N13775 J 1 RD, Carney, MI 49812-8938
11423278               +   AMY FARRISH, 1829 HAROLD ST, Green Bay, WI 54302-3030
11423286               +   AMY HUSS, 622 JEFFERSON ST, Little Chute, WI 54140-1606
11423309               +   AMY Yates, 1899 cottontail dr, Oshkosh, WI 54904-6883
11423389               +   ANDREW STAATS, 5035 CLARK LAKE RD, Sturgeon Bay, WI 54235-9646
11423427               +   ANGELA KEALEY, 1522 West 6 Avenue, Oshkosh, WI 54902-5505
11423444               +   ANGELA SCHAEFER, W850 Kiel Rd, New Holstein, WI 53061-9412
11423503               +   ANNE MARTELL, LANA NEWHOUSE, 508 APPLETON ST, Menasha, WI 54952-2330
11423520               +   ANTHONY EASON, 521 FAIRVIEW AVENUE, Neenah, WI 54956-3408
11423535               +   ANTHONY STANGLER, N1735 RUSCH RD, Watertown, WI 53098-3951
11423552               +   APRIL HERMES, 1840 TAUBEL BLVD APT 12, New London, WI 54961-7608
11423561               +   APRIL SMITH-SHELTON, 2920 WILLOW DR, Plover, WI 54467-3448
11423591               +   ASHLEY BRONKHORST, 6610 WEIS ST, Allenton, WI 53002-9582
11423634               +   ASHLEY POMPLUN, W2471 BROWN DEER AVE, Pine River, WI 54965-7408
11422758               +   Aaron Anderson, 6427 13th Ave S, Minneapolis, MN 55423-1721
11422759               +   Aaron Bodette, 3211 48th st a, Wisconsin Rapids, WI 54494-3420
11422760               +   Aaron Boebel, 5310 Old C, Boscobel, WI 53805-9252
11422761               +   Aaron Dassey, 3119 45th, Two Rivers, WI 54241-1010
11422762               +   Aaron Ehlert, N4009 Rehms Road, Peshtigo, WI 54157-9636
11422763                   Aaron Hannah, 2002 21 ave, Vernon BC V1T 7B9
11422764               +   Aaron Hermes, 802 Cook St., 2, De Pere, WI 54115-3190
11422766               +   Aaron Klapper, 363 4th Street, Montello, WI 53949-9755
11422767               +   Aaron Kruger, 1621 chestnut st., Wisconsin Rapids, WI 54494-5102
11422768               +   Aaron Lahr, 1012 1st Ave W, Dyersville, IA 52040-1005
11422769               +   Aaron Larson, 1335 crystal ct, 11, Waupaca, WI 54981-2047
11422770               +   Aaron Lashua, W2527 Skyview Ct, Appleton, WI 54915-8764
11422771               +   Aaron Lytle, N9910 Dalton rd, Pardeeville, WI 53954-9755
11422772              #+   Aaron Mueller, 153 Dauphin St., Green Bay, WI 54301-2147
11422773               +   Aaron Ortiz, 2638 Butlin Ct, Beloit, WI 53511-2208
11422774               +   Aaron Parker, 402 N Newcomb St, Whitewater, WI 53190-1402
11422775               +   Aaron Person, 7140 East Wildwood Rd., Stillman Valley, IL 61084-9403




                              Case 20-27367-gmh                     Doc 8         Filed 11/14/20                Page 1 of 156
District/off: 0757-2                                        User: cs                                               Page 2 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                     Total Noticed: 8912
11422776       #+   Aaron Rommelfaenger, 334 linden st, Fond Du Lac, WI 54935-4958
11422777        +   Aaron Schaefer, 122 N HICKORY ST, FOND DU LAC, WI 54935-3210
11422778       #+   Aaron Schneider, 8 Brighton Circle, Appleton, WI 54915-6601
11422780        +   Aaron Slife, 499 s westhaven, d107, Oshkosh, WI 54904-7519
11422781        +   Aaron Snow, 1161 south Anson road, Vincennes, IN 47591-8741
11422784        +   Aaron Suiter, 5747 S Luther Valley Rd, Beloit, WI 53511-9432
11422785        +   Aaron Tessaro, 2490 Hamilton Street, Oshkosh, WI 54901-1544
11422786        +   Aaron Thompson, 638 Central Street, Oshkosh, WI 54901-4455
11422787        +   Aaron Turba, N9651 South Ct., Elkhart Lake, WI 53020-1303
11422788        +   Aaron Vanderbloomen, 2110 Flambeau Street, Manitowoc, WI 54220-6381
11422789        +   Aaron Wallin, 1211 Oshkosh ave, Oshkosh, WI 54902-2630
11422790        +   Aaron Zimmerman, 741 Taylor Ln, Stoughton, WI 53589-4133
11422791       #+   Abbey Abraham, 386 3rd St, Fond Du Lac, WI 54935-4502
11422792        +   Abbey Ambrosius, 2924 Cinnamon Ridge Trail, Green Bay, WI 54313-4053
11422793        +   Abbey Gernenz, 60 N Forrest Dr., Mazon, IL 60444-6249
11422794        +   Abbey Kasubaski, 4363 Mourning Dove Drive, Jackson, WI 53037-9477
11422795        +   Abbey Kuik, 815 DESNOYER ST, Kaukauna, WI 54130-1517
11422796        +   Abbey Nelson, 2962 west point rd, Green Bay, WI 54313-5453
11422797        +   Abbey Rhodes, 4009 Towne Lakes Circle, 9308, Appleton, WI 54913-8240
11422798        +   Abbey Williams, 303 N. Orchard St., Urbana, IL 61801-2511
11422799        +   Abbi Glinski, 1632 County Road S, Little Suamico, WI 54141-9061
11422800        +   Abby Ambrosius, 1090 S Overland Road, De Pere, WI 54115-9191
11422801        +   Abby Ashauer, 1019 Hazel St., River Falls, WI 54022-2539
11422802        +   Abby Berghol, 100 lexington court, Neenah, WI 54956-4839
11422803        +   Abby Darrow, 1102 Hoks Ridge Lane, De Pere, WI 54115-7615
11422804        +   Abby Eiynck, 566 Sycamore Cir NW, Saint Michael, MN 55376-1101
11422805        +   Abby Evenson, 10254 state highway 54 e, Wisconsin Rapids, WI 54494-8709
11422806        +   Abby Gilbertson, P.O. Box 92, Marquette, WI 53947-0092
11422808        +   Abby Heinzen, 500 W Maple Ave., Beaver Dam, WI 53916-1414
11422809        +   Abby Kalina, 215 Hunters Xing S, Slinger, WI 53086-9276
11422810            Abby Kallaher, kallaher26@gmail.com, Dubuque, IA 52002
11422811        +   Abby Klar, 1693 Southwest rd, Platteville, WI 53818-8920
11422812        +   Abby Labow, 760 Dunhill Drive, Buffalo Grove, IL 60089-1515
11422813        +   Abby Olsen, W6510 Woods Road, Shawano, WI 54166-4058
11422814        +   Abby Popp, 4109 N Windover Ct, Appleton, WI 54913-6321
11422815        +   Abby Quinnette, 3237 Mill Rd, Greenleaf, WI 54126-9331
11422816        +   Abby Tahlier, 425 Amherst Avenue, Oshkosh, WI 54901-4301
11422817        +   Abby Tesch, 4333 N Windingbrook Dr, Appleton, WI 54913-7766
11422818        +   Abby Vanveghel, 1059 Lee Ave, De Pere, WI 54115-1132
11422819        +   Abi Thede, 3443 Brooks Rd, Oshkosh, WI 54904-8535
11422820        +   Abie Sella, 4768 Red Fox Lane, West Bend, WI 53095-7813
11422821        +   Abigail Bauer, 8215 E Bowers Lake Road, Milton, WI 53563-9383
11422823        +   Abigail Eiche, W2802 Sunny Rd, Eden, WI 53019-1250
11422824        +   Abigail Fayta, 2440 Bangs st., Marinette, WI 54143-2038
11422826        +   Abigail Johnson, 1657 Tonya Trl, Neenah, WI 54956-1663
11422827       #+   Abigail Kielich, 404 Lexington Drive, Waunakee, WI 53597-1072
11422828        +   Abigail Lane, 2508 E Belleview Pl, Apt. 46, Milwaukee, WI 53211-4229
11422829        +   Abigail Mauno, 401 East Jacker Ave, Houghton, MI 49931-2076
11422830       #+   Abigail Nellessen, 1911 5th St S, Wisconsin Rapids, WI 54494-6005
11422832        +   Abigail Rusch, 1149 west cecil street, Neenah, WI 54956-3608
11422833        +   Abigail Schneider, W1998 county Rd E Cecil, Cecil, WI 54111-9306
11422834        +   Abigail Schweiner, 4901 Church Road, New Franken, WI 54229-9603
11422835        +   Abigail Sordahl, 1416 Anderson Avenue, Wakefield, MI 49968-1127
11422836        +   Abigail Vanne, 19 Braman St, Danvers, MA 01923-1906
11422837        +   Abraham Eisen, 4207 N Tigerlily Drive, Appleton, WI 54913-6344
11422838        +   Adalia Altman, 2838 Mt. Mary Circle apt 15d, Green Bay, WI 54311-4850
11422839        +   Adam Axtell, P.O. box 662, Rochester, WI 53167-0662
11422840        +   Adam Brotski, 1830 12th ave, Green Bay, WI 54304-3754
11422841        +   Adam Compton, 329 12th Ave, Green Bay, WI 54303-1719
11422843        +   Adam Feinauer, 2549 West Waukau Ave, 5, Oshkosh, WI 54904-6337
11422844        +   Adam Fisher, 1447 Medford Ln, Mishawaka, IN 46544-6104
11422845        +   Adam Freund, W2799 Schumacher Rd, MALONE, WI 53049-1400
11422846        +   Adam Gauntt, 242 W15th Ave, Oshkosh, WI 54902-6514



                       Case 20-27367-gmh                  Doc 8        Filed 11/14/20         Page 2 of 156
District/off: 0757-2                                    User: cs                                                    Page 3 of 154
Date Rcvd: Nov 12, 2020                                 Form ID: 309C                                          Total Noticed: 8912
11422847       #+ Adam Glaske, 5490 Cleveland Ave, Stevensville, MI 49127-9668
11422848        + Adam Halada, N2044 Wochos Rd, Kewaunee, WI 54216-9295
11422849        + Adam Hauser, 2967 Adobe Dr, Fort Collins, CO 80525-2405
11422850          Adam Hay, 61 Murton ave, Sault Ste. Marie ON P6C 4G5
11422852        + Adam Heiden, 909 S. 5th St, Watertown, WI 53094-4626
11422854        + Adam Jakircevic, N85W17921 Ann Ave, Apt 11, Menomonee Falls, WI 53051-2659
11422856        + Adam Kierzek, 202 Timblin Drive #11, Kewaskum, WI 53040-9168
11422857        + Adam Kolpack, 1610 VIEW LN, Green Bay, WI 54313-5303
11422858        + Adam Kreuter, 457 Pleasant Ct, Neenah, WI 54956-1925
11422859        + Adam Landen, 3321 Logan dr, 7, Oshkosh, WI 54901-1178
11422860        + Adam Landsverk, 4623 N Brookshire Dr, Appleton, WI 54913-7677
11422861        + Adam Mallow, 345 North Jackson St, Valders, WI 54245-9679
11422862        + Adam McSorley, 3119 s 16th st, Milwaukee, WI 53215-4524
11422863        + Adam Metoxen, 425 14th Ave, 1, Green Bay, WI 54303-1780
11422864        + Adam Miller, 13702 Taus Rd, Reedsville, WI 54230-8145
11422865        + Adam Mullen, W3200 Sievert Road, Seymour, WI 54165-8309
11422866        + Adam Nicholson, 630 north 5th ave, Sturgeon Bay, WI 54235-2108
11422867        + Adam Nolde, N3071 Bay De Noc Drive, Menominee, MI 49858-9623
11422868        + Adam O'Connor, 528 French St., Peshtigo, WI 54157-1206
11422869        + Adam Ogea, 75 County Road 480, Negaunee, MI 49866-9558
11422870        + Adam Oneal, 916 E Madison st, Pontiac, IL 61764-2109
11422871        + Adam Pitkin, 2930 West Avalon Road, Janesville, WI 53546-8981
11422872        + Adam Puddy, 132 Blackbird Street, Fond Du Lac, WI 54937-1004
11422873        + Adam Quella, W1008 County Rd JJ, Kaukauna, WI 54130-9641
11422874        + Adam Quintanilla, 307 West 3rd St, Shawano, WI 54166-2105
11422875        + Adam Seebecker, N3448 Duffy rd., Mauston, WI 53948-9745
11422876        + Adam Steiner, 3914 e m h Townline rd, Milton, WI 53563-8800
11422877        + Adam Sternig, 4230 W Ramsey Ave, Milwaukee, WI 53221-4510
11422878          Adam Ulrich, 405 E Larrabee St, Waupun, WI 53963
11422879        + Adam Vandenplas, 402 E. Wisconsin St., Seymour, WI 54165-1241
11422881        + Adam Wilkens, 420 Country Creek Dr., Apt. 11, Fond Du Lac, WI 54935-9693
11422882        + Adam Winslow, 138 US Hwy M35, Negaunee, MI 49866-9545
11422883        + Adam Wittenberg, 189 Rose Ave, Fond Du Lac, WI 54935-3526
11422884        + Adam Zirbel, 3010 Golden Bear Ct., De Pere, WI 54115-8135
11422853        + Adam hinz, N3190 S End Road, Merrill, WI 54452-8728
11422885        + Addie Van Nuland, 415 S. Birch street, Kimberly, WI 54136-2018
11422886        + Addison Rozwara, 155 Brockton Pl., Valparaiso, IN 46385-8056
11422887        + Addison Van Vreede, 1965 W Telemark Cir, Green Bay, WI 54313-4371
11422888       #+ Addy Johnson, 224 Oak Water Court, De Pere, WI 54115-7820
11422889        + Adelle Duffee, 855 Highlander trail, Hudson, WI 54016-7970
11422890        + Adonia Hatheway, 1605 10th Ave, Belle Fourche, SD 57717-2104
11422891        + Adrian Banes, P.O. BOX 312, Beaver Dam, WI 53916-0312
11422892        + Adrian Huber, 610 Mill Street, Adell, WI 53001-1803
11422893        + Adrianna Jarosz, 877 jennifer lane, Sobieski, WI 54171-9419
11422894        + Adrianna Tupper, E4276 Highway 29, Kewaunee, WI 54216-9121
11422895        + Adrienne Behr, P.O. Box 183, Glenbeulah, WI 53023-0183
11422896        + Adrienne Carl Newland, 2531 Easlan Dr, Plover, WI 54467-3246
11422897        + Aerianna Price, 21458 State highway m28, Mc Millan, MI 49853-9201
11422898        + Aerin Putzke, PO Box 191, Green Lake, WI 54941-0191
11422899        + Afton Wilke, W9738 Stone Crest Drive, Hortonville, WI 54944-9290
11422900        + Ahna Magness, 4151 Fieldcrest Drive, Kaukauna, WI 54130-4536
11422902        + Aidan Murphy, 2904 Westline Rd, Green Bay, WI 54313-8264
11422903        + Aimee Benoit, 461 Janet Lane, Wrightstown, WI 54180-1157
11422904        + Aimee Nushart, 412 County Road CE, Kaukauna, WI 54130-8965
11422905        + Aimee Willems, 14040 Heyroth Ct., Mishicot, WI 54228-9410
11422907        + Aiyana Davids, 817 E Randall st, Shawano, WI 54166-2613
11422909        + Aj Sterlavage, N7572 hwy 44, Pardeeville, WI 53954-9405
11422911        + Al Schwalm, 6766 W. Glendale Ave, Glendale, AZ 85303-2690
11422913        + Alaina Steffes, 382 Minde Ct., Kaukauna, WI 54130-8707
11422915       #+ Alan Meyer, 1065 Primrose Lane, Fond Du Lac, WI 54935-1800
11422916        + Alan Warnock, 1185 Sterling Avenue, 104, Palatine, IL 60067-1939
11422917        + Alan Ziebell, E2004 King Road, Waupaca, WI 54981-8301
11422918       #+ Alana Bak, 416 Deerpath Dr, Lake Villa, IL 60046-9034



                      Case 20-27367-gmh                Doc 8       Filed 11/14/20              Page 3 of 156
District/off: 0757-2                                    User: cs                                                   Page 4 of 154
Date Rcvd: Nov 12, 2020                                 Form ID: 309C                                         Total Noticed: 8912
11422919       #+   Alayna Kjentvet, 148 Lamplighter Drive, Apt. 8, Kaukauna, WI 54130-9581
11422920        +   Alayna Skrzypchak, 1063 Sandpoint Ridge, Neenah, WI 54956-5640
11422921        +   Albert Lucas, 1321 Saint George st, Green Bay, WI 54302-1530
11422922        +   Aleaya Neu, 322 Chandler St., Horicon, WI 53032-1628
11422923        +   Alec Brenner, 1323 W Dayton St, Apt 309, Madison, WI 53715-2233
11422924       #+   Alec Craig, 2605 University Avenue, 10, Green Bay, WI 54311-4806
11422925        +   Alec Donlon, 9715 state road 42, Newton, WI 53063-9646
11422926        +   Alec Fritz, 2129 w wintergreen dr, Appleton, WI 54914-1964
11422928        +   Alec Hannum, 3333 Logan Dr., 5, Oshkosh, WI 54901-1183
11422929        +   Alec Hollman, 811 Fredrick Ct, 6, Green Bay, WI 54313-7896
11422930        +   Alec Wians, N9557 Garnet Ct, Appleton, WI 54915-7476
11422931        +   Alecia Acevedo, 461 Deer Meadow CRT, Fredonia, WI 53021-9000
11422932        +   Aleena Volz, 1019 Dove Street, Oshkosh, WI 54902-3301
11422933       #+   Aleesha Gillingham, 406 N University ave, Beaver Dam, WI 53916-1842
11422934        +   Aleeshea Nowacki-Klemstein, 901 Adams St, Little Chute, WI 54140-1505
11422935            Aleigha Rampson, 3689 Hubertus Rd, Richfield, WI 53076
11422936        +   Aleksander Hein, 915 norton st, Wausau, WI 54401-2808
11422937        +   Alen Maring, Po box 82, Mills, WY 82644-0082
11422938        +   Alena Naqvi, 920 March Street, Lake Zurich, IL 60047-1445
11422939        +   Alena Schoeller, 2921 S Potter Rd, Orfordville, WI 53576-9767
11422940        +   Alena Strassburg, 823 Pelican Drive, Pulaski, WI 54162-9439
11422941        +   Alene Lewis, 911 W Ionia St, Lansing, MI 48915-1850
11422942        +   Alenna Shatswell, 6865 ruby ln, Mounds, OK 74047-4894
11422943        +   Alesha Williamson, W5508 county road w, Wild Rose, WI 54984-5935
11422944        +   Alesia Kritz, N1587 State Rd 28, Adell, WI 53001-1349
11422945        +   Alesia Link, 3115 Redfield Dr, Leland, NC 28451-7792
11422946        +   Alex Andryk, 6112 50th Avenue, Kenosha, WI 53142-1326
11422947        +   Alex Baleiko, 72 Clinton Street, 72, Fond Du Lac, WI 54937-1162
11422948        +   Alex Cizek, 1051 N. Oakley Drive W., Apt. 207, Westmont, IL 60559-6125
11422949        +   Alex Costello, N5052 County Road UU, Fond Du Lac, WI 54937-9623
11422950        +   Alex DesJarlais, 1422 W Rogers Ave, Appleton, WI 54914-5009
11422952        +   Alex Dvorak, 2805 SCOTCH PINE TRL, Green Bay, WI 54313-8178
11422953       #+   Alex Giles, 210 N Freeman Dr, 4, Port Washington, WI 53074-2062
11422954        +   Alex Hanson, N5960 Shore Drive, Wallace, MI 49893-9663
11422956        +   Alex Kermendy, 3918 Rivers Crossing Drive, Waukesha, WI 53189-6857
11422957        +   Alex King, 8134 m.5 rd, Gladstone, MI 49837-9078
11422958       #+   Alex Kluever, 2430 Sycamore Dr, 11, Green Bay, WI 54311-5483
11422959        +   Alex Kohler, 221 Washington Ave, Neenah, WI 54956-3041
11422960        +   Alex Kurivial, 7980 Rhode ct, Dyer, IN 46311-2697
11422961        +   Alex Lambert, 1749 Edison Street, 3, Green Bay, WI 54302-3141
11422962        +   Alex Leeman, 500 E. Lindbergh St., Appleton, WI 54911-2834
11422963        +   Alex Lefeber, 111 East Prospect Street, Plymouth, WI 53073-2216
11422965        +   Alex Leonhardt, n168 w20459 main street, Jackson, WI 53037-8101
11422966       #+   Alex Lindstrom, 1126 North 18th Street, Escanaba, MI 49829-1626
11422967        +   Alex Moderhack, 995 Jessica dr., Wauconda, IL 60084-1487
11422968        +   Alex Mueller, 22330 Rockville Rd, Kiel, WI 53042-1804
11422969        +   Alex Mura, 1302 Fremont Street, Algoma, WI 54201-1944
11422970        +   Alex Pajnich, 4695 I Rd, Bark River, MI 49807-9741
11422971        +   Alex Paschke, 632 Acorn Glenn, Delafield, WI 53018-1526
11422972        +   Alex Plascencia, 1780 Bond Street, Green Bay, WI 54303-4602
11422973        +   Alex Severinghaus, 1609 northfeild dr, Niles, MI 49120-4569
11422974        +   Alex Shibilski, 2500 Locust Drive #19, Plover, WI 54467-3957
11422977        +   Alex Toebes, 1818 Granville Road, Cedarburg, WI 53012-9734
11422978        +   Alex Tomany, 609 Grove Street, Mauston, WI 53948-1515
11422979        +   Alex Twaroski, 523 N 10th Ave, Wausau, WI 54401-4384
11422980        +   Alex Villegas, 109 n main st, Iron Ridge, WI 53035-9686
11422981        +   Alex Williams, 249 w 19th, Oshkosh, WI 54902-6972
11422982       #+   Alex Zirbel, W160 COUNTY ROAD S, De Pere, WI 54115-8822
11422983        +   Alex Zuckerman, 5513 N Mohawk ave, Milwaukee, WI 53217-5034
11422984        +   Alexander Barnes, 1201 Ave I, Fort Madison, IA 52627-4549
11422985        +   Alexander Butterfield, 5024 county rd II, Larsen, WI 54947-8736
11422986       #+   Alexander Laning, 310 south chestnut st, Platteville, WI 53818-3412
11422987        +   Alexander Legault, 2186 CRESTWOOD SPRINGS DR, Green Bay, WI 54304-1807



                       Case 20-27367-gmh               Doc 8      Filed 11/14/20              Page 4 of 156
District/off: 0757-2                                       User: cs                                                  Page 5 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                        Total Noticed: 8912
11422988        +   Alexander Mulder, 7122 Jones Circle Apt 7, Apt. 7, Omaha, NE 68106-1074
11422989        +   Alexander Murphy, N5919 Wolf Road, Manawa, WI 54949-9153
11422990        +   Alexander Roach, 4664 78th st, Kenosha, WI 53142-4273
11422991        +   Alexander Skaros, 205 N. Dries St., Saukville, WI 53080-1913
11422992        +   Alexander Totts, 3940 Hemlock Court, Oshkosh, WI 54904-9588
11422993        +   Alexander Walla, 646 Castlestone ct., Oneida, WI 54155-9384
11422994       #+   Alexandra Sweet, 2520 N Stowell Ave, 206, Milwaukee, WI 53211-4208
11422995        +   Alexandrda Lipske, 7128 New Castle West, Hartford, WI 53027-8507
11422996        +   Alexandria Blaine, 14380 W Honey Ln, New Berlin, WI 53151-2445
11422997        +   Alexandria Clark, 10131 US HIGHWAY 2, Rapid River, MI 49878-9279
11422998        +   Alexandria Freet, 1208 30th Street, Rockford, IL 61108-3716
11422999        +   Alexandria Guyes, 904 E Airport Rd, 6, Menasha, WI 54952-1949
11423000        +   Alexandria Her, 1127 weatherwood dr, Neenah, WI 54956-1139
11423001        +   Alexandria Skruch, 514 mill street, Waupaca, WI 54981-1220
11423002        +   Alexandria Steger, 5942 Hwy 175, Hartford, WI 53027-9446
11423004        +   Alexia Samuel, 715 Starboard Ct W, Apt A, Oshkosh, WI 54901-2093
11423005        +   Alexia Weber, w208 meridian rd, Theresa, WI 53091-9746
11423006        +   Alexis Baker, 320 east main st, Mount Horeb, WI 53572-2033
11423007        +   Alexis Bergner, 4950 Founders Terrace, 133, Oneida, WI 54155-7706
11423008       #+   Alexis Davis, 9825 Stone Borough Dr, 1226, Charlotte, NC 28277-0624
11423009       #+   Alexis Doyle, N7648 Autumnwood Trail, Malone, WI 53049-1436
11423010        +   Alexis Griesbach, W9867 County Road TT, Hortonville, WI 54944-9679
11423011        +   Alexis Hagstrom, E4850 Sunset Rd, Ironwood, MI 49938-9605
11423012        +   Alexis Lannoye, 324 Buena Vista Dr., Arlington, WI 53911-8554
11423013        +   Alexis Louwagie, 3003 2nd St, Emmetsburg, IA 50536-1111
11423014        +   Alexis Mokler, 185 S Westhaven Drive, 211, Oshkosh, WI 54904-7526
11423015        +   Alexis Moore, 9001 Hickory Drive, Kewaskum, WI 53040-9256
11423016        +   Alexis Myszka, 230 Reservoir Ave, Wausau, WI 54401-4267
11423017        +   Alexis Navarrette, 3461 S 93rd Street, Milwaukee, WI 53227-4308
11423018       #+   Alexis Oliver, 2825 E Milwaukee St, Janesville, WI 53545-1360
11423019        +   Alexis Pogatchnik, 7675 422nd St., Rice, MN 56367-9512
11423020        +   Alexis Walters, N113W17053 Driftwood Ct, Apt 6, Germantown, WI 53022-5835
11423021        +   Alexus Biertzer, 354 east first street, Fond Du Lac, WI 54935-4564
11423022        +   Alexxa Young, 505 County Road 480, Marquette, MI 49855-9410
11423023        +   Alexys Jenkins, 8841 Emerald Ave, Westminster, CA 92683-7205
11423024        +   Ali Austin, 11217 N Washington Rd, Edgerton, WI 53534-8885
11423025       #+   Ali Davey, 421 E elm st, River Falls, WI 54022-2312
11423026        +   Ali Oskey, w6059 Newland Rd, Black Creek, WI 54106-9051
11423027       #+   Alicia Campion, 4115 Bellevue Pl, Two Rivers, WI 54241-1133
11423029        +   Alicia Czarnik, 1021 McKenna Blvd, Apt 2, Madison, WI 53719-2283
11423030        +   Alicia Dehne, 113 Oak st, Chilton, WI 53014-1547
11423031        +   Alicia Delarosa, 3813 Bertram St., Corpus Christi, TX 78416-1507
11423033        +   Alicia Grube, 76 Bellevue Pl, Appleton, WI 54913-7675
11423035        +   Alicia O'brien, 115 e Waupun st, Oakfield, WI 53065-9745
11423036        +   Alicia Reta, 2404 w Mark drive, Sheboygan, WI 53083-4325
11423037        +   Alicia Rodriguez, w5163 elmwood road, Menominee, MI 49858-9697
11423038        +   Alicia Tebo, 17106 Valley Dr., Tinley Park, IL 60487-7618
11423040        +   Alicia Whittemore, 1695 S Nicolet Rd, Apt #5, Appleton, WI 54914-7539
11423041        +   Alicia Wilcox, N108 12th Avenue, Montello, wi 53949-8803
11423042        +   Alisa Mundt, 881 Security Dr., DD308, Fond Du Lac, WI 54935-8256
11423043        +   Alisha Jessel, W1817 County Road B, Marinette, WI 54143-9457
11423044            Alisha Thiel, 1024 Lucerne Dr, 3A, Neenah, WI 54956
11423045        +   Alisia Feland, 1750 49th Str S, Apt 108, Fargo, ND 58103-7766
11423046            Alison Block, W142N 7870 Thorndell Drive, Menomonee Falls, WI 53051
11423047        +   Alison Bockhop, 4840 mallet drive, Loves Park, IL 61111-5426
11423048        +   Alison Coovert, 1911 Brickville Rd, Sycamore, IL 60178-8637
11423049        +   Alison Freleng, 3108 south hill road, Jamaica, VT 05343-9795
11423050        +   Alison Johnson, PO Box 33, Chatham, MI 49816-0033
11423051        +   Alison Juntunen, 100 Tena Marie Cir, Lodi, WI 53555-1364
11423053        +   Alison Peot, 1814 Briquelet st, Green Bay, WI 54304-3814
11423054        +   Alison Pujanauski, 2397 Woodland Rd, Port Washington, WI 53074-9653
11423055        +   Alison Schulenburg, 4325 West Edgerton Avenue, Milwaukee, WI 53220-4832
11423056        +   Alissa Grauvogl, S8372 Denzer road, North Freedom, WI 53951-9771



                       Case 20-27367-gmh                 Doc 8       Filed 11/14/20             Page 5 of 156
District/off: 0757-2                                         User: cs                                               Page 6 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                     Total Noticed: 8912
11423057       #+   Alissa Peterson, 30969 Stone Ridge Dr, Apt 3211, Wixom, MI 48393-3875
11423058       #+   Alissa Reetz, E2364 Julie Lane, Waupaca, WI 54981-9176
11423060        +   Alissa Servaes, 1624 Schinderle Lane, Algoma, WI 54201-1877
11423061        +   Alissa St. Louis, N6140 Pleasant Dr., Princeton, WI 54968-8446
11423062        +   Alissondra Quatsoe, 885 Southern Cross Road, Green Bay, WI 54303-6575
11423063        +   Alivia Brandner, W4975 Emery Lane, Fond Du Lac, WI 54937-7788
11423064       #+   Aliya Madigan, 565 Oak Hill Dr., Pardeeville, WI 53954-9394
11423065        +   Allan Erwin, 2002 29th St, Cody, WY 82414-7508
11423066        +   Allan Euhardy, 1106 W Grant St, Appleton, WI 54914-2658
11423067        +   Allan Larson, 1521 N Morrison, Appleton, WI 54911-3613
11423068        +   Allan Schackow, 8787 Ann street, Omro, WI 54963-9522
11423069        +   Allan Wakkuri, 1110 Deer Lake Road, Ishpeming, MI 49849-9706
11423070        +   Allen Detweiler, 53 N 6th St. Apt. 1, Hilbert, WI 54129-9596
11423071        +   Allen Garrett, 4165 BELL HWY, Eaton Rapids, MI 48827-7003
11423073       #+   Allen Kramer, PO Box 183, Stevens Point, WI 54481-0183
11423074        +   Allen Liming, 208 W. 1st, Gridley, IL 61744-7707
11423075        +   Allen Matthys, 4656 meadow 24th lane, Cornell, MI 49818-9513
11423076        +   Alley Ramirez, 602 E Washington St., New London, WI 54961-1959
11423077        +   Alli Gardner, 217 Stonebrook Dr, Waukesha, WI 53186-1271
11423078        +   Alli Richard, W9526 Aldercate Drive, Lodi, WI 53555-9434
11423079       #+   Alli Sackett, 461 E Oak St, Ironwood, MI 49938-2909
11423080       #+   Allicen Leist, 2483 Duck Creek Parkway, Green Bay, WI 54303-6200
11423081        +   Allie Brooks, 820 1/2 E Lieg. Ave, Shawano, WI 54166-3526
11423082        +   Allie Deruyter, 213 S 5th Street, Cedar Grove, WI 53013-1383
11423083        +   Allie Guyant, N1833 County Road K, Waupaca, WI 54981-9465
11423084        +   Allie Siegel, 1221 Beechwood Ln, Menasha, WI 54952-1826
11423085        +   Allie Weber, 1031 Ann Marie way, Oconomowoc, WI 53066-2916
11423086        +   Allie Young, 876 MOON DR., Green Bay, WI 54313-6924
11423087        +   Allison Bentheimer, W256 Thompson Circle, Oconomowoc, WI 53066-2012
11423088        +   Allison Berger, 5436 Wind Dancer Court, Sheboygan, WI 53081-9001
11423090        +   Allison Dobrunz, 842 Tarragon Drive, Kaukauna, WI 54130-3019
11423091        +   Allison Grobstick, 1414 lincoln ave, Dubuque, IA 52001-2144
11423092        +   Allison Lammi, 5866 havenwood hills drive, Little Suamico, WI 54141-8657
11423093        +   Allison Leschke, 8204 Borgwardt Rd, Valders, WI 54245-9796
11423094        +   Allison Miller, 425 Robert Ln, Green Bay, WI 54311-7540
11423095        +   Allison Raddant, N6040 Mork Ave., Shawano, WI 54166-3947
11423096       #+   Allison Satori, 819 S PLEASANT VIEW RD, 2, Plymouth, WI 53073-4244
11423097        +   Allison Shufelt, N1678 Randall Road, Watertown, WI 53098-4628
11423098        +   Ally Gietzel, 10 Carriage Court, Fond Du Lac, WI 54935-6513
11423099        +   Ally Hewitt, 7065 Wisnac Lane, Winneconne, WI 54986-9765
11423100        +   Ally Meneau, 1461 Quarry Park Dr, De Pere, WI 54115-7231
11423101        +   Ally Piette, 922 Oviatt Street, Kaukauna, WI 54130-1531
11423102        +   Ally Vanden Burgt, 1001 Woodland Ct, Kaukauna, WI 54130-3649
11423104        +   Allysa Olson, 304 W North St, 221, Waukesha, WI 53188-5168
11423106        +   Allyson Harbridge, 1019 Crescent ave., Fond Du Lac, WI 54935-7618
11423107        +   Allyson Tebon, 4509 Hwy 73, Deerfield, WI 53531-9787
11423108        +   Alma Sandoval, 1693 Schubert Dr, Morris, IL 60450-3619
11423109       #+   Althea Vanevenhoven, W6343 sonny drive, Apt 3, Menasha, WI 54952-9005
11423110        +   Alton Kruckeberg, 1120 Taylor St, Little Chute, WI 54140-2142
11423111        +   Aly Boettcher, 36722 clover lane, Oconomowoc, WI 53066-9425
11423112        +   Aly Chartier, 1508 Whitewater Drive, West Bend, WI 53095-9844
11423113        +   Aly Nichole, 1103 W 8th st, Appleton, WI 54914-5341
11423114        +   Alyah Balthazor, 100 grant st suite 24, De Pere, WI 54115-2002
11423115        +   Alysan Stauffacher, 3971 OKeefe Ct, Stevens Point, WI 54482-9180
11423116        +   Alysha Nelson, 1785 Glendora Ln, Ishpeming, MI 49849-2720
11423117        +   Alyson Stitz, 2900 w forest hill ave, Franklin, WI 53132-8444
11423118            Alyssa Arguelles, 417 Thomas Street, Fond Du Lac, WI 54935
11423119        +   Alyssa Brewer, 1720 Woodstock st, Oshkosh, WI 54904-7320
11423120        +   Alyssa Brown, 1514 Northpoint St, Oshkosh, WI 54901-3117
11423121        +   Alyssa Brugger, 559 Clay St, Wrightstown, WI 54180-1193
11423122        +   Alyssa Davis, 7336 Shircel Rd, Sheboygan, WI 53081-8842
11423123        +   Alyssa Dreher, w2507 rustic dr, Campbellsport, WI 53010-2523
11423124        +   Alyssa Grant, E2419 Larson Road, Waupaca, WI 54981-8508



                       Case 20-27367-gmh                   Doc 8        Filed 11/14/20         Page 6 of 156
District/off: 0757-2                                        User: cs                                             Page 7 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                   Total Noticed: 8912
11423125        +   Alyssa Guerten, 206 E Northlawn Drive, Cottage Grove, WI 53527-8918
11423126        +   Alyssa Gunter, 541 Garfield Avenue, Elyria, OH 44035-3531
11423127        +   Alyssa Hammond, N10168 Cty Tk V, Mayville, WI 53050-2028
11423128        +   Alyssa Hegemann, 3200 North Britton Rd., Union Grove, WI 53182-9352
11423129        +   Alyssa Holsinger, 117 Circle Drive East, Montgomery, IL 60538-2732
11423130        +   Alyssa Koska, 1208 folkstone dr, Green Bay, WI 54313-7474
11423131       #+   Alyssa Larson, 401 John St, Ripon, WI 54971-1820
11423133       #+   Alyssa Lind, 628 Park Street, Ripon, WI 54971-1228
11423134       #+   Alyssa McDowell, 121 W 23 Ave, Oshkosh, WI 54902-7036
11423135        +   Alyssa McFadden, 229 S Franklin St, Oconto Falls, WI 54154-1426
11423136        +   Alyssa Meyers, 2203 Rygar Court, De Pere, WI 54115-1678
11423137        +   Alyssa Nelson, 6512 State Rd 76, Neenah, WI 54956-9774
11423138        +   Alyssa Rafuse, W6553 Rhinestone Ct, Greenville, WI 54942-9097
11423139        +   Alyssa Rohda, 13014 W Needham Dr., New Berlin, WI 53151-1842
11423140        +   Alyssa Romanowski, 229543 county road Q, Ringle, WI 54471-6156
11423141        +   Alyssa Salas, 8835 E windlake rd, Muskego, WI 53150-6107
11423142       #+   Alyssa Salzwedel, 319 meadowlark drive, Westfield, WI 53964-9052
11423143        +   Alyssa Scharbarth, N5723 state highway 76, Shiocton, WI 54170-8503
11423144        +   Alyssa Schwartz, 232 Wisconsin Ave, Brillion, WI 54110-1520
11423145        +   Alyssa Sheely, 1608 Fairlwan Ave, Fond Du Lac, WI 54937-1082
11423146        +   Alyssa Taubel, N590 silver lane, Pulaski, WI 54162-8396
11423147        +   Alyssa Thibodeau, 4729 W Chicory Lane, Appleton, WI 54914-8608
11423148        +   Alyssa Tomfohrde, 1004 Arrowwood Court, Pewaukee, WI 53072-2691
11423149        +   Alyssa Uhlers, 1108 Ellis Street, Kewaunee, WI 54216-1824
11423150        +   Alyssa Westover, 204 N. Farmer St, Princeton, WI 54968-9048
11423151        +   Alyxis Paiser, W5860 south oak park circle, Shawano, WI 54166-1804
11423152        +   Amanada Goffard, N5265 country raod E, De Pere, WI 54115-8519
11423153        +   Amanda Alsteen, E3504 Partridge Road, Casco, WI 54205-9687
11423154        +   Amanda Amon, 2019 N Farwell Ave, 302, Milwaukee, WI 53202-1142
11423155        +   Amanda Anderson, 360 Sherman st., Fond Du Lac, WI 54935-5050
11423158        +   Amanda Bowe, 380 Forest Avenue, Fond Du Lac, WI 54935-4015
11423160        +   Amanda Bray, 520 Roger Ct, Kaukauna, WI 54130-3044
11423161        +   Amanda Butler, 5136 Enchanted Valley Rd., Cross Plains, WI 53528-9765
11423162        +   Amanda Caloun, 3416 Hoffman Drive, Plover, WI 54467-3860
11423163        +   Amanda Casey, 801 Gregory Way, Winnebago, IL 61088-9597
11423164        +   Amanda Cisewski, 2108 Clark Street, Stevens Point, WI 54481-3801
11423165        +   Amanda Dausey, 971 gay dr, Neenah, WI 54956-3966
11423166       #+   Amanda Dempsey, 725 Harrison Ave, Omro, WI 54963-1756
11423167        +   Amanda Duchow, 873 Corporate way, 2, Pulaski, WI 54162-8870
11423169            Amanda Enright, 14 lakeside crescent, Keilor east, Vic 03033-0000
11423170        +   Amanda Ernst, 75 Paulina St, Clintonville, WI 54929-1716
11423171        +   Amanda Finch, 135 N. Woodward St., Upper, Brandon, WI 53919-9697
11423172        +   Amanda Fink, W6949 Angel Hill Dr, Greenville, WI 54942-9212
11423173       #+   Amanda Flees, 1821 Burin Court, Plover, WI 54467-2818
11423174        +   Amanda Gilman, 8981 S 77th St, Franklin, WI 53132-9784
11423175        +   Amanda Gruszynski, W5133 Blue Heron Court, Sherwood, WI 54169-9622
11423176       #+   Amanda Guzowski, 2401 Great Plains Drive, 1, Neenah, WI 54956-9597
11423177            Amanda Hadley, 1178 Whiterock St, Gloucester ON K1J 1B2
11423178        +   Amanda Halford, 1516 repp ave, Oshkosh, WI 54902-2651
11423179        +   Amanda Heckert, 900 S Walden Ave, Appleton, WI 54915-3743
11423180        +   Amanda Heizmann, 704 S. Indiana Ave., 4, West Bend, WI 53095-4064
11423181        +   Amanda Holm, 103 N Elm St, E, Kimberly, WI 54136-1400
11423182        +   Amanda Infusino, 1101 South Street, Racine, WI 53402-3717
11423183        +   Amanda Jacobchick, 33 Amory st, Fond Du Lac, WI 54935-3547
11423185        +   Amanda Joel, N59W24321 Eagle Ridge Ct., Sussex, WI 53089-3692
11423186        +   Amanda Jones, 5567 Woodland Road, Winneconne, WI 54986-9753
11423187        +   Amanda Klemme, 108 S Military Rd, Fond Du Lac, WI 54935-4112
11423189        +   Amanda Kositzke, N4157 Garvey Ave, Kaukauna, WI 54130-7140
11423190        +   Amanda Kramer, W951 Edwards Ave, Marinette, WI 54143-9240
11423191        +   Amanda Krause, 770 W Cecil St, Neenah, WI 54956-3743
11423192       #+   Amanda Kruck, 1119 16th St, Two Rivers, WI 54241-3001
11423193        +   Amanda Kwiatkowski, 4221 S 6TH ST, A42, Milwaukee, WI 53221-1776
11423195        +   Amanda Ln, 14069 Hanna Way, South Beloit, IL 61080-2528



                       Case 20-27367-gmh                  Doc 8       Filed 11/14/20        Page 7 of 156
District/off: 0757-2                                      User: cs                                                  Page 8 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                        Total Noticed: 8912
11423196            Amanda Loberger, 10506 Gillett Town Hall Road, Gillett, WI 54124
11423197        +   Amanda Marie, 1665 N Mccarthy Rd, 10, Appleton, WI 54913-5458
11423198        +   Amanda Mcintire, 300 N. Big Creek Road, Marquette, MI 49855-9211
11423199        +   Amanda Metzner, 2827 Travertine Court, Green Bay, WI 54311-6135
11423200       #+   Amanda Morley, 1035 South Clay Street, Green Bay, WI 54301-3123
11423201        +   Amanda Mullen, 244 Timber Ridge Dr., Kalamazoo, MI 49006-4395
11423203        +   Amanda Nuechterlein, W7578 Gene Ct, Greenville, WI 54942-8551
11423204        +   Amanda Pavelec, 234 Randolph Dr, 107, Madison, WI 53717-1629
11423205        +   Amanda Pinkston, 404 N 2ND ST, MALTA, IL 60150-9759
11423207        +   Amanda Reason, N5339 State Hwy 17, Gleason, WI 54435-9401
11423209        +   Amanda Schley, E10865 Eulrich rd, Clintonville, WI 54929-9549
11423210        +   Amanda Schneider, W6176 Sherwood point dr, Greenville, WI 54942-8794
11423211        +   Amanda Sobecki, 958 zemlock ave, Neenah, WI 54956-3732
11423212       #+   Amanda Steinbach, W7085 buttercup court, Greenville, WI 54942-9049
11423213        +   Amanda Stibb, W4835 Roeder Road, Princeton, WI 54968-8522
11423214        +   Amanda Stoner, 1404 Cambridge rd, Kewanee, IL 61443-1008
11423215        +   Amanda Stroka, 5866 Main St, Abrams, WI 54101-9543
11423216        +   Amanda Tadych, W6360 Lone Elm Rd, Van Dyne, WI 54979-9426
11423217            Amanda Taylor, 2304 Nth 15th, Sheboygan, WI 53083
11423218        +   Amanda Theis, 23558 Newport Ave, Prior Lake, MN 55372-8904
11423219        +   Amanda Thomson, 16308 27th st, Gobles, MI 49055-9214
11423220        +   Amanda Traxler, 8350 Liberty School Rd, Omro, WI 54963-9608
11423221        +   Amanda Vander Werff, W9179 Alpine Trail, Wautoma, WI 54982-5513
11423223        +   Amanda Wassilus, 407 E. Mill St., apt.1, Plymouth, WI 53073-1863
11423224       #+   Amanda Wettengel, 337 east Mitchell ave, Appleton, WI 54915-2173
11423226        +   Amanda Williams, 9624 Ridge Heights Rd, Fairview Heights, IL 62208-2319
11423225        +   Amanda Williams, 22 1st street nw, #5, Fairfax, MN 55332-3174
11423227        +   Amanda Zane, 9324 south 35th street, Franklin, WI 53132-9151
11423228        +   Amber Boucher, 1515 28th st, Sioux City, IA 51104-2909
11423230       #+   Amber Davids, 305 Hudson St, Antigo, WI 54409-2149
11423231        +   Amber Edwards, 611 Spruce St., Sauk City, WI 53583-1343
11423232        +   Amber Fields-Travis, 322 Westbrook Dr, Oshkosh, WI 54904-7823
11423233        +   Amber Grube, 8516 Westbrook Drive, Sturtevant, WI 53177-2829
11423234        +   Amber Haack, 119 Hidden Ridges Circle, Combined Locks, WI 54113-1336
11423235        +   Amber Heiden, 326 HOUSTON ST, Ripon, WI 54971-1541
11423236       #+   Amber Hohner, 250 6th Street E, 729, Saint Paul, MN 55101-1967
11423237        +   Amber Immel, Po box 214 106 church street, Eden, WI 53019-0214
11423238        +   Amber Jirschele, 2723 deer Creek Drive, Racine, WI 53406-1755
11423239        +   Amber Lax, N4046 McHugh rd, Kaukauna, WI 54130-7547
11423240        +   Amber Lenards, 1513 Minnesota Avenue, Gladstone, MI 49837-1201
11423241        +   Amber Lipinski, 3842 North Wilton Avenue, Unit 1, Chicago, IL 60613-0131
11423242        +   Amber Lyons, W1015 Tip Rd, De Pere, WI 54115-8973
11423243        +   Amber Marie, 160 Warner St, Fond Du Lac, WI 54935-3937
11423244        +   Amber Martin, W207S9298 Hillendale Dr, Muskego, WI 53150-9518
11423246        +   Amber Ostrander, 2821 3rd street south, Wisconsin Rapids, WI 54494-1006
11423247        +   Amber Pearce, 149 Habig Rd, Indianapolis, IN 46217-3219
11423248        +   Amber Raebe, 4211 Depeau Road, New Franken, WI 54229-9457
11423249        +   Amber Salinas, W232N7474 Highview Dr., Sussex, WI 53089-2000
11423250        +   Amber Schwark, 6038 29th lane, Gladstone, MI 49837-9452
11423251        +   Amber Stenberg, p.o. box 31, Wilson, MI 49896-0031
11423252        +   Amber Thorstenson, 28 N brown st., 216, Rhinelander, WI 54501-3180
11423253        +   Amber Timblin, N8890 200th st, Spring Valley, WI 54767-8116
11423255        +   Amber Weinand, 5110 Hwy 2 East, Lot B11, Minot, ND 58701-8222
11423256        +   Amber Wiebelhaus, 1477 Wallace Lake Rd, West Bend, WI 53090-9072
11423257       #+   Amber Wolff, 36 Reid terrace, Apt 8, Fond Du Lac, WI 54935-3760
11423258        +   Amberly Segerstrom, 504N W GULLIVER LAKE RD, Gulliver, MI 49840-9149
11423259        +   Ambrea Martin, 511 main st, Williamsport, IN 47993-1336
11423260        +   Amelia Filer, 1115 Manila Street, Manitowoc, WI 54220-6239
11423261        +   America Hartmann, 203 Portland Ave W, Almena, WI 54805-7026
11423262        +   Amie Aikins, 720 Wilson St, Little Chute, WI 54140-1839
11423263        +   Amie Wagner Clark, 478 Neevel Ave., Waupun, WI 53963-1113
11423264        +   Ammie Choinski, 931 dove st, Oshkosh, WI 54902-3328
11423265        +   Amy Baker, N3504 W Tomahawk Trail, Montello, WI 53949-7903



                       Case 20-27367-gmh                 Doc 8       Filed 11/14/20            Page 8 of 156
District/off: 0757-2                                        User: cs                                               Page 9 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                     Total Noticed: 8912
11423266        +   Amy Barkelar, 1268 W. 20th ave, Oshkosh, WI 54902-6620
11423267        +   Amy Bauer, 551 Sunrise Dr, Lodi, WI 53555-1448
11423268        +   Amy Bauman, 1301 Springwood Lane, Faribault, MN 55021-6523
11423269        +   Amy Blaskowski, 3008 Wylde Oak Ct, Oshkosh, WI 54904-7653
11423270        +   Amy Brehmer, 1384 Kanturk Ln., Hartford, WI 53027-9769
11423271        +   Amy Buchanan, 2955 Forest View Cr, Franksville, WI 53126-9606
11423272        +   Amy Cavil, 2702 Lawrence Dr, De Pere, WI 54115-9198
11423273        +   Amy Dallman, 59 MeMe LN, Reedsburg, WI 53959-2582
11423274        +   Amy Day, 1508 W Cloverdale Dr, Appleton, WI 54914-2042
11423275       #+   Amy Dowling, 1356 Whispering Pines Lane, Neenah, WI 54956-6532
11423276        +   Amy Eddy, 2324 Eagle Summit, Stevens Point, WI 54482-8944
11423277        +   Amy Eischen, 1631 E. Byrd St., Appleton, WI 54911-3221
11423279        +   Amy GIese, 1080 Christian Drive, Oshkosh, WI 54901-0733
11423280        +   Amy Gilson, 1508 Cedar Street, Green Bay, WI 54302-1837
11423281        +   Amy Gunderson, 1105 s Watertown st, Waupun, WI 53963-9680
11423282        +   Amy Halverson, 105 S. Elizabeth St., Weyauwega, WI 54983-8503
11423283        +   Amy Hillen, 6861 N 700 E, Morristown, IN 46161-9727
11423284        +   Amy Hungerford, 814 Forest Blvd, Sheboygan Falls, WI 53085-2564
11423285        +   Amy Hurrish, 2924 Nikki Lee Ct., Green Bay, WI 54313-9235
11423287        +   Amy Immel-Weigand, 207 W Nevada Ave, Oshkosh, WI 54901-2957
11423288        +   Amy Jepson, 641 Harvest Winds Court, De Pere, WI 54115-9046
11423289        +   Amy Loose, 611 South Madison St, Chilton, WI 53014-1531
11423290        +   Amy Lynn, 208 High Street, Waupaca, WI 54981-1440
11423291        +   Amy Martin, 1120 Dakota Avenue, Gladstone, MI 49837-1408
11423292       #+   Amy Meintz, 7515 Avalon BLVD, Alpharetta, GA 30009-2458
11423293        +   Amy Morrison, 700 Leann Lane, Cedar Park, TX 78613-6701
11423294        +   Amy Ourada, 2700 E Dietzen Dr, Appleton, WI 54915-6614
11423295        +   Amy Peplinski, 4564 S Kingan Ave, Cudahy, WI 53110-1038
11423296        +   Amy Perkins, 1809 Sahara Dr, Green Bay, WI 54304-2956
11423297       #+   Amy Rens, 727 W Lincoln ST, 7, Waupun, WI 53963-1721
11423299        +   Amy Standiford, 818 Racine St., Menasha, WI 54952-2342
11423300        +   Amy Supanich, 16431 Dakota Rd, Lanse, MI 49946-8315
11423301        +   Amy Van Den Elsen, 1065 Fair Rd, Greenleaf, WI 54126-9719
11423302        +   Amy Van Straten, 2759 Commonwealth Court, Appleton, WI 54914-6440
11423303        +   Amy Vandervest, 1729 Pinecrest Rd, Green Bay, WI 54313-7252
11423305        +   Amy Walesewicz VanRossum, 1577 Louise St, Green Bay, WI 54302-2437
11423306        +   Amy Wettstein, 2039 Whistling Swan Cir, De Pere, WI 54115-8234
11423308        +   Amy Wrobleski, 502 15th st. s, Benson, MN 56215-1716
11423312        +   Amyjo Johnson, 844 Nebraska Street, Oshkosh, WI 54902-6067
11423313        +   Ana Eick, N6071 Cty Rd W, New London, WI 54961-9249
11423314        +   Ana Stempa, W7416 River Bend Circle, Shawano, WI 54166-6137
11423315        +   Analisa Ehli, 5785 Oak Creek Lane, Brighton, MI 48116-9476
11423316        +   Anamarie Schell, 422 school street, Waupaca, WI 54981-1626
11423317        +   Anastacia Saunders, 629 Shawano Ave, Oshkosh, WI 54901-5126
11423318        +   Anastasia Chapman, 261 Ridgecrest Dr, San Diego, CA 92114-7237
11423319        +   Anastasia Clark, 426 mill st, 2, Fond Du Lac, WI 54935-6616
11423320       #+   Anastasia Smith, 420 N Elm St, Platteville, WI 53818-2405
11423322        +   Andie Schmelzer, 735 elm st, De Pere, WI 54115-1519
11423323        +   Andre Filippelli, 1916 Pleasant Ave, Saint Charles, IL 60174-4553
11423324       #+   Andrea Ballard, 433 E Arch, Marquette, MI 49855-3807
11423325       #+   Andrea Baumler, 22135 290th St, Waucoma, IA 52171-7535
11423326        +   Andrea Biedermann, 2667 Marywood Dr., Dubuque, IA 52001-0711
11423327        +   Andrea Chier, 415 Leskey St, Berlin, WI 54923-8819
11423328       #+   Andrea Gremonprez, 1513 Hawthorn Drive, West Bend, WI 53095-4595
11423329        +   Andrea Hiles, W5150 County Rd S, Black Creek, WI 54106-8153
11423330        +   Andrea Houston, 2685 Lawrence Dr, De Pere, WI 54115-9198
11423331        +   Andrea Knipp, 1034 South 24th Street, Manitowoc, WI 54220-4830
11423332        +   Andrea Longhini, 33460 Penegor Lane, Toivola, MI 49965-9428
11423333        +   Andrea Lynn, 1620 w george washington blvd, 4, Davenport, IA 52804-1661
11423334        +   Andrea Millard, 206 W Spruce Street, Sturgeon Bay, WI 54235-2866
11423335        +   Andrea Oldenburg, W10614 BENSON LAKE RD, Amberg, WI 54102-9174
11423336       #+   Andrea Rens, 100 Fern Drive, Rosendale, WI 54974-9791
11423337        +   Andrea Rew, 3098 Spring St, Omro, WI 54963-8248



                       Case 20-27367-gmh                  Doc 8        Filed 11/14/20         Page 9 of 156
District/off: 0757-2                                         User: cs                                                 Page 10 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                         Total Noticed: 8912
11423338        +   Andrea Salzmann, 209 E Main St, Hortonville, WI 54944-8232
11423339        +   Andrea Schleppenbach, 1519 Pennsylvania ave, Brainerd, MN 56401-4329
11423341        +   Andrea Volmer, 15400 state rtey, Rolla, MO 65401-5723
11423342        +   Andrea Ziegler, 321 Norman Lane, Center City, MN 55012-3514
11423343        +   Andrew Alcott, 4814 Ridge Road, Mount Airy, MD 21771-8904
11423344        +   Andrew Beaulieu, 555 w Huron st, Omro, WI 54963-1235
11423345        +   Andrew Beierwalters, 8821 Timber Wolf Trail, Madison, WI 53717-2724
11423346        +   Andrew Biddick, 295 E. Bank Street, Fond Du Lac, WI 54935-2561
11423347        +   Andrew Boucher, 19 Iki Dr., Apt. 7, Edgerton, WI 53534-1042
11423348        +   Andrew Breitkreutz, 1305 Dayton St, Mayville, WI 53050-1056
11423349        +   Andrew Brown, 201 Chestnut St, Lena, IL 61048-9336
11423350        +   Andrew Byrd, 209 8th st sw, Watertown, SD 57201-3336
11423351        +   Andrew Chittick, 3547 W 29th St, Unit 1, Greeley, CO 80634-8416
11423352        +   Andrew Cox, 2821 Marion Avenue, Mattoon, IL 61938-4927
11423354        +   Andrew Davis, 6666 W. May Rd., Bloomington, IN 47403-9097
11423353        +   Andrew Davis, 1215 7th St E, Menomonie, WI 54751-2602
11423355        +   Andrew Draugel, S1431 Coughlin Ct, La Valle, WI 53941-9273
11423356        +   Andrew Eggan, 3345 Moose River Road, Boonville, NY 13309-3619
11423357        +   Andrew Frey, 2630 Lavender Ln, 5, Green Bay, WI 54313-6869
11423358        +   Andrew Garmoe, 325 N Blue Jay St, Cortland, IL 60112-4224
11423360        +   Andrew Gutierrez, 407 S 13th St, Escanaba, MI 49829-3340
11423361        +   Andrew Hagenow, 806 Cleveland Ave, Kaukauna, WI 54130-2553
11423362        +   Andrew Hanson, 2821 Char Lane NE, Rochester, MN 55906-8379
11423363        +   Andrew Hatopp, 1790 Robin Ave, Apt R103, Oshkosh, WI 54902-8759
11423364        +   Andrew Henjum, 901 9th Ave. N.W., Waseca, MN 56093-1820
11423365        +   Andrew Henke, 2950 2nd St S, Wisconsin Rapids, WI 54494-5822
11423366        +   Andrew Houg, 417 Lincoln St, Rhinelander, WI 54501-3535
11423367        +   Andrew Johnston, W5022 Woodlund Road, Peshtigo, WI 54157-9747
11423368        +   Andrew Kasper, 2632 Autumn Drive, Crown Point, IN 46307-9498
11423369        +   Andrew Kidrick, 2229 W Pershing St, 15, Appleton, WI 54914-6066
11423372        +   Andrew Kutzke, 1411 71st dr, Union Grove, WI 53182-1625
11423373        +   Andrew Leinonen, 512 45th Ave, Menominee, MI 49858-1414
11423374        +   Andrew Lewis, 529 N Clinton St, Princeton, WI 54968-9020
11423375        +   Andrew Menard, 3330 Grouse Way, Saint Johns, MI 48879-8241
11423376        +   Andrew Montalbano, W6871 Barry Ct, Greenville, WI 54942-8010
11423377        +   Andrew Nickel, 773 N Melcorn Circle, De Pere, WI 54115-7119
11423378       #+   Andrew Oettinger, 1685 moon road, Saint Germain, WI 54558-9100
11423379        +   Andrew Patterson, 206 A Procpect Ave, Oshkosh, WI 54901-3727
11423380        +   Andrew Proffit, 1015 280th st, Britt, IA 50423-8708
11423381        +   Andrew Reimers, 3611 N 96TH ST, Milwaukee, WI 53222-2621
11423382        +   Andrew Rios, 330 Timbercreek Dr, Round Lake, IL 60073-3630
11423383        +   Andrew Rogers, 1890 fox run drive, Unit C, Elk Grove Village, IL 60007-7041
11423384        +   Andrew Rushton, 150 w superior st, Apt 2, Ishpeming, MI 49849-2333
11423385        +   Andrew Saether, 850 Liebman Ct, Apt #11, Green Bay, WI 54302-6023
11423386        +   Andrew Schmidt, 1016 Grand Ave., Little Chute, WI 54140-1717
11423387        +   Andrew Seibold, 405 carpenter ave, 2, Iron Mountain, MI 49801-3365
11423388        +   Andrew Seiler, 1914 South Oneida Street, Appleton, WI 54915-1833
11423390        +   Andrew Suydam, 1912 Sunkist Rd., Oshkosh, WI 54904-6946
11423391        +   Andrew Uphill, 204 Lom street, Combined Locks, WI 54113-1034
11423392        +   Andrew VandeBoom, 905 Fredonia Ave, Fredonia, WI 53021-9419
11423394        +   Andrew Wepner, 1318 Stone Ridge Road, Apt 13, Waupaca, WI 54981-8636
11423395        +   Andrew Westeen, 212 West Iron St, Bessemer, MI 49911-1005
11423396        +   Andrew Willson, 1819 BELLECHASE DR, NEW LENOX, IL 60451-3607
11423371        +   Andrew knurowski, 120 harrison Ave, Apt D, Omro, WI 54963-1527
11423398        +   Andy Andraschko, N15309 Smiley RD, Amberg, WI 54102-9166
11423399        +   Andy Baker, 10709 Tesch Lane, Apt 12, Rothschild, WI 54474-7923
11423400        +   Andy Barthels, 1418 cty rd I, Oshkosh, WI 54902-8851
11423401        +   Andy Birling, 951 MARQUETTE ST, Menasha, WI 54952-2885
11423402        +   Andy Boehm, 2190 American Dr, Neenah, WI 54956-1004
11423403        +   Andy Foht, 6675 Tower Drive Road, Lena, WI 54139-9513
11423404        +   Andy Frechette, 204 N Vita Ave, Beaver Dam, WI 53916-2260
11423405        +   Andy Johnson, 1609 High Point Circle, Stoughton, WI 53589-4911
11423406        +   Andy Johnson, N6736 Gilbert st, Elkhorn, WI 53121-3511



                      Case 20-27367-gmh                   Doc 8        Filed 11/14/20             Page 10 of 156
District/off: 0757-2                                         User: cs                                                Page 11 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                        Total Noticed: 8912
11423407        +   Andy Koenig, N5566 Hwy 73, Columbus, WI 53925-9301
11423408        +   Andy Kozlowski, 2297 Country Ln, Neenah, WI 54956-1094
11423409        +   Andy Pierzchalski, 208139 verde villa drive, Hatley, WI 54440-5228
11423411        +   Andy Schmidt, 207 Sunset Avenue, Algoma, WI 54201-1871
11423412        +   Andy Thill, 1607 Buckingham Lane, West Bend, WI 53095-4672
11423413        +   Andy Vollert, 1509 Academy Ave., Stevens Point, WI 54481-1124
11423414        +   Andy Williams, 414 East Walnut Street, Suite 150, Green Bay, WI 54301-5015
11423415        +   Andy Zuraw, 321 W. Washington Street, #4, Slinger, WI 53086-9301
11423416        +   Ang Sanders, 3771 Glenshire Lane, Oshkosh, WI 54904-8511
11423417        +   Angel Edler, 825 Kay Kourt, Neenah, WI 54956-1639
11423418        +   Angel Mefford, 339 S Webster Ave, Green Bay, WI 54301-3920
11423419        +   Angela Bird, 1121 Garfield St, Oshkosh, WI 54901-3629
11423420        +   Angela Derks, 909 W Frances St, Appleton, WI 54914-2361
11423421        +   Angela Dillon, 953 millbrook drive, Avon, IN 46123-7446
11423422        +   Angela Floyd, 1536 E Glendale Avenue, Appleton, WI 54911-3351
11423423        +   Angela Gabelbauer, 153 W. Armour Ave., Milwaukee, WI 53207-5823
11423424        +   Angela Helfrich Dollaway, 1629 Rasho Rd, Traverse City, MI 49696-9127
11423425        +   Angela Hoppe, 15360 Island Lake Rd, Mountain, WI 54149-9622
11423426        +   Angela J Wenninger, N7650 CTH TW, Horicon, WI 53032-9740
11423428        +   Angela Keegan, N5211 Cemetery Rd, Manawa, WI 54949-9060
11423429        +   Angela Ketcham, 1 Oak Lane, Lake Zurich, IL 60047-9198
11423430        +   Angela Klepfer, 2236 W Halsey Avenue, Milwaukee, WI 53221-2964
11423431        +   Angela Koeppel, 719 Chestnut St., Neenah, WI 54956-3868
11423433        +   Angela Lemminger, 5650 Peters Drive, West Bend, WI 53095-8707
11423435        +   Angela Meyer, W4258 County Rd U, Plymouth, WI 53073-4319
11423436        +   Angela Miller, PO Box 393, Gresham, WI 54128-0393
11423437            Angela Obst, 4190 Hidden Creek Ct, New Berlin, WI 53151
11423438        +   Angela Osterloh, 2751 Cty Rd P, Luxemburg, WI 54217-9315
11423440        +   Angela Rice, 1870 skyline dr, Stoughton, WI 53589-3252
11423441        +   Angela Roberts, 367 1/2 Amory, Fond Du Lac, WI 54935-2413
11423442        +   Angela Rogers, 248 Blaine street, Almond, WI 54909-9786
11423443        +   Angela Rose-Kratz, 320 Hungerford Ave, Negaunee, MI 49866-1332
11423446        +   Angela Tuchalski, 1304 Douglas Ave, Watertown, WI 53098-2020
11423447        +   Angela Vanick, N13682 Roush Rd, Wausaukee, WI 54177-9324
11423448        +   Angela Vosters, W3108 Sunshine Rd, Kaukauna, WI 54130-7371
11423449        +   Angeleah Gravedoni, 207 S. Pioneer Ave., Negaunee, MI 49866-1660
11423450        +   Angelica Badilla, 485 Leslie Ct, 102, Des Plaines, IL 60016-8814
11423451        +   Angelica Dreyer, N9025 Libke Rd, Cambria, WI 53923-9647
11423452        +   Angelica Morales, 315 e 14th street, Spencer, IA 51301-4541
11423453        +   Angelina Enneper, 405 West Ryan Street, Brillion, WI 54110-1037
11423454        +   Angelique Pecor, 1100 Crooks Street, Green Bay, WI 54301-3817
11423455        +   Angelle Curry, 1475 Seaside Circle, Navarre, FL 32566-7062
11423456        +   Angelo Camacho Jr., 130 N 3RD AVE, Winneconne, WI 54986-9337
11423457        +   Angie Birkett, 459 Bellevue St, Green Bay, WI 54302-2845
11423458        +   Angie Brey, 2021 45th Street S, Wisconsin Rapids, WI 54494-2629
11423460        +   Angie Claeys, 1143 Rogers Drive, Plover, WI 54467-2379
11423461        +   Angie Gruenberg, 1333 Kenwood Avenue, Beloit, WI 53511-5949
11423462        +   Angie Hodkiewicz, N7611 Lower Cliff Rd, Sherwood, WI 54169-9701
11423463        +   Angie Loomans, 630 N Lockin St, Brandon, WI 53919-9782
11423464        +   Angie May, 1420 Lindale LA, Green Bay, WI 54313-5618
11423465        +   Angie Quast, 26 Howard Ave, Fond Du Lac, WI 54935-5706
11423466        +   Angie Schmidt, 2950 E. Yoder Dr. apt. A, A, Midland, MI 48640-8580
11423468        +   Angie Vandeyacht, 430C Nancy Ln, Apt 394, Pulaski, WI 54162-8821
11423469        +   Anissa Gauthier, 654 W Rock River Cir, De Pere, WI 54115-4137
11423471        +   Anita Lamers, 1431 S Telulah Ave, Appleton, WI 54915-3808
11423472        +   Anita Ramstack, 3982 Meadow View Ct, Colgate, WI 53017-9389
11423473        +   Anlee Geranen, 125 W Carroll St, Tea, SD 57064-2080
11423474        +   Ann Barfknecht, 2668 County Road C, Wabeno, WI 54566-9242
11423475        +   Ann Dailey, 631 E Mitchell Ave, Appleton, WI 54915-2118
11423477        +   Ann Fletcher, 7384 Twin Lakes Drive, Custer, WI 54423-9534
11423478        +   Ann Hildebrandt, 126 Kappell Drive, Neenah, WI 54956-9703
11423479        +   Ann Klemp, E9161 Bear Creek Rd, Clintonville, WI 54929-9746
11423480        +   Ann Laska, 4999 Rivermoor Dr, Omro, WI 54963-9429



                      Case 20-27367-gmh                   Doc 8        Filed 11/14/20            Page 11 of 156
District/off: 0757-2                                    User: cs                                              Page 12 of 154
Date Rcvd: Nov 12, 2020                                 Form ID: 309C                                      Total Noticed: 8912
11423481        +   Ann Mandick, N73w29776 Christopherson Lane, Hartland, WI 53029-8481
11423482        +   Ann Marie Flood, 808 Sterling Drive, Fond Du Lac, WI 54935-6245
11423483        +   Ann Rose, 1707 LAKE VIEW ROAD, Washington Island, WI 54246-9135
11423484        +   Ann Thompson, 1224 Ceape Ave, Oshkosh, WI 54901-5424
11423485        +   Anna Anderson, 705 1ST ST, RANDOM LAKE, WI 53075-1734
11423486        +   Anna Baldwin, 2222 E. Belleview Pl., Apt #106, Milwaukee, WI 53211-4005
11423487        +   Anna Boardman, 623 Wanda Avenue, Neenah, WI 54956-1618
11423488        +   Anna Cleghorn, 27071 Clarpointe Dr, Warren, MI 48088-4703
11423489        +   Anna Curry, N4498 County Road C, Pulaski, WI 54162-7619
11423490        +   Anna Hephner, 202 West Breed St, Chilton, WI 53014-1008
11423491       #+   Anna Jenness, 6531 Owls Head Dr, Apt K, Indianapolis, IN 46217-8754
11423492        +   Anna Koshak, 1250 Oleson St, Rhinelander, WI 54501-2371
11423493        +   Anna Lomoro, 5520 159th St N, Hugo, MN 55038-7416
11423494        +   Anna Menges, 8807 West Hillcrest Rd, Manitowoc, WI 54220-8934
11423495        +   Annalisa Suprenand, 1930 Sheridan St, Oshkosh, WI 54901-2181
11423496        +   Annalise Werner, 299 south Westhaven drive, I204, Oshkosh, WI 54904-7599
11423497       #+   Annamae Caswell, 587 Rural St, Berlin, WI 54923-9102
11423499        +   Anne Carey, 1864 slyvan drive, Green Bay, WI 54313-4821
11423500        +   Anne Femal, 3300 Whiting Ave, Stevens Point, WI 54481-5142
11423501        +   Anne Hoffman, 18 Bellaire Ct, Appleton, WI 54911-5239
11423502        +   Anne Jenkins, 316 W Laura St, New London, WI 54961-2334
11423504        +   Anne Nelson, 330 Kraft Street, Neenah, WI 54956-4986
11423505        +   Anne Shallow, 1946 wildwood dr, SuamicoS, WI 54173-8419
11423506        +   Annette Beattie, W10578 olden road, Pickett, WI 54964-8906
11423507        +   Annie Bauer, N2966 Bay De Noc Drive, Menominee, MI 49858-9227
11423508        +   Annie Hester, 5200 Sherwin Ave, Skokie, IL 60077-3241
11423509        +   Annie Kohls, 6719 Birchwood Shores LN, Oconto Falls, WI 54154-9537
11423510        +   Annie Schneider, 3606 Beachmont Rd, De Pere, WI 54115-5504
11423511        +   Annie Wernecke, 13479 Superior Drive, Rogers, MN 55374-4784
11423512        +   Annika Redemann, 524 Church Street, Neenah, WI 54956-2546
11423513        +   Anthony Abhold, 500 Center ST, 8, Manawa, WI 54949-9771
11423514       #+   Anthony Agius, 110 Wyldewood Dr, Apt. C205, Oshkosh, WI 54904-8615
11423515        +   Anthony Benjamin, 2566 Wiigwaas Street, Hinckley, MN 55037-6383
11423516        +   Anthony Brown, 6200 N. Cliff Ave., 119, Sioux Falls, SD 57104-6159
11423517        +   Anthony Capener, 1561 brighton beach rd., Menasha, WI 54952-2905
11423518        +   Anthony Considine_anthony@yahoo.com, E4083 KROK Rd, Kewaunee, WI 54216-9604
11423519        +   Anthony Doran, 4 Tacoma Trail, Sheboygan, WI 53081-7032
11423521        +   Anthony Gamboeck, 156 S Moraine View Pkwy, 204, Whitewater, WI 53190-2173
11423522        +   Anthony Joe, 2721 Hannah St, Marinette, WI 54143-1506
11423523        +   Anthony Klenow, 518 S 31ST, Escanaba, MI 49829-1259
11423524        +   Anthony Lavere, 917 spring ave, Saint Charles, IL 60174-4431
11423525        +   Anthony Lenski, PO Box 373, Theresa, WI 53091-0373
11423526       #+   Anthony Levine, 3365 S 99th Ct, Milwaukee, WI 53227-4219
11423527        +   Anthony Liotta, W6068 dahlia dr, Appleton, WI 54915-5215
11423529        +   Anthony Nunnery, 119 Forest View Dr, Lake Bluff, IL 60044-1301
11423530        +   Anthony Phillips, 418 south cottrell dr, Saukville, WI 53080-1813
11423531        +   Anthony Priester, N4973 County Road CD, Randolph, WI 53956-9755
11423532            Anthony Ray, Packerland Drive, Prairie Du Chien, WI 53821
11423533        +   Anthony Schmalz, 3604 Don DeGroot Dr, Kaukauna, WI 54130-5503
11423534        +   Anthony Sinclair, 414 E Pleasant View Dr, Des Moines, IA 50315-7017
11423536        +   Anthony Vania, 524 Masters Ln, Green Bay, WI 54311-5725
11423537        +   Anthony Williams, 821 n 2nd st, Ishpeming, MI 49849-1605
11423538        +   Anthony Winkler, 2206 joanna ave, Zion, IL 60099-2121
11423539       #+   Anthony Winnekens, 4805 Dream Ln, Madison, WI 53718-4307
11423540        +   Anthony Wright, 1449 Miller Rd, Dubuque, IA 52003-8597
11423541        +   Anthony Young, W10320 County Road TT, Hortonville, WI 54944-9670
11423542        +   Anton Borden, 2145 Wisconsin St, Oshkosh, WI 54901-1863
11423543        +   Antonio Anaya, 305 Drake Ct, Marshfield, WI 54449-2550
11423544        +   Antonio Rodriguez, 1211 Fisk Street, Green Bay, WI 54304-2219
11423545        +   April Ashbeck, 1109 WOODLAND DR, Menasha, WI 54952-2059
11423546        +   April Burke, W2623 Aliceton Dr., Watertown, WI 53094-9542
11423547        +   April Cavanaugh, 1909 Mallard Pointe Circle, D, Waukesha, WI 53189-7003
11423548            April Churchill, 781 plpeasant ln, Appleton, WI 54915



                      Case 20-27367-gmh               Doc 8      Filed 11/14/20           Page 12 of 156
District/off: 0757-2                                         User: cs                                                Page 13 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                        Total Noticed: 8912
11423549        +   April Colantonio, 701 Newport North, Roselle, IL 60172-3421
11423550        +   April Dollin, 1013 College Ave, Racine, WI 53403-1401
11423551        +   April Gehl, W4910 Ertl Rd., Menasha, WI 54952-9756
11423553       #+   April Hudson, 211 Oak St, Kaukauna, WI 54130-2148
11423554        +   April Huffman, 3704 5th ave, South Milwaukee, WI 53172-4020
11423555        +   April Jaeger, 1513 Shelley court, Fond Du Lac, WI 54937-1074
11423557        +   April Menting, 228 S Linda St, Kimberly, WI 54136-1735
11423558        +   April Niemi, E2033 Weinmann road, Scandinavia, WI 54977-9770
11423559        +   April Ortner, PO Box 38, Suamico, WI 54173-0038
11423562        +   April Westphal, 1742 Minnesota St, Oshkosh, WI 54902-6839
11423563            April Wikel, 3365 Siggelkow Rd, Linden, WI 53553
11423564        +   Aprille Danielski, 4333 County ROad JJ, Green Bay, WI 54311-9474
11423565        +   Ari Reed, 2206 Kassner dr., Green Bay, WI 54304-4422
11423567        +   Arianna Krueger, 8521 N Salisbury Rd, Kewaskum, WI 53040-9216
11423568        +   Ariel Galler, N3158 State Rd. 32, Sheboygan Falls, WI 53085-2937
11423569        +   Ariel Zdun, 8271 Veedum St, Pittsville, WI 54466-9393
11423570       #+   Arista Slack, 1130 S Greenwood Ave, Green Bay, WI 54304-2651
11423571        +   Arlena Fenton, 22 county road mo, Negaunee, MI 49866-9039
11423572        +   Aron Frank, 524 Pine Tree Drive, Fond Du Lac, WI 54935-5477
11423573        +   Arron Hearns, 4038 state hwy 70 east, Eagle River, WI 54521-9439
11423574        +   Art Tselepis, 312 Mayfield Lane, Midland, MI 48640-2958
11423576        +   Arthur Baugh, 6180 county lane 65, Reeds, MO 64859-9646
11423577        +   Arthur Contreras, 1432 south 10 street, Sheboygan, WI 53081-5338
11423578        +   Arthur Trotta, 207 Pleasant St, Beaver Dam, WI 53916-1338
11423579       #+   Arturo Gonzalez, 7548 N. Oakley Ave., APT 1N, Chicago, IL 60645-1930
11423580        +   Ashby Green, N30 W23919 Green Rd, Apt 5, Pewaukee, WI 53072-5767
11423581        +   Ashle Brusky, W1848 county road UU, Kaukauna, WI 54130-7903
11423582        +   Ashleigh Bernarde, 5722 s 113th st, Hales Corners, WI 53130-1806
11423583        +   Ashleigh Jean, 5541 Glenwood Avenue, Stevens Point, WI 54482-8587
11423584        +   Ashley Akins, 4400 Amberview lane, Farmington, MO 63640-7619
11423585        +   Ashley Anhalt, 925A East State Hwy 310, Manitowoc, WI 54220-9003
11423586        +   Ashley Ashenbrenner, 711 Park Street, Green Bay, WI 54303-4138
11423587        +   Ashley Ashley, 1812 algoma blvd, Oshkosh, WI 54901-2102
11423588        +   Ashley Ayen, N7393 Racetrack Rd., Plymouth, WI 53073-2841
11423589            Ashley Basom, 4823 Sara Ct, Appleton, WI 54914
11423590        +   Ashley Bisick, 706 Morris Ave, Green Bay, WI 54304-4524
11423593        +   Ashley Chiluski, 2445 bennington ave, Schererville, IN 46375-3089
11423594            Ashley Cochran, 201 Dickson Boulevard, Moncton NB E1E 2R2
11423595       #+   Ashley Cohen, 1552 Groton Lane, Wheaton, IL 60189-7748
11423596        +   Ashley Doherty, 1713 Cedarview Drive, Saint Cloud, WI 53079-1409
11423597        +   Ashley Edvenson, 1315 shady oak lane SW, Oronoco, MN 55960-1712
11423598        +   Ashley Erschen, 220 Frentress Lake Rd, East Dubuque, IL 61025-9594
11423599        +   Ashley Evans, 102 S Kenzie St, Barneveld, WI 53507-9310
11423600        +   Ashley Franklin, 138 Cal Drive, Limestone, TN 37681-2836
11423601            Ashley Gerk, No Address - purchased tickets via PayPa, Sheboygan, WI 53081
11423602        +   Ashley Gibbons, 175 Maplewood Ln, Sobieski, WI 54171-9514
11423603        +   Ashley Glodowski, 509 Bukolt Avenue, Stevens Point, WI 54481-1547
11423604        +   Ashley Gutsmiedl, 4892 Grandview Road, Larsen, WI 54947-8705
11423607        +   Ashley Hellenbrand, 2731 Ridge Ct., Mc Farland, WI 53558-9274
11423608        +   Ashley Henry, 1629 Esker Trail, Columbus, WI 53925-9159
11423609        +   Ashley Hewitt, 546 Emma St., Fond Du Lac, WI 54935-3956
11423610        +   Ashley Ittner, 5700 W Bottsford Ave, Milwaukee, WI 53220-3521
11423611        +   Ashley James, 821 East Parkway Ave., Oshkosh, WI 54901-4622
11423612        +   Ashley Jarvis, 5589 eureka road, 1, Rome, NY 13440-7957
11423613        +   Ashley Kane, 350 Lake Street, Manistique, MI 49854-1408
11423614        +   Ashley Kapellen, 745 Wilson Ave, Cleveland, WI 53015-1539
11423615        +   Ashley Kast, 111 North Ohio Street, Muscoda, WI 53573-8864
11423617        +   Ashley Kuranda, 540 E Glenbrook Dr, Pulaski, WI 54162-9443
11423618        +   Ashley Lackey, 3750 Weston Pines Lane, #102, Schofield, WI 54476-3771
11423619        +   Ashley Lafleur, 93 W Russell st, Marinette, WI 54143-2848
11423620       #+   Ashley Lanting, 3222 Village Lane, Plover, WI 54467-3465
11423621        +   Ashley Larson, 9661 County Road B, Pittsville, WI 54466-9706
11423622        +   Ashley Lauber, 3423 Cleveland Ave, 14, Marinette, WI 54143-3759



                      Case 20-27367-gmh                   Doc 8        Filed 11/14/20            Page 13 of 156
District/off: 0757-2                                       User: cs                                             Page 14 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                     Total Noticed: 8912
11423623        +   Ashley Ludwig, 122 w 21st ave, Oshkosh, WI 54902-7033
11423624        +   Ashley Marchand, N3987 4th drive, Oxford, WI 53952-9250
11423625        +   Ashley McDonald, 1140 Garfield Ave, Marinette, WI 54143-3451
11423626        +   Ashley Mercer, 15726 2625 East St, Princeton, IL 61356-8861
11423627        +   Ashley Michell, N5105 valley rd, Luxemburg, WI 54217-8138
11423628        +   Ashley Miller, 4018 Washington Road, 215, Kenosha, WI 53144-1530
11423629        +   Ashley Montrose, W8203 Johnson Road, Iron Mountain, MI 49801-9546
11423630        +   Ashley Nicole, 1300 1st street apt 16, Menominee, MI 49858-2874
11423631        +   Ashley Noe, 528 W Ann St, Kaukauna, WI 54130-3410
11423632        +   Ashley Orr, 1797 Sunfield Street, Sun Prairie, WI 53590-2665
11423633            Ashley Ortner, 4320 Villa Dr S, I, Fargo, ND 58104
11423635        +   Ashley Punches, 19674 S. Glen Blvd., Trenton, MI 48183-4953
11423636        +   Ashley Reyes, 418 West 18th Ave, Oshkosh, WI 54902-6816
11423637        +   Ashley Schmit, 903 East Pacific Street, Appleton, WI 54911-5360
11423638        +   Ashley Schrank, N9583 Van Dyne Rd, Van Dyne, WI 54979-9428
11423639        +   Ashley Schwartz, W6170 TWO MILE RD, PORTERFIELD, WI 54159-9334
11423640        +   Ashley Shreiner, N3406 state rd 49, Berlin, WI 54923-8382
11423642        +   Ashley Soto, 2404 Southwood Dr, Appleton, WI 54915-1442
11423643        +   Ashley Staudenmaier, 1656 River Mill Rd, Oshkosh, WI 54901-2792
11423644       #+   Ashley Stowell, 112 gillette st, 16, Pardeeville, WI 53954-9320
11423645        +   Ashley Takala, 310 Bonnie Ct, Green Bay, WI 54303-1819
11423646        +   Ashley Totes, 456 Sheridan Rd, Racine, WI 53403-9604
11423647        +   Ashley Towne, E5529 Rainbow Rd, Spring Green, WI 53588-9705
11423648        +   Ashley Traub, 377 LOIS ST, Rhinelander, WI 54501-2550
11423649       #+   Ashley Tull, 10709 Tesch Lane, Apt 28, Rothschild, WI 54474-7941
11423650        +   Ashley Van Dreel, 2997 Devroy lane, Green Bay, WI 54313-7004
11423651        +   Ashley Van Handel, 1916 Grant St, Little Chute, WI 54140-1223
11423652        +   Ashley Wilke, 315 Van Caster Drive, Green Bay, WI 54311-5734
11423653        +   Ashley Wilz, 356 eighth street, Menasha, WI 54952-2208
11423654        +   Ashley Wolf, 3208 Village Ct. #8, Janesville, WI 53546-1569
11423655        +   Ashli Deitelhoff, 728 N Mayflower Dr, unit 1, Appleton, WI 54913-8420
11423656        +   Ashly Stout, 1211 Minnesota Ave, Fond Du Lac, WI 54937-1139
11423657        +   Ashlyn Lynch, 460 Leahy Circle, Manteno, IL 60950-1084
11423658        +   Ashlyn Steer, 614 Brule Rd, Marquette, MI 49855-5267
11423659        +   Ashlynne Amundson, N10436 water street rd, Lomira, WI 53048-9729
11423661        +   Ashton Forsythe, 1514 Schaefer circle, 5, Appleton, WI 54915-5825
11423664       #+   Ataysha Wright, 3048 E Lourdes Dr, Appleton, WI 54915-3937
11423665        +   Athena Steele, 1436 S Chatham St, Janesville, WI 53546-5875
11423666        +   Atlanta Gassman, 824 2nd St North, Stevens Point, WI 54481-1021
11423667        +   Aubree Helstad, 2048 Muirwood Court, Green Bay, WI 54313-4544
11423668        +   Aubree Saunders, 208 S 4TH ST, Escanaba, MI 49829-4020
11423669        +   Aubrey Carlson, 201 Meeske Ave, #4, Marquette, MI 49855-3138
11423670        +   Aubry Tucker, 20 Brighton Cir, Appleton, WI 54915-6601
11423671        +   Audra Schuessler, N870 County RD GG, Kaukauna, WI 54130-8847
11423672        +   Audrey Bevelacqua, 419 2nd St, Oconto, WI 54153-1258
11423673        +   Audrey Clay, 4600 Cloverlick Rd, Cumberland, KY 40823-8163
11423674        +   Audrey Dudek, W2434 Hickory Park Dr, Appleton, WI 54915-7483
11423677       #+   Austin Achuff, 808 south university ave, Beaver Dam, WI 53916-3045
11423679        +   Austin Boardman, 147 Hoyt st, Fond Du Lac, WI 54935-3549
11423680        +   Austin Bonlender, 212 Prairie Fox Ct, Fond Du Lac, WI 54937-1095
11423681            Austin Duranceau, W28053471 Towneline Rd., Waukesha, WI 53189
11423682        +   Austin Elliott, 681 N Sandy Ln, 414, Elkhorn, WI 53121-1148
11423683       #+   Austin Evers, 250 Knowlton Street, Waterloo, WI 53594-1401
11423684        +   Austin Feehery, 4611 Crescent Rd, Apt 5, Madison, WI 53711-4671
11423685        +   Austin Ford, 2357 Belfast Lane, Hartford, WI 53027-9722
11423686        +   Austin Grinsteiner, W5863 G-08rd, Wallace, MI 49893-9380
11423688        +   Austin Jones, 585 Oxford lane, Lake Villa, IL 60046-7876
11423689       #+   Austin Kitowski, 859 S. Bridge St., Manawa, WI 54949-9208
11423690        +   Austin Klarner, N4216 Killarney, Kaukauna, WI 54130-7169
11423691        +   Austin Lind, W2927 Poplar Road, Mount Calvary, WI 53057-9753
11423692       #+   Austin Lulow, 19 N Poplar Ave, Fox Lake, IL 60020-1621
11423693        +   Austin Magedanz, 9469 Rosa Rd, Fremont, WI 54940-9307
11423694        +   Austin Marks, 515 E Cecil Street, Neenah, WI 54956-3818



                      Case 20-27367-gmh                 Doc 8       Filed 11/14/20          Page 14 of 156
District/off: 0757-2                                User: cs                                           Page 15 of 154
Date Rcvd: Nov 12, 2020                             Form ID: 309C                                   Total Noticed: 8912
11423695        + Austin Marquardt, 5428 tory lane, Colgate, WI 53017-9760
11423696          Austin Marvin, E Chestnut, Pardeeville, WI 53954
11423697        + Austin Meyers, 1582 arlington street, Bolingbrook, IL 60490-4978
11423699        + Austin Peters, 1122 Schiller St, Watertown, WI 53098-2200
11423700       #+ Austin Quartullo, W163S6875 Oakridge Lane, Muskego, WI 53150-7514
11423701        + Austin Ramminger, W6345 camp Evelyn Rd, Plymouth, WI 53073-3203
11423702        + Austin Singer, W136N8281 Parkview Dr, Menomonee Falls, WI 53051-3956
11423703          Austin Triggs, 550 Main Street, Kingston, WI 53939
11423704          Austin Werner, W5493 Country Road G, Mauston, WI 53948
11423705          Austin Wiedmeyer, W2518 ceader rd, Eden, WI 53019
11423687        + Austin jenss, 1100 9th street, Green Bay, WI 54304-3302
11423707        + Autum Wolford, 309 west brown street, Waupun, WI 53963-1801
11423708        + Autumn Freiberg, 194 6th st, Fond Du Lac, WI 54935-5174
11423710        + Autumn Hatch-benson, 209 Karu Dr, Mankato, MN 56001-5851
11423711        + Autumn Keshick, W139 Willow Road, Wilson, MI 49896-9677
11423712        + Autumn Linhart, 26682 county hwy v, Kendall, WI 54638-7022
11423713        + Autumn Magee, 1727 Lenwood Ave, Apt 2, Green Bay, WI 54303-5361
11423714        + Autumn Ottaway, 234 4th Street, Fond Du Lac, WI 54935-4474
11423715        + Autumn Polachek, W14505 Stimac Rd, PO Box 52, Engadine, MI 49827-0052
11423716        + Autumn Pretat, 1725 elk street, Stevens Point, WI 54481-3541
11423718        + Autumn Vanderlinden, 315 N Lafayette St., Shawano, WI 54166-2135
11423719        + Ava Becker, P.o. box 304, Baileys Harbor, WI 54202-0304
11423720        + Ava Brandt, 644 S Jackson St, Green Bay, WI 54301-3512
11423721        + Ava Ramadan, 1301 Radcliff Road, Neenah, WI 54956-3582
11423722        + Ava Swoboda, 401 Isadore Street, 326, Stevens Point, WI 54481-1950
11423723        + Avery Burns, 579 Grove Street, Fond Du Lac, WI 54935-4763
11423724        + Avery Holmes, 3887 Brooks Rd, Oshkosh, WI 54904-7013
11423725        + Avery Martell, 1635 Chatham dr, Oshkosh, WI 54904-8305
11423726        + Ay-ling Lunsford, 3505 S. River Glen Ln, Apt 5, Milwaukee, WI 53228-1186
11423727        + Aya Cairns, 8520 Hazel Ln, Waterford, WI 53185-1146
11423728        + Ayanna Priestley, 1618 Hickory Hollow Lane, Menasha, WI 54952-1054
11423743        + BARB ANDERSON, 12202 CEDAR CREEK DR, Denmark, WI 54208-9206
11423757        + BARBARA DUBOIS, 4589 Valhalla Rd, New Franken, WI 54229-9656
11423762        + BARBARA MARCKS, N5048 CLINTON DR, Shiocton, WI 54170-9061
11423791        + BECKY KANE, 3587 AUSTRIAN LN, Green Bay, WI 54313-7646
11423794        + BECKY RUECHEL, 686 CAMBER LN, Pulaski, WI 54162-9604
11423845        + BERNARD & Michele HACKEL, N7952 Creekside Dr, Sherwood, WI 54169-9677
11423849        + BETH CHARTIER, PO BOX 273, Chatham, MI 49816-0273
11423866        + BETTY DELYEA, C/O TAMMY BEHNKE, N8754 ZIRBEL DR, Menasha, WI 54952-9721
11423867        + BETTY HEIKKINEN, 805 marquette st, Menasha, WI 54952-2829
11423870        + BEV OWEN, 21 N COLUMBIA ST, C/O DANIEL BROECKEL, Chilton, WI 53014-1205
11423871        + BEVERLY HARTWIG, 705 CLAGGETT AVE, Waupun, WI 53963-2203
11423903        + BOB BURMEISTER, N109W16924 HAWTHORNE DR, Germantown, WI 53022-5592
11423922        + BONNIE MCGRAW, 3406 S 54st, Milwaukee, WI 53219-4425
11423928        + BOYD LIENHARD, N620 US HWY 45, Fremont, WI 54940-9539
11424051        + BRANDY HANSEN, W2351 GREENSPRIE WAY, Appleton, WI 54915-5228
11424082        + BRENDA HOLLATZ, W12954 HALL ST, Ripon, WI 54971-9736
11424089        + BRENDA SCHELLPFEFFER, W2070 CTY TW, Mayville, WI 53050-2020
11424093        + BRENDA TOWNE, N7185 COUNTY ROAD C, Eldorado, WI 54932-9602
11424096        + BRENDA VANDYKE, PO BOX 5031, De Pere, WI 54115-5031
11424172        + BRIAN NASON, W3450 CENTER VALLEY RD, Appleton, WI 54913-9359
11424174        + BRIAN PEZON, 1607 KIMBALL ST, Green Bay, WI 54302-2717
11424177        + BRIAN SCHILLER, 1808 W Main St, Merrill, WI 54452-2138
11424183        + BRIAN SOLTESZ, 1880 Crestview Dr., Oshkosh, WI 54904-8206
11424260        + BRITTANY VOEKS, 8921 W Orchard, Milwaukee, WI 53214-4259
11424309        + BRUCE UNTERBRUNNER, 2718 TROPHY CT, Abrams, WI 54101-9438
11424322        + BRYAN SCHMIDT, W3773 CTY TRUNK KK, Kaukauna, WI 54130-8792
11424324        + BRYAN STEVENS, 908 RED BROOKE DR, Colorado Springs, CO 80911-3847
11423729        + Bailee Fritz, 3200 E Canvasback Ln, Appleton, WI 54913-8011
11423731        + Bailee Kimbel, 8689 E 14 rd, Manton, MI 49663-9155
11423730        + Bailee Kimbel, 511 W South Ave, Houghton, MI 49931-2345
11423732        + Bailey Baeten, 1619 ravine drive, Green Bay, WI 54313-6125
11423733        + Bailey Gable, N6244 Blarney Stone Dr., Albany, WI 53502-9605



                     Case 20-27367-gmh           Doc 8      Filed 11/14/20         Page 15 of 156
District/off: 0757-2                                        User: cs                                               Page 16 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                       Total Noticed: 8912
11423734        +   Bailey Klein, 1555 Silverstone Trail, Apt #3, De Pere, WI 54115-8249
11423735        +   Bailey Kochevar, W163N11517 Windsor Court, Germantown, WI 53022-3344
11423736        +   Bailey Mccann, 337 east Vallette street, Oxford, WI 53952-9287
11423737        +   Bailey Piepenburg, 8612 Scenic Dr, Schofield, WI 54476-3342
11423738        +   Bailey Rhynn, 2650 Lakeshore Dr, Apt 806, West Palm Beach, FL 33404-4608
11423740        +   Bailey Stafford, 935 Stadium Drive, Green Bay, WI 54304-4448
11423741        +   Bailey Vander Linden, W5548 Ryan street, Appleton, WI 54915-8777
11423742       #+   Bailey Wendt, 1216 Shadow Ridge Way, Apt 6, De Pere, WI 54115-7609
11423744        +   Barb Claussen, E5415 Bigalke Rd, Weyauwega, WI 54983-8654
11423745        +   Barb DeGrand, 2949 Lost Valley ct, Green Bay, WI 54313-9267
11423747        +   Barb Herrman, W198N17048 Ridgeway Drive, 1, Jackson, WI 53037-9680
11423748            Barb Ingram, 8615 Weswood 0.6 Drive, Gladstone, MI 49837
11423749       #+   Barb Kennow, W6036 strawflower Dr, Appleton, WI 54915-7437
11423750        +   Barb Parker, W8946 Cty Rd S, New London, WI 54961-7100
11423752        +   Barb Schultz, N470 Mapleridge Drive, Appleton, WI 54915-8753
11423753        +   Barb Seidl, 501 Northwood Drive, Redwood Falls, MN 56283-1329
11423754        +   Barb Waschbisch, 6026 Wintergreen Rd, Oconto, WI 54153-9588
11423755        +   Barbara Baer, 2916 hanging fen ct, JOHNSBURG, IL 60051-5163
11423756        +   Barbara Craighead, 4939 Bellmann Dr, West Bend, WI 53095-9243
11423758        +   Barbara Feutz, 1550 WITZEL AVE, Oshkosh, WI 54902-5550
11423760        +   Barbara Loomans, 4070 Summerview Dr, Oshkosh, WI 54901-1287
11423761        +   Barbara Maki, PO box 184, Chatham, MI 49816-0184
11423763        +   Barbara Neal, 820 N. River Road, West Bend, WI 53090-2601
11423764        +   Barbara Olson, 313 5th street N, Hudson, WI 54016-1008
11423765        +   Barbara Palkovics, 412 E Water St, Watertown, WI 53094-5311
11423766        +   Barbara Schweitzer, 205 Maryville Lane, Piqua, OH 45356-2523
11423767        +   Barbara Wiza, 4081 Cty GG, Oshkosh, WI 54904-7028
11423769        +   Barry Miller, 2022 S 12th Ave, Maywood, IL 60153-3122
11423770        +   Bart Knaga, 1867 Leeds rd, Bolingbrook, IL 60490-3232
11423771       #+   Baylee Tkaczuk, 846 jackson st, Oshkosh, WI 54901-4323
11423772        +   Bayley Anderson, 520 3rd st se, Watertown, SD 57201-4320
11423773        +   Bayley Krueger, N2770 Hwy 45, Campbellsport, WI 53010-1944
11423774        +   Bea Salm, 12207 County Rd C, Valders, WI 54245-9608
11423775       #+   Beau Klein, 1601 Maya Drive, Fort Wayne, IN 46825-0027
11423776        +   Beau Koenig, 4706 Dickinson road, De Pere, WI 54115-9720
11423778        +   Becca Wherry, 861 Copley ln Joliet, Joliet, IL 60431-9301
11423779        +   Becca Young, 1125 Bitersweet Lane, Sheboygan, WI 53083-1527
11423780       #+   Beckett Thomsen, 27513 SE 31ST PL, Sammamish, WA 98075-4714
11423781        +   Becki Backhaus, 1653 Atlanta Circle, Manitowoc, WI 54220-1728
11423782        +   Becki Ruhbusch, 820 S DORR ST, ANTIGO, WI 54409-1261
11423783        +   Becky Bortz, 1138 east moreland blvd, Waukesha, WI 53186-2508
11423784        +   Becky Bowe Risch, 301 Ramaker Ave, Cedar Grove, WI 53013-1655
11423785        +   Becky Breunig, S9660 center st, Prairie Du Sac, WI 53578-9729
11423786        +   Becky Brezen, 14915 Valley View Dr, Savage, MN 55378-3618
11423788        +   Becky Guden, 308 N CAPRON ST, Berlin, WI 54923-1140
11423789        +   Becky Irish, 1761 Maxwell Ct, De Pere, WI 54115-7408
11423790        +   Becky Joppich, 825 Sixth St., Menasha, WI 54952-2809
11423792        +   Becky Kinnard, 225 Market St, PO Box 7, Potter, WI 54160-0007
11423793        +   Becky Nackers, 9036 River Rd, Berlin, WI 54923-9203
11423796        +   Becky Stormoen, 527 river road, Amherst Junction, WI 54407-8823
11423797        +   Bekah Roberts, W7983 Jonathan dr, Pardeeville, Wi 53954-9319
11423798        +   Bekah Tilstra, 335 W Main St, Brandon, WI 53919-8532
11423799        +   Belinda Ryan, 1616 South 25th Street, Manitowoc, WI 54220-6015
11423800        +   Ben :, 2273 Werner Street, Marquette, MI 49855-2311
11423802        +   Ben Anderson, 2454 Shady oak dr., Green Bay, WI 54304-1644
11423801        +   Ben Anderson, 128 n Wisconsin dr, Sheboygan, WI 53083-1115
11423803        +   Ben Bailey, 23583 Cadillac hwy, Copemish, MI 49625-9717
11423804        +   Ben Baker, 632 Circle Drive, Iron Mountain, MI 49801-1467
11423805        +   Ben Bradley, 803 First Street West, Necedah, WI 54646-8186
11423806        +   Ben Breece, 417 liberator, Gwinn, MI 49841-2707
11423807        +   Ben Brousard, 1685 River Bend Terrace Apt # 11, Green Bay, WI 54311-5667
11423808        +   Ben Buhlman, 2316 Washington lane, Davenport, IA 52804-2143
11423809        +   Ben Christie, 2117 Pigeon Ct, De Pere, WI 54115-4143



                      Case 20-27367-gmh                  Doc 8       Filed 11/14/20            Page 16 of 156
District/off: 0757-2                                       User: cs                                                   Page 17 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                           Total Noticed: 8912
11423810        + Ben Dickman, W4326 Sumac Rd, Plymouth, WI 53073-4370
11423811        + Ben Fox, 4100 Shangri la Rd, Eagle River, WI 54521-8894
11423812        + Ben Frank, 9883 Edgewood Cir., Gillett, WI 54124-9251
11423813        + Ben Gamerdinger, 1834 N Humboldt Ave, Milwaukee, WI 53202-1625
11423814        + Ben Gibson, 1247 Western St, Oshkosh, WI 54901-3667
11423816        + Ben Hartman, 3842 N 84th Street, Milwaukee, WI 53222-2808
11423817        + Ben Jones, 413 Dieckhoff st, Neenah, WI 54956-3845
11423818        + Ben Martinson, 681 Westport Court, Port Edwards, WI 54469-1176
11423819        + Ben Metcalf, 108 West Rose Eld Rd, Apt D, Rosendale, WI 54974-8904
11423820        + Ben Murray, 3104 N 95th St, Omaha, NE 68134-4606
11423821        + Ben Nagel, W5229 Harrison rd, Hilbert, WI 54129-9376
11423822        + Ben Salber, 311 1st Street, Marathon, WI 54448-9144
11423823        + Ben Scopp, 1620 Crossway Rd, Burlington, WI 53105-9758
11423825        + Ben Verbruggen, 1820 sugarmaple lane, Little Chute, WI 54140-1163
11423826        + Benjamin Anderson, 860 evergreen court, Kingsford, MI 49802-1106
11423827        + Benjamin Dugger, 911 templin St, Palmer, NE 68864-2420
11423828       #+ Benjamin Duprey, 9 Gary Ave, New Hartford, NY 13413-2623
11423829        + Benjamin Houseye, N16278 County Road 557, Wilson, MI 49896-9793
11423831        + Benjamin Jirschele, 1544 Delaware Street, Oshkosh, WI 54902-6548
11423832        + Benjamin Lelinski, 2950 WALLENFANG LANE, Green Bay, WI 54313-3248
11423833        + Benjamin Olson, 1210 13th Avenue, Green Bay, WI 54304-2540
11423834        + Benjamin Reith, 102 W Alison Ave, 7, Clovis, NM 88101-0303
11423835        + Benjamin Riemer, 8494 east ridge, Pleasant Prairie, WI 53158-2039
11423836        + Benjamin Sanders, 209 E. Main St, Hortonville, WI 54944-8232
11423838        + Benjamin Stein, 1100 Devonshire Dr., Oshkosh, WI 54902-6234
11423839        + Benjamin Van Meter, 233 W. Christy ct, Yacolt, WA 98675-5451
11423840        + Benjamin Wakkuri, 116 North Birch Street, Gwinn, MI 49841-9611
11423841        + Benjamin Wood, n994 pines rd, Fremont, WI 54940-8706
11423842        + Bennett Bartol, W5201 Oxbow Trail, Princeton, WI 54968-8383
11423843        + Bennett Rabach, 5100 Moore Road, Sturgeon Bay, WI 54235-8249
11423844        + Berkley Vossekuil, W12054 County Road TC, Brandon, WI 53919-9795
11423846        + Bernie Bernal, 8625 S Pennsylvania Ave, OAK CREEK, WI 53154-3331
11423847        + Beth Bennett, 2109 60th st, Somerset, WI 54025-7305
11423848        + Beth Casperson, 1475 Tullar Rd #12, Neenah, WI 54956-6520
11423850        + Beth Culp, 3955 Summerview Dri, Oshkosh, WI 54901-1288
11423851        + Beth Garncarz, N114 W15929 Sylvan Cir, Apt 4, Germantown, WI 53022-3366
11423852        + Beth Hodgson, 1593 Redstone trail, Green Bay, WI 54313-3954
11423853        + Beth Klein, 939 1st Ave, Grafton, WI 53024-1303
11423854        + Beth Marie, N4506 river dr, Marinette, WI 54143-9637
11423855        + Beth Nettesheim, 313 North Park Street, Merrill, WI 54452-1261
11423856        + Beth Rosin, 2080 Greengrove St, Kaukauna, WI 54130-3923
11423858        + Bethany Ferguson, 33 Regal Tr, Appleton, WI 54915-4764
11423859        + Bethany Johnson, 879 Alta Street, Green Bay, WI 54313-6925
11423860        + Bethany Lefeber, 370 Country Creek Drive, Unit 12, Fond Du Lac, WI 54935-9607
11423861       #+ Bethany Pittman, 3301 Echo Dells Ave, Unit B, Stevens Point, WI 54481-5160
11423862        + Bethany Weidman, 383 Clinton CT, 3, Amherst, WI 54406-9275
11423863        + Betsy Carlson, 17730 Polk Ave, Hastings, MN 55033-8735
11423864       #+ Bette Casey, N4875 LARRY RD, New London, WI 54961-8369
11423865        + Bettie Beza, 428 Linden St, Upper, Fond Du Lac, WI 54935-4925
11423868       #+ Betty SEYMOUR, 474 S Oxford St, Wautoma, WI 54982-8464
11423869        + Betty Strohman, 5011 440th, Mallard, IA 50562-7532
11423872        + Bill Buttz, 929 gershwin ave., Saint Paul, MN 55128-7403
11423873        + Bill Collins, 2227 Broken Hill Road, Waukesha, WI 53188-1552
11423874        + Bill Draze, 527 South 29th Street, Escanaba, MI 49829-1226
11423875        + Bill Jochmann, W1710 65th Street, Lyndon Station, WI 53944-9344
11423876        + Bill Knobloch, 1017 Knapp st, Oshkosh, WI 54902-6325
11423877        + Bill Koepke, 401 North Dries St, Saukville, WI 53080-1785
11423878        + Bill Robinson, 1344 W. Hiawatha Dr., Appleton, WI 54914-6915
11423879        + Bill Zarda, 3105 BRUCE DR, Wausau, WI 54403-9252
11423880        + Billie Bisick, W2137 state highway 156, Pulaski, WI 54162-8553
11423881          Billie Drewa, S58 W26392 Crest Dr, Waukesha, WI 53189
11423882        + Billie Jo Christie-Pooler, 216 Harrison st, Fond Du Lac, WI 54937-1314
11423883        + Billie Jo Egan, P.O. Box 9, Tampico, IL 61283-0009



                     Case 20-27367-gmh                  Doc 8       Filed 11/14/20                Page 17 of 156
District/off: 0757-2                                        User: cs                                                Page 18 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                        Total Noticed: 8912
11423884            Billie Lenz, 1743 E Roeland Ave, Menasha, WI 54952
11423885        +   Billy Kienbaum, N2441 Hwy g, Chilton, WI 53014-9610
11423886        +   Billy Laurin, 681 Washington Street, Mishicot, WI 54228-9492
11423887        +   Billy Loeper, 5807 52nd ave, Kenosha, WI 53144-6807
11423888        +   Blaine Evans, 4242 Oregon street, Oshkosh, WI 54902-8835
11423889        +   Blaine Hudak, 219 river crest dr., Hudson, WI 54016-6726
11423890        +   Blaine Neinast, 1020 Tremmel Ct., Marshfield, WI 54449-5912
11423891        +   Blake Andresen, 1950 Rockdale Rd, Dubuque, IA 52003-8055
11423892        +   Blake Borski, N11816 US HWY 41, Daggett, MI 49821-9420
11423893        +   Blake Christenson, 1158 Falls Circle, Chaska, MN 55318-1282
11423894        +   Blake Drays, w2056 Autumns Rest court, Helenville, WI 53137-9634
11423895        +   Blake Marquardt, 307 Bingham Avenue, 2, Sault Sainte Marie, MI 49783-2011
11423897        +   Blake Simonds, 1625 6th Ave., 206, Grafton, WI 53024-2918
11423898            Blake Yendrzeski, 40179 Lyndsey Drive, Steamboat Springs, CO 80487
11423899        +   Blayze Walker, N8783 basswood rd, Beaver Dam, WI 53916-9352
11423900        +   Blythe Kramer, 1417 WEDGEWOOD DR, Watertown, WI 53098-3406
11423901        +   Bo Brandemuehl, 425 Fairway St, Mount Horeb, WI 53572-2346
11423902        +   Bo Krueger, W749 Nichols Drive, Krakow, WI 54137-9005
11423904        +   Bob Derginer, 1120 n. Platten St., Green Bay, WI 54303-4322
11423905        +   Bob Mata, 410 E. Kimberly Ave., Kimberly, WI 54136-1449
11423906        +   Bob Monte, 3323 W Lakefield Dr, Milwaukee, WI 53215-4243
11423907        +   Bob Retlich, 7864 Popowski Rd, Winneconne, WI 54986-9515
11423909        +   Bobbi Johnson, 2512 w 5th Ave, Brodhead, WI 53520-2011
11423910            Bobbi Muntean, 2203 Emerson rd, Sterling, IL 61081
11423911        +   Bobbi Zahn, 114 Healy Court, Shawano, WI 54166-2238
11423912        +   Bobbie Herman, 658 W 6th Ave, Oshkosh, WI 54902-5845
11423913        +   Bobbie Jo Weber, 1317 Cherry Lane, Neenah, WI 54956-4460
11423914        +   Bobbie Linsmeyer, 342 E Mission Rd, Green Bay, WI 54301-1804
11423915        +   Bobby Ames, 508 Park St, Marinette, WI 54143-1523
11423916        +   Bobby Heath, 266 West main st., Lowell, IN 46356-1740
11423917        +   Bobby Kokinos, 7594 Saint George Blvd., Fishers, IN 46038-1966
11423918        +   Bobby Patrick, 6304 Gavin Rd, Winneconne, WI 54986-9524
11423919        +   Bobby Torgerson, 10249 Sherman Lane, Crandon, WI 54520-8130
11423920        +   Boden Brooks, N8933 Harvestore rd, Hilbert, WI 54129-9321
11423921        +   Bonnie Exum, 401 south main street, Necedah, WI 54646-8200
11423923        +   Bonnie Purtell, 4639 Rivermoor Road, Omro, WI 54963-9421
11423924        +   Bonnie Schwiesow, W2733 Moon Dance Drive, Kaukauna, WI 54130-9200
11423925        +   Bonnie Wagner, 1513 Westwood Ave, Fond Du Lac, WI 54937-1091
11423926        +   BonnieSue Baenen, P.O.Box 1141, Marinette, WI 54143-6141
11423929        +   Brad Bank, 1912 S 75th St, Milwaukee, WI 53219-1253
11423930        +   Brad Casper, 2960 king james way, #12, Madison, WI 53719-2641
11423931        +   Brad Freier, w4515 Garton Road, Plymouth, WI 53073-2918
11423932        +   Brad Gromoski, W4520 Schroeder Ln, Peshtigo, WI 54157-9510
11423934        +   Brad Himstedt, 1810 E. Bradley Ln, Appleton, WI 54915-4725
11423935        +   Brad Johannes, 1670 Huckleberry ave, Apt 208, Omro, WI 54963-1844
11423936       #+   Brad Karashinski, 113 Lamplighter Drive, Apt #5, Kaukauna, WI 54130-7666
11423937        +   Brad Loeck, 129 Dana Dr., Beaver Dam, WI 53916-1425
11423939        +   Brad Nagy, W5633 Hazelnut lane, Necedah, WI 54646-7211
11423940        +   Brad Oseth, N1659 River Forest Dr, Kaukauna, WI 54130-9671
11423941       #+   Brad Paltz, 440 4th street south, Wisconsin Rapids, WI 54494-4382
11423942        +   Brad Schneider, 3055 Western Ave, Jackson, WI 53037-9791
11423943        +   Brad Smith, 665 robin dr, Sun Prairie, WI 53590-3310
11423944       #+   Brad Sodergren, 1828 Division street, Marinette, WI 54143-2108
11423945        +   Brad Yanke, 5868 county road b, Belgium, WI 53004-9607
11423946        +   Bradey Sorenson, 5270 Glendale Ave, Green Bay, WI 54313-4430
11423947        +   Bradley Beach, 155 Water Street, Burlington, IL 60109-1102
11423948        +   Bradley Brusky, 340 ledgeview ave, Fond Du Lac, WI 54935-3676
11423949        +   Bradley Hanby, 2500 Laredo lane, Green Bay, WI 54304-1420
11423951        +   Bradley Kluz, 18 18th street, Clintonville, WI 54929-1122
11423952        +   Bradley Lund, 1016 6th st, Kiel, WI 53042-1008
11423953        +   Bradley Mathey, 201441 Hidden Cove Lane, Mosinee, WI 54455-5148
11423954        +   Bradley Peterson, 734 W Elsie St, Appleton, WI 54914-3763
11423955        +   Bradley Piotrowski, 520 Willard Street, Plover, WI 54467-2264



                      Case 20-27367-gmh                  Doc 8        Filed 11/14/20            Page 18 of 156
District/off: 0757-2                                        User: cs                                                   Page 19 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                           Total Noticed: 8912
11423956        +   Bradley Schwittay, W5573 county road m, Peshtigo, WI 54157-9670
11423957        +   Bradley Seifeldt, 1548 w 5th ave, Oshkosh, WI 54902-5502
11423958        +   Bradley Siggeman, 13920 50th rd, Sturtevant, WI 53177-1021
11423960        +   Bradley Wolff, 1303 15th Avenue East, Apt #7, Menomonie, WI 54751-3632
11423959        +   Bradley staggs, 5900 w CR 350 N Lot 20, Muncie, IN 47304-9124
11423961        +   Bradly Schmidt, 2455 Loxley Ct, Suamico, WI 54173-8293
11423962        +   Brady Bierman, 4792 Groser Ln, Phelps, WI 54554-9430
11423963        +   Brady Dallman, 1116 Lawe st, Green Bay, WI 54301-3423
11423964        +   Brady Deprey, 1623 Meadowview lane, Little Chute, WI 54140-2687
11423966        +   Brady Knick, 1224 Meadow Lane, Neenah, WI 54956-3941
11423967        +   Brady Koller, 2004 refset dr, Janesville, WI 53545-0557
11423968        +   Brady Misevicz, 1801 smith str, New London, WI 54961-2558
11423969        +   Brady Pfau, 1006 4th st sw, Willmar, MN 56201-3534
11423970        +   Brady Pittman, 508 2nd Street, Evansdale, IA 50707-1807
11423972        +   Brady Sendelbach, 2113 Highland Drive, Mosinee, WI 54455-8851
11423973        +   Brady Thiel, 449 reed st, Chilton, WI 53014-1159
11423974        +   Braeden Eldredge, 425 S Mill Ave, Tempe, AZ 85281-2803
11423975        +   Braiden Inboden, 1140 Maple St, Apt 1, Mount Vernon, IL 62864-4367
11423976        +   Bralyn Hilley, 90 maple st, apt 3, Manistee, MI 49660-1693
11423977        +   Brandan Siwek, 1001 Rosehill rd, Kaukauna, WI 54130-3621
11423979        +   Brandi Dustan, 17509 Dumont Dr, Fort Myers, FL 33967-2769
11423980        +   Brandi Ferge, PO Box 437, La Valle, WI 53941-0437
11423981        +   Brandi Maae, 412 4th Avenue, Ashton, IA 51232-7092
11423983        +   Brandi Tasson, 2313 N Owaissa St, Appleton, WI 54911-3238
11423984        +   Brandino Gaming, 145 steno trail, Pulaski, WI 54162-8876
11423985       #+   Brandon Amyot, 22258 w niagara court, Plainfield, IL 60544-6073
11423986        +   Brandon Anderson, 2452 Basswood St, Green Bay, WI 54313-5708
11423988        +   Brandon Bauman, N3460 twelve corners td, Appleton, WI 54913-8390
11423989        +   Brandon Blake, 3169 Drew Street, Clearwater, FL 33759-3710
11423990        +   Brandon Bourdelais, 626 Gilmore street, Marinette, WI 54143-3650
11423991        +   Brandon Boyce, 247363 plano lane, Merrill, WI 54452-5827
11423992        +   Brandon Chanda, 555 litchfield way, Oswego, IL 60543-4203
11423993        +   Brandon Ciske, PO Box 174, Pembine, WI 54156-0174
11423994       #+   Brandon Clover, N1205 Dalman rd, Waterloo, WI 53594-9689
11423995        +   Brandon Conn, N1056 Tower View Dr, Greenville, WI 54942-8683
11423996        +   Brandon Corkery, 1372 Reeder St, Dubuque, IA 52001-7336
11423997        +   Brandon Dane, 405 Larkin St, Eagle, WI 53119-2243
11423998        +   Brandon Earll, N1549 County Road M, Hortonville, WI 54944-9489
11423999        +   Brandon Estep, 137 McKenzie Street, Gillett, WI 54124-9142
11424000        +   Brandon Fischer, 618A 7th street, Kiel, WI 53042-1012
11424001            Brandon Fragomeni, 1490 Kelly lake road, 203, Sudbury ON P3E 4L9
11424002       #+   Brandon Fuss, 130 McKittrick st, Berlin, WI 54923-1312
11424003        +   Brandon Gardner, 221 s Lincoln st, Kimberly, WI 54136-2021
11424004        +   Brandon Gleason, 2675a South 15th Place, Milwaukee, WI 53215-3315
11424005            Brandon Hietpas, 1836 west weiland Lane apt 3, Apt 3, Little Chute, WI 54140
11424006        +   Brandon Hoefler, 992 Polk St, Little Chute, WI 54140-2242
11424007       #+   Brandon Holcomb, 1815 Brittany pl,, Apt. 12, Madison, WI 53711-6327
11424008        +   Brandon Hopp, N8682 Center Rd., Bear Creek, WI 54922-9612
11424009        +   Brandon Ivey, E3022 Cty Rd GG, Iola, WI 54945-9063
11424010        +   Brandon Jaeger, 8243 Highland Dr, Kewaskum, Wi 53040-9483
11424011        +   Brandon Janis, 1991 Williams St, Sturgis, SD 57785-1144
11424012       #+   Brandon Janke, 202 east Washington, Apartment B, New London, WI 54961-1878
11424015        +   Brandon Koepke, 3502 s telulah ave, Appleton, WI 54915-4660
11424016        +   Brandon Korth, 209 Berkeley St, Neenah, WI 54956-4605
11424017        +   Brandon Kotlowski, 100 E Main St, Unit 302, Waukesha, WI 53186-5061
11424018        +   Brandon Koval, 202 Goldsmith st, Baraga, MI 49908-9427
11424019        +   Brandon Krueger, 1318 babbitz ave, Oshkosh, WI 54901-5302
11424020        +   Brandon Lampi, W6818 Blue Heron Blvd, Apt 2, Fond Du Lac, WI 54937-2065
11424021        +   Brandon Lanoue, 1298 E 2500 North Rd, Ashkum, IL 60911-7009
11424023        +   Brandon Madden, N5152 KNOLL DR, Sullivan, WI 53178-9723
11424024        +   Brandon Messing, 365 Old Orchard Drive, Essexville, MI 48732-9635
11424025        +   Brandon Mitchell, 405 W Tremont St, Waverly, IL 62692-9527
11424026       #+   Brandon Nelson, 229 N Wisconsin St., Berlin, WI 54923-1143



                      Case 20-27367-gmh                  Doc 8        Filed 11/14/20               Page 19 of 156
District/off: 0757-2                                       User: cs                                                Page 20 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                        Total Noticed: 8912
11424027        +   Brandon Neuber, 809 Eighth Street, Menasha, WI 54952-2407
11424028       #+   Brandon Neumaier, 212 Hometown Ave, Fall River, WI 53932-9635
11424029        +   Brandon Olson, 1415 Norwich Rd, New Bern, NC 28562-5106
11424030        +   Brandon Patoka, 5838 Shady Dr, Plover, WI 54467-9751
11424031        +   Brandon Pendell, 7605 whispering brook dr, B11, Portage, MI 49024-5144
11424033        +   Brandon Rholl, 1919 9th Ave South, Fort Dodge, IA 50501-5414
11424034        +   Brandon Roth, 427 E Gorham st., #106, Madison, WI 53703-1761
11424035        +   Brandon Ruder, 1412 s 3rd st, Watertown, WI 53094-6507
11424036       #+   Brandon Ruffolo, 15798 Lakeshore Rd, Cleveland, WI 53015-1572
11424037        +   Brandon Scheffen, 530 Knox Avenue, 5, Minneapolis, MN 55405-1121
11424038        +   Brandon Schwandt, 17509 1st av, Atlantic Mine, MI 49905-9199
11424039        +   Brandon Seno, W6362 Moon Shadow Dr, apt 1, Greenville, WI 54942-8570
11424040        +   Brandon Sinjakovic, N2291 County Road SS, Campbellsport, WI 53010-3448
11424041        +   Brandon Sipin, 318 East sylvan ave, Appleton, WI 54915-2172
11424042        +   Brandon Solem, 5439 howard gnesen rd, Duluth, MN 55803-9272
11424043        +   Brandon Stadler, 3111 River Park Road, Saukville, WI 53080-1012
11424044        +   Brandon Storch, 2104 N Viola St, Appleton, WI 54911-3167
11424045        +   Brandon Stowe, 422 cass st, Green Bay, WI 54301-3704
11424046        +   Brandon Wells, 21 iki Dr, #4, Edgerton, WI 53534-1035
11424048        +   Brandon Wilson, 49 Mockingbird Lane, Fond Du Lac, WI 54937-1454
11424049        +   Brandon Wollert, 1077 W. Cecil St, Neenah, WI 54956-3647
11424050        +   Brandt Ertmer, 3089 Heise Rd, Omro, WI 54963-9457
11424052       #+   Brandy Kolenda, 11598 14th Ave, Grand Rapids, MI 49534-9700
11424054        +   Brandy Stevenson, 1813 9th Street, Apt 29, Green Bay, WI 54304-2830
11424055        +   Brandy Werner, 420 High st, Neenah, WI 54956-2642
11424056        +   Brandy Whaley, N5328 17th Ct, Montello, WI 53949-8349
11424057       #+   Branson Rawlings, 1916 3rd Ave, Kearney, NE 68845-5959
11424058        +   Braxton Hall, 8254 w burntwood p.15 dr, Gladstone, MI 49837-2631
11424059        +   Brayden Stevens, 10750 Rockford Rd, 213, Minneapolis, MN 55442-2877
11424060       #+   Braydon Engebretson, 3100 rice st, Apt g, Stevens Point, WI 54481-4962
11424061        +   Brea Bostedt, 308 Jones Ave, Oconto, WI 54153-1422
11424062        +   Breana Harris, 176 Gray St, Evansdale, IA 50707-1436
11424063        +   Breanna Appleton, 9267 Field Rd, Algonac, MI 48001-4404
11424064        +   Breanna Beaver, E18077 Ridge Rd, Hillsboro, WI 54634-3544
11424065        +   Breanna Martin, 511 Main St, Williamsport, IN 47993-1336
11424066        +   Breanna Sadowski, 6161 Iditarod Trail, Lena, WI 54139-9176
11424067       #+   Breanna Stadler, N92W17695 White Oak Circle, Apt 20, Menomonee Falls, WI 53051-8002
11424068        +   Breanne Aird, 610 North 8th Street, Gladstone, MI 49837-1114
11424069       #+   Bree Schmidt, 1115 West Capitol Ave, 87, Bismarck, ND 58501-1394
11424070        +   Brehanna Cohen, W7473 Park Ave, Shiocton, WI 54170-8536
11424071        +   Brenda Bachmann, N7492 Dairyland Drive, Sheboygan, WI 53083-5321
11424072        +   Brenda Baierl, N6540 Valley Road, Luxemburg, WI 54217-8238
11424073        +   Brenda Baldwin, 1616 Evans Street, Oshkosh, WI 54901-3073
11424075        +   Brenda Berend, 1143 Rockwell Rd, Green Bay, WI 54313-7032
11424076        +   Brenda Boucher, N5342 mayflower rd, Shiocton, WI 54170-8933
11424077        +   Brenda Busha, W5559 Bailey Drive, Appleton, WI 54915-7284
11424078        +   Brenda Crow, 705 Minnesota Ave, Gladstone, MI 49837-1729
11424079        +   Brenda Davis, 3400 Pierce Ave Lot 108, Marinette, WI 54143-4168
11424080        +   Brenda Delrow, 556 Angela Street, Birnamwood, WI 54414-9200
11424081        +   Brenda Fletcher, 5752 Custer Road, Plover, WI 54467-9773
11424083        +   Brenda Morrell, 1766 Baron Lane, Oshkosh, WI 54904-6875
11424084        +   Brenda Natrop, N1503 Evening Star Drive, Greenville, WI 54942-8627
11424085        +   Brenda O'Connor, 611 N Kensington, Apt #2, Appleton, WI 54915-2984
11424087        +   Brenda Rebitzke, 4688 K Road, Bark River, MI 49807-9621
11424088        +   Brenda Renteria, 827 N 9th, Manitowoc, WI 54220-3301
11424090        +   Brenda Schmitz, N8453 Cty Rd W Malone, Malone, WI 53049-1521
11424091            Brenda Schwobe, N2569 St Rd #15, Hortonville, WI 54944
11424092        +   Brenda Thomas, 424 E Street, Ishpeming, MI 49849-2417
11424094        +   Brenda Treml, 345 s main st, Kimberly, WI 54136-1942
11424095        +   Brenda Trewartha, 4420 TOUCHSTONE DR, ONEIDA, WI 54155-8662
11424097        +   Brendan Barkow, 1324 S Lutz st, Shawano, WI 54166-3378
11424098        +   Brendan Buenning, 218 N Washington St, Shawano, WI 54166-2138
11424099        +   Brendan Konitzer, 2610 Cross Road, Abrams, WI 54101-9797



                      Case 20-27367-gmh                 Doc 8        Filed 11/14/20            Page 20 of 156
District/off: 0757-2                                         User: cs                                           Page 21 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                   Total Noticed: 8912
11424100        +   Brendan Leboeuf, 5697 f lane, Bark River, MI 49807-9539
11424101       #+   Brenden Bonnett, 405 E Division St, Rosendale, WI 54974-9733
11424102        +   Brenden Gatien, W5978 Hwy Us 2, Hermansville, MI 49847-9554
11424103       #+   Brenden Graham, 1002 N Morrison st, Appleton, WI 54911-4948
11424104        +   Brendon Hartjes, N8610 Cty Rd M, Menasha, WI 54952-9601
11424105        +   Brenna Kelley, 2071 S. 91st, Milwaukee, WI 53227-1503
11424106        +   Brenna Schoenebeck, N3812 Schacht Road, Marinette, WI 54143-9600
11424108        +   Brennan Durst, 713 S Preston Ave, Apt 216, Reedsburg, WI 53959-1886
11424109        +   Brennan Kelly, 41618 380th Street, Saint Peter, MN 56082-4414
11424110        +   Brennan Mrotek, 1126 s 24 st, Manitowoc, WI 54220-4832
11424111       #+   Brennen Helten, 4071 34th ave s, 312, Fargo, ND 58104-5215
11424112        +   Brennn Quick, 2410 Mirro Dr, #7, Manitowoc, WI 54220-6745
11424113        +   Brent Curry, 612 9th St, Baraboo, WI 53913-1750
11424114        +   Brent Dorn, 1695 Elkay Lane, Apt. 5, Green Bay, WI 54302-2267
11424116        +   Brent Hoffmann, W3076 County Rd D, Belgium, WI 53004-9776
11424117        +   Brent McCoy, 3204 Wood Road, 9, Racine, WI 53406-5371
11424118        +   Brent Weinmann, 942 e kay st, Appleton, WI 54911-3884
11424119       #+   Brenton Shields, 226 n 6th st, De Pere, WI 54115-2214
11424120        +   Bret Jacobson, 1315 Eagle Ridge Drive, Saint Joseph, MN 56374-8516
11424121        +   Bret Schiefelbein, 1314 Edward Court, West Bend, WI 53095-4911
11424122        +   Brett Allen, 1438 Biemeret Street, Green Bay, WI 54304-3102
11424123        +   Brett Bader, PO Box 331, Wrightstown, WI 54180-0331
11424124        +   Brett Bishop, 1017 Shirlandave, Beloit, WI 53511-6062
11424125        +   Brett Bradison, 1101 Branigan Way, Green Bay, WI 54311-9445
11424126        +   Brett Dutkowski, 3023 White Sands Terr, Green Bay, WI 54313-4341
11424128        +   Brett Hundley, 3226 N Weil St, Milwaukee, WI 53212-2242
11424130        +   Brett Lauters, 3875 ridge rd, Kewaskum, WI 53040-9462
11424131        +   Brett Mahnke, 1112 Gomer Drive, Beaver Dam, WI 53916-1218
11424132       #+   Brett Milhans, 1829 N Richmond street, Apt 1, Appleton, WI 54911-2776
11424133            Brett Moberg, 4106 St hwy m35, Gladstone, MI 49837
11424134        +   Brett Slimmer, 532 Mary Lee Drive, Fond Du Lac, WI 54935-1822
11424135       #+   Brett Treptow, 512 Van Dyke Ave, Ripon, WI 54971-1613
11424136        +   Brett Uliana, 510 Main Street, Casco, WI 54205-9414
11424137        +   Brett Wiese, 1537 North 21st Street, Sheboygan, WI 53081-2216
11424138        +   Brian Blettner, 5937 SMOKEY LANE, Conover, WI 54519-9559
11424139        +   Brian Bollom, 268 Elm Drive, Onalaska, WI 54650-8604
11424140        +   Brian Bond, 504 meadow height drive, Black Creek, WI 54106-9736
11424142        +   Brian Buth, w9627 Bridge St, Waterloo, WI 53594-9133
11424143        +   Brian Ciszek, 202 Prospect Ave, Oshkosh, WI 54901-3727
11424144        +   Brian Crawford, 238 ALBERT STREET, Waukesha, WI 53188-3702
11424145        +   Brian Dehn, 612 pearl point ct, Millersville, MD 21108-1575
11424146        +   Brian Diedrich, 2516 Forest Avenue, Two Rivers, WI 54241-1917
11424147        +   Brian Dorn, 1532 Midway Rd, De Pere, WI 54115-8610
11424148        +   Brian Engel, 3754 E Van Eimeren Ave, Cudahy, WI 53110-3137
11424149        +   Brian Felda, 1113 colonial drive, Machesney Park, IL 61115-3805
11424150        +   Brian Fitzgerald, N144 CTY RD M, Hortonville, WI 54944-8759
11424151        +   Brian Fortune, 1033 W 5th St., Appleton, WI 54914-5351
11424153        +   Brian Hagler, 1201 rutledge street, Pawnee, IL 62558-9120
11424154        +   Brian Hanrahan, W7337 White Oak Run, Pardeeville, WI 53954-9665
11424156        +   Brian Haufschildt, 725 Elm St, Waupaca, WI 54981-1107
11424158        +   Brian Herrmann, 7750 hwy 8, Rhinelander, WI 54501-9477
11424159        +   Brian Hiles, 1405 Denver drive, Minooka, IL 60447-4536
11424160        +   Brian Hoff, W6976 Westwood Drive, Fond Du Lac, WI 54937-8317
11424161        +   Brian Joosten, 406 Kadinger Way, Little Chute, WI 54140-2673
11424162        +   Brian Keith, 129 Chippewa Dr, Sheboygan Falls, WI 53085-1825
11424163        +   Brian Keller, 4317 North Towne Ct 1, Windsor, WI 53598-9115
11424164        +   Brian Koehler, W2873 OAKRIDGE DR, Appleton, WI 54915-8141
11424165        +   Brian Lutzow, 2205 Hendricks Ave, Kaukauna, WI 54130-3421
11424166        +   Brian Marvin, 875 Dunn Ave, Oregon, WI 53575-3313
11424167        +   Brian Matijevich, 4101Greenbriar Dr, Janesville, WI 53546-4237
11424168        +   Brian Mattila, 5544 co rd AF, Champion, MI 49814-9767
11424169        +   Brian McGinnis, 3510 N. Bracken Drive, Appleton, WI 54911-8501
11424171        +   Brian Meyer, 9412 N Dalton Ave, Kansas City, MO 64154-1907



                      Case 20-27367-gmh                   Doc 8        Filed 11/14/20       Page 21 of 156
District/off: 0757-2                                      User: cs                                               Page 22 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                       Total Noticed: 8912
11424173        +   Brian Ollech, 6725 N Smoketree Pass, Appleton, WI 54913-7839
11424175        +   Brian Piepenburg, 590 Royal Saint Pats Drive, Wrightstown, WI 54180-1257
11424176        +   Brian Rebman, W5711 Mase Ct, Appleton, WI 54915-8508
11424178        +   Brian Schlei, 1901 Fox River Pkwy, Waukesha, WI 53189-7142
11424179       #+   Brian Shelly, 1261 9th Street, Green Bay, WI 54304-3258
11424180        +   Brian Shimkus, 5250 Headquarters Tr, Rhinelander, WI 54501-8955
11424181        +   Brian Sippel, 119 W BARRETT ST, PO BOX 373, Saint Cloud, WI 53079-0373
11424182        +   Brian Smith, 2362 ALLENTON DR, Oshkosh, WI 54904-8214
11424184        +   Brian Sonnentag, 215 N. Grant Street, Rosendale, WI 54974-9802
11424185        +   Brian Stedl, 1984 Oakridge Rd, Neenah, WI 54956-2133
11424186        +   Brian Sturgill, 349 N Westhaven Dr, N202, Oshkosh, WI 54904-6366
11424187        +   Brian Summers, 352 Wolcott Lane, Batavia, IL 60510-2839
11424188        +   Brian Thompson, 2811 helsinki rd, Green Bay, WI 54311-6670
11424189        +   Brian Torgersen, 498 W.Division st, Fond Du Lac, WI 54935-3125
11424190        +   Brian Torres, 1611 Cherry St, Milliken, CO 80543-8524
11424191            Brian Urbaniak, 1365 tuckaway ct, Greenville, WI 54942
11424192        +   Brian Vieth, 1524 E. Calumet St, Appleton, WI 54915-4224
11424193        +   Brian Wagner, 3083 W Pleasant Dr, Greenfield, IN 46140-9294
11424194        +   Brian Wauters, W4544 County Road D, Peshtigo, WI 54157-9752
11424196        +   Briana Bartz, 2640 PRAIRIE GARDEN TRL, Green Bay, WI 54313-3994
11424197        +   Briana Dickinson, 229 S Aniwa Rd, Plainfield, WI 54966-9603
11424198        +   Briana Kuenz, 820 Kensington Rd, Neenah, WI 54956-4900
11424199        +   Briana Lavicka, 516 ELM STREET, Athens, WI 54411-9761
11424200        +   Briana Nicholson, 906 E. Algonquin Rd, Des Plaines, IL 60016-6302
11424202       #+   Briana Stocke, W6488 Lincoln Rd, Van Dyne, WI 54979-9705
11424203        +   Briane Manning, 318 Beaumier Lane, Sobieski, WI 54171-9301
11424204        +   Brianna Aho, 786 South Pine St, Ishpeming, MI 49849-2433
11424205        +   Brianna B, 5565 Oakwood Ave, Stevens Point, WI 54482-9164
11424207        +   Brianna Boucher, N5342 Mayflower Rd, Shiocton, WI 54170-8933
11424208        +   Brianna Chaltry, 609 6th Ave, Menominee, MI 49858-3113
11424209        +   Brianna Diedrich, 2516 Forest Avenue, Two Rivers, WI 54241-1917
11424210        +   Brianna Durrant, 3723 Summerset Way, 4, Oshkosh, WI 54901-8109
11424211        +   Brianna Freund, W4002 Meadow Drive, Fond Du Lac, WI 54937-9323
11424212        +   Brianna Groelle, 1526 Kings Lane, Two Rivers, WI 54241-9119
11424213        +   Brianna Holliday, N8950 Lilac Rd, Menasha, WI 54952-8104
11424214        +   Brianna Kerscher, 2933 Steamboat Springs Run, Green Bay, WI 54313-9238
11424215        +   Brianna L Warning, 924 E. Lincoln Avenue, Little Chute, WI 54140-2219
11424216        +   Brianna Lund, 231743 Guinness Rd, Wausau, WI 54403-6653
11424217        +   Brianna Olson, 165 Walton Ave, Waukesha, WI 53186-5903
11424218            Brianna Pacetti, 20th Place, Kenosha, WI 53140
11424219        +   Brianna Sabel, 131 Gilson Avenue, Oakfield, WI 53065-9700
11424220        +   Brianna Vettese, 300 sterbenz ct, Antioch, IL 60002-2601
11424221        +   Briar Polzin, 830 NE 1ST STREET Marion, Marion, WI 54950-9596
11424222        +   Bridget Kufner, 831 N. Hawthorne Dr., Appleton, WI 54915-2823
11424223        +   Bridget Mars, W2263 Secluded Ct., Kaukauna, WI 54130-9250
11424224        +   Bridget Mcbride, po box 413, Franklin Grove, IL 61031-0413
11424225        +   Bridget Montgomery-Hamm, E4512 State Road 22 and 54, Waupaca, WI 54981-9026
11424226        +   Bridgette Lammers, P.O. Box 102, White Pine, MI 49971-0102
11424227       #+   Brie Bergholz, 303 Quarry Lane, Neenah, WI 54956-3857
11424228        +   Brigit Flynn, N6753 Groth Rd, Pardeeville, WI 53954-9505
11424229        +   Brigitte Ackerson, 121 Wycombe Street, Waterloo, IA 50703-5257
11424231        +   Brina George Abitz, 835 W 19th Ave, Oshkosh, WI 54902-6720
11424232        +   Brinlee Hall, 267 prairie grass rd, Oregon, WI 53575-3877
11424233        +   Britian Johnson, 18060 Elmwood dr, Alva, FL 33920-3103
11424234        +   Britney Rector, 251 Mary st, Antigo, WI 54409-2536
11424235        +   Britney Ristow, 1135 s webster ave, Green Bay, WI 54301-3215
11424236        +   Briton Durham, 4876 glendale ave, Green Bay, WI 54313-7546
11424238        +   Brittanie Booher, 3499 Crescent Ridge, Dubuque, IA 52003-5234
11424240        +   Brittany Brodziski, N3958 Liberty Ln, Kaukauna, WI 54130-7531
11424241        +   Brittany Cambern, 2050 Century View Lane, Rochester, MN 55906-7702
11424242        +   Brittany Clark, 14713 Colonial Pkwy, Plainfield, IL 60544-2666
11424243        +   Brittany Condon, 50 s ringold st, Janesville, WI 53545-2561
11424244        +   Brittany Curry, N80W28322 Keesus Rd, Hartland, WI 53029-9562



                      Case 20-27367-gmh                Doc 8       Filed 11/14/20            Page 22 of 156
District/off: 0757-2                                         User: cs                                              Page 23 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                      Total Noticed: 8912
11424245        +   Brittany Elliott, 153 Gillett St., Fond Du Lac, WI 54935-4320
11424247        +   Brittany Grosskopf, 6117 Hillandale Rd, Davenport, IA 52806-2796
11424248        +   Brittany Halle, 702 Forest Lane, Fond Du Lac, WI 54935-3012
11424249        +   Brittany Handrich, 4508 Trasino Way, Appleton, WI 54913-7955
11424250        +   Brittany Henthorn, 48981 st route 800, Woodsfield, OH 43793-9080
11424251        +   Brittany Jaeger, 13609 Range Line Road, Newton, WI 53063-9744
11424252        +   Brittany Kircher, 3112 N. Pelican Lk Rd, Rhinelander, WI 54501-8031
11424253        +   Brittany Miller, 482 Marion Rd, 433, Oshkosh, WI 54901-4793
11424254        +   Brittany Proehl, 919 20th street, Two Rivers, WI 54241-2712
11424255        +   Brittany Qualls, 136 Lauren Dr, Rogersville, TN 37857-8616
11424256        +   Brittany Rae, 2300 E Peter St, 1, Appleton, WI 54915-3243
11424258       #+   Brittany Stone, 9673 Sandy Corners Rd, Gillett, WI 54124-9563
11424259        +   Brittany Urmanski, 126629 Urmanski Rd, Edgar, WI 54426-5238
11424261        +   Brittany Willett, 70 East McWilliams, Fond Du Lac, WI 54935-2314
11424262        +   Brittany Williams, 639 Deer Ridge Dr, Kewaskum, WI 53040-9016
11424263        +   Brittany Wisnefske, 6634 Lasley Shore Drive, Winneconne, WI 54986-8628
11424264        +   Brittiny Borst, 1424 Maricopa drive apt b, Oshkosh, WI 54904-8148
11424265        +   Brittnei Marfilius, 1537 N 40th St, Sheboygan, WI 53081-1737
11424266       #+   Brittney Bengsch, 2942 Conesta Dr, Green Bay, WI 54311-4961
11424267        +   Brittney Doll, 3912 Mt View Ave #72, Schofield, WI 54476-6431
11424268        +   Brittney Duford, 2218 E. Wyllys Ct., Midland, MI 48642-4737
11424269        +   Brittney Judge, W6831 Appletree Court, Greenville, WI 54942-8006
11424270        +   Brittney Meyer, 26286 3rd Street West, Zimmerman, MN 55398-8597
11424271        +   Brittney Osowski, 2951 3rd Street South, Wisconsin Rapids, WI 54494-5844
11424272        +   Brittney Van Rossum, 136 Washington St, Kaukauna, WI 54130-1250
11424273        +   Brittni Johns, 26169 W State Hwy M64, Ontonagon, MI 49953-9057
11424274        +   Broc Fleischer, 530 N GERMAN ST, Mayville, WI 53050-1318
11424275        +   Brock Noreen, 5136 Alpine Ct, West Bend, WI 53090-9336
11424277        +   Brody Arndt, n6573 36th ave, Fremont, WI 54940-8621
11424278        +   Brody Detert, N5570 BOYKE DRIVE, Fond Du Lac, WI 54937-6613
11424279        +   Brogan Lehman, 181024 County Road DD, Birnamwood, WI 54414-5077
11424301        +   BrookLynn Lenz, 829 Reddin Ave, Neenah, WI 54956-3185
11424280        +   Brooke Aldersebaes, 215 North Avenue, Antioch, IL 60002-1850
11424281        +   Brooke Besaw, 633 S Frmeont Street, Janesville, WI 53545-4915
11424282        +   Brooke Biese, 715 Mallard Dr, Kaukauna, WI 54130-2680
11424283       #+   Brooke Boardman, 623 Wanda Ave, Neenah, WI 54956-1618
11424284            Brooke Bonikowske, Wendy Bonikowske, Scandinavia, WI 54977
11424285        +   Brooke Deschane, 907 2nd ave, Crivitz, WI 54114-1557
11424286        +   Brooke Hill, 2531 Wildflower Row, Green Bay, WI 54311-5253
11424287        +   Brooke Justmann, 296 2ND STREET, Oakfield, WI 53065-9744
11424289        +   Brooke Mussehl, 1273 Judd Rd, Oregon, WI 53575-2573
11424290        +   Brooke Ott, 9870 67th st s, Cottage Grove, MN 55016-1380
11424291        +   Brooke Radant, 401 Spaulding Ave, Ripon, WI 54971-1127
11424293        +   Brooke Smith, 936 Iyla Ave, Belgium, WI 53004-9310
11424294        +   Brooke Veldt, N6871 Moore road, Seymour, WI 54165-8033
11424295        +   Brooke Villella, 3440 16th st, Kenosha, WI 53144-3357
11424296        +   Brooke Weiss, 7431 Lakehaven Dr., West Bend, WI 53090-9062
11424297        +   Brooke Yokiel, 935 N 10th street, Manitowoc, WI 54220-3306
11424298        +   Brooklyn Eisner, E3107 Townline Rd, Kewaunee, WI 54216-9656
11424299        +   Brooklyn Heyn, 5120 W Red Barn Ct., Appleton, WI 54913-8541
11424300        +   Brooklyn Yankunas, 3540 10th Ave upper, Kenosha, WI 53140-2504
11424304        +   Bruce BLOHOWIAK, PO Box 407, Suamico, WI 54173-0407
11424303        +   Bruce Bartelt, 425 Center Ave, Adell, WI 53001-1172
11424305        +   Bruce Hobright, 56 Hillcrest Dr., Stevens Point, WI 54481-2458
11424306        +   Bruce Orlikowski, 543 Delwiche rd, Green Bay, WI 54302-4805
11424307        +   Bruce Sielen, 3631 S 5th St, Milwaukee, WI 53207-3204
11424308        +   Bruce Storms, 3901 sycamore dr, Irwin, PA 15642-3695
11424310        +   Bryan Burr, 4183 Peterson Rd, Sturgeon Bay, WI 54235-3116
11424311       #+   Bryan Chamberlain, 24908 Quenada Dr, Moreno Valley, CA 92551-0606
11424312        +   Bryan Cole, 1102 chapman ave, North fond du lac, WI 54937-1118
11424313        +   Bryan Forbes, 1831 S Tellulah, Appleton, WI 54915-4204
11424314        +   Bryan Freund, 12317 Prairie Drive, Urbandale, IA 50323-2363
11424315        +   Bryan Hopke, 3784 Rolling Hill Dr., Pulaski, WI 54162-9722



                      Case 20-27367-gmh                   Doc 8        Filed 11/14/20          Page 23 of 156
District/off: 0757-2                                     User: cs                                                       Page 24 of 154
Date Rcvd: Nov 12, 2020                                  Form ID: 309C                                               Total Noticed: 8912
11424316        +   Bryan Jackson, 8651 Jewel Avenue South, Cottage Grove, MN 55016-4907
11424317        +   Bryan Kaufmann, 8438 County Road H, Fremont, WI 54940-9363
11424318        +   Bryan Kendall, 333 county rd b, Stoughton, WI 53589-3259
11424319        +   Bryan Knapp, 1907 Linn Rd., Delavan, WI 53115-3865
11424320       #+   Bryan Lammers, W2360 DeMaster Rd, Oostburg, WI 53070-1823
11424323        +   Bryan See, 2506 Camelot Blvd Apartment A, Sheboygan, WI 53081-7445
11424325        +   Bryan Vander Heyden, 2851 Hidden Lake Ln, Green Bay, WI 54313-8174
11424326        +   Bryan Vanderloop, 1515 Vandenbroek road, lot 42, Little Chute, WI 54140-1072
11424327        +   Bryan Weghorn, 113 Eagle Ridge Court, Eau Claire, WI 54703-5090
11424328       #+   Bryan Zink, 15449 74th St, Kenosha, WI 53142-8811
11424329        +   Bryanna Chaveco, 635 Joralemon Street, Apt. 2, Belleville, NJ 07109-1800
11424330        +   Bryanna Jeffery, 3519 Madson Road, Manitowoc, WI 54220-9747
11424331        +   Bryanna Kirsch, N9078 Spring Valley Rd, Menasha, WI 54952-9507
11424332        +   Bryce Bilski, W3671 Greenwood ave, Spalding, MI 49886-9759
11424333        +   Bryce Burnard, 2200 s Schaefer st, 8, Appleton, WI 54915-5815
11424334        +   Bryce Demeny, 950 Lakeview Dr., Green Bay, WI 54313-8818
11424335        +   Bryce Engelhardt, N5865 county road y, Fond Du Lac, WI 54937-9434
11424336        +   Bryce Halmstad, 1317 Faust Ave, Oshkosh, WI 54902-5651
11424337        +   Bryce Hanke, 546 River Dr, Mayville, WI 53050-1700
11424338        +   Bryce Ries, 15380 woodbridge Rd, Brookfield, WI 53005-3646
11424339        +   Bryce Sprangers, 408 east 20th street, Kaukauna, WI 54130-3342
11424340        +   Bryce Tabat, W8079 south US hyw 2/141, Lot 65, Iron Mountain, MI 49801-9444
11424341        +   Bryce Winters, W5077 Advance Rd, Monroe, WI 53566-9632
11424342        +   Brylie Brandenburg, 4267 Woodside Drive, Pulaski, WI 54162-9732
11424343        +   Bryn Mayer, 141 Black Forest Drive, Plover, WI 54467-3139
11424344            Bryr Harenda, 5496 Pioneer Drive, Sullivan, WI 53178
11424345        +   Bryson Madden, E5659 10th road, Algoma, WI 54201-9771
11424346            Bryton Vanderloop, 91-1058T KEKUILANI LOOP, 1807, Kapolei, HI 96707
11424347        +   Brytta Sagedahl, 1703 E. Parrish St., Prairie Du Chien, WI 53821-2937
11424348        +   Budweiser, Wisconsin Distributors, 3010 Zuehlke Dr., Appleton, WI 54911-8798
11424349        +   Buio Indigo, 600 south 5th Street, 5, Crystal Falls, MI 49920-1586
11424350        +   Butch Chamulak, 13265 W. National Ave., Apt.1, New Berlin, WI 53151-2000
11424351        +   Buxton Toutant, N4495 Hwy 73, Princeton, WI 54968-8633
11424447        +   CARLIE HERBST, 1701 KENTUCKY ST, Oshkosh, WI 54901-2951
11424452        +   CARLTON HANDSCHKE, 1128 E OVERLAND RD, Appleton, WI 54911-8531
11424453        +   CARLTON KEMPFER, 237 WALKER ST, Waupun, WI 53963-1962
11424496     ++++   CARRIE SCHELLER, 225535 SWAN AVE, WAUSAU WI 54401-6652 address filed with court:, Carrie Scheller, 4701 Swan Ave,
                    Wausau, WI 54401
11424497        +   CARRIE SMITH, 1115 W Spencer st., Appleton, WI 54914-5315
11424561        +   CATHY PATT, W7477 STATE RD 21 AND 73, Wautoma, WI 54982-7081
11424587            CHAD MEIER, 6315 Poplar L 6th Street, Escanaba, MI 49829
11424615        +   CHARLES PRZYBYL JR, 15681 Crocus CT W, Rosemount, MN 55068-6603
11424619        +   CHARLES WANISH, 5624 County road r, Manitowoc, WI 54220-8709
11424627        +   CHARLIE LOMAS, 7871 South Scepter Dr., Unit 6, Franklin, WI 53132-2258
11424665        +   CHERYL MARTI, 2014 MYSTIC HILLS TERRACE, Green Bay, WI 54313-7768
11424669        +   CHERYL PUES, E8947 Jennings Rd, New London, WI 54961-8600
11424695        +   CHRIS BERGER, LAURA KROLL, 5061 KENWOOD CT, Oshkosh, WI 54904-9389
11424723        +   CHRIS MATTHEWS, P.O. Box 274, Menominee, MI 49858-0274
11424738        +   CHRIS VAN GRINSVEN, N9032 HOLLY RD, Saint Cloud, WI 53079-1266
11424753        +   CHRISTIAN MENDEN, 1540 COOKS ST, Green Bay, WI 54302-2502
11424783        +   CHRISTINE DREXLER, 914 POWERS ST, Oshkosh, WI 54901-3920
11424787        +   CHRISTINE HANSEN, N1750 VIRGINIA DRIVE, Waupaca, WI 54981-8470
11424793        +   CHRISTINE TIPPS, 482 CTY RD FF, Pickett, WI 54964-9513
11424794        +   CHRISTOPHER ANDERSON, 442 AMORY ST, Fond Du Lac, WI 54935-2474
11424805        +   CHRISTOPHER GIERACH, w159n9629 Butternut Rd, Germantown, WI 53022-5148
11424806        +   CHRISTOPHER GROESBECK, 173 E MCWILLIAMS ST, Fond Du Lac, WI 54935-2452
11424845        +   CINDY BLOHM, 820 W. Fulton St, Waupaca, WI 54981-1406
11424846        +   CINDY BUMAN, W4665 GLENN ST, Appleton, WI 54913-9563
11424852        +   CINDY MARGELOFSKY, N8823 LAKESHORE DR, Van Dyne, WI 54979-9708
11424860        +   CINDY YESKO, N2639 cty rd Z Lot B73, Dousman, WI 53118-9413
11424872        +   CLARE LOVELESS, 11027 Hietikko Drive, Pelkie, MI 49958-9540
11424897        +   CODY GRUNDEEN, 1210 17TH STREET SOUTH, Wisconsin Rapids, WI 54494-5436
11424939        +   COLLEEN CARROW, W6492 RICKEY LN, Greenville, WI 54942-9648




                      Case 20-27367-gmh                Doc 8      Filed 11/14/20            Page 24 of 156
District/off: 0757-2                                   User: cs                                            Page 25 of 154
Date Rcvd: Nov 12, 2020                                Form ID: 309C                                    Total Noticed: 8912
11424940        +   COLLEEN FRAAZA, N9207 Graham Lake Road, Iola, WI 54945-9730
11424960        +   CONNI STUEBER, w9315 School Rd., Hortonville, WI 54944-9662
11425035        +   CRAIG CHRISTENSON, PO Box 51, Winnebago, WI 54985-0051
11425050        +   CRAIG SCHUMANN, N60 W 15882 HAWTHORNE DR, Menomonee Falls, WI 53051-5717
11425084        +   CURT LONG, 624 DAVID AVE., Sheboygan Falls, WI 53085-1704
11425090        +   CURTIS YOUNG, 2156 W 9TH AVE #5, Oshkosh, WI 54904-8713
11425091        +   CUSA HARD Tickets1, 425 S Mill Ave, Tempe, AZ 85281-2803
11424353        +   Cade Holland, 515 2nd street south, Cold Spring, MN 56320-2317
11424354        +   Cailee Franks, 1411 STONERIDGE DRIVE, Watertown, WI 53098-3419
11424355        +   Cailee Meyers, 1131 Forest Court, Hubertus, WI 53033-9670
11424356        +   Cailin Schwalbach, W2172 Tim Drive, Brillion, WI 54110-9155
11424357        +   Cait Lewerenz, 120 N Jackson St, Apt 2, Green Bay, WI 54301-4905
11424358        +   Caitlin Ann, 8625 113th ave, Pleasant Prairie, WI 53158-1315
11424359        +   Caitlin Bresnahan, 208 reserve drive, 208, Clinton, MS 39056-5984
11424360        +   Caitlin Diehl, 36W825 Red Gate Rd, Saint Charles, IL 60175-6223
11424361        +   Caitlin Frawley, 1333 Montondon Avenue, Waunakee, WI 53597-2665
11424362       #+   Caitlin Griep, 517 Sherwood Ave, 4, Fond Du Lac, WI 54935-6343
11424363        +   Caitlin Harris, 829 Killarny Trail, De Pere, WI 54115-7129
11424364        +   Caitlin McNulty, 1930 Oakview Dr., Neenah, WI 54956-1744
11424365        +   Caitlin Niemann, W7669 Spring Rd, Greenville, WI 54942-8661
11424366        +   Caitlin Stanley, N188 County Rd H, Fremont, WI 54940-9408
11424367        +   Caitlin Supple, N67 W28929 Old Oak Lane, Hartland, WI 53029-9605
11424369        +   Caitlyn Koebert, w136n6751 claas road, Menomonee Falls, WI 53051-5231
11424370        +   Caitlyn Mattmiller, 222 highview rd, Pulaski, WI 54162-7973
11424371        +   Caitlynn Bingen, 2215 Park Ave, West Bend, WI 53090-2242
11424372       #+   Caius Castro, 1481 NW 13th Ave, 131, Portland, OR 97209-3410
11424373        +   Caleb Andes, W1436 St Rd 28, Theresa, WI 53091-9712
11424374        +   Caleb Brasil, 5420 Orchardway drive, Mchenry, IL 60050-3333
11424376            Caleb Dobbratz, Kimberly Ave., Kimberly, WI 54136
11424377        +   Caleb Filipiak, 1138 W Prospect Ave, Appleton, WI 54914-5401
11424378        +   Caleb Greenough, 204 Olson Ave, Wakefield, MI 49968-1227
11424379        +   Caleb Luken, 7768 Steamboat Road, Piedmont, SD 57769-3203
11424380        +   Caleigh Bau, 475 Noack Rd, Greenwood, IN 46143-9738
11424381        +   Cali Boreson, W2828 Kebe Court, Appleton, WI 54915-8143
11424382        +   Cali Sheesley, 2507 16th st, Monroe, WI 53566-3121
11424383        +   Calli Dougherty, N1464 Star Dust Dr, Greenville, WI 54942-9030
11424384        +   Callie Bonk, 758 Oak Dr., Victoria, MN 55386-8211
11424385        +   Callie Olson, 7318 Bauch Road, Manitowoc, WI 54220-9786
11424386        +   Callie Tighe, N7006 Winnebago Dr., Fond Du Lac, WI 54935-2747
11424387        +   Callie Youngquist, 709 Desplaine Road, De Pere, WI 54115-3719
11424388        +   Callisto Verhalen, N3599 Popple Dr, Waupaca, WI 54981-8525
11424389        +   Calvin Creapeau, 515 Earl St, Eau Claire, WI 54701-3889
11424390        +   Calvin Denlinger, 6996 Olde Davenport Rd., La Motte, IA 52054-9526
11424391        +   Calvin Jarosinski, W1477 Tile Drive, Pulaski, WI 54162-9179
11424392       #+   Cam Drier, 103 arthur street, Kaukauna, WI 54130-1203
11424393        +   Cam White, 218E Pokagon St., South Bend, IN 46617-1224
11424394        +   Camaron Zinda, 2720 Bonow Avenue, Wisconsin Rapids, WI 54495-9206
11424395        +   Cameri Gehm, N3151 Valley Rd, Bonduel, WI 54107-9184
11424396        +   Cameron Colby, PO BOX 172, Tiskilwa, IL 61368-0172
11424398        +   Cameron Hill, 2879 Commissioner Street, Oneida, WI 54155-8946
11424399        +   Cameron Krueger, 215 5th Ave East, Cresco, IA 52136-1311
11424400        +   Cameron Reith, N8108 Mattsons Rd, Felch, MI 49831-8893
11424401        +   Cameron Stennes, 2025 60TH ST SW, Montevideo, MN 56265-3050
11424402        +   Cameron Theisen, W9129 Deer Road, Cascade, WI 53011-1108
11424403        +   Cami Senske, N74W28963 Coldstream Ct, Hartland, WI 53029-8487
11424404        +   Camie Mccue, 1993 Silver Street, Manitowoc, WI 54220-9321
11424405        +   Camille Vanooyen, 1505 Elm St, Green Bay, WI 54302-1803
11424406        +   Camron Vanloo, 2825 Commander Court, Oshkosh, WI 54901-1601
11424407        +   Camryn Ballweg, 6671 Herbrand Road, Sauk City, WI 53583-9557
11424408        +   Camryn Kraning, W2679 Center Rd, Bonduel, WI 54107-8862
11424409        +   Camryn Tautges, N74W15067 Hidden Way Dr, Menomonee Falls, WI 53051-4659
11424410        +   Candace Kennedy, 200 Beechwood Ave., Apt 10, Colonial Heights, VA 23834-1450
11424411        +   Candace Vires, 260 lake ave, Montello, WI 53949-9201



                      Case 20-27367-gmh             Doc 8      Filed 11/14/20          Page 25 of 156
District/off: 0757-2                                         User: cs                                              Page 26 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                      Total Noticed: 8912
11424412        +   Candi Rahlf, candi rahlf, 806 willow st, Winneconne, WI 54986-9301
11424413        +   Candia Lick, 144 Richard Ave., Neenah, WI 54956-2224
11424414        +   Candice Harley, 4131 SW 55th Ave, Fort Lauderdale, FL 33314-3702
11424415        +   Candice Manke, 126 Radtke Street, Schofield, WI 54476-1142
11424416        +   Candice Pflugradt, 732 Suburban Dr, De Pere, WI 54115-1247
11424417        +   Candy Birner, 121 CHICAGO DR, Redgranite, WI 54970-9569
11424418        +   Candy Ragen, 2318 Wisconsin Ave, New Holstein, WI 53061-1233
11424419        +   Candy Schmidt, 1370 Tammy Rd, Oshkosh, WI 54904-9310
11424420        +   Candy Selle-Poehls, 1817 Lawrence Street, New London, WI 54961-2527
11424421        +   Cara Anne, 4903 Birch Street, Schofield, WI 54476-6042
11424422        +   Caressa Krueger, W6880 daniel ct, Greenville, WI 54942-8011
11424423        +   Carey Richards, 2377 Old Ivy Court, De Pere, WI 54115-9060
11424424        +   Carie Gibbs, N349 Redtail Lane, Appleton, WI 54915-8745
11424425        +   Carie Ligman, 2341 court street, Plover, WI 54467-2460
11424426        +   Carie Stedman, N9529 Noe Rd, Appleton, WI 54915-9338
11424427        +   Carie Wengerter, N6132 County Road C, Cecil, WI 54111-9343
11424428        +   Carin Barber, 2330 S Walden Ave, 2, Appleton, WI 54915-4346
11424429        +   Carina Crowe, 932 S Smalley St, Shawano, WI 54166-3018
11424430        +   Carisa Van Rossum, N3174 Section Line rd, Kaukauna, WI 54130-8050
11424431       #+   Carissa Dollahite, 5352 55th avenue, Kenosha, WI 53144-2370
11424432        +   Carissa Goerl, 524 W 7th St., Kaukauna, WI 54130-2213
11424433       #+   Carissa Langenhuizen, 1671 Carole Ln, Green Bay, WI 54313-6050
11424434        +   Carissa Nehls, N7476 Edgewater Dr, Beaver Dam, WI 53916-9580
11424435        +   Carissa Smith, 818 Warsaw Street, Menasha, WI 54952-2354
11424436        +   Carl Brookins, PO Box 34, Brownsville, WI 53006-0034
11424437        +   Carl Scheunemann, 213 S Summit Dr, Port Washington, WI 53074-2337
11424438        +   Carla Kelly, 972 E Fox Ln, Milwaukee, WI 53217-2807
11424439        +   Carla Niemi, 1216 s park ave, Neenah, WI 54956-4252
11424440        +   Carla Reetz, W6389 Sonny Drive Apt. 1, Menasha, WI 54952-9017
11424441        +   Carla Scheuer, 11060 MacArthur Drive, Marshfield, WI 54449-9794
11424442        +   Carleen Lawrynk, 1904 North Appleton St, Appleton, WI 54911-2737
11424443        +   Carley Madigan, N6622 center road, Rosendale, WI 54974-9790
11424444        +   Carley Wong, 3112 E. Sableridge Dr., Appleton, WI 54913-8063
11424445        +   Carli Finley, 907 Irish Rd, Apt 10, Neenah, WI 54956-1789
11424446        +   Carlie Brunell, W12377 Metzger Ct, Columbus, WI 53925-9464
11424448        +   Carlie Hubbard, 1022 W Johnson St, Apt 211, Madison, WI 53715-1090
11424449        +   Carlie Seaman, 920 N Lark St, Oshkosh, WI 54902-3348
11424450        +   Carlin Kalinec, 1200 Summit Street, Hancock, MI 49930-1322
11424451        +   Carlos Ibanez, 4280 Galt Ocean Dr, 27A, Fort Lauderdale, FL 33308-6141
11424454        +   Carly Hansen, 3990 Country Lane, Rock, MI 49880-9503
11424455        +   Carly Lafave, 1522 Ames street, Neenah, WI 54956-4702
11424456        +   Carly Marx, 7361 Inama Rd, Sauk City, WI 53583-9582
11424458        +   Carly Retzloff, 526 Wilderness Ct, Hartford, WI 53027-8612
11424459        +   Carly Reynders, 2475 School Road, Greenleaf, WI 54126-9221
11424460        +   Carly Stanek, 645 N. Washington St., Spring Green, WI 53588-9115
11424461        +   Carly Weber, 1825 W Timber Ridge Ln, 9311, Oak Creek, WI 53154-8405
11424462        +   Carmen Adams, 1895 Westbreeze Drive, Oshkosh, WI 54904-8880
11424464        +   Carmen Roehl, 615 hall st, Ripon, WI 54971-1346
11424465        +   Carmen Sloan, 301 W Lafayette, Avon, IL 61415-5075
11424466        +   Carmen Vande Hey, W5538 rustic lane, Appleton, WI 54915-9361
11424467        +   Carol Austin, 1422 st Paul street, Sault Sainte Marie, MI 49783-2550
11424468        +   Carol Fields, 35104 Wisconsin St, Burlington, WI 53105-9632
11424469        +   Carol Kemmerer, 1514 Calico Ln, Sun Prairie, WI 53590-1025
11424471        +   Carol Ruleau, 1550 Elk Trail Ct, Neenah, WI 54956-6801
11424472        +   Carol Topp, N4115 French Rd, Appleton, WI 54913-8548
11424473        +   Carol Wohlers, 1031 W PARKWAY BLVD, Appleton, WI 54914-2639
11424474        +   Carole Benson, 217 Manchester Lane, Barrington, IL 60010-7055
11424475        +   Carolee Herrick, 506 Forest Home Drive, 2B, Francis Creek, WI 54214-9158
11424476        +   Caroline Esperanza, 434 Newbury Dr, Island Lake, IL 60042-9000
11424478        +   Carolyn Dammen, 2910 Rutledge Avenue, Janesville, WI 53545-1344
11424479        +   Carolyn Vickers, W1508 Garden Ln, Montello, WI 53949-8542
11424480        +   Carri Decamp, 5108 Lilac Ln, Racine, WI 53406-4143
11424481        +   Carrie Beck, 306 s milwaukee st, Theresa, WI 53091-9663



                      Case 20-27367-gmh                   Doc 8        Filed 11/14/20          Page 26 of 156
District/off: 0757-2                                       User: cs                                                Page 27 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                        Total Noticed: 8912
11424483            Carrie Griffin, 10744 COUNTY ROAD M, Gillett, WI 54124
11424484       #+   Carrie Heeren, 115 W. Foster Ave, Tomah, WI 54660-1653
11424485        +   Carrie Jagodzinski, 3215 Hay Meadow Ln, Stevens Point, WI 54482-9608
11424487       #+   Carrie Kittell, 120 Highridge Ave, Denmark, WI 54208-9411
11424488        +   Carrie Kragie, N9927 K-1 Road, Stephenson, MI 49887-9459
11424489        +   Carrie Krause, 2280 red tail glen, De Pere, WI 54115-1631
11424490        +   Carrie Kulas, 4300 Tydl Drive, Janesville, WI 53546-2115
11424491        +   Carrie Lefeber, N8758 Townline Rd, Van Dyne, WI 54979-9736
11424492        +   Carrie Lindsey, 916 W Commercial St, Appleton, WI 54914-3655
11424493        +   Carrie Nolde, N3071 Bay De Noc Dr, Menominee, MI 49858-9623
11424494        +   Carrie Noren, 26 E. FOLLETT ST., Fond Du Lac, WI 54935-3418
11424495        +   Carrie Powell, W6640 Wege Road, Hortonville, WI 54944-9128
11424498       #+   Carrie Weir, 2706 Minnesota Ave NW, Bemidji, MN 56601-2232
11424499        +   Carrie Witt, W3616 County Road S, Appleton, WI 54913-8940
11424500        +   Carson Brown, 629 Canary Ave., Chilton, WI 53014-1011
11424501        +   Carson Clark, w2390 Cty Rd I, Markesan, WI 53946-7502
11424502        +   Carson Makuski, 2024 Clark street, Stevens Point, WI 54481-3007
11424503        +   Carson Raddatz, W6179 Westlake Ct, Fond Du Lac, WI 54937-1600
11424506        +   Caryn Van Pietersom, 4406 Mohawk Street, Wisconsin Rapids, WI 54495-8815
11424507        +   Caryn Weissman, P O Box 434, Allenton, WI 53002-0434
11424508        +   Casey Barrett, 808 s stephan bridge rd, Grayling, MI 49738-9594
11424509       #+   Casey Berkshire, 646 Grant St, De Pere, WI 54115-1318
11424510        +   Casey Bestul, 2910 County Rd. DD, New London, WI 54961-7440
11424511       #+   Casey Clifford, 905 Madison ave, Apt 11, Marinette, WI 54143-2193
11424512        +   Casey Ellis, 2326 S Gladys Ave., Appleton, WI 54915-2545
11424513        +   Casey Fedor, 1512 Roosevelt Ave, Oshkosh, WI 54901-1731
11424514        +   Casey Lang, 2525 W Prospect Avenue, Appleton, WI 54914-8718
11424515        +   Casey Otto, 509 E Harding Dr, Appleton, WI 54915-1959
11424516        +   Casey Rocha, W3584 Vannoy Dr, Whitewater, WI 53190-3002
11424517            Casey Streich, 1810 emerson st, Tigerton, WI 54486
11424518        +   Casey Trutnau, 1053 E Main ST, 407, Valley City, ND 58072-3557
11424519        +   Cassandra Askegaard, 515 E. 2nd St., Dixon, IL 61021-3101
11424521        +   Cassandra Downing, 1085 Echo Lane, Green Bay, WI 54304-4342
11424522        +   Cassandra Immel, 620 Pleasure Place, Fond Du Lac, WI 54935-4739
11424524        +   Cassandra Kitchen, 2721 Clairville Rd, Oshkosh, WI 54904-6547
11424526        +   Cassandra Pipkorn, 2513 Oakcrest Dr, Neenah, WI 54956-4320
11424530        +   Cassandra Thompson, 609 Theodore st, Jefferson, WI 53549-2187
11424531        +   Cassey Stecker, 309 Reed street, Chilton, WI 53014-1142
11424532        +   Cassi Fallucca, 11703 60th st #8, 8, Kenosha, WI 53144-7404
11424533        +   Cassi Janssen, 1228 Garfield Court, Little Chute, WI 54140-2056
11424534        +   Cassi Van Dusen, 50W338 Ramm Road, Maple Park, IL 60151-9111
11424535        +   Cassidey Wolfert, 3669 South Hillcrest Road, Waterford, WI 53185-4720
11424536        +   Cassidy Heyer, 10295 w Yale Ave, Zion, IL 60099-4308
11424537        +   Cassie Bucaro, 714 walnut dr, 406, Darien, IL 60561-4715
11424538        +   Cassie Elmer, 242 W. Church Street, Evansville, WI 53536-1249
11424539        +   Cassie Garton, 130 Pacific Road, Merrimac, WI 53561-9530
11424540        +   Cassie Hopkins, 5619 w Cleveland ave, Milwaukee, WI 53219-3104
11424541        +   Cassie Leino, 302 North 14th Avenue East, Ashland, WI 54806-2146
11424542        +   Cassie Pappano, 1291 Maidstone Drive, Vernon Hills, IL 60061-1087
11424543        +   Cassie Wiegert, 217 Sunset Drive, Antigo, WI 54409-1052
11424544        +   Cassondra Mcmahon, 10220 Brazeau Town Hall Rd, Pound, WI 54161-8637
11424545        +   Cat Cairns, 500 S Park Ave, Fond Du Lac, WI 54935-5225
11424546        +   Catherine Coulson, 508 Pinetree Road, Kohler, WI 53044-1422
11424547        +   Catherine Kempen, W1959 TRALEE LN, Kaukauna, WI 54130-7172
11424549        +   Catherine McNicoll Schmidt, 1552 Mallard St, Green Bay, WI 54311-6097
11424550        +   Catherine Misorski, 4945 S. 82nd St., Milwaukee, WI 53220-4219
11424551        +   Catherine Peszczynski, 2023 south 59th street, Milwaukee, WI 53219-1548
11424552        +   Catherine Wege, N3073 Manley Road, HORTONVILLE, WI 54944-9327
11424553        +   Catherine Weyenberg, 212 Maple St, Kaukauna, WI 54130-2439
11424554        +   Cathleen E Berglund, 725 W Gilbert Rd, Palatine, IL 60067-6742
11424555        +   Cathy Ballew, 501 Pearl St, Macon, MO 63552-1521
11424556        +   Cathy Dercks, N2317 Meadow Creek Ct, Kaukauna, WI 54130-8678
11424557        +   Cathy Dreifuerst, N8173 Ashberry Ave, Fond Du Lac, WI 54937-6004



                      Case 20-27367-gmh                 Doc 8        Filed 11/14/20            Page 27 of 156
District/off: 0757-2                                        User: cs                                               Page 28 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                       Total Noticed: 8912
11424560        +   Cathy Lindeman, 2318 Skyline Pines Dr, Green Bay, WI 54313-7692
11424562        +   Cathy Rens, N5371 Brandon Rd, Brandon, WI 53919-9552
11424563        +   Cathy Spoehr, N2353 Vandenbroek Rd, Kaukauna, WI 54130-9202
11424564       #+   Catrina Werner, 622 w 4th ave, Oshkosh, WI 54902-5802
11424565        +   Caydance Rouleau, 8817 County Road W, Greenleaf, WI 54126-9460
11424566        +   Cayla Charlesworth, 1508 Daggett St., Marinette, WI 54143-3305
11424567        +   Caylynn Cutler, 1356 N 2nd Drive, Stevens Point, WI 54482-9666
11424568        +   Cecelia Rodriguez, 41 S Kayser St, Fond Du Lac, WI 54935-3703
11424569        +   Cecilio Martinez, 230 S Drummond St, waupun, WI 53963-1932
11424570        +   Ceileta Gardner, 3035 Nicholson RD, Racine, WI 53406-1605
11424571        +   Celeste Bowen, 9S270 Nantucket Dr, F, Darien, IL 60561-5261
11424572        +   Celeste Zautcke, 7403 98th Ave, j, Kenosha, WI 53142-8335
11424573        +   Celia Miranda, 412 10th street, Neenah, WI 54956-2815
11424574        +   Chad Baker, W5563 Sumac Lane, Appleton, WI 54915-7429
11424575        +   Chad Brown, 2020 Adams St, Plover, WI 54467-2812
11424577       #+   Chad Dumdie, 390 Westbrook Drive, Oshkosh, WI 54904-7823
11424578        +   Chad Edwards, 2607 Michael st, Wonder Lake, IL 60097-8519
11424579       #+   Chad Eilers, 309 E Fremont Street, Appleton, WI 54915-1826
11424580        +   Chad Empey, 2015 N Riverwalk Way, Milwaukee, WI 53212-3994
11424581        +   Chad Giles, 203 Mulberry Drive, Waldo, WI 53093-1337
11424582        +   Chad Gruenstern, 189 Denhardt Ave, Neenah, WI 54956-2208
11424583        +   Chad Guild, 3931 Sienna Ct, Franksville, WI 53126-9372
11424584        +   Chad Hackbarth, 3530 Cherryvale Ave, 96, Appleton, WI 54913-9029
11424585        +   Chad Hanley, 729 Sprenger Road, Seymour, IN 47274-2590
11424586        +   Chad Lambie, N2473 Farrell Road, Kaukauna, WI 54130-9731
11424588        +   Chad Mulheron, N2440 Milly Street, Greenville, WI 54942-9700
11424589       #+   Chad Spitz, 1332 Grand Ave, Sheboygan, WI 53083-3925
11424591       #+   Chad Vincent, 2010 E Plank Rd, #6, Appleton, WI 54915-7016
11424592        +   Chad Wachel, 826 w elsie st, Appleton, WI 54914-3761
11424593        +   Chad Wewasson, PO Box 726, Lac Du Flambeau, WI 54538-0726
11424594        +   Chad Zeske, 1296 Velp Ave., Green Bay, WI 54303-4261
11424595        +   Chadley Ewald, 15390 Painters Ln N, Stillwater, MN 55082-1640
11424596        +   Chairity Carey, 407 horicon st, Mayville, WI 53050-1521
11424597        +   Chaise Baenen, 5044 nooyen heights Dr., New Franken, WI 54229-9593
11424598        +   Champagne Hubert, 404 Brooklyn Manor Pl, 19, Evansdale, IA 50707-2329
11424599       #+   Chance Wall, 4601 S 4300 Rd, Big Cabin, OK 74332-8350
11424600        +   Chandall Johnson, 5688 hwy 57, Sturgeon Bay, WI 54235-9681
11424601        +   Chandler Puwal, 275 East Saint Clair Street, Romeo, MI 48065-5264
11424602        +   Chandler VOIGT, W1339 Washington Rd, Rubicon, WI 53078-9726
11424603       #+   Chandra Dimmer, 6838 Hwy 52 S Lot 12, Lot 12, Bellevue, IA 52031-8985
11424604        +   Chandra Johnson, 748 1St street, Menasha, WI 54952-3202
11424605       #+   Chanelle Olson, 727 West Harris Street, Appleton, WI 54914-3877
11424606        +   Channing Boivin, 3701 16th st, Menominee, MI 49858-1529
11424607        +   Chantel Kreutner, 846 Ashford Dr NE, Cedar Rapids, IA 52402-7337
11424609        +   Charlene Coogan-Trevino, 3326 S Seeley Ave, Chicago, IL 60608-6127
11424611        +   Charles Baker, 11661 heyrman drive, Crivitz, WI 54114-8997
11424612        +   Charles Bellman, N8831 County Road Vv, Berlin, WI 54923-8100
11424614        +   Charles Johnston, W2122 state highway 64, Marinette, WI 54143-9332
11424617        +   Charles Schmit, 121 Dupont Ave NE, Hector, MN 55342-9505
11424618        +   Charles Scott, 716 7th Ave, Menominee, MI 49858-3125
11424620        +   Charles Wischow, 1260 Dover Lane, Green Bay, WI 54313-5891
11424622        +   Charlie Ann Rykwalder, 14265 Woodridge Circle, Brookfield, WI 53005-6431
11424623        +   Charlie Buysse, 630 trumpeter trail, 3, De Pere, WI 54115-7953
11424624        +   Charlie Decloux, w183 n8522 lawrence ct, Menomonee Falls, WI 53051-2513
11424625        +   Charlie Guenthner, 620 south Clermont, Antigo, WI 54409-1748
11424626        +   Charlie Hill, 42440 Wilson Memorial Dr, Chassell, MI 49916-9024
11424628        +   Charlie Marquardt, W4325 county road kk, Kaukauna, WI 54130-8795
11424629        +   Charlie Mccarthy, 828 Dante Drive, Oconomowoc, WI 53066-4313
11424630        +   Charlie Rauls, 1604 Pebblebrook Trl, Sun Prairie, WI 53590-1260
11424631        +   Charlie Syndergaard, 415 w 4th st, Newell, IA 50568-5049
11424632        +   Chase Janssen, 1228 Garfield Ct, Little Chute, WI 54140-2056
11424633        +   Chase Kinney, 2130 hwy pp, Stevens Point, WI 54481-9571
11424634        +   Chase Pittman, 755 Frank st, Darlington, WI 53530-1021



                      Case 20-27367-gmh                  Doc 8        Filed 11/14/20           Page 28 of 156
District/off: 0757-2                                      User: cs                                              Page 29 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                      Total Noticed: 8912
11424635        +   Chase Porter, 1618 Fordem Ave, 303, Madison, WI 53704-4645
11424636        +   Chase Shipley, 5290 Richland road, Pleasant Plains, IL 62677-3727
11424638        +   Chase Wardian, 524 Seminary Drive, Dyer, IN 46311-4032
11424639        +   Chasidey Fisher, 329 S. Bridge St, P.o. box 44, Manawa, WI 54949-0044
11424640       #+   Chaz Goeben, 3129 Barley Circle, Green Bay, WI 54311-5063
11424641        +   Chels Marie, 2002 E. SWEDE RD, Cedarville, MI 49719-9443
11424643       #+   Chelsea Drazkowski, 713 Johnson Ct, Rushford, MN 55971-7751
11424644        +   Chelsea Franke, 1196 Bonnie Drive, Menasha, WI 54952-2139
11424645       #+   Chelsea Maiers, 1420 HAYES RD, Tipton, IA 52772-9395
11424646        +   Chelsea Marie, 120015 county road a, Athens, WI 54411-5016
11424647        +   Chelsea Mcdonough, 703 Dakota Ave, Gladstone, MI 49837-1717
11424648        +   Chelsea Radley, N2110 State Road 49, Berlin, WI 54923-9795
11424649        +   Chelsea Rice, 410 Victoria Street, Fairmont, MN 56031-2964
11424650        +   Chelsea Rodriguez, 310 echo dr, Rockton, IL 61072-2853
11424651        +   Chelsea Shuda, N3430 County Road D, Jefferson, WI 53549-9762
11424652        +   Chelsey Briner, N5621 Braund rd, Camp Douglas, WI 54618-9533
11424653        +   Chelsey James, 612 Grove St., Brainerd, MN 56401-2622
11424654        +   Chelsey Osmanski, 950 Holzer Street, Green Bay, WI 54303-3836
11424655        +   Chelsi Knorr, W8313 STATE ROAD 76, Shiocton, WI 54170-9231
11424656        +   Cheri Duley, 346 Ladwig St, Campbellsport, WI 53010-2756
11424657        +   Cheri Nenahlo, 1289 Commanche Ave, Green Bay, WI 54313-5852
11424658        +   Cheryl Boeck, 303 W 18TH AVE, Oshkosh, WI 54902-6813
11424659        +   Cheryl Cravillion, E1845 County Road A, Luxemburg, WI 54217-9713
11424660        +   Cheryl Dreger, 2018 white wolf lane, Kaukauna, WI 54130-3951
11424661        +   Cheryl Griesbach, W7050 Bluebluff Way, Greenville, WI 54942-9783
11424662        +   Cheryl Horton, 1772 Alexandra Court, Oshkosh, WI 54902-6684
11424663        +   Cheryl Iwami Benn, S67W26025 BENSON AVE, Waukesha, WI 53189-9318
11424664        +   Cheryl Lecker, W4796 WEGE RD, Appleton, WI 54913-9736
11424666        +   Cheryl Ohman, 1221 10th Ave South, Escanaba, MI 49829-3109
11424667        +   Cheryl Perket, 929 4TH ST, Menasha, WI 54952-2927
11424668        +   Cheryl Peters, 1775 W Paynes Point Rd, Neenah, WI 54956-9784
11424670        +   Cheryl Rataichek, 535 A Menasha Street, Reedsville, WI 54230-9362
11424671        +   Cheryl Rhinehart, 1493 Harvey st., Lower, Green Bay, WI 54302-1954
11424672        +   Cheryl Rodefer, 3119 S. 16th St., Milwaukee, WI 53215-4524
11424673        +   Cheryl Spindler, 512 N. 8th St., 303, Sheboygan, WI 53081-4402
11424674        +   Cheryl Vienola, 1465 MARICOPA DR, Oshkosh, WI 54904-8266
11424675        +   Cheryl Zaske, 2290 Wisconsin St, Apt B, Oshkosh, WI 54901-1890
11424676        +   Chester Weier, 816 N Ashland Ave, Green Bay, WI 54303-3573
11424677        +   Cheyenne Barr, 1380 8th ave, Newport, MN 55055-1702
11424678       #+   Cheyenne Dodge, W6150 County Road BB, Lot 6, Appleton, WI 54914-9177
11424679        +   Cheyenne Moyer, 4754 Cedar Court, Quinnesec, MI 49876-9627
11424680       #+   Cheyenne Thein, 226 E. DeKora St., Saukville, WI 53080-2003
11424681        +   Cheyenne Werner, 204 Tower Circle, Morristown, MN 55052-4009
11424682        +   Chloe Beimborn, 510 Skyline Blvd, Green Bay, WI 54302-4042
11424683        +   Chloe Boers, 7749 Beloff Court, Three Lakes, WI 54562-9280
11424684        +   Chloe Burklund, 3561 Route 32 Apt 3, Saugerties, NY 12477-4091
11424685        +   Chloe Lodel, 9924 Westview rd, Newton, WI 53063-9506
11424686        +   Chloe Miller, 1506 N 13th Ave, Wausau, WI 54401-2403
11424687        +   Chloe Piekkola, 5711 145th Ct NW, Anoka, MN 55303-5684
11424688        +   Chloe Polcen, 12590 State Hwy 42, Ellison Bay, WI 54210-9784
11424689        +   Chloe Schmidt, 2429 Brantwood dr., Neenah, WI 54956-4818
11424690        +   Chloe Schmitz, N9271 county rd W, Malone, WI 53049-1526
11424691        +   Chloe Schwartz, 942 Augusta Drive, Oregon, WI 53575-3902
11424692        +   Chody Wolf, N6677 Maple Road, Elkhorn, WI 53121-3621
11424693        +   Chris Alvin, 304 N Fulton st, Princeton, WI 54968-9031
11424694       #+   Chris Anklam, 1926 S. Memorial Dr., Appleton, WI 54915-1223
11424696        +   Chris Biersteker, 514 Melrose Avenue, Green Bay, WI 54303-3605
11424697            Chris Carter, 6 Lakeshore Dr, Sault Ste. Marie ON P6A 5K8
11424698        +   Chris Chimileski, 1919 Pleasant St, Manitowoc, WI 54220-1129
11424700        +   Chris Czerp, 406 2nd st, Menominee, MI 49858-3312
11424701        +   Chris Diels, 226 Folsom St., #8, Columbus, WI 53925-1803
11424702        +   Chris Ely Wendler, 1519 E Taft Ave, Appleton, WI 54915-4330
11424704        +   Chris Freelove, 2519 falling leaves dr, Weatherford, OK 73096-3189



                      Case 20-27367-gmh                 Doc 8       Filed 11/14/20          Page 29 of 156
District/off: 0757-2                                         User: cs                                             Page 30 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                     Total Noticed: 8912
11424706        +   Chris Griep, 1902 132 Ave NE, Minneapolis, MN 55449-4913
11424707        +   Chris Hassen, 4107 AMHERST DRIVE, Champaign, IL 61822-9794
11424708        +   Chris Hect, 4071 sam snead dr, Flint, MI 48506-1425
11424709        +   Chris Heller, 8501 Windsor Dr, Schofield, WI 54476-5682
11424710        +   Chris Holinbeck, 1314 Harvest Moon Dr, Neenah, WI 54956-3563
11424711        +   Chris Hruska, E735 Cherneyville Rd, Luxemburg, WI 54217-7736
11424712        +   Chris Huettner, 1015 S Commercial St, Apt 7, Neenah, WI 54956-3891
11424714        +   Chris Jackson, n4628 old forest rd, Cambridge, WI 53523-9067
11424713            Chris Jackson, N4268 old forest rd, Cambridge, WI 53523
11424715        +   Chris Jaecks, 3728 E. Rovi Drive, Milton, WI 53563-8809
11424716        +   Chris Kaufert, 1083 Congress Street, Neenah, WI 54956-4158
11424717        +   Chris LaCrosse, 6214 Schroeder Rd., 11, Madison, WI 53711-2461
11424718        +   Chris Lawrence, W6253 Timber Trail, Hortonville, WI 54944-8331
11424719        +   Chris Lee, 553 Harvard Dr., Neenah, WI 54956-2113
11424720        +   Chris Luck, 1452 Madden Rd., Lansing, IA 52151-7596
11424725        +   Chris Morris, 713 Clinton St, 208, Horicon, WI 53032-1582
11424726        +   Chris Mueller, 912 Windward court, Oshkosh, WI 54901-2061
11424727        +   Chris Ortman, 7609 Banks Street, Justice, IL 60458-1676
11424729        +   Chris Parrish, 1205 East Pacific St, Appleton, WI 54911-5276
11424730        +   Chris Patt, 211 Hudson Ave, Oshkosh, WI 54901-4909
11424731        +   Chris Peeters, 309 Kadinger Way, Little Chute, WI 54140-2671
11424732        +   Chris Rawlings, N2490 Milly Street, Greenville, WI 54942-9733
11424733        +   Chris Riley, 3034 GILBERT DR, Green Bay, WI 54311-7510
11424734            Chris Scharenbrock, 1516 sibley court, Sheboygan, WI 53081
11424735        +   Chris Sibert, 63492 240th street, Hewitt, MN 56453-4001
11424736        +   Chris Smits, 2842 S. Ridge Rd., Green Bay, WI 54304-5547
11424737        +   Chris Tighe, N7006 Winnebago Dr., Fond Du Lac, WI 54935-2747
11424739        +   Chris Van Veghel, 919 Park Ave, Little Chute, WI 54140-2037
11424740        +   Chris Vitense, W6614 County Road W, Juneau, WI 53039-9761
11424741        +   Chris Weiland, 1288 Southfield Dr., Menasha, WI 54952-9499
11424742        +   Chris Williams, 7334 Mosaic Drive, Indianapolis, IN 46221-9410
11424743        +   Chrisha Kimbrough, 209 cavil way, De Pere, WI 54115-3775
11424744        +   Chrissy Kearney, 16395 country view ct, Dubuque, IA 52002-2312
11424745        +   Christa Ciaroni, 625 County Road E, Grand Marsh, WI 53936-9527
11424746        +   Christi Emerson, 1201 harney ave, Oshkosh, WI 54901-5438
11424747        +   Christian Benson, P.O. Box 115, Gaastra, MI 49927-0115
11424748            Christian Bettin, 1515 Central St, Oshkosh, WI 54901
11424749        +   Christian Brunelle, 112 E Longyear St, 2, Bessemer, MI 49911-1438
11424751        +   Christian Gabriel, 25454 Spring St., Manhattan, IL 60442-1409
11424752        +   Christian Lambrechts, W2251 St. Peters rd, East Troy, WI 53120-2031
11424754        +   Christian Muchka, W7404 Barlow Lake Road, Pembine, WI 54156-9500
11424755        +   Christian Silvestri, 19w130 Mallard Court, Downers Grove, IL 60516-4554
11424756        +   Christianna Wallander, 7312 Pine Grove Lane, Two Rivers, WI 54241-9708
11424757        +   Christie Galow, 126 S Church St, Berlin, WI 54923-2109
11424758        +   Christie Kaufman, W6697 Brown, Fond Du Lac, WI 54937-9173
11424759        +   Christie Schultz, 1349 Tullar rd, Neenah, WI 54956-4428
11424760        +   Christina Bargas, 7401 Arado Dr, Fort Worth, TX 76131-5129
11424761        +   Christina Cooper, 6405 Von Kanel St, Schofield, WI 54476-4214
11424762        +   Christina Cronier, 344 WASHINGTON ST, Ripon, WI 54971-1244
11424763        +   Christina Gallert, 752 W. Wisconsin Ave., #4, Pewaukee, WI 53072-2350
11424765        +   Christina Huselbe, 148 Hastings Way SW, Poplar Grove, IL 61065-9088
11424766        +   Christina Lezak, N6714 Lake Lorraine Rd, Delavan, WI 53115-2503
11424768        +   Christina Olson, 165 Walton Ave, Waukesha, WI 53186-5903
11424769        +   Christina Olson, 412 West Oshkosh St., Ripon, WI 54971-1011
11424771        +   Christina Portman, 156 Lock Road, Kaukauna, WI 54130-9026
11424773        +   Christina Schraufnagel, 147 WOODLAND AVE, Montello, WI 53949-9107
11424774        +   Christina Stock, 2447 emerald ln, Yorkville, IL 60560-3056
11424776        +   Christina Torpey, 9224 Checkerbloom Dr, Oklahoma City, OK 73165-9726
11424777        +   Christina Werth, 602 CONGRESS ST, Neenah, WI 54956-3407
11424767        +   Christina malson, 1315 winter wheat, Neenah, WI 54956-6540
11424778        +   Christine Barber, 3111 Taylor St, Marinette, WI 54143-1430
11424780        +   Christine Burnett, w946 Heather Circle, Neshkoro, WI 54960-8844
11424782        +   Christine Damm, 1017 Eureka St., Ripon, WI 54971-1140



                      Case 20-27367-gmh                   Doc 8        Filed 11/14/20         Page 30 of 156
District/off: 0757-2                                        User: cs                                                  Page 31 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                          Total Noticed: 8912
11424784        +   Christine Edlund, N4469 Twin Falls Road, Iron Mountain, MI 49801-9559
11424786        +   Christine Giordano, 6031 Honeysuckle Lane, Hartford, WI 53027-9586
11424788        +   Christine LaCourse, 121 Teddy St, Brooklyn, WI 53521-9014
11424790        +   Christine Pascoe, 129 W. Fairbanks St., Marquette, MI 49855-8915
11424791        +   Christine Roesler, N1267 Chantilly Ct, Hortonville, WI 54944-8800
11424792       #+   Christine Sloane, 2301E. Tuscany Way, Appleton, WI 54913-6734
11424795        +   Christopher Becker, 635 Zarling Ave, Oshkosh, WI 54901-9749
11424796        +   Christopher Behling, 204 N. Edwards St., Combined Locks, WI. 54113-1007
11424797        +   Christopher Christensen, 296 N. Military Rd, Fond Du Lac, WI 54935-2264
11424798       #+   Christopher Doerrer, 2814 e Johnson st, #3, Madison, WI 53704-5084
11424799        +   Christopher Dumbleton, N4821 County Road B, New London, WI 54961-8115
11424800        +   Christopher Eckardt, 1020 S 25th St. # 11, Wausau, WI 54403-8637
11424801        +   Christopher Ellis, 621 JACOBSEN AVE, Madison, WI 53714-1452
11424803        +   Christopher Gehrke, 580 western ave, Cedarburg, WI 53012-9486
11424804        +   Christopher Getchell, 1305 Armstrong st, Marinette, WI 54143-3201
11424807        +   Christopher Holden, 714 Irving Ave. NW, Elk River, MN 55330-1423
11424808        +   Christopher Lamers, N1291 thrush dr., Greenville, WI 54942-8716
11424810        +   Christopher Mcdowell, 810 Randolph St, Angola, IN 46703-1630
11424812        +   Christopher Miller, 220 Austin CT, Apt 43, New London, WI 54961-7438
11424813        +   Christopher Misener, 4256 Oakridge Court, Stevens Point, WI 54482-9794
11424814       #+   Christopher Norys, 3135 Town Square Dr, 408, Rolling Meadows, IL 60008-2680
11424816        +   Christopher Reindl, 927 Elizabeth street, Green Bay, WI 54302-1929
11424817        +   Christopher Rhode, 1464 Hamily CT NE, Grand Rapids, MI 49505-7610
11424818        +   Christopher Richmond, 10502 Michigan Ave, Hayward, WI 54843-6114
11424819        +   Christopher Roche, 3109 West 102nd Street, Evergreen Park, IL 60805-3516
11424820        +   Christopher Sandri, 1267 Chicago St., Green Bay, WI 54301-3835
11424821       #+   Christopher Schmidt, 7821 w43rd St., 2c, Lyons, IL 60534-1565
11424822        +   Christopher Schultz, 707 E Olympian Road, Urbana, IL 61802-9776
11424823        +   Christopher Shintaku, 610 E Granville Ave, Roselle, IL 60172-1442
11424824        +   Christopher Slinger, 1159 N Oakwood Rd, Oshkosh, WI 54904-7736
11424825        +   Christopher Smith, 1728 18th Ave, Kenosha, WI 53140-1643
11424826        +   Christopher Smith, 1832 21st Ave, Kenosha, WI 53140-1666
11424827        +   Christopher Stratton, 3414 W. Parkridge Ave., Appleton, WI 54914-1023
11424828        +   Christopher Vass, 3535 N Oakley, 2, Chicago, IL 60618-6023
11424829        +   Christopher Wech, 503 South State St, Chilton, WI 53014-1335
11424830        +   Christopher Wolfe, 607 crawford dr #4, Cottage Grove, WI 53527-8402
11424831        +   Christy Haefner, 306 Lawrence St, Westfield, WI 53964-9033
11424832        +   Christy Narges Madigan, PO Box 181, Rosendale, WI 54974-0181
11424833        +   Christylee Vickers, 6549 E. Cty RD 300 S., New Castle, IN 47362-9523
11424834        +   Chrystal Donahoe, 158 Arvey Ln, Fond Du Lac, WI 54935-6208
11424835        +   Chuck Bowie, 603 Race Street, 10413, New Orleans, LA 70130-8632
11424836        +   Chuck Buck, 2112 S 3rd st, Burlington, IA 52601-6501
11424837       #+   Chuck Cannon, 404 S Poplar Ave, Elmhurst, IL 60126-4012
11424838        +   Chuck Coyle, 1218A Crystal Ct, Waupaca, WI 54981-7005
11424839        +   Chuck Dantes, 518 w. hughitt, Iron Mountain, MI 49801-2740
11424840        +   Chuck Skibicki, P. Our. Box 61, Amherst Junction, WI 54407-0061
11424841        +   Chyna Sell, 3845 County Road C, Oconto Falls, WI 54154-9649
11424842        +   Chynna Brochtrup, 1512 Sherwood Drive, Green Bay, WI 54313-5339
11424843        +   Ciara Carley, 1514 Emilie St, Green Bay, WI 54301-3116
11424844        +   Cierra Snyder, E1854 Weinmann Rd, Scandinavia, WI 54977-9795
11424847        +   Cindy Diemel Hansen, 840 appleton st, Menasha, WI 54952-2336
11424848        +   Cindy Fredericksen, 2191 Kowalski Road, Mosinee, WI 54455-8125
11424849        +   Cindy Gavin, 1236 milton ave, Janesville, WI 53545-1869
11424850        +   Cindy Hardy, 185 James CT, Brillion, WI 54110-1610
11424851        +   Cindy Landers, 4230 Sandusky rd, Lima, OH 45801-9773
11424854        +   Cindy Raddenbach, 320 Vista Dr, Bloomington, IL 61701-2124
11424855        +   Cindy Sabel Malliet, N1340 FAIRWINDS DR, Greenville, WI 54942-8051
11424856        +   Cindy Schilling, #10 MCT, Medford, WI 54451-1255
11424857        +   Cindy Thomey, P.O. Box 574, Mio, MI 48647-0574
11424858        +   Cindy Van Rite, 5318 S Gilbert Lane, Abrams, WI 54101-9503
11424859        +   Cindy Winchell, 8618 State Highway 27, Sparta, WI 54656-4735
11424861        +   Cinnamon Harley, 1198 Canterbury Rd, Green Bay, WI 54304-4150
11424862        +   Claire Bliske, 2716 oakwood circle, Oshkosh, WI 54904-8465



                      Case 20-27367-gmh                  Doc 8        Filed 11/14/20              Page 31 of 156
District/off: 0757-2                                       User: cs                                            Page 32 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                    Total Noticed: 8912
11424863        +   Claire Burkard, 1721 St. Robert Drive, Green Bay, WI 54304-1723
11424864        +   Claire Calkins, 1216 deerfield ave, Menasha, WI 54952-2113
11424865        +   Claire Cayemberg, 15209 Hillcreek Road, Valders, WI 54245-9810
11424866        +   Claire Guell, W2755 Middle Rd, Campbellsport, WI 53010-1605
11424867        +   Claire Harder, N10224 Hwy 26, Burnett, WI 53922-9758
11424868        +   Claire Neuberger, 192 Blueberry Road, Libertyville, IL 60048-2162
11424870        +   Claire Stiefvater, 129 Pennsylvania Avenue, Chilton, WI 53014-1439
11424871        +   Claire Wittmann, N3509 center road, Waupun, WI 53963-8819
11424873        +   Clare Vanden Heuvel, 4950 Lansing High Pt, Oshkosh, WI 54904-7119
11424874            Clarissa Biglow, 7271 e mosherville rd., Jackson, MI 49202
11424875        +   Claude de Lorraine, 2065 6th St, Marinette, WI 54143-3608
11424876        +   Claudia Henrickson, 3005 Crusade Lane, Green Bay, WI 54313-5401
11424877        +   Claudia Murray, 301 E. Wentworth Ln., Appleton, WI 54913-8686
11424878        +   Claudia Tisch, 816 W Lexington Pkwy, Deforest, WI 53532-3054
11424879        +   Clay Hundertmark, W4855 Branch rd, Fond Du Lac, WI 54937-9083
11424880        +   Clay Pausma, N10752 Jeresey Rd, Fox Lake, WI 53933-9742
11424881        +   Clayton Collins, 1436 Westmeath Ave, Green Bay, WI 54313-6161
11424882        +   Clayton Fury, 14302 Chevy Chase Dr., Houston, TX 77077-4310
11424883       #+   Clayton Greenwald, 619 R lane, Fort Madison, IA 52627-2103
11424885        +   Clayton Lewis, 312 E Lynwood DR., Athens, IL 62613-9482
11424886        +   Clayton Sheasby, 833 E. Eldorado st., Appleton, WI 54911-5533
11424887       #+   Clifford Kellner, 224 OAK GROVE AVE, Green Bay, WI 54302-2812
11424889        +   Clint Jozwiak, 319 parkview lane, Kimberly, WI 54136-1394
11424890        +   Clinton Diehl, 738 Gateway St NE, Cedar Rapids, IA 52402-2148
11424891        +   Coco Eberhard, 5602 Auchter Lane, Waunakee, WI 53597-8410
11424892        +   Cody Bonini, P.o box 332, South Range, MI 49963-0332
11424893        +   Cody Brunclik, 302 4th Street, Waunakee, WI 53597-1316
11424894        +   Cody Carlson, W5300 Pine Creek Road, Norway, MI 49870-2232
11424895        +   Cody Donovan, 7959 Evergreen Street, Hewitt, WI 54441-9036
11424896        +   Cody Dupont, 5926 24th Ave NW, Rochester, MN 55901-3705
11424898        +   Cody Johnson, 1642 28th ave south, 9, Grand Forks, ND 58201-6759
11424899        +   Cody Jones, 1638 s. 78st, Milwaukee, WI 53214-4645
11424900        +   Cody Kolka, 105 Lieder St, North Freedom, WI 53951-9015
11424901        +   Cody Kromrie, N413 County Road Y, Wautoma, WI 54982-8373
11424902        +   Cody Kuntz, 5713 South Kerry Ave, Sioux Falls, SD 57106-9009
11424903        +   Cody Lanham, 4324 N LIGHTNING DR, APT 9, Appleton, WI 54913-6745
11424904        +   Cody Locke, 6552 weyer road, B, Imlay City, MI 48444-9204
11424905        +   Cody Mier, 2211 magnolia lane, Green Bay, WI 54304-4817
11424906       #+   Cody Nicholson, 3168 Jackson, Oshkosh, WI 54901-1206
11424907        +   Cody Polfus, N12611 Co. Rd. 551, Carney, MI 49812-9349
11424908        +   Cody Rasmussen, E2174 Elm Valley Rd, Scandinavia, WI 54977-9409
11424909       #+   Cody Reed, 406 8th street, Calumet, MI 49913-1420
11424910        +   Cody Robertson, 2525 14th Ave, Monroe, WI 53566-3363
11424911        +   Cody Rossmiller, 610 Mill St, PO Box 185, Adell, WI 53001-0185
11424914        +   Cody TeBeest, 965 HOLLAND RD., Kaukauna, WI 54130-8944
11424915        +   Cody Tietz, 47 West Church Road, Twin Lake, MI 49457-9559
11424916        +   Cody Vandenberg, 2100 Phesant Run Ct, Apt F, Appleton, WI 54914-6032
11424917        +   Cody Wedde, 1116 High Street, Kaukauna, WI 54130-1024
11424919        +   Cody Wilterdink, 114 Beth Cir, Plymouth, WI 53073-2648
11424920        +   Cody Zimmerman, 11102 Freedom rd, Tomah, WI 54660-7569
11424921        +   Colbie Raught, 1110 Oak street, Plain, WI 53577-9696
11424922        +   Colby Bach, 6865 Yellowwood Lane, Deforest, WI 53532-2465
11424923        +   Cole Baumgartner, 1125 N 12th avenue, West Bend, WI 53090-1829
11424924        +   Cole Dawson, 24 Mapleview Dr., Gladstone, MI 49837-2300
11424925        +   Cole Dineen, 1621 Boles St, Wisconsin Rapids, WI 54495-4030
11424927        +   Cole Flaherty, 125 W MAIN ST, CHILTON, WI 53014-1325
11424928        +   Cole Friederichs, 4608 Rose Creek Pkwy, Fargo, ND 58104-6841
11424930        +   Cole Masten, 21212 Indian point ave, Petersburg, IL 62675-7147
11424931        +   Cole Mitchell, N3951 Washington Ave., 4, Freedom, WI 54130-6900
11424932        +   Cole Thielen, 3798 monroe rd, Blanchard, MI 49310-9424
11424933        +   Cole Tomkiewicz, 3710 County Road O, Saukville, WI 53080-1326
11424934        +   Colin Bourdeau, 838 Walnut St, Baraboo, WI 53913-2908
11424935        +   Colin Gowin, 23205 County Rd 286, Pittsburg, MO 65724-7580



                      Case 20-27367-gmh                 Doc 8       Filed 11/14/20         Page 32 of 156
District/off: 0757-2                                          User: cs                                                   Page 33 of 154
Date Rcvd: Nov 12, 2020                                       Form ID: 309C                                           Total Noticed: 8912
11424936        +   Colin Saegert, N8683 Bancroft Rd, Theresa, WI 53091-9717
11424937        +   Colin Spencer, 645 cliff st, Quinnesec, MI 49876-9641
11424938        +   Colin Trovillion, 4322 n lightning dr, Apt 9, Appleton, WI 54913-6743
11424941        +   Colleen Frederick, 5453 NICKELS DRIVE, Oshkosh, WI 54904-9530
11424943        +   Colleen Kingsland, W6323 Lincoln Rd, Van Dyne, WI 54979-9704
11424944        +   Collin Levy, 822 upland ridge drive, Fort Wayne, IN 46825-2287
11424945        +   Collin Prill, 134 West John, Markesan, WI 53946-7106
11424946        +   Collin Prizy, 2220 Hampshire street, Quincy, IL 62301-3152
11424948            Colton Charles McKenney, N5234 HWY 180, Peshtigo, WI 54157
11424949        +   Colton Haverland, 211 veitch ST, s-33, Emerado, ND 58228-4124
11424950        +   Colton Jager, 1500 20th Ave, Menominee, MI 49858-2135
11424951        +   Colton Lentz, 1320 Geneva Road, 14, Menasha, WI 54952-3675
11424952        +   Colton Mcallister, 1033 Main Street, 8, Horicon, WI 53032-1566
11424953        +   Colton Mueller, 1368 Meadowcreek Dr, Pewaukee, WI 53072-3934
11424954        +   Colton See, W4089 west Jefferson road, Chilton, WI 53014-9660
11424955        +   Colton Smeltzer, 460 Verbena St, Roscoe, IL 61073-6307
11424956        +   Coltten Hamam, 1119 byron st p.o. box 546, Stratford, IA 50249-0546
11424958        +   Conner Lanman, 701 Ash Street, Baraboo, WI 53913-2139
11424959        +   Conner Robedeaux, 900 Clevelnad ave, Kaukauna, WI 54130-2555
11424961        +   Connie Balcer, 250 E Ward St, Apt 208, Milwaukee, WI 53207-1373
11424962        +   Connie Evers, W3239 Garvey Rd, Kaukauna, WI 54130-7366
11424963        +   Connie Geisthardt, 710 Jennifer Court, Omro, WI 54963-1776
11424964        +   Connie Nenahlo, 631 Falcon Lane, Chilton, WI 53014-1071
11424965        +   Connie Sell, 427 N Pine Grove Lane, Hortonville, WI 54944-8750
11424966        +   Connie Thompson, 302 north main st, Rosendale, WI 54974-9701
11424967        +   Connor Brey, 1027 W 5th St, Appleton, WI 54914-5351
11424968        +   Connor Dugre, N6015 County Road U, De Pere, WI 54115-8903
11424969       #+   Connor Frisch, 3100 West Point road, Green Bay, WI 54313-5444
11424970        +   Connor Green, 857 South Townline Road, Sandusky, MI 48471-9795
11424971        +   Connor Jacobson, 3923 W. Minnesota Ave, Franklin, WI 53132-8764
11424972        +   Connor Jensen, 409 Bennett Farms Place, Acworth, GA 30102-1361
11424973        +   Connor Krupp, 32 Aurora lb, Fond Du Lac, WI 54935-2855
11424974        +   Connor Magner, 2305 South River Road, Saint Charles, MO 63303-5932
11424975        +   Connor Mclaughlin, 738 estate dr, Fond Du Lac, WI 54935-8318
11424976        +   Connor Mroz, 70387 south beechwood rd, Union, MI 49130-9766
11424977        +   Connor O hara, 223 Chillaway Road, Wyalusing, PA 18853-7802
11424978        +   Connor Simon, 3116 E Greenleaf Dr., Appleton, WI 54913-7786
11424980            Connor Smyth, 3 Washington Crescent, Apt. 501, Elliot Lake ON P5A 2X1
11424981        +   Connor Yanke, W2354 cty rd y, Lomira, WI 53048-9432
11424982        +   Connor Ziegler, 2723 Northwynde Psge, Sun Prairie, WI 53590-9122
11424983        +   Constance Swenson, 537 South Street, Watertown, WI 53094-6027
11424985        +   Cooper Richter, 215n second street, Princeton, WI 54968-9254
11424986        +   Cooper Thompson, 12383 Norway St. NW, Minneapolis, MN 55448-2114
11424988        +   Cora Dominguez, 2112 Skyview St, Green Bay, WI 54311-6018
11424989        +   Cora Kroeger, 403 4th St, De Witt, IA 52742-2017
11424990        +   Cora Parchem, 222 7TH AVE, BARABOO, WI 53913-2129
11424991        +   Cordell Powers, 105 Doraland ST, Kingsford, MI 49802-5425
11424992        +   Corey Cortright, N5335 old hyw 45, New London, WI 54961-8453
11424993        +   Corey Dull, N3433 County Road M, Waupun, WI 53963-9440
11424994        +   Corey Fritsch, 702 s 7th st, 3, Lake City, MN 55041-1864
11424995        +   Corey Haag, W6049 HEARTHSTONE DR, Appleton, WI 54915-5641
11424997        +   Corey Lenz, 921 E Roeland Ave, Appleton, WI 54915-2681
11424999        +   Corey Paske, N1259 Kroncke Road, Arlington, WI 53911-9725
11425000        +   Corey Suprise, 319 E Spring St, New London, WI 54961-1554
11425001        +   Cori Medlyn, 6121 Jack London circle, Sacramento, CA 95842-2727
11425004        +   Cort Kasuboski, 7034 County Road k, Omro, WI 54963-9465
11425005            Cortney Calkins, 1301 whitewater Avenue, Fort Atkinson, WI 53538
11425006        +   Cory Armatti, 1340 Whispering Pines LN, Neenah, WI 54956-6532
11425007       #+   Cory Barman, 5142 Torino Ct, 4, Middleton, WI 53562-2127
11425008        +   Cory Biser, 688 S Berendo St, 404, Los Angeles, CA 90005-1776
11425009        +   Cory Drews, 4215 South 93rd St, Milwaukee, WI 53228-2137
11425010        +   Cory Dudevoire, 101 flora way, Clintonville, WI 54929-8838
11425011        +   Cory Fritsch, Ship to Cory Fritsch, 603 N Walnut St, Janesville, WI 53548-2859



                      Case 20-27367-gmh                    Doc 8         Filed 11/14/20              Page 33 of 156
District/off: 0757-2                                      User: cs                                             Page 34 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                     Total Noticed: 8912
11425012        + Cory Groulx, 9178 Nichols Rd, Montrose, MI 48457-9111
11425013        + Cory Hoffmann, 113397 Balsam Road, Stratford, WI 54484-4438
11425014        + Cory Marsala, n1190 pine rd, Genoa City, WI 53128-1318
11425015          Cory Paternoster, 13605 N Harma Rd, Hurley, WI 54534
11425016        + Cory Smith, 5495 N M123, Eckerman, MI 49728-9340
11425017        + Cotie Holbek, 362 Joan Street, Burlington, WI 53105-1321
11425018        + Courtlyn Roecker, 916 N water st, Lomira, WI 53048-9792
11425019        + Courtney Carter, 539 Holly Glen, Murchison, TX 75778-5520
11425020        + Courtney Christel, 16603 County Road C, Valders, WI 54245-9778
11425021        + Courtney Fox, 504 Barclay St, Saint Paul, MN 55106-5806
11425022        + Courtney Gehl, W2022 Crosstown Rd., Hilbert, WI 54129-9307
11425023        + Courtney Hazen, 2553 W Waukau Ave, 7, Oshkosh, WI 54904-6330
11425024        + Courtney Jansen, 205 W Calumet st, 2, Appleton, WI 54915-4939
11425025        + Courtney Macpherson, 1351 Patton Drive, Hartford, WI 53027-9271
11425026        + Courtney Marvin, 2047 pleasant dr, Cambridge, WI 53523-9614
11425027        + Courtney Mcfarlane, N5740 skyhigh dr., Portage, WI 53901-9623
11425028        + Courtney Measor, 1044 grand st, Oshkosh, WI 54901-3874
11425029        + Courtney Messar, 1030 County Rd C, Wausaukee, WI 54177-9735
11425030        + Courtney Minten, 501 Stone Gate Drive, Kimberly, WI 54136-2110
11425031        + Courtney Spence, 29 Maple Grove Drive, Kincheloe, MI 49788-1101
11425032        + Courtney Wright, 65 Brent St, Clintonville, WI 54929-1457
11425033        + Courtney Yanko, 11831 S Park Rd, Butternut, WI 54514-8609
11425034       #+ Craig Bender, 28 Court Street, Neillsville, WI 54456-2147
11425036        + Craig Coulthart, 906 Stonecress Ct, Sun Prairie, WI 53590-4320
11425037        + Craig Diener, 1402 Walnut St., Oshkosh, WI 54901-2844
11425038        + Craig Hilker, 8072 channel lane, Omro, WI 54963-9637
11425039        + Craig Hooper, 1268 Oregon st, Green Bay, WI 54303-3047
11425040        + Craig Kolasinski, N9317 Noe Road, Appleton, WI 54915-5653
11425041        + Craig Lacount, 2772 Oakwood Cir, Oshkosh, WI 54904-8465
11425042        + Craig Luebke, N9161 County Road TW, Mayville, WI 53050-2111
11425043        + Craig Mallett, 2536 SHADE TREE LN, Green Bay, WI 54313-6837
11425044        + Craig Maxwell, 215 Cherry Lane, Lomira, WI 53048-9539
11425045        + Craig Meyer, 3107 8TH ST NE, Minot, ND 58703-2661
11425046        + Craig Mueller, N65W24592 ivy ave, Sussex, WI 53089-2632
11425047        + Craig Norman, 505 2nd st, Menasha, WI 54952-3111
11425048        + Craig Orlowski, 220 N Cedar Street, Adams, WI 53910-9351
11425049       #+ Craig Ramthun, 306 N Appleton St, Apt 4, Appleton, WI 54911-4755
11425052        + Craig St Louis, W1374 Auburn Ashford Dr, Campbellsport, WI 53010-3204
11425053        + Craig Staffin, 6194 Gwen Ln, Allenton, WI 53002-9547
11425054       #+ Craig Umentum, 1102 saint george st, Green Bay, WI 54302-1527
11425055        + Craig Vanden Heuvel, 2809 Hunters Run Ct., Kaukauna, WI 54130-9603
11425056        + Cristy Wildenberg, W6322 Goose Creek Circle, Greenville, WI 54942-8321
11425057        + Cruz Anguiano, 1109 10th st, Milford, IA 51351-1503
11425058        + Cruz Perez, 51 15th St, Fond Du Lac, WI 54935-5805
11425059        + Crystal Bell, N6611 state rd 22, Montello, WI 53949-8361
11425060        + Crystal Boivin, 2335 N. Meade St, Appleton, WI 54911-3012
11425061        + Crystal Bullock, 1110 W. Piper St, Macomb, IL 61455-2748
11425063        + Crystal Dorton, 752 S COMMERCIAL ST, Neenah, WI 54956-3314
11425064        + Crystal Johnson, 1321 MIRAGE DR, GREEN BAY, WI 54313-1308
11425065        + Crystal Just, 3678 Euro Ln, De Pere, WI 54115-7991
11425067        + Crystal LaFreniere, 1745 Rosewood Lane, Ishpeming, MI 49849-2815
11425069        + Crystal Lohry, 2009 Mt Vernon st, Oshkosh, WI 54901-2331
11425070        + Crystal Nitz, 1345 Campbell St, Neenah, WI 54956-4657
11425071        + Crystal Olson, 2908 Fieldcrest Drive, Kaukauna, WI 54130-3593
11425072        + Crystal Peffers, 1137 Parnell st, Marinette, WI 54143-3426
11425073        + Crystal Pfeiffer Theunis, 265 Paddy Ct, Wrightstown, WI 54180-1087
11425074        + Crystal Solomon, 222 Winnebago Avenue, Portage, WI 53901-1226
11425075        + Crystal Thelen, 139 Amherst Ave, Sheboygan Falls, WI 53085-1732
11425076        + Crystal Wick, 901 9th ave nw, Waseca, MN 56093-1820
11425077        + Crystal Zarn, 219 W Albert St., Portage, WI 53901-1324
11425078        + Crystle Brockman, 213 W. Fourth Street, Kaukauna, WI 54130-2410
11425079        + Cullen Gahagan, 1163 Winged Foot Dr, Oregon, WI 53575-3911
11425082        + Curt Baumgart, 1107 Honey Creek Circle, Oshkosh, WI 54904-9395



                     Case 20-27367-gmh                  Doc 8       Filed 11/14/20         Page 34 of 156
District/off: 0757-2                                   User: cs                                            Page 35 of 154
Date Rcvd: Nov 12, 2020                                Form ID: 309C                                    Total Noticed: 8912
11425083        +   Curt Braatz, W5138 Kennedy Drive, Fond Du Lac, WI 54935-2829
11425085        +   Curt Sims, 1520 East Tracia Lane, Appleton, WI 54911-8466
11425087        +   Curtis Nekowitsch, 47921 barber drive, Stanchfield, MN 55080-4248
11425088        +   Curtis Schwartz, 1705 Lincoln ave, Dubuque, IA 52001-2105
11425092        +   Cynde Stanzel-Helke, 1118 Grand Ave, Manitowoc, WI 54220-6228
11425093        +   Cyndi Garcia, 101 Hillary Circle, Wentzville, MO 63385-3096
11425094        +   Cynthia Demler, 1335 W 9th Ave., Oshkosh, WI 54902-6207
11425095        +   Cynthia Gorrr, 15062 S Cedar Lake Rd, Kiel, WI 53042-3431
11425096        +   Cynthia Kanak, 403 Lexington Dr, Waunakee, WI 53597-1073
11425097        +   Cynthia Kerridge, 308 North 4th st, Manistique, MI 49854-1029
11425098        +   Cynthia Powerd, 3306 N Suncrests Ln, Appleton, WI 54914-6834
11425099        +   Cynthia Reinders, N70W30621 Bette Ann Drive, Hartland, WI 53029-9235
11425100        +   D J Mather, 12875 W Cleveland Ave, New Berlin, WI 53151-4009
11425101        +   D Wince, 431 34th ave, 2, East Moline, IL 61244-3498
11425102        +   D'Ann Thoenes, 421 Belvedere East, Colgate, WI 53017-9706
11425128            DAMIAN SWACKER, W10940County Rd D, Westboro, WI 54490
11425171        +   DANIEL & DARLENE YUREK, 469 Beauty View Rd, Luxemburg, WI 54217-7305
11425175        +   DANIEL BOUSHKA, 3520 Church Rd, Green Bay, WI 54311-7312
11425178        +   DANIEL DIEMEL, N9158 SHEPARD RD, Shiocton, WI 54170-9564
11425185        +   DANIEL KLEIKAMP, 4927 Theater 16.8 Dr, Escanaba, MI 49829-9464
11425193        +   DANIEL MCGUIRE, 211 sterling Drive, Oregon, WI 53575-1631
11425199        +   DANIEL PFLUGRADT, 924 S 87TH ST, Milwaukee, WI 53214-2909
11425201        +   DANIEL PRUE, 1216 CARMEN AVE, Sheboygan, WI 53081-7615
11425212        +   DANIEL TRACEY, W4231 PINEPOINTE LN, Tomahawk, WI 54487-8569
11425263        +   DARIN FISCHER, 851 S DORR ST, Antigo, WI 54409-1262
11425269        +   DARLENE VANDENBERG, 1126 W SPENCER ST, Appleton, WI 54914-5314
11425270        +   DARRELL MANNING, 1026 VILLAGEGREEN CT, Green Bay, WI 54313-5180
11425275        +   DARWIN PRELLWITZ, 502 LIBERTY ST, Ripon, WI 54971-1218
11425276        +   DARWIN RESOP, 422 W 15TH AVE, Oshkosh, WI 54902-6544
11425293        +   DAVID & MARY JO JENSEN, 7177 COUNTRY CLUB, Oshkosh, WI 54902-9154
11425300        +   DAVID COULTHURST, 418 3RD ST, Neenah, WI 54956-2733
11425307        +   DAVID GAWARESKY, 4180 Rivermoor Road, Omro, WI 54963-9420
11425335        +   DAVID OLEJNIK, 2210 WALNUT ST, Oshkosh, WI 54901-1862
11425336        +   DAVID PETERSON, 1217 WINNEBAGO AVE, Oshkosh, WI 54901-5332
11425341        +   DAVID SCHLICHTING, 744 W 4TH AVE, Oshkosh, WI 54902-5804
11425348        +   DAVID STEFFES, W2891 Cty Q, Fond Du Lac, WI 54937-6552
11425355        +   DAVID URMANSKI, 1008 SPRINGFIELD DR, De Pere, WI 54115-7654
11425361        +   DAVID WOLTER, 1824 20TH STREET CT, Monroe, WI 53566-3043
11425396        +   DEAN HJELDEN, N5399 DENEVEU LN, Fond Du Lac, WI 54937-9669
11425401        +   DEAN TACKMIER, 1553 Cormier Rd, Green Bay, WI 54313-5354
11425421        +   DEBBIE DONALDSON, P.O. Box 737, Moose Lake, MN 55767-0737
11425427        +   DEBORA SCHREIBER, 217 E LINCOLN AVE, Oshkosh, WI 54901-4520
11425432        +   DEBORAH SABEL, 627 W DIVISION ST, Fond Du Lac, WI 54935-3026
11425455        +   DENISE BUCHBERGER, 23 7TH ST, Clintonville, WI 54929-1722
11425462        +   DENNIS BERGSBAKEN, 641 Elm St, Neenah, WI 54956-3330
11425466        +   DENNIS DAHM, 514 MORSE ST, Waupun, WI 53963-2039
11425526        +   DIANE DEMEUSE, 4725 CTY RD B, Pulaski, WI 54162-9746
11425528            DIANE GRESS, N349 POLAR RD, Bryant, WI 54418
11425543        +   DIANNE HIGBEE, 557 E Watts Springs, Edgerton, WI 53534-8928
11425561        +   DON HOLTGER, 6668 CHEYENNE WAY, Abrams, WI 54101-9435
11425571        +   DONALD ZWIEFELHOFER, 10527 DAISY HILL LN, Dubuque, IA 52001-8497
11425578        +   DONNA KRINGS, W663 BROOKLYN J RD, RIPON, WI 54971-9422
11425581        +   DONNA WEYENBERG, N1841 N BUCHANAN RD, Kaukauna, WI 54130-9214
11425592        +   DOUG BURMEISTER, N110W16534 KINGS WAY, Germantown, WI 53022-4091
11425619        +   DREW SIMERL, 3473 Greenacres Ter, The Villages, FL 32163-2468
11425103        +   Dakota Bartlett, 1005 N Lake St., Neenah, WI 54956-1430
11425104        +   Dakota Bobruk, 311 S. Vernon Ave., Flint, MI 48503-2185
11425105        +   Dakota Dao, 938 Hubbell St, Marshall, WI 53559-9001
11425106        +   Dakota Eatrada, 737 W. Commercial St, Appleton, WI 54914-3660
11425107        +   Dakota Fingerhut, E6068 Mill Road, Plain, WI 53577-9703
11425108        +   Dakota Hetzel, 1356 Lamar ave, Oshkosh, WI 54901-2744
11425109        +   Dakota O'dell, W10626 Fay rd, Beaver Dam, WI 53916-9560
11425110        +   Dakota Osowski, 1751 Jackie rd., Mosinee, WI 54455-8130



                      Case 20-27367-gmh             Doc 8      Filed 11/14/20          Page 35 of 156
District/off: 0757-2                                        User: cs                                              Page 36 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                      Total Noticed: 8912
11425111        +   Dakota Rutter, 729 N State St, Appleton, WI 54911-4547
11425112        +   Dakota Schraufnagel, W6603 county road y, Brownsville, WI 53006-1129
11425113       #+   Dakota VanLanen, 450 Fulton Street, Seymour, WI 54165-1214
11425114        +   Dakota Wangberg, 79 S. Sallie Ave, Fond Du Lac, WI 54935-4650
11425115        +   Dale Engebose, E3354 Partridge Road, Casco, WI 54205-9764
11425116        +   Dale Krueger, 2251 Julia Dr, Dubuque, IA 52002-8222
11425117        +   Dale Leick, 2091 Day Street, Greenleaf, WI 54126-9208
11425118        +   Dallas Bannasch, P.o. Box 284, Eben Junction, MI 49825-0284
11425120        +   Dallas Humphrey, 1716 5th st sw, 104, Rochester, MN 55902-0801
11425121       #+   Dalton Becker, 3508 Bellevue Place, Two Rivers, WI 54241-1550
11425122        +   Dalton Corkery, 2200 BEVER AVE Se, Cedar Rapids, IA 52403-4230
11425123        +   Dalton Engelhardt, 4105 Galaxy Dr, Janesville, WI 53546-8890
11425124       #+   Dalton Genrich, 2201 13th street, Two Rivers, WI 54241-3438
11425125        +   Dalton Nampel, 220 Park Avenue, Beaver Dam, WI 53916-2239
11425126        +   Dalton Roe, 1534 Oak st, Oshkosh, WI 54901-3155
11425127       #+   Damian Dale, 6721 se 2nd ct, Des Moines, IA 50315-6355
11425129        +   Damian Wisniewski, 503 East Main Street, Apt 2, Bellevue, OH 44811-1574
11425130        +   Damien Jones, 225 N West Ave, Jefferson, WI 53549-1232
11425131       #+   Damon Ayersman, 1322 Otter Avenue, Oshkosh, WI 54901-5453
11425132        +   Damon Sterba, 1103 Michigan ave, Fond Du Lac, WI 54937-1135
11425133        +   Dan Allman, 5211 2nd st se, 307, Minneapolis, MN 55419
11425134        +   Dan Axberg, 1104 Cleveland st, Niagara, WI 54151-1140
11425135        +   Dan Bauler, 5171 12TH AVE, La Porte City, IA 50651-8806
11425136        +   Dan Boen, 609 Daly Cir, Brandon, SD 57005-2402
11425138        +   Dan Colvin, W175N12877 Lancelot Dr, Germantown, WI 53022-1431
11425139        +   Dan Daemmrich, 1019 E Meadow, Milwaukee, WI 53217-5741
11425140        +   Dan Danielson, 811 TERRACE AVE, Menasha, WI 54952-1438
11425141        +   Dan Fredrick, 3823 Summerset Way, Oshkosh, WI 54901-1273
11425142        +   Dan Grant, 1325 Honeysuckle, Neenah, WI 54956-4517
11425143        +   Dan Hayes, W1098 Spring Grove Rd, Ripon, WI 54971-8648
11425144       #+   Dan House, 450 W Swan Circle, Apt 3203, Oak Creek, WI 53154-8319
11425146        +   Dan Koch, 1434 Forest Hill Avenue, South Milwaukee, WI 53172-3529
11425148        +   Dan Luckow, 2107 Clark St., Manitowoc, WI 54220-4431
11425149        +   Dan Ritter, 5694 D Rd, Bark River, MI 49807-8802
11425150        +   Dan Roberts, 1295 Pond View Circle, De Pere, WI 54115-7652
11425151        +   Dan Runge, 410 Wisconsin st, Redgranite, WI 54970-9336
11425152        +   Dan Schimelpfenig, W3523 Glencoe Avenue, Montello, WI 53949-9142
11425153        +   Dan Schroeder, 436 MAIN ST, Marinette, WI 54143-2708
11425154        +   Dan Schutt, 2682 Maple Hills Drive, Green Bay, WI 54313-3956
11425155        +   Dan Schweda, 1140 MERRILL ST, OSHKOSH, WI 54901-3756
11425156        +   Dan Sinz, 204 18th ave s, Bangor, WI 54614-8801
11425157        +   Dan StAmour, 1237 Trailside Terrace, Seymour, WI 54165-1258
11425158        +   Dan Thames, 4 Petunia Cir, Clintonville, WI 54929-9796
11425159        +   Dan Zrinsky, 429 Bowman Rd, Wisconsin Dells, WI 53965-1812
11425160        +   Dana Manders, N3879 Mchugh Rd, Kaukauna, WI 54130-7542
11425161       #+   Dana Rex, 1334 otter ave, Oshkosh, WI 54901-5453
11425162        +   Dana Tuszke, 2131 Jelinski Circle, Plover, WI 54467-2908
11425163        +   Dana Wyant, 8443 E Evanston Ave, Ravenna, MI 49451-8806
11425164        +   Dane Saari, 6899 West Ridge Royal Dr, Greenleaf, WI 54126-9127
11425165        +   Dane Sherman, 140 S. East Street, Plainfield, WI 54966-9611
11425166        +   Danette Olson, 201 E Wisconsin St, 2, Rosendale, WI 54974-9656
11425167        +   Dani Cjl, 216 school street, Chilton, WI 53014-1350
11425168        +   Dani Sterr, N64W14647 Poplar Drive, Menomonee Falls, WI 53051-5188
11425169        +   Dani Sumwalt, 294 Third St, Allenton, WI 53002-1007
11425170        +   Danica Anderson, W5547 Bend Road, Princeton, WI 54968-8322
11425172        +   Daniel Albert, N6367 Deer Shiners Dr, Gleason, WI 54435-9723
11425173        +   Daniel Black, 142 Wedgewood Dr, Saint Paul, MN 55115-2702
11425174        +   Daniel Borth, N8717 County Road X, Watertown, WI 53094-9403
11425176        +   Daniel Chambers, 1008 Oviatt St, Kaukauna, WI 54130-1533
11425179        +   Daniel Dutton, 305 west 8th st, Kaukauna, WI 54130-2315
11425180        +   Daniel Guerin, N715 Rich Road, Watertown, WI 53098-4225
11425181        +   Daniel Gumieny, N5951 Division rd, Cecil, WI 54111-9458
11425182        +   Daniel Huettl, 3657 may lane, De Pere, WI 54115-7460



                      Case 20-27367-gmh                  Doc 8        Filed 11/14/20          Page 36 of 156
District/off: 0757-2                                        User: cs                                               Page 37 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                       Total Noticed: 8912
11425183       #+   Daniel Jacob, 5803 W Forestwood Drive, Peoria, IL 61615-6633
11425184        +   Daniel Keely, 420 jungermann rd, Saint Peters, MO 63376-2749
11425186       #+   Daniel Kovatovich, 520 w. Riverwood drive, 304, Oak Creek, WI 53154-7583
11425187        +   Daniel LaLuzerne, 4896 Dale Court, Green Bay, WI 54311-9114
11425188        +   Daniel Lord, 5919 John Ave, Superior, WI 54880-7219
11425189            Daniel Madden, S3832 Trapp Rd, Tempe, AZ 85281
11425190        +   Daniel Matthews, 4103 Waldo Blvd, Manitowoc, WI 54220-3058
11425191        +   Daniel Mattila, W11248 Cty Rd. TC, Brandon, WI 53919-9791
11425192        +   Daniel Maurer, 1007 Bluebird St., De Pere, WI 54115-3115
11425194        +   Daniel Mellenthin, 1 Kessel Ct #26, Madison, WI 53711-6214
11425195        +   Daniel Mindt, 1526 S 20th st, Sheboygan, WI 53081-5148
11425196       #+   Daniel Mosincat, 710 5th St., Menominee, MI 49858-3104
11425198        +   Daniel Oconnell, P.O.box 10641, Green Bay, WI 54307-0641
11425200        +   Daniel Polly, 5230 Aspen Way, Madison, WI 53718-2124
11425202        +   Daniel Reichel, 1441 N 14th Avenue, Sturgeon Bay, WI 54235-3110
11425203       #+   Daniel Reid, 900 Heritage Drive, 2, Marshfield, WI 54449-9119
11425204        +   Daniel Schafer, 215 Park St, Kaukauna, WI 54130-2342
11425205        +   Daniel Schmid, W2160 COTTONVILLE AVE, Berlin, WI 54923-8735
11425206        +   Daniel Schmidt, 8526 s loop rd, Larsen, WI 54947-9574
11425207       #+   Daniel Schmidt, W9819 CTY RD S, New London, WI 54961-9114
11425208        +   Daniel Schroeder, 436 Main St., Marinette, WI 54143-2708
11425209        +   Daniel Scott, 1407 Blacktail Dr, Sturgis, SD 57785-2201
11425211       #+   Daniel Thom, 1355 Beverly Lane, Streamwood, IL 60107-2802
11425213        +   Daniel Vieaux, 5200 S Skyline Dr, New Berlin, WI 53151-8062
11425214            Daniel Weber, 311 Oakwood Drive, Francis Creek, WI 54214
11425215        +   Daniel Wessel, 1616 Martin Avenue, Sheboygan, WI 53083-4633
11425210        +   Daniel sobek, 3724 W Karstens Dr, apt 2, Madison, WI 53704-1571
11425216        +   Daniele Hasheider, E11890 Longwood Drive, Prairie Du Sac, WI 53578-9772
11425217       #+   Danielle Anding, W1835 State HWY 73, Granton, WI 54436-8151
11425218        +   Danielle Aranda, 919 George Street, Lake Geneva, WI 53147-1109
11425219        +   Danielle Barnett, 316 E Cedar Crest Rd, Rose Hill, KS 67133-9401
11425220        +   Danielle Brassard, 928 westlawn ave, Earlville, IL 60518-8025
11425222        +   Danielle Ekker, 617 Mulberry Dr E, West Bend, WI 53090-2229
11425223        +   Danielle Fischer, 745 Green Tree Road, West Bend, WI 53090-2443
11425224        +   Danielle Fralish, w3114 chicago lane, Redgranite, WI 54970-8566
11425225        +   Danielle Gauthier, 1760 Meneau Dr, De Pere, WI 54115-8077
11425226        +   Danielle Gorsuch, N7397 County Road H, Cambria, WI 53923-9723
11425227        +   Danielle Holen, 306 W. 6th Street, Apt 302, Monticello, MN 55362-8088
11425228        +   Danielle Kallenbach, 131 E Water St, Princeton, WI 54968-9039
11425229        +   Danielle Kilthau, 3466 Maple Dr, Hubertus, WI 53033-9635
11425230        +   Danielle Kingry, 3889 Waters Edge Dr, Beaverton, MI 48612-9736
11425232        +   Danielle Mashak, 23 Taylor Street, Winneconne, WI 54986-8519
11425233        +   Danielle Mogged, 1604 North Road, Green Bay, WI 54313-5515
11425234        +   Danielle Paszkiewicz, 5611 taylor avw, Racine, WI 53403-9732
11425235        +   Danielle Phillips, 921 E. Holly Way, Palatine, IL 60074-1243
11425236        +   Danielle Plagenz, N2278 Indian Mound Rd, Dalton, WI 53926-9403
11425237        +   Danielle Remter, 405 ahnaip st, Apt 5, Menasha, WI 54952-3368
11425238        +   Danielle Robinson, 685 S 500 E, Price, UT 84501-3416
11425239        +   Danielle Stuhr, 4127 Rivet Hills Cir, Wausau, WI 54403-2247
11425240        +   Danielle Thimmig, W7443 Summit Road, Plymouth, WI 53073-3716
11425241        +   Danielle Valley, 886 Wood Dr, Oconomowoc, WI 53066-3930
11425242        +   Danielle Vollendorf, N726 Moraine Dr, Campbellsport, WI 53010-3149
11425243        +   Danielle Walbrun, 3118 Meadow Hts Ct, Green Bay, WI 54313-4029
11425244        +   Danielle Wie, 1 South High Street, Mayville, WI 53050-1744
11425245        +   Danielle Woodruff, 1537 quantum ct, Murfreesboro, TN 37128-7651
11425246        +   Danielle Zentner, 578 south clay rd, Oshkosh, WI 54904-9060
11425247        +   Danita M Docka, 10739 CTY HWY B, Amherst, WI 54406-9313
11425248        +   Danna Carpenter, 1724 Skyview Ave, Oshkosh, WI 54902-4116
11425249       #+   Dannelle Johnson, 1048 Tipperary Road, Oregon, WI 53575-2646
11425250        +   Danny Curtis, 1531 North Little Road, Janesville, WI 53548-7612
11425251        +   Danny Hanson, 1580 Galway Ct, Oshkosh, WI 54904-8197
11425253        +   Danny Iacono, 440 Sullivan Street, #2, Oshkosh, WI 54902-4186
11425254       #+   Danny Mcalister, 6303 N. Straits Highway, Cheboygan, MI 49721-9048



                      Case 20-27367-gmh                  Doc 8        Filed 11/14/20           Page 37 of 156
District/off: 0757-2                                          User: cs                                                 Page 38 of 154
Date Rcvd: Nov 12, 2020                                       Form ID: 309C                                         Total Noticed: 8912
11425255        +   Danny Nicol, 19927 BARKER RD, MARYSVILLE, OH 43040-8462
11425256        +   Dante Spencer, W7679 oak st, Shiocton, WI 54170-8631
11425257        +   Danyalle Tennant, 1500 Minneapolis street, Sault Sainte Marie, MI 49783-3132
11425258        +   Danyel Bernstein, 412 Edgewood Drive, Neenah, WI 54956-4619
11425259            Darcy bushko, 520 D Slater Rd, Cranbrook BC V1C 4K5
11425260        +   Darian Kuglin, W5464 Fox Ridge Dr, Princeton, WI 54968-8323
11425261        +   Darian Sali, 515 Greenhill Rd, West Chester, PA 19380-3917
11425264        +   Darin Van Handel, 808 Sue St, Little Chute, WI 54140-2429
11425262        +   Darin angstadt, 140 east Whitney street, Green Bay, WI 54301-2952
11425266        +   Darlene Anderson, 10531 286th Ave, Trevor, WI 53179-9749
11425267        +   Darlene Greely, W6856 Greenville dr., Greenville, WI 54942-9624
11425268        +   Darlene Mitchell, 301 w main st, Waupun, WI 53963-1827
11425265        +   Darlene and/or Susan Molski, 1244 SNOWDON DR, Oshkosh, WI 54904-8858
11425271        +   Darrell Tiffany, 2114 Bowen St, 5, Oshkosh, WI 54901-2040
11425272        +   Darren Baalke, 7909 Riverside Road, Fredonia, WI 53021-9608
11425274        +   Darryl Sundin, 212 Burning Tree CT, Wrightstown, WI 54180-1251
11425277        +   Daryl Jeno, 23282 Farwell Ave, Warsaw, MN 55087-2305
11425278        +   Dave Allen, 1248 Grove St., Menasha, WI 54952-2012
11425279        +   Dave Bader, 136 lamplighter dr #7, Kaukauna, WI 54130-9572
11425280        +   Dave Blehovde, 301 e commerce blvd, #4, Slinger, WI 53086-9010
11425281        +   Dave Brummer, 7903 147th St W, Saint Paul, MN 55124-6524
11425283        +   Dave Garot, 3107 Glendale Ave, Green Bay, WI 54313-7318
11425284        +   Dave Hoffman, N9402 Lakeshore Dr, Van Dyne, WI 54979-9789
11425285        +   Dave Holz, 1560 Deckner ave, Green Bay, WI 54302-2618
11425286        +   Dave Kuchenbecker, 138 PARK AVE, Brillion, WI 54110-1112
11425287        +   Dave Morey, 1746 Juniper Dr., Green Bay, WI 54302-2308
11425288        +   Dave Reilly, 810 East Pioneer Road, Fond Du Lac, WI 54935-6532
11425289        +   Dave Schultz, 2732 C Savannah Circle, Sheboygan, WI 53081-1103
11425290        +   Dave Solgat, 993 Jackson Ln, Florence, WI 54121-9066
11425291        +   Dave Wehrman, 106 prairie moon dr, Davis Junction, IL 61020-9401
11425292       #+   Dave Ziolkowski, 3333 S 99th Ct Apt 6, Milwaukee, WI 53227-4257
11425294        +   David Balda, 4231 Westview Ln, Oshkosh, WI 54904-6956
11425296        +   David Blumer, 302 21 1/4 Street, Chetek, WI 54728-9356
11425297        +   David Bonanti, 1731 Old Highway 69, Florence, WI 54121-9162
11425298        +   David Burke, 111 W 10TH AVE, Oshkosh, WI 54902-6005
11425299        +   David Burke, 5683 Highway 42, Sturgeon Bay, WI 54235-9766
11425301        +   David Dahlke, 4518 N WATERSHED WAY, Appleton, WI 54913-6723
11425302        +   David Dashkovitz, 4319 43RD ST, Lubbock, TX 79413-2926
11425303        +   David De Leon, 1641 S Nicolet Rd, apt # 10, Appleton, WI 54914-7552
11425304        +   David Dodge, 1379 LAKE BREEZE RD, Oshkosh, WI 54904-9319
11425305       #+   David Finch, 906 lafollette st, Little Chute, WI 54140-2022
11425306        +   David Francisco, 510 ardmore ave, Ripon, WI 54971-1704
11425308        +   David Gohlke, 265 WESTFIELD WAY, Pewaukee, WI 53072-2561
11425309        +   David Gregorich, 1515 Granite Ave, Marquette, MI 49855-1419
11425310        +   David Grond, 8146 Tritt Rd, Omro, WI 54963-8900
11425311        +   David Hahn, 468 n main st, Hartford, WI 53027-1228
11425313        +   David Hardie, 599 Western Ave., Fond Du Lac, WI 54935-3907
11425314        +   David Henne, 3056 Water street, 42, Stevens Point, WI 54481-5267
11425315        +   David Herring, 2116 river street, Niagara, WI 54151-1564
11425316        +   David Hesse, 1920 Julie Ave, Sparta, WI 54656-7200
11425317        +   David Hoem, 2844 Danbe Rd, Oshkosh, WI 54904-9262
11425318       #+   David Hreska, 1549 w woods dr, 305, Arlington Heights, IL 60004-8006
11425319        +   David Jastrow, 2822 w Glenpark dr, Appleton, WI 54914-1570
11425320        +   David Knight, 3219 Elaine Drive NW, Cedar Rapids, IA 52405-1343
11425321        +   David Kohn, 212 n Washington, Elkhorn, WI 53121-1340
11425322        +   David Kramer, 2246 Henry street, Neenah, WI 54956-4710
11425324        +   David Lockwood, 2114 Tawhee Drive, Madison, WI 53711-4338
11425325        +   David Maliszewski, 202 Chandler Dr., Mundelein, IL 60060-1733
11425326        +   David Martin, 3154 Dorchester Way Unit 5, Madison, WI 53719-4323
11425328       #+   David Masterson, 793 Lattimer Dr., Saint Joseph, MI 49085-3659
11425329        +   David Mattox, 5081 Snapdragon Circle, Little Suamico, WI 54141-8871
11425330        +   David Merkt, 114 South 6th Ave, Saint Nazianz, WI 54232-3320
11425331        +   David Mork, PO Box 76, Scandinavia, WI 54977-0076



                      Case 20-27367-gmh                    Doc 8        Filed 11/14/20             Page 38 of 156
District/off: 0757-2                                      User: cs                                                Page 39 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                        Total Noticed: 8912
11425332        +   David Munes, 214 E Division Street, Kaukauna, WI 54130-2037
11425333        +   David Murray, 13293 Wynstone Way, Rockton, IL 61072-3254
11425334        +   David Novak, W151N5416 Badger Dr, Menomonee Falls, WI 53051-6702
11425337        +   David Phelps, 809 Cleveland Ave, Marinette, WI 54143-3901
11425338        +   David Pollock, PO BOX 384, Dollar Bay, MI 49922-0384
11425339        +   David Rebedew, W6153 Tucker road, Monticello, WI 53570-9782
11425340        +   David Roderick, 726 W Elk St, Freeport, IL 61032-4906
11425342       #+   David Schneider, 2417 E Forest ST, Appleton, WI 54915-3552
11425343        +   David Sheahan, w7065 Westwood Dr, Fond Du Lac, WI 54937-8321
11425345        +   David Smith, 611 Elder Street, Parkersburg, WV 26101-6651
11425346        +   David Smith, N2011 greenville dr, Greenville, WI 54942-9707
11425347        +   David Stedman, S69 W15116 Cornell Circle, Apt 5, Muskego, WI 53150-8956
11425349        +   David Steger, 665 east Jackson st, Apt 14, Ripon, WI 54971-1393
11425350        +   David Steinruck, 34111 white oak dr, Burlington, WI 53105-8107
11425351        +   David Strandberg, 325 12th St, Neenah, WI 54956-2820
11425352        +   David Strauch, 2019 mason street, apt a, New Holstein, WI 53061-1141
11425353        +   David Sullivan, 2215 1st St, 301, Monroe, WI 53566-1286
11425354        +   David Talaga, 201430 Dorie Ln, Mosinee, WI 54455-7455
11425356        +   David Wagner, 5063 W Century Farm Blvd, Appleton, WI 54913-8534
11425357        +   David Ward, 3563 7 th st, Wayland, MI 49348-9511
11425358        +   David Wegenke, W3306 County Road E, Berlin, WI 54923-8763
11425360        +   David Wittig, 947 Sundial Lane, Neenah, WI 54956-3568
11425362       #+   Davin Marshall, 115 N.pioneer ave., Apt 3, Negaunee, MI 49866-1668
11425363        +   Davyn Fischer, 114 N 56th Ave, Wausau, WI 54401-3801
11425364        +   Dawn Allen, 2544 TELLURIDE TRL, GREEN BAY, WI 54313-3900
11425365        +   Dawn Brown, 125 Poplar Ct, Neenah, WI 54956-5013
11425366        +   Dawn Dettlaff, 1645 Beech St., Oshkosh, WI 54901-2807
11425367        +   Dawn Finley, 815 Liberty Street, Ripon, WI 54971-1223
11425368        +   Dawn Flom, 1515 N. Division St., Appleton, WI 54911-3561
11425369        +   Dawn Grode, 33409 S Honey Lake Rd, Burlington, WI 53105-7986
11425370        +   Dawn Hendrickson, N6230 County Rd D, Algoma, WI 54201-9707
11425371        +   Dawn Jenson, 806 Sunridge Court, Unit A, Waupaca, WI 54981-5722
11425372        +   Dawn Jump, 110 S. Main St., Lot 13, Black Creek, WI 54106-9747
11425373        +   Dawn Kopitzke, N688 34th drive, Berlin, WI 54923-8391
11425374        +   Dawn Kuechenberg, W5844 Church Rd, Fond Du Lac, WI 54937-8602
11425376        +   Dawn Marie LETT, 2425 SHERIDAN ST, Oshkosh, WI 54901-1789
11425377        +   Dawn McNichols, N2426 Greendale Rd, Hortonville, WI 54944-9309
11425378        +   Dawn Millad, E6715 Mountain Lake Road, Manawa, WI 54949-8644
11425379        +   Dawn Sandberg, 9012 2nd Ave, Almond, WI 54909-9216
11425380        +   Dawn Stecker, 544 Pinehurst Dr, Sheboygan Falls, WI 53085-1870
11425381        +   Dawn Waldow, N5553 Henry Court, Luxemburg, WI 54217-9770
11425382        +   Dawn Webb, 128550 Lovers Ln, Edgar, WI 54426-5629
11425383        +   Dawn Wiebelhaus, 1477 Wallace Lake Rd, West Bend, WI 53090-9072
11425384        +   Dawn Wildenberg, 825 E Woodland Ave, Appleton, WI 54911-3875
11425385        +   Dawn Ziegler, 22 Clover Ln, Fond Du Lac, WI 54937-9763
11425386        +   Dawson Anglehart, 53 west bay shore, Marinette, WI 54143-2909
11425387        +   Dawson Bublitz, N84W18455 Seneca Drive, Menomonee Falls, WI 53051-2529
11425388        +   Dawson Steckbauer, 3310 Reber Dr, Wisconsin Rapids, WI 54494-5548
11425389        +   Daymion Pier, 1408 North 7th Street, Sheboygan, WI 53081-3419
11425391       #+   Daytana Roloff, 120 1/2 W 5th Street, Kaukauna, WI 54130-2449
11425392        +   Dayton Jenison Sr., 123 8th St. SE, Waverly, IA 50677-3612
11425393        +   Daytona Thelke, 520 N Main St, Lake Mills, WI 53551-1111
11425394        +   Dcn Donald Schultz, 357 Cleveland St, Menasha, WI 54952-3402
11425412        +   DeAnna Vanesky, W5849 Sweet Pea Dr, Appleton, WI 54915-5213
11425395        +   Dean Berg, 275 E cotton Street, Fond Du Lac, WI 54935-2543
11425397        +   Dean Kaczmarek, 134 n Washington street, Berlin, WI 54923-1431
11425400        +   Dean Payne, 1833 Martin Avenue, Sheboygan, WI 53083-4638
11425402        +   Deana Warner, 151 Broadway, North Fond du lac, WI 54937-1158
11425403        +   Deann Brown, 3168 Buttercup Rd, Neenah, WI 54956-9028
11425404        +   Deanna Berglund, 602 Watson, #3, Ripon, WI 54971-1562
11425405       #+   Deanna Johnson, N3694 Nichols Rd, Waupaca, WI 54981-8708
11425406        +   Deanna Lauersdorf, 514 College Ave, Watertown, WI 53094-4845
11425407        +   Deanna Lindow, 1027 Kensington Ave., Plymouth, WI 53073-1932



                      Case 20-27367-gmh                 Doc 8       Filed 11/14/20            Page 39 of 156
District/off: 0757-2                                       User: cs                                                 Page 40 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                         Total Noticed: 8912
11425408        +   Deanna Luttenberger, W6836 Blue Heron Blvd, Apt 10, Fond Du Lac, WI 54937-2071
11425409        +   Deanna Perras, 644 Hunters Point Road, Neenah, WI 54956-4906
11425410        +   Deanna Singstock, 1732 Maricopa Drive, Oshkosh, WI 54904-8234
11425411        +   Deanna Tachick, 10923 Hwy 32, Suring, WI 54174-9764
11425414        +   Deb Adams, 2720 Muller Road, Sun Prairie, WI 53590-9620
11425415        +   Deb Bartz, 610 Victoria Avenue, Yorkville, IL 60560-1237
11425416        +   Deb Campion, N789 County Road O, Markesan, WI 53946-7424
11425417        +   Deb Sager, W8587 Spring Road, Hortonville, WI 54944-8517
11425418        +   Deb Zinda, 3416 Soo Marie Ave, Stevens Point, WI 54481-5461
11425419        +   Debbe Lemminger, 5650 Peters Drive, West Bend, WI 53095-8707
11425420        +   Debbi Luedeman, 1186 Elmore St, Green Bay, WI 54303-4033
11425422        +   Debbie Frederick, N9143 N Kernan Ave, Appleton, WI 54915-7085
11425423        +   Debbie Jensen, E5023 Railroad Grade Rd, Weyauwega, WI 54983-9516
11425424        +   Debbie Nerat, W4598 8.5 Rd, Menominee, MI 49858-9630
11425425        +   Debbie Reimer, W2354 County Rd. S, Kaukauna, WI 54130-7226
11425426        +   Debi Derda, 211 High Ridge Valley Ct, Foley, MO 63347-2879
11425428        +   Deborah Butzlaff, 4463 BADGER RD, Kewaskum, WI 53040-9484
11425430        +   Deborah Pomering, 11753 Graystone Cir, Roscoe, IL 61073-8902
11425431        +   Deborah Rabideau, 418 Heyrman St, Green Bay, WI 54302-2838
11425433        +   Debra Felde, 2809 S. 8th St., Sheboygan, WI 53081-6809
11425434            Debra Maas, 93761 Scenic Drive, Neosho, WI 53059
11425436        +   Debra Meier, 668 Court Street, Chilton, WI 53014-1171
11425437        +   Debra Michel, E7595 BETH RD, Reedsburg, WI 53959-9558
11425438        +   Debra Plachinski, W4717 Nature Ct, Sherwood, WI 54169-9614
11425439        +   Debra Sabel, N3768 Mill Pond Road, Oakfield, WI 53065-9588
11425440        +   Deciderio Nunez, 1236 Ray Place, Saint Paul, MN 55108-1154
11425441        +   DeeAnna Clark, 6863 Dennis Path, West Bend, WI 53090-8968
11425442        +   Deena Anderson, 833 Golden Eagle Ct, Pulaski, WI 54162-9475
11425443        +   Deidra Hartman, N3139 Hwy S, Cascade, WI 53011-1211
11425444        +   Deidra Hilton, 1030 Jacobsen Road, Neenah, WI 54956-1324
11425445        +   Delaney Cullinane, S64W25450 Meyers Drive, Waukesha, WI 53189-9619
11425446        +   Delaney Schanhofer, N1307 Greenwood Rd, Greenville, WI 54942-9673
11425447        +   Delaney Welson, W6720 Windward Dr, Greenville, WI 54942-8041
11425448        +   Dena Davis, N9049 Harwood Road, Menasha, WI 54952-9607
11425449        +   Denese Mace, 2030 Wintergreen Court, Plover, WI 54467-3040
11425451        +   Denice Johnson, 1205 SE JUDY DR, ANKENY, IA 50021-3872
11425452        +   Denice Last, 2746 Clover Street, Oshkosh, WI 54901-1566
11425453        +   Denice Phillips, 3404 George ct, West Bend, WI 53095-8780
11425454        +   Denise Bangart, W2070 Schneider Rd, Hilbert, WI 54129-9437
11425456            Denise Buss, 728 State Road57 Lot67, Plymouth, WI 53073
11425457        +   Denise Kinkde, 2400 Fairlawn Dr., West Des Moines, IA 50265-3230
11425458        +   Denise Lornson, 1071 Sterling Heights Drive, Menasha, WI 54952-2198
11425459        +   Denise Petit, W5947 Geranium Drive, Appleton, WI 54915-5655
11425460        +   Dennis Babler, 15 Sunny Hill Ave., Oshkosh, WI 54902-7434
11425461        +   Dennis Baldry, 1016 W 10TH AVE, Oshkosh, WI 54902-6212
11425463        +   Dennis Brown, 79 S Royal Ave, Fond Du Lac, WI 54935-3720
11425464        +   Dennis Cole, 4106 Hammersmith, Clermont, FL 34711-6979
11425465        +   Dennis Crowell, 1059 ELMORE ST, Green Bay, WI 54303-3961
11425467        +   Dennis Dodge, 1213 Berkshire Circle, Venice, FL 34292-1557
11425468       #+   Dennis Johnson, W5504 Apple Ave, Medford, WI 54451-9240
11425469        +   Dennis Jones, 374 South St., Poynette, WI 53955-9635
11425470        +   Dennis L Miller, 1700 30th Ave, 3, Monroe, WI 53566-3161
11425471        +   Dennis Nasci, 3222 E Stonefield Dr, Oak Creek, WI 53154-8002
11425472        +   Dennis Penasa, 1816 E Pauline Street, Appleton, WI 54911-3325
11425473        +   Derek Allen, 1054 Tyler Ave, Oshkosh, WI 54902-3465
11425474        +   Derek Cruz, 3426 Stanley St, Stevens Point, WI 54481-1325
11425475        +   Derek Dachelet, 17315 Liberty Road, Belmont, WI 53510-9777
11425476        +   Derek Dechant, w1784 county rd AW, Randolph, WI 53956-9326
11425478        +   Derek Hintz, W2396 county rd ee, Seymour, WI 54165-8100
11425479        +   Derek Jennings, 5835 hinsdale lane, Fort Wayne, IN 46835-1234
11425480        +   Derek Kornfehl, N1714 Hotsprings Ct, Greenville, WI 54942-8573
11425481        +   Derek Liebhauser, 2065 American Dr, Neenah, WI 54956-1095
11425482        +   Derek Meidl, 1450 Kellner St., Manitowoc, WI 54220-1539



                      Case 20-27367-gmh                 Doc 8        Filed 11/14/20             Page 40 of 156
District/off: 0757-2                                       User: cs                                                 Page 41 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                         Total Noticed: 8912
11425483        +   Derek Michals, 124 n 10th st, Oostburg, WI 53070-1125
11425484        +   Derek Oliver, 2008 Airline Dr, Ste 300 #216, Bossier City, LA 71111-2947
11425485        +   Derek Orlikowski, 7188 state hwy 66, Custer, WI 54423-9643
11425486       #+   Derek Runge, 618 mckinley st, Neenah, WI 54956-3126
11425488        +   Derek Wieting, S79 W20486 Tyler Dr., Muskego, WI 53150-7605
11425489        +   Derrick Bourg, 9227 Earls ct, Tinley Park, IL 60487-4798
11425490        +   Derrick Latender, 300 prosser pl, 69, Antigo, WI 54409-2913
11425491        +   Derrick Watkins, 262 e dekora st, Saukville, WI 53080-2003
11425492        +   Desiree Bender, 8527 barrish rd, Eagle River, WI 54521-8514
11425493        +   Desiree Edge, 920 Coolidge St, Fennimore, WI 53809-1826
11425495       #+   Destiny Boss, 2114 Georgia Ave, Sheboygan, WI 53081-5043
11425496        +   Destiny Castro, 7208 van Buren st, Merrillville, IN 46410-3858
11425497        +   Destiny Greenslate, 570 Phantom Woods Rd, Apt 7, Mukwonago, WI 53149-9046
11425498       #+   Destiny Lewis, 1625 elmwood avenue, 101, Oshkosh, WI 54901-2766
11425499            Destiny Montes, 204 Frances st, Kaukauna, WI 54130
11425500        +   Devan Rauth, 615 lake street, Delafield, WI 53018-1820
11425501        +   Devayn Young, N1104 county rd e, Waupaca, WI 54981-9424
11425502        +   Devin Barton, 2912 W Howard Ave., 2, Milwaukee, WI 53221-1297
11425503        +   Devin Burdge, 838 W Main St, Hortonville, WI 54944-9409
11425504        +   Devin DeSmith, W4049 County Road W, Sheboygan Falls, WI 53085-2624
11425505        +   Devin Houle, N10751 HWY 17, Gleason, WI 54435-9006
11425506        +   Devin Killam, N4186 state road 49, Brandon, WI 53919-9561
11425507        +   Devin Sellnow, 557 Grove St, Mayville, WI 53050-1125
11425508        +   Devin Stelow, 648 Warsaw Street, Menasha, WI 54952-2350
11425509        +   Devin Yocum, 4370 Sequoia Drive, Windsor, WI 53598-9613
11425510        +   Devon Englebretson, N3197 Trails End Ct, Hortonville, WI 54944-8521
11425511       #+   Devon Larson, 226 Columbus st, Apt C, Lodi, WI 53555-1157
11425512        +   Devon Oslund, 125 Tutas St, Niagara, WI 54151-1576
11425513       #+   Devyn Flores, 60 kope ave, Oshkosh, WI 54901-9719
11425514        +   Dewey Thibodeau, 1303 s jefferson st, Appleton, WI 54915-1809
11425515        +   Diana DeHarde, W250N9299 Clearview Dr., Sussex, WI 53089-1007
11425516        +   Diana Johnson, 243 Ba wood lane, 1, Janesville, WI 53545-0705
11425517        +   Diana Klapperich, W13411 Berg Rd, Brandon, WI 53919-9608
11425518        +   Diana Lutzke, 1342 Dousman St, Green Bay, WI 54303-3124
11425519        +   Diana Muehlbauer, N7511 Deer Path Rd, Fond Du Lac, WI 54937-9312
11425520        +   Diana Searby, 123 W Maple, Stockton, IL 61085-1123
11425521        +   Diane Behling, s105w30933 Phantom View Drive, Mukwonago, WI 53149-9167
11425522        +   Diane Bressem, 145 Cedar Way, 5, Laguna Beach, CA 92651-1835
11425523        +   Diane Brinkmann, 3640 cedar creek ct, Jackson, WI 53037-9287
11425524        +   Diane Cantillano, 1717 Oriole St., New London, WI 54961-2221
11425525       #+   Diane Deane, 4604 Dale Rd, Mc Farland, WI 53558-9489
11425527        +   Diane Dombrowski, 7728 Brown Cty Line Road, Pulaski, WI 54162-9006
11425529        +   Diane Knoske, 1944 Elm Tree Dr., Kewaskum, WI 53040-9277
11425530        +   Diane Krueger, 216 Perry Ave, Marion, WI 54950-8602
11425531        +   Diane Miller, 3835 Summerset Way, Oshkosh, WI 54901-1273
11425532        +   Diane Minor, 446 Glen View Lane, Slinger, WI 53086-9657
11425533        +   Diane Schneider, 323 W 11th Ave, Oshkosh, WI 54902-6411
11425534        +   Diane Stormoen, 115 West Benson Street, Glenbeulah, WI 53023-1172
11425535        +   Diane Van Deurzen, N4384 B K Line Road, Luxemburg, WI 54217-7648
11425536        +   Diane Warning, W3121 Bighorn Lane, Pine River, WI 54965-8306
11425537        +   Diane Weiler, 4954 Oriole Road, Junction City, WI 54443-9016
11425538        +   Dianna Anderson, 823 N 5th Ave, Iron River, MI 49935-1005
11425539        +   Dianna Krohn, 5840 River Road, Eagle River, WI 54521-9745
11425540        +   Dianna Marks, 2815 WESTERN AVE, Jackson, WI 53037-9733
11425541        +   Dianne Austin, 11978 Baneberry Dr, APT 1E, Roscoe, IL 61073-7795
11425542        +   Dianne Gustin, N662 22nd Ave., Neshkoro, WI 54960-6493
11425544        +   Dick Coohon, P.O. Box 362, Jenison, MI 49429-0362
11425545        +   Dierdre Valentine, 233 Dentaria Dr, Cottage Grove, WI 53527-9021
11425547        +   Dillon Bollinger, 312 11th st ne, Apt 16, Watertown, SD 57201-1951
11425548        +   Dillon Davis, 6503 Orchard Dr, West Des Moines, IA 50266-2314
11425549        +   Dillon Heise, 8576 Cty Rd K, Omro, WI 54963-9739
11425550        +   Dillon Kunz, 643 mount vernon street, Oshkosh, WI 54901-4527
11425551       #+   Dillon McNamara, 2802 south 10th Street, Sheboygan, WI 53081-6848



                      Case 20-27367-gmh                 Doc 8       Filed 11/14/20              Page 41 of 156
District/off: 0757-2                                        User: cs                                            Page 42 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                    Total Noticed: 8912
11425552        +   Dillon Neuber, 1609 Roosevelt Street, Little Chute, WI 54140-1375
11425553        +   Dillon Sandahl, 128 Savona Drive Jupiter FL, Jupiter, FL 33458-8738
11425554        +   Dominic D'acquisto, 4523 42nd st, Kenosha, WI 53144-3440
11425555        +   Dominic Knobloch, 528 1st street, Menasha, WI 54952-3108
11425556        +   Dominic Timmerman, 11912 State Route 127, Carlyle, IL 62231-3316
11425557       #+   Dominique Hardy, W4635 Glenn St, Appleton, WI 54913-9563
11425558        +   Don Bies, 1338 Nature Trail Dr, Neenah, WI 54956-1683
11425559        +   Don Carlson, 314 w Wisconsin ave, Kaukauna, WI 54130-2128
11425560        +   Don Czerwinski, N4934 County Road WS, Iron Ridge, WI 53035-9689
11425562        +   Don Mohn, 47 S Kayser St, Fond Du Lac, WI 54935-3703
11425563        +   Don Silloway, 2040 Lincoln Ave, Stevens Point, WI 54481-3720
11425564        +   Donald Burkes, 1409 29th st south, La Crosse, WI 54601-6188
11425565        +   Donald Neumann Jr, N65W24187 Elm Ave, Sussex, WI 53089-3023
11425566        +   Donald Schaub, 104 8th ave ne, Kasson, MN 55944-1576
11425567        +   Donald Schunk, 129 N GREEN BAY RD, Neenah, WI 54956-2242
11425568        +   Donald Totman, 110 Alpine circle, Greeneville, TN 37743-6602
11425569        +   Donald Warzynski, 8600 Oak Hill Road, Omro, WI 54963-9798
11425570        +   Donald Wolff, 3260 Casey Trail, Oshkosh, WI 54904-6443
11425572        +   Donavon Bostwick, 1040 maple ave, Waupun, WI 53963-1208
11425573        +   Donna Alcott, 8323 Wades Way, Jessup, MD 20794-3404
11425574        +   Donna Bidwell, 7225 Angell Rd, Oshkosh, WI 54904-9544
11425575            Donna Bracking, 425 Dovercourt Road, Sault Ste. Marie ON P6C 2A8
11425577        +   Donna Heil, 948 Bond St, Green Bay, WI 54303-3679
11425579       #+   Donna Strook, 560 Fenton Street, Apt 7, Ripon, WI 54971-1594
11425580        +   Donna Waupoose, P.O. Box 62, Keshena, WI 54135-0062
11425582        +   Donny Gross, 2113 Main Ave, Kaukauna, WI 54130-3437
11425583        +   Donovan Stindt, 1028 S. Westfield Street, Oshkosh, WI 54902-6143
11425584        +   Doree Heyrman, 2627 Pine Grove Road, De Pere, WI 54115-9723
11425585        +   Doreen Bernoer, 801S Weimar St, Appleton, WI 54915-3408
11425586        +   Doreen Mccoy, 3129 Honey Creek Ct, Oshkosh, WI 54904-9393
11425587        +   Doreena Patrick, 208 Mallard Drive, North Wales, PA 19454-1192
11425588        +   Doris Culver, 501 E. Glendale Ave, Appleton, WI 54911-2942
11425589       #+   Dorothy Jane Vannieuwenhoven, PO Box 55, Lakewood, WI 54138-0055
11425590            Doug Atkins, 430 Smith Crescent, Saskatoon SK S7M 5A1
11425591        +   Doug Barrett, 4260 Powers Lane, Oconto Falls, WI 54154-9687
11425593        +   Doug Kinney, 3645 Creamery Rd, Nashport, OH 43830-9566
11425594        +   Doug Lane, 1052 Fish Ave., Grand Marsh, WI 53936-9693
11425596        +   Doug Timmens II, 3158 ridgeway avenue, 109, Madison, WI 53704-4377
11425597        +   Doug Wagner, 926 WEST PACKARD ST, Appleton, WI 54914-3846
11425599        +   Doug Walters, W5364 Lost Arrow Rd, Fond Du Lac, WI 54937-7775
11425598       #+   Doug Walters, 523 Wisconsin St, Waupaca, WI 54981-1014
11425600        +   Douglas - Erin Dommer - Walbrun, P O Box 71, Saxeville, WI 54976-0071
11425601        +   Douglas Harder, n1249 technical drive, 11, Greenville, WI 54942-8742
11425602        +   Douglas Schmidt, 8226 Brickstone Dr., Frankfort, IL 60423-8688
11425603        +   Douglas Schuenemann Jr, 202 Howard St, Waupun, WI 53963-1306
11425605        +   Douglas Weninger, 601 E Irving Ave, Oshkosh, WI 54901-4640
11425606        +   Draven Knaus, 534 Collette Avenue, Green Bay, WI 54304-4840
11425607        +   Drayk Stahl, 117 2Nd St, Bettendorf, IA 52722-5676
11425608        +   Drew Ashley, 2651 Edgewood Ln, Oshkosh, WI 54904-9506
11425609            Drew Cameron, 485 Parkside dr, 105, Waterloo ON N2L 4X6
11425610        +   Drew Diedrick, 4314 Rosin Rd, De Pere, WI 54115-9444
11425611        +   Drew Dodge, 5207 Nimitz Dr, Wonder Lake, IL 60097-9091
11425612            Drew Hohmann, N6620STATEHIGHWAY25, Durand, WI 54736
11425613        +   Drew Jansen, 2200 Walton ct, Kaukauna, WI 54130-3760
11425614        +   Drew Konkol, 8825 Ravenswood Cir., Milwaukee, WI 53226-4670
11425615        +   Drew Lester, 24118 blue heron drive, Brillion, WI 54110-9316
11425616        +   Drew Lichtensteiger, 5444 Meadow View Ct, Slinger, WI 53086-9536
11425617       #+   Drew Olson, 3977 e high st, Oak Creek, WI 53154-4254
11425620       #+   Drew Theilen, 211 south 5th street, 5, Ames, IA 50010-6874
11425621        +   Drew Wilson, 4528 Golf Drive, Apt. 1, Windsor, WI 53598-9732
11425622        +   Drue Salisbury, N2554 S Townline RD, Wautoma, WI 54982-7100
11425623        +   Duane Hannan, 711 Crowley Rd, Arlington, TX 76012-3417
11425624        +   Duane Lahti, 1709 Plato Street, Wausau, WI 54403-6749



                      Case 20-27367-gmh                  Doc 8        Filed 11/14/20        Page 42 of 156
District/off: 0757-2                                      User: cs                                                  Page 43 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                          Total Noticed: 8912
11425626        +   Dustee Howarth, 1922 lewis street, Marinette, WI 54143-2245
11425627       #+   Dustin Ammann, 1300 17th St NE, Watertown, SD 57201-6778
11425628        +   Dustin Barrett, 1581A Lake Ave, South Sioux City, NE 68776-5414
11425629       #+   Dustin Brunette, 1600 W Glendale Ave, Appleton, WI 54914-2228
11425630       #+   Dustin Christian, 570 EMMA ST, Fond Du Lac, WI 54935-3956
11425631        +   Dustin Cota, 202 3rd st, Oconto, WI 54153-1253
11425632        +   Dustin Gibson, 726 Bert Moorhead Road, Canon, GA 30520-3506
11425633        +   Dustin Juntunen, 519 N 1st St, Lowr, Ishpeming, MI 49849-1500
11425634        +   Dustin Kroeplin, 929 s 5th ave, Wausau, WI 54401-6058
11425635        +   Dustin Laurent, 1065 Roland ln, 7, Green Bay, WI 54303-6040
11425636        +   Dustin Reilly, 830 Betty Ave, Neenah, WI 54956-3114
11425637        +   Dustin Rodgers, 2616 N Frederick Ave, 227, Milwaukee, WI 53211-3612
11425638        +   Dustin Roe, 105 Aztalan st, 29, Johnson Creek, WI 53038-9669
11425639        +   Dustin Smith, 1345 Mccormick St, Green Bay, WI 54301-2539
11425640        +   Dustin Yokiel, 3515 N. 10th St., 521, Sheboygan, WI 53083-3181
11425641        +   Dustin Young, N2537 county road gg, Brodhead, WI 53520-9579
11425642        +   Dustyn Binford, 1820 Nancy Ave, Green Bay, WI 54303-3323
11425643        +   Dylan Abts, 9115 Greenstreet Road, Whitelaw, WI 54247-9766
11425644        +   Dylan Anderson, 714 Montana Ave, Gladstone, MI 49837-1734
11425645        +   Dylan Anhalt, N3165 County G, Chilton, WI 53014-9642
11425646        +   Dylan Barribeau, N2669 county rd b, Kewaunee, WI 54216-9605
11425647        +   Dylan Breit, 643 W Calumet St, Hilbert, WI 54129-9525
11425648        +   Dylan Brown, 4806 Ridge Point Circle, Schofield, WI 54476-4179
11425649        +   Dylan Brynien, 103 chestnut Street, Syracuse, NY 13212-2249
11425650        +   Dylan Bune, W207 N 4th st, Spring Valley, WI 54767-8860
11425651        +   Dylan Demille, S528 Section Street, Stephenson, MI 49887-8400
11425652        +   Dylan Falk, 527 W Plymouth St, Jefferson, WI 53549-3004
11425654        +   Dylan Frohn, 322 10th st nw, Faribault, MN 55021-3709
11425655        +   Dylan Herbst, 9203 County Rd. B, Winneconne, WI 54986-9547
11425656        +   Dylan Hielke, 1283 Williams road, Pickett, WI 54964-9576
11425657            Dylan Krause, n6137drdrive, Manawa, WI 54949
11425658        +   Dylan Krivoshein, 323 west main street, unit a, Whitewater, WI 53190-1957
11425659       #+   Dylan Maechtle, 1139 Edgewood Rd, Kewaskum, WI 53040-9140
11425660        +   Dylan Meyer, 251 S Main St, Dousman, WI 53118-9534
11425661        +   Dylan Natrop, 1001 W Dayton st, 3A, Madison, WI 53715-2257
11425662        +   Dylan Richardt, N7261 county Rd d, Neshkoro, WI 54960-9101
11425663        +   Dylan Riedy, 360 South Peck Avenue, Peshtigo, WI 54157-1511
11425664        +   Dylan Roesken, 2932 W Roselawn Dr, Appleton, WI 54914-6712
11425665       #+   Dylan Rusch, 2503 Riverhills Road, Two Rivers, WI 54241-1149
11425666        +   Dylan Schnese, 747 Manitowoc St, Menasha, WI 54952-2453
11425667        +   Dylan Szews, 436 8th st, Menasha, WI 54952-2255
11425668        +   Dylan Thompson, 504 E Burdick St, Apt 5, Black Creek, WI 54106-9307
11425669        +   Dylan Trauth, 4320 N Lightning dr, 6, Appleton, WI 54913-6746
11425670        +   EACH INC, 3345 BREEZEWOOD LN, Red Hoffius, Neenah, WI 54956-9613
11425673        +   ED & LISA SCHMIDT, 13822 BONITA LN, Suring, WI 54174-9340
11425683        +   ELAINE FRANTZ, PO BOX 255, Mchenry, IL 60051-9004
11425707        +   ELIZABETH GABRIELSE, 1310 ALABAMA AVE, Sheboygan, WI 53081-5222
11425724        +   ELIZABETH SEIBOLD, 3126 WARWICK RD, Sayner, WI 54560-9783
11425853        +   ERIC FALK, 330 Smith Street, Plymouth, WI 53073-1235
11425854        +   ERIC FINK, 8772 WASHINGTON ST, Omro, WI 54963-9530
11425905        +   ERICA SCOTT, 410 WASHINGTON ST, Portage, WI 53901-2441
11425913        +   ERIK D PETERSON, N8271 CTY RD J, New Glarus, WI 53574-9727
11425671        +   Eashaan Vajpeyi, 3831 Convair Lane, Cedar Falls, IA 50613-5539
11425672        +   Easton Meyer, 3885 30th Ave S, 300, Fargo, ND 58104-7814
11425674        +   Ed Cops, 1420 Washington St. #58, Little Chute, WI 54140-4002
11425675        +   Ed N Donna Hietpas, 813 PARK AVE, Little Chute, WI 54140-2035
11425676        +   Ed Weinmann, N2140 OLD HIGHWAY 22, WAUPACA, WI 54981-5913
11425678        +   Edison Flottemesch, 1377 Fox Burrow Ct, Neenah, WI 54956-1181
11425679        +   Edmund Hatch, 117 S OAK ST, North Platte, NE 69101-5166
11425680        +   Eduardo Contreras, 3706 W 57th St, Chicago, IL 60629-3831
11425681        +   Edwin Ramirez, 5734 Sable Drive, Indianapolis, IN 46221-9403
11425682            Ehrik Muehlenbruch, N710Highway 113, Lodi, WI 53555
11425684        +   Elaine Kaske, 7930 Kellogg Rd, Winneconne, WI 54986-9521



                      Case 20-27367-gmh                 Doc 8       Filed 11/14/20              Page 43 of 156
District/off: 0757-2                                          User: cs                                                Page 44 of 154
Date Rcvd: Nov 12, 2020                                       Form ID: 309C                                        Total Noticed: 8912
11425685            Eleazar Bermea, 1782 spring ct, C, Milliken, CO 80543
11425686        +   Eleesa Steiner, 257 Grand Court, Apt B105, Fond Du Lac, WI 54935-2156
11425687        +   Eli Cisneroz, 509 Edward drive, Green Bay, WI 54302-5121
11425688        +   Eli Schipper, W4502 Dogwood Ln, Fond Du Lac, WI 54937-6204
11425690        +   Elicia Grace, 5302 Odana Rd, Apt 102, Madison, WI 53711-1072
11425691        +   Elijah Morgan, 47815 McClellan St, Houghton, MI 49931-3005
11425692        +   Elijah O laughlin, N6505 hickory road, Saint Cloud, WI 53079-1514
11425693        +   Elijah Valero, 4561 south 48th street, Milwaukee, WI 53220-4111
11425694        +   Elisabeth Carter, 57 Bay St, Oshkosh, WI 54901-5243
11425695        +   Elise Wierzbicki, 3335 Dekalb Lane, Neenah, WI 54956-9032
11425697        +   Elissa Weger, 406 Harvey Drive, Plymouth, WI 53073-1040
11425698        +   Elizabeth Altmann, 1185 Christopher Dr, #1, Neenah, WI 54956-6331
11425699        +   Elizabeth Atkins, 4727 W 128th Pl, Alsip, IL 60803-2712
11425700        +   Elizabeth Buchholtz, W1871 Apache Avenue, Fremont, WI 54940-8546
11425701        +   Elizabeth Burns, W9070 Marianne Way, Hortonville, WI 54944-8551
11425702        +   Elizabeth Diaz, 183 Ledgeview Ave, Fond Du Lac, WI 54935-3514
11425703        +   Elizabeth Eichmann, 636 Clemans Ct, Omro, WI 54963-1777
11425704        +   Elizabeth Elmore, 4119 Menasha Ave, Manitowoc, WI 54220-1145
11425705        +   Elizabeth Elsey, 2589 cedarmill drive, Franklin, IN 46131-5509
11425706        +   Elizabeth Engstrom, 7990 Broadway Road, Omro, WI 54963-9712
11425708        +   Elizabeth Gracia, 1700 east Tracia Lane, Appleton, WI 54911-8471
11425709        +   Elizabeth Halverson, 713 CHEROKEE PATH, Lake Mills, WI 53551-9574
11425710        +   Elizabeth Hietpas, 426 Fulton st, Seymour, WI 54165-1214
11425711        +   Elizabeth Jahnke, W1249 Scott Hill Road, Ripon, WI 54971-8638
11425712        +   Elizabeth Kahler, N7223 pulcifer road, Cecil, WI 54111-9387
11425713        +   Elizabeth Lee Lawless, W6074 Strawflower Dr., Appleton, WI 54915-7437
11425714        +   Elizabeth Lynch, 4410 Island View Dr, Oshkosh, WI 54901-1307
11425715        +   Elizabeth Malovey, 1953 Georgia St, Oshkosh, WI 54902-6779
11425716            Elizabeth Obrien, W186 Kings Way, Sherwood, WI 54169
11425717        +   Elizabeth Osborne, 8101 Golden Meadow Blvd, Waterford, WI 53185-1193
11425718        +   Elizabeth Raddatz, 1639 Thornton Drive, Oshkosh, WI 54904-8294
11425719        +   Elizabeth Radtke, N2871 County Road G, Marion, WI 54950-9166
11425720       #+   Elizabeth Ramsey, 1427 Labus Drive, Bangor, WI 54614-8718
11425725        +   Elizabeth Smith, N6534 3rd ave, Oxford, WI 53952-9119
11425726        +   Elizabeth Stutzman, 394 Fond du Lac St, Waupun, WI 53963-1511
11425728        +   Elizabeth Taylor, 2947 Shefield Court, Green Bay, WI 54311-5029
11425727        +   Elizabeth Taylor, 258 Strangeway ave, 5, Lodi, WI 53555-1370
11425729        +   Elizabeth Tuomi, 3103 Outer Drive, Hibbing, MN 55746-2652
11425730        +   Elizabeth Ullmer, 5457 Brown Cty Ln Rd, Pulaski, WI 54162-9703
11425731        +   Elizabeth Walsh, 4612 Pleasant Valley Rd, Grafton, WI 53024-9628
11425732        +   Elizabeth Weinrich, 1294 S. Bayshore Rd. Unit 1, 1, Brussels, WI 54204-9728
11425733        +   Elizabeth Wright, 3607 Ironwood Rd, Excelsior, MN 55331-8890
11425734        +   Elizabeth Wulff, 1226 Church Street, Lomira, WI 53048-9523
11425735        +   Elizabeth Ziegler, 404 4th Street, Fond Du Lac, WI 54935-4577
11425736        +   Ella Rageth, S108W34786 South Shore Drive, Mukwonago, WI 53149-9503
11425737        +   Elle Smith, 5525 Coronet Drive, Kalamazoo, MI 49009-6229
11425738        +   Ellen Barber, 2003 Green Tree Road, West Bend, WI 53090-1465
11425739       #+   Ellen Campbell, 921 11th St. N, Wisconsin Rapids, WI 54494-2828
11425740        +   Ellen Heggesta, 601 wauona trl lot 80, Portage, WI 53901-2564
11425741        +   Ellie Karls, 470 Farwell Avenue, Fond Du Lac, WI 54935-5527
11425742        +   Ellie Popp, W740 Cty Rd Jj, Brillion, WI 54110-9427
11425743        +   Ellie Prell, N52W17182 Ridgewood Drive, Menomonee Falls, WI 53051-7846
11425745        +   Elliot Schmidt, 130 walnut street, Beaver Dam, WI 53916-1850
11425746        +   Ellissa Hohensee, W5229 Harrison Rd., Hilbert, WI 54129-9376
11425747            Ellyn Hansen, 218 Peterlynn, Wrightstown, WI 54180
11425748        +   Eloise bell, N6272 highway 180, Marinette, WI 54143-9385
11425749        +   Elsa Cota, 6502 South Business Drive, Sheboygan, WI 53081-8988
11425750        +   Elsa Langhoff, 822 S Washington St, Shawano, WI 54166-3264
11425752        +   Ely Hartl, 2302 olde country circle, Kaukauna, WI 54130-3771
11425753        +   Emaleigh Mcneece, 501 7th Street, Brodhead, WI 53520-1267
11425754        +   Ember Kerridge, 309 Carney blvd., Marinette, WI 54143-2726
11425755        +   Emilee Gruse, 744 Mickelson Trail, Mankato, MN 56001-1503
11425756        +   Emilee Haag, 10580 1st Ave, Almond, WI 54909-9526



                      Case 20-27367-gmh                    Doc 8        Filed 11/14/20            Page 44 of 156
District/off: 0757-2                                      User: cs                                               Page 45 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                       Total Noticed: 8912
11425758        +   Emilia Tomaszewski, 1806 Oak Leaf Drive, Green Bay, WI 54304-1779
11425759        +   Emily Abbott, 6245 w 84th st, Burbank, IL 60459-2405
11425760        +   Emily Albrecht, 14460 Woodridge Cir, Brookfield, WI 53005-6471
11425761        +   Emily Bauer, 205 3rd St NE, New Prague, MN 56071-1713
11425762        +   Emily Berger, 1786 Scarlet oak Trl, Oshkosh, WI 54904-8885
11425763        +   Emily Boeck, N8722 County Road AY, Mayville, WI 53050-2304
11425764        +   Emily Bourin, 2253 W. Hiawatha Dr., Appleton, WI 54914-6811
11425765       #+   Emily Boyea, 306 Eagle Heights, Apartment D, Madison, WI 53705-1744
11425766       #+   Emily Boyer, 1452 Russell Street, Green Bay, WI 54304-3134
11425767       #+   Emily Clements, 336 Plum St, Wyandotte, MI 48192-6552
11425768        +   Emily Conger, 7818 Swiss Road, Oshkosh, WI 54902-8509
11425770        +   Emily Deruyter, 4780 North Blue Heron Dr, West Bend, WI 53095-9185
11425771        +   Emily Devries, N4266 Powell Lake Rd, Wetmore, MI 49895-9022
11425772       #+   Emily Dombrowski, 1975 Ridgeway Dr #30, De Pere, WI 54115-4109
11425773        +   Emily Fischer, 710 Hidden Lake Ct N, Slinger, WI 53086-9397
11425774        +   Emily Gallegos, 8323 N 107TH ST, Milwaukee, WI 53224-2515
11425775        +   Emily Gloudemans, 227 Cypress point, North Prairie, WI 53153-9619
11425776        +   Emily Gonnering, 5510 Butternut Drive, Kewaskum, WI 53040-9451
11425777        +   Emily Griesbach, W9867 County Road TT, Hortonville, WI 54944-9679
11425778        +   Emily Hadden, 1921 Scott Lane, Madison, WI 53704-2336
11425779        +   Emily Heitkamp, 301 reserve street, 230A, Stevens Point, WI 54481-1900
11425780        +   Emily Hodell, 417 Manitowoc St, Menasha, WI 54952-2821
11425781            Emily Hudson, 1600 shawano estates, 14, Shawano, WI 54166
11425782        +   Emily Jacobson, 1300 E. Silver St., Bessemer, MI 49911-1237
11425783        +   Emily Janowiak, 386 11th St, Manistee, MI 49660-2124
11425784        +   Emily Jones, 915 twilight dr, De Pere, WI 54115-1357
11425785        +   Emily Karoses, 6916 North River Road, West Bend, WI 53090-1222
11425786        +   Emily Kasuboski, 2027 Burr Oak Rd, Oshkosh, WI 54904-6808
11425787        +   Emily Klink, N3949 County Road J, Kaukauna, WI 54130-7661
11425788            Emily Kohlwey, 155 Market Street, Apt 210, Rio, WI 53960
11425789        +   Emily Krueger, N11478 County Road D, Clintonville, WI 54929-9014
11425790        +   Emily Kuczmarski Kettenhofen, 568 ROYAL ST PAT'S DR., Wrightstown, WI 54180-1257
11425791        +   Emily Landwehr, 550 Monarch Drive, De Pere, WI 54115-8155
11425792        +   Emily Lavine, W7170 State Road 67, Plymouth, WI 53073-3840
11425793        +   Emily Miller, 524 Kari Street, Belleville, WI 53508-9758
11425794        +   Emily Mueller, 1128 Iris Lane, Grafton, WI 53024-9626
11425795        +   Emily Neal, 1135 old Wildcat bridge road, Danielsville, GA 30633-5136
11425796        +   Emily Nelson, N2650 Fox View Drive, Hortonville, WI 54944-9500
11425797        +   Emily Nickel, 813 Lincoln St, Green Bay, WI 54303-3623
11425798        +   Emily Peterson, 1218 Bay Shore Dr, Oshkosh, WI 54901-5410
11425799        +   Emily Rabideau, E1680 Akron Ave, Waupaca, WI 54981-7615
11425800       #+   Emily Regal, 1204 Wedgewood Ln, Fond Du Lac, WI 54935-6511
11425802        +   Emily Southern, 49W693 Hinckley Rd, Big Rock, IL 60511-9324
11425803        +   Emily Sprangers, 103 Brookview Place, Combined Locks, WI 54113-1222
11425804        +   Emily Stephenson, 1643 Riverside Dr., Suamico, WI 54173-8122
11425805        +   Emily Swanson, W7810 Cody Ct, Beaver Dam, WI 53916-8934
11425806        +   Emily Tetzlaff, W668 River View Ct., Kaukauna, WI 54130-9667
11425808        +   Emily Van De Hey, 2420 Southerland Circle, Kaukauna, WI 54130-3773
11425809        +   Emily Vick, W10979 Glen Drive, Beaver Dam, WI 53916-9566
11425810        +   Emily Waldow, N5553 Henry Court, Luxemburg, WI 54217-9770
11425812        +   Emily Walters, 620 E Conservancy, Green Bay, WI 54311-7739
11425813        +   Emily Zeinert, 5727 Grandview Road, Larsen, WI 54947-8718
11425814        +   Emily Zimmer, 2773 Bristol Mountain Trl, Green Bay, WI 54313-9218
11425815        +   Emma Bohren, 12 Overlook Dr, Apt 8212, Fond Du Lac, WI 54937-2316
11425816        +   Emma Frederickson, W3790 Schwalla drive, Marinette, WI 54143-9641
11425818        +   Emma Gordon, 148 Denhardt Ave., Neenah, WI 54956-2209
11425819        +   Emma Herrick, 10292 64th Ave, Pleasant Prairie, WI 53158-3317
11425821        +   Emma Howey, 411 North Main Street, Oconto Falls, WI 54154-1052
11425822        +   Emma Kiekhofer, 13500 Highwood Dr, Elm Grove, WI 53122-2523
11425824        +   Emma Kowalski, W1078 County B, Marinette, WI 54143-9794
11425825        +   Emma Leib, 1528 Oregon St, Oshkosh, WI 54902-6920
11425826        +   Emma Mclaughlin, 2345 Redtail Drive, Neenah, WI 54956-1083
11425827        +   Emma Meana, 1170 24th St, Moline, IL 61265-2253



                      Case 20-27367-gmh                Doc 8       Filed 11/14/20            Page 45 of 156
District/off: 0757-2                                        User: cs                                                   Page 46 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                           Total Noticed: 8912
11425828        +   Emma Melzer, 7201 Ohio Road, Allenton, WI 53002-9770
11425829        +   Emma Mueller, 3551 Glen Abbey Drive, Green Bay, WI 54311-6124
11425830        +   Emma Myhill, 687 Elderberry Ln., Kaukauna, WI 54130-1060
11425831        +   Emma Neale, w147n6897 woodland dr, Menomonee Falls, WI 53051-0909
11425832        +   Emma Oestreich, W1033 Madsen Road, Marinette, WI 54143-9795
11425833        +   Emma Paape, 103a sunshine ct, Bonduel, WI 54107-9296
11425834        +   Emma Pagel, E2315 Woodridge Drive, Waupaca, WI 54981-8526
11425835        +   Emma Passig, 130 N Main St, Iron Ridge, WI 53035-9686
11425836        +   Emma Peterson, 8135 church rd, Arpin, WI 54410-9658
11425837        +   Emma Schneider, 309 willow wood, Shawano, WI 54166-2292
11425838       #+   Emma Schwartz, 665 Golden Iris dr, Oshkosh, WI 54901-8211
11425840        +   Emmy De Valk, 132 West Greenfield Drive, Little Chute, WI 54140-1133
11425841        +   Enrique Ayala, 160 North Hickory Street, Cortland, IL 60112-4125
11425842        +   Eric Applegate, 315 Barry Hope Trl, Hillsboro, IL 62049-4209
11425843        +   Eric Balck, 810 Oregon Street, Green Bay, WI 54303-2840
11425845            Eric Beauchamp, 1790 Paris St, 201, Sudbury ON P3E 4T1
11425846        +   Eric Berg, 844 Grove St, Menasha, WI 54952-2559
11425847        +   Eric Bergland, 1125 Popes Creek Circle, Grayslake, IL 60030-1142
11425848        +   Eric Brunsell, W5836 Easter Lily Dr, Appleton, WI 54915-7273
11425849        +   Eric Burkle, 2200 Bever ave SE, Cedar Rapids, IA 52403-4230
11425851        +   Eric Donovan, 1400 vineyard drive, Apt 204, Broadview Heights, OH 44147-3337
11425852        +   Eric Emery, 6756 119th Ave, Fennville, MI 49408-9707
11425855       #+   Eric Fliehs, 229 N Main St, Apt 7, Sheboygan Falls, WI 53085-3313
11425856        +   Eric Frankenstein, W9712 Jackson Rd, Beaver Dam, WI 53916-9629
11425857        +   Eric Fredrick, N4996 County Rd N, Jefferson, WI 53549-9653
11425858       #+   Eric Geisler, 4474 N. Oakland Ave., Apt 102, Milwaukee, WI 53211-1675
11425859        +   Eric Gilgenbach, 2 N 5th St, Winneconne, WI 54986-9355
11425860        +   Eric Gruber, 525 w college Avenue, 3, Appleton, WI 54911-5801
11425861        +   Eric Heiniger, 519 E Arnold St, Bluffton, IN 46714-3308
11425862        +   Eric Hoppe, 2359 Allerton Drive, Oshkosh, WI 54904-8213
11425863        +   Eric Hurm, 1692 Golf Bridge Dr, Neenah, WI 54956-1423
11425864            Eric Jackson, 2917 maplecrest rd, Clinton, IA 52732
11425865        +   Eric Jacob, W8057 Randallwood Lane, Fond Du Lac, WI 54937-9481
11425867            Eric Kelling, 3203 West Bell Road, Phoenix, AZ 85053
11425868        +   Eric Kinzel, 10407 cty road JJ, Manitowoc, WI 54220-9799
11425869        +   Eric Kuchelmeister, 1806 Schaefer Circle, Appleton, WI 54915-5806
11425870        +   Eric Larson, 2560 Oakwood Dr., Green Bay, WI 54304-1615
11425871        +   Eric Lichterman, 735 West 8th AVe, Oshkosh, WI 54902-5858
11425872        +   Eric Mandel, 2109 Glenview Ave, Kaukauna, WI 54130-3133
11425875        +   Eric Peters, 2980 Vince lane, Green Bay, WI 54313-8076
11425876            Eric Prestay, W3803 LaBelle Rd., Powers, MI 49874
11425877        +   Eric Riese, W5872 sweet pea dr, Appleton, WI 54915-5213
11425878        +   Eric Sadorf, W380N8233 Mill St, Oconomowoc, WI 53066-8924
11425879        +   Eric Sauer, 18250 W College Ave, New Berlin, WI 53146-5507
11425880        +   Eric Schallhorn, 755 Weatherstone Drive, Oshkosh, WI 54901-1678
11425881        +   Eric Sedlacek, 2104 French Trace Ave, Shakopee, MN 55379-3514
11425883        +   Eric Steif, 2144 cottonwood dr, Menasha, WI 54952-8601
11425884        +   Eric Stiltjes, 9718 Hamlet Ave S, Cottage Grove, MN 55016-3887
11425885        +   Eric Stude, 536 North Durkee street, Apt#4, Appleton, WI 54911-5083
11425887        +   Eric Torgerson, PO Box 57, Brownsville, MN 55919-0057
11425888        +   Eric Vandenbush, 539 Edelweiss Drive785, Green Bay, WI 54302-5115
11425889        +   Eric Vazquez, 6800 n 91st street, Milwaukee, WI 53224-4711
11425890        +   Eric Vert, 21775 150th Avenue, Big Rapids, MI 49307-8981
11425891        +   Eric Wagner, 1404 Hinze Lane, Watertown, WI 53098-4352
11425893        +   Eric Wirkkula, 1411 N 12th Ave, West Bend, WI 53090-1835
11425894        +   Erica Ann, 2406 N Linwood ave, Appleton, WI 54914-2216
11425896        +   Erica Brewer, 3313 Melby Street, Eau Claire, WI 54703-0469
11425897        +   Erica Brinkman, 588 fenton st, 13, Ripon, WI 54971-1589
11425898       #+   Erica Broeders, 10452 State Hwy M35, Gladstone, MI 49837-9440
11425899        +   Erica Brown, 25 REGIMENT CT, Rossville, GA 30741-2849
11425900        +   Erica Faulkender, 460 Boettcher Lane, Bonduel, WI 54107-9270
11425901        +   Erica Hoffman, 714 E Walnut Street, Quasqueton, IA 52326-9727
11425902        +   Erica Kampen, 709 center street, Ortonville, MN 56278-1101



                      Case 20-27367-gmh                  Doc 8        Filed 11/14/20               Page 46 of 156
District/off: 0757-2                                       User: cs                                             Page 47 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                     Total Noticed: 8912
11425903        +   Erica Lynn, 106 S Lafayette Street, Shawano, WI 54166-2346
11425904        +   Erica Richter, N5428 24th avenue, Lot 208, Wild Rose, WI 54984-9317
11425907        +   Erica Zeamer, N171W19840 Old Orchard Ct, Jackson, WI 53037-9485
11425908        +   Erich Berndt, 1518 Iris Drive, Manitowoc, WI 54220-2218
11425909        +   Ericka Rentmeester, 1171 Cormier Rd, Green Bay, WI 54304-4276
11425910        +   Ericka Vandenheuvel, 516 Stoecker Farm Ave., Mukwonago, WI 53149-8283
11425911        +   Erik Ballinger, 601 Fern, Iron River, MI 49935-2118
11425912        +   Erik Costea, 1686 WESTFIELD AVE, Green Bay, WI 54303-3372
11425914        +   Erik Daniel, 204 4the Ave E, Cresco, IA 52136-1422
11425915        +   Erik Ethun, 229 S. Main St., Westfield, WI 53964-9093
11425916        +   Erik Gardner, 1205 west Sherwin, 600, Chicago, IL 60626-2275
11425917        +   Erik Parson, 12670 43rd Street, Clear Lake, MN 55319-9486
11425920        +   Erika Bednarz, 3336 Buena Park Road, Burlington, WI 53105-9746
11425921        +   Erika Hesselinn, 5030 S 8th St, Sheboygan, WI 53081-8102
11425922        +   Erika Rausch, 303 s 3rd st, Waterford, WI 53185-4340
11425923        +   Erika Van Eimeren, 843 homestead dr., West Bend, WI 53090-9045
11425924        +   Erikk Butzman, PO Box 116, 412 12 th ave s, Bangor, WI 54614-8788
11425925            Erin Anastasia, 982 E 2500 Ave, Ramsey, IL 62080
11425927       #+   Erin Carmichael, 2011 W William, il, Champaign, IL 61821-4224
11425928        +   Erin Chudacoff, 3007 E.Fallcreek Ln., Appleton, WI 54913-7776
11425929        +   Erin Draheim, N614 Greendale Rd, Hortonville, WI 54944-9641
11425930        +   Erin Dupuy, 309 Nicklaus St, Berwick, LA 70342-2015
11425931        +   Erin Dyszelski, 3943A East Mallory, Cudahy, WI 53110-2023
11425932        +   Erin Havela, 1669 Lenwood Ave, Apt 16, Green Bay, WI 54303-5321
11425933        +   Erin Jankowski, 2116 Woodburn Rd, B, Waukesha, WI 53188-1599
11425934        +   Erin Kelley, 2071 S 91, Milwaukee, WI 53227-1503
11425935        +   Erin Kohl, 324 Horseshoe Rd, Oshkosh, WI 54904-6921
11425936        +   Erin Lindemann, 2123 N 73 st, Milwaukee, WI 53213-1812
11425937       #+   Erin Mace, 869 security dr, Cc206, Fond Du Lac, WI 54935-8247
11425938        +   Erin Malec, 800 Wellington Dr, West Bend, WI 53090-2821
11425939       #+   Erin Perry, 1322 1st st, 4, Menominee, MI 49858-2881
11425940        +   Erin Peterson, 917 Columbus Street, Two Rivers, WI 54241-3353
11425941        +   Erin Ries, 592 south water st., Lomira, WI 53048-9527
11425942        +   Erin Schley, 101 Country Club Dr., Clintonville, WI 54929-8960
11425943        +   Erin Seever, 148 Denhardt Ave, Neenah, WI 54956-2209
11425944        +   Erin Thyssen, 1704 Arnold Dr., Green Bay, WI 54304-3040
11425948        +   Eryn Schlotfeldt, 1144 160th Avenue NW, Andover, MN 55304-4636
11425950        +   Ethan Dawson, 24 Mapleview Drive, Gladstone, MI 49837-2300
11425951        +   Ethan Dunse, 3502 Winings Ave, Indianapolis, IN 46221-2278
11425952        +   Ethan Ensign, 1120 S. Westfield St., Oshkosh, WI 54902-6145
11425953        +   Ethan Gack, 608 e. Jackson st., Ripon, WI 54971-1355
11425954        +   Ethan Gardner, 5241 chippewa, Saint Louis, MO 63109-2355
11425955        +   Ethan Granger, 5025 River Heights Drive, Manitowoc, WI 54220-1035
11425956        +   Ethan Hendricks, 26774 County Highway V, Kendall, WI 54638-7023
11425958        +   Ethan Jensen, 909 Minnesota Ave., Gladstone, MI 49837-1627
11425959        +   Ethan Ouellette, 51 South St, Champion, MI 49814-9623
11425960        +   Ethan Shumski, 412 East Blue Earth Avenue, Fairmont, MN 56031-3947
11425961        +   Ethan Vanderpoel, 1780 Corvallis Ct, De Pere, WI 54115-4107
11425962        +   Eva Beeth, 1125 Devonshire Dr, Oshkosh, WI 54902-6233
11425963       #+   Eva Lewis, 1435 Central Street, Oshkosh, WI 54901-2931
11425964        +   Evan Bangs, 5110 Highway 2 East B11, Minot, ND 58701-8222
11425965        +   Evan Bowe, 1369 Mourning Dove Court, De Pere, WI 54115-9518
11425966        +   Evan Mallek, 1900 Ridgewood Ct, Plover, WI 54467-2900
11425967        +   Evan Tennie, 143 S Main St, Clintonville, WI 54929-1667
11425968        +   Evelyn Jaquez, 5622 W 23 Street, Cicero, IL 60804-2749
11425969        +   Evelyn Tollar, 137 Schramm Rd, Neenah, WI 54956-9213
11425970        +   Evelyn Turriff, 52 kim st, Lanse, MI 49946-1552
11425971        +   Evelynn Charney, 12221 timberline rd, Ellison Bay, WI 54210-9621
11425972        +   Evvan Plank, 13390 Kirkwood drive, New Berlin, WI 53151-4702
11425973        +   Eyricka Oglesby, 542 Elm St, Negaunee, MI 49866-1414
11425975        +   FAITH STROEDE, 3 S CLARK ST, Mayville, WI 53050-1414
11425974        +   Faith Hubbard, 1120 daisy ln, Green Bay, WI 54304-4308
11425976        +   Faith Weston, 10489 north point road, Tremont, IL 61568-9073



                      Case 20-27367-gmh                 Doc 8       Filed 11/14/20          Page 47 of 156
District/off: 0757-2                                     User: cs                                                       Page 48 of 154
Date Rcvd: Nov 12, 2020                                  Form ID: 309C                                               Total Noticed: 8912
11425978        +   Fay Fritsch, 3483 Country Winds Court, Green Bay, WI 54311-6906
11425979        +   Faye Neumann, N1674 COUNTY ROAD A, WAUPACA, WI 54981-9047
11425980        +   Feather Desjardins, 513 n main st, Ishpeming, MI 49849-1528
11425981        +   Feather Robinson, 2137 East Lourdes Drive, Appleton, WI 54915-3619
11425982        +   Felicia Pataska, 631 Webb Ave, Wisconsin Rapids, WI 54494-6256
11425983       #+   Felicia Rivera, 600 tower rd, 29D, Waupaca, WI 54981-7013
11425984        +   Felix Esqueda, 839 Park Ave, Oostburg, WI 53070-1214
11425985            Felix Santerre, 313 rue des tilleuls, Sainte-Marthe-sur-le-Lac QC J0N 1P0
11425986        +   Fernando Gomez, 1260 Shari way, El Cajon, CA 92019-2237
11425987        +   Floyd Crumbley, P.O. BOX 235, Kotzebue, AK 99752-0235
11425988        +   Ford Dealers Assn., 1025 W Everett Rd., Lake Forest, IL 60045-2668
11425990        +   Frances Whitfield, 4656 Archery Rd, Manitowish Waters, WI 54545-6219
11425991        +   Francis Mccann, 3384 Isaac Ln, Oshkosh, WI 54902-7396
11425992        +   Francisco Jimenez Jr., 1621 Schaefer circle, 1, Appleton, WI 54915-4713
11425993        +   Frank Lake, 105 Dalmar Dr, Kingsford, MI 49802-6616
11425994        +   Frank Martin, 223 15TH ST S, Moorhead, MN 56560-3033
11425995        +   Frank Svacina, 1935 richmond ave, Manitowoc, WI 54220-1750
11425996        +   Fred Dahlin, N6505 shawano shores ct, Shawano, WI 54166-1483
11425997        +   Fred Holm, 625 So. 27th St., Manitowoc, WI 54220-3709
11425998        +   Fred Peters, 832 Fairview Dr., Hartford, WI 53027-2318
11426017        +   GAIL LEITERMANN, W4541 GLENN ST, Appleton, WI 54913-8379
11426020        +   GARISON BUCHOLTZ, 733 2ND ST, Menasha, WI 54952-3205
11426028        +   GARRETT KONKLE, 1451 KEVIN DRIVE, Kaukauna, WI 54130-1083
11426035        +   GARRY TURNER, 403 HARRISON ST, Neenah, WI 54956-2420
11426037        +   GARY BLANK, W4135 WOODVIEW DR, Appleton, WI 54913-9553
11426040        +   GARY DELZER, 214 COFFMAN, Fond Du Lac, WI 54935-3650
11426041        +   GARY DUVAL, 1321 BROCOIN WAY, Green Bay, WI 54304-1329
11426049        +   GARY PAEPKE, N1175 HILLESTAD RD, Lodi, WI 53555-9461
11426036        +   GARY and DIANE L TESCH, 905 E Windfield Pl, Unit B, Appleton, WI 54911-1541
11426056        +   GAYE TRCKA, 305 5TH AVE N, Hurley, WI 54534-1121
11426059        +   GENE BANASZYNSKI, N4319 DRIFTWOOD RD, New London, WI 54961-7826
11426072        +   GERALD VOELKER, 925 LEEWARD CT, Oshkosh, WI 54901-2059
11426082     ++++   GINA GIOVANONI, 152611 DAHLIA LN, WAUSAU WI 54401-5020 address filed with court:, Gina Giovanoni, 1003 Dahlia Lane,
                    Wausau, WI 54401
11426096        +   GLORIA WITTER, N8576 NORTHSHORE RD, Menasha, WI 54952-9719
11426098        +   GORDON SPAULDING, N2077 MUNICIPAL DR, Greenville, WI 54942-8769
11426104        +   GRACE BROWN, 2231 SHERIDAN ST, Oshkosh, WI 54901-1771
11426163        +   GREGORY KOCH, W5637 Summit Woods LN, Plymouth, WI 53073-2816
11426173        +   GWEN BRUCHSALER, 1619 N ONEIDA ST, Appleton, WI 54911-3623
11425999        +   Gabbi Gaziano, 731 E Kaleen Ln, Beloit, WI 53511-6518
11426000        +   Gabby Herman, 728 Crown Ct, Schaumburg, IL 60193-3182
11426001        +   Gabby Mcdowell, W6476 Kinker road, Fond Du Lac, WI 54937-8404
11426002        +   Gabby Sell, W2185 Debra ct, Chilton, WI 53014-1625
11426004        +   Gabe McCarty, E9246 Crain Road, New London, WI 54961-8434
11426005        +   Gabe Rasmussen, 405 W 7th St, Kaukauna, WI 54130-2255
11426006        +   Gabert & Rusch Properties, P.O. Box 3808, Oshkosh, WI 54903-3808
11426007        +   Gabi Thielke, 1290 Williams rd, Pickett, WI 54964-9575
11426008        +   Gabriel Brennan, 2808 Oslo drive, Green Bay, WI 54311-6671
11426009        +   Gabriel Christenson, 4761 county rd H, Kewaskum, WI 53040-9419
11426010        +   Gabriella Tagliapietra, 9159 Burkwood dr, Unit 101, West Des Moines, IA 50266-1981
11426011        +   Gabriella Wood, 378 Crosse Point Court, Oneida, WI 54155-8806
11426013        +   Gabrielle Mundt, 916 south frederick ave, Oelwein, IA 50662-3032
11426014        +   Gabrielle Toberman, 1207 E IOWA ST, Prairie Du Chien, WI 53821-1816
11426015        +   Gage Larson, 1595 South Park Avenue, Neenah, WI 54956-4941
11426016        +   Gail Larson, 4149 Westview Lane, Oshkosh, WI 54904-6903
11426018        +   Gail Wisniewski, N3525 Sunset Lane, New London, WI 54961-8846
11426019        +   Garett Peterson, 495 MARCELLA LN, SOMERSET, WI 54025-9721
11426021        +   Garold Nellis, 201 S. Buesching rd, 220, Lake Zurich, IL 60047-2585
11426022        +   Garret Dament, 175 N Swetting St, Berlin, WI 54923-1669
11426023        +   Garret Fairfield, 641 East Theodore St, Jefferson, WI 53549-2187
11426024        +   Garrett Cooper, 713 McKinley, Omro, WI 54963-1747
11426025        +   Garrett Haen, 1717 Sherry lane, Kaukauna, WI 54130-1253
11426026        +   Garrett Jeffers, 940 Clayton Drive, Darlington, WI 53530-1582




                      Case 20-27367-gmh                Doc 8       Filed 11/14/20           Page 48 of 156
District/off: 0757-2                                     User: cs                                              Page 49 of 154
Date Rcvd: Nov 12, 2020                                  Form ID: 309C                                      Total Noticed: 8912
11426027        +   Garrett Kaczrowski, 497 Hoganwood Circle, Sobieski, WI 54171-9525
11426029        +   Garrett Martin, 812 Greenlee Ave, Winnebago, IL 61088-8372
11426030        +   Garrett Mullikin, 3914 e Morris ave., Cudahy, WI 53110-2026
11426031       #+   Garrett Sykora, 22186 West IL Route 176, Mundelein, IL 60060-9522
11426032        +   Garrett Turpin, 2707 RANCHWOOD DR, ANDERSON, SC 29621-3754
11426033        +   Garrison Walters, 661 Cummings road, 7, Wautoma, WI 54982-5325
11426034        +   Garrit Levey, 429 nevel ave, Waupun, WI 53963-1112
11426038        +   Gary Chartier, N4393 HWY 180, Marinette, WI 54143-9367
11426039        +   Gary Davis, 2181 knott rd, Oshkosh, WI 54904-6841
11426043        +   Gary Friend, 115 7th street, Colona, IL 61241-9702
11426044        +   Gary Hill, 4405 COUNTRY CLUB RD, Oshkosh, WI 54902-7478
11426045        +   Gary Huebner, 508 Cherry Street, Casco, WI 54205-9668
11426046            Gary Kuehn, 24016th st s, Wisconsin Rapids, WI 54494
11426047        +   Gary LaFreniere, 1745 Rosewood Lane, Ishpeming, MI 49849-2815
11426048        +   Gary Miller, 1720 N BASSWOOD AVE, Duluth, MN 55811-4623
11426050            Gary Relien, 978 NORTH RD, Hortonville, WI 54944
11426051        +   Gary Roberts, N7501 Van Dyne Rd, Fond Du Lac, WI 54937-9712
11426053        +   Gary Tomaszewski, 622 east monroe ave, Apt 1, Hartford, WI 53027-2528
11426054       #+   Gavin Kilford, 1315 Meadowcreek Drive, 201, Pewaukee, WI 53072-3944
11426055        +   Gavin Shaffer, 414 Beardsley St, Kewaunee, WI 54216-1302
11426057        +   Geethika Gutta, 14894 Colorado Ave, Rosemount, MN 55068-4569
11426058        +   Gemma Fournier, 8985 Odean Ave NE, Elk River, MN 55330-7188
11426060        +   Gene Prellwitz, 700 Brill RD, Kaukauna, WI 54130-2257
11426062        +   Geoff Hill, 208 Main St, Marinette, WI 54143-2820
11426063        +   George Hubbard, 13459 velp ave, Suamico, WI 54173-8204
11426064        +   George Peretz, 900 Farmington Avenue, Oshkosh, WI 54901-1170
11426065        +   George Raygo, 883 Bechthold Dr, Peshtigo, WI 54157-1659
11426066        +   George Schumacher, 49 117th Ave NE, Minneapolis, MN 55434-1852
11426067        +   Georgina Farra, 141 4th Av, Cashton, WI 54619-8128
11426068        +   Gerald Kamenick, 113 Maple st, BARABOO, WI 53913-2928
11426069        +   Gerald Templin, 130 e franklin st, Portage, WI 53901-1728
11426070        +   Gerald Thiele, 1335 candlelight ct, Oshkosh, WI 54904-7301
11426071        +   Gerald Thomas, N34W23708 FIVE FIELDS RD, Apt 109, Pewaukee, WI 53072-5798
11426073        +   Gerri Seis, 2020 16th Street, 15, Menominee, MI 49858-2148
11426075        +   Gerry Voigt, 724 E. Brewster St, Appleton, WI 54911-3722
11426076        +   Gilbert Rapp, 2520 Northbranch Rd, Grove City, OH 43123-1656
11426077        +   Gilda Bour, 508 20th Ave W, Menomonie, WI 54751-3815
11426078        +   Gillian Murtagh, 3563 birchwood drive, Belvidere, IL 61008-9591
11426079        +   Gina Augustine, 933 Melissa St, Menasha, WI 54952-2013
11426080        +   Gina Blank, 1143 Hillcrest lane, Seymour, WI 54165-8471
11426081        +   Gina Delelio, 341 Chilewski Dr., Coloma, WI 54930-9607
11426083       #+   Gina Graff, 407 Harrison St, Apt 16, Fond Du Lac, WI 54937-1582
11426084        +   Gina Horvat, 2214 Elm Avenue, Sheboygan, WI 53081-5524
11426085        +   Gina LaPietra-Edidin, 1210 Turicum Road, Lake Forest, IL 60045-3370
11426086        +   Gina Lee, 822 N 13th St, Bismarck, ND 58501-4322
11426087        +   Gina Sague, 911 Birch Street, Hancock, MI 49930-1009
11426088        +   Ginelle Hartman, PO BOX 284, Medford, WI 54451-0284
11426089        +   Ginger Brath, 1230 School Street, Lomira, WI 53048-9519
11426090        +   Ginger Denton, 219 E 14th St, Kaukauna, WI 54130-3301
11426091        +   Ginger Karch, 3264 Coon Ave., Stevens Point, WI 54481-5167
11426093        +   Glenda Erickson, N4446 Fairfield Ave, Montello, WI 53949-9145
11426094        +   Glenn Hyland, 1573 Smithfield Dr, Sun Prairie, WI 53590-7064
11426097        +   Gordon James, 856 Meadowlark Drive, West Chicago, IL 60185-5952
11426099            Gordon Woolever, N4583 County Rd E, Johnson Creek, WI 53038
11426100        +   Gordy Paulman, 505 Kerry Drive, 202, Winona, MN 55987-2133
11426101        +   Grace Bastian, 627 S.Glenview Ave, Brillion, WI 54110-1710
11426102        +   Grace Behnke, 935 SOUTH SCENIC COURT, Sobieski, WI 54171-9403
11426103        +   Grace Bishop, 1139 Bradford circle, Batavia, IL 60510-1719
11426105        +   Grace Butry, 3887 Stonewall Dr, De Pere, WI 54115-8010
11426106        +   Grace Debbink, N4062 State Rd 32, Sheboygan Falls, WI 53085-2963
11426107        +   Grace Decremer, 409 so union st, Shawano, WI 54166-2529
11426108        +   Grace Groeschel, W4101 PHEASANT RUN, FOND DU LAC, WI 54937-7798
11426109        +   Grace Held, 206 Sunset Ct, Mayville, WI 53050-1474



                      Case 20-27367-gmh               Doc 8       Filed 11/14/20           Page 49 of 156
District/off: 0757-2                                     User: cs                                                       Page 50 of 154
Date Rcvd: Nov 12, 2020                                  Form ID: 309C                                               Total Noticed: 8912
11426110            Grace Kouba, W13970 Karau Ave, Ripon, WI 54971
11426111        +   Grace Kowalkowski, 1766 camarillo court, De Pere, WI 54115-4104
11426112        +   Grace Loehr, N5420 Dondor Dr., Fond Du Lac, WI 54937-7359
11426113        +   Grace Louis-reindl, 619 Center Street, Black Earth, WI 53515-9543
11426114        +   Grace Maki, N106W15927 Creek Ter, Germantown, WI 53022-4116
11426115        +   Grace Mertz, po box 49, Wausaukee, WI 54177-0049
11426116        +   Grace Meyers, N1250 Keller Road, Marinette, WI 54143-9535
11426117        +   Grace Nigl, 4372 Harbor Village Drive, Omro, WI 54963-9498
11426118        +   Grace Pausma, 46 Champion Avenue, Fond Du Lac, WI 54935-3604
11426119        +   Grace Peterson, 749 ELLIS CT, Rockton, IL 61072-2163
11426120        +   Grace Quinn, 1501 Cranberry Dr, Appleton, WI 54915-4652
11426121        +   Grace Rauch, 915 South Grove Street, Ripon, WI 54971-1828
11426122        +   Grace Schuman, 234 Wileman Dr, Edgerton, WI 53534-1642
11426123        +   Grace Seager, P.o. Box 114, Oakfield, WI 53065-0114
11426124        +   Grace Tubutis, 225 N 1st Street, PO Box 545, Bonduel, WI 54107-0545
11426125        +   Grace Warrner, 15266 Tugs Road, Lakewood, WI 54138-9740
11426126        +   Grace Weston, W141 N4857 Golden Fields Ct., Menomonee Falls, WI 53051-6977
11426127        +   Grace Witt, 4340 Elm Lawn Rd., Apt. 15, Oconto Falls, WI 54154-9656
11426128        +   Gracee Minlschmidt, N6627 Wren Rd, Black Creek, WI 54106-8621
11426129        +   Gracie Colson, 104 west street, Eastman, WI 54626-7716
11426130        +   Gracie Corbett, 2527 Laredo Lane, Green Bay, WI 54304-1419
11426132        +   Grant Besse, 18700 25th Ave N, Minneapolis, MN 55447-2075
11426133        +   Grant Dercks, N2317 meadow creek court, Kaukauna, WI 54130-8678
11426134        +   Grant Garrigan, W10286 Hogan rd, Portage, WI 53901-9286
11426135        +   Grant Kooiker, W11819 Blanecae Rd, Randolph, WI 53956-9516
11426136        +   Grant Miller, E2202 Glenvale Ct., Waupaca, WI 54981-9108
11426137            Grant Parks, M128 n lincoln, Marshfield, WI 54449
11426138        +   Grant Sexton, 11342 County Road H, Gillett, WI 54124-9703
11426139       #+   Grant Woodland, 1019 Logan ave, Sheboygan, WI 53083-4854
11426140        +   Greg Austin, 2648 75th St NW, Rochester, MN 55901-9003
11426141        +   Greg Cleereman, 131 Reinhard Court, Green Bay, WI 54303-5347
11426142        +   Greg DeBruin, 516 Lamers Rd, Kimberly, WI 54136-2043
11426143        +   Greg Gutzdorf, 5730 Jurgella Ln, Stevens Point, WI 54482-9311
11426144        +   Greg Johnson, 225 1st st nw, Mason City, IA 50401-3103
11426146        +   Greg Lietzke, 4532 Amberwood Ln., Appleton, WI 54913-8836
11426147        +   Greg Manteuffel, 221 Mill St, Little Chute, WI 54140-1765
11426148        +   Greg Munky, 903 Wilson st., Little Chute, WI 54140-1842
11426149        +   Greg Oppermann, W3392 Appaloosa Ct, Appleton, WI 54913-8076
11426150        +   Greg Peterson, 385 N Main St, Scandinavia, WI 54977-9307
11426151        +   Greg Straub, N6551 Riverview Road, Plymouth, WI 53073-3362
11426152        +   Greg Sundberg, 4093 Riverwood Dr, Loves Park, IL 61111-7671
11426153        +   Greg Tow, 135 depot st, Vernon Hills, IL 60061-4137
11426155        +   Greg Wright, 605 Wilson ave, Iron River, MI 49935-2259
11426156        +   Greg Zauner, 15171 Pilar rd, Scandia, MN 55073-9101
11426157        +   Greg Zerbe, W4236 SPRUCE DR Watertown,wi, Watertown, WI 53094-9444
11426158        +   Gregg Palkowski, 2916 S. Cleveland Park Drive, Milwaukee, WI 53219-2813
11426159        +   Gregg Rotter, 730 S. 8th Street, Unit 516, Sheboygan, WI 53081-4416
11426161        +   Gregory Biedscheid, 509 Waugoo Ave, Oshkosh, WI 54901-5128
11426165        +   Gregory Paschal, 305 Lucinda Ln, Kernersville, NC 27284-9325
11426166        +   Gregory Scholten, 1130 Center Ave, Oostburg, WI 53070-1349
11426167        +   Gregory Skemp, 10102 E Six Corners Rd, Whitewater, WI 53190-3511
11426168        +   Greta Meleen, 817 S 15th Ave, Sturgeon Bay, WI 54235-1540
11426169        +   Greta Stodieck, 1000 15th Avenue South, Saint Cloud, MN 56301-5208
11426171        +   Guido Noack, 4108 N. 30th St., Sheboygan, WI 53083-2011
11426172        +   Gunnar Hanson, E6762 Hanson Lane, Westby, WI 54667-7128
11426174        +   Gwen Laurent, W6066 Moonflower Dr, Appleton, WI 54915-7439
11426175        +   Gwen Schoenheide, 1786 Schaefer Circle, Appleton, WI 54915-4732
11426176        +   Gwyndelyn Catherine, 717 Copernicus way, Madison, WI 53718-3098
11426195     ++++   HALEY DODD, 7000 S MOUNTAIN RD, WAUSAU WI 54401-9390 address filed with court:, Haley Dodd, 7000 south mountain road,
                    Wausau, WI 54401
11426290       #+   HEATHER CLARK, 704 lamers road, Kimberly, WI 54136-2046
11426307        +   HEATHER MUELLER, 809 North Drew, Appleton, WI 54911-4924
11426311       #+   HEATHER PHELAN, 2310 N CLARK ST, Appleton, WI 54911-2037




                      Case 20-27367-gmh               Doc 8       Filed 11/14/20            Page 50 of 156
District/off: 0757-2                                      User: cs                                               Page 51 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                       Total Noticed: 8912
11426313        +   HEATHER SCHEFFLER, N 9593 Ana Court, Appleton, WI 54915-9304
11426328        +   HEIDI Piette, 1502 Flicker Trl, De Pere, WI 54115-3284
11426177        +   Haile Domke, 9247 bell school rd, Omro, WI 54963-9754
11426178        +   Hailee Sanford, 452 Cook St, De Pere, WI 54115-2412
11426179        +   Hailey Buth, 1718 Royal Crown Ct., Green Bay, WI 54313-4344
11426180       #+   Hailey Gohde, 618 brittingham ct, Portage, WI 53901-1450
11426181        +   Hailey Gunsburg, 6751 alpine dr, West Bend, WI 53090-9337
11426182        +   Hailey Isaac, N7928 State Rd. 26, Eldorado, WI 54932-9649
11426183        +   Hailey Kellen, 3333 Quaas Drive, West Bend, WI 53095-8718
11426184            Hailey Mickelson, 2323 Nth 5th Street, Sheboygan, WI 53083
11426185       #+   Hailey Newsom, 303 East North Street, Rochelle, IL 61068-8541
11426186        +   Hailey Rusher, 2264 180th st, Fort Dodge, IA 50501-8552
11426188        +   Hailey Wheaton, N6518 31st Drive, Weyauwega, WI 54983-5677
11426189        +   Hailey Wichman, 1107 Newbury st, Ripon, WI 54971-1840
11426190        +   Haille LaCroix, 5289 pasture ln, Omro, WI 54963-9515
11426191        +   Haily Sankovich, 400 S I Oka Ave., Mount Prospect, IL 60056-3746
11426192        +   Halee Fritsch, 4718 W. Grand Meadows Dr., Appleton, WI 54914-9690
11426193        +   Haleigh Stephany, 1035 2nd St, Kiel, WI 53042-1129
11426194        +   Haley Anderson, W2750 Brown Deer Rd., Pine River, WI 54965-7503
11426196        +   Haley Dudei, 3818 Kensington Place, Plover, WI 54467-3816
11426197        +   Haley Hagen, 1016 Center St, Hartford, WI 53027-1100
11426198        +   Haley Mason, 650 E. Mckinley, Hinckley, IL 60520-9527
11426199        +   Haley Mattacotti, 1803 W Aspen St, Milwaukee, WI 53221-5231
11426200        +   Haley Minor, 22524 W 72nd St, Lenexa, KS 66227-2637
11426201        +   Haley Quandt, N3463 County Road F, Bonduel, WI 54107-8432
11426202        +   Haley Rae, 7358 Shamrock Lane, Two Rivers, WI 54241-9603
11426203        +   Halie Flores, 6987 Tanglewood Rd, San Diego, CA 92111-4122
11426204        +   Halie Hermsen, N2356 Artesian Wa, Kaukauna, WI 54130-9248
11426205        +   Halle Gregorich, 920 Sixth Street, Plover, WI 54467-2225
11426206        +   Halley Kenehan-toth, 317 River Bluff Cir, Oconomowoc, WI 53066-3480
11426207        +   Hallie Lefeber, 5245 Western Trail, Allenton, WI 53002-9802
11426208        +   Hana Sobczak, N9534 Hartford ln, Appleton, WI 54915-7279
11426209        +   Hana Yazdani, 104 Oak Knoll Ct, Fox Lake, IL 60020-3218
11426210        +   Hanah Walther, N5106 Kuharski Rd, Princeton, WI 54968-8319
11426211        +   Hanna Brausen, 407 E. Main St., Waunakee, WI 53597-1433
11426212        +   Hanna Durrstein, 1125 S 8th St, La Crosse, WI 54601-5479
11426213        +   Hanna Gray, 285 Jensen Ave, Clifton, IL 60927-7237
11426214        +   Hanna Langmeier, 7309 State Road 80, Platteville, WI 53818-9772
11426215            Hanna Mertens, No Address - purchased tickets via PayPa, Washington, IL 61571
11426217        +   Hanna Rohrer, 874 Longwood Dr, Oregon, WI 53575-3803
11426218       #+   Hannah Ball, 210 S Wright Road, Janesville, WI 53546-9718
11426219        +   Hannah Becker, 8S494 Barnes rd., Aurora, IL 60506-9246
11426220        +   Hannah Blank, 954 Liberty street, Green Bay, WI 54304-3649
11426221        +   Hannah Blemberg, 181 Timberlane, Marquette, MI 49855-9511
11426222        +   Hannah Borchert, 5827 Skaleski Rd, Denmark, WI 54208-8877
11426223        +   Hannah Braun, W6015 STRAWFLOWER DR, Appleton, WI 54915-7436
11426224        +   Hannah Brewster, 109 Royal Ave, Edgar, WI 54426-9221
11426225        +   Hannah Brooks, 2347 N. 64th St., MilwaukeeW, WI 53213-1401
11426226        +   Hannah Brown, 482 Marion road, 236, Oshkosh, WI 54901-4793
11426227        +   Hannah Cammack, 228 Olde Pulley Lane, E, Menasha, WI 54952-2783
11426230        +   Hannah Doyle, W4746 super drive, Campbellsport, WI 53010-2138
11426231        +   Hannah Edwards, 947 Clarendon Ave, Sheridan, WY 82801-2952
11426232        +   Hannah Farrell, N8653 Winding Trail Dr, Menasha, WI 54952-9780
11426233        +   Hannah Fravor, 4501 spinnaker court, Fort Worth, TX 76135-2045
11426234        +   Hannah Furmanski, 284 lind rd, Crystal Falls, MI 49920-9692
11426237        +   Hannah Goodchild, 5216 Fox Hollow Dr, Hartford, WI 53027-8721
11426239        +   Hannah Hernandez, 1225 west Taylor street, Appleton, WI 54914-2604
11426240        +   Hannah Hestekin, W2240 Gentry Drive, Apt #8, Kaukauna, WI 54130-8471
11426241        +   Hannah Juza, 1200 River View Ave, Apt 131, Stevens Point, WI 54481-5153
11426242       #+   Hannah Lancelle, 1249 canterbury rd, Green Bay, WI 54304-4022
11426243        +   Hannah Lautenschlaeger, W145N7120 Northwood Dr, Menomonee Falls, WI 53051-0933
11426244        +   Hannah Lemke, 4121 Blue Goose Road, West Bend, WI 53090-9408
11426245        +   Hannah Maedke, 1180 Scheuring Road, De Pere, WI 54115-1002



                      Case 20-27367-gmh                Doc 8       Filed 11/14/20            Page 51 of 156
District/off: 0757-2                                    User: cs                                             Page 52 of 154
Date Rcvd: Nov 12, 2020                                 Form ID: 309C                                     Total Noticed: 8912
11426246        +   Hannah O'dea, 3015 Rothmore Lane, Madison, WI 53711-5880
11426247        +   Hannah Oliver, 2726 Shade Tree Ln, Green Bay, WI 54313-7058
11426248        +   Hannah Pacini, 496 Liberator St., Gwinn, MI 49841-2706
11426249       #+   Hannah Paquette, 204 Greenview Dr, Apt 7C, Effingham, IL 62401-3037
11426251        +   Hannah Peters, 3213 Maple dr., Prior Lake, MN 55372-2778
11426252        +   Hannah Pfeifer, 4964 Hwy 175, Hartford, WI 53027-9437
11426253        +   Hannah Schmitt, W1297 MacArthur Rd, Rubicon, WI 53078-9608
11426254        +   Hannah Silloway, 290 ripon rd Berlin, Berlin, WI 54923-2152
11426255        +   Hannah Stout, 2820 Polk st ne, Minneapolis, MN 55418-2953
11426256        +   Hannah Strupp, 4424 Kettle Moraine Rd., Slinger, WI 53086-9541
11426257        +   Hannah Thom, N7246 State Highway 45, Deerbrook, WI 54424-9245
11426258        +   Hannah Thyrion, 399 south Marr street, Fond Du Lac, WI 54935-5043
11426260            Hannah Wutke, Hannah Wutke, Muskego, WI 53150
11426261       #+   Hansen Hillmer, W310S687 Maple Avenue, Waukesha, WI 53188-9448
11426262        +   Harley Davidson Appleton, 5322 W. Clairmont Dr., Appleton, WI 54913-8837
11426263        +   Harley Ericksen, 150 N Main st, Apt 4, Pardeeville, WI 53954-8040
11426264        +   Harli LaPointe, N7506 US Highway 41, Ingalls, MI 49848-9202
11426265        +   Harold Grimes, 4909 S Baneberry Dr, Sioux Falls, SD 57106-2070
11426266        +   Harold Omarrah, 423 Parkview Drive, Johnson Creek, WI 53038-9442
11426267       #+   Harrison Bingham, 101 Knoll Ct, Rosendale, WI 54974-9760
11426268        +   Harrison Campbell, 1803 Bristlecone Drive, Hartland, WI 53029-8657
11426269        +   Harvey Jones, 2149 hwy 80, Wisconsin Rapids, WI 54495-9386
11426270       #+   Havana Crook, 337 south river blvd, 1, Plymouth, WI 53073-2650
11426271        +   Haven Simonich, W5372 St. Rd. 28, Waldo, WI 53093-1208
11426272        +   Hayden Herrig, 55 27th St. NW, Cedar Rapids, IA 52405-4532
11426273        +   Hayden Hopfensperger, 3834 county road P, Junction City, WI 54443-9759
11426274        +   Hayden Johnson, 4537 amber place, West Bend, WI 53095-9198
11426275        +   Hayden Kupsh, 1955 Evans Drive, Green Bay, WI 54304-1643
11426276        +   Hayden Lackas, 440 maple court, Campbellsport, WI 53010-3531
11426277        +   Hayden Latsch, 165 East Railroad St, Verona, WI 53593-1846
11426279        +   Haydon Cowan, 5340 Oak Forest Drive, Racine, WI 53406-1234
11426280        +   Haylee Van Allen, P.O box 219, Cecil, WI 54111-0219
11426281        +   Hayley Cawley, 235 S Rural St., Hartford, WI 53027-1837
11426282        +   Hayley Johnson, 4535 West Blue Mound Court, Milwaukee, WI 53208-3606
11426283        +   Hayley Schroeder, S52W23650 Partridge Lane, Waukesha, WI 53189-9712
11426284        +   Hayley Skalecki, 3347 Wiggins Way, Green Bay, WI 54311-7263
11426285        +   Hayley Tesch, 612 e. Cook st, A, Portage, WI 53901-2311
11426286        +   Heather Antoniewicz, 2206 Rockledge Rd, Mishicot, WI 54228-9754
11426287        +   Heather Bartelt, 4245 State Rd 44, Oshkosh, WI 54904-8924
11426288        +   Heather Bishop, 115 Cassil St, Mount Vernon, OH 43050-1601
11426289        +   Heather Cherney, N3949 Washington Avenue, Apt. 1, Kaukauna, WI 54130-7162
11426291        +   Heather Cross, 1336 Elizabeth Ave, Marinette, WI 54143-3437
11426292        +   Heather Danielson, 1270 CARDINAL LN, APARTMENT A, Green Bay, WI 54313-7154
11426293        +   Heather DuCoty, 3423 Sheppard drive, Oshkosh, WI 54904-6917
11426294        +   Heather Feldt, E3142 Bunker Rd, Waupaca, WI 54981-8805
11426295        +   Heather Ferber, 3420 Sunny View Lane, Brookfield, WI 53005-2972
11426296        +   Heather Greene, 105 Lane St., Morganton, NC 28655-3669
11426297        +   Heather Herb, N5575 Second St., Shiocton, WI 54170-8652
11426298        +   Heather Hughes, N 1622 Gladwater beach rd, Malone, WI 53049-1104
11426299        +   Heather Ironside, 1830 bear paw trail, Kaukauna, WI 54130-3959
11426300        +   Heather Johnson, W5578 State Highway 144, Random Lake, WI 53075-1626
11426301            Heather Kessler, 275 E River Drive, 11, Antigo, WI 54409
11426302        +   Heather Kies, 6750 County Road R, Oshkosh, WI 54902-9142
11426304        +   Heather Kratz, W3010 GEM RD, Montello, WI 53949-8939
11426305        +   Heather Krause, W3200 County Road PP, Sheboygan Falls, WI 53085-2532
11426306        +   Heather Lemke, 14733 W Speich Rd, Orfordville, WI 53576-9754
11426308        +   Heather Murray, 42 River Ln, Clintonville, WI 54929-1423
11426309        +   Heather Oemig, 703 Rio Grande Dr., Merrill, WI 54452-9240
11426310        +   Heather Pershing, 540 Clay Rd, Oshkosh, WI 54904-9060
11426312        +   Heather Price, 1004 webber, La Porte, IN 46350-5663
11426314        +   Heather Schultz, 177900 Pine View Rd, Birnamwood, WI 54414-5225
11426315        +   Heather Schumacher, 1555 n McCarthy rd, 9, Appleton, WI 54913-8859
11426316        +   Heather Selin, 1725 Robin Ave, K14, Oshkosh, WI 54902-3296



                      Case 20-27367-gmh              Doc 8       Filed 11/14/20          Page 52 of 156
District/off: 0757-2                                       User: cs                                               Page 53 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                       Total Noticed: 8912
11426317        +   Heather Smith, 1549 Sanders st, Oshkosh, WI 54902-6361
11426318        +   Heather Tuma, 655 Village Green Way, Unit 210, West Bend, WI 53090-2577
11426319        +   Heather Woelfel, 1614 Penny Lane, Little Chute, WI 54140-1380
11426320        +   Heaven Brady, 219 Walker Dr, Bolingbrook, IL 60440-2027
11426322        +   Heidi Honaker, 335 Glendale Ave, Rockford, IL 61108-1843
11426323        +   Heidi Horejs, 883 County Road Z, Oshkosh, WI 54902-9197
11426324        +   Heidi Loppnow, W1555 Northside Drive, Oconomowoc, WI 53066-9027
11426325        +   Heidi Lueck, 135 N. Farmer St., Princeton, WI 54968-9047
11426326        +   Heidi Okreglicki, 2201 Shadowview Circle, Plover, WI 54467-2945
11426327        +   Heidi Ourada-farah, 325 W Main St, Little Chute, WI 54140-1635
11426329        +   Heidi Radosevich, 2011 Golden Bell Drive, Green Bay, WI 54313-3238
11426330        +   Heidi Schneider, 240 McKinley St, Fond Du Lac, WI 54937-1202
11426331        +   Heidi Schoenfeldt, 2953 Wyldewood Road, Oshkosh, WI 54904-9231
11426332        +   Heidi Sweet, 2642 Shorehaven Lane, Oshkosh, WI 54904-8416
11426333        +   Helena Buttke, 157 East Waushara Street, Berlin, Wi 54923-9717
11426334        +   Henry Hoffman, 25 N 11th St, Oostburg, WI 53070-1177
11426335            Herrling Clark Law Firm, 800 Lynndale Drive, Appleton, WI 54914
11426336        +   Hilary Dunn, 3065 Roundabout Ct, Green Bay, WI 54313-4075
11426337        +   Hilary Kendhammer, N3640 Peters road, La Crosse, WI 54601-2946
11426338        +   Hillary Heim, 19309 West Mound Rd, Platteville, WI 53818-9218
11426339        +   Hillary Taylor, 906 West 20 Mile Rd, Sault Sainte Marie, MI 49783-8541
11426340        +   Holley Wolke, 1213 Magnolia Ave, Oshkosh, WI 54902-6635
11426341        +   Hollie Zwiers, 431 s military rd, Stockbridge, WI 53088-2017
11426342        +   Holly Brasch, 213 Lincoln Avenue, Reeseville, WI 53579-9504
11426343        +   Holly Feistner, PO Box 73, Woonsocket, SD 57385-0073
11426344        +   Holly Handt, W1804 State Hwy. 54, Seymour, WI 54165-7912
11426345        +   Holly Hanson, N1829 Reimer Ct., Greenville, WI 54942-8703
11426346        +   Holly Hilke, W617 East Waushara St, Berlin, WI 54923-9410
11426347        +   Holly Hotchkiss, 201 Plantation Club Dr, 601, Melbourne, FL 32940-1929
11426348        +   Holly Nickel, 941 London St, Menasha, WI 54952-1932
11426349        +   Holly Okkerse, 930 S Oxford Avenue, 2, Sturgeon Bay, WI 54235-3922
11426350            Holly Pogliano, 13433 N Harma Rd, Hurley, WI 54534
11426351        +   Holly Vargas, 8429 North Brockway Road, Yale, MI 48097-2824
11426352       #+   Holly Wilmer, 6710 Schroeder Rd #3, Madison, WI 53711-2323
11426353            Hope Clark, E8182cty rd o, Clintonville, WI 54929
11426354        +   Hope Kephart, 3750 Purple Crest Court, Oshkosh, WI 54901-8214
11426355        +   Hope Minton, 16322 Dakota Rd, Lanse, MI 49946-8312
11426356        +   Hrley Hall, 9 3rd ave ne, Oelwein, IA 50662-1931
11426357       #+   Hunter Baar, 1143 green acres lane, Neenah, WI 54956-3926
11426358        +   Hunter Blank, 502 keyes st, Menasha, WI 54952-3408
11426359        +   Hunter Christensen, 3812 cty road B, Wisconsin Dells, WI 53965-8983
11426360       #+   Hunter Clark, 723 West Lincoln St Apt 11, 11, Waupun, WI 53963-1785
11426361        +   Hunter Elsner, 2241 Brick Dr, Green Bay, WI 54303-6505
11426362        +   Hunter Engelhardt, N5865 county road y, Fond Du Lac, WI 54937-9434
11426364            Hunter Hass, 4213 North shore Drive, Oshkosh, WI 54901
11426365        +   Hunter Keeley, 1107 Anderson Dr., #32, Green Bay, WI 54304-5802
11426366        +   Hunter Kussow, 7151 County Road D, Greenleaf, WI 54126-9601
11426367        +   Hunter Laabs, 9 south 4th ave, Winneconne, WI 54986-9127
11426368        +   Hunter Lade, 1524 west marhill rd, Green Bay, WI 54313-6008
11426369        +   Hunter Matthew Ackerman, 2965 red fox run, 109, Portage, WI 53901-3422
11426370        +   Hunter Phillips, W 2650 Morgan rd., #2, Cambria, WI 53923-9504
11426371        +   Hunter Raeck, W7655 State Highway 54, Shiocton, WI 54170-8664
11426372        +   Hunter Svoboda, 534 Menlo Park Rd, Green Bay, WI 54302-4852
11426374        +   Ian Bell, 219 Front St., Pulaski, WI 54162-7968
11426375        +   Ian Huebner, 564 south Huron rd, Apt 30, Green Bay, WI 54311-7752
11426376        +   Ian Moriarty, 850 Eastwind Drive, New Lenox, IL 60451-9274
11426377        +   Ian Reynolds, 45 W MAIN ST, Robins, IA 52328-9732
11426378       #+   Ian Schiefelbein, 2108 Memorial Dr, 110, Green Bay, WI 54303-5334
11426379        +   Ian Vandergrinten, N3691 Maple Lane, Fond Du Lac, WI 54937-7778
11426381        +   Ina Hart, 510 Ashland St N, Cambridge, MN 55008-1121
11426383        +   Ioline Nitzske, N8789 State Hwy 187, Shiocton, WI 54170-9539
11426384        +   Ireland Grenlie, 931 White Oak Dr, Waupaca, WI 54981-1088
11426385        +   Irik Lloyd, 311 Linwood Lane, Neenah, WI 54956-1828



                      Case 20-27367-gmh                  Doc 8       Filed 11/14/20           Page 53 of 156
District/off: 0757-2                                    User: cs                                                      Page 54 of 154
Date Rcvd: Nov 12, 2020                                 Form ID: 309C                                              Total Noticed: 8912
11426386        +   Isaac Jordan, N6247 COUNTY RD E, De Pere, WI 54115-8567
11426388        +   Isabel Dunsmore, 2015 Bristol ct, Naperville, IL 60565-2270
11426389        +   Isabel Martinez, 2417 Patch St., Stevens Point, WI 54481-4833
11426390        +   Isabella Berger, 2313 17th Ave, Menominee, MI 49858-2343
11426391       #+   Isabella Denk, 711A S 24th street, Manitowoc, WI 54220-4413
11426393        +   Isabella Meyer, 1611 McIntosh Court, Little Chute, WI 54140-2642
11426394        +   Isabella Sinnaeve, 624 Pin Oak Rd, Rockton, IL 61072-8009
11426395        +   Isabelle Gannon, 1926 W. Wisconsin Ave, Apt 644, Milwaukee, WI 53233-2002
11426397        +   Isaiah Genrich, 245775 sunrise rd, Wausau, WI 54403-5753
11426398        +   Ismael Acevedo, E9943 Country Lane Acres, Clintonville, WI 54929-9456
11426399        +   Ismael Meshinesh, 3635 Cherryvale Avenue, 13, Appleton, WI 54913-8575
11426400        +   Ismael Mussa, 4664 West U.S. Highway 20, La Porte, IN 46350-8268
11426401        +   Israel Chouinard, N2641 Woodland Cir, Waupaca, WI 54981-8174
11426402        +   Israel Reboyedo, 1518 S 8TH ST, Sheboygan, WI 53081-5831
11426403        +   Ivan Lee, 507 Nicolet Blvd., Neenah, WI 54956-2872
11426404       #+   Iviana Sanchez, 6812 N Wayne Ave, 4A, Chicago, IL 60626-3783
11426405        +   Izaya Bengry, 204 Reservation Street, Hancock, MI 49930-2010
11426406        +   Izzy Hackel, 2068 17th Ave, Rice Lake, WI 54868-8565
11426407        +   J. Ross, 2631 N. Meade St., Ste. 102, Appleton, WI 54911-2203
11426417        +   JACK DODD, 5825 Main Street, Butte Des Morts, WI 54927-9317
11426596        +   JAMES COLLINS, 4001 BAY SHORE DR, Sturgeon Bay, WI 54235-2365
11426621        +   JAMES OLSON, 410 3RD AVE, Wakefield, MI 49968-1153
11426651        +   JAMIE L NICHOLAS, 1810 Cindy Street, Ishpeming, MI 49849-3112
11426685        +   JANET PARKER, 1516 Kentucky St., Oshkosh, WI 54901-2948
11426686        +   JANET PAULIK, 931 W SOUTHPARK AVE, Oshkosh, WI 54902-6367
11426688        +   JANICE OPATIK, 500 TEMPERANCE ST, Fond Du Lac, WI 54937-1830
11426708        +   JARED WENNINGER, W5742 BADGER RD, Elkhart Lake, WI 53020-2000
11426780        +   JASON STAATS, 5370 JARMEN RD, Sturgeon Bay, WI 54235-9614
11426815        +   JEAN HOFFMAN, N7012 STATE RD 22, Montello, WI 53949-8358
11426820            JEANETTE BASOM, 6524 W HWY 2, Hurley, WI 54534
11426842        +   JEFF INDERGAND, 1820 MARQUETTE AVE, Oshkosh, WI 54901-1530
11426858        +   JEFF SCHMIDT, 621 W 5TH AVE, Oshkosh, WI 54902-5832
11426859        +   JEFF SELL, 2829 indiana st, racine, WI 53405-4321
11426870        +   JEFFERY BRIGHUM, 1876 SANDY SPRINGS RD, De Pere, WI 54115-7604
11426872        +   JEFFERY SOLBERG, 1050 LETENDRE AVE, Port Edwards, WI 54469-1516
11426881     ++++   JEFFREY HORACEK, 230950 COUNTY ROAD F, ABBOTSFORD WI 54405-5300 address filed with court:, Jeffrey Horacek, 5180
                    COUNTY ROAD F, Abbotsford, WI 54405
11426889        +   JEFFREY WEIR, 3287 LINWOOD SPRINGS, Stevens Point, WI 54481-9544
11426943        +   JENNIFER BILLINGS, 1331 SOUTH 117TH ST, Milwaukee, WI 53214-2128
11426958        +   JENNIFER DEHN, N9693 Hass Rd., Van Dyne, WI 54979-9774
11427035        +   JENNY SONNLEITNER, 6570 BRADLEY AVE, Pickett, WI 54964-9506
11427078        +   JEROME EATON, 3011 RIDGEWAY RD, Neenah, WI 54956-9007
11427083        +   JEROME WELLER, 990 HIGHLAND PARK, Neenah, WI 54956-1300
11427086        +   JERRILYNN VANDENBERG, 4801 POTTERS XING, Pulaski, WI 54162-9483
11427089        +   JERRY GRYGNY, E8620 HUNTLEY RD, New London, WI 54961-8616
11427101        +   JESSE FRITSCH, N3357 MCHUGH RD, Kaukauna, WI 54130-7579
11427133        +   JESSICA EVANS, W402 State Road 86, Ogema, WI 54459-8506
11427167        +   JESSICA OTTOW, W181 S6345 LENTINI DR, Muskego, WI 53150-8326
11427211        +   JILL PENGLASE, 1529 W SPRING ST, Appleton, WI 54914-3221
11427213        +   JILL RAMEL, 6717 PINE LN, Carpentersville, IL 60110-3431
11427236        +   JINNY BIESE, C/O TIM AMUNDSON, 4330 WINDSOR ROAD, Windsor, WI 53598-9783
11427237            JJ Whaley, 325 Tweedy St, Hustisford, WI 53034
11427241        +   JOANN CAMPBELL, W7043 School Road, Greenville, WI 54942-9639
11427243        +   JOANN HEIER, E1563 STRATTON LAKE RD, Waupaca, WI 54981-9462
11427245        +   JOANN SIPPLE, 775 S. Washburn St. Apt#1, Oshkosh, WI 54904-6420
11427267       #+   JODI Riemenschneider, 735 E Scott st, APT H, Fond Du Lac, WI 54935-2946
11427286        +   JOE FRANK, 917 POWERS ST, Oshkosh, WI 54901-3919
11427287        +   JOE GEIGER, 7637 Jacquis Rd, Winneconne, WI 54986-9033
11427290        +   JOE MACHKOVICH, 808 Ash St., Green Bay, WI 54313-6928
11427307        +   JOEL BEER, 220 Austin Ct. #44, New London, WI 54961-7438
11427326        +   JOHN BADO, 32 Smith Street, Howell, NJ 07731-8527
11427341        +   JOHN FIERS III, N 3124 SECTION LINE RD, Kaukauna, WI 54130-8050
11427349        +   JOHN HALVERSON, 6685 North Rd, Vesper, WI 54489-9600




                      Case 20-27367-gmh               Doc 8      Filed 11/14/20           Page 54 of 156
District/off: 0757-2                                    User: cs                                                      Page 55 of 154
Date Rcvd: Nov 12, 2020                                 Form ID: 309C                                              Total Noticed: 8912
11427356        +   JOHN KAUTZ, 1736 NORTH POINT, Oshkosh, WI 54901-3121
11427359        +   JOHN KUNDE, 4654 GRIMSON RD, Oshkosh, WI 54904-7044
11427364        +   JOHN MASTERS, 7950 BROADWAY RD, Omro, WI 54963-9711
11427372        +   JOHN PODLASEK, 107 HOSMER ST, Marinette, WI 54143-2837
11427377        +   JOHN SCHMIDT, 617 BUCHANAN RD., Combined Locks, WI 54113-1249
11427380        +   JOHN SCHULTZ, 412 Orchard Ln., Little Chute, WI 54140-1125
11427384        +   JOHN STACK, 2950 SHOREWOOD DR, Oshkosh, WI 54901-1650
11427505        +   JOSEPH LENTZ, 427 W 12TH AVE, Oshkosh, WI 54902-6421
11427510        +   JOSEPH NAUBER, 1425 N Birchwood Ave, Appleton, WI 54914-2478
11427514       #+   JOSEPH STILP, N5060 LAIRD RD, Shiocton, WI 54170-8907
11427536        +   JOSH FISCHER, 364 MARK CT, Neenah, WI 54956-4716
11427663        +   JULIE STEIN, N8635 Firelane 10, Menasha, WI 54952-9600
11427668        +   JULIE WESENER, 402 W Evergreen Dr, Sheboygan, WI 53081-7908
11427706        +   JUSTIN KOPLIEN, 617 N 3RD ST, Weyauwega, WI 54983-9020
11427720     ++++   JUSTIN SCHOEN, 112184 OLD SUGARBUSH LN, MARSHFIELD WI 54449-5557 address filed with court:, Justin Schoen, M234
                    sugar Bush lane, Marshfield, WI 54449
11426408        +   Jacalyn Ruhde, W5490 Timber Ln, New Glarus, WI 53574-9571
11426409        +   Jace Braun, 1109 Minnesota Ave, Fond Du Lac, WI 54937-1137
11426410        +   Jace Grugel, 204 15th AVE SE, Jamestown, ND 58401-3764
11426412        +   Jaci Mannisto, 1103 Grande Oaks Lane, De Pere, WI 54115-9061
11426413        +   Jacinda Freitag, 2508 Hamilton st, Manitowoc, WI 54220-4840
11426414        +   Jack Anderson, N1752 Ivy Lane, Greenville, WI 54942-9013
11426415        +   Jack Campbell, 2537 N Campbell Avenue, Apartment 1, Chicago, IL 60647-0635
11426416        +   Jack Desens, W9257 County Rd F, Bear Creek, WI 54922-9721
11426418        +   Jack Holland, 406 W 14th Ave, Oshkosh, WI 54902-6540
11426419       #+   Jack Kealey, 919 S Sawyer St, Oshkosh, WI 54902-6257
11426420        +   Jack Kittel, 514 s Dryden st, C, Hart, MI 49420-1506
11426421        +   Jack Leisner, 2304 South Kernan Avenue, Appleton, WI 54915-4352
11426423        +   Jack Mui, 1475 Tullar Road 5, Neenah, WI 54956-6520
11426424        +   Jack Peterson, 737 Audubon road, Sheboygan, WI 53083-1394
11426425        +   Jack Pluta, 1058 Hickory Hill Pkwy W, Hubertus, WI 53033-9562
11426426        +   Jack Porter, 2324 Wintergreen Drive, Appleton, WI 54914-1948
11426427        +   Jack Rossato, 600 east d street, Iron Mountain, MI 49801-3528
11426428        +   Jack Schroeder, 20101 31st, Bristol, WI 53104-9106
11426429        +   Jack Steinhardt, N3183 Rock Road, Cascade, WI 53011-1532
11426430        +   Jack Wright, 2133 Blue Heron Dr, Delavan, WI 53115-3938
11426431        +   Jacki Callies, W6965 Kenyon rd, Oakfield, WI 53065-9791
11426432        +   Jacki Simon, 1001 Bay Shore Dr, 107, Oshkosh, WI 54901-5476
11426433        +   Jackie Bartz, 1722 Glenwood Dr, Oshkosh, WI 54904-8503
11426434        +   Jackie Gelhar, 3285 Waubenoor Drive, Green Bay, WI 54301-1532
11426435        +   Jackie Karch, 7875 Standing Rocks Road, Stevens Point, WI 54482-9730
11426436        +   Jackie Ketola, 25963 Cedar St, Calumet, MI 49913-1249
11426437        +   Jackie Krupp, 32 Aurora Lane, Fond Du Lac, WI 54935-2855
11426439        +   Jackie Ronsman, 2788 Monaco Dr, Green Bay, WI 54311-6682
11426440        +   Jackie Schweitzer, 1798 American Eagel Drive, Slinger, WI 53086-9040
11426441        +   Jackie Swille - Arnold, W5634 US Highway 2, Hermansville, MI 49847-9505
11426442        +   Jackie Teske, 204 w south st, London Mills, IL 61544-9385
11426443        +   Jackie Van Haren, 3346 Good Ln., Abrams, WI 54101-9737
11426444        +   Jackie Yenter, 2745 Havenwood Drive, B, Oshkosh, WI 54904-5721
11426445       #+   Jackson Berner, 57 West Cotton Street, Fond Du Lac, WI 54935-2357
11426446        +   Jackson Boreson, 3225 S 84th St, Apt 2, Milwaukee, WI 53227-4636
11426447        +   Jackson Boulanger, 1162 state highway 32, Pulaski, WI 54162-9675
11426448        +   Jackson Faller, P.O Box 502, Arnegard, ND 58835-0502
11426449            Jackson Mangold, N7933windsongct., Sherwood, WI 54169
11426450        +   Jacky Leverance, 1340 harris drive, Waukesha, WI 53186-8108
11426451        +   Jaclyn Mayer, 517 Lacona Ct, Green Bay, WI 54313-6752
11426452        +   Jacob Andrastek, 1322 S Buchanan St, Appleton, WI 54915-3663
11426453        +   Jacob Ayers, 772 S. Main St, Oregon, WI 53575-3205
11426454        +   Jacob Becker, N168W21700 Main Street, Lot 135, Jackson, WI 53037-9645
11426455        +   Jacob Bernetzke, PO Box 425, Cassville, WI 53806-0425
11426456       #+   Jacob Boening, 180 north wisconsin street, 3, Berlin, WI 54923-1581
11426457        +   Jacob Burnette, 3610 east oak wood rd, Oak Creek, WI 53154-6037
11426458        +   Jacob Button, W2091 Stanelle Rd, Brillion, WI 54110-9768




                      Case 20-27367-gmh               Doc 8      Filed 11/14/20           Page 55 of 156
District/off: 0757-2                                         User: cs                                                  Page 56 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                          Total Noticed: 8912
11426459        +   Jacob Canner, N8001 Creekside Drive, Sherwood, WI 54169-9699
11426460        +   Jacob Coleman, 1720 Frank St, Green Bay, WI 54304-3834
11426461        +   Jacob Day, 2200 Severn Ave., Apt. P301, Metairie, LA 70001-1980
11426462        +   Jacob Derouin, 10365 Plum Tree Cir, Apt 206, Hales Corners, WI 53130-2635
11426463        +   Jacob Dietrich, 817 LANDIS ST, Collins, WI 54207-6716
11426464        +   Jacob Dillman, 1516 Cedarhurst Drive, New London, WI 54961-2299
11426466        +   Jacob Gabe, 1886 VERLIN RD, Apt 7, Green Bay, WI 54302-5536
11426467        +   Jacob Grant, 1742 Lakeview Ave, South Milwaukee, WI 53172-3431
11426468        +   Jacob Halada, 6290 irish road, Denmark, WI 54208-9730
11426469       #+   Jacob Hansen, 5135 Elmgate Dr, Rockford, IL 61101-9534
11426470        +   Jacob Holm, 3217 W Tillman St., Appleton, WI 54914-4418
11426471       #+   Jacob Jarosch, 29 south Seymour street, Fond Du Lac, WI 54935-3948
11426472        +   Jacob Kaszuba, 1922 Indian Point Road, Oshkosh, WI 54901-1372
11426473        +   Jacob Kelly, 803 s 48th ave, 11, Wausau, WI 54401-8403
11426474        +   Jacob Kneringer, 1603 S Nicolet Rd, Apt. 10, Appleton, WI 54914-7546
11426476       #+   Jacob Kooiman, 4105 46th Avenue NW, Apt. 124, Rochester, MN 55901-8552
11426477        +   Jacob Lafave, e2204 collegiate rd, Denmark, WI 54208-7950
11426479        +   Jacob Last, 1803 MAPLEWOOD AVE, Green Bay, WI 54303-6415
11426480        +   Jacob Lawrenz, 414 North Lafayette, Shawano, WI 54166-1935
11426481        +   Jacob Lewis, 318 Woodford Dr, West Bend, WI 53090-1193
11426482        +   Jacob Loehr, 549 Evergreen Terrace, Kewaskum, WI 53040-8952
11426483        +   Jacob Long, 624 David Ave, Sheboygan Falls, WI 53085-1704
11426484        +   Jacob Loomis, 46516 Galaxy Avenue, Harris, MN 55032-3326
11426485        +   Jacob Massonet, 2051 Fenway Ct, Kaukauna, WI 54130-8933
11426486        +   Jacob Mcneely, N2703 Raymond Dr, Lodi, WI 53555-1548
11426487        +   Jacob Miller, 1418 curry road, Norway, MI 49870-1062
11426488        +   Jacob Moeller, 19073 Route 208, PO BOX 14, Fryburg, PA 16326-0014
11426491        +   Jacob Niemeyer, 3300 East Lake Park Crossing, #105, Appleton, WI 54915-5720
11426493        +   Jacob Place, 305 4th Ave N, Dakota City, IA 50529-5103
11426494        +   Jacob Romberg, 125 school Ct., Shawano, WI 54166-3539
11426496        +   Jacob Schraufnagel, 3190 Slinger Road, Slinger, WI 53086-9727
11426497        +   Jacob Steier, N1836 Schoenborn Rd, Chilton, WI 53014-9641
11426498       #+   Jacob Steinberg, 415 E Ellifson, Iola, WI 54945-9627
11426499        +   Jacob Strobl, W235S5955 Big Bend Rd., Waukesha, WI 53189-9682
11426500        +   Jacob Sukowaty, W3717 County Rd V, Sheboygan Falls, WI 53085-2651
11426501        +   Jacob Treleven, 845 security drive apt. Bb302, BB 302, Fond Du Lac, WI 54935-8242
11426502        +   Jacob Tyler, 1118 Fremont st, Kiel, WI 53042-4824
11426504       #+   Jacob Vaughn, 1125A Geele Avenue, Sheboygan, WI 53083-4862
11426505        +   Jacob Weymouth, 2115 Alpne Way, Plainfield, IL 60586-8755
11426506        +   Jacob Young, E9590 Church Road, New London, WI 54961-8417
11426507        +   Jacobson Jacobson, 400 West C Street, Iron Mountain, MI 49801-3346
11426508        +   Jacque Bohrmueller, 203 fairway dr, 8, Columbus, WI 53925-1891
11426509        +   Jacque Cantu, 1232 s 8th st, Manitowoc, WI 54220-5312
11426510        +   Jacque Cramer, 308 W. Lake St., Chilton, WI 53014-9781
11426511        +   Jacque Dorschner, 5438 LONG CT, Appleton, WI 54914-7521
11426512        +   Jacque KRAUSE, N9415 CTY RD DD, Pickerel, WI 54465-9633
11426513        +   Jacqueline Damrow, 311 Arbor Ridge Drive, Delavan, WI 53115-2961
11426515        +   Jacqueline Mccarthy, 522 Lake Ave, Quinnesec, MI 49876-9653
11426516        +   Jacqueline Moreno, 1610 West Jarvis, 1C, Chicago, IL 60626-1942
11426517       #+   Jacqueline Nikoleit, W172N9175 Shady LN, #408, Menomonee Falls, WI 53051-2087
11426518        +   Jacquelyn Harmel, 2748 Omaha Dr, Janesville, WI 53546-4402
11426519        +   Jacques Beaupre-Wolford, 314 Leeland, 1, Green Bay, WI 54303-2185
11426520        +   Jacquie Chippeaux, 2412 W Roselawn Drive, Appleton, WI 54914-6822
11426521        +   Jacquilynne Ormond, 212 east walnut street, North Freedom, WI 53951-9662
11426522        +   Jacy Baran, W1818 Nauman Road, Cecil, WI 54111-9372
11426523        +   Jacy Olszewski, 1360 Plank Rd, Menasha, WI 54952-2920
11426524        +   Jada Helms, N4658 Hwy 55, Kaukauna, WI 54130-7352
11426525        +   Jada Olmeda, 800 Royalton St, Waupaca, WI 54981-1621
11426526        +   Jade Jackson, 8115 county road AG, Lena, WI 54139-9253
11426527        +   Jade Koenings, P.O.Box 3405, Oshkosh, WI 54903-3405
11426528        +   Jade Meiselwitz, 1742 n outagamie st, Appleton, WI 54914-2521
11426529        +   Jade Perrone, W1684 state highway 54, Seymour, WI 54165-7910
11426531        +   Jade Unger, 249 N German St, Mayville, WI 53050-1313



                      Case 20-27367-gmh                   Doc 8        Filed 11/14/20              Page 56 of 156
District/off: 0757-2                                        User: cs                                                   Page 57 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                           Total Noticed: 8912
11426532        +   Jade Wartgow, n51W16532 Fair Oak Parkway, Menomonee Falls, WI 53051-6657
11426533        +   Jaden Buske, 103 Highland Ct, Columbus, WI 53925-2307
11426534        +   Jaden Geffers, 117 N 6th Avenue, Winneconne, WI 54986-9706
11426535        +   Jaden Rose, W5415 Wisconsin Drive, Elkhorn, WI 53121-3046
11426536        +   Jaden Schmidt, N9430 cumberland dr., Appleton, WI 54915-5223
11426537        +   Jaden Spears, 410 white oaks ct., Green Lake, WI 54941-8625
11426538        +   Jaden West, 630 county rd, Negaunee, MI 49866-1814
11426539            Jaden Wirtz, No Address - purchased tickets via PayPa, Plymouth, WI 53073
11426541        +   Jadon Motquin, 1366 orlando dr, Green Bay, WI 54313-5363
11426542        +   Jadyn Georgenson, 6901 Wagon Wheel Road, Manitowoc, WI 54220-9655
11426543        +   Jadyn Nienhaus, n462 mapleridge dr, Appleton, WI 54915-8753
11426545            Jaeger Pavlik, 1521 day street greenleaf, Wrightstown, WI 54180
11426546        +   Jaicee Smith, 6550 East River Road, 113, Minneapolis, MN 55432-4221
11426547        +   Jaida Gerrits, 2731 Meadowview st, Kaukauna, WI 54130-3920
11426549        +   Jaiden Williams, 3760 Copper Oak Circle, Green Bay, WI 54313-7585
11426550        +   Jaime Briquelet, 4551 Washburn Ave N, Minneapolis, MN 55412-1055
11426551        +   Jaime Ganas, 1802 Burr Oak Ct, Waukesha, WI 53189-8400
11426553        +   Jaime Kleikamp, N 14586 County Rd 553, Wilson, MI 49896-9720
11426554        +   Jaime Kusch, 1679 Badger St., Green Bay, WI 54303-2619
11426555        +   Jaime Newling, 214 E. Harris st., Appleton, WI 54911-5439
11426557        +   Jaime Reese, 1275 pheasant creek dr, Oshkosh, WI 54904-6931
11426556        +   Jaime ostrander, 3021 Maple Drive, Apt B, Plover, WI 54467-3649
11426558        +   Jaimie Kitchen, 1228 10th Ave, Friendship, WI 53934-9418
11426559        +   Jaired Blaine, 1315 baillie lane sw, Altoona, IA 50009-4504
11426560        +   Jake Beyer, 5046 Island View Drive, Oshkosh, WI 54901-1358
11426561        +   Jake Brust, 435 W Aspen Drive, Unit 15, Oak Creek, WI 53154-4465
11426562        +   Jake Buchner, 2312 Kellner Street, Manitowoc, WI 54220-1187
11426563       #+   Jake Ellis, 1736 Dakota Drive N, 305, Fargo, ND 58102-3392
11426564        +   Jake Farris, 910 Sunray Ct, Sartell, MN 56377-4501
11426565        +   Jake Guth, 5584 Dequaine Lane, New Franken, WI 54229-9454
11426566        +   Jake Herlache, 805 Longview ave, Green Bay, WI 54301-1111
11426567        +   Jake Heynis, 5227 13th ave, Apt. 1304, Kenosha, WI 53140-3760
11426568        +   Jake Horder, S66W12740 Somerset Dr, Muskego, WI 53150-3043
11426569        +   Jake Kaltenberg, 5579 easy street, Waunakee, WI 53597-9656
11426571       #+   Jake Leiterman, 3012 Holland Road, Green Bay, WI 54313-7308
11426572        +   Jake Lukas, 1012 Dickhoff dr, Milton, WI 53563-1121
11426573        +   Jake Oneil, 1713 Arnold drive, Green Bay, WI 54304-3039
11426574        +   Jake Rodman, 424 south 30th street, Escanaba, MI 49829-1225
11426575        +   Jake Rodriguez, 715 E Reinel st, Apt #2, Jefferson, WI 53549-9448
11426576        +   Jake Schramm, W1631 Rustic woods ct., Kaukauna, WI 54130-8646
11426577        +   Jake Shavlik, 247 Linwood Terrace, West Bend, WI 53095-3425
11426578        +   Jake Tijan, 112 Germania St, Hurley, WI 54534-1505
11426579        +   Jake Tollander, 4648 Dale Street North, Shoreview, Saint Paul, MN 55126-6021
11426580        +   Jake Truttmann, 308 Rublein Street, 4, Marquette, MI 49855-3987
11426581        +   Jake Umbreit, 2009 Howard Dr, NORTH MANKATO, MN 56003-1524
11426582       #+   Jake Virtues, 2085 Herford Road, Little Suamico, WI 54141-9134
11426583        +   Jake Walgenbach, 476 Rockrose Dr, Fond Du Lac, WI 54935-1844
11426584        +   Jake Wall, 516 Eastwood Court, Saint Paul, MN 55123-3067
11426585        +   Jake Zwerg, 1202 chelsea ct, Menasha, WI 54952-8915
11426586            James Allen, 17 de breos court, 17, Hay on wye HE HR35DL
11426588        +   James Appel, 951 County Road NP, Ellison Bay, WI 54210-9633
11426589        +   James Atkinson, P.o.box.211, Princeton, WI 54968-0211
11426590        +   James Back, 4510 Whip or Will lane, Wisconsin Rapids, WI 54494-4262
11426591        +   James Beckley, 1850 Fairfax Dr, Elm Grove, WI 53122-1423
11426592        +   James Blake, 119 briarwood circle, La Porte, IN 46350-7363
11426593        +   James Blunt, 190 south jefferson, Roseville, IL 61473-9165
11426594        +   James Bowers, 12554 Greensview Drive, Roscoe, IL 61073-8440
11426595        +   James Busha, 2385 BURNWOOD dr, Oshkosh, WI 54902-9037
11426598        +   James Cruikshank, 1124 s 57th st, Milwaukee, WI 53214-3307
11426599        +   James Daanen, 1665 Talus circle, De Pere, WI 54115-9488
11426600        +   James Dennis, 212 n locust st., Green Bay, WI 54303-3116
11426601            James Douglas, 159 Pine St, Thunder Bay ON P7A 5X6
11426602        +   James Doyle, 2222 s 12th st, Milwaukee, WI 53215-2712



                      Case 20-27367-gmh                  Doc 8        Filed 11/14/20               Page 57 of 156
District/off: 0757-2                                        User: cs                                              Page 58 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                      Total Noticed: 8912
11426603        +   James Feather, 413 18Th St, Lorain, OH 44052-3715
11426604        +   James Fletcher, W7600 Prospect Rd, Beaver Dam, WI 53916-9433
11426605        +   James Geneske, 5924 N Magnolia Ave, 2N, Chicago, IL 60660-3313
11426606        +   James Gezzer, 1907 Ezekiel Ave, Zion, IL 60099-1746
11426607        +   James Gieryk, 5994 Oak 22.25 Ln, Gladstone, MI 49837-8924
11426608        +   James Gluth, 3913 N. Route 47, woodstock, IL 60098-8527
11426609        +   James Grabe, 8411 AMBER OAK DR, Orlando, FL 32817-1266
11426610        +   James Gray, 1856 hwy 13, Friendship, WI 53934-9236
11426611        +   James Heinzen, N2498 Plato Road, Reeseville, WI 53579-9753
11426612        +   James Jacoby, 1741 60th Ave SE, Rochester, MN 55904-8697
11426613        +   James Juedes, 923 SUNDIAL LN, Neenah, WI 54956-3568
11426614        +   James Keso, 515 Gardner Street, Rhinelander, WI 54501-2506
11426615        +   James Konrad, 1405 Spring Street, Sobieski, WI 54171-9717
11426616            James Lawman, 128 OAK ST, Buford, OH 45110
11426617       #+   James Nachreiner, W7176 S Oak Ridge Ct, Poynette, WI 53955-8997
11426618        +   James Neubauer, 9166 River Road, Berlin, WI 54923-9221
11426619        +   James Noblin, 401 18 Ave S, Grand Forks, ND 58201-7329
11426620        +   James Oddo, P.O. Box 945, Prospect Heights, IL 60070-0945
11426622        +   James Paulsen, 4545 Fisk Ave, Oshkosh, WI 54904-9024
11426623        +   James Rost, 538 south 15th street, Sheboygan, WI 53081-4337
11426625        +   James Shurpit, 30 Emerald Ln, Omro, WI 54963-1500
11426626        +   James Sommer, 1612 S. Pearl St., New London, WI 54961-2352
11426627        +   James Strey, 2312 Lakeview Ct., Oshkosh, WI 54902-6963
11426628            James Turuba, 422 Bush, Sault Ste. Marie ON P6C 3H4
11426629        +   James Vickey, 31549 Morgan Dr, Warren, MI 48088-7332
11426630        +   James Vozka, 700 N. Mason St, Appleton, WI 54914-3707
11426631        +   James Whitmarsh, 2554 State Route 223, Van Etten, NY 14889-9766
11426587        +   James and Jennifer Eck, 1906 Sherry Lane, Kaukauna, WI 54130-1277
11426632       #+   JamesDean Berven, W 478 Cindy Ann Ln., Kaukauna, WI 54130-8066
11426633        +   Jameson Frank, 1980 Rathert Rd, Cottage Grove, WI 53527-9633
11426634        +   Jami Kohl, 2714 Leila Mae Lane, Oshkosh, WI 54904-8485
11426635        +   Jami Nelson, 312 Prospect Avenue, Beaver Dam, WI 53916-2227
11426636        +   Jami Riley, 1451 Tullar Rd #4, Neenah, WI 54956-4576
11426637        +   Jamie Adkins, 234 Floral Drive, Green Bay, WI 54301-2202
11426638        +   Jamie Anderson, 51 Fern Drive, Montello, WI 53949-9387
11426639        +   Jamie Andre, PO BOX 173, W.6895 MAIN ST, Van Dyne, WI 54979-9419
11426640        +   Jamie Bales, 325scandinavian ct, Denmark, WI 54208-8923
11426641        +   Jamie Bartol, 327 E. Waushara St., Berlin, WI 54923-9508
11426642        +   Jamie Cowling, PO Box 10296, Green Bay, WI 54307-0296
11426643        +   Jamie Euclide-Schuppel, 337 N 3rd St, Medford, WI 54451-1438
11426644        +   Jamie Forler, 281 river dr, Appleton, WI 54915-1212
11426645        +   Jamie Gardipee, S87W22615 Edgewood Avenue, Big Bend, WI 53103-9556
11426646        +   Jamie Grubb, 258 E PARK AVE, Berlin, WI 54923-1639
11426647        +   Jamie Hasenstein, 329 Bluff Ave, Sheboygan, WI 53081-2873
11426648        +   Jamie Jandre, 516 Redwing Ct, Campbellsport, WI 53010-3054
11426649        +   Jamie Kelly, 3780 Mounds View Rd, Barneveld, WI 53507-9782
11426650        +   Jamie Kueter, 620 Madison St, Apt. 6, Brillion, WI 54110-1348
11426652        +   Jamie Lynn, 481 Grand Ave, Denmark, WI 54208-9712
11426653        +   Jamie Mikkelsen, W6988 Riverview Ct, Fond Du Lac, WI 54937-7101
11426654        +   Jamie Price, 275 GRIFFITH ST, Fond Du Lac, WI 54935-5535
11426655        +   Jamie Pritzl, 1026 W Winnebago St, Appleton, WI 54914-3607
11426656        +   Jamie Rauwerdink, 3021 South 10th Street, Sheboygan, WI 53081-6915
11426657        +   Jamie Smith, 109 Hammer Street, Castalia, IA 52133-8554
11426658        +   Jamie Stoffel, 217 NW Barstow Street, Unit A, Waukesha, WI 53188-3716
11426659        +   Jamie Tabaczka, 4738 Caberfae Hwy, Manistee, MI 49660-8907
11426660       #+   Jamie Tlachac, 631 hickory st, Luxemburg, WI 54217-1332
11426662        +   Jamison Ashby, W292N8257 Parkview CT, Hartland, WI 53029-9533
11426663        +   Jamison Wojciechowski, 300 Oxford ave, Oshkosh, WI 54901-4536
11426664       #+   Jan Andersen, 705 Phoebe Street, Green Bay, WI 54303-3567
11426666        +   Jana Niemi, PO Box 223, Kimberly, WI 54136-0223
11426667        +   Jana Ruppel, W9649 County S, New London, WI 54961-7107
11426668        +   Jana Warden, 1016 N. Georgetown Terrace, Beaver Dam, WI 53916-1922
11426669        +   Jane Goold-McNally, 3560 Heatherstone Ridge, Sun Prairie, WI 53590-9329



                      Case 20-27367-gmh                  Doc 8        Filed 11/14/20          Page 58 of 156
District/off: 0757-2                                          User: cs                                             Page 59 of 154
Date Rcvd: Nov 12, 2020                                       Form ID: 309C                                     Total Noticed: 8912
11426670        +   Jane Hotelling, 114 West Chippewa street, Dwight, IL 60420-1304
11426671        +   Jane Pamer, 407 South 5th Ave, Unit 1, Winneconne, WI 54986-9609
11426672        +   Jane Perttu, 1294 Morris Ave, Green Bay, WI 54304-4024
11426673        +   Jane Steger, W4297 Scenic Rd, Campbellsport, WI 53010-1544
11426675        +   Janelle Balthazor, W6734 County Road F, Shiocton, WI 54170-9724
11426677        +   Janelle Lietzau, 225 glacial drive, Slinger, WI 53086-9066
11426679        +   Janelle Miller, 1650 Oregon St, Oshkosh, WI 54902-6922
11426680       #+   Janelle Rhodes, 1862 Roosevelt Avenue, 1, Racine, WI 53406-4890
11426681        +   Janelle Steinich, 102 N Sterk Rd, Cambria, WI 53923-9404
11426683        +   Janet Bruder, 1415 Lisa lane, New Holstein, WI 53061-1691
11426684        +   Janet Mcwane, 2086 Woodside Drive, Round Lake, IL 60073-2294
11426687        +   Janet Roe, 5926 s. packard ave., lot 115, Cudahy, WI 53110-3047
11426689        +   Janice Zobott, N5802 Hwy PS, Hartford, WI 53027-9309
11426690        +   Janiece Fousek, 842 Rosilee Ln, Rapid City, SD 57701-9464
11426691        +   Janine Tracy, 513 West Chestnut Street, Burlington, WI 53105-1017
11426692        +   Janis or Hope Phillips Galbraith, 432 Hamilton, Kingsford, MI 49802-4514
11426693        +   Jaosn Gessert, 500 Springroad Dr., Neenah, WI 54956-1912
11426694        +   Jared Batzler, N1171 pleasant hill dr, Campbellsport, WI 53010-2338
11426695        +   Jared Baugnet, 625 DePere Rd, Denmark, WI 54208-9100
11426696        +   Jared Bowker, 329 Maple Street, Fort Atkinson, WI 53538-2139
11426697        +   Jared Chatterton, 8064 47th Court, Kenosha, WI 53142-2047
11426698        +   Jared Hudson, E3156 County Rd S, Casco, WI 54205-9770
11426699        +   Jared LaBelle, 208 w haertel st, Portage, WI 53901-1306
11426700       #+   Jared Laravia, 1015 5the ave s, La Crosse, WI 54601-4558
11426701        +   Jared Mireles, 836 Detroit st, B, Sheboygan Falls, WI 53085-1618
11426702        +   Jared Potkay, 421 Oconto Avenue, Peshtigo, WI 54157-1225
11426703        +   Jared Sazama, 9257 Atwater Ct, Brainerd, MN 56401-5941
11426704        +   Jared Shefchik, 501 Sunset Ct, Denmark, WI 54208-9772
11426706        +   Jared Sutliff, 1543 S 55th St, Milwaukee, WI 53214-5243
11426707        +   Jared Swadley, N2560 county road v, Lodi, WI 53555-9422
11426709        +   Jarek Jankowski, 1607 Swan Rd, 12, De Pere, WI 54115-8863
11426710        +   Jaret Warriner, 530 County Route 46, Massena, NY 13662-3317
11426711        +   Jarred Robertson, 235 tyler st, Neenah, WI 54956-3258
11426712        +   Jarrett Wunderlich, W7476 Lakeview Ct., Greenville, WI 54942-8691
11426713        +   Jarrette Czarapata, W4774 County Road BE, Bonduel, WI 54107-8826
11426714        +   Jarrod Avery, 10 W Snell Rd, Apt. 2, Oshkosh, Wi 54901-1248
11426715        +   Jarrod Kaczanowski, 1140 W. Oakwood Rd., Oak Creek, WI 53154-5622
11426716        +   Jarrod Marose, 124 River Hills Drive, 5204, Fond Du Lac, WI 54937-9241
11426717        +   Jarrod Soli, 508 Bowling Ave, Baraga, MI 49908-9683
11426718        +   Jaslyn Posewitz, 415 Geele Ave, Sheboygan, WI 53083-5063
11426719        +   Jasmin Davis, 1054 Laurel Court, Neenah, WI 54956-3907
11426721        +   Jasmine Stenroos, 1760 ROBIN AVE, N204, Oshkosh, WI 54902-8740
11426722        +   Jasmine Werman, 623 Moreland Avenue, Schofield, WI 54476-1054
11426723        +   Jason & Robin Koslucher, 3158 Breezewood Ln, Neenah, WI 54956-9611
11426724        +   Jason Aho, 1001 E Glendale Ave, Appleton, WI 54911-3138
11426725        +   Jason Anderson, 9602 Big Bear Lake Ct, Bakersfield, CA 93312-6250
11426727       #+   Jason Bednarski, 3203 W Apache Rd, Sheboygan, WI 53083-3610
11426728        +   Jason Bekx, 200 W Randolph St, Stoughton, WI 53589-2553
11426729        +   Jason Bierman, 4379 Van Winkle Way, Deforest, WI 53532-1778
11426730        +   Jason Bilbrey, 442 Wadleigh St, Stevens Point, WI 54481-1431
11426731        +   Jason Blaine, 401 E Stratford Ln, Appleton, WI 54913-8693
11426732        +   Jason Bonnett, 1416 Logan Ave, Sheboygan, WI 53083-4703
11426733        +   Jason Bosetski, 1544 Langlade Ave, Green Bay, WI 54304-3023
11426734            Jason Coble, 1350 class st, Green Bay, WI 54301
11426735        +   Jason Dingeldein, 1814 11th Ave, Green Bay, WI 54304-3742
11426736        +   Jason Domogalla, 203 8th Ave SE, Isanti, MN 55040-3206
11426737        +   Jason Eberhardy, 840 Violet Lane, Oregon, WI 53575-3320
11426738        +   Jason Fenner, N4874 Hwy 32, Sheboygan Falls, WI 53085-2715
11426739        +   Jason Fonder, 2320 Canter Ln., #3, Green Bay, WI 54304-5209
11426740        +   Jason Ford, 2321 60th Ave, Columbia, IA 50057-7509
11426741        +   Jason Frelich, 410 e ship street, 106, Milwaukee, WI 53212-3989
11426742        +   Jason Gantz, 203 Schley st, Brillion, WI 54110-1020
11426743       #+   Jason Gieser, 700 Minnesota st, A, Belgrade, MT 59714-4150



                      Case 20-27367-gmh                    Doc 8        Filed 11/14/20         Page 59 of 156
District/off: 0757-2                                      User: cs                                               Page 60 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                       Total Noticed: 8912
11426744        +   Jason Haensgen, 2204 Pleasant Avenue, New Holstein, WI 53061-1221
11426745        +   Jason Halverson, 4508 Grandview Rd, Larsen, WI 54947-9601
11426746        +   Jason Handel, 1425 Crystal Lake Circle 5, Green Bay, WI 54311-4261
11426748        +   Jason Haynes, N2065 cty rd bb, Marinette, WI 54143-9742
11426749        +   Jason Helmer, 120 Harrison street, Fond Du Lac, WI 54937-1371
11426750       #+   Jason Kotek, 3025 Triumph Dr, 109, Sun Prairie, WI 53590-4607
11426751        +   Jason Kroll, 429 Clay St, Kiel, WI 53042-1672
11426752        +   Jason Kuehn, 7524 hickory grove dr, Wonder Lake, IL 60097-8435
11426753        +   Jason La Chance, 1973 Andraya Lane, De Pere, WI 54115-7532
11426754        +   Jason Lehman, 442 CEDAR ST., Chilton, WI 53014-1461
11426756       #+   Jason Mathew, 830 Wisconsin st, Apt 2, Oshkosh, WI 54901-8304
11426757        +   Jason Melby, N7624 county rd ee, Portage, WI 53901-9704
11426758       #+   Jason Mentzel, 830 Wisconson St, Oshkosh, WI 54901-8304
11426759        +   Jason Meulemans, W 6090 ST HWY 54, Black Creek, WI 54106-8671
11426760        +   Jason Mueller, 133 Second Street, Stevens Point, WI 54481-1460
11426761       #+   Jason Nelson, 1618 South Riverdale Drive, Appleton, WI 54914-4811
11426763        +   Jason Noworatzky, N5408 Buena Vista Dr, Fond Du Lac, WI 54937-6578
11426764        +   Jason Oswald, 3940 Ingraham st, 12-307, San Diego, CA 92109-5930
11426765        +   Jason Parsons, 8106 Sanders Rd., Vestaburg, MI 48891-9508
11426766        +   Jason Pearson, 6704 Duquesne Drive, Austin, TX 78723-1325
11426767        +   Jason Peirick, 1111 Ruth St, Watertown, WI 53094-4017
11426768            Jason Pepin, 1103 Truax 24th Rd, Cornell, MI 49818
11426769        +   Jason Peterson, 3611 EVERGREEN DR, Plover, WI 54467-3733
11426770        +   Jason Pieffle, 2411 n 7th street, Sheboygan, WI 53083-4928
11426771        +   Jason Pierce, N4067 Mary Joan Ct., Appleton, WI 54913-8965
11426772        +   Jason Planting, 608 2nd ave S, Estherville, IA 51334-2102
11426773        +   Jason Rose, 645 Creekwood Dr, West Bend, WI 53095-7891
11426774        +   Jason Roselle, W188N4975 Red Crown Trl, Menomonee Falls, WI 53051-6448
11426776            Jason Sarah, W169 Nii432 Biscayne Dr., Germantown, WI 53022
11426777        +   Jason Schulz, 2015 Berlik st., Schofield, WI 54476-1308
11426778        +   Jason Semling, W4515 County Rd A, Elkhorn, WI 53121-3207
11426779       #+   Jason Sittig, 3431 Hoffman Dr #1, Plover, WI 54467-3853
11426781        +   Jason Tegge, 3435 rolling hill dr, Pulaski, WI 54162-9724
11426782        +   Jason Traber, 26335 Malchine Road, Waterford, WI 53185-3254
11426784        +   Jason VanAlstine, 13688 Huntington Ave, Savage, MN 55378-2645
11426785        +   Jason Wacker, 1300 East 8th street, Gillette, WY 82716-4517
11426786        +   Jason Ward, 1279 Sheboygan Street, Oshkosh, WI 54904-8408
11426787        +   Jason Wierek, 3495 W Villa Dr, Franklin, WI 53132-8737
11426788        +   Jason Wildenberg, 1100 Heritage Trail, Oshkosh, WI 54904-8111
11426789        +   Jason Wutt, 118 Oman Street, Waupaca, WI 54981-1113
11426790        +   Jason Zelenik, 7015 Sierra Dr, Darien, IL 60561-4039
11426747       #+   Jason harlan, 223 Chapleau Street, Fond Du Lac, WI 54937-1011
11426762        +   Jason nielson, 409 Ransom st, Ripon, WI 54971-1446
11426791        +   Javi Metalsome, 2102 Petersburg Dr, San Antonio, TX 78245-2023
11426792        +   Jay Batherson, 4060 Faudree Rd, Ste 104A #101, Odessa, TX 79765-8773
11426793        +   Jay Davies, 2240 North 27th Place, Sheboygan, WI 53083-4413
11426794        +   Jay Hancock, N6848 E River Rd, Brillion, WI 54110-9421
11426795        +   Jay Hanson, 1320 N 8th St, Sheboygan, WI 53081-3440
11426796        +   Jay Horning, W8380 county road S, Adell, WI 53001-1457
11426798        +   Jay Loyster, 47 Case Ave auburn ny, Auburn, NY 13021-1718
11426799        +   Jay Moriva, 621 2nd st, Reedsburg, WI 53959-1617
11426800        +   Jay Oberrieder, 455 W. Wood St., #210, Palatine, IL 60067-7801
11426801        +   Jay Parizek, 4030 Park Road, Greenleaf, WI 54126-9303
11426802        +   Jay Servis, 1125 Main Street, Junction City, WI 54443-9110
11426803        +   Jay Stadtmueller, 3667 Knapp St Rd, Oshkosh, WI 54902-9055
11426804        +   Jay T. Greenwald, N6321 Oak Ct, Elkhorn, WI 53121-3227
11426805        +   Jay Vosters, N4313 Serenity Ridge Court, Kaukauna, WI 54130-7186
11426806        +   Jaydn Eggert, W10615 willow creek road, Shawano, WI 54166-6443
11426807        +   Jaylynn Walsh, 709 State St, Ripon, WI 54971-1431
11426808        +   Jayme Kiser, 2688 Vissers Ct, Green Bay, WI 54313-5856
11426809        +   Jaymie Brown, N9316 Bellflower CT, Appleton, WI 54915-7463
11426810        +   Jayne Olson, W7310 Winnegamie Dr., Appleton, WI 54914-8616
11426812        +   Jazz Claudio, 4711 N 127th St, Butler, WI 53007-1612



                      Case 20-27367-gmh                 Doc 8       Filed 11/14/20           Page 60 of 156
District/off: 0757-2                                       User: cs                                                Page 61 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                        Total Noticed: 8912
11426813        +   Jean Gasch, 1110 Autumn Dr., Brillion, WI 54110-1619
11426814        +   Jean Hoerning, 1425 N Birchwood ave, Appleton, WI 54914-2478
11426816        +   Jean Mewes, 20220 W Coffee Rd, New Berlin, WI 53146-2506
11426817        +   Jean Neubauer, 8533 Co. Rd. D, Winneconne, WI 54986-9534
11426818        +   Jean Platek, 813 S Keenan St, Rhinelander, WI 54501-3720
11426819        +   Jean Thurler, N74W23283 S. Ridgeview Circle, Sussex, WI 53089-2073
11426821        +   Jeanette Gumieny, 466 Edward Dr, Green Bay, WI 54302-5120
11426822        +   Jeanette Matias, 212 CROOKED HILL RD, Brentwood, NY 11717-1007
11426823        +   Jeanine Danke, 101 Bentwood Drive, Brillion, WI 54110-1601
11426826        +   Jeanne Frazier, 405 E. 4th St., Manawa, WI 54949-9228
11426827       #+   Jeanne Gauthier, 1051 Merlin Ln, Marquette, MI 49855-8849
11426828        +   Jeannette Kescenovitz, n51w26234 autumn trail, Pewaukee, WI 53072-1222
11426829       #+   Jeannine Marie Dupey, N169W19865 Chestnut Ct, APT #3, Jackson, WI 53037-9683
11426830       #+   Jeb Meyer, 402 Otter Ave, Oshkosh, WI 54901-5013
11426831        +   Jed Ermer, 8812 Townline road, Kewaskum, WI 53040-9418
11426832        +   Jed Holsen, 525 Meadow Street, Stevens Point, WI 54481-1746
11426833        +   Jed Leisner, 2304 S Kernan Ave, Appleton, WI 54915-4352
11426834        +   Jed Manske, 422 Carrington Street, Waupun, WI 53963-2116
11426836        +   Jedidiah Hersey, W7164 Clark Road, Elkhart Lake, WI 53020-1419
11426837        +   Jeff Alsip, 814 Rivercrest Drv., Baraboo, WI 53913-2627
11426838        +   Jeff Elliott, 1806 ZION LN, ABRAMS, WI 54101-9423
11426839        +   Jeff Ezdon, 5811 N Promising Lane, Milton, WI 53563-8454
11426840        +   Jeff Hartman, 401 Foerster Avenue, Kaukauna, WI 54130-2204
11426843        +   Jeff Johnson, 1215 Plateau Heights, Green Bay, WI 54313-5260
11426844        +   Jeff Jones, 3084 Birdie Ct, Green Bay, WI 54313-5113
11426845       #+   Jeff Kopp, W225S6775 Guthrie dr, Big Bend, WI 53103-9201
11426846        +   Jeff Ksobiech, 4523 N Sawyer Rd, Oconomowoc, WI 53066-3331
11426848        +   Jeff Meinke, 106 E. Longyear St., Bessemer, MI 49911-1414
11426850        +   Jeff Nelson, 3366 Nelson Rd, Oshkosh, WI 54904-6950
11426851       #+   Jeff Patnode, 1594 W. Marhill rd., Green Bay, WI 54313-6070
11426852        +   Jeff Perry, 1421 Fairfax St, Oshkosh, WI 54904-7439
11426853        +   Jeff Peura, 2045 Ryan Road, Mosinee, WI 54455-8145
11426854        +   Jeff Redlin, 320 Schwartz rd, Pulaski, WI 54162-9013
11426855        +   Jeff Rowan, 37409 Indian mound rd, Oconomowoc, WI 53066-4713
11426856        +   Jeff Schaefer, 45 W 14th Ave, Oshkosh, WI 54902-6501
11426857       #+   Jeff Schlieckau, 8415 Airport Rd, Middleton, WI 53562-4012
11426860        +   Jeff Sims, 1453 W. Knudsen RD, Gwinn, MI 49841-9257
11426861        +   Jeff Taylor, 113 Everett St, Fond Du Lac, WI 54935-4478
11426862        +   Jeff Telson, 7403 mallard Way, Cary, IL 60013-6021
11426863        +   Jeff Van Dyn Hoven, W1336 DEER PATH LANE, Keshena, WI 54135-9562
11426864        +   Jeff Van Straten, 6725 N. Kurey Drive, Appleton, WI 54913-8592
11426865        +   Jeff Wood, 1113 East Racine St, Janesville, WI 53545-4817
11426866        +   Jeff Woods, 5223 w century farm blvd, Appleton, WI 54913-8539
11426867        +   Jeff Zizzo, 1803 17th ave, Kenosha, WI 53140-1627
11426847        +   Jeff lookadoo, n3903 CTY dd, Peshtigo, WI 54157-9743
11426868        +   Jeffery Beese, 7324 Marshall St, Merrillville, IN 46410-4543
11426869        +   Jeffery Blazer, 5750 St. Patrick s rd, Lena, WI 54139-9125
11426871        +   Jeffery Morrow, 127 13th Avenue, Baraboo, WI 53913-1350
11426874        +   Jeffrey Berres, 5423 Angle Rd, Oshkosh, WI 54904-6855
11426875        +   Jeffrey Butler, 727 22nd Ave North, South Saint Paul, MN 55075-1318
11426876        +   Jeffrey Coulthard, 244 Muttart Rd, Neenah, WI 54956-9710
11426877        +   Jeffrey Finch, 314 DOTY ST, Kaukauna, WI 54130-2110
11426878        +   Jeffrey Fletcher, 5808 County Road W, Bancroft, WI 54921-9751
11426879        +   Jeffrey Giesler, 4030 Hackberry Ct, Green Bay, WI 54311-4300
11426880       #+   Jeffrey Hobbs, 302 14th Avenue East, Ashland, WI 54806-2146
11426882        +   Jeffrey Keberlein, 2163 Plank Rd, Menasha, WI 54952-2957
11426883        +   Jeffrey Kowalski, 1405 Isaac Lane, Mckinney, TX 75071-6397
11426884        +   Jeffrey Micklo, 121 hickorytown rd, Carlisle, PA 17015-9732
11426885       #+   Jeffrey Potters, 26211 W Loomis Rd, Waterford, WI 53185-1461
11426886        +   Jeffrey Radig, 206 S. Sawyer Street, Oshkosh, WI 54902-5763
11426888        +   Jeffrey Skutt, 207 Santa Fe, Princeton, MN 55371-9275
11426890        +   Jeffrey Williams, 7378 Bluebird Crossing, Omro, WI 54963-8502
11426891        +   Jeffry Zizzo, 1803 17th Ave, Kenosha, WI 53140-1627



                      Case 20-27367-gmh                 Doc 8       Filed 11/14/20             Page 61 of 156
District/off: 0757-2                                         User: cs                                               Page 62 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                       Total Noticed: 8912
11426892        +   Jen Beattie, W10578 Olden Rd, Pickett, WI 54964-8906
11426893        +   Jen Heyroth, 816 Juline Way, Onalaska, WI 54650-9046
11426895        +   Jen Lowry, 1756 Lombard Ave, Oshkosh, WI 54902-4114
11426896        +   Jen Rosenberg, 4019 Sandhill Drive, Pulaski, WI 54162-9008
11426897       #+   Jen Seggerman, W8838 State Rd 23, Eldorado, WI 54932-9669
11426898            Jena Hansen, N6662 Buboltz RD, Marion, WI 54950
11426899       #+   Jena Kratz, 3505 N. Windward Lane, Appleton, WI 54911-1233
11426900       #+   Jenaca Cebery, N6784 3rd drive, Westfield, WI 53964-8716
11426901        +   Jency Halligan, 5908 N Taber St, Peoria, IL 61615-2960
11426902        +   Jenel Karow, 7382 S. 39th Ct, Franklin, WI 53132-8307
11426903        +   Jenell Wood, 35744 N IL Route 97, London Mills, IL 61544-9205
11426904        +   Jenelle Ferch, 21942 Bonnie Lane, Lannon, WI 53046-9727
11426905        +   Jeni Ripley, 975 Union Lane, Little Suamico, WI 54141-8828
11426906        +   Jeni Seidel, 807 N 27th Ave., Wausau, WI 54401-3401
11426907       #+   Jeniece Schroeter, 16 wynkoop lane, Rhinebeck, NY 12572-1510
11426908        +   Jenn Hagen, 181346 Cihaski Rd, Birnamwood, WI 54414-5000
11426909            Jenna Bronk, 8780 Lundeen dr, Hortonville, WI 54944
11426910        +   Jenna Carpenter, 864 Hubbard st, Green Bay, WI 54303-2868
11426911        +   Jenna Condon, N56W27846 Lisbon road, Sussex, WI 53089-4518
11426912        +   Jenna Evans, 510 brule rd, De Pere, WI 54115-3713
11426913        +   Jenna Evenson, 603 Berge Street, Valders, WI 54245-9587
11426914            Jenna Felix, 55 fairmount street, Sydney NS B1R 1G3
11426915        +   Jenna Ferguson, 9565 Somonauk Road, Hinckley, IL 60520-6157
11426916        +   Jenna Gutowski, 2725 Glendale Avenue, Green Bay, WI 54313-6963
11426917        +   Jenna Koshakow, 6971 N. Seville Ave., Milwaukee, WI 53209-2628
11426918        +   Jenna Newman, 740 E Leffel Ln, Springfield, OH 45505-4754
11426919        +   Jenna Ott, 4325 Evergreen Lane N, Minneapolis, MN 55442-2748
11426920        +   Jenna Parker, N2123 Municipal Dr PO Box 143, Greenville, WI 54942-0143
11426921        +   Jenna Sackett, 407 West 3rd street, Shawano, WI 54166-2107
11426922        +   Jenna Schomburg, 431 Valley View Drive, Brillion, WI 54110-1425
11426923        +   Jenna Schueller, 6245 County Road B, Belgium, WI 53004-9610
11426924        +   Jenna Stokes, 2308 Lake Woods Way, Stoughton, WI 53589-5456
11426926        +   Jenna Wierschke, 710 Watson St, ANTIGO, WI 54409-2766
11426927        +   Jenna Woik, 271 S. Mountin Dr, Apt d, Mayville, WI 53050-1469
11426928        +   Jenna Wullenwaber, 208 S. Gragan Ave., Mc Cool Junction, NE 68401-3026
11426929        +   Jenna Yadro, 2085 Grandview Dr., Slinger, WI 53086-9084
11426932        +   JennaMarie Pagel, 312 Center Street, Waupaca, WI 54981-1416
11426930        +   Jennah Bessette, N6691 Ranch Rd, Seymour, WI 54165-8414
11426931        +   Jennah Cyr, 2335 N 28th St., Sheboygan, WI 53083-4412
11426933        +   Jennelle Mcgilvra, 813 W Jefferson Street, Waupun, WI 53963-1630
11426934        +   Jenni Ashauer, 1175 Western Ave, Kewaskum, WI 53040-9143
11426935       #+   Jennie Monroe, 1334N West Kendall Rd, Manistique, MI 49854-9161
11426936        +   Jennie Morgel, 1654 Day St, Greenleaf, WI 54126-9102
11426937        +   Jennie Olson, 4410 Ranger rd, Eagle River, WI 54521-9388
11426938        +   Jennie Schlichting, 317 Maple Street, Denmark, WI 54208-9702
11426939        +   Jennifer A Brown, 42 HILLTOP LN, Augusta, MI 49012-9502
11426940        +   Jennifer Baerwolf, W3798 State Road 16, Rio, WI 53960-9430
11426941        +   Jennifer Belanger, 1297 Rockwell Rd, Green Bay, WI 54313-7128
11426942        +   Jennifer Beyer, N1625 Arnies Ln, Greenville, WI 54942-8319
11426944        +   Jennifer Birr, W6818 Blue Heron Blvd, 5, Fond Du Lac, WI 54937-2065
11426946        +   Jennifer Bockhop, 1272 Stony Creek Way, Rockford, IL 61108-1546
11426947        +   Jennifer Bostedt, W1962 Country Road S, Kaukauna, WI 54130-7500
11426948        +   Jennifer Brindley, 4555 Bentley Rd, Rosholt, WI 54473-9757
11426949        +   Jennifer Budish Pritchard, N254 HWY 45, Kewaskum, WI 53040-1219
11426950        +   Jennifer Burton, 3833 Pine Meadow Drive, Holland, MI 49424-8594
11426951        +   Jennifer Cattanach, N1791 Schroeder Farm Drive, Greenville, WI 54942-8307
11426952        +   Jennifer Clark, 747 Kellogg Ave., 1, Janesville, WI 53546-2821
11426953        +   Jennifer Connelly, 533 Eastview Drive, Green Bay, WI 54302-4003
11426954        +   Jennifer Coombs, 320 Stoney Ridge Rd, Ripon, WI 54971-2203
11426955        +   Jennifer Cornwell, 611 Jackson Street, Neenah, WI 54956-3122
11426956        +   Jennifer Criley, 3401 BEACON HILL ST, Edmond, OK 73034-8391
11426957        +   Jennifer Decker, 520 E. River Dr., Omro, WI 54963-1102
11426959        +   Jennifer Deneff, 183 Hidden Valley, Minnesota City, MN 55959-1231



                      Case 20-27367-gmh                   Doc 8        Filed 11/14/20           Page 62 of 156
District/off: 0757-2                                        User: cs                                               Page 63 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                       Total Noticed: 8912
11426960        +   Jennifer Dyke, N3328 County Rd A East, Sheboygan Falls, WI 53085-2931
11426961        +   Jennifer Eastham, P.O. Box 645, Mellen, WI 54546-0645
11426963        +   Jennifer Evon, 2204 Buckhorn Ave, Schofield, WI 54476-5139
11426964        +   Jennifer Fer Smith, 624 Hunters Point Road, Neenah, WI 54956-4906
11426965        +   Jennifer Flitter, N817 Moraine Dr., Campbellsport, WI 53010-3154
11426967        +   Jennifer Fritsch, 11838 Badger Meadows Road, New Holstein, WI 53061-9606
11426968        +   Jennifer Gilbert, 1720 charles st, Rockford, IL 61104-2431
11426969        +   Jennifer Gomm, N7836 State Hwy 187, Shiocton, WI 54170-9312
11426970       #+   Jennifer Hake, 46 Braeburn Way, Evansville, WI 53536-8120
11426971        +   Jennifer Harris, N9617 Golden Way, Appleton, WI 54915-7491
11426972        +   Jennifer Hass, n6773 hillside ct, Shawano, WI 54166-1754
11426973            Jennifer Henricks, 403 Imu, Grundy Center, IA 50638
11426974        +   Jennifer Hoffman, 3203 N COUNTRY RUN DR, Appleton, WI 54914-6882
11426975        +   Jennifer Hooyman, 233 Hawthorne AVe, Little Chute, WI 54140-1162
11426976        +   Jennifer Horst, 408 Palladium Dr. W., Joliet, IL 60435-5681
11426977        +   Jennifer Howard, PO BOX 769, Watervliet, MI 49098-0769
11426978        +   Jennifer Huseboe, N7922 Doty Dr, Ripon, WI 54971-9218
11426979        +   Jennifer James, 4921 North Beach Rd, Wisconsin Rapids, WI 54494-7102
11426980        +   Jennifer Janz, 722 Oneida St., Beaver Dam, WI 53916-1446
11426981        +   Jennifer Kebble, N8504 linden beach road, Fond Du Lac, WI 54937-6124
11426982        +   Jennifer Keshemberg, 620 E Harrison St, Appleton, WI 54915-2214
11426983        +   Jennifer Klahn, 345 E 10th St, Fond Du Lac, WI 54935-5243
11426984        +   Jennifer Konicek, N6041 Valley Heights Dr, Fredonia, WI 53021-9724
11426985        +   Jennifer Kritz, 2214 W Rohr Ave, Milwaukee, WI 53209-5057
11426986        +   Jennifer Krueger, 1304 Tammy Rd, Oshkosh, WI 54904-9310
11426987        +   Jennifer Kruger, 1655 Western Street, Oshkosh, WI 54901-2868
11426988        +   Jennifer Lane, 803 Bluff St, Beloit, WI 53511-5253
11426989        +   Jennifer Langkau, 1029 Evans Street, Oshkosh, WI 54901-3966
11426990        +   Jennifer Larson, 4428 Island View Dr, Oshkosh, WI 54901-1307
11426991        +   Jennifer Lindsey, 920 6th street drive, Moline, IL 61265-1283
11426992        +   Jennifer Long, 100 BALDWIN CT, Appleton, WI 54915-1062
11426993        +   Jennifer Lorbiecki, P.O. Box 516, Allenton, WI 53002-0516
11426994        +   Jennifer Majewski, 7009 Allen rd, Sobieski, WI 54171-9675
11426995        +   Jennifer Masch, W3604 55th St, Mauston, WI 53948-9260
11426996        +   Jennifer Meulemans, W2805 County Road S, Kaukauna, WI 54130-7261
11426997        +   Jennifer Meyer, 332 Alice Lane, Manawa, WI 54949-9506
11426998        +   Jennifer Neveu, N9526 Silver Ct., Appleton, WI 54915-7452
11426999        +   Jennifer Nies, W1152 Cty Rd K, Brillion, WI 54110-9790
11427000        +   Jennifer Palama, 3362 Kimberly Circle, Manitowoc, WI 54220-1297
11427001        +   Jennifer Pflum, 310 Oak Dr., Rosendale, WI 54974-9786
11427002        +   Jennifer Rasner, 1627 Carole Ln, Green Bay, WI 54313-6050
11427003            Jennifer Reichardt, 2306 E. Sienna Way, Greenville, WI 54942
11427004        +   Jennifer Reiman, 219 S Main St, Rosendale, WI 54974-9642
11427007        +   Jennifer Rudnick, 1835 WHITEWATER COVE, Plover, WI 54467-3062
11427008        +   Jennifer Salo, n11175 county rd 577, Daggett, MI 49821-9229
11427009        +   Jennifer Schmidt, 600 buwalda dr apt 3, Waupun, WI 53963-9011
11427010        +   Jennifer Sleeman, 44296 9th, Atlantic Mine, MI 49905-9138
11427011        +   Jennifer Starnes, 1607 2nd Ave North, Gladstone, MI 49837-1075
11427012            Jennifer Stephens, W2123 N Co. Rd. A, Weyauwega, WI 54983
11427013        +   Jennifer Togstad, 209 Hanover Street, Weyauwega, WI 54983-9057
11427014        +   Jennifer Van De Hei, 2459 Whispering Oak Dr, De Pere, WI 54115-8114
11427016        +   Jennifer Van Rite, 1955 Tyler Lane, De Pere, WI 54115-3735
11427017        +   Jennifer Vander Zanden, 1624 E. Moon Beam Tr, Appleton, WI 54915-4483
11427018        +   Jennifer Wahl, 407 West 9th Avenue, Oshkosh, WI 54902-6466
11427019        +   Jennifer Weidenfeller, 1516 Stacy Lane, Fort Atkinson, WI 53538-2820
11427020        +   Jennifer Wiza, N103W16642 Country Ct., Germantown, WI 53022-4733
11427021        +   Jennifer Wogernese, 1302 w homestead dr, Appleton, WI 54914-2032
11427022        +   Jennifer Wood, N4451 Hidden Valley Dr., Sheboygan Falls, WI 53085-2761
11427023        +   Jennifer Woodruff, 20972 E. Coyote Ln, Mayer, AZ 86333-2667
11427024       #+   Jennifer Zipperer, 249 E. State Hwy. 310, Manitowoc, WI 54220-9669
11427025        +   Jenny Bobb, 359 Minz Park Cr #4, West Bend, WI 53095-5740
11427026        +   Jenny Dochnahl, 530 Olson Ct, Mineral Point, WI 53565-1082
11427027       #+   Jenny Dzurick, 241 N Lake St, Peshtigo, WI 54157-1004



                      Case 20-27367-gmh                  Doc 8       Filed 11/14/20            Page 63 of 156
District/off: 0757-2                                        User: cs                                          Page 64 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                  Total Noticed: 8912
11427028        +   Jenny Frahm, W5892 Cty Rd A, Black Creek, WI 54106-8428
11427029        +   Jenny Hoban, 239 Karin Drive, North Prairie, WI 53153-9723
11427030        +   Jenny Kaye, 1241 KENTUCKY ST, Oshkosh, WI 54901-3753
11427031        +   Jenny Klopotic, 305 5th st, Algoma, WI 54201-1225
11427032        +   Jenny Langdon, 1117 N Illinois St, Racine, WI 53405-1911
11427034        +   Jenny Peterson, 3611 evergreen dr, Plover, WI 54467-3733
11427037        +   Jerald Gardiepy, 800 Skidmore Dr, Kingsford, MI 49802-6321
11427038        +   Jereme Tauer, 301 4 th ave s, Hurley, WI 54534-1326
11427040        +   Jeremiah James, 124 Fairway St, Combined Locks, WI 54113-1104
11427041        +   Jeremy Anderson, 1782 Debra Ln, Green Bay, WI 54302-2243
11427043        +   Jeremy Borgardt, 1222 w 4th ave, Oshkosh, WI 54902-5605
11427044       #+   Jeremy Carney, N6396 Fairy Springs Rd, Hilbert, WI 54129-9381
11427045        +   Jeremy Christian, 22901 120th St., Trevor, WI 53179-9414
11427046        +   Jeremy Clark, w1476 county road x, Berlin, WI 54923-9702
11427047        +   Jeremy Cuff, PO Box 39, Mc Gregor, IA 52157-0039
11427048        +   Jeremy Good, 915 south 10th, Burlington, IA 52601-5911
11427049        +   Jeremy Hargens, 606 Kasan Ave, Volga, SD 57071-9119
11427050        +   Jeremy Harr, 922 S Sawyer St, Shawano, WI 54166-3355
11427051        +   Jeremy Holstead, 1203 10th Ave, Green Bay, WI 54304-2667
11427052        +   Jeremy Hrubesky, 2109 riverside de, Green Bay, WI 54313-4019
11427053        +   Jeremy James, P.O. Box 143, Fond Du Lac, WI 54936-0143
11427054        +   Jeremy Koller, E531 Hendricksen street, Stephenson, MI 49887-8930
11427055        +   Jeremy Kubicz, 1058 Bismarck Ave., Oshkosh, WI 54902-5740
11427056        +   Jeremy Kust, 1119 s taylor street, Green Bay, WI 54304-2041
11427057        +   Jeremy Maloney, 720 Main Ave., De Pere, WI 54115-1333
11427058        +   Jeremy McConnell, 489 Hiawatha Drive, Brillion, WI 54110-1702
11427059        +   Jeremy Mundt, 124 W Rio St, Rio, WI 53960-9672
11427060        +   Jeremy Murray, 436 TESSERVILLE RD, Nekoosa, WI 54457-7507
11427061       #+   Jeremy Popp, 1206 Lithostone dr, Lomira, WI 53048-9598
11427062        +   Jeremy Redmann, 1488 Wellington Ct., Oshkosh, WI 54904-7334
11427063        +   Jeremy Roloff, 3622 N. 81st Street, Milwaukee, WI 53222-2928
11427064        +   Jeremy Schneider, 780 W Packer Ave., F, Oshkosh, WI 54901-0765
11427065        +   Jeremy Shawmeker, 2207 marmion ave, Joliet, IL 60436-1122
11427066        +   Jeremy Straub, W2035 East River Road, Campbellsport, WI 53010-2917
11427067        +   Jeremy Stumpner, 754 mount Vernon, Oshkosh, WI 54901-4582
11427068        +   Jeremy VanWeelden, 2630 Moland ST, Madison, WI 53704-4529
11427069        +   Jeremy Weiger, 320 W. Wright Pl, Marquette, MI 49855-9126
11427070        +   Jeremy Wenzlick, W195 Thompson Cir, Oconomowoc, WI 53066-2026
11427071        +   Jeremy Whyte, 380 Preserve Way, Colgate, WI 53017-9152
11427073        +   Jeri Renier, W8840 Renier Lane, Vulcan, MI 49892-9646
11427074        +   Jericho Learman, 1245 Wisconsin st., Oshkosh, WI 54901-3675
11427075        +   Jerilyn Samz, 414 N Pinckney St, 8, Madison, WI 53703-1420
11427076        +   Jerod Kulpinski, 6006 Rogan Lane, SchofieldW, WI 54476-3152
11427077            Jerod Lowney, 1815 Tower Ace, Superior, WI 54880
11427079        +   Jerome Haser, W8328 Lincoln Ave, Oakfield, WI 53065-9556
11427080        +   Jerome Marquette Jr, 14541 Kolmar Avenue, Midlothian, IL 60445-2635
11427081        +   Jerome Smith, 615 Youngs lane, Freeport, IL 61032-6845
11427082        +   Jerome vocke, 2096 Junior Terr., Delavan, WI 53115-3488
11427084        +   Jerrid Jepma, 794 Belle Ave., Hancock, MN 56244-9423
11427085        +   Jerrika McAlpine, 6371 Poplar L. 6 Street, Escanaba, MI 49829-9406
11427087        +   Jerrissa Konyn, 1204 Jackson Street, Merrill, WI 54452-2819
11427088        +   Jerry Buhrow, N7091 Pollack Rd., Ripon, WI 54971-9598
11427090        +   Jerry Rentmeester, N3409 Highview Rd, CASCADE, WI 53011-1503
11427091        +   Jerry Wolff, N4691 County Road J, Tigerton, WI 54486-8904
11427092        +   Jess Fieweger, 3580 Town Hall Rd, Kewaskum, WI 53040-9467
11427093        +   Jess Gallagher, 6300 Birch Street, #278, Schofield, WI 54476-4001
11427094        +   Jess Shullman, 1225 summit Ave, 108, Oshkosh, WI 54901-2700
11427095        +   Jesse Arnold, 116 High St., Wrightstown, WI 54180-1124
11427096        +   Jesse Bauman, 4103 Harris Rd., Mineral Point, WI 53565-8906
11427097        +   Jesse Coates, 2540 14th Rd, Bark River, MI 49807-9490
11427098        +   Jesse Desrochres, 438 N. Lake Street, Neenah, WI 54956-2019
11427099        +   Jesse Dolgner, 620 W. Main St., Brandon, WI 53919-9707
11427100        +   Jesse Fenn, 121 S Lincoln St, Shawano, WI 54166-2419



                      Case 20-27367-gmh                  Doc 8        Filed 11/14/20      Page 64 of 156
District/off: 0757-2                                          User: cs                                                   Page 65 of 154
Date Rcvd: Nov 12, 2020                                       Form ID: 309C                                           Total Noticed: 8912
11427102        +   Jesse Gneist, 1646 Oak Street, Almond, WI 54909-9336
11427103       #+   Jesse Gutowski, 1178 Shetland Place, De Pere, WI 54115-4015
11427104        +   Jesse James, 2703 cass st, Lake Station, IN 46405-1442
11427105        +   Jesse Lawatsch, 1856 minnesota st, Oshkosh, WI 54902-6841
11427106        +   Jesse Liedke, n3117 hwy b, Oakfield, WI 53065-9771
11427107        +   Jesse Martin, W975 Hickory Road, Saint Cloud, WI 53079-1253
11427108        +   Jesse Massonet, 2051 Fenway Ct, Kaukauna, WI 54130-8933
11427109        +   Jesse Oltrogge, 1231 Geele Ave, Sheboygan, WI 53083-4762
11427110       #+   Jesse Parr, W7686 Marquis Rd, Amberg, WI 54102-9205
11427111        +   Jesse Rankin, 3955 TIMBER LN, Sturgeon Bay, WI 54235-8840
11427112        +   Jesse Rodriguez, N2125 CHERRY RD, Rubicon, WI 53078-9716
11427114        +   Jesse Scheeler, N4681 Kettner Rd, Shiocton, WI 54170-8888
11427115        +   Jesse Steger, W5915 County Rd F, Brownsville, WI 53006-1114
11427116       #+   Jesse VandeHey, 400 N Richmond st, Unit 203, Appleton, WI 54911-4692
11427117            Jessi Zellner, 936 N Shunk Rd, Manistique, MI 49854
11427119        +   Jessica Arnold, 710 Lamar Dr, Milton, WI 53563-1026
11427120       #+   Jessica Baerwolf, W10102 county road x, Portage, WI 53901-9472
11427121        +   Jessica Baker, N3504 W Tomahawk Trail, Montello, WI 53949-7903
11427122        +   Jessica Beck, 840 Metomen St, 5, Ripon, WI 54971-1766
11427125        +   Jessica Brown, 16414 S. Lakeview Dr., Lockport, IL 60441-7018
11427126        +   Jessica Brozek, 3711 Heritage Avenue, Las Vegas, NV 89121-4424
11427127        +   Jessica Butters, 226 Pheasant Lane, West Bend, WI 53090-7501
11427128        +   Jessica Cherrette-Dauphinais, 205 Wanda Drive, Marquette, MI 49855-9563
11427129        +   Jessica Coulthurst, 4322 W Pine St, Appleton, WI 54914-8836
11427130        +   Jessica Dibble, 8930W US Highway 2, Manistique, MI 49854-8928
11427131        +   Jessica Dodds, 202 E New York Ave., A, Oshkosh, WI 54901-3868
11427132        +   Jessica Durnan, 711 E Spring St, New Hampton, IA 50659-1739
11427134        +   Jessica Foth, W10611 Konow Road, Rosendale, WI 54974-9711
11427135       #+   Jessica Garcia, 2704 springland ave, Michigan City, IN 46360-2885
11427136        +   Jessica Gassner, 874 north street, Brownsville, WI 53006-2503
11427137        +   Jessica Gatewood, 6 W Montana Ave, Glendale Heights, IL 60139-2646
11427138        +   Jessica Gering, 5262 Bay Meadow Trail, Luxemburg, WI 54217-9147
11427139        +   Jessica Goebel, N5323 Pine Road, Eden, WI 53019-1559
11427140        +   Jessica Goetzke, 3221 Stanford Lane, #10, West Bend, WI 53090-8402
11427141       #+   Jessica Gollnick, 170 E 10th st, Fond Du Lac, WI 54935-5110
11427142        +   Jessica Green, W4070 County Road Q, Fond Du Lac, WI 54937-9321
11427143       #+   Jessica Grenier, 180 Marquette Street, Fond Du Lac, WI 54935-3454
11427144        +   Jessica Hagedorn, 103 s bell street, Fond Du Lac, WI 54935-3909
11427145        +   Jessica Hassett, 2140 Lincoln Ave, Stevens Point, WI 54481-3824
11427146       #+   Jessica Henning, N2072 Chihuahua Ln, Campbellsport, WI 53010-2036
11427147        +   Jessica Holmes, 8605 button road, Cicero, NY 13039-9231
11427148       #+   Jessica Hultman, 289 E Huron St, 3000, Berlin, WI 54923-2111
11427149        +   Jessica Hummel, 227 N 1st St, Po Box 332, Winneconne, WI 54986-0332
11427150        +   Jessica Johnston, 603 Spring Ave, Naperville, IL 60540-4453
11427151        +   Jessica Juelich, 1353 Oregon st, Green Bay, WI 54303-3131
11427152            Jessica Kadow, N9580 18Ave, Necedah, WI 54646
11427153       #+   Jessica Koopman, W3845 County Road A S, Oostburg, WI 53070-2007
11427154        +   Jessica Koprek, 416 n 17th st, Gladstone, MI 49837-2006
11427155        +   Jessica Krening, 905 S Gafke Ave, Jefferson, WI 53549-1814
11427156       #+   Jessica Krueger, 525 S 56th Ave, Apt 1, Wausau, WI 54401-8032
11427157        +   Jessica Lawrence, 2656 N 62nd St, Milwaukee, WI 53213-1542
11427158        +   Jessica Lawson, 818 W. College Ave., Marquette, MI 49855-2604
11427159        +   Jessica Leeds, 5750 170th Ave, Storm Lake, IA 50588-7603
11427160        +   Jessica Linton, 315 N Orient St, Fairmont, MN 56031-3925
11427161        +   Jessica Longoria, 38 North Hiawatha Circle, Sheboygan, WI 53081-7008
11427162        +   Jessica Lypsinmaa, 2209 michelle ct., 8, Appleton, WI 54914-6016
11427164        +   Jessica Mella, 1023 Prairie Road, Plymouth, WI 53073-4393
11427165            Jessica Mueller, N87 W24189 North Lisbon Rd, Sussex, WI 53089
11427166        +   Jessica Nowak, 36 River ln, Clintonville, WI 54929-1423
11427168        +   Jessica Paulman, 2623 Broadway st, Dubuque, IA 52001-1802
11427169        +   Jessica Paulsen, 1560 Clairville Rd, Oshkosh, WI 54904-9045
11427170        +   Jessica Pendleton, 454 Flagg Street, Bridgewater, MA 02324-3227
11427172        +   Jessica Prasnicki, 175 Morning Glory drive, Apt 6, Clintonville, WI 54929-8729



                      Case 20-27367-gmh                    Doc 8         Filed 11/14/20              Page 65 of 156
District/off: 0757-2                                        User: cs                                                      Page 66 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                              Total Noticed: 8912
11427173        + Jessica Racette, W5953 Blue Bonnet Dr, Appleton, WI 54915-5654
11427174        + Jessica Rompasky, 311 trailer court road, Plainfield, WI 54966-9572
11427175        + Jessica Rose, 115 Linden Lane, Cedar Grove, WI 53013-1659
11427176          Jessica Rummery, 3765 Lasalle Line, Petrolia ON N0N 1R0
11427177        + Jessica Rye, 625 n prairie ave, Sioux Falls, SD 57104-2635
11427178        + Jessica Schilling, 606 Linden Ave, Hartford, WI 53027-2225
11427179        + Jessica Schlei, 1581 W Marhill Rd, Green Bay, WI 54313-6071
11427180        + Jessica Schutt, 122 8th Street, Clintonville, WI 54929-1442
11427181       #+ Jessica Spitzer, 234 S 77th St, Milwaukee, WI 53214-1403
11427182        + Jessica Strean, 1310 Valview Ct, Watertown, WI 53098-1926
11427183        + Jessica Streblow, 514 West Conant Street, Portage, WI 53901-2025
11427184       #+ Jessica Stuyvenberg, 330 Crescent Village Cir, Unit 1453, San Jose, CA 95134-3545
11427185        + Jessica Twarogowski, 1704 8th Ave South, Escanaba, MI 49829-2442
11427186        + Jessica Van Handel, 1675 West Main Street, Appleton, WI 54911-4135
11427187        + Jessica VandenHeuvel, N3898 State Hwy 55, Kaukauna, WI 54130-7518
11427188        + Jessica Veiht, 125 Helen St, Ishpeming, MI 49849-2901
11427189        + Jessica Wells, 8926 w offner, Peotone, IL 60468-9514
11427190       #+ Jessica Wiseman, 2500 honey Lou court, 103, Appleton, WI 54915-1663
11427191        + Jessica Yanny, W147N8446 Manchester Drive, Menomonee Falls, WI 53051-3222
11427192        + Jessica Zerger, 205 N Bell St, Fond du Lac, WI 54935-2131
11427193        + Jessie Seffens, 4601 6th st, Menominee, MI 49858-1244
11427194        + Jessie Watermolen, 1469 Riverside Dr, Suamico, WI 54173-8118
11427195        + Jessie Zach, 34580 Meadow View Ct, Oconomowoc, WI 53066-8778
11427196        + Jessika Guzman, 1292 Mather Street, Green Bay, WI 54303-4180
11427199          Jill Bruno-Enright, N 4009-2 Bluffview Drive, Iron Mountain, MI 49801
11427200        + Jill Cook, 8241 Lake Road, Wisconsin Rapids, WI 54494-9774
11427201        + Jill Delfosse, N3794 Meade st., Appleton, WI 54913-8376
11427202        + Jill Franklin, 3219 Old Hickory Pl, West Bend, WI 53095-8315
11427203        + Jill Heft, 307 SUNNYBROOK DR, Oshkosh, WI 54904-7880
11427204        + Jill Hetzel, 1356 Lamar Ave, Oshkosh, WI 54901-2744
11427205        + Jill Houterman, N1834 Savannah Dr, Greenville, WI 54942-8595
11427206        + Jill Kahler, 3140 Bailey Court, Oshkosh, WI 54904-6952
11427207        + Jill Kehrmeyer, W8912 Homestake Acres, Beaver Dam, WI 53916-9723
11427208        + Jill Krabbe, Po box 358, Bucoda, WA 98530-0358
11427209        + Jill Lortscher, 3347 DeKalb Lane, Neenah, WI 54956-9032
11427210        + Jill Noffsinger, 1111 Wentworth Street, Green Bay, WI 54304-2048
11427212        + Jill Perock, 1365 Orlando Dr, Green Bay, WI 54313-5364
11427214        + Jill Ronk, 7115 Sohrweide Road, Winneconne, WI 54986-9673
11427215        + Jill Rubio, 1808 Sherry Lane, Kaukauna, WI 54130-1255
11427216        + Jill Selesky, 517 West Spring Street, Marquette, MI 49855-4532
11427217        + Jill Severinsen, N10905 Buckbee Rd, Clintonville, WI 54929-7901
11427218        + Jill Stoken, 609 Debruin Rd, Combined Locks, WI 54113-1281
11427219        + Jill Vandenberg, N4302 Panoramic Avenue, Appleton, WI 54913-7898
11427220        + Jill Vosters, N4131 Oak Lane, Kaukauna, WI 54130-7221
11427221        + Jill Zanzig, 1130 Fieldview Drive, Menasha, WI 54952-9473
11427222       #+ Jillian Cieslewitz, 6387 Reid Lane, Oriskany, NY 13424-4012
11427223        + Jillian Ricker, 1731 Madison Road, Kenosha, WI 53140-1669
11427224        + Jillian Veldey, 623 Oliver court, Verona, WI 53593-1551
11427225       #+ Jim Bucheger, 1118 Fond du lac Ave, PO Box 615, Kewaskum, WI 53040-0615
11427226        + Jim Hansen, W141 N10656 Wooded Hills Drive, Germantown, WI 53022-6210
11427227        + Jim Latta, 5128 Island View Dr, Oshkosh, WI 54901-1356
11427228        + Jim Thomes, W6338 Ravine Ct, Menasha, WI 54952-9683
11427229        + Jim Wagner, 2076 Terry Lane, De Pere, WI 54115-1615
11427230        + Jim Walls Sr., 1125 W GRANT STREET, Appleton, WI 54914-2659
11427231        + Jimi Lehner, 551 w. Menomonee st, Belvidere, IL 61008-3141
11427232        + Jimmie Cretens, 1171 17th road, Bark River, MI 49807-9556
11427233        + Jimmie Walker, 835 Madison St, Beaver Dam, WI 53916-2621
11427234        + Jimmy Hill, 619 W Highland St, Shawnee, OK 74801-6630
11427235        + Jini Bilyeu, 1415 Glades Drive, Altoona, WI 54720-2538
11427238        + Jo Michel Kiiskila, 5320 Fox Run Dr., Wisconsin Rapids, WI 54494-8379
11427240        + JoAnn Bartolameolli, 1909 Horseshoe Lane, De Pere, WI 54115-7944
11427239        + Joan Roberts, 650 Arnie Street, Combined Locks, WI 54113-1280
11427242        + Joann Fox, W3426 golf course drive, Fond Du Lac, WI 54937-8104



                     Case 20-27367-gmh                   Doc 8        Filed 11/14/20                  Page 66 of 156
District/off: 0757-2                                        User: cs                                            Page 67 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                    Total Noticed: 8912
11427244        +   Joann Johnson, 1302 24th st west, Unit 248, Billings, MT 59102-3861
11427246        +   Joann Walton, 1121 Bluebird Trail, Waunakee, WI 53597-2610
11427247        +   Joanna Beggs, 9897 Taft rd, Plainfield, WI 54966-9427
11427248        +   Joanna Lacoursiere, 1728 Maple Street, South Milwaukee, WI 53172-1417
11427249        +   Joanna Vaughn, 606 Karen Ln, Green Bay, WI 54301-2830
11427250        +   Joanne Kurth, 5926 W. Vliet St. #5, Milwaukee, WI 53208-2174
11427251        +   Joanne Smits, 3974 Hazelwood Dr, Pulaski, WI 54162-9744
11427252        +   Joanne Yuma, 9417 White Lake Rd, Suring, WI 54174-9660
11427253        +   Jocelyn Thull, 509 Knights Ave, Kewaskum, WI 53040-9106
11427254        +   Jock Holsworth, 3461 Shepherd Drive, Oshkosh, WI 54904-6917
11427255        +   Jodee Zurfluh, W9181 Lower Rd, Shiocton, WI 54170-9124
11427256        +   Jodeen Exner, 616 Somerset Dr, Janesville, WI 53546-1922
11427257        +   Jodi Cahak, W1078 hwy tw, Theresa, WI 53091-9530
11427258            Jodi Driscoll, 122 Buell Road, Mermaid PE C1B 0V2
11427259        +   Jodi Hewitt, 480 Thomas St, Fond Du Lac, WI 54935-3155
11427260        +   Jodi Ivey, W2245 Pearl st, Seymour, WI 54165-9713
11427263        +   Jodi Miesler Jauquet, N5540 Henry Court, Luxemburg, WI 54217-9769
11427264        +   Jodi Moioffer, 400 Niagara St, Kiel, WI 53042-1654
11427265        +   Jodi Mulder, N5699 Dixon Rd, Brandon, WI 53919-9613
11427266        +   Jodi Olmsted, N9121 S. Kernan Avenue, Appleton, WI 54915-7085
11427268        +   Jodi Schneider, 538 Cecelia St, Combined Locks, WI 54113-1408
11427269        +   Jodi Wagner, 20 South Street, Plymouth, WI 53073-2420
11427270        +   Jodie Rasmussen, 755 OLSON AVE, Oshkosh, WI 54901-1150
11427271        +   Jody Kalkofen, 2011 Park Avenue, New Holstein, WI 53061-1017
11427272        +   Jody King, 2926 hickory dr, Plover, WI 54467-2531
11427273        +   Jody Link, 2949 Scenic Rd, Slinger, WI 53086-9407
11427274        +   Jody Minor, 1204 Langlade Ave, Green Bay, WI 54304-3232
11427275        +   Jody Pomplun, W3570 County Rd Q, Redgranite, WI 54970-7032
11427278        +   Jody Thiel, 1214 Carpenter St, Menasha, WI 54952-9446
11427279        +   Jody VanBoxtel, W1123 County Road S, Kaukauna, WI 54130-7734
11427280        +   Jody Williams, 1620 arcadian ave, Waukesha, WI 53186-1474
11427282        +   Joe Cochran, 6 browning avenue, Nashua, NH 03062-2401
11427284        +   Joe DeMeyer, 5121 Expo dr, 103, Manitowoc, WI 54220-8343
11427285        +   Joe Faulhaber, 1375 skylark ln., Green Bay, WI 54313-5862
11427288        +   Joe Goodwin, 905 B Swift Ave, Sheboygan, WI 53081-6045
11427289        +   Joe Heuer, N1474 W Spencerlake Rd, Waupaca, WI 54981-9414
11427291        +   Joe Morris, 82 rock fence circle, 4, Cartersville, GA 30121-8195
11427292        +   Joe Nemeth III, 330 W 19TH AVE, Oshkosh, WI 54902-6930
11427293       #+   Joe Porrey, W6661 Greenridge Dr, Greenville, WI 54942-8674
11427294        +   Joe Remter, 2533 palisades dr, Appleton, WI 54915-1069
11427295        +   Joe Rosploch, 3630 w acre ave, Franklin, WI 53132-9315
11427296        +   Joe Santiago, 1412 s Irma st, Appleton, WI 54915-4026
11427297        +   Joe Schuhart, 8147 Quigley Rd, Winneconne, WI 54986-9514
11427298        +   Joe Steinhardt, N3183 Rock Road, Cascade, WI 53011-1532
11427299            Joe Trudell, 1214th mosinee ave, apt 5, Mosinee, WI 54455
11427300        +   Joe Valima, 1267 green acres lane, Neenah, WI 54956-3928
11427301        +   Joe Wallace, 503 N 4th. Ave, Wausau, WI 54401-4469
11427303        +   Joe Warnke, 402 Elliott st, Pardeeville, WI 53954-9143
11427304        +   Joe White, 1109 12th Ave., Green Bay, WI 54304-2644
11427305        +   Joe Wiatr, 334 South State St., Neshkoro, WI 54960-8756
11427306        +   Joe Zimmer, 108 E 5th St, Kaukauna, WI 54130-2415
11427308       #+   Joel Belonger, 1858 N Commerce st, 312, Milwaukee, WI 53212-3768
11427309        +   Joel Ditter, 1672 Cedarview Drive, Saint Cloud, WI 53079-1465
11427310        +   Joel Hoffman, 520 E. Main St., Omro, WI 54963-1422
11427311       #+   Joel Jahnke, 1839 s Schaefer st, Apt B, Appleton, WI 54915-4268
11427312        +   Joel Trede, 9185 Edge O Woods Dr, Cedarburg, WI 53012-9372
11427314        +   Joesph Miller, 3463 s 95th st, Milwaukee, WI 53227-4328
11427315        +   Joey Coppens, 2310 Goudreau street, Niagara, WI 54151-1582
11427316        +   Joey Pollard, 37294 tikka rd, Ontonagon, MI 49953-9364
11427317        +   Joey Recker, 432 N JEFFERSON ST, Lancaster, WI 53813-1001
11427318        +   Joey Reichwald, 308 South St, Apt 310, Waukesha, WI 53186-4768
11427319        +   Joey Schmidt, 2416 N 34th st, Sheboygan, WI 53083-4309
11427320        +   Johanna Wigman, 51 fern drive, Montello, WI 53949-9387



                      Case 20-27367-gmh                  Doc 8        Filed 11/14/20        Page 67 of 156
District/off: 0757-2                                        User: cs                                               Page 68 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                       Total Noticed: 8912
11427321        +   Johannah Cordes, 250 east 3rd Avenue, Clifton, IL 60927-9095
11427322        +   Johannah Kaminske, 1113 Springfield Driv, Athens, TN 37303-2735
11427323        +   John Andersen, po box 82, Manawa, WI 54949-0082
11427324        +   John Arenz, 331 state st., Ripon, WI 54971-1451
11427325        +   John Asmus, N3700 County Road B, Kewaunee, WI 54216-9130
11427327        +   John Bevan, 472 Bragg st, Fond Du Lac, WI 54935-3979
11427328        +   John Boivin, 1027 Harwood Ave, Green Bay, WI 54313-6828
11427329        +   John Breaux, 813 Elm Street, Apt 1, Winneconne, WI 54986-9353
11427330        +   John Brooks, W2946 Jay Rd, BelgiumB, WI 53004-9648
11427332        +   John Chavie, 934 3rd St. West, Hastings, MN 55033-1014
11427334        +   John Dam, 305 W HUGHES ST, Tyler, MN 56178-1115
11427336        +   John DeLuca, PO Box 601, Frankfort, IL 60423-0601
11427337        +   John Donahue, 1441 Mulberry Drive, Plover, WI 54467-2440
11427338        +   John Dreymiller, 208 n madison, Waupun, WI 53963-1133
11427339        +   John Duvernell, 404 Chadwick Ct, Watertown, WI 53094-5911
11427340        +   John Faucett, w4318 Mackville rd, Appleton, WI 54913-8321
11427342        +   John Franklin Jr, 828 E Holum St, Deforest, WI 53532-1321
11427343        +   John Gettelman, 1617 Riverbend Terrace, Unit 2, Green Bay, WI 54311-4201
11427345        +   John Gillmer, 1417 Bluff Ave., Sheboygan, WI 53081-2581
11427346        +   John Giovenco, 819 Blenheim dr, Schaumburg, IL 60195-3211
11427347        +   John Haas, 4144 Oak Tree Lane, Plainfield, IL 60586-5936
11427348        +   John Halligan, 249B Hubbard Street, Glastonbury, CT 06033-3061
11427350            John Harris, 138 Spadina Ave, Sault Ste. Marie ON P6C 5C7
11427351        +   John Heggesta, 1132 Prospect Ave, Portage, WI 53901-1939
11427352        +   John Herrick, W6013 Blazing Star Dr, Appleton, WI 54915-7422
11427353        +   John Hinz II, 137 BROCKWAY AVE, Oshkosh, WI 54902-6943
11427354        +   John Janikowski, 1904 E 1st St, Merrill, WI 54452-2678
11427355        +   John Jennings, 5718 n kerbs, Chicago, IL 60646-6619
11427357        +   John Klena, Po box 233, Aaronsburg, PA 16820-0233
11427358        +   John Krzeminski, 33900 Bohner Dr, Burlington, WI 53105-8312
11427360        +   John Lannoye, 732 northern av, Green Bay, WI 54303-3902
11427361        +   John Last, 1411 Fairfax St., Oshkosh, WI 54904-7439
11427365        +   John Mccarthy, 1389 E STATE RD 59, Milton, WI 53563-8929
11427366        +   John Mckeag, 309 east 2nd st, po box 442, Atkinson, IL 61235-0442
11427367       #+   John Medley, 1912 Fairview Dr W, West Bend, WI 53090-1508
11427368        +   John Miller, 635 Colwyn Bae, Wales, WI 53183-9799
11427369        +   John Murphy, 1508 Cedar St #33 1508, 33, New London, WI 54961-9392
11427370        +   John Nagel, W5229 Harrison Rd, Hilbert, WI 54129-9376
11427371        +   John Nickel, 518 Bronson Street, Waupun, WI 53963-2107
11427373        +   John Reierson, N7223 White Clover Road, Manawa, WI 54949-8947
11427374        +   John Rosenow, 400 s. 8th, Watertown, WI 53094-4731
11427375        +   John Schimanski, 6212 County Rd V, Caledonia, WI 53108-9766
11427376        +   John Schmidt, 180 SPRUCE DR, Saint Paul, MN 55124-9331
11427378        +   John Schmitz, 281 N Lake St, Peshtigo, WI 54157-1003
11427379        +   John Schroeder, W306N7010 Bette Ann drive, Hartland, WI 53029-8621
11427381       #+   John Shoemaker, 1008 W Bluff st, B, Marquette, MI 49855-4025
11427383        +   John Sitzmann, 295 n Booth st., Dubuque, IA 52001-6448
11427385       #+   John Stanley, 3401 Green Pastures Lane, Carpentersville, IL 60110-3211
11427386        +   John Steinke, 417 Rogers Street, Milton, WI 53563-1452
11427387        +   John Suchomel, 122 prospect ave, Beaver Dam, WI 53916-2223
11427388        +   John THOMAS, 501 E. Quietwinds Way, Appleton, WI 54913-6842
11427389        +   John Torresani, 13718 89th St., Elk River, MN 55330-7459
11427390        +   John Van Handel, 5849 Woods Edge Road, Madison, WI 53711-5143
11427391        +   John Vinzant, 770 jenks ave e, Saint Paul, MN 55106-3115
11427393        +   John Zajac, 32037 Finch Circle, Dent, MN 56528-9005
11427382        +   John simpson, 601 Lynn ave, Baraboo, WI 53913-2742
11427394        +   Johnny Carr Jr, 3031 Lawndale dr, Green Bay, WI 54311-5722
11427395            Johnson Apetagon, Box 181, Norway House, MB R0B 1B0
11427397        +   Jolene Foy, 345 S Main St, Ishpeming, MI 49849-2053
11427398        +   Jolene Zeruth, 862 Windwood Dr., Mosinee, WI 54455-1875
11427399        +   Jolie Gartzke, N3890 Sharon Rose Ct, Appleton, WI 54913-6932
11427400        +   Jolita Katlauskaite, 7106 s Chase rd, Sobieski, WI 54171-9636
11427401        +   Jolyne Schneider, 1552 WHITETAIL RUN, Mukwonago, WI 53149-7905



                      Case 20-27367-gmh                   Doc 8       Filed 11/14/20           Page 68 of 156
District/off: 0757-2                                         User: cs                                                 Page 69 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                         Total Noticed: 8912
11427402        +   Jolynn Richter, N 1501 Spring Glen Rd., Keshena, WI 54135-9320
11427404        +   Jon Cook, 815 Division St, Green Bay, WI 54303-2841
11427405        +   Jon Dowd, 15259 pelkie rd, Pelkie, MI 49958-9533
11427406        +   Jon Draves, 407 S fifth st, Fort Atkinson, WI 53538-2117
11427407        +   Jon Fogleson, 843 Farmington Ave, Oshkosh, WI 54901-1168
11427408        +   Jon Fox, 1419 Sterling Heights Ct, Apt 10, Green Bay, WI 54302-2172
11427409        +   Jon Hitsman, 14431 state rd 42, Newton, WI 53063-9758
11427410        +   Jon Jolin, 707 N 13th St, Wausau, WI 54403-5011
11427412        +   Jon Lang, 15 CARPENTER ST, Fond Du Lac, WI 54935-5709
11427413        +   Jon Lori Mortensen, 750 Olson Avenue, Oshkosh, WI 54901-1152
11427414        +   Jon Olk, 710 S Westfield St, Oshkosh, WI 54902-5542
11427415        +   Jon Rentmeester, 474 Demi Lane, Green Bay, WI 54311-7700
11427416        +   Jon Salzsieder, 2935 Wyldewood Rd, Oshkosh, WI 54904-9231
11427417        +   Jon Westover, 7129 13 Mile Rd, Paris, MI 49338-9660
11427418        +   Jonathan Andersen, PO BOX 82, Manawa, WI 54949-0082
11427419        +   Jonathan Araoz, 452 Sweet Rd, Darien, WI 53114-1538
11427420        +   Jonathan Balakrishnan, 2848B North Brookfield Road, Unit 221, Brookfield, WI 53045-3363
11427421       #+   Jonathan Buenzli, 56436 Geitz hill road, Prairie Du Chien, WI 53821-8608
11427423       #+   Jonathan Dadd, 428 Chicago Ave, Savanna, IL 61074-1922
11427424       #+   Jonathan Dewey, 10240 W Plum Tree Cir, Apt 103, Hales Corners, WI 53130-2664
11427425        +   Jonathan Fernandez, W2763 Breezewood dr., Appleton, WI 54915-8102
11427426        +   Jonathan Hanson, 920 bader st, Green Bay, WI 54302-3818
11427428        +   Jonathan Heil, S88W22755 Marianne Avenue, Big Bend, WI 53103-9708
11427430        +   Jonathan Koepke, 2024 Center Street, Stevens Point, WI 54481-3742
11427431        +   Jonathan Kwasny, 2381 Woodland Hills Dr., Menasha, WI 54952-8821
11427432        +   Jonathan Mcclure, 511 Cook St, Iron Mountain, MI 49801-3946
11427433        +   Jonathan Nelson, 1803 Winger dr, Plainfield, IL 60586-5276
11427434        +   Jonathan Samples, 1265 Sprouse Lane, Newport, TN 37821-5732
11427436        +   Jonathan Schulz, 2229 Pembroke Avenue, New Hampton, IA 50659-9052
11427437        +   Jonathan Streich, 1731 Taft Ave, A2, Oshkosh, WI 54902-3294
11427438        +   Jonathon Herrick, 714 n 5th st, Manitowoc, WI 54220-3937
11427439        +   Jonathon Jarvenpaa, 1351 Bismarck ave, Oshkosh, WI 54902-5618
11427440        +   Jonathon Ripperdan, 223 West Clark Street, Negaunee, MI 49866-1625
11427441        +   Jones Funmaker Jr., E8891 Winneshiek Dr, Wisconsin Dells, WI 53965-9798
11427442            Joni Cullen, 1023 caribe court, Janesville, WI 53545
11427443        +   Joni Grams, 641 South Margaret Street, Markesan, WI 53946-7143
11427444        +   Jonna Goede, 2005 Hyde ave, La Crosse, WI 54601-6563
11427445        +   Jonna Rusk, 100 rienow hall, Rm 1011, Iowa City, IA 52242-1200
11427446        +   Jordan Appel, 1374 S MADISON ST, Chilton, WI 53014-1639
11427449        +   Jordan Dietz, 1632 Club View Dr, Hampton, IA 50441-7463
11427450        +   Jordan Edwards, 522 McHenry Ave, Apt 309, Woodstock, IL 60098-2978
11427451        +   Jordan Endries, N8931 Wildflower Ln, Brillion, WI 54110-9134
11427452        +   Jordan Herring, 5417 W Fair St, Evansville, WI 53536-9734
11427453        +   Jordan Jungwirth, 906 W 9TH AVE, Oshkosh, WI 54902-6264
11427454        +   Jordan Karam, 5540 N. Summerland Dr., Appleton, WI 54913-8562
11427455        +   Jordan Klinker, 17818 62nd street, Becker, MN 55308-9776
11427456       #+   Jordan Krentz, 465 W Griswold Street, Apt. 1, Ripon, WI 54971-1848
11427458        +   Jordan Lefebvre, 1841 Oakview Dr, Neenah, WI 54956-1736
11427459        +   Jordan Marquardt, 2784 Fairview road, Neenah, WI 54956-9386
11427461        +   Jordan Muche, N4568 Fuzzy Ln, Campbellsport, WI 53010-1454
11427462        +   Jordan Nass, 3697 wildcat trail, 7, New franken, Wi 54229-9816
11427463        +   Jordan Pemble, 14736 fireside circle, Cold Spring, MN 56320-9757
11427464        +   Jordan Peters, 527 Walnut Court, Waverly, IA 50677-9248
11427465        +   Jordan Reynolds, 800 portage street, Houghton, MI 49931-1731
11427466        +   Jordan Sauder, 25 fairview lane, Hancock, MN 56244-9711
11427467        +   Jordan Schuhart, 4274 River St, Wabeno, WI 54566-9254
11427468       #+   Jordan Sipla, 290 Fairview Dr, 10, New London, WI 54961-9190
11427470        +   Jordan Smith, W164N5325 Creekwood Crossing, Menomonee Falls, WI 53051-0626
11427469        +   Jordan Smith, 5317 Snow Goose Bay, Sheboygan, WI 53083-1780
11427471        +   Jordan Thomas, 2530 W Glendale Ave, Appleton, WI 54914-1623
11427472        +   Jordan Wallner, 4996 Gilkeson Rd, Waunakee, WI 53597-9505
11427473        +   Jordan Wright, 3931 Alberta dr ne, RochesterR, MN 55906-3964
11427448        +   Jordan brethouwer, 1204 N 5th St, Apt 204, Sheboygan, WI 53081-3569



                      Case 20-27367-gmh                   Doc 8        Filed 11/14/20             Page 69 of 156
District/off: 0757-2                                       User: cs                                              Page 70 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                      Total Noticed: 8912
11427474        + Jordanne Stevens, 2080 pasadena dr., 1, Dubuque, IA 52001-0813
11427475        + Jorden Legreve, N7906 Maple Rd, Casco, WI 54205-9768
11427476          Jordon Hueller, N 5824 sandhill ct, Crivitz, WI 54114
11427477       #+ Jordyn Dedering, 3810 Apple Ln, Oshkosh, WI 54902-7302
11427478        + Jordyn Ellis, 5918 Harbour South Drive, Winneconne, WI 54986-8647
11427480        + Jordyn Sievert, W5842 Turnberry Dr, Menasha, WI 54952-9777
11427481        + Jordyn Snell, 140 WHITEBEAR, Negaunee, MI 49866-9678
11427482       #+ Jordyn Stephens, 321 S Kools St, Apt 5, Appleton, WI 54914-3945
11427483        + Jordyn Stettbacher, 1012 Thurke Ct, Fond Du Lac, WI 54937-1285
11427484       #+ Jordynn Giessel, 622 E Bridlewood Ln, Oak Creek, WI 53154-7911
11427485        + Jori Taylor, 12390 W. York House Rd, Waukegan, IL 60087-2074
11427486        + Jose Pulido, 676 s hawley rd, Apt 208, Milwaukee, WI 53214-1945
11427487        + Jose Rivera-Tellez, 700 N Salem Dr., 417, Hoffman Estates, IL 60169-2849
11427488        + Jose' Rodriguez, 27 camellia ct., Clintonville, WI 54929-9594
11427489        + Joseph Beagley, 1 Aladdin Cir, 10, Derry, NH 03038-4332
11427490        + Joseph Beavin, 515 Freedom RD, Edmond, OK 73025-1477
11427491       #+ Joseph Bruley, 957 William st, Menasha, WI 54952-1962
11427493        + Joseph Carlson, 1161 Canterbury Road, Green Bay, WI 54304-4149
11427494        + Joseph Casper, N5304 Hample Road, Black Creek, WI 54106-8414
11427495        + Joseph Dench, 12616 Blue Iris Lane, Plainfield, IL 60585-2858
11427496        + Joseph Desotelle, 7218 E Hilltop View Court, Maribel, WI 54227-9407
11427497       #+ Joseph Disterhaft, 231 Edgewood Ln, West Bend, WI 53095-3407
11427498        + Joseph Draucek, 1497 Belfaire Lake Trail, Dacula, GA 30019-6785
11427499        + Joseph Gauthier, 635 Elm st, Tigerton, WI 54486-9558
11427500        + Joseph J Seiltz, 1604 10th Ave., Green Bay, WI 54304-3629
11427501        + Joseph Koeune, 6761 clow Rd, Winneconne, WI 54986-9749
11427502        + Joseph Kulakowski, 42 Union St, Hartford, WI 53027-1245
11427504        + Joseph Lawson, 460 larkdale row, Wauconda, IL 60084-2824
11427506        + Joseph Lepine, 3103 Weat Street, 2, Ames, IA 50014-3575
11427507        + Joseph Manthey, 2804 25th St, Lubbock, TX 79410-2216
11427508        + Joseph Matuszak, 300 CHERRY LN, Little Chute, WI 54140-1107
11427509        + Joseph Merkatoris, 941 White Pine Ave, De Pere, WI 54115-3042
11427511        + Joseph Nykoluk, 1011 W. Peterson Ave, Unit C, Park Ridge, IL 60068-5272
11427512        + Joseph Schallock, 10220 West Parkedge Circle, Franklin, WI 53132-1234
11427513        + Joseph Schwandt, 57408 4TH ST, Calumet, MI 49913-1271
11427515        + Joseph Stockinger, 1705 Kentucky St., Oshkosh, WI 54901-2951
11427516        + Joseph Stutz, 7766 red bank rd, Suring, WI 54174-9520
11427517        + Joseph Terrien, 5522 Damsel Ct, Denmark, WI 54208-9754
11427519        + Joseph Weber, 57380 240th, Wells, MN 56097-3930
11427492        + Joseph cardinal, 4946 Lade Beach Road, Little Suamico, WI 54141-9039
11427521       #+ Josephine O neal, 609 Menasha St, Reedsville, WI 54230-9306
11427522        + Josey Peterson, 203 North Barnes Street, What Cheer, IA 50268-7712
11427523        + Josh Agius, 6102 balmoral way, Commerce Township, MI 48382-4892
11427524        + Josh Arnett, 205 S. Main St., Hammond, IL 61929-7129
11427525       #+ Josh Baumhardt, 4149 Scarborough Drive, Richfield, WI 53076-9609
11427526        + Josh Bertrand, 1709 Pine Tree Ln, Luxemburg, WI 54217-1375
11427527        + Josh Bestul, 2279 w Pershing st, 18, Appleton, WI 54914-6044
11427528        + Josh Bohn, 6343 Scenic Drive East, West Bend, WI 53095-3516
11427529        + Josh Caudle, 8140 Galaxy Rd., Minocqua, WI 54548-8917
11427530        + Josh Coonen, 2356 sunfield drive, Pulaski, WI 54162-8916
11427531        + Josh Dapoz, 417 14th Ave, Norway, MI 49870-1078
11427532        + Josh Dusel, 913 Irish Rd, Apt 10, Neenah, WI 54956-1781
11427533        + Josh Eckert, N8745 Co. Rd. 577, Stephenson, MI 49887-8332
11427534        + Josh Ferguson, 2224 Hilldale Circle, Stoughton, WI 53589-4679
11427537        + Josh Frank, 1213 Dove St, Oshkosh, WI 54902-3305
11427538       #+ Josh Freeman, 3290 N Martha St., #83, Sioux City, IA 51105-2264
11427539        + Josh Frydrych, 2719 W Hwy Dr, Appleton, WI 54914-1535
11427540        + Josh Hames, 1961 GREENTREE DR, PLOVER, WI 54467-2309
11427542        + Josh Huston, 311 England St, Apt 3, Cambridge, WI 53523-9260
11427543        + Josh Kent, N1526 Winchester rd, Hortonville, WI 54944-9686
11427544        + Josh Kern, 717 North Wilshire Lane, Arlington Heights, IL 60004-5858
11427545        + Josh Killerlain, N5546 star branch rd, Pardeeville, WI 53954-9546
11427546        + Josh Klemm, 6076 Naples Lane, Winneconne, WI 54986-9791



                     Case 20-27367-gmh                   Doc 8       Filed 11/14/20          Page 70 of 156
District/off: 0757-2                                         User: cs                                                 Page 71 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                         Total Noticed: 8912
11427547        +   Josh Laffin, 923 Plumer Street, Wausau, WI 54403-6363
11427548        +   Josh Longtin, W494 hillside drive, De Pere, WI 54115-8525
11427549        +   Josh Lyons, 1104 Breezewood Lane, Unit 5, Neenah, WI 54956-4685
11427550        +   Josh Mason, 54 Pearl St, Clintonville, WI 54929-1261
11427551        +   Josh Mickelson, 3191 happy valley road, Sun Prairie, WI 53590-9449
11427552        +   Josh Noeska, 2914 Avalon Court, Elgin, IL 60124-8057
11427553        +   Josh Oakley, 1325 Buchanan Rd., Kaukauna, WI 54130-3819
11427556        +   Josh Sachse, 5608 Chime Lane, Sheboygan, WI 53081-9000
11427558        +   Josh Schoonover, 440 Washington Street, Fort Atkinson, WI 53538-1433
11427559        +   Josh Seefeldt, W5487 Seefeldt Ln, Peshtigo, WI 54157-9679
11427560        +   Josh Smith, W168 N9307 Grand Ave, Menomonee Falls, WI 53051-1458
11427561        +   Josh Sorvala, 1105 western trail, Mukwonago, WI 53149-1041
11427562        +   Josh Thompson, 2133 Granger Road, Manitowoc, WI 54220-1714
11427564        +   Josh Vandenwildenberg, 1203 Hewitt St, Neenah, WI 54956-2846
11427565        +   Josh Wegner, 1439 1ST AVE N, Park Falls, WI 54552-9765
11427568        +   Joshua Baker, 401 w south st, Loyal, WI 54446-9508
11427569        +   Joshua Bauling, 703 4th St, Brodhead, WI 53520-1137
11427571        +   Joshua Bornbach, 1935 South Bouten Street, Appleton, WI 54915-1264
11427572        +   Joshua Burnett, W5919 Mariner Hills Trail, Elkhorn, WI 53121-2543
11427573        +   Joshua Chorey, 602 W STATE ST, CHEBOYGAN, MI 49721-1551
11427574        +   Joshua Danielson, 1225 sims street, Ridgecrest, CA 93555-8823
11427575        +   Joshua Dart, 8175 S. Oakwood Ave, Neenah, WI 54956-9540
11427576        +   Joshua David, 1001 EAST FRANCES ST, APPLETON, WI 54911-3134
11427577            Joshua Desotelle, 3501 N Grandview Dr, Milton, WI 53563
11427578        +   Joshua Dziaba, 12524 W Moorland Dr, Homer Glen, IL 60491-7960
11427579        +   Joshua Eldridge, 1710 Westminster Drive, Apt 9, Green Bay, WI 54302-5702
11427580        +   Joshua H. Tepolt Joshua H. Tepolt, 929 W. Bell ave, Appleton, WI 54914-2755
11427581            Joshua Hall, 3807 catewright rd, Seymour, TN 37865
11427582        +   Joshua Harder, 7962 County Rd M, Browntown, WI 53522-9607
11427583        +   Joshua King-hage, 5470 Highway 210, Cromwell, MN 55726-8128
11427585        +   Joshua Miller, 50 Woodridge Lane, Inver Grove Heights, MN 55077-1431
11427584            Joshua Miller, 112 Queensway Drive PO BOX 354, St Jacobs ON N0B2N0
11427586        +   Joshua Peterson, N1509 State Highway M35, Menominee, MI 49858-9558
11427587        +   Joshua Pillath, N3623 lepinsky ln, Peshtigo, WI 54157-9403
11427588        +   Joshua Rybacki, 1684 Huckleberry Ave, 205, Omro, WI 54963-1845
11427589        +   Joshua Schott, 2530 Sun Ter, Green Bay, WI 54311-5252
11427590        +   Joshua Schroetter, 1101 E Taft Ave, Appleton, WI 54915-2510
11427591        +   Joshua Schuster, 2601 Appian Way, Green Bay, WI 54302-4909
11427593        +   Joshua Strean, 92 E 13th St, Fond Du Lac, WI 54935-5063
11427594        +   Joshua Styer, 17617 Nachtwey Rd, Maribel, WI 54227-9585
11427595        +   Joshua Tessmer, 2000 Lewis st, Marinette, WI 54143-2246
11427596        +   Joshua Vaile, 3095 River Forrest Hills Dr, Pulaski, WI 54162-8959
11427597        +   Joshua Van Straten, p.o. box 144, Shiocton, WI 54170-0144
11427598        +   Joshua Verheyen, 2106 Canyonland dr, Green Bay, WI 54311-6318
11427599       #+   Joshua Wine, 3568 driscoll rd, 1, Rhinelander, WI 54501-3681
11427600        +   Joshua Woodward, 722 EAST RD, Heuvelton, NY 13654-3163
11427601        +   Joshua Ybarra, 4015 Emerson Rd, Sterling, IL 61081-8413
11427602        +   Josiah Manteufel, 1312 HAZEL ST, OSHKOSH, WI 54901-4024
11427603        +   Josie Buege, 1 TRIANGLE CT TRLR 34, Osage, IA 50461-1152
11427604        +   Josie Stahmann, N8976 Schultz Rd., Van Dyne, WI 54979-9412
11427605        +   Josie Stuettgen, 5717 Hickory Knoll Drive, West Bend, WI 53095-9136
11427606        +   Joslynn Gust, 1810 e becker rd, Marshfield, WI 54449-2407
11427607        +   Josue Valenzuela, 1723 Jordan Avenue, New Holstein, WI 53061-1638
11427608        +   Jovick Nemetz, 2289 Lasee Rd, De Pere, WI 54115-9663
11427609        +   Joy Schaefer, 45 W. 14th. Ave., Oshkosh, WI 54902-6501
11427610        +   Joy Schleis, 17814 Cty Hwy B, Mishicot, WI 54228-9721
11427611        +   Joyce Laedtke, 752 S. Keller Park Drive, Appleton, WI 54914-8545
11427612        +   Jscob Newhouse, 705 Joshua st, Kaukauna, WI 54130-3837
11427613       #+   Juan barboza, 105 E Liberty St, Apt A, Berlin, WI 54923-1220
11427614        +   Judith Edge, W2618 Story Creek Cir, Belleville, WI 53508-8702
11427615        +   Judy Casarez, 824 County Rd RR, Cedar Grove, WI 53013-1490
11427617        +   Judy Patz, 622 N Division St., Appleton, WI 54911-4615
11427618        +   Julia Belyeu, 505 Herman St, Iron Ridge, WI 53035-9501



                      Case 20-27367-gmh                   Doc 8        Filed 11/14/20             Page 71 of 156
District/off: 0757-2                                       User: cs                                                Page 72 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                        Total Noticed: 8912
11427619        +   Julia Gohde, 3920 Highland Shore Lane, Oshkosh, WI 54904-9331
11427620        +   Julia Johnson, 100 Oak View Drive, Negaunee, MI 49866-9403
11427621        +   Julia Kaasa, 908 NE 11th Ave, Unit 27, Grand Rapids, MN 55744-3062
11427622        +   Julia Perock, 1365 Orlando dr., Green Bay, WI 54313-5364
11427623       #+   Julia Russ, W7640 River Rd, Oakfield, WI 53065-9544
11427624        +   Julia Smith, 2252 w Seneca dr, Appleton, WI 54914-6804
11427625        +   Julia Zipoy, 14140 Badger Rd, Kimball, MN 55353-9665
11427627        +   Julian Mendoza, 317 W Waupaca Street Apt. A, New London, WI 54961-1243
11427628        +   Julianne Lacanne, N6437 county road 577, Wallace, MI 49893-9343
11427629        +   Julie Ahrens, 1521 Lucerne dr, Menasha, WI 54952-1652
11427630        +   Julie Applegate, 14 haysland rd, Petersburg, TN 37144-7774
11427632        +   Julie Besaw, E8419 Ebert Road, New London, WI 54961-8614
11427633       #+   Julie Bishop, 3216 Blueberry Lane, Appleton, WI 54915-7220
11427635        +   Julie Covelli, 4609 73rd St, Kenosha, WI 53142-3708
11427636        +   Julie Degrave, N14141 CR 551, Wilson, MI 49896-9631
11427637        +   Julie Eggebrecht, 174821 Hoot Owl Dr, Ringle, WI 54471-6197
11427638        +   Julie Fischer, 1704 Yorkshire Ave, Kaukauna, WI 54130-2920
11427639        +   Julie Guetzke, 1121 4th Street, Kiel, WI 53042-1145
11427641       #+   Julie Herbst, 595A VETERANS CIRCLE, Campbellsport, WI 53010-2238
11427642        +   Julie Higgins, 3586 Church Rd, Green Bay, WI 54311-7312
11427643        +   Julie Hintz, W2396 County Rd EE, Seymour, WI 54165-8100
11427644        +   Julie James, 847 Carissa Ct, Omro, WI 54963-2009
11427645        +   Julie Johnson, W2425 BLOCK RD, Appleton, WI 54915-9448
11427646        +   Julie Koski, 3990 Country Lane, Rock, MI 49880-9503
11427648        +   Julie Meert, 1726 14th Avenue, Green Bay, WI 54304-3722
11427649        +   Julie Meinert, W1481 MEINERT RD, Malone, WI 53049-1541
11427650        +   Julie Payer, PO Box 646, Sheffield, IA 50475-0646
11427651        +   Julie Peterson, 571 S 9th Street, De Pere, WI 54115-3824
11427652        +   Julie Pfaff Anderson, 4104 county highway I, Sparta, WI 54656-6574
11427653        +   Julie Price, 1202 n 18th st, Manitowoc, WI 54220-2624
11427654        +   Julie Przesmicki, 125 N 121st Street, Wauwatosa, WI 53226-3801
11427655        +   Julie Ripp, W6029 Moonflower Drive, Appleton, WI 54915-7440
11427656        +   Julie Roseberry, PO Box 34, Friendship, WI 53934-0034
11427657        +   Julie Routhieaux, 901 Carol Lynn Dr, Little Chute, WI 54140-2412
11427658        +   Julie Ruther, 11625 Laurie Dr, Wheatfield, IN 46392-7370
11427659        +   Julie Schmitt, 1023 Traboh Ct, De Pere, WI 54115-9041
11427660       #+   Julie Sprangers, 2600 Bellevue Sr, Green Bay, WI 54311-5634
11427662        +   Julie Steger, 6088 County Road D, West Bend, WI 53090-9348
11427664        +   Julie Thomas, 1369 Orchid Lane, Green Bay, WI 54313-5913
11427665        +   Julie Timm, 2225 Trailside Lane, De Pere, WI 54115-7133
11427666        +   Julie Trzebiatowski, 107 Hidden Ridges Way, Combined Locks, WI 54113-1335
11427667        +   Julie Warax, 425 E Pershing Street, Appleton, WI 54911-2865
11427669        +   Julie Wolf, Po box 752, Burlington, WI 53105-0752
11427670        +   Julie Zietlow, 10329 W Calumet Rd, Milwaukee, WI 53224-3209
11427671        +   Julie Zwiers, W9282 Hunters Road, Hortonville, WI 54944-9206
11427672       #+   Juliet Brossman, 623 E Randall St, Shawano, WI 54166-2609
11427673        +   June Marx, 8935 Highland Dr, Kewaskum, WI 53040-9436
11427674        +   June Schumacher, 307 East Wolf River Avenue, New London, WI 54961-1556
11427675        +   Juregen Gieske, W128N6212 River Heights Drive, Menomonee Falls, WI 53051-6075
11427676        +   Justice Bohl, 129 S State St, Waupun, WI 53963-1958
11427677        +   Justice Chavie, 934 3rd St W, Hastings, MN 55033-1014
11427679       #+   Justin Anderson, 500 3rd Ave N, B, Clear Lake, IA 50428-1607
11427680        +   Justin Beck, 534 Vanderbilt St, Fairfax, IA 52228-4711
11427681        +   Justin Bluemke, W7310 Hillside Dr, Shawano, WI 54166-6616
11427682        +   Justin Boedecker, 14 Prescott st, Elkhorn, WI 53121-1819
11427683        +   Justin Brah, 107 E Mary st, Apt. 1, Bessemer, MI 49911-1439
11427684        +   Justin Brown, 13522 east rd, Montrose, MI 48457-9338
11427685        +   Justin Burt, 128 Chippewa drive, Sheboygan Falls, WI 53085-1824
11427686        +   Justin Cain, P.O. Box 242, Big Bay, MI 49808-0242
11427687        +   Justin Capelle, 1697 Princeton Place, 11, Green Bay, WI 54302-5495
11427688        +   Justin Damm, 15973 150th st, Wellsburg, IA 50680-7531
11427689        +   Justin Daniel, 527 N 3rd Ave E, #2, Duluth, MN 55805-3105
11427690        +   Justin Fassbender, N6479 Town Hall Road, Mayville, WI 53050-2657



                      Case 20-27367-gmh                 Doc 8       Filed 11/14/20             Page 72 of 156
District/off: 0757-2                                User: cs                                          Page 73 of 154
Date Rcvd: Nov 12, 2020                             Form ID: 309C                                  Total Noticed: 8912
11427691        +   Justin Fisher, 306 Garfield Ct, Little Chute, WI 54140-2053
11427692        +   Justin Girard, 1222 E Crocker St, Wausau, WI 54403-2324
11427693        +   Justin Haig, 209 Knapp St., Oshkosh, WI 54902-5706
11427694        +   Justin Hamm, 240 Vista Ct, Springtown, TX 76082-3128
11427695        +   Justin Hanson, 1407 5th ave nw, Watertown, SD 57201-2140
11427696        +   Justin Hauert, 750 23rd ave n, South Saint Paul, MN 55075-1321
11427697        +   Justin Heil, 12221 Winter Park Place, Eagle River, AK 99577-7698
11427698        +   Justin Hess, 3276 Howard Ave, Stevens Point, WI 54481-5613
11427700        +   Justin Kahler, 1215 Glenayre Drive, Neenah, WI 54956-4209
11427701        +   Justin Kain, 403 Sportsman rd, Pickett, WI 54964-9565
11427702        +   Justin Kaipio, 25407 Portland Street, Calumet, MI 49913-1652
11427703       #+   Justin Kalcich, 1 Park Ave APT 205, Calumet, MI 49913-1829
11427704        +   Justin Kleiber, 1500 Koch st, Pekin, IL 61554-5942
11427707        +   Justin Lawrence, 24 ash St., Momence, IL 60954-1661
11427708        +   Justin Leveillee, 2081 Jenny ct, Pulaski, WI 54162-9421
11427709        +   Justin Marchand, 1300 alpine dr, 407, Green Bay, WI 54311-4521
11427710        +   Justin Mathias, 33 Myrna Jane Dr, Oshkosh, WI 54902-7325
11427711        +   Justin Mazza, 1501 West Birdsong Drive, C11, Oak Creek, WI 53154-8433
11427712        +   Justin Menor, 3331 carney ave, marinette, WI 54143-1927
11427713        +   Justin Noe, 1367 W Hiawatha Dr, Appleton, WI 54914-6917
11427715        +   Justin OConnell, 613 London St, Menasha, WI 54952-2819
11427714        +   Justin Oaks, 1223 Armory Pl., Oshkosh, WI 54902-6115
11427716        +   Justin Poublon, 3301 Mockingbird Way, Oshkosh, WI 54904-7339
11427717        +   Justin Riek, 1550 S HURON RD, 10, Green Bay, WI 54311-8070
11427718        +   Justin Robinson, 980 Glenbrook Ave N, Saint Paul, MN 55128-7405
11427719        +   Justin Ruff, 518 York Street, Beaver Dam, WI 53916-1730
11427721        +   Justin Seehawer, 1519 E GUNN ST, Appleton, WI 54915-2739
11427722        +   Justin Sinjakovic, N2291 County Road SS, Campbellsport, WI 53010-3448
11427723        +   Justin Smith, 1200 PARK AVE, Oconto, WI 54153-2028
11427725        +   Justin Smith, Po box 113, Van Dyne, WI 54979-0113
11427724        +   Justin Smith, 224 Broadway Street, Fond Du Lac, WI 54937-1114
11427726        +   Justin Ukasick, 915 Minnesota ave, 8, South Milwaukee, WI 53172-2149
11427727       #+   Justin Van Horn, 315 1st St S, 307, Newton, IA 50208-3842
11427729        +   Justin Wampole, 15941 Durand ave lot 90c, Union Grove, WI 53182-9544
11427730        +   Justin Zilisch, 205 Joseph court, 9, Neenah, WI 54956-6413
11427731       #+   Justina Kabanuk, 630 N Spring St, 5, Port Washington, WI 53074-9668
11427732        +   Justine Debish, 778 Security Dr., Apt. C105, Fond Du Lac, WI 54935-8144
11427733        +   Justine Moulton, 4448 221st st n, Forest Lake, MN 55025-5509
11427734        +   Justine Oswald, N2212 Hwy 188, Lodi, WI 53555-9302
11427735        +   Justyne Lucero, PO BOX 28, Dulce, NM 87528-0028
11427736        +   K Thomae, 1563 Oriole Dr, Hartford, WI 53027-2765
11427788        +   KAREN BORST, 29 W MELVIN AVE, Oshkosh, WI 54901-3714
11427791        +   KAREN GEIGER, N2849 SLEEPY CREEK DR, Kaukauna, WI 54130-9765
11427793        +   KAREN KARLS, N4378 HWY 55, Chilton, WI 53014-9456
11427798        +   KAREN LARSON, 80 THACKERY DR, Oshkosh, WI 54904-7144
11427802        +   KAREN MICHELLE BONLANDER ROSKOM, 1310 STARVIEW LN, Green Bay, WI 54313-7137
11427910        +   KATHY BEHN, E4632 MEADOW LN, Waupaca, WI 54981-9029
11427912        +   KATHY BROCKMAN, N3940 CONRAD ST, Kaukauna, WI 54130-7527
11427915        +   KATHY JENQUINE, W1169 CTY RD HH, Brownsville, WI 53006-1410
11427929        +   KATHY WOELFEL, 139 FILMORE ST, Fredonia, WI 53021-9435
11428044            KDCZ Townsquare Media Rochester, 122 4th Street, Rochester, MN 55901
11428056        +   KEITH DANTES, 711 Wells, Iron Mountain, MI 49801-6821
11428063        +   KEITH WICK, 1212 CIRCLE DR, Green Bay, WI 54313-5808
11428117        +   KELLY VORACHEK, N1053 HWY 41, Menominee, MI 49858-9689
11428187        +   KERRY MCKEOWN, 65 S ELM ST, Oconomowoc, WI 53066-2630
11428215        +   KEVIN MALAK, 232862 Pebblestone Rd, Wausau, WI 54403-7233
11428263        +   KIM DUNHAM, 2253 W SENECA DR, Appleton, WI 54914-6805
11428266        +   KIM HOLLINGSWORTH, 615 5th st, Menasha, WI 54952-2307
11428269        +   KIM LARSEN, 1151 BOND ST, Green Bay, WI 54303-4040
11428289        +   KIMBERLY COOLEY, 1243 grant st, Green Bay, WI 54303-1944
11428357        +   KRISTI LAU, N8045 BORNEMANN LN, Hilbert, WI 54129-9328
11428374        +   KRISTIN SOSDIAN, 2011 ASHLAND ST, Oshkosh, WI 54901-2305
11428392        +   KRISTINE JARONA, N2600 N Kohn rd, Reeseville, WI 53579-9740



                      Case 20-27367-gmh           Doc 8     Filed 11/14/20        Page 73 of 156
District/off: 0757-2                                     User: cs                                                       Page 74 of 154
Date Rcvd: Nov 12, 2020                                  Form ID: 309C                                               Total Noticed: 8912
11428396        +   KRISTINE NATH, 4095 CHERRY RD, Sturgeon Bay, WI 54235-8977
11428407        +   KRISTY WYCKOFF, 3054 CONESTA DR, Green Bay, WI 54311-4902
11428419        +   KURT BRELLENTHIN, N6799 GILBERT ST, Elkhorn, WI 53121-3511
11428428        +   KURT WENZEL, 1407 MARTINGALE LN, Neenah, WI 54956-1194
11428454        +   KYLE KLUG, 101 W SMITH AVE, Oshkosh, WI 54901-1969
11428457     ++++   KYLE LEWIS, 150316 KNOWLTON RD, MOSINEE WI 54455-7471 address filed with court:, Kyle Lewis, 716 Knowlton Rd., Mosinee,
                    WI 54455
11427737        +   Kade Van Asten, 1902 Schumacher Lane, Little Chute, WI 54140-2669
11427739        +   Kaden Callaway, 820 Stark St, Wausau, WI 54403-3627
11427740        +   Kaila Keplin, W14359 Hwy 44, Brandon, WI 53919-9741
11427741        +   Kailee Whitney, 103 Kimberry Court, Rolling Meadows, IL 60008-2233
11427742        +   Kailey Bath, N1527 County Road GG, Kaukauna, WI 54130-8260
11427743        +   Kailey Nelson, 7833 South Lathers Road, Beloit, WI 53511-8761
11427744        +   Kailey Wornardt, W2417 Haven Drive, Campbellsport, WI 53010-3016
11427745        +   Kailie Sweeney, 5949 hwy a, Brooklyn, WI 53521-9455
11427746        +   Kaily Knappenberger, 123 West Huron St, Apt C, Berlin, WI 54923-1530
11427747        +   Kaily McAuliffe, 814 N. 113 St, Milwaukee, WI 53226-3726
11427748        +   Kaiti Gorman, N92W25030 Blue Heron Dr, Sussex, WI 53089-1006
11427750        +   Kaitlin Arvey, 4968 lumberman lane, Muskegon, MI 49442-2932
11427751        +   Kaitlin Taddy, 406 S 5th Street, Reedsville, WI 54230-9756
11427752        +   Kaitlin Young, 714 Meadow Crossing Trail, Roscoe, IL 61073-6613
11427753        +   Kaitlyn Brabbit, 1331 Bellevue st, lot 236, Green Bay, WI 54302-2146
11427754        +   Kaitlyn Brunken, 55 Harrison Lane, Reedsburg, WI 53959-2500
11427755        +   Kaitlyn Guelig, 222 Rose Avenue, Fond Du Lac, WI 54935-3529
11427756        +   Kaitlyn Immel, 633 Milwaukee St, Lomira, WI 53048-9520
11427757        +   Kaitlyn Kingsbury, 325 woodford dr, West Bend, WI 53090-1193
11427758        +   Kaitlyn Leitheiser, 875 Odawa Circle, Kewaskum, WI 53040-9359
11427759        +   Kaitlyn Ludtke, 210 Copper St, #6, Hurley, WI 54534-1377
11427760        +   Kaitlyn Pope, 33 parkview dr, Appleton, WI 54913-9507
11427761        +   Kaitlyn Regenfuss, W5524 Hickory Dr, Appleton, WI 54915-9355
11427762       #+   Kaitlyn Sherbo, 1787 Park Ave, Apt #7, Plover, WI 54467-4312
11427763        +   Kaitlyn Waller, 219 north dousman, Prairie Du Chien, WI 53821-1201
11427764        +   Kaitlyn Wiese, N7661 County Road M, Rosendale, WI 54974-9789
11427766        +   Kaitlynn Bentle, W6501 Midway Rd, Hortonville, WI 54944-8302
11427767        +   Kaitlynn Lehman, 3124 Blaine Street, Apt 5, Stevens Point, WI 54481-5357
11427768       #+   Kalee Henderson, 305 Washington Ave, Sauk City, WI 53583-1129
11427769        +   Kali Enstad, 528 8th Ave South, A, Saint Cloud, MN 56301-4221
11427770        +   Kali Knoll, 408 floral drive nw, Cedar rapids, IA 52405-3485
11427771        +   Kalista Smit, 715 Nakoma Ave, Fond Du Lac, WI 54935-6237
11427772        +   Kalli Wiechman, 766 Hampton Ave, Fond Du Lac, WI 54935-6561
11427773        +   Kallie Knueppel, 215 Westridge Pkwy, Verona, WI 53593-8332
11427774        +   Kallie Moderson, 350 S Green Bay Rd, Neenah, WI 54956-2351
11427775        +   Kalynda Mcglothlin, 1147 w 7th ave, Oshkosh, WI 54902-5737
11427776        +   Kamara Zeise, 2670 SHERRY LANE, Green Bay, WI 54302-4849
11427777        +   Kameron Lord, 1002 N Morrison Street, Appleton, WI 54911-4948
11427778        +   Kami Counter, 823 3rd St N, Sartell, MN 56377-1751
11427779        +   Kammi Waters, 1729 CROOKED AVE, Holmen, WI 54636-8636
11427780        +   Kamryn Griswold, W310 S2851 Wild Rose Lane, Waukesha, WI 53188-9131
11427781        +   Kamryn Stich, 5715 Old Coach Road, Wausau, WI 54401-3998
11427782        +   Kara Block, W4121 County Road E, Berlin, WI 54923-8754
11427783        +   Kara Clark, 810 Greenfield Trail, Oshkosh, WI 54904-8006
11427784       #+   Kara Nagorny, 4429 Sherman Road, Oshkosh, WI 54901-1452
11427785        +   Kara Papendorf, 1104 Lawndale Dr, Menasha, WI 54952-2045
11427786        +   Karen Bartels, 7850 Island Aire Rd, Ripon, WI 54971-9611
11427789        +   Karen Christian Honsinger, 945 freedom avenue, Oshkosh, WI 54901-0742
11427790        +   Karen Duel, W9277 Rose Eld Road, Eldorado, WI 54932-9691
11427794        +   Karen Kaster, 1349 South 9th St, De Pere, WI 54115-4213
11427795        +   Karen Koch, 545A South 30th Street, Manitowoc, WI 54220-3607
11427796        +   Karen Koehler, 1187 ARROWHEAD TRL, Nekoosa, WI 54457-8042
11427797        +   Karen Kubitz, 224486 Sattler Ln, Ringle, WI 54471-5882
11427799        +   Karen Letourneau, W5099 Valley Creek Road, Fond Du Lac, WI 54937-7910
11427800        +   Karen Martin, 67 Sibley St, Fond Du Lac, WI 54935-2372
11427801        +   Karen Mavis, 5865 W Edgerton Ave, Milwaukee, WI 53220-4923




                      Case 20-27367-gmh                Doc 8      Filed 11/14/20            Page 74 of 156
District/off: 0757-2                                       User: cs                                                 Page 75 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                         Total Noticed: 8912
11427803        +   Karen Robaidek, N2789 S. Broadway Road, Bonduel, WI 54107-9180
11427804        +   Karen Rowen, 264 Jasmine Dr, Berlin, WI 54923-9161
11427805        +   Karen Zarling, N10555 Klemp rd, Clintonville, WI 54929-8723
11427806        +   Karessa Lyle, 451 pirate cove, Hiawatha, IA 52233-1048
11427807        +   Kari Bohlman, 415 CENTER ST, Randolph, WI 53956-1302
11427808            Kari Check, 4008 Wagon Wheel Rd, Manitowoc, WI 54220
11427809        +   Kari Freis, 10410 Westview Road, Newton, WI 53063-9506
11427810        +   Kari Gatterman, 1753 Dixie Avenue, PO Box 791, Friendship, WI 53934-0791
11427811        +   Kari Heikkinen, Po box 221, Mohawk, MI 49950-0221
11427812        +   Kari Kessel, 2924 Waubesa Ave, Madison, WI 53711-5958
11427813        +   Kari Lang, 1549 Cardnial Lane, Green Bay, WI 54313-7116
11427814        +   Kari Moede, 1115 E FILLMORE ST, MARSHFIELD, WI 54449-3031
11427815        +   Kari Ness, 6630 Wintergreen Trail, Sobieski, WI 54171-9628
11427816        +   Kari Slager, W8095 Prairie Rd, Oakfield, WI 53065-9532
11427817        +   Kari Vonderloh, 4409 Eureka Rd, Omro, WI 54963-9615
11427818        +   Karianna Otter-giese, 9134 County Road B, Amherst, WI 54406-9022
11427820        +   Karina Nivelo, 50 Hilltop Ln, 108, Mankato, MN 56001-5622
11427821        +   Karina Zacharias, 74 E Summit st, Markesan, WI 53946-8564
11427822        +   Karissa Brunette, 2909 N 88th St, Milwaukee, WI 53222-4699
11427823        +   Karissa Feder, W920 Spring Grove rd, Ripon, WI 54971-8643
11427825        +   Karissa Juckem, N4897 Hwy 57, Chilton, WI 53014-9111
11427826        +   Karissa Verhasselt, 2051 Foxland Street, Kaukauna, WI 54130-3946
11427827        +   Karl Priem, 609 S Lafayette st, Shawano, WI 54166-2813
11427828        +   Karl Schmitz, 2334 QF Lane, Madrid, IA 50156-7468
11427829        +   Karla Goyke, 1231 Faust Ave, Oshkosh, WI 54902-5649
11427830       #+   Karla Jepson, 945 Gail Ave, Neenah, WI 54956-3719
11427831        +   Karla Price, 1531 E. Frances St, Appleton, WI 54911-3338
11427832        +   Karla Semenak, N10768 Prospect Dr, Bessemer, MI 49911-9711
11427833        +   Karla Sendelbach, w1202 county road KK, Kaukauna, WI 54130-8409
11427834       #+   Karlee Ellis, N6081 Robin Ln, Green Lake, WI 54941-9484
11427835        +   Karlee Kreuzer, s2240 wing hollow road, Chaseburg, WI 54621-7528
11427836        +   Karlee Kuntze, W5149 County Road 366, Daggett, MI 49821-9618
11427837       #+   Karley Hall, 316 Lorraine dr, Freeport, IL 61032-3018
11427838        +   Karli Radeka, 2728 County L, Tomahawk, WI 54487-9318
11427839        +   Karlie5 Volk, 435 Grede Rd, Three Lakes, WI 54562-9399
11427840        +   Karly Hartjes, 409 Appletree Lane, Little Chute, WI 54140-2650
11427841        +   Karlyn Raddatz, 510 S Chain Dr, Appleton, WI 54915-1436
11427842        +   Karrie Christian, 1509 Katie Ct, New London, WI 54961-2282
11427843       #+   Karrie Kadolph, W8604 Hillview Rd, Hortonville, WI 54944-9368
11427845        +   Karsten Varecha, 738 Michigan Ave., Apt. 1, Ontonagon, MI 49953-1258
11427846        +   Kasandra Lehmann, Po box 114, Saint Nazianz, WI 54232-0114
11427847        +   Kasee Flewellin, 2215 Derby Ln, Belvidere, IL 61008-9123
11427848        +   Kasey Behring, 1169 Riverview Street, Rogers City, MI 49779-1132
11427849        +   Kasey Connor, 916 North Ave, Des Plaines, IL 60016-3220
11427850        +   Kasey Helmich, W4981 Golf Course Rd., Sherwood, WI 54169-9618
11427851       #+   Kasey Obrien, 1022 s 23rd st, Apt b, South Bend, IN 46615-1729
11427852        +   Kassandra Wondra, 21 Manor Hill Dr, Eden, WI 53019-1103
11427853        +   Kassie Brugman, 6952 S St Rd 213, Beloit, WI 53511-9498
11427854       #+   Kastyn Hebbe, W5269 State Rd 106, Fort Atkinson, WI 53538-9618
11427855        +   Kat Bicknese, P.o.box 161, Wykoff, MN 55990-0161
11427856        +   Kat Hardie, 707 monitor st, La Crosse, WI 54603-3138
11427857        +   Kat Williams, W136n6609 Cobblestone Drive, Menomonee Falls, WI 53051-6064
11427859        +   Kate Bertog, 7849 46th ave, Kenosha, WI 53142-4262
11427860        +   Kate Cera, 2051 muirwood ct, Green Bay, WI 54313-4544
11427861        +   Kate Dietzen, 3412 Dekalb ln, Neenah, WI 54956-9045
11427862        +   Kate Dobberstein, 1151 Barbary Ln, Winneconne, WI 54986-9660
11427863        +   Kate Frank, 2307 Gringotts Way, De Pere, WI 54115-9238
11427864        +   Kate Grusczynski, 1080 E Sunnyview RD, Oshkosh, WI 54901-1332
11427866        +   Kate Lindahl, 580 Spruce Street, Paynesville, MN 56362-2041
11427867        +   Kate Nault, 422 Hawk St, Oshkosh, WI 54902-4230
11427868        +   Kate Withey, 5627 county Line Road, Eau Claire, WI 54703-9665
11427870        +   Katelyn Berger, po box 1011, Woodruff, WI 54568-1011
11427871        +   Katelyn Butters, 226 Pheasant Lane, West Bend, WI 53090-7501



                      Case 20-27367-gmh                 Doc 8       Filed 11/14/20              Page 75 of 156
District/off: 0757-2                                        User: cs                                                Page 76 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                        Total Noticed: 8912
11427872        +   Katelyn Hansmann, 5810 Murray St, New Berlin, WI 53151-8748
11427873        +   Katelyn Jashinsky, 703 West 2nd Street, Shawano, WI 54166-1924
11427874        +   Katelyn Krueger, PO Box 21, Wyocena, WI 53969-0021
11427875        +   Katelyn Losee, 1332 n 10th ave, West Bend, WI 53090-1814
11427876            Katelyn Soltis, 126 West Juneau Street, Apt A, Jackson, WI 53037
11427877        +   Katelyn Tarwater, 9090 Esther Rd, Carthage, MO 64836-4102
11427878        +   Katelyn Van Swol, 13215 Old Hwy 11, Sturtevant, WI 53177-2556
11427879        +   Katelyn Yute, 214 Karin Drive, North Prairie, WI 53153-9722
11427881        +   Katelynn Martorana, 435 East Parkway Estates Dr, Oak Creek, WI 53154-4524
11427882        +   Katey Burns, 1225 Hill and Dale rd., Apt #05, Plymouth, WI 53073-4097
11427883        +   Katey Heimerl, 2178 Crary St, Green Bay, WI 54304-4812
11427884        +   Katharine Martin, 2539 Woodale Ave, 2, Green Bay, WI 54313-6897
11427885        +   Katherin Maddix, N4286 Deer Trail, White Lake, WI 54491-9216
11427886            Katherine Ewanochko, 305 Mercy street, 38, Selkirk MB R1A 2E3
11427888        +   Katherine Horn, 779 Neumeyer Lane, Brillion, WI 54110-9314
11427889        +   Katherine Reilly, 4495 Soda Creek Rd. Apt. A, Oshkosh, WI 54901-1021
11427890        +   Katherine Stokes, 4495 Ridge Road, Kewaskum, WI 53040-9482
11427891        +   Katherine Wildman, 230 Timberlane Dr, Palatine, IL 60067-2756
11427892        +   Katherine Wolff, 2119 N Appleton St, Appleton, WI 54911-2020
11427893        +   Kathie Zimmel, N8712 Nitschke Rd, Van Dyne, WI 54979-9731
11427894        +   Kathleen Flannery, 1533 Highland Ave, Wilmette, IL 60091-2407
11427895        +   Kathleen Foti, 4716Saddle Street, Loves Park, IL 61111-5309
11427897        +   Kathleen Larson, 812 West Cecil St, Neenah, WI 54956-3718
11427896        +   Kathleen Larson, 218 W. 9th Street, Kaukauna, WI 54130-2716
11427898        +   Kathleen Morris, N3141 Seward Heights Rd, Peshtigo, WI 54157-9638
11427899        +   Kathleen Noonan, 3324 WALNUT ST NE, Saint Petersburg, FL 33704-2353
11427900        +   Kathleen Treichel, 1055 Woodcrest Dr, Fond Du Lac, WI 54935-8043
11427901        +   Kathleen Vanleur, 712 s Theodore st, Appleton, WI 54915-3311
11427902        +   Kathrine Griswold, W323N8192 Northcrest Dr, Hartland, WI 53029-9746
11427904        +   Kathryn Grodi, 212 West Lyons, Rio, WI 53960-9626
11427905        +   Kathryn Kinney, N582 Military Road, Sherwood, WI 54169-9779
11427906       #+   Kathryn Kreuser, 18835 Quail Hollow Dr, 3, Brookfield, WI 53045-4137
11427907        +   Kathryn Miller, 235 15th Street, Fond Du Lac, WI 54935-5910
11427908        +   Kathryne Kohlman, 3360 Wiggins Way, Green Bay, WI 54311-7262
11427909        +   Kathy Bartlett, W1240 County Road L, East Troy, WI 53120-2338
11427911        +   Kathy Bousley Hansen, 30 Golden Wheat Lane, Wrightstown, WI 54180-1237
11427913        +   Kathy Diedrich, W6838 WIndward Dr., Greenville, WI 54942-8689
11427914        +   Kathy Galloy, 202 Chandler Street, Tomahawk, WI 54487-1906
11427916        +   Kathy Keup, N7608 Freedom Rd, Theresa, WI 53091-9729
11427917            Kathy Kostrova, W9381 W8th Rd, Coleman, WI 54112
11427918        +   Kathy LaMere, N7139 US Hwy 45, Wittenberg, WI 54499-8568
11427919        +   Kathy Lee, 2665 Oakwood Drive, Green Bay, WI 54304-1652
11427921        +   Kathy Neumeyer, 1321 Maple Street, Neenah, WI 54956-4629
11427922        +   Kathy Pierrard, N3820 Sunset Ln, Shiocton, WI 54170-8861
11427923        +   Kathy Reimer, N5553 RADEMANN Drive, Fond Du Lac, WI 54937-7954
11427924        +   Kathy Reinders, 4657 county road t, Oshkosh, WI 54904-9561
11427925        +   Kathy Schake, 512 N Mary St, Appleton, WI 54911-5321
11427926        +   Kathy Slife, 1523 S Oakwood Rd, Oshkosh, WI 54904-8156
11427927        +   Kathy Smith, 1200 Park Ave, Oconto, WI 54153-2028
11427930        +   Kati Bennett, 153 Walton Ave, Waukesha, WI 53186-5903
11427931        +   Katie Baker, N5303 DeNeveu Lane, Fond Du Lac, WI 54937-9669
11427932        +   Katie Bleck, P.O. Box 344, Weyauwega, WI 54983-0344
11427933        +   Katie Brateng, 316 Crocker Ave N, Thief River Falls, MN 56701-2347
11427934        +   Katie Bushong, 32306 E Stonypoint School Rd, Grain Valley, MO 64029-8468
11427935        +   Katie Carten, 1412 kennedy dr, Kirkland, IL 60146-8839
11427937        +   Katie Davis, N715 Cty F, Montello, WI 53949-8841
11427938        +   Katie Dieckhoff, 115 west ridge circle, Cambridge, WI 53523-9202
11427939        +   Katie Evans, 434 River Bluff Cir, Oconomowoc, WI 53066-3482
11427940        +   Katie Gordon, 1318 W Grand Ave, Port Washington, WI 53074-2042
11427941        +   Katie Graves, 1115 s Irma st, Appleton, WI 54915-3924
11427942        +   Katie Hauke, N9003 Pagel Rd, Iola, WI 54945-9766
11427943        +   Katie Heckel, W2284 Sequin Road, Marinette, WI 54143-9110
11427944        +   Katie Holterman, 3611 W Candlewick Ct, Mequon, WI 53092-2722



                      Case 20-27367-gmh                  Doc 8        Filed 11/14/20            Page 76 of 156
District/off: 0757-2                                         User: cs                                              Page 77 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                      Total Noticed: 8912
11427945        +   Katie Kacerguis, 533 rocky ridge Blvd, Douglasville, GA 30134-1527
11427946        +   Katie Langford, 728 State st, Ripon, WI 54971-1432
11427947        +   Katie Long, 117 Parkway Dr, Combined Locks, WI 54113-1265
11427949        +   Katie Mcinnis, 13257 Redmonds hill ct., Chelsea, MI 48118-9168
11427951        +   Katie Miller, 635 Colwyn Bae, Wales, WI 53183-9799
11427950        +   Katie Miller, 315 south kools street, apt 2, Appleton, WI 54914-3931
11427953        +   Katie Nackers, 1771 Westbreeze Dr., Oshkosh, WI 54904-8882
11427954        +   Katie Niemuth, 1036 W Winnebago St, Appleton, WI 54914-3607
11427955        +   Katie Ninmann, 209 Webster St, 10, Beaver Dam, WI 53916-3051
11427958        +   Katie Oleson, 5613 W Valley Forge Dr, 2, Milwaukee, WI 53213-3280
11427959        +   Katie Olson, 2300 Spring Meadow Dr, Neenah, WI 54956-8944
11427961        +   Katie Ross, 282 lind road, Crystal Falls, MI 49920-9692
11427962        +   Katie Sanders, 27166 99th Street, Trevor, WI 53179-9611
11427963        +   Katie Sartori, 3128 North Whitney Drive, Appleton, WI 54914-6950
11427964        +   Katie Schwarzbauer, 1501 East Frances Street, Appleton, WI 54911-3338
11427965        +   Katie Seidl, 139 W Huron St, A, Berlin, WI 54923-1586
11427966            Katie Slama, 6799 S City Rd W, Foxboro, WI 54836
11427967        +   Katie Sotiros, 12670 w north ct, New Berlin, WI 53151-9059
11427968        +   Katie Stark, 420 Cross Road Ct, Grafton, WI 53024-1189
11427969       #+   Katie Swenson, 1858 McGann Road, Neenah, WI 54956-1522
11427970        +   Katie Wachter, 404 Elliot St, Pardeeville, WI 53954-9143
11427948        +   Katie mattson, 567 Main St., Oconto, WI 54153-1722
11427971        +   Katlin Kiekhaefer, 410 Deerview drive, Reedsville, WI 54230-9763
11427972       #+   Katlin Kromm, 1750 Lombard Ave, Unit 14, Oshkosh, WI 54902-4136
11427973        +   Katlyn Bohr, N606 hill road, Pulaski, WI 54162-8394
11427974       #+   Katlyne Sprotte, 1801 n green valley Pkwy, 323, Henderson, NV 89074-5827
11427975        +   Katrice Breselow, N1377 dalman rd, Waterloo, WI 53594-9651
11427976        +   Katrin Humphrey, 3409 Ridge Ave, Rockford, IL 61103-2937
11427978        +   Katrina Hochholzer, 129 Parkway Drive, Combined Locks, WI 54113-1265
11427979        +   Katrina Miller, 134 N Adams Street, Lower, Oconto Falls, WI 54154-1403
11427980        +   Katrina Schuler, 229 Gertrude Street, Kaukauna, WI 54130-1917
11427981        +   Katrina Wember, 1010 MacArthur Ave, Ashland, WI 54806-2909
11427982        +   Katryna Winter-de Leon, 153 Grand Ave., Hartford, WI 53027-1903
11427983        +   Katt James, 724 Fox Lane, Silver Lake, WI 53170-1438
11427984        +   Katy Norris, 3761 North Pointe Trail, 8, Holland, MI 49424-7808
11427985        +   Katy Verheyden, 3642 Old Military Road, De Pere, WI 54115-8613
11427986        +   Kay Allen, 1813 Pleasant Valley Road, Grafton, WI 53024-9636
11427987        +   Kay Johnson, 102 Sheridan St W, Lanesboro, MN 55949-9725
11427988        +   Kay Schneider, 136 River Lane, Saint Cloud, WI 53079-1438
11427989        +   Kayce Gielski, 3994 Cedarwood rd ne, Rochester, MN 55906-4349
11427990        +   Kayla Aguinaga, 5720 W 128th St, Apt 3NE, Crestwood, IL 60418-3818
11427991        +   Kayla Ahrens, W7065 Parkview Ct, Apt 1, Greenville, WI 54942-9087
11427992        +   Kayla Boggemes, 1754 milldrum street, #8, Union Grove, WI 53182-1746
11427993        +   Kayla Braatz, 1732 Agnes Ave, Neenah, WI 54956-1304
11427994       #+   Kayla Burns, N4618 Sheehan Lake Lane, Campbellsport, WI 53010-1451
11427996        +   Kayla Dollak, 2716 Bomkamp Circle, Sun Prairie, WI 53590-9202
11427997        +   Kayla Dredske, N8959 17th lane, Neshkoro, WI 54960-8320
11427998        +   Kayla Drutt, 1130 Jonathon lane, Apt 8, Neenah, WI 54956-6343
11427999        +   Kayla Dutton, 305 West 8th Street, Kaukauna, WI 54130-2315
11428000        +   Kayla Dvis, 1013 10 1/2 St SE, Rochester, MN 55904-5055
11428002       #+   Kayla Fritz, N3354 County Rd G, Marion, WI 54950-9195
11428003        +   Kayla Goeglein, W3852 Shady Lane, Fond Du Lac, WI 54937-9371
11428004        +   Kayla Grochow, 25773 750th Ave, Cokato, MN 55321-4538
11428005        +   Kayla Guelig, N8408 Puddlefort St, Mount Calvary, WI 53057-9608
11428008        +   Kayla Johnson, 1054 Meadow Lane, Neenah, WI 54956-3937
11428009       #+   Kayla Keepers, 331 14th street north, Wisconsin Rapids, WI 54494-4429
11428010        +   Kayla Kutz, W850 Airport Road, Campbellsport, WI 53010-1882
11428011        +   Kayla Laridaen, 1981 N Oakwood Rd, Oshkosh, WI 54904-8442
11428012       #+   Kayla Leland, 935 N 10th St, Manitowoc, WI 54220-3306
11428013        +   Kayla Leurquin, W5388 Mile Long Dr, Appleton, WI 54915-5224
11428014        +   Kayla Mertes, 832 N 10th St, 205, Sheboygan, WI 53081-3983
11428015        +   Kayla Parvin, 883 third street, Menasha, WI 54952-3262
11428017       #+   Kayla Pollom, 2540 Havenwood Drive, G, Oshkosh, WI 54904-5712



                      Case 20-27367-gmh                   Doc 8        Filed 11/14/20          Page 77 of 156
District/off: 0757-2                                       User: cs                                                 Page 78 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                         Total Noticed: 8912
11428018       #+   Kayla Russ, W 7640 River Rd, Oakfield, WI 53065-9544
11428019        +   Kayla Rybicki, 219 W Allerton Ave, Milwaukee, WI 53207-4911
11428020        +   Kayla Schwartz, 3037 Sandia Dr, Green Bay, WI 54313-1355
11428021        +   Kayla Simon, 8076 Vanabel st, Kaukauna, WI 54130-8928
11428022        +   Kayla Sliter, S10348 Old Bluff Trail, Sauk City, WI 53583-9600
11428024        +   Kayla Toivonen, W1272 Baron Cir, Campbellsport, WI 53010-3254
11428025        +   Kayla Tourville, 2404 Sycamore Dr., Apt 7, Green Bay, WI 54311-5130
11428026        +   Kayla Vickery, 204 S Pine St, Ishpeming, MI 49849-2308
11428027        +   Kayla Weiss, 631 5th St, Menasha, WI 54952-2307
11428028        +   Kayla Wells, 3691 115L ave SW, Dickinson, ND 58601-8729
11428029        +   Kayla Zehner, P.O. Box 103 N955 Whitney street, Dale, WI 54931-0103
11428030        +   Kayle Kaltenbach, 5518 Brandon St., Greendale, WI 53129-1322
11428031        +   Kayle Pattat, 4650 Adamson lb, Apt 1, Machesney Park, IL 61115-7123
11428032        +   Kaylee Huberty, 5950 Sunny Brook Road, Lena, WI 54139-9784
11428033        +   Kaylee Legois, 1452 Glen Road, Green Bay, WI 54313-5612
11428034        +   Kaylee Newby, 820 S. 10th Ave, Wausau, WI 54401-5943
11428035        +   Kaylee Petraski, 945 Shamrock Ct, Kaukauna, WI 54130-2638
11428036        +   Kaylee Rivers, W7050 Aniwa Dr, Wild Rose, WI 54984-9255
11428037        +   Kaylee Rybarczyk, 1861 Highway 66 West, Stevens Point, WI 54481-9059
11428038        +   Kaylee Schumacher, 1330 W WOODSTONE DR, APPLETON, WI 54914-7243
11428039        +   Kaylee Tank, E1624 County Road X, Luxemburg, WI 54217-8929
11428040        +   Kayleigh Bonlander, 1700 McKinley st, New Holstein, WI 53061-1643
11428041        +   Kaylie Clark, 3241 Elm Avenue, Brookfield, IL 60513-1307
11428042            Kaylie Gould, 615 n state highway M94, Manistique, MI 49854
11428043        +   Kaysie Smith, W10920 Bell School Rd, Brandon, WI 53919-9536
11428045        +   Keara Halliday, 165 Van Buren Avenue, Wausaukee, WI 54177-9613
11428046        +   Kearra Champeau, 5187 McDermid drive, Oconto Falls, WI 54154-9538
11428047        +   Keegan Grade, 405 N Prairie St, Brandon, WI 53919-9783
11428048        +   Keegan Horan, 420 palomino trail, Aurora, OH 44202-7718
11428049        +   Keegan Knox, 203 E Lincoln Ave, Belvidere, IL 61008-3218
11428050        +   Keehan Schaetz, 827 Centennial Centre Blvd, Ho, 73, Oneida, WI 54155-8707
11428051        +   Keely Hyde, 804 Sherry St, Neenah, WI 54956-2360
11428052        +   Keenan Koch, 402 Madison Street, La Valle, WI 53941-8535
11428053        +   Keenan Smith, 3120 lincoln rd, Fort Gratiot, MI 48059-2828
11428054        +   Keiana Fender, 506 W. 9th Street, Apt. 2, Oolitic, IN 47451-9724
11428055            Keith Carlson, 2677 Triple Creek 23 RD, Cornell, MI 49818
11428057        +   Keith Evenson, 3775 lark road, Greenleaf, WI 54126-9314
11428058        +   Keith Hammer, 515 Forest Dr, Cedar Rapids, IA 52403-4257
11428059        +   Keith Kazak, 2434 byrum blvd, Joliet, IL 60431-1004
11428060        +   Keith Nault, 251 N. Lake St., Peshtigo, WI 54157-1004
11428061        +   Keith Newhouse, N2770 Weyers rd, Kaukauna, WI 54130-8626
11428062        +   Keith Sengenberger, 101 E. Water St, Apt 328, Appleton, WI 54911-5736
11428064        +   Keith Youngberg, 1305 KAMPO DR, Neenah, WI 54956-4369
11428065        +   Kelley Hodyl, 509 High Ave, A, Oshkosh, WI 54901-4710
11428067        +   Kelli Glodowski, 600 Clayton Avenue, Stevens Point, WI 54481-2008
11428068        +   Kelli Krebsbach, W8217 Ash Road, Cascade, WI 53011-1257
11428069        +   Kelli Omitt, 407 S. 5thAve, Apt 11, Winneconne, WI 54986-9609
11428070        +   Kellie Aamodt, 31615 Crystal Sands Dr, Laguna Niguel, CA 92677-2709
11428071        +   Kellie Droessler, 3139 Brooks rd, Oshkosh, WI 54904-8532
11428072        +   Kellie Hare, N7390 North Pioneer Rd., Fond Du Lac, WI 54937-8829
11428073        +   Kellie Kjesbo, 1210 Jensen Road, Eau Claire, WI 54701-7343
11428074        +   Kellie Morgan, 928 N. Alvey Street, Bruce, WI 54819-9638
11428075       #+   Kellsai Kimball, 227 North Westhaven Drive, X106, Oshkosh, WI 54904-5491
11428076        +   Kelly Allport, 4981 Millwood ct, Green Bay, WI 54313-7563
11428077        +   Kelly Bernard, 117 s Finch st, Horicon, WI 53032-1414
11428079        +   Kelly Blood, 281 Fox River Court, De Pere, WI 54115-2443
11428080        +   Kelly Borish, 802 w. carroll street, Portage, WI 53901-1906
11428081        +   Kelly Caughlan, 630 Pinecrest Dr, Plover, WI 54467-2079
11428082        +   Kelly Christopherson, 2865 Ruschfield Drive, Oshkosh, WI 54904-7404
11428084        +   Kelly Doherty, 305 W. Rawson Ave, Oak Creek, WI 53154-1452
11428086        +   Kelly Flunker, 7737 W PINEBERRY CT, FRANKLIN, WI 53132-8567
11428087        +   Kelly Forney, 253 Sherwood, Cary, IL 60013-2270
11428088        +   Kelly Frederickson, N3789 State Hwy 55, Kaukauna, WI 54130-7515



                      Case 20-27367-gmh                  Doc 8       Filed 11/14/20             Page 78 of 156
District/off: 0757-2                                    User: cs                                            Page 79 of 154
Date Rcvd: Nov 12, 2020                                 Form ID: 309C                                    Total Noticed: 8912
11428089        + Kelly Hickman, 323 Village Drive, BELLEVILLE, WI 53508-9342
11428090          Kelly Jahoda, 2730 Old Camden Square, Portage, WI 53901
11428091        + Kelly Javoroski, N5069 Laird Road, Shiocton, WI 54170-8908
11428092        + Kelly Johnston, W5006 schmidt rd, Kaukauna, WI 54130-8779
11428093        + Kelly Kaczmarek, 424A GEORGIA ST, Stevens Point, WI 54481-1524
11428094        + Kelly Kasten, 5135 Island View Dr, Oshkosh, WI 54901-1355
11428096        + Kelly Knudsen, 1631 ontario street, Oshkosh, WI 54901-2860
11428097        + Kelly Lawrence, 104 S Wright St, Orfordville, WI 53576-9701
11428098        + Kelly Lippert, W1949 County Road H, Pine River, WI 54965-7430
11428099        + Kelly Locy, E8390 Prahl Road, New London, WI 54961-8356
11428100        + Kelly Loecher, 6032 bear lake road, Boulder Junction, WI 54512-9680
11428101        + Kelly Lowney, W3999 Devine Ln, Appleton, WI 54913-7794
11428102        + Kelly Ludwig, 4440 SHERMAN ROAD, Oshkosh, WI 54901-1453
11428103        + Kelly Lueloff, N7801 CTY Rd. N, Neshkoro, WI 54960-8255
11428104       #+ Kelly Lynch, 44 Parkway Ter Lot 10B, Ripon, WI 54971-1157
11428105        + Kelly Madison-liebe, 12359 W Holt AVe, Milwaukee, WI 53227-3849
11428106        + Kelly Merryfield, E7198 County Road X, Weyauwega, WI 54983-8814
11428107        + Kelly Peters, 412 E Lincoln ave, Little Chute, WI 54140-1912
11428108        + Kelly Robinson, 6169 Westridge 21.25 Dr, Gladstone, MI 49837-2625
11428109        + Kelly Schmidt, 6691 Wolf hollow Rd, Windsor, WI 53598-9813
11428110        + Kelly Schumacher, 393 Windmill Drive, Kaukauna, WI 54130-8705
11428111        + Kelly Smith, 920 PETER AVE, Rockford, IL 61108-3734
11428112        + Kelly Spykerman, W4946 Schmidt Rd., Kaukauna, WI 54130-8779
11428113        + Kelly Stewart, 124 Madison St, Oconto, WI 54153-1925
11428114        + Kelly Stone, 120 s sherman st, Eagle, WI 53119-2203
11428115        + Kelly Van Handel, N2668 Holland Rd, Appleton, WI 54913-9209
11428116        + Kelly Vannucci, W144s7561 Indian Trl, Muskego, WI 53150-3840
11428118        + Kelsey Adams, 759 Pebble Beach Drive, Ontonagon, MI 49953-1944
11428119        + Kelsey Bollon, 339 Valleyview Dr., Orangeville, IL 61060-9209
11428120        + Kelsey Bubolz, W9148 Lake Emily Rd, Waupun, WI 53963-9605
11428121        + Kelsey Cary, 623 11th St SE, Rochester, MN 55904-7438
11428122        + Kelsey Dascher, 201 W Speer Rd, Hanover, IL 61041-9551
11428123        + Kelsey Halbach, W4707 County H, Chilton, WI 53014-9433
11428124       #+ Kelsey Navis, 1015 3rd St, Unit 6, Santa Monica, CA 90403-3717
11428125        + Kelsey Schick, 1308 26th ave, Menominee, MI 49858-1935
11428126        + Kelsey Splittgaber, N8560 Arcade Glen Rd, Ripon, WI 54971-9530
11428127        + Kelsey Wigand, S78 W17145 Ricco Ct, Muskego, WI 53150-7320
11428128        + Kelsi Cravillion, N3989 30th Drive, Pine River, WI 54965-7429
11428129       #+ Kelsi Newcomb, 1728 E Newport Ave, Apt 14, Milwaukee, WI 53211-2852
11428130        + Kelsi Sales, W1158 South St, Green Lake, WI 54941-9744
11428131        + Kelsy Capstran, 4409 Scenic View Road, Windsor, WI 53598-9693
11428132        + Kelsyn Femrite, W7071 Rimrock Lane, Greenville, WI 54942-8763
11428133        + Ken Flatoff, 1204 Carpenter Street, Menasha, WI 54952-9446
11428134        + Ken Jochem, n10201 county road y, Mayville, WI 53050-2035
11428135        + Ken Klarich, 806 East I, Iron Mountain, MI 49801-4114
11428137       #+ Ken Maslonka, 10095 Bridgewater Bay, Saint Paul, MN 55129-8577
11428138        + Ken Seal, 1480 East CR 100 South, North Vernon, IN 47265-7658
11428139        + Kendal Skrzeczkoski, 801 W Gates Dr, Stevens Point, WI 54481-3315
11428140        + Kendall Brauer, 4973 County Rd P, Sturgeon Bay, WI 54235-8806
11428141        + Kendall Haen, 3988 Clark Lake Rd, Sturgeon Bay, WI 54235-9528
11428142        + Kendra Agnew, 320 1/2 Watson Street, Ripon, WI 54971-1517
11428143        + Kendra Livingston, N169W20181 Georgetown Dr, Jackson, WI 53037-9613
11428144        + Kendra Pauley, 4011 SE Bedford Circle, Lawton, OK 73501-6570
11428146        + Kendra Swanson, W7810 Cody Court, Beaver Dam, WI 53916-8934
11428147        + Kendra Van Camp, W4725 Morning Star Ct, Sherwood, WI 54169-9604
11428148        + Kenley Rashke, 4255 Sterling Drive, Plover, WI 54467-9022
11428149        + Kenna Kast, N3279 Hickory Dr, Waupun, WI 53963-8615
11428150        + Kenna Seaman, N1470 Stone Bluff Lane, Greenville, WI 54942-8752
11428151        + Kennedy Benesh, 3148 BELLFIELD DRIVE, Oshkosh, WI 54904-9113
11428152        + Kennedy Carlson, 4525 State Hwy 80 S, Pittsville, WI 54466-9216
11428153        + Kennedy Chmela, W4470 Schonfeld Ln, Peshtigo, WI 54157-9614
11428154        + Kennedy Ebert, 423 Lake Street, Mukwonago, WI 53149-1328
11428155        + Kennedy Klaus, 1602 Rockwell Court, Green Bay, WI 54313-3987



                     Case 20-27367-gmh                Doc 8       Filed 11/14/20        Page 79 of 156
District/off: 0757-2                                      User: cs                                                  Page 80 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                          Total Noticed: 8912
11428156        +   Kennedy Theobald, N6437 Bridgewood Rd, Sheboygan Falls, WI 53085-2227
11428157        +   Kenneth Cook, 206 east Sumner street, Weyauwega, WI 54983-8007
11428159        +   Kenneth Dawson, 221 CLEVELAND AVE, Kingsford, MI 49802-4327
11428160        +   Kenneth Kiley, 4444 luxemburg road, New Franken, WI 54229-9715
11428161        +   Kenneth Koepke, 718 E. 10th St., Kaukauna, WI 54130-2862
11428162        +   Kenneth Marron, 102 E 5th St, Newberg, OR 97132-3029
11428163        +   Kenneth Mckenzie, 1901 N Morrison st, Appleton, WI 54911-2910
11428164       #+   Kenneth Post, 330 center avenue, 4, Sheboygan, WI 53081-4655
11428165        +   Kenneth Price, 1351 Snowmass Rd., Columbus, OH 43235-5140
11428166        +   Kenneth Richards, 1541 Iris Drive, Manitowoc, WI 54220-2217
11428167       #+   Kenny Hurley, 10632 S Artesian Ave, Unit 2, Chicago, IL 60655-1111
11428168        +   Kenny Kriescher, N6425 Deer Path DR, Oneida, WI 54155-9412
11428169        +   Kent Deichsel, 429 East Scott Street, Fond Du Lac, WI 54935-2631
11428170        +   Kent Starr, 6994 FULTON RD, NEW BERLIN, IL 62670-6780
11428171        +   Kent Vandeleygraff, N2179 Buchanan Rd, Kaukauna, WI 54130-9217
11428172        +   Kenzi Danielson, 206 East Zingler Ave, Shawano, WI 54166-3373
11428173        +   Kenzie Dingeldein, N2588 Parrot Ln, Shawano, WI 54166-7058
11428174        +   Kenzie Hansen, 9608 Harding rd, Plainfield, WI 54966-9429
11428175        +   Kenzie Hochrein, 213 Reeds Drive, West Bend, WI 53095-3525
11428176        +   Kenzie Selk, N3679 Oxbow Rd, Columbus, WI 53925-8902
11428177        +   Keri Klemann, 626 S. Summit Dr, Port Washington, WI 53074-2342
11428178        +   Keri Miller, 952 s. 41st street, Manitowoc, WI 54220-4769
11428179        +   Keri Ploetz, 93 SUNSET DR, Clintonville, WI 54929-1050
11428180        +   Keria Aalsma, 132 Lincoln Blvd, Brandon, WI 53919-9616
11428181        +   Kerri Feavel, 206 E Church St, Oakfield, WI 53065-9799
11428182        +   Kerri Fei, 9840 W 145th Pl, Orland Park, IL 60462-2479
11428183        +   Kerri Vogel, 14886 River Ridge Lane, Kiel, WI 53042-2049
11428184        +   Kerry Bassett, p.o 134, Rhinelander, WI 54501-0134
11428186        +   Kerry Fischer, 26609 Julia St., Waterford, WI 53185-2017
11428188        +   Kerry Michalak, 7128 County Y, Oconto, WI 54153-9796
11428190        +   Kesha Woodson-Maddox, 2032 Cherry St, Marquette, MI 49855-1410
11428191        +   Kevin Andrews, 21 East 13st, Fond Du Lac, WI 54935-5041
11428193        +   Kevin Baltes, 1248 Edenbrook Court, Wixom, MI 48393-1597
11428194        +   Kevin Beekman, W11002 Amity Rd., Brandon, WI 53919-9405
11428195        +   Kevin Benmark, 14610 Green Birch Dr, Pineville, NC 28134-9043
11428196        +   Kevin Bleck, 119 E Calumet St, Appleton, WI 54915-1917
11428198        +   Kevin Brandt, 934 1/2 5th Avenue, Wausau, WI 54401-6057
11428199       #+   Kevin Coyne, 347 W. Chestnut St., 1213, Chicago, IL 60610-3020
11428201        +   Kevin Fountain, W264S7415 Mount Whitney Avenue, Waukesha, WI 53189-9538
11428202        +   Kevin Frank, w1842 county road uu, Kaukauna, WI 54130-7903
11428203       #+   Kevin Grace, 3512 Midvale Dr, 4, Janesville, WI 53546-1199
11428204        +   Kevin Hunkel, 5767 Brown County Line Rd, Pulaski, WI 54162-9036
11428205        +   Kevin Iverson, 549 East Main St, Waupun, WI 53963-2162
11428206        +   Kevin Jahn, N81W7314 Hickory Street, Cedarburg, WI 53012-1038
11428207        +   Kevin Jepson, 3501 N. Mason St., Appleton, WI 54914-1471
11428208        +   Kevin Kaiser, N6139 square Rd, Horicon, WI 53032-9779
11428209        +   Kevin Kohler, N161W19584 FORESTVIEW DR, Jackson, WI 53037-9510
11428210       #+   Kevin Kotecki, P.O. Box 86, Peshtigo, WI 54157-0086
11428211        +   Kevin Kudej, 16254 Silvershore Dr., Fenton, MI 48430-9157
11428213        +   Kevin Lashock, 345 RIVER RD, Princeton, WI 54968-9221
11428214        +   Kevin Loebsack, W299S10980 Valley Ridge Dr, Mukwonago, WI 53149-9158
11428216        +   Kevin Marrick, 225 Patrick ln, Pulaski, WI 54162-8833
11428217        +   Kevin McGee, N3523 TIMBERLANE DR, Campbellsport, WI 53010-1529
11428218        +   Kevin Meyer, 2565 Haven Rd, Green Bay, WI 54313-6830
11428220        +   Kevin Mortier, 3666 east county road 375 North, Logansport, IN 46947-7549
11428222        +   Kevin Needham, 630 Constitution Lane, Deforest, WI 53532-1608
11428223        +   Kevin Nelson, 9545 dunkelow road, Franksville, WI 53126-9578
11428225        +   Kevin Olson, 1520 Heron Dr., Chanhassen, MN 55317-8527
11428226        +   Kevin Ott, N5670 State Rd 76, Shiocton, WI 54170-8613
11428227        +   Kevin Parizek, 2321 BRICE CT, Green Bay, WI 54311-6416
11428228        +   Kevin Patri, 780 w Packer ave, F, Oshkosh, WI 54901-0765
11428229        +   Kevin Petermore, Po box 55, Felch, MI 49831-0055
11428231        +   Kevin Rogers, 3038 Hidden forest ct, Green Bay, WI 54313-7900



                      Case 20-27367-gmh                 Doc 8       Filed 11/14/20              Page 80 of 156
District/off: 0757-2                                       User: cs                                                 Page 81 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                         Total Noticed: 8912
11428234        +   Kevin Schueller, 300 Graceland Dr, Oshkosh, WI 54904-7964
11428235        +   Kevin Smetana, 1380 Scheuring Road, 36, De Pere, WI 54115-3969
11428237       #+   Kevin Taylor, W5949 Falling Leaf Trail, Appleton, WI 54913-8514
11428238        +   Kevin Thorsen, 10928 Cave of the Mounds Rd, Blue Mounds, WI 53517-9617
11428239        +   Kevin Trainor, 229 N 10th Place, Sturgeon Bay, WI 54235-1748
11428240        +   Kevin Vodak, E8850 Diamond Hill Road, North Freedom, WI 53951-9601
11428241        +   Kevin Ward, N3415 State Road 73, Markesan, WI 53946-8026
11428243        +   Kevin Wright, 732 Blaine Ave, Racine, WI 53405-2406
11428244        +   Khiah Larson, N8781 Main St., Forest Junction, WI 54123-9213
11428245        +   Khristal Arndt, 3411 ivy lane, Racine, WI 53402-1047
11428246            Kiara Hughes, Kiarahughes1171@gmail.com, Endeavor, WI 53930
11428247        +   Kiara LeBouton, N8551 TownHall Rd, Eldorado, WI 54932-9626
11428249        +   Kiley Bojarski, 2329 Brantwood Drive, Neenah, WI 54956-4816
11428250        +   Kiley Mccown, 437 Trail Side dr, Deforest, WI 53532-3061
11428251        +   Kiley Weidenburner, 101 W Oak St, 3, Westville, IL 61883-1107
11428255        +   Kim Braun, 301 harley st, Lena, WI 54139-9790
11428256        +   Kim Broennimann, 485 E. 9th St., Fond Du Lac, WI 54935-5428
11428257        +   Kim Burns, 1539 S 75th, Milwaukee, WI 53214-4604
11428258        +   Kim Chatterton, W7153 rogersville road, Fond Du Lac, WI 54937-9467
11428259        +   Kim Coffey, po box 121, Mass City, MI 49948-0121
11428260        +   Kim Dabel, 324 Robert St, Fort Atkinson, WI 53538-1731
11428261       #+   Kim Diaz, 447 Harrison St Apt 1, Fond Du Lac, WI 54937-1562
11428262        +   Kim Dosland, 1626 N 14th St., Fort Dodge, IA 50501-7536
11428264        +   Kim Giles, 2760 W 20th Ave, Oshkosh, WI 54904-8320
11428265        +   Kim Guderski, 326 Spaulding Ave, Ripon, WI 54971-1364
11428267        +   Kim Jazdzewski, 1725 South Rebecca Lane, Appleton, WI 54915-4219
11428268        +   Kim Lallaman, 3565 east river drive, Green Bay, WI 54301-1101
11428270        +   Kim Maki, 1069 Ran Lie Street, Oshkosh, WI 54904-7749
11428271        +   Kim Niehof, W4150 Mackville Rd, Appleton, WI 54913-8322
11428272       #+   Kim Quick, 107 N Farm Rd Apt 223, Oconto Falls, WI 54154-1232
11428273        +   Kim Reinhart, 8722 Arrow Road, Manitowoc, WI 54220-9055
11428274        +   Kim Schroeder, W5234 King Road, Rio, WI 53960-9568
11428275        +   Kim Smith, PO Box 305, 721 Union, Meredosia, IL 62665-7202
11428277        +   Kim Sorenson, 1800 Michigan Avenue, Stevens Point, WI 54481-3956
11428278        +   Kim Vandehey, 1653 Mill Rd, Greenleaf, WI 54126-9774
11428279        +   Kim Vandenlangenberg, 937 Riverview Drive, Green Bay, WI 54303-6436
11428280        +   Kim Zellner, 392 Song Bird Circle, Sobieski, WI 54171-3300
11428253        +   Kim bluhm, 1814 Michigan Street, Oshkosh, WI 54902-6835
11428254        +   Kim brabazon, 2674Seneca Ct, Green Bay, WI 54313-4931
11428281        +   Kimber Vang, 1214 Cardinal Lane, Green Bay, WI 54313-7111
11428283        +   Kimberlee Norman, 81 Anne Street, Clintonville, WI 54929-1337
11428284        +   Kimberly Ainsworth Arndt, W6953 Forest avenue, Fond Du Lac, WI 54937-9405
11428285        +   Kimberly Angel, 163 Conrad Hills Rd, Havana, FL 32333-3839
11428286        +   Kimberly Arkens, 4501 7th St, Menominee, MI 49858-1238
11428287        +   Kimberly Brandt, 232 East 13th Street, Fond Du Lac, WI 54935-5902
11428288        +   Kimberly Church, 1591 Hill Road, Sister Bay, WI 54234-9515
11428290        +   Kimberly Hein, 15 E Slade St, Apt 2, Palatine, IL 60067-5278
11428291        +   Kimberly Johnson, 2971 Ryf road, Oshkosh, WI 54904-9576
11428292        +   Kimberly Latender, 108 S. Warrington Ave, Cecil, WI 54111-9222
11428294        +   Kimberly Rose, 616 Raleigh Lane, Marion, IA 52302-8817
11428295       #+   Kimberly Sebero, N1881 bay de noc drive, Menominee, MI 49858-9756
11428296        +   Kimberly Steinert, 1811 Scarlet Oak Trl, Oshkosh, WI 54904-8838
11428297        +   Kimberly Wilcox, 322 S High St, Randolph, WI 53956-1424
11428299        +   Kinsey Baber, 9990 Apollo Bay Way, Littleton, CO 80130-6840
11428300        +   Kirby Wahl, 3020 W Spencer St, H120, Appleton, WI 54914-4374
11428301        +   Kirsten Binder, 3265 Hermans Rd, New Franken, WI 54229-9798
11428302        +   Kirsten Debraal, 1450 w Breckenridge court, Appleton, WI 54914-7239
11428304        +   Kirsten Foster, 77 Arvey Lane, Fond Du Lac, WI 54935-6205
11428305        +   Kirsten Gobert, 9412 US 41 South, Skandia, MI 49885-9595
11428306        +   Kirsten Pankau, 1350 Timothy Trail, Oshkosh, WI 54904-6307
11428307        +   Kirsten Trochta, 275 E Fieldstone Circle, Apt 4, Oak Creek, WI 53154-7709
11428308            Kirstin Bumbar, 4699 County Rd AB, Luxemburg, WI 54217
11428309        +   Kirstin Hughes, 608 lincoln Ave, Albert Lea, MN 56007-1768



                      Case 20-27367-gmh                 Doc 8        Filed 11/14/20             Page 81 of 156
District/off: 0757-2                                          User: cs                                              Page 82 of 154
Date Rcvd: Nov 12, 2020                                       Form ID: 309C                                      Total Noticed: 8912
11428310        +   Kirstin Hurd, 2510 INDIAN HILL DR, Green Bay, WI 54313-4900
11428311        +   Kirstin Loosen, 32 Jefferson Ave, Hartford, WI 53027-2138
11428312        +   Kirstin Schernecker, N6884 Gerhardt Ln, Manawa, WI 54949-8774
11428313        +   Kirt Schmidt, N9438 ROSEBUD LANE, Appleton, WI 54915-7453
11428314        +   Kjersten Hillers, 3520 Richland Hills dr, Wisconsin Rapids, WI 54494-3478
11428315        +   Kodi Batchelder, 255 Middleton, Columbus, WI 53925-1935
11428317       #+   Kody Hill, 222 East center street, Juneau, WI 53039-1310
11428318        +   Kody Keepers, W6280 Kinker Rd, Fond Du Lac, WI 54937-9759
11428319        +   Kohel Drywall, W. 14801 US Hwy 45, Tigerton, WI 54486-8510
11428320        +   Kolt Collier, W7396 St.Paul Rd, Crivitz, WI 54114-7417
11428321        +   Kolton Jurss, 204 Anna St, 106, Waterloo, WI 53594-1181
11428322        +   Korri Kujawa, 7737 Austin Ave, Burbank, IL 60459-1211
11428323        +   Kou Chang, 1151 WESTERN AVE N, SAINT PAUL, MN 55117-4833
11428324        +   Kourtney Kirkpatrick, 200 W Estey ST, Shullsburg, WI 53586-9529
11428325        +   Kourtney Krohn, N10930 cty rd g, Marion, WI 54950-9735
11428326        +   Kourtney Ross, 432 2nd Street, Stevens Point, WI 54481-1527
11428328        +   Kris Capek, 3430 Norton Street, 206, Wisconsin Rapids, WI 54494-1644
11428329        +   Kris Drewry, 557 w scott st, Fond Du Lac, WI 54937-2125
11428330        +   Kris Hernandez, 681 rolling meadows drive, Oneida, WI 54155-9091
11428331        +   Kris Mabrito, 2311 Greenleaf Court, Aurora, IL 60506-1528
11428332        +   Kris Pashek, 9155 Lee Lake rd, Pound, WI 54161-8626
11428333        +   Kris Reseburg, 1113 west bell ave, Sheboygan, WI 53083-1337
11428334        +   Kris Stewart, 432 N NASH ST, Hortonville, WI 54944-9418
11428335        +   Krissy Diederich, 622 St Joseph St, De Pere, WI 54115-1237
11428336        +   Krissy Tuma, 116 1/2 W Division St, Shawano, WI 54166-2318
11428337        +   Krissy Turner, 9318 Anthony Lane, Spring Grove, IL 60081-8107
11428338        +   Krissy Weidenfeller, 1516 Stacy Lane, Fort Atkinson, WI 53538-2820
11428339       #+   Krista Alexander, 1140 S Wabash Ave, 1203, Chicago, IL 60605-2329
11428340        +   Krista Auman, 823 Ridge Crest Lane, Verona, WI 53593-8366
11428341        +   Krista Busse, 1918 Amy Jo Dr, Oshkosh, WI 54904-8842
11428342        +   Krista Koch, 1311 Kennedy ave, Little Chute, WI 54140-2309
11428343        +   Krista Molitor, 1526 Elk Trail Ct, Neenah, WI 54956-6801
11428344        +   Krista Thuer, 1110 E Barberry Ln, Mount Prospect, IL 60056-1460
11428345       #+   Krista Williams, 337 W 11th Ave, Oshkosh, WI 54902-6411
11428346        +   Kristal Kuhr, 125 Marcella St, Oconomowoc, WI 53066-3832
11428347        +   Kristen Anderson, 1579 State Highway 32, Three Lakes, WI 54562-9794
11428348        +   Kristen Bergelin, 1148 Shaggy Bark Dr, Neenah, WI 54956-4467
11428349        +   Kristen Corbett, 320 E Fernwood Lane, Appleton, WI 54913-7651
11428350        +   Kristen Eby, 7910 Pine Lake Rd, Indianapolis, IN 46268-1870
11428351        +   Kristen Nicole, 4511 W Rocky Run Ln, Oconto, WI 54153-9268
11428353       #+   Kristen Wisser, 301 Catino Ct, Mount Prospect, IL 60056-2646
11428354        +   Kristi Busscher, 1000 George Dr, Marshfield, WI 54449-3553
11428355       #+   Kristi Ebsch, 1013 Josephine St, Marinette, WI 54143-2240
11428356        +   Kristi Kaelin, 1030 greenfield tr., Oshkosh, WI 54904-8032
11428358        +   Kristi Lorenz, W289 N2240 Louis Ave, 1B, Pewaukee, WI 53072-5043
11428359        +   Kristi Sook, 225 Yacoub Lane, Fond Du Lac, WI 54935-8082
11428360        +   Kristi Thurman, 5106 Luke St, Cedar Falls, IA 50613-8016
11428361        +   Kristia Skenandore, W390 Hillside Dr, De Pere, WI 54115-8546
11428362        +   Kristie Kargus, 1645 Lincoln Avenue, Omro, WI 54963-1830
11428363        +   Kristie Mickelson, 412 WALNUT ST, Manistique, MI 49854-1416
11428364        +   Kristie Ponce, 1220 Franklin Street, Wisconsin Rapids, WI 54494-2807
11428366        +   Kristin Duquaine, 2720 St. Ann Drive, Green Bay, WI 54311-5886
11428367       #+   Kristin Holsbo, 465 Warbler Ln, Madison, WI 53704-2476
11428368        +   Kristin Jensen, 972 Aldrin St, De Pere, WI 54115-1256
11428369       #+   Kristin LaBarge, 3300 Larry Drive, Plover, WI 54467-3602
11428370        +   Kristin Laird, 4350 west Chester drive ne, Cedar Rapids, IA 52402-7013
11428371        +   Kristin O connell, 4559 COUNTY RD PP, De Pere, WI 54115-9658
11428372       #+   Kristin Popp, 7838 w Beloit Newark rd, Beloit, WI 53511-9600
11428373        +   Kristin Rohr, 1723 N.29th street, Sheboygan, WI 53081-1918
11428375        +   Kristin Stark, N190 Hopfensperger Road, Appleton, WI 54915-9498
11428376        +   Kristin White, 190 Harmsen Ave, Waupun, WI 53963-1000
11428377        +   Kristina Boudry, 2830 Woodhaven Circle, De Pere, WI 54115-8199
11428378        +   Kristina Fox, 2567 Fernwood Ave, Ann Arbor, MI 48104-5260



                      Case 20-27367-gmh                    Doc 8        Filed 11/14/20          Page 82 of 156
District/off: 0757-2                                          User: cs                                                    Page 83 of 154
Date Rcvd: Nov 12, 2020                                       Form ID: 309C                                            Total Noticed: 8912
11428379        +   Kristina Johnson-Koch, 1222 Clark St., Waupaca, WI 54981-2008
11428380        +   Kristina Marie, 265 N Gilbert Road, 2177, Mesa, AZ 85203-8261
11428381        +   Kristina Meloy, 202 A East New York ave, Oshkosh, WI 54901-3868
11428382        +   Kristina Reyes, 1737 Spence St, Green Bay, WI 54304-3873
11428383        +   Kristina Rickert, 4506 N French Rd, Appleton, Appleton, WI 54913-8363
11428384        +   Kristina Rudolph, 2204 S. Chatham, Janesville, WI 53546-6169
11428385        +   Kristina Sanderfoot, 312 east Richland street, P.o. box 302, Lone Rock, WI 53556-0302
11428386        +   Kristina Wentz, 504 Clear View Dr, West Bend, WI 53090-2863
11428387        +   Kristina Wondra, 910 Charlie Ln, Cecil, WI 54111-9474
11428388        +   Kristine Boegh, 121 N State St, Berlin, WI 54923-2143
11428389        +   Kristine Clark, 1119 Grove St, Oshkosh, WI 54901-4050
11428390        +   Kristine Dreher, 7244 Mayflower Road, West Bend, WI 53090-1224
11428391        +   Kristine Hibbs, 1116 Terry Ln, De Pere, WI 54115-1613
11428393        +   Kristine Kiesow, 5363 County Road II, Larsen, WI 54947-9773
11428394        +   Kristine Leverenz, 326 West Pine Street, Denmark, WI 54208-9783
11428395        +   Kristine Martinez, 657 Vista Del Sol, Lapeer, MI 48446-9105
11428397        +   Kristoffer Brugman, 72 Feather Ridge Rd, Marquette, MI 49855-9427
11428398        +   Kristopher Kitowski, 609 Mustang Lane, Fond Du Lac, WI 54935-9717
11428399        +   Kristopher Merrick, 1445 S Spencer Ave, Indianapolis, IN 46203-3748
11428400        +   Kristy Ciha, 4904 church road, New Franken, WI 54229-9603
11428401        +   Kristy Hecke, 2801 34th Street, Kenosha, WI 53140-5113
11428402        +   Kristy Laramore, 18364 Aura Rd., Lanse, MI 49946-8364
11428403        +   Kristy Mondloch, W6043 Nolan Drive, Appleton, WI 54915-5677
11428404       #+   Kristy Schneider, 1244 Ava Court, Neenah, WI 54956-1898
11428405        +   Kristy Schreiber, 1001 Railroad St, Appleton, WI 54915-6430
11428406        +   Kristy Suda, 1825 N. Sunkist Cir, De Pere, WI 54115-3733
11428408       #+   Krysta Larson, 153 morris st, 5, Pewaukee, WI 53072-3744
11428409        +   Krystal Blauert, W276 us highway 10, Brillion, WI 54110-9409
11428410       #+   Krystal Burkard, 2671 Woodale Avenue, Green Bay, WI 54313-7078
11428411        +   Krystal Ehrman, 23851 W Sussex Dr, Channahon, IL 60410-3061
11428412        +   Krystal Oldham, 380 thomas ct, Neenah, WI 54956-4722
11428413        +   Krystel Vater, 8447 1st Street, Atlantic Mine, MI 49905-9256
11428414        +   Krysti Farnam, 4564 Sandpiper, Cottage Grove, WI 53527-9785
11428415        +   Krysti Vanoverbeke, 12525 259th ave, Trevor, WI 53179-9593
11428416        +   Krystle Kershaw, 655 n monroe st, San Jose, CA 95128-1341
11428417        +   Krystle Lynn, 809 Dorr Ave, Rhinelander, WI 54501-3712
11428420            Kurt Hewlett, 2540 Innes Rd., 202, Gloucester ON K1B 4C5
11428422        +   Kurt Johansen, 2660 Forest View Ct, Brookfield, WI 53005-3604
11428423        +   Kurt Koenigs, 265 Boyd St., Fond Du Lac, WI 54935-5255
11428424        +   Kurt Schroeder, N1940 County Road CC, Kaukauna, WI 54130-9441
11428425        +   Kurt Schuster, 621 S. Concord Rd, Oconomowoc, WI 53066-3542
11428426        +   Kurt Stangl, 109 Main Street, Horicon, WI 53032-1622
11428427        +   Kurt Theobald, N6437 Bridgewood Rd, Sheboygan Falls, WI 53085-2227
11428418        +   Kurt and Christine Lefeber, N8758 Townline Road, Van Dyne, WI 54979-9736
11428429        +   Kurtis Delosh, W360 County Line Road, Merrill, WI 54452-8329
11428430       #+   Kurtis Stephany, 1155 jemima ln, Chilton, WI 53014-9699
11428431        +   Kurtis Stoddard, 246 E. Madison St., Spring Green, WI 53588-9289
11428432        +   Ky Schaefer, N11669 state road 175, Brownsville, WI 53006-1401
11428434        +   Kyle Bal, W6044 co rd 388, Hermansville, MI 49847-9544
11428435        +   Kyle Barkovich, 4214 Otterbein Ave, Indianapolis, IN 46227-3741
11428436       #+   Kyle Bauldry, 1412 county road U, Sturgeon Bay, WI 54235-9360
11428437        +   Kyle Bell, 1747 Arnold dr., Green Bay, WI 54304-3039
11428438       #+   Kyle Benz, 1214 South Park St, Madison, WI 53715-2102
11428439        +   Kyle Bohmsach, 10 N Livingston St., 702, Madison, WI 53703-2419
11428440       #+   Kyle Bucholz, 401 n lake ave, Apt. 302, Sioux Falls, SD 57104-2134
11428441        +   Kyle Burrows, 1473 Riverside Dr, Apt 207, River Falls, WI 54022-3232
11428442        +   Kyle Cary, 623 11 ST SE, Rochester, MN 55904-7438
11428443        +   Kyle Clauss, 1426 thurston ave, Racine, WI 53405-5023
11428444        +   Kyle Crook, 2733 Frontenac Ave, 7, Stevens Point, WI 54481-7620
11428446        +   Kyle Fink, 327 w third street, Kaukauna, WI 54130-2407
11428447        +   Kyle Fischer, 1904 s 14th st, Sheboygan, WI 53081-5705
11428449        +   Kyle Hansen, 742A Jefferson Street, Oshkosh, WI 54901-4584
11428450        +   Kyle Hatelak, 1743 11th ave, Green Bay, WI 54304-3703



                      Case 20-27367-gmh                    Doc 8         Filed 11/14/20               Page 83 of 156
District/off: 0757-2                                   User: cs                                                    Page 84 of 154
Date Rcvd: Nov 12, 2020                                Form ID: 309C                                            Total Noticed: 8912
11428452        +   Kyle Hilgendorf, N51 W14461 Lancaster Ave, Menomonee Falls, WI 53051-6949
11428453        +   Kyle Hogen, W2118 Pond Rd., Neosho, WI 53059-9744
11428455        +   Kyle Kositzke, N4204 Killarney Ln, Kaukauna, WI 54130-7169
11428456        +   Kyle Kube, N1405 CTY RD K, Watertown, WI 53098-3706
11428458        +   Kyle Madden, W5381 Schulz Spur Dr, Irma, WI 54442-9609
11428459        +   Kyle Massart, E683 Church Road, Luxemburg, WI 54217-9447
11428460            Kyle Mcmahon, Kmcmah1998@gmail.com, Marinette, WI 54143
11428461        +   Kyle Meyer, W4258 county Rd U, Plymouth, WI 53073-4319
11428462        +   Kyle Meyers, 2561 Stone Meadows Trl, Green Bay, WI 54313-6888
11428463            Kyle Mickelson, 7675 Kennedy dr, Wausaukee, WI 54177
11428464        +   Kyle Nabbefeld, 816 S Kensington Dr, Appleton, WI 54915-6110
11428465        +   Kyle Oskola, 662 Gary Street, Ripon, WI 54971-1021
11428466        +   Kyle Panske, 1227 broad st., Oshkosh, WI 54901-3929
11428468        +   Kyle Paternoster, 1136 S Broadway, Green Bay, WI 54304-2741
11428469        +   Kyle Paulson, W2495 ARNOLD RD, Columbus, WI 53925-9739
11428470       #+   Kyle Peterson, 949 E. Prospect Street, Lake Mills, WI 53551-1215
11428471       #+   Kyle Phillips, 10975 Ridge Point Blvd, Chisago City, MN 55013-7504
11428472        +   Kyle Raddatz, 19326 beechnut dr., Mokena, IL 60448-8914
11428473        +   Kyle Richard, 2348 Browning Road, Green Bay, WI 54302-4435
11428474        +   Kyle Roberts, 625 Ruys Woods Ct, Combined Locks, WI 54113-4200
11428475        +   Kyle Schmidt, W4049 Devine Lane, Appleton, WI 54913-8399
11428477        +   Kyle Thorne, 18112 heiser rd, Denmark, WI 54208-9555
11428478        +   Kyle Van Damme, 2016 Daggett Drive, Omro, WI 54963-2400
11428479        +   Kyle Volbright, N8361 Beechview Dr, Fond Du Lac, WI 54937-8652
11428480        +   Kyle Vorpahl, 206 E Kilbourn Ave, West Bend, WI 53095-4032
11428481        +   Kyle Wabanimkee, 2027 greentree road, West Bend, WI 53090-1464
11428482        +   Kyle Wallendal, 201 Hamilton st, Beaver Dam, WI 53916-1330
11428483        +   Kyle Wells, 2862 Pickle Rd, #270, Oregon, OH 43616-3987
11428484        +   Kyle Williams, 2135 Prentiss Dr., M106, Downers Grove, IL 60516-2261
11428485        +   Kylee Johsnon, 400 S 8th St, Escanaba, MI 49829-3724
11428486        +   Kylee Schneider, 101 Commerce Street, Oshkosh, WI 54901-4864
11428487        +   Kylee Zeller, w 2254 block rd, Kaukauna, WI 54130-8443
11428489       #+   Kyler Schadrie, 440 Washington Street, Wrightstown, WI 54180-1102
11428490        +   Kylie Allen, 9504 N Alice Lane, Muncie, IN 47303-9275
11428491        +   Kylie Beecher, 4712 N. Tanglewood Dr., Appleton, WI 54913-6854
11428492        +   Kylie Mcmahon, 2003 Whistling Swan Circle, De Pere, WI 54115-8234
11428493        +   Kylie Moe, N2346 Twin Grove Rd, Juda, WI 53550-9774
11428494        +   Kylie Ploederl, 5103 Elmer Lane, Manitowoc, WI 54220-1081
11428495        +   Kylie Schwefel, 541 S National Avenue, Fond Du Lac, WI 54935-5460
11428496        +   Kylie Yost, 2203 Maple Ave, Apt E2, Evanston, IL 60201-2730
11428497        +   Kyra Bula, 386 county road M, Grand Marsh, WI 53936-9625
11428498        +   Kyra Googins, 1810 Axel Avenue, Madison, WI 53711-3802
11428499        +   Kyra Teal, 26445 Windy Point Rd, Cuba City, WI 53807-9498
11428500        +   Kyra Wiechman, w213 sunny drive, Lomira, WI 53048-9730
11428501        +   Kyrianna Smith, 628 1/2 jackson st, Wausau, WI 54403-5549
11428502        +   Kyriko Standke, 102 prospect St, North apt, Bear Creek, WI 54922-8938
11428503        +   Kyrsten Bruce, 778 Security Drive, Apt C208, Fond Du Lac, WI 54935-8145
11428504        +   Kyrsten George, 830 miller drive, Oregon, WI 53575-1613
11428507        +   LACEY RODGERS, N3751 STARLIGHT DR, New London, WI 54961-8642
11428527        +   LARRY BAYER, N5094 County Road P, Rubicon, WI 53078-9756
11428528        +   LARRY DRAKE, 114 ANNE ST, Clintonville, WI 54929-1339
11428550        +   LAURA HIEB, 3491 BAY HIGHLANDS DR, Green Bay, WI 54311-7319
11428569        +   LAUREN APPENFELDT, 108 SIOUX DR, Beaver Dam, WI 53916-1052
11428599        +   LAURIE & MARK JUDAS, N 6901 CTY Y, Princeton, WI 54968-8825
11428601        +   LAURIE BEHM, 535 RIVERVIEW DR, Winneconne, WI 54986-9716
11428602        +   LAURIE CLUPPERT, N5935 RADIO RD, Brandon, WI 53919-9637
11428605        +   LAURIE L CLUPPERT, 488 S BRIDGE ST, Markesan, WI 53946-8539
11428629        +   LEANN Peterson, E1380 FRONTAGE RD, Waupaca, WI 54981-8799
11428635       #+   LEASA LEFEBER, N6306 Cty Rd UU, Fond Du Lac, WI 54937-9620
11428640       #+   LEE HARKE, 4116 n. Windover ct., Appleton, WI 54913-6321
11428652        +   LEO MOORE, 24201 Boot Lake Rd, Reedsville, WI 54230-9201
11428719     ++++   LINDA KROHN, W9914 COUNTY ROAD C, WAUTOMA WI 54982-7035 address filed with court:, Linda Krohn, W9946 County Road
                    C, Wautoma, WI 54982




                      Case 20-27367-gmh              Doc 8      Filed 11/14/20          Page 84 of 156
District/off: 0757-2                                      User: cs                                                Page 85 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                        Total Noticed: 8912
11428721        +   LINDA MUCHE, N9108 LAKESHORE DR, Van Dyne, WI 54979-9305
11428764        +   LISA BRADLEY, 1525 WITZEL UNIT E, Oshkosh, WI 54902-5579
11428791        +   LISA PIRK, 226 dorthy dr, Manawa, WI 54949-9524
11428799        +   LISA SLOWINSKI, 4501 PLEASANT VIEW DR, Stevens Point, WI 54481-5084
11428851        +   LORI ANTHONY, 1071 ROCKDALE ST, Green Bay, WI 54304-3364
11428874        +   LORI MATTES, 86 BRIX ST, Clintonville, WI 54929-1411
11428887        +   LUANNE SCHMILL, W3689 WREN LANE, Plymouth, WI 53073-4357
11428907       #+   LUKE GARROW, N1524 deer haven ct, Greenville, WI 54942-9102
11428915        +   LUKE LAZAREWICZ, 1009 N 28TH ST, Sheboygan, WI 53081-3617
11428927        +   LYDIA KHAN, W11801 WALL STREET RD, Portage, WI 53901-9614
11428534        +   LaShawn Edwards, W14561 Kovar Rd, Engadine, MI 49827-9400
11428505       #+   Labecca Jones, 221 E Indianwood Drive, Oconto Falls, WI 54154-1231
11428506        +   Lacey Beduhn, 1169 Meadow Ln, Menasha, WI 54952-1938
11428508        +   Lacie Crumbley, 6809 Linden Creek Lane, Dickinson, TX 77539-1598
11428509        +   Lacy Fraser, 916 S Madison St Lot 24, Waupun, WI 53963-9662
11428510        +   Laiken Morgan, 3675 Lusan Dr, Cedarburg, WI 53012-9432
11428511        +   Lainey Lipschultz, W6546 Austin Drive, Appleton, WI 54915-4852
11428512        +   Lakota Brenner, 2562 Airport RD, 12, Portage, WI 53901-1374
11428513        +   Lana Bruss, W7626 Misty Spring Ct, Greenville, WI 54942-8016
11428514        +   Lance Baker, 808 3rd Ave SE, Spencer, IA 51301-5407
11428515        +   Lance Ernsting, 1428 Seymour Court, Neenah, WI 54956-4975
11428516        +   Lance Joeckel, 1405 Kenneth ave, Kaukauna, WI 54130-3119
11428517        +   Lance Laabs, 2287 Pauly CT, Green Bay, WI 54311-6056
11428518        +   Lance Parker, 817 1st ave nw, Byron, MN 55920-1409
11428519        +   Lance Rands, 460 E Sullivan st, Ripon, WI 54971-1740
11428521        +   Lanuhkwat Van Dyke, 2781 Chief Hill Lane, Green Bay, WI 54313-1469
11428522        +   Lara Bessey, W5130 Shorewood Ct, Sherwood, WI 54169-9651
11428523        +   Lara Ransom, 5207 Nimitz Dr, Wonder Lake, IL 60097-9091
11428524        +   Lara Totzke, 217 Steeple Pointe Ct, Delafield, WI 53018-2455
11428525        +   Larissa Legge, 3020 e jackson, Spokane, WA 99207-5524
11428526        +   Larissa Rowley, W8616 Glendale Rd., Wausaukee, WI 54177-9220
11428529        +   Larry Fisher, 730 E Bronson St, South Bend, IN 46601-3208
11428530        +   Larry Muenster, 1818 south bouten street, Appleton, WI 54915-1265
11428531        +   Larry Olson, 2313 Averette Rd., Wake Forest, NC 27587-8233
11428532        +   Larry Smit, 325 Grandview Ave, Menasha, WI 54952-2225
11428533        +   Larry Wight, 995 RICHBOROUGH RD, Green Bay, WI 54313-9593
11428535       #+   Latasha Aldean Paul, 1814 Royce Ave., Beloit, WI 53511-3653
11428536        +   Lathen Becker, 5476 Royal Avenue, Slinger, WI 53086-9688
11428537        +   Laura Braun, 220 Deschane Pl, Green Bay, WI 54302-2830
11428538        +   Laura Busse, 339 Mill Street, Reedsville, WI 54230-1703
11428539        +   Laura Bussler, N222 Willow St., Stephenson, MI 49887-8427
11428540        +   Laura Clay, 310 S 66th St, Milwaukee, WI 53214-1732
11428541        +   Laura Corrigan, W5449 Red Clover Trl, Appleton, WI 54915-7291
11428542        +   Laura Delap, 834 central st, Oshkosh, WI 54901-4404
11428543        +   Laura Dowdy, 1327 Hazel Street, Oshkosh, WI 54901-4023
11428544        +   Laura Falvey, 705 HILLCREST COURT, Two Rivers, WI 54241-3621
11428545        +   Laura Farley, 330 N church St, Darien, WI 53114-1580
11428546        +   Laura Ferrari, 400 N Broadway, Unit 604, Milwaukee, WI 53202-5512
11428547        +   Laura Gross, 4017 Bentley Rd, Rosholt, WI 54473-9749
11428548        +   Laura Gwiazdon, 2108 n lynndale dr, Appleton, WI 54914-1836
11428549       #+   Laura Harvestine, N90W25205 Tomahawk Dr, Sussex, WI 53089-1053
11428551        +   Laura Hofacker, N3581 Meade Street, Appleton, WI 54913-9558
11428552        +   Laura Kohlwey DeGroot, 1375 Bond St, Green Bay, WI 54303-4351
11428553       #+   Laura Laitsch, 509 Slinger road, 2, Slinger, WI 53086-9421
11428554        +   Laura Langford, 7409 31st Avenue, Kenosha, WI 53142-4407
11428555        +   Laura Maki Dahn, 5894 3rd Ave N, Wells, MI 49894-9716
11428557        +   Laura Pavloski, 6983 Rocky Run Drive, Rudolph, WI 54475-9725
11428558        +   Laura Rechek, 303 Forest St, Fox Lake, WI 53933-9406
11428559        +   Laura Schelter, 161 Harmsen Ave., Waupun, WI 53963-1049
11428560        +   Laura Starfeldt, N1459 stardust drive, Greenville, WI 54942-9033
11428561       #+   Laura Stehno, W289N2231 Louis Avenue, Apartment #3, Pewaukee, WI 53072-5061
11428562        +   Laura Thiel, N575 7TH CT, COLOMA, WI 54930-8703
11428563        +   Laura Vizineau, 4881 Delta 17.9 Dr, Escanaba, MI 49829-9477



                      Case 20-27367-gmh                Doc 8        Filed 11/14/20            Page 85 of 156
District/off: 0757-2                                      User: cs                                                Page 86 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                        Total Noticed: 8912
11428564        +   Laura Wensink, N3164 Woodridge Ct., Sheboygan Falls, WI 53085-2943
11428565        +   Laura Wnuk, 511 N. Mill St, Weyauwega, WI 54983-9047
11428566        +   Laurel DeSmidt, 106 Wisconsin St, Sheboygan Falls, WI 53085-1270
11428567        +   Laurel Liska, 1286 Valley Street, Mayville, WI 53050-2823
11428568        +   Lauren 'Gamble' Thorstensen, 2215 Maccaux Dr, Green Bay, WI 54302-4531
11428570        +   Lauren Beisswenger, 705 Westwood Dr., Ottawa, IL 61350-3877
11428571        +   Lauren Bonnell, 6710 Schroeder Rd, Apt 7, Madison, WI 53711-2323
11428572        +   Lauren Bonofiglio, 3039 N Downer Ave, Milwaukee, WI 53211-3337
11428573       #+   Lauren Byrnes, 4060 S 65th St, Apt 102, Milwaukee, WI 53220-2502
11428574        +   Lauren Calaway, 3093 Holland Rd, Green Bay, WI 54313-7307
11428575        +   Lauren Casper, 22327 W. Steinthal Road, Kiel, WI 53042-4993
11428576        +   Lauren Cottick, 132 Morningside Orchard dr, Oconomowoc, WI 53066-3577
11428578        +   Lauren Ellis, 33 Montgomery Lane, Vernon Hills, IL 60061-2319
11428579        +   Lauren Fields, 20530 Ivywood St NW, Cedar, MN 55011-5019
11428580        +   Lauren Gabe, 23 W Fall St, Lanse, MI 49946-1313
11428581        +   Lauren Gromnicki, 216 n 7th Ave, Winneconne, WI 54986-9714
11428582        +   Lauren Hanoski, 4865 south providence dr, New Berlin, WI 53146-4015
11428583        +   Lauren Hansen, 2008 East Higgins Hill, De Pere, WI 54115-1683
11428584        +   Lauren Hendriks, 1449 Paynes Point rd, Neenah, WI 54956-9713
11428585        +   Lauren Hooper, 950 Carriage Lane, Fond Du Lac, WI 54935-6552
11428586        +   Lauren Jacobs, 150 Hoff Lane, Coon Valley, WI 54623-8003
11428587        +   Lauren Landowski, 3831 Ben Franklin Dr, Wisconsin Rapids, WI 54494-3485
11428588        +   Lauren Leick, 6164 State HWY 57, De Pere, WI 54115-9619
11428589        +   Lauren Lucius, 388 W Washington Ave, Hartford, WI 53027-2038
11428590        +   Lauren Marino, 1900 Melvin Ave, Orlando, FL 32806-6439
11428591        +   Lauren Miller, w5604 swan road, Burnett, WI 53922-9611
11428592        +   Lauren Pierson, W182 N8323 Georgetown Drive, Menomonee Falls, WI 53051-3540
11428593        +   Lauren Retzlaff, 718 Lakeshore Drive, Fond Du Lac, WI 54937-1551
11428594        +   Lauren Roloff, N6290 Hwy 47 55, Shawano, WI 54166-4103
11428596        +   Lauren VanderMause, 1552 Kingswood Dr, Neenah, WI 54956-1698
11428597        +   Lauren Wendt, 632 T-Bird Drive, Fond Du Lac, WI 54935-9724
11428598        +   Lauren Wiesner, 591 Donald street, Mayville, WI 53050-2806
11428600        +   Laurie Bartelt Mattes, 84 Northgate Estates, New London, WI 54961-9385
11428603        +   Laurie Kiffel, 1237 Deerfield Ave, Menasha, WI 54952-2112
11428604        +   Laurie King, 110 Twin Lakes Dr, Fond Du Lac, WI 54937-1488
11428606        +   Laurie Maeder, 1114 W 11th Ave., Oshkosh, WI 54902-6220
11428607        +   Laurie Rice, N9599 St. Kilian Hts., Campbellsport, WI 53010-2849
11428608        +   Laurie Van Beek, N288 Candlelite Way, Appleton, WI 54915-8730
11428609        +   Laurie Wiench Grimm, 4678 Ramirez St, Robstown, TX 78380-4319
11428610        +   Lauryn Wagner, 7833 N. Berwyn Ave., Milwaukee, WI 53209-1807
11428611       #+   Lawrence Chick, 1388 West Fischer Lake Pkwy, Niagara, WI 54151-9008
11428612        +   Lawrence Martin, 5635 Butternut Dr, Kewaskum, WI 53040-9451
11428613       #+   Lawrence Van Ark, 306 W hickory st, Abbotsford, WI 54405-9525
11428614        +   Layne Neuenfeldt, W12393 Cty Road KK, Ripon, WI 54971-9769
11428615        +   Layne Selin, 1690 E Memory Lane, Appleton, WI 54913-8943
11428631        +   LeAnn Salmi, 608 Wisconsin Ave, Gladstone, MI 49837-1736
11428616        +   Lea Aasby, 103 S Royal Ave, Fond Du Lac, WI 54935-4648
11428617        +   Lea Walters, N2854 Winchester Rd, Hortonville, WI 54944-9678
11428618        +   Leah Ceranski, N154 Kamkes St., Appleton, WI 54915-9437
11428619        +   Leah Edwards, 515 W Bent Ave, Oshkosh, WI 54901-2964
11428621        +   Leah Schindeldecker, 619 B S Keenan St, Rhinelander, WI 54501-3716
11428624        +   Leah Winarski, 10 W. David Dr., Hilbert, WI 54129-9544
11428625        +   Leander Bonnett, 705 S 26th St, Sheboygan, WI 53081-4221
11428626        +   Leander Tom, 2616 N Frederick Ave, Apt 227, Milwaukee, WI 53211-3612
11428627        +   Leann Holland, 416 West Main Street, Princeton, WI 54968-9150
11428628        +   Leann Kohl, 2706 Overhill Dr, Pekin, IL 61554-9689
11428630        +   Leann Priebe, 814 3rd ave S, Escanaba, MI 49829-3744
11428632        +   Leann Smith, W7187 Briar Ct, Oakfield, WI 53065-9784
11428633        +   Leanne Kavanaugh, N9611 Military Rd, Kaukauna, WI 54130-8762
11428634        +   Leanne Schaetzl, 2491 16th Rd, Mosinee, WI 54455-9621
11428636        +   Lee Ann Slayton, 1012 Hall Hay Street, Crivitz, WI 54114-1602
11428637        +   Lee Bergan, W3930 hwy 106, Fort Atkinson, WI 53538-9683
11428638        +   Lee Brandriet, 409 4th St NE, Apt 1, Watertown, SD 57201-2563



                      Case 20-27367-gmh                 Doc 8       Filed 11/14/20            Page 86 of 156
District/off: 0757-2                                       User: cs                                              Page 87 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                      Total Noticed: 8912
11428639        +   Lee Gruenwald, 11019 N Brighton Place, Mequon, WI 53097-3436
11428641        +   Lee Hertzfeldt, W16472 Baird Rd, Melrose, WI 54642-8425
11428642        +   Lee Mcelhaney, 821 Locust St., Macon, MO 63552-1845
11428643        +   Lee Perry, 2010 Princess Ct, Apt 6, Lockport, IL 60441-4465
11428644        +   Lee Roth, 3076 cty hwy gg, Oshkosh, WI 54904-9758
11428646        +   Lee Swanson, 824 E Minor St, Appleton, WI 54911-5328
11428647        +   Lee Wisneski, 518 E 2nd street, Kimberly, WI 54136-2003
11428648        +   Leeann Rock, 2909 clearview ct, Joliet, IL 60436-9761
11428649        +   Leeanne Gunther, 11011 Sturgis lane, Tomahawk, WI 54487-8882
11428651        +   Leigh Parker, 333 E Water St, Watertown, WI 53094-5315
11428653       #+   Leon Albers, 1010 Moraine Way #2, Green Bay, WI 54303-9441
11428654        +   Leon Milnes, 1092 Markworth Ct, Westerville, OH 43081-4553
11428655        +   Leon Rigor, 1312 renrose Avenue, Loves Park, IL 61111-4266
11428656        +   Leona Suit, 1040 Cleveland Street, Wisconsin Rapids, WI 54495-1943
11428657        +   Leonard Hepfer, 111 N Houghton, Manistique, MI 49854-1117
11428658        +   Lesley Wilz, N5784 Shop St, Manawa, WI 54949-8657
11428659        +   Lesli Hemauer, S16 W32183 High Meadow Circle, Delafield, WI 53018-3509
11428660        +   Leslie Baeten, 2516 Sunny Brook Dr, Green Bay, WI 54313-4646
11428661        +   Leslie Bevers, N8922 Church St, Brillion, WI 54110-9130
11428662        +   Leslie Bossler, 349 S8th Ave, West Bend, WI 53095-3210
11428663        +   Leslie Busse, 5554 174th Street, Tinley Park, IL 60477-3157
11428664            Leslie Damon, Damon4@tds.net, Waunakee, WI 53597
11428665        +   Leslie Gerrits, 11 Deer Run Ct., Kaukauna, WI 54130-2800
11428666        +   Leslie Kazmierkoski, 1709 14th Ave, Menominee, MI 49858-2549
11428667        +   Leslie Kopf, 183 W Church Street, Oakfield, WI 53065-9705
11428668        +   Leslie Leisgang, 530 Baird Creek Rd Apt 5 5, Green Bay, WI 54311-7135
11428669       #+   Leticia Nowak, 608 Naragansett Ave., Baraboo, WI 53913-1261
11428670        +   Levi Anttila, 56257 Union street, Calumet, MI 49913-2390
11428671        +   Levi Groth, 745 Mystery ct, De Pere, WI 54115-9075
11428672        +   Levi Kempka, 201 Main Street, Marinette, WI 54143-2850
11428673        +   Levi Sterzibg, N4459 W Townline Rd, Marinette, WI 54143-9660
11428674        +   Lex RJ, 2551 E 4 Mile Rd, Sault Sainte Marie, MI 49783-9143
11428675        +   Lexa Buechner, 4964 Meadow Side Lane, Waunakee, WI 53597-9088
11428676        +   Lexee Funk, W2511 Fieldside Court, Appleton, WI 54915-8735
11428677        +   Lexi Appleton, 3296 Pioneer Drive, Green Bay, WI 54313-6133
11428678        +   Lexi Bird, W8386 Cty Rd S, Beaver Dam, WI 53916-9656
11428679        +   Lexi Brown, 924a Portage Street, Stevens Point, WI 54481-2644
11428680        +   Lexi Chaillier, 4883 Delta 17.8 Drive, Escanaba, MI 49829-9456
11428681        +   Lexi Dagenais, 4842 147th court, Savage, MN 55378-2923
11428682        +   Lexi Evans, 2976 Military Street, Port Huron, MI 48060-6631
11428683        +   Lexi Huth, N4926 County Rd E, De Pere, WI 54115-8951
11428684        +   Lexi LeClair, 7029 W Hillcrest Rd, Manitowoc, WI 54220-9638
11428686        +   Lexi Steele, W5100 State Highway M69, Felch, MI 49831-8876
11428687        +   Lexi Wilson, 1500 Linden Ave, Janesville, WI 53548-2831
11428688        +   Lexi Zarn, 211 S. College Ave, Fox Lake, WI 53933-9414
11428689        +   Lexie Silver, N1656 W county road A, Adell, WI 53001-1484
11428690        +   Lexington Halase, 3529 N Chappell Dr, Appleton, WI 54914-6892
11428691        +   Leya Schultz, 2814 CLARK STREET, Manitowoc, WI 54220-4446
11428692        +   Leyla Ninmer, 1121 winston dr, Edgerton, WI 53534-1010
11428693       #+   Libby Dammen, 8405 N Ridge Trl, Milton, WI 53563-8722
11428694        +   Libby DeClark, 528 Beech Street, Kingsford, MI 49802-6102
11428695        +   Libby Greiber, 6186 BARMAN RD, Waunakee, WI 53597-9378
11428696        +   Libby Pavelec, 5960 Oak Hollow Dr, Mc Farland, WI 53558-9063
11428699        +   Lili Duvnjak, 1444 woodview dr, Apt 6, Crown Point, IN 46307-9543
11428700            Liliana Speck, 105 Queensgate Blvd, Sault Ste. Marie ON p6A 6Y4
11428701        +   Lilly Haase, 6040 Naples Lane, Winneconne, WI 54986-9791
11428702        +   Lily Balison, 4532 Algonquin Trail, Green Bay, WI 54313-9527
11428703        +   Lily Barker, N7574 Lakeshore Drive, Fond Du Lac, WI 54937-1545
11428705        +   Lily Hansen, 2533 Grand St NE, Minneapolis, MN 55418-3318
11428704        +   Lily Hansen, 19 Skillman Lane, Saint Paul, MN 55127-2155
11428706        +   Lily Sonnentag, W1103 Townline Rd, Ripon, WI 54971-9466
11428707        +   Lily Whiting, 1014 Eastman St, Oshkosh, WI 54901-3818
11428708        +   Linda Bartlett, W288N8037 PARK DR, Hartland, WI 53029-9035



                      Case 20-27367-gmh                 Doc 8        Filed 11/14/20          Page 87 of 156
District/off: 0757-2                                       User: cs                                             Page 88 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                     Total Noticed: 8912
11428709        +   Linda Bowers, W1792 Dragonfly Ct., Kaukauna, WI 54130-9567
11428710        +   Linda Brauer, 951 Forest Tree Ct, Appleton, WI 54914-9620
11428711        +   Linda Brockman, 1205 E. Main St., Little Chute, WI 54140-2314
11428712        +   Linda Buck, 1215 Fawn Drive, Neenah, WI 54956-4491
11428713        +   Linda Djupstrom, N11096 Hoffman K 4 Ln, Daggett, MI 49821-9637
11428714        +   Linda Gorges, N2815 Buckhorn Drive, Appleton, WI 54913-9602
11428715        +   Linda Gorzek, 324 St Francis Drive, Green Bay, WI 54301-1340
11428716            Linda Hanson, N6539 County Road W, Waupaca, WI 54981
11428717       #+   Linda Iverson, 7380 Carter Circle East, Franklin, WI 53132-8120
11428718        +   Linda Kolbet, 3574 spring park rd, Osage, IA 50461-8153
11428720            Linda Mischnick, 6516 COUNTY ROAD, Amherst, WI 54406
11428722        +   Linda Selsmeyer, 1701 Royal Crown Ct, Green Bay, WI 54313-4344
11428723        +   Linda Stange, 3732 S. 20TH PL, Milwaukee, WI 53221-1520
11428724        +   Linda Van Camp, 136 Shelley Lane, De Pere, WI 54115-3752
11428725        +   Linda Walling, W6319 Eastern Ave, Fort Atkinson, WI 53538-9335
11428726       #+   Linda Will, 370 S Marr St, Fond Du Lac, WI 54935-5044
11428727        +   Linda Winkler, 3019 ELIM AVE, Zion, IL 60099-3211
11428728        +   Linda Wolfe Anderson, E893 Stratton Lake Road, Waupaca, WI 54981-9534
11428729        +   Lindsay Holewinski, 851 depere st, Menasha, WI 54952-2461
11428730       #+   Lindsay Lamay, 4514 state hwy 22, Lena, WI 54139-9524
11428733        +   Lindsay Peterson, W5924 springview dr, Norway, MI 49870-2282
11428734        +   Lindsay Radichel, 1934 N Alvin St, Appleton, WI 54911-2705
11428735       #+   Lindsay Steinke, 145 9th st, Clintonville, WI 54929-1445
11428736        +   Lindsey Baker, 45 mockingbird lane, Fond Du Lac, WI 54937-1454
11428737        +   Lindsey Bittner, 261 Ridgeview Dr, Lake Mills, WI 53551-1949
11428738        +   Lindsey Burrows, 5100 W Anita St., Apt. 7, Appleton, WI 54913-5440
11428739        +   Lindsey Czubin, 5155 S Mars Dr, New Berlin, WI 53146-4630
11428740       #+   Lindsey Fergus, 365 Pleasant Hill Ave, Lomira, WI 53048-9524
11428741        +   Lindsey Fletcher, 1670 Biemeret St, Green Bay, WI 54304-2977
11428744        +   Lindsey Klug, 546 Karen Lane, Green Bay, WI 54301-2828
11428745        +   Lindsey Krake, N3951 Washington Ave, 7, Kaukauna, WI 54130-7166
11428746       #+   Lindsey Meyers, 11809 Monroe St Ne, Minneapolis, MN 55434-3015
11428747        +   Lindsey Mullen, 3509 East Glory Lane, Apt 15, Appleton, WI 54913-8098
11428748        +   Lindsey O'Brien, N6377 Nelson rd, Fond Du Lac, WI 54937-9449
11428750        +   Lindsey Park, 420 Shagbark Ct, Algonquin, IL 60102-2175
11428751        +   Lindsey Schuhart, 4274 River Street, Wabeno, WI 54566-9254
11428752        +   Lindsey Sullivan, 4811 Rachel Lane, Apt 20, Wausau, WI 54401-9491
11428753        +   Lindsey Tews, N7914 Creekside Drive, Sherwood, WI 54169-9677
11428754        +   Lindsey Urban, N4277 Country Ct, Shawano, WI 54166-6731
11428755       #+   Lindsey Whiting, 21987 Peepsock Rd, Houghton, MI 49931-1048
11428756        +   Lindsey Zick, 634 Pauquette Pines Ln, Poynette, WI 53955-8730
11428758        +   Linsey Matthews, 119 Briarwood Cir, La Porte, IN 46350-7363
11428760        +   Lisa Baehman, W7831 county rd mm, Hortonville, WI 54944-9721
11428761        +   Lisa Berger, 3894 Carver Path, Chaska, MN 55318-2698
11428762        +   Lisa Bosetski, 5907 Cty Road KB, Denmark, WI 54208-9720
11428763        +   Lisa Bosio, W4216 Gladstone Beach Road, Fond Du Lac, WI 54937-6129
11428765        +   Lisa Brown, W3945 Rock Rd, Appleton, WI 54913-9599
11428767        +   Lisa Buelow, N7744 bestul Rd, Iola, WI 54945-9775
11428768        +   Lisa Cluppert, 304 Church St, P.O.Box 92, Fairwater, WI 53931-0092
11428769        +   Lisa Dorn, 1125 W Parkway Blvd, Appleton, WI 54914-2637
11428770        +   Lisa Euclide, 1103 W Winnebago St, Appleton, WI 54914-3606
11428772        +   Lisa Gorges, W7386 Diane Dr., Hortonville, WI 54944-9795
11428773        +   Lisa Grams, 1610 PLUM TREE CT, KAUKAUNA, WI 54130-2998
11428774       #+   Lisa Hansen, 22 Corn Silk Ct, Wrightstown, WI 54180-1181
11428775        +   Lisa Hartjes, 2050 Olde Country circle, Kaukauna, WI 54130-3779
11428776        +   Lisa Hessler, 608 s main st, Oregon, WI 53575-3201
11428777        +   Lisa Hughers, 5374 Grandview Road, Larsen, WI 54947-8712
11428778            Lisa Hunter, Lisa Hunter, Oshkosh, WI 54904
11428779        +   Lisa Kallas, W142 Welsch Road, Winneconne, WI 54986-4800
11428780        +   Lisa Kennedy, 202335 Dubay Dr, Mosinee, WI 54455-7518
11428781        +   Lisa Klahn, W1975 Town Hall Rd, Campbellsport, WI 53010-2921
11428782        +   Lisa Lacombe, 1518 Eastman Ave, Green Bay, WI 54302-1948
11428783        +   Lisa Lardinois, 1690 Red Oak Street, Green Bay, WI 54313-7336



                      Case 20-27367-gmh                 Doc 8        Filed 11/14/20         Page 88 of 156
District/off: 0757-2                                       User: cs                                                Page 89 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                        Total Noticed: 8912
11428784        +   Lisa Maida, 219 Rhodes st, Pinconning, MI 48650-9410
11428785        +   Lisa Marie, E7184 Guth Road, Weyauwega, WI 54983-8827
11428787        +   Lisa Mckay, 4175 W. Earthrock Rd., Appleton, WI 54913-9605
11428788        +   Lisa Nigl, 4372 Harbor Village Drive, Omro, WI 54963-9498
11428789        +   Lisa Parks, W11515 County Road TC, Brandon, WI 53919-9792
11428790        +   Lisa Pawlowski, 1023 Aster Ct, De Pere, WI 54115-7693
11428792        +   Lisa Reed, 2709 E Glenhurst LN, Appleton, WI 54913-8086
11428793        +   Lisa Sattler, W2136 Beechnut Lane, Poy Sippi, WI 54967-8408
11428795        +   Lisa Schmeling, N94 W15709 Ridgeview Drive, Menomonee Falls, WI 53051-1533
11428796        +   Lisa Schneider, 3002 Sand Pit Rd, Oshkosh, WI 54904-9232
11428798       #+   Lisa Shrock, N171 Springfield Court, Appleton, WI 54915-3970
11428800        +   Lisa Snow, 7960 BIG BUCK CIRCLE E, Woodruff, WI 54568-9616
11428801        +   Lisa Stumpf, N1278 Rawhide Rd, Keshena, WI 54135-9568
11428802        +   Lisa Tesch, 209 Wyeville Ave, Tomah, WI 54660-4033
11428803        +   Lisa Webb, 12706 Bell Rd, Caledonia, WI 53108-9702
11428805        +   Lisa Woods, 1806 12th ave, Green Bay, WI 54304-3753
11428806        +   Lise Stern, 419 W Foster St, Appleton, WI 54915-1504
11428807        +   Liz Garcia, 3814 May Lane, Spring Grove, IL 60081-9621
11428808        +   Liz Klees, 3967 Creek View Ln SW, Rochester, MN 55902-5003
11428809        +   Liz Lonigro, 1800 Schumacher Lane, Little Chute, WI 54140-2660
11428810        +   Liz Mugan, W7596 Parnell Rd., Cascade, WI 53011-1247
11428811        +   Liz Penegor, 128 hooper street, Kingsford, MI 49802-5432
11428812       #+   Liza Klitzka, 84 Northbreeze Dr, Appleton, WI 54911-1223
11428814        +   Lizzie Guerin, 58 Lincoln St., Chilton, WI 53014-1245
11428815        +   Lizzie Tebo, W4330 West Slab City Rd, Bonduel, WI 54107-9104
11428816        +   Lizzie White, 718 N 6th st, Manitowoc, WI 54220-3941
11428817        +   Lizzy Neubauer, 2510 Clover Field Dr., Chaska, MN 55318-3222
11428818        +   LlanaiLee Pfeiffer, N84 W13920 Fond du Lac Ave, Menomonee Falls, WI 53051-3341
11428819        +   Lloyd Hansen, 1019 south weed street, Shawano, WI 54166-3239
11428820        +   Logan Bork, N128 W17988 Holy Hill Rd, Germantown, WI 53022-1430
11428821        +   Logan Brue, 4965 HUBERTUS RD, Hubertus, WI 53033-9748
11428822        +   Logan Cardoza, 672 GROVE ST, Neenah, WI 54956-3318
11428823        +   Logan Casady, 2780 Lone Tree Road, Badger, IA 50516-8508
11428826        +   Logan Finnegan, 114 South Sheakely, 3, New Hampton, IA 50659-1926
11428827        +   Logan Johnson, N2584 Brittany Lane, Waupaca, WI 54981-8300
11428828        +   Logan Kinsella, 483 Jacob Drive, Denmark, WI 54208-9741
11428829        +   Logan Lau, 403 sandstone terr, Kiel, WI 53042-1631
11428833        +   Logan Nickel, 500 w hampton ave, 201, Milwaukee, WI 53217-5415
11428834        +   Logan Ottman, 310 SMITHFEILD DR, Kimberly, WI 54136-3309
11428835        +   Logan Peetz, 7661 Busy Nook Rd, Oconto Falls, WI 54154-9707
11428836        +   Logan Rampson, W175N12877 Lancelot dr, Germantown, WI 53022-1431
11428837        +   Logan Schuiteman, 1215 Geneva road, Menasha, WI 54952-1560
11428838        +   Logan Siebers, W2131 lau road, Kaukauna, WI 54130-9229
11428839        +   Logan Simkowski, 1957 swan pointe terrace, De Pere, WI 54115-8201
11428840        +   Logan Stefl, 215 S. Smalley St., Shawano, WI 54166-2729
11428841        +   Logan VanHandel, 631 7th street, Menasha, WI 54952-2370
11428842        +   Logan Wright, 402 North D Street, Hamilton, OH 45013-3118
11428843        +   Lois Anderson, 182 Robert Street, Clintonville, WI 54929-1153
11428844        +   Lois Beth, 1834 SHELLEY Lane, De Pere, WI 54115-3700
11428845       #+   Londyn Mayer, N82W22380 Sandras Dr, Sussex, WI 53089-1736
11428846        +   Loni Skubal, 3150 Noah Road, De Pere, WI 54115-8888
11428847       #+   Lonnie Roeder, N6796 Streblow Dr., 12, Fond Du Lac, WI 54937-8661
11428849        +   Lorena Metoxen, 2778Candle Court, Green Bay, WI 54304-1605
11428850        +   Lori Abitz, W6450 State Road 21, Wautoma, WI 54982-7283
11428852        +   Lori Arent, W6880 Daniel Ct, Greenville, WI 54942-8011
11428853        +   Lori Baker, 22803 230th St, Dallas Center, IA 50063-8364
11428854        +   Lori Bilkey, 1145 Honey Creek Rd., Oshkosh, WI 54904-8804
11428855        +   Lori Black Coulahan, 51572 Lakeland Rd., Elkhart, IN 46514-5903
11428856        +   Lori Blythe, 321 E Scott St, Omro, WI 54963-1707
11428857        +   Lori Brown, N21841 County Road O, Niagara, WI 54151-9798
11428858        +   Lori Casetta, 3182 Prairie Hollow Drive, Richfield, WI 53076-9573
11428859        +   Lori Coubal, 104 Ahola Avenue, Wakefield, MI 49968-1231
11428860        +   Lori Cramer, 1009 Adams Pl, Kimberly, WI 54136-1605



                      Case 20-27367-gmh                 Doc 8        Filed 11/14/20            Page 89 of 156
District/off: 0757-2                                       User: cs                                                 Page 90 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                         Total Noticed: 8912
11428861        +   Lori Feuerstein, W250N8569 Watersedge Ct, Sussex, WI 53089-1441
11428862        +   Lori Garrett, W3126 Sunshine Rd, Kaukauna, WI 54130-7371
11428864        +   Lori Hess, PO BOX 80, New Holstein, WI 53061-0080
11428865        +   Lori Hodge, 7766 Island Aire Rd, Ripon, WI 54971-9612
11428866        +   Lori Holland, 641 Waugoo Avenue, Oshkosh, WI 54901-5130
11428867        +   Lori Jensen, 2318 county road gg, Neenah, WI 54956-9723
11428868        +   Lori Johnson, 921 Michigan Ln, Kaukauna, WI 54130-1825
11428869        +   Lori Klotz, 223 Maple Drive, Plymouth, WI 53073-4059
11428870        +   Lori Levonowicz, 815 Farmington ave, Oshkosh, WI 54901-1168
11428871        +   Lori Loeffler, N2082 Vast Domain Drive, Hortonville, WI 54944-9361
11428872        +   Lori Lynn, 1151 rockwell road, Green Bay, WI 54313-7032
11428873        +   Lori Margelofsky, W2202 County Rd TW, Mayville, WI 53050-2022
11428875        +   Lori Melahn, 33426 Brush Dr, Burlington, WI 53105-6806
11428876        +   Lori Osero, 2686 Towerview Dr, Neenah, WI 54956-6155
11428877        +   Lori Schroeder, 2130 S 9th, Sheboygan, WI 53081-6022
11428878        +   Lori Stankowicz, 2228 26th ave south, Escanaba, MI 49829-1011
11428879        +   Lori Voight, N3695 Cty. Rd. E, Appleton, WI 54913-9258
11428880        +   Lori Wallene, 1254 Honeysuckle Lane, Neenah, WI 54956-3935
11428883        +   Louis Mack, 2029 viking drive, 2029, Reedsburg, WI 53959-8903
11428885        +   Louis Thompson, w164 Rolling acres ct, Kaukauna, WI 54130-8278
11428886        +   Louisa Latimer, 217 Ridge View Trail, Verona, WI 53593-8351
11428888        +   Lucas Anderson, 1225 Locust Street, West Des Moines, IA 50265-4450
11428889        +   Lucas Forgette, 825 east river drive, 34, De Pere, WI 54115-4116
11428890        +   Lucas Gallagher, 3334 N 13th st, Wausau, WI 54403-2318
11428891        +   Lucas Gestwicki, 814 South 14 Street, Escanaba, MI 49829-3238
11428892       #+   Lucas Haltaufderheide, 642 South Marr Street, Fond Du Lac, WI 54935-5853
11428893        +   Lucas Hoekstra, 2279 County Road 30, Lynd, MN 56157-1105
11428894        +   Lucas Montag, 1618 Biscayne Dr., Little Chute, WI 54140-2662
11428895        +   Lucas Simon, 10139 w forest home ave, 204, Hales Corners, WI 53130-2163
11428896        +   Lucille Hansen, 1210 Mckinley St, Wisconsin Rapids, WI 54495-3342
11428897        +   Lucinda Immel, N3277 Hickory Nut Circle, Eden, WI 53019-1366
11428898        +   Luis Martinez R, 2615 brookridge ave, Minneapolis, MN 55422-3309
11428899        +   Luis Zurita, 9405 Burt St, Apt 33, Omaha, NE 68114-2509
11428900        +   Luke Brolin, 1007 Main St, Lower, Luxemburg, WI 54217-1302
11428901       #+   Luke Brown, 1255 County Road S, New London, WI 54961-9182
11428902        +   Luke Davis, 115 South Locust Street, Green Bay, WI 54303-1926
11428903        +   Luke Erdman, 727 Manitowoc St., Menasha, WI 54952-2453
11428904        +   Luke Farver, 266 s main st, Cedar Grove, WI 53013-1305
11428906        +   Luke Garrison, W1721 PLAINVIEW RD, Seymour, WI 54165-9160
11428908        +   Luke Gorzek, 1016 W. Macarthur Ave, Eau Claire, WI 54701-4544
11428909        +   Luke Gustafson, 1801 Woodland Road, HillSide Place 404C, Houghton, MI 49931-1148
11428910        +   Luke Hardinger, 8401 Fox Lane, Marshfield, WI 54449-9666
11428911        +   Luke Hernbrode, 1330 wood creek dr, Oconomowoc, WI 53066-6602
11428912        +   Luke Kelly, 8712 Troon Circle, Valders, WI 54245-9557
11428913        +   Luke Kreyer, 2772 S Voyage Drive, Beloit, WI 53511-2138
11428914        +   Luke Lampe, 811 old marion Rd NE, Cedar Rapids, IA 52402-2155
11428916            Luke Mangold, 5087 fox lane, Sherwood, WI 54169
11428917        +   Luke Olson, 508 6th St Bldg 6223 Rm 203D, Biloxi, MS 39534-5002
11428918        +   Luke Pingel, N3260 French Rd, Appleton, WI 54913-8930
11428919        +   Luke Seefeldt, 2004 mayflower street, Kaukauna, WI 54130-3924
11428920        +   Luke Seggelink, 784 James Road, Pickett, WI 54964-9590
11428921        +   Luke Vanhandel, 5 Bellevue Place, Appleton, WI 54913-7674
11428922        +   Luke Ziemer, 501 second street, Kewaunee, WI 54216-1507
11428923        +   Luthor Mataitis, 1730 badger, #5, Green Bay, WI 54303-2679
11428924        +   Lydia Decker, PO Box 43, Quinnesec, MI 49876-0043
11428925            Lydia Jenatscheck, W3744 Karamarie Dr, Pardeeville, WI 53954
11428926        +   Lydia Kettner, N3926 kelly rd, Shiocton, WI 54170-8852
11428928        +   Lydia Lindemann, 9001 Flower Lane, Valders, WI 54245-9659
11428929        +   Lydia Rosengren, 1306 E 6th street, Merrill, WI 54452-1523
11428930        +   Lyla Frailing, 3224 Libby Lane, Green Bay, WI 54313-4016
11428931        +   Lynda Peroutka Swenson, N1880 Emery Lane, Kaukauna, WI 54130-9548
11428933        +   Lyndsey Rost, W7574 Velma Ln, Greenville, WI 54942-8536
11428934        +   Lyneea Ramey, 1464 County Rd C, Brussels, WI 54204-9748



                      Case 20-27367-gmh                  Doc 8       Filed 11/14/20             Page 90 of 156
District/off: 0757-2                                     User: cs                                                        Page 91 of 154
Date Rcvd: Nov 12, 2020                                  Form ID: 309C                                                Total Noticed: 8912
11428935        +   Lynette Sloan, 2708 Hillwood Court, Appleton, WI 54911-2231
11428936        +   Lynn Burrow, W4981 N. Oakhaven Circle, Wautoma, WI 54982-5834
11428937        +   Lynn Engstrom, 3730 Western Ct, Oshkosh, WI 54901-1196
11428938        +   Lynn Ewerdt, 1755 Park Ridge Lane, Fond Du Lac, WI 54937-1094
11428939        +   Lynn Halley, 2308 Cloverdale rd, Naperville, IL 60564-7141
11428940       #+   Lynn Heisler, 395 Police Memorial Dr, Fond Du Lac, WI 54935-2322
11428941        +   Lynn Hofacker, W4637 Pleasant Rd, Appleton, WI 54913-9748
11428942        +   Lynn Kussow, 2797 Golden Glow rd, De Pere, WI 54115-9447
11428944       #+   Lynn Nuber, 850 S Janesville St Apt 1, Whitewater, WI 53190-2523
11428945        +   Lynn Thibault, N3992 HICKORY RD, Fond Du Lac, WI 54937-9119
11428946        +   Lynna Wangelin, N4755 Otto Rd, New London, WI 54961-8222
11428947        +   Lynnette Medrano, 914 Cleveland Ave, Oshkosh, WI 54901-4601
11429080        +   MARCIE CONKLIN, 910 CLAIRVILLE RD, Oshkosh, WI 54904-9071
11429086        +   MARGARET BOTT, 315 KNAPP ST, Oshkosh, WI 54902-5748
11429143        +   MARJORIE HUJET, 9298 CLAY RD, Suring, WI 54174-9704
11429154        +   MARK DLUGOLENSKI, 243 W 12TH AVE, Oshkosh, WI 54902-6417
11429158        +   MARK GOFFARD, N1944 CTY RD XX, Berlin, WI 54923-9761
11429215        +   MARY GLOMSKI, 19932 VOGEL LN, Kiel, WI 53042-4641
11429217        +   MARY KEMPF, 2088 ELM TREE DR, Kewaskum, WI 53040-9276
11429225        +   MARY REMTER, 3579 N MASON ST, Appleton, WI 54914-1471
11429234        +   MARY TOLL, 1120 MISTLETOE LN, Winneconne, WI 54986-9625
11429260     ++++   MATT CHRISTIAN, 152828 PHLOX LN, WAUSAU WI 54401-5609 address filed with court:, Matt Christian, 802 Phlox Ln, Wausau,
                    WI 54401
11429274        +   MATT MASTEY, 225 s parkway dr, Brillion, WI 54110-1134
11429284        +   MATT Shearrow, 3521 Chippewa River DR, Eau Claire, WI 54703-0102
11429298     ++++   MATTHEW BRACKEN, 600 N MCCLURG CT APT 2512, CHICAGO IL 60611-4837 address filed with court:, Matthew Bracken, 600
                    N. McClurg Court, 2512a, Chicago, IL 60611
11429391        +   MEGAN SANCHEZ, 625 N BLACK RIVER ST, Sparta, WI 54656-1032
11429484        +   MICHAEL & LORI RYMKOS, 905 S 19TH ST, Escanaba, MI 49829-2231
11429538        +   MICHAEL MEYERS, N5430 STATE HWY. 76, Shiocton, WI 54170-8602
11429541        +   MICHAEL NELSON, 1614 PILGRIM ST, Green Bay, WI 54304-3333
11429554        +   MICHAEL RYAN, N872 CTY RD M, Hortonville, WI 54944-8729
11429561        +   MICHAEL STAUDT, 1923 14TH ST, Two Rivers, WI 54241-2908
11429586        +   MICHELE OSKOLA, 101 Rich Rd, Ripon, WI 54971-9101
11429594        +   MICHELLE Benson, 1516 6TH ST, Marinette, WI 54143-3647
11429600        +   MICHELLE CONVERY, 1903 FARLIN AVE, Green Bay, WI 54302-2917
11429629        +   MICHELLE Moerchen, 454 3rd St., Fond Du Lac, WI 54935-4551
11429652        +   MICHELLE Werch, 510 Sacramento Street, Berlin, WI 54923-2410
11429654        +   MICHELLE ZOELLNER, 616 LINCOLN ST, Neenah, WI 54956-2928
11429670        +   MIKE ALLARD, W1346 ST HWY 28, Theresa, WI 53091-9712
11429689        +   MIKE JUREY, 2579 Heather Road, Green Bay, WI 54311-5246
11429759        +   MITCHELL GEER, 3806 WESTERN DR, Oshkosh, WI 54901-1199
11429763        +   MITCHELL KRUG, W7046 BUTTERCUP CT, Greenville, WI 54942-9048
11429775        +   MOLLY MOORE, 1122 WASHINGTON AVE, Oshkosh, WI 54901-5356
11428948        +   Mac Malchow, 2803 Spaulding Avenue, Janesville, WI 53546-1169
11428968       #+   MacKenzie Miller, 1193 Roland Lane, 6, Green Bay, WI 54303-6339
11428969        +   MacKenzie Rae, 848 Linden Drive, 10, Green Bay, WI 54311-7195
11428949        +   Macey Herrmann, N7782 Spurline Ct., Sherwood, WI 54169-9727
11428950        +   Macey Mcintyre, 214 Bridge Street, Mazomanie, WI 53560-9635
11428951        +   Maci Formiller, 1040 gregory st, Neenah, WI 54956-3648
11428952        +   Maci Trzcinski, 655 Grove Street, Neenah, WI 54956-3317
11428953        +   Mackenna Schueller, 1983 County Road D, Belgium, WI 53004-9434
11428954        +   Mackensey Reeves, 187 Vincent Circle, Beaver Dam, WI 53916-2875
11428955        +   Mackenzee Stoltz, W7059 Maple Terrace Rd, Greenville, WI 54942-9060
11428956        +   Mackenzie Boyles, W8966 Beech Rd., Shawano, WI 54166-5900
11428957        +   Mackenzie Clymer, 515 Canton street, Prescott, WI 54021-1203
11428958        +   Mackenzie Frederick, 6008 FalconDr, Wausau, WI 54401-8887
11428959        +   Mackenzie Hanson, 4405 Riverwood Dr N, Fargo, ND 58102-5363
11428961            Mackenzie Hollatz, W12954, Ripon, WI 54971
11428962        +   Mackenzie Kerin, 1530 smith street, Green Bay, WI 54302-1944
11428963        +   Mackenzie Koellermeier, 1471 Cowling Bay Rd, Neenah, WI 54956-9205
11428965       #+   Mackenzie Mattheis, 6388 Swedish rd, Wisconsin Rapids, WI 54495-9234
11428966        +   Mackenzie Mccarthy, 476 Kaye street, Fond Du Lac, WI 54935-5215




                      Case 20-27367-gmh                Doc 8       Filed 11/14/20           Page 91 of 156
District/off: 0757-2                                      User: cs                                                   Page 92 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                           Total Noticed: 8912
11428970        +   Mackenzie Starks, 429 Wilson Avenue, Fond Du Lac, WI 54935-2851
11428971        +   Mackenzie Strube, W2377 us hwy 10, Lot 135, Forest Junction, WI 54123-9709
11428972        +   Mackenzie Wichman, 902 E Florida Ave, Little Chute, WI 54140-1306
11428974        +   Mackenzie Windl, N8455 River Bend Rd, Watertown, WI 53094-9112
11428967        +   Mackenzie mcMahon, 6102 Chucks Court, Peosta, IA 52068-9729
11428975        +   Macy Schendel, 425 Kellogg street, Ripon, WI 54971-1211
11428976        +   Macy Schlosser, 6959 Mount Pleasant drive, West Bend, WI 53090-9431
11428977        +   Macy Wojcik, W6785 State Highway 180, Wausaukee, WI 54177-8485
11428978        +   Macy Wydeven, 1435 pearl st, Menasha, WI 54952-1207
11428979        +   Mad City Windows, 2340 Holly Rd., Neenah, WI 54956-1010
11428980        +   Maddi Lambie, 515 Schoenhaar Drive, West Bend, WI 53090-2636
11428981        +   Maddie Belo, 1 Sheffield Ct., Algonquin, IL 60102-6091
11428982        +   Maddie Bingham, W2725 St Charles rd, Chilton, WI 53014-9625
11428983        +   Maddie Brown, N5331 Hwy M, Delavan, WI 53115-2768
11428984        +   Maddie Cummings, W350N5373 Road B, Okauchee, WI 53069-9730
11428985        +   Maddie DeGoey, 2060 Olde Country Circle, Kaukauna, WI 54130-3779
11428986        +   Maddie Garbalagtys, N5437 Blackbird Rd, Beaver Dam, WI 53916-9686
11428987        +   Maddie Goehler, 2319 N Eugene St, Appleton, WI 54914-2241
11428988        +   Maddie Gryzik, 6765 Revere Court, Gurnee, IL 60031-4103
11428989        +   Maddie Hanzel, 2900 E Rock A Way rd, Appleton, WI 54915-6643
11428990        +   Maddie Larson, 1150 sawtell ct, Oshkosh, WI 54902-3209
11428991        +   Maddie Morris, 936 bainbridge drive, Naperville, IL 60563-2003
11428992        +   Maddie Mutz, 4400 Sequoia Dr, Stevens Point, WI 54481-5555
11428993        +   Maddie Tesch, 4333 N Windingbrook Dr, Appleton, WI 54913-7766
11428994        +   Maddy Butke, 3051 Buttercup Rd, Neenah, WI 54956-9023
11428995        +   Maddy Dejardin, 1308 Lawe, Green Bay, WI 54301-3325
11428996        +   Maddy Hanagan, 2226 Deer Prairie Dr., Neenah, WI 54956-5679
11428997        +   Maddy Kruckeberg, W2214 Out of Town Ln, Kaukauna, WI 54130-9474
11428998        +   Maddy Lisse, 1763 aspen lane, Green Bay, WI 54303-2311
11428999        +   Maddy Przybylski, 25 Mulberry Ct, Fond Du Lac, WI 54935-5453
11429000        +   Maddy Weix, 813 W Ridgeview drive, Appleton, WI 54914-1450
11429001        +   Madelin Corrao, 4642 Royal Vista Trail, De Pere, WI 54115-3349
11429002       #+   Madeline Cooney, 925 Driftwood Drive, Brillion, WI 54110-1704
11429003        +   Madeline Heinrich, 1015 Thornewood Lane, Algonquin, IL 60102-4508
11429004        +   Madeline Mielke, 433 Clarence Street, Fort Atkinson, WI 53538-1810
11429005        +   Madeline Wachowski, 629 W 5th Ave, Oshkosh, WI 54902-5832
11429006        +   Madeline Wendricks, 1057 Fair Rd, Greenleaf, WI 54126-9719
11429007        +   Madelyn Hermus, 1200 Dotty Drive, Little Chute, WI 54140-2367
11429008        +   Madelyn Lein, 30 Monastery Hill Dr, Oconomowoc, WI 53066-1533
11429009        +   Madelynn Otto, 2857 Prairie Wood Drive, Oshkosh, WI 54904-8462
11429010        +   Madi Koth, 7466 STATE ROAD 91, Omro, WI 54963-9680
11429011        +   Madi Martin, W1715 Maple Hill Lane, Marinette, WI 54143-9483
11429012        +   Madi Michels, 1000 Holly Tree Lane, Fond Du Lac, WI 54935-8008
11429013        +   Madilyn Danza, W3342 Sunset Dr, Campbellsport, WI 53010-1649
11429014        +   Madilyn Rudoll, 4155 143rd St W, Rosemount, MN 55068-3679
11429015        +   Madison Akstulewicz, 524 Broad Street, Menasha, WI 54952-3122
11429016        +   Madison Brown, 1016 N Georgetown Terrace, Beaver Dam, WI 53916-1922
11429017        +   Madison Degrand, 5317 Steves Cheese Rd, Denmark, WI 54208-8942
11429018        +   Madison Dunavant, 301 Chestnut, Jet, OK 73749-7401
11429019        +   Madison Hardy, 3645 Cherryvale Pl, Unit 1, Appleton, WI 54913-9461
11429020        +   Madison Karch, 484 Barbie Ct, Appleton, WI 54915-6431
11429021        +   Madison Martin, 432 Southdown West Blvd, Houma, LA 70360-3992
11429022        +   Madison Newton, 5613 Derby Ct., Apt. 220, Alexandria, VA 22311-5613
11429023        +   Madison Rystrom, 2049 Oak Road, Green Bay, WI 54313-7661
11429024            Madison Sarah, w84w15979 menomonee ave, apt 108, Menomonee Falls, WI 53051
11429025        +   Madison Wagner, N8626 Winding Trail Drive, Menasha, WI 54952-9780
11429026        +   Madison Whaley, 174 Roland St, Sun Prairie, WI 53590-2836
11429027        +   Madisyn Coldren, 2827 forest ave, Two Rivers, WI 54241-1922
11429028        +   Madlin Goffard, N5265 County Road E, De Pere, WI 54115-8519
11429029        +   Mae Cornelius, 2420 Oakwood Drive, Green Bay, WI 54304-1613
11429030        +   Mae Micolichek, 997 Schwartz Road, Pulaski, WI 54162-9616
11429031        +   Magen Schneider, W7975 Thomaswood Trail, Fond Du Lac, WI 54937-9454
11429032       #+   Maggie Augustin, 611 Bartels St, Unit A, Madison, WI 53716-3842



                      Case 20-27367-gmh                Doc 8        Filed 11/14/20               Page 92 of 156
District/off: 0757-2                                        User: cs                                              Page 93 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                      Total Noticed: 8912
11429034       #+   Maggie Clifford, 15 Rolling Green Circle, Oshkosh, WI 54904-6555
11429035        +   Maggie Krepline, 1092 golf view drive, Brillion, WI 54110-1703
11429036        +   Maggie Meyer, 8733 English Lake Rd, Manitowoc, WI 54220-9526
11429037        +   Maggie Mielke, 131 North Main, Fort Atkinson, WI 53538-1893
11429038        +   Maggie Ostrenga, 5390 lade beach rd, Little Suamico, WI 54141-9023
11429039       #+   Maggie Scharf, 1750 Luke Lane, Oshkosh, WI 54902-8719
11429040        +   Maggie Swagel, E2345 HWY 29, Kewaunee, WI 54216-9220
11429041        +   Maggie VerBust, 1420 Coolidge Ave, Little Chute, WI 54140-2335
11429043        +   Makayla Barth, 1106 W 17th St, Marshfield, WI 54449-4708
11429044        +   Makayla Brickl, 1226 Fox Street, Chilton, WI 53014-1308
11429045        +   Makayla Dunlap, 6650 n rd, Escanaba, MI 49829-9508
11429046        +   Makayla Heise, W53N114 McKinley Ct, Cedarburg, WI 53012-2928
11429047        +   Makayla Holdt, W3284 Hofa Park Road, Pulaski, WI 54162-8475
11429048       #+   Makayla Olson, 2334 Bonneydune Dr, Mosinee, WI 54455-8497
11429049        +   Makayla Tomlinson, 123 River Oaks Dr, Sheboygan Falls, WI 53085-1092
11429050        +   Makayla Vollmer, 58 N 12th St, Clintonville, WI 54929-1235
11429051        +   Makena Felten, 932 N 68th St, Milwaukee, WI 53213-3802
11429052        +   Makenna Harmsen, W9926 Church Road, Waupun, WI 53963-8905
11429054        +   Makenna Treadway, 3183 Bay Settlement rd, Green Bay, WI 54311-9791
11429055        +   Makennah Vandehey, W1563 County Road S, Kaukauna, WI 54130-7626
11429057       #+   Makiesha Roberts, 118 harmony hills ct, Rhinelander, WI 54501-8834
11429058        +   Makya Schroeder, N8627 Mill Creek Road, Clintonville, WI 54929-9745
11429059        +   Malachi Cata o, 201 N Bisbee, 10, Willcox, AZ 85643-1919
11429060        +   Malachiah Fleming, 2140 Daytona pl., Hot Springs, SD 57747-8515
11429061        +   Mallory Tomczak, 1121 South Lincoln St, Shawano, WI 54166-3448
11429062        +   Mandah Pr ?t, 615 Tamarack street, Eagle River, WI 54521-9120
11429063        +   Mandy Groskreutz, N1458 greenwood rd, Greenville, WI 54942-9016
11429065        +   Mandy Konkol, 725 Grove Street, Menasha, WI 54952-2556
11429066        +   Mandy Kruzicki, 1737 Evergreen Court, Custer, WI 54423-9500
11429068       #+   Mandy Rozmiarek, 9476 Crow Road, Forestville, WI 54213-3800
11429069        +   Manuel Zapata, 2128 Burton Dr, Zeeland, MI 49464-6901
11429070        +   Mar a Varela, 2717 Arches Drive, Plainfield, IL 60586-2973
11429071        +   Marah Van, 1319 8th Street, Marinette, WI 54143-2615
11429072        +   Maranda Kurth, 808 S Lincoln Ave, 101, Beaver Dam, WI 53916-2955
11429073        +   Marc Meyer, N4233 State Rd 32, Sheboygan Falls, WI 53085-2708
11429074        +   Marc Rowe, 11459 Dexter St., Clio, MI 48420-1505
11429076        +   Marce Marce, 2447 Mayo Street, Hollywood, FL 33020-5839
11429078        +   Marcia Payne, P. O. Box 142, Clintonville, WI 54929-0142
11429079       #+   Marcia Schodrow, 124 e 11th st, Fond Du Lac, WI 54935-5059
11429081        +   Marcus Bermea, 1674 east Maddison circle, San Tan Valley, AZ 85140-5768
11429082        +   Marcus Frelich, w767 Mullen Dr., Oneida, WI 54155-9559
11429084        +   Maren Jensen, 3644 Saddle Ridge Rd, Deerfield, WI 53531-9675
11429085        +   Maren McGuire, 2969 Waldwic Lane, Oshkosh, WI 54904-8431
11429087        +   Margaret Jeanquart, 702 Marcks ct, Luxemburg, WI 54217-1047
11429088       #+   Margaret Stelzner, 1210Shadowood cir, 3, West Bend, WI 53095-5370
11429089        +   Margaret Willis, W6041 JESSICA LANE, Appleton, WI 54915-7442
11429090        +   Margie Canfield, N170W20176 Willow Ridge Dr., Jackson, WI 53037-9425
11429091        +   Margo Drew, 28542 147th St NW, Zimmerman, MN 55398-2128
11429092        +   Maria Bauer, 722 Greenway Terrace, Hartland, WI 53029-1168
11429093        +   Maria Byrge, N3467 Salm Road, Chilton, WI 53014-9404
11429094        +   Maria Escobedo, 1480 Elm st, Green Bay, WI 54302-1846
11429095        +   Maria Francisco, 8090 Constitution Blvd., Cadillac, MI 49601-9506
11429096        +   Maria Homier-McNamee, E8280 County Road H, Fremont, WI 54940-8701
11429097        +   Maria Lamers, 230 New Rd, Kaukauna, WI 54130-8969
11429098        +   Maria Madden, N8682 German Street, Mayville, WI 53050-2318
11429100        +   Maria Nelson, N5324 Cobb Road, Elkhorn, WI 53121-4311
11429101        +   Maria Novy, 1821 Andrea Michelle ct, Kaukauna, WI 54130-8877
11429102        +   Maria Ortiz, 1015 grignon st, B, Green Bay, WI 54301-3016
11429103        +   Maria Parolini, 617 Karen Lane, Green Bay, WI 54301-2829
11429105        +   Maria Van Asten, W2528 Skyview Ct., Appleton, WI 54915-8764
11429106       #+   Mariah Braddock, 9303 Glencoe Dr, Apt 206, Verona, WI 53593-9304
11429107        +   Mariah Chenier, w833 edwards ave, Marinette, WI 54143-9239
11429108        +   Mariah Fischer, 833 5th street, Menasha, WI 54952-2805



                      Case 20-27367-gmh                  Doc 8        Filed 11/14/20          Page 93 of 156
District/off: 0757-2                                     User: cs                                               Page 94 of 154
Date Rcvd: Nov 12, 2020                                  Form ID: 309C                                       Total Noticed: 8912
11429109        + Mariah Herrmann, 1341 Gridley Ct, Oconomowoc, WI 53066-3488
11429110        + Mariah Moehn, 674 Canary Avenue, Chilton, WI 53014-1040
11429111          Mariah Oskey, 2727 WELHOUSE DR, Little Chute, WI 54140
11429112        + Mariah Peterson, 217 S State St, Berlin, WI 54923-2016
11429113        + Mariah Ryan, 1760 Field Cliffe Drive, Richfield, WI 53076-9695
11429114       #+ Mariah Smitala, 1507 Refset Dr, Janesville, WI 53545-0422
11429115        + Mariah Tebon, 1342 Colle Street, Luxemburg, WI 54217-1325
11429116        + Mariah Vielbaum, 827 Grace St., Waupun, WI 53963-1725
11429117        + Mariah Wallace, 17181 Nixon Street Nw, Elk River, MN 55330-4724
11429118       #+ Mariah Walton, 1805 University Ave, Apt 5, Madison, WI 53726-4064
11429120        + Marie Watson, 3432 Edinburgh, Green Bay, WI 54311-7284
11429121        + Marielle Foersterling, 235 Indian Trail Road, Barrington, IL 60010-1387
11429122        + Mariha Pratt, 4311 Schofield Ave, Lot 36, Schofield, WI 54476-2775
11429123        + Marik Reilly, W5136 Pine Bluff Road, Neshkoro, WI 54960-9437
11429125        + Marina Gamboeck, 10612 w oklahoma ave, apt 28, Milwaukee, WI 53227-4146
11429128        + Mario Delgado, 3733 S 96th St, Milwaukee, WI 53228-1438
11429129        + Marisa Cordova, 808 BREWSTER DR, Apt 3, Lake Mills, WI 53551-1783
11429130        + Marisa Dolata, 2543 hwy 13, Adams, WI 53910-9740
11429131       #+ Marisa Maas, 550 W Riverwood Dr., 108, Oak Creek, WI 53154-7579
11429132        + Marisa Plumb, 4025 Lamphere Ct, Davenport, IA 52806-3426
11429133        + Marisa Polster, 87 Raider Heights, Kiel, WI 53042-1762
11429134       #+ Marisa Tasson, 626 D st, Ishpeming, MI 49849-2484
11429135       #+ Marissa Deibert, 3122 Springfield Rd, Cross Plains, WI 53528-9707
11429136        + Marissa Frausto, N2894 Cty Rd H, Markesan, WI 53946-8131
11429137        + Marissa Gall, 1527 Galaxy Court, Cedarburg, WI 53012-9331
11429138        + Marissa Kleckler, 135 Saratoga Circle, Oregon, WI 53575-1043
11429139        + Marissa Lovejoy, 75739 220th st., Grand Meadow, MN 55936-8171
11429140        + Marissa Maleck, 315 west stroud street, Randolph, WI 53956-1275
11429142        + Marissa Tratz, 1470 PHEASANT CREEK DR, Oshkosh, WI 54904-7452
11429145       #+ Mark Adamski, 2740 Minerva Street, #3, Oshkosh, WI 54901-0772
11429147        + Mark Barnhart, 613 Monroe St, Anoka, MN 55303-2524
11429148        + Mark Beggs, 4362 N Bull Rush Drive, Appleton, WI 54913-8172
11429149          Mark Castell, 51 Glen Forest Dr, Hamilton ON L8K 5Y7
11429150        + Mark Connelly, 2409 11th Ave, Adams, WI 53910-9722
11429151        + Mark Crawford, 3801 S Miner ST, Apt 6, Milwaukee, WI 53221-1234
11429152        + Mark Davis, 5667 Hilldale dr., Slinger, WI 53086-9648
11429155        + Mark Gamerdinger, 2229 Wisconsin Ave, New Holstein, WI 53061-1230
11429157        + Mark Gezella, 453 N Good Hope Rd, De Pere, WI 54115-2404
11429159        + Mark Hagemann, S994 Hagemann rd, Wonewoc, WI 53968-9609
11429160        + Mark Johnson, E4986 Slade Road, Ironwood, MI 49938-9601
11429161        + Mark Jolin, 1214 East Fremont Street, Appleton, WI 54915-2338
11429162        + Mark Jones, 2909 E Bremer Av lot 67, Waverly, IA 50677-4013
11429164        + Mark Kendall, 203 Kendall Rd., Mineral Point, WI 53565-8923
11429165        + Mark Kramer, N19561 Schmickle Valley Rd., Trempealeau, WI 54661-8305
11429166          Mark Kuehl, 67 Applewood St., Plattsville ON N0J 1S0
11429167        + Mark LaTour, 1324 Angels Path, 46, De Pere, WI 54115-4099
11429168        + Mark Lefebre, 7486 Old 141 Rd, Lena, WI 54139-9496
11429169        + Mark Lektzian, 41 Sandy Lane, Gladstone, MI 49837-2364
11429171        + Mark Maloney, W923 Apache Ave., Fremont, WI 54940-8582
11429172        + Mark Mattson, 1221 bingham ave, Sault Sainte Marie, MI 49783-2976
11429173        + Mark Mccook, W1756 Christine Ct, Kaukauna, WI 54130-9552
11429174        + Mark Miller, W4834 Questa Ct, Sherwood, WI 54169-9639
11429175        + Mark Nordwig, 609 Labaree Street, Watertown, WI 53098-3019
11429176        + Mark Pusch, W316N8545 Sunset Way, Hartland, WI 53029-9521
11429178        + Mark Shinek, PO box 11, Reedsville, WI 54230-0011
11429179        + Mark Sotrby, 3034 Whirthington Ct, Suamico, WI 54173-8165
11429180        + Mark Thurow, 1015 School Ave, Oshkosh, WI 54901-5314
11429181        + Mark Unger, 636 Kirkwood Avenue, Winthrop Harbor, IL 60096-1249
11429182        + Mark Virgo, 1801 8th ave, 317, Menominee, MI 49858-2555
11429183        + Mark Vohl, 1853 Smith Street, Green Bay, WI 54302-2948
11429184        + Mark Wilson, 2 Windsor Place, Lincoln, IL 62656-9103
11429185        + Marlee Devroy, 714 Brule Rd, De Pere, WI 54115-3711
11429186        + Marlene Bary, 30 emerald ln, Omro, WI 54963-1500



                     Case 20-27367-gmh                Doc 8        Filed 11/14/20           Page 94 of 156
District/off: 0757-2                                      User: cs                                            Page 95 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                    Total Noticed: 8912
11429187        +   Marley Johnson, 1604 E Main Street, Little Chute, WI 54140-2403
11429188        +   Marlowe Friedel, 599 Ruggles Street, Fond Du Lac, WI 54935-3901
11429189       #+   Marni Sanderfoot, 201 De Forest Dr, Kaukauna, WI 54130-4308
11429190        +   Marni Wickert, 1307 Prospect Street, Watertown, WI 53098-1917
11429192        +   Marshall Herget, 3871 Cobblestone Ct., Oshkosh, WI 54901-8120
11429193        +   Marshall Kent, 455 Adam's Ave, Niagara, WI 54151-1231
11429194        +   Marta Kwasny, 114 School Court, Shawano, WI 54166-3540
11429195        +   Martha Beaver, 8890 N.75 Lane, Gladstone, MI 49837-8938
11429196        +   Martha Kiedrowski, E3268 Cross Rd, Waupaca, WI 54981-9093
11429197        +   Martha Monroe, W3060 Sage Way, Appleton, WI 54915-3992
11429198       #+   Martin Anaya, 1n572 ethel st, West Chicago, IL 60185-4550
11429199        +   Martin Jarozewski, 327 mound st., Berlin, WI 54923-1938
11429200        +   Martin Radke, 1124 Tullar rd, Neenah, WI 54956-4425
11429201        +   Martin Sands, 35 Monica Dr, Elkhorn, WI 53121-1512
11429202        +   Martin Smith, 2557 W Waukau Ave, Apt 8, Oshkosh, WI 54904-6327
11429203        +   Martina Jacobson, 1114 south 20th street, Escanaba, MI 49829-2144
11429204        +   Marty Brost, 1257 Chestnut St., West Bend, WI 53095-3129
11429207        +   Marty Martin, N8571 Townline Rd, Van Dyne, WI 54979-9440
11429208        +   Marty Schneidewind, 417 n warren st, Watertown, WI 53098-2632
11429209        +   Marvin Knoblock, 1786 Leonard Point Rd., Oshkosh, WI 54904-7116
11429210        +   Marvin Nickel, 400 Kitty Court, Kimberly, WI 54136-2000
11429211        +   Mary Ann Goebel, W3854 ARTESIAN RD, Fond Du Lac, WI 54937-9007
11429212        +   Mary Beyer, 428 W 8th Ave, Oshkosh, WI 54902-5930
11429213       #+   Mary Curtin, 2204 W. Seneca Drive, Appleton, WI 54914-6804
11429214        +   Mary Fischbach, 3003 Middle Road, Rock Falls, IL 61071-2123
11429216        +   Mary Hammen, 524 sue st, Little Chute, WI 54140-2423
11429218        +   Mary Lawler, 4462 Beechnut Ct, New Franken, WI 54229-9637
11429219       #+   Mary Lloyd, N8864 River Rd, Watertown, WI 53094-8716
11429220        +   Mary Loomis, 3903 E High St, Oak Creek, WI 53154-4230
11429221        +   Mary Lou Trauba, W680 County Road DD, Theresa, WI 53091-9701
11429222        +   Mary Maher, 507 block rd, Combined Locks, WI 54113-1429
11429223            Mary Ott, 2584 Westmoor Road, Oshkosh, WI 54904
11429224        +   Mary Plummer, 4871 Pierce Ave, Plover, WI 54467-9067
11429226        +   Mary Rieder, 1681 Elk Trail Dr, Neenah, WI 54956-6800
11429227        +   Mary Rosencrans, W222N2113 Glenwood Lane, Waukesha, WI 53186-1131
11429228        +   Mary Ruplinger, N5853 Cty W, Mount Calvary, WI 53057-9786
11429229        +   Mary Sanford, 531 Concord Drive, Oregon, WI 53575-3513
11429230        +   Mary Schmidt, 2416 North 34th Street, Sheboygan, WI 53083-4309
11429231        +   Mary Soda, N6455 Soda Rd, Princeton, WI 54968-9330
11429232        +   Mary Stueber, 1204 Lourdes Ave, De Pere, WI 54115-1017
11429233        +   Mary Thome, 2145 E Prairie Creek Dr, Neenah, WI 54956-5624
11429235        +   Mary Unterbrunner, 418 Jackson St., Yorkville, IL 60560-2233
11429236        +   Mary Vandeyacht, 1536 Lakeshore Drive, Menasha, WI 54952-1022
11429237        +   MaryAnn Johnson, 8710 Hickory Lane, Wonder Lake, IL 60097-8998
11429238        +   Mason Aird, N5942 terrace rd, Fond Du Lac, WI 54937-9108
11429239        +   Mason Brackob, 910 old tower road, Oconomowoc, WI 53066-4006
11429240        +   Mason Cliver, 220 w 1st ave, Dorchester, WI 54425-9558
11429241            Mason Diedrick, W387weiler rd, Kaukauna, WI 54130
11429242       #+   Mason Duchatschek, 405 E 5th Street, Washington, MO 63090-2810
11429243        +   Mason Grun, 2574 st pats rd, Green Bay, WI 54313-8146
11429245        +   Mason Kocken, N7885 County Road Y, Seymour, WI 54165-7801
11429246        +   Mason Lettau, N1422 Greenbush Ct, Greenville, WI 54942-8692
11429247        +   Mason Mayer, N3034 Woodland DR, Campbellsport, WI 53010-1951
11429248        +   Mason Mcginley, 11920 Monroe st, Denver, CO 80233-1651
11429249       #+   Mason Modschiedler, 6216 Hwy k north, Hartford, WI 53027-9427
11429250        +   Mason Ritz, 444 North Hickory Street, Fond Du Lac, WI 54935-2114
11429251        +   Mason VanDenBerg, 316 Elizabeth Street, Wausaukee, WI 54177-9601
11429252        +   Mason Vanderlinden, 337 south Washington st, Shawano, WI 54166-2755
11429253        +   Mason Wertel, 2754 Blue Spruce Drive, Green Bay, WI 54311-4506
11429255        +   Matisen Meyers, 1024 S Evergreen St, Shawano, WI 54166-3510
11429256        +   Matt Amerson, 1309 Hillcrest drive, Kaukauna, WI 54130-2933
11429257        +   Matt Baker, 2544 Maple Grove Dr, Neenah, WI 54956-6103
11429258        +   Matt Bowers, 12554 Greensview Dr, Roscoe, IL 61073-8440



                      Case 20-27367-gmh                Doc 8       Filed 11/14/20         Page 95 of 156
District/off: 0757-2                                        User: cs                                                Page 96 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                        Total Noticed: 8912
11429259        +   Matt Braatz, 4951 S 35th Street, Milwaukee, WI 53221-2644
11429261        +   Matt Deschler, 322 Jefferson st, Waupaca, WI 54981-1738
11429262       #+   Matt Dimmer, 722 Laverne Dr, Green Bay, WI 54311-5934
11429263        +   Matt Gilson, 10704 Tamarack St nw, Minneapolis, MN 55433-6553
11429264        +   Matt Herman, 121 n. hyland st, Juneau, WI 53039-1318
11429265        +   Matt Jankowski, w8709 Pheasant Run, Hortonville, WI 54944-9380
11429268       #+   Matt Khania, 153 e 2nd st, Fond Du Lac, WI 54935-4463
11429269        +   Matt Kluck, 910 Fairway Dr, Brillion, WI 54110-1467
11429271        +   Matt LaCrosse, 1654 Ontario st., Oshkosh, WI 54901-2861
11429270        +   Matt Laack, 2942 stonebridge dr, Racine, WI 53404-1139
11429272        +   Matt Larsen, N3203 Right of Way Road, Peshtigo, WI 54157-9609
11429275        +   Matt McCabe, W4841 Guernsey Dr, Sherwood, WI 54169-9305
11429276        +   Matt McGrath, 227 Meadowlark Drive, Westfield, WI 53964-9050
11429277        +   Matt Nelson, 1020 Tyler Ave, Oshkosh, WI 54902-3465
11429278        +   Matt Olson, 206 8th St S, La Crosse, WI 54601-4109
11429279        +   Matt Person, 2416 Hwy 20 S, Devils Lake, ND 58301-8647
11429280        +   Matt Prahl, E9650 State Rd 96, Fremont, WI 54940-9147
11429281        +   Matt Romps, 4655 17th Rd, Escanaba, MI 49829-9424
11429282        +   Matt Scheelk, 14 Oneida Ct, Appleton, WI 54911-1039
11429283       #+   Matt Severson, 426 Harrison Street, #5, Fond Du Lac, WI 54937-1398
11429285        +   Matt Shields, 4011 Crestwood Dr, Wausau, WI 54403-8124
11429287       #+   Matt Smuda, 1500 N McCarthy Rd, 7, Appleton, WI 54913-8290
11429288       #+   Matt Stiltjes, 2323 Meadow Green Drive, Neenah, WI 54956-1077
11429289        +   Matt Treder, 1746 Lunde Cirlce, Stoughton, WI 53589-3475
11429290        +   Matt Van Camp, 1781 Applewood Dr, De Pere, WI 54115-7309
11429291       #+   Matt Vanderheyden, 300 Arrowhead Drive, Green Bay, WI 54301-2623
11429292       #+   Matt Wagner, 13 fountain circle, 13, Fond Du Lac, WI 54935-2957
11429293        +   Matt Willison, 2953 kiltie dr, Sun Prairie, WI 53590-9181
11429294        +   Matt Zahn, 3333 N. 12th St, Sheboygan, WI 53083-3142
11429295        +   Matthew Anderson, 904 Oxford Dr, Hartland, WI 53029-2526
11429296       #+   Matthew Baumann, W1064 Marietta Ave, #216, Ixonia, WI 53036-9469
11429297        +   Matthew Bock, 1524 N. kenilworth Ave, Appleton, WI 54911-3935
11429299        +   Matthew Braunschweig, N65W24187 Elm Ave, Sussex, WI 53089-3023
11429300        +   Matthew Brice, 1716 Hosmer Ln., Crest Hill, IL 60403-2034
11429301        +   Matthew Buss, 2801 Lindbergh Ave, Stevens Point, WI 54481-4945
11429302        +   Matthew Dejnowski, 3841 Jewett Ave., Highland, IN 46322-2241
11429303        +   Matthew Delorenzo, 2227 N Rockton Ave., Rockford, IL 61103-3616
11429304        +   Matthew Deyarmomd, 509 East A Street, Iron Mountain, MI 49801-3501
11429305        +   Matthew Ehlenfeldt, S3542 Chicken Valley Rd, Fountain City, WI 54629-7322
11429306        +   Matthew Epple, 327 wyldeberry ln, Oshkosh, WI 54904-7679
11429307        +   Matthew Hildebrandt, 6716 s 17th st, Milwaukee, WI 53221-5207
11429308        +   Matthew Huebschman, 9091 River Rd, Amherst, WI 54406-9131
11429309        +   Matthew Jones, N8243 Forest Ridge Rd, Berlin, WI 54923-9432
11429311        +   Matthew Lenz, W5565 Ryan St., Appleton, WI 54915-8778
11429313        +   Matthew Lynch, 702 Wood Ave, Machesney Park, IL 61115-3741
11429314        +   Matthew Manduke, 4 plum street, Millville, NJ 08332-4223
11429315        +   Matthew Pophal, 1144 Cosmos Way, De Pere, WI 54115-7725
11429316        +   Matthew Risch, 531 Grand ave., Random Lake, WI 53075-1747
11429317       #+   Matthew Rose, 2209 Michelle Ct, 7, Appleton, WI 54914-6016
11429318        +   Matthew Seipke, 3123 Vinsetta Blvd, Royal Oak, MI 48073-3381
11429319        +   Matthew Selenske, PO box 82, Almond, WI 54909-0082
11429320       #+   Matthew Semrau, 1669 Lenwood Ave, 8, Green Bay, WI 54303-5319
11429321        +   Matthew Szmagalski, 6500 W Howard Ave, 209, Milwaukee, WI 53220-1840
11429322        +   Matthew Tanielian, 9887 boulder court, Davisburg, MI 48350-2053
11429323        +   Matthew Thode, N89W17773 Martin Dr., Menomonee Falls, WI 53051-1902
11429324            Matthew Vettoretti, 505 moonrock avenue, Sudbury ON P3E 5Y8
11429325        +   Matthew Whitaker, 485 e ellefson, Iola, WI 54945-9627
11429326       #+   Matthew Wied, 814 West Lindbergh Street, Appleton, WI 54914-2338
11429327        +   Mattie Roemer, W2697 south county road a, Pine River, WI 54965-9501
11429328        +   Maverick Wolf, 671 Norman Ave N, Foley, MN 56329-4605
11429329        +   Max Grovogel, 1009 Cleveland Ave, Algoma, WI 54201-1759
11429330        +   Max Neumueller, 232 W 8TH AVE, A, Oshkosh, WI 54902-5926
11429331        +   Max Pace, 535 W Schindler place, 5, Menasha, WI 54952-4014



                      Case 20-27367-gmh                  Doc 8        Filed 11/14/20            Page 96 of 156
District/off: 0757-2                                      User: cs                                              Page 97 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                      Total Noticed: 8912
11429332        + Max Post, 100 Century Dr, 7306, Alexandria, VA 22304-7514
11429333        + Max Richter, W4266 winding lane, Cambria, WI 53923-8844
11429334          Max Schilling, 1845 Ryan Riad, Racine, WI 53406
11429335        + Max Schmitz, 4100 water division rd, Denmark, WI 54208-8808
11429336        + Maxine Becker, 210 Paine Street, Kiel, WI 53042-1156
11429337        + Maya Mathews, 271 E Lincoln St, Oregon, WI 53575-1136
11429338        + Maya Zorn, 2759 S Le Capitaine cir, Green Bay, WI 54302-5107
11429339        + Mayson Muche, N8795 lakeshore drive, Van Dyne, WI 54979-9307
11429340        + McKayla Knoebel, 3433 Thornberry Dr, Appleton, WI 54913-7926
11429342        + McKayla Zastrow, 615 Mallard Court, De Pere, WI 54115-3325
11429349        + McKenna Mauer, 195 Amherst Avenue, Sheboygan Falls, WI 53085-1732
11429351        + McKenna Russell, 4625 Cook Rd, Oconto, WI 54153-9006
11429353        + McKenna Sippel, N3047 B and B Court, Campbellsport, WI 53010-1875
11429354        + McKenzie Johnson, 2904 Bristol Mountain Trail, Green Bay, WI 54313-3202
11429358        + McKenzy Peetz, 735 8th street, Prairie Du Sac, WI 53578-1057
11429343        + Mckenna Berth, 615 Emerson, Neenah, WI 54956-4673
11429344        + Mckenna Braspennickx, 3550 Sandgate Castle Dr, Green Bay, WI 54313-7486
11429345        + Mckenna Butts, S12798 East Laudon Road, Lone Rock, WI 53556-9609
11429346        + Mckenna Duquaine, 2037 Candle Way, Green Bay, WI 54304-1843
11429347        + Mckenna Gniot, 1321 Canterbury Rd, Green Bay, WI 54304-4009
11429348        + Mckenna Matsen, 324 Steno Trail, Pulaski, WI 54162-8877
11429350        + Mckenna Reichling, 4998 County Road S, Mineral Point, WI 53565-8902
11429352        + Mckenna Seefeldt, 2004 Mayflower street, Kaukauna, WI 54130-3924
11429355        + Mckenzie Kalscheuer, 302 Grant St, Waunakee, WI 53597-1428
11429356        + Mckenzie Killian, 1107 Pats dr, Appleton, WI 54915-6419
11429357       #+ Mckenzie Soderbeck, 308 golfview road, 4, Cecil, WI 54111-9487
11429359        + Meg Lamers, 1532 Peters Road, Kaukauna, WI 54130-2904
11429360        + Megan Anderson, 426 Richmond Avenue, Sheboygan Falls, WI 53085-1252
11429361        + Megan Bell, 10 Banner Cir, Madison, WI 53718-6976
11429362        + Megan Birenbaum, W6397 Oak View Lane, Plymouth, WI 53073-3930
11429363        + Megan Bowers, 887 Sussex dr, Janesville, WI 53546-1815
11429364        + Megan Bugni, 2107 Country Ln, Houghton, MI 49931-2754
11429365        + Megan Carpenter, 2691 friendly hill rd, Friendly, WV 26146-7446
11429366        + Megan Cook, N172 W20645 Hazelwood Lane, Jackson, WI 53037-9247
11429368        + Megan Delabarre, 3819 Pioneer Road, Verona, WI 53593-9773
11429369        + Megan Eisch, 203 Sycamore Dr., Black Creek, WI 54106-9422
11429370        + Megan Funk, 26317 Dukleth Dr, Waterford, WI 53185-2741
11429371        + Megan Goyer, 621 Reena Ave, 6, Fort Atkinson, WI 53538-3146
11429372       #+ Megan Halverson, 4702 creekwood lane, 221, Madison, WI 53704-2481
11429373        + Megan Hill, 2110 Lost Dauphin rd, De Pere, WI 54115-1608
11429374        + Megan Iwanski, 604 Brule Road, Marquette, MI 49855-5208
11429375        + Megan Jansen, 6015 Country Walk, Mc Farland, WI 53558-9068
11429376          Megan Johnson, 8458 COUNTY ROAD HH, KEWASKUM, WI 53040
11429378        + Megan Kallaher, 3579 Keystone Drive, Dubuque, IA 52002-3753
11429379        + Megan Klink, 341 Ponderosa Drive, Hartford, WI 53027-2056
11429382       #+ Megan Langer, 3725 Beachmont Rd, De Pere, WI 54115-5507
11429383       #+ Megan Livingston, 10 Continental Ct, Appleton, WI 54911-1609
11429384        + Megan Loose, 909 1st street, Kiel, WI 53042-1207
11429385        + Megan Malone, 6s054 Country Glen Dr, Naperville, IL 60563-1758
11429386        + Megan Matuszewski, 1400 Lacount Rd, Green Bay, WI 54313-1342
11429387       #+ Megan Novak, 523 Birch street, Antigo, WI 54409-1709
11429388        + Megan Pollard, N9402 Winnebago Park Rd, Fond Du Lac, WI 54937-9335
11429389       #+ Megan Prellwitz, 237 McKinley St., Fond Du Lac, WI 54935-3544
11429390       #+ Megan Sabel, 2205 Sherri Lin ct, C, Appleton, WI 54914-6021
11429392        + Megan Santas, 3311 Cleveland Ave, Plover, WI 54467-3791
11429393        + Megan Smith, 3702 Brigham Ave, Madison, WI 53714-1204
11429394        + Megan Stamand, 1425 North 3rd Avenue, Wausau, WI 54401-2525
11429396        + Megan Sternagel, W2395 Greenspire Way, Appleton, WI 54915-5228
11429397        + Megan Thayse, E2260 County Road K, Casco, WI 54205-9633
11429398        + Megan White, W9577 Olden rd, Eldorado, WI 54932-9654
11429399        + Megan Wiegel, 9989 County Road U, Shullsburg, WI 53586-9766
11429400        + Megan Wilde, 3602 Eau Claire Ave, Schofield, WI 54476-6064
11429401       #+ Megan Williams, 2061 Klondike Rd, West Lafayette, IN 47906-5122



                     Case 20-27367-gmh                 Doc 8       Filed 11/14/20           Page 97 of 156
District/off: 0757-2                                     User: cs                                               Page 98 of 154
Date Rcvd: Nov 12, 2020                                  Form ID: 309C                                       Total Noticed: 8912
11429402        + Megan Wunrow, 811 S 22nd Ave, Wausau, WI 54401-5218
11429403        + Meghan Bannow, 2858 Blue Spruce Dr., Green Bay, WI 54311-4509
11429404          Meghan Flier, N2971East Rock River Road, Waupun, WI 53963
11429405        + Meghan Griswold, 624 E Franklin Street, Waupun, WI 53963-1515
11429406        + Meghan Lewis, 4005 Towne Lakes Circle, 10205, Appleton, WI 54913-8750
11429407        + Meghan Lindsey, 659 Mose Way, South Beloit, IL 61080-2547
11429408        + Meghan Morris, 8545 N 51 street, Milwaukee, WI 53223-3077
11429409        + Meghan Wenninger, N4434 CTY Rd EE, Appleton, WI 54913-9538
11429410        + Megyn Schears, W243 Golden Lake Park Circle, Oconomowoc, WI 53066-9308
11429411        + Melanie Brock, 1015S St Hwy M149, Manistique, MI 49854-8924
11429412          Melanie Grant, 1809 14th, Lower, Menominee, MI 49858
11429414       #+ Melanie Lawson, 8670 Jacquis Rd, Winneconne, WI 54986-9016
11429415        + Melanie Repinski, N11134 Buckbee Rd., Clintonville, WI 54929-7903
11429417        + Melanie Stollfuss, 420 Prospect St, Ripon, WI 54971-1233
11429418        + Melannie Steffes, 2721 S Wheatfield Dr, Appleton, WI 54915-2166
11429419        + Melinda Ebel, 1051 Doe Trail Ct, Neenah, WI 54956-6802
11429420        + Melinda Johnson, 65 2300th St, San Jose, IL 62682-6036
11429421       #+ Melinda Lamore, 1779 Maricopa Dr Apt B, Oshkosh, WI 54904-8257
11429422        + Melinna Davis, 153287 ambrosia lane, Wausau, WI 54401-6683
11429423        + Melisa McCormick, 6690 Chestnut Circle, Windsor, WI 53598-9720
11429424        + Melissa Ann, 806 10th ave se, Austin, MN 55912-3971
11429425        + Melissa Arcand, 1557 Morrow Street, Green Bay, WI 54302-1734
11429426        + Melissa Artus, 3366 Jones Ct, Oshkosh, WI 54904-8857
11429427        + Melissa Bruss, 2235 Meadow Ridge Dr, De Pere, WI 54115-7996
11429428        + Melissa Chandler, 551 Tower Dr, Sun Prairie, WI 53590-4422
11429429        + Melissa Chiarello, W64 N430 Madison Ave, Cedarburg, WI 53012-2333
11429431        + Melissa Gaylord, 2900 Bush St, Stevens Point, WI 54481-4914
11429433        + Melissa Gilliam, 2910 s. Lance ave, Appleton, WI 54915-2148
11429434        + Melissa Grzybowski, 4283 White Pine Drive, Green Bay, WI 54313-4856
11429435        + Melissa Guzowski, 478 Dewey Decker Dr., Green Bay, WI 54313-9520
11429436        + Melissa Haase, 117 Knaup Dr., Apt. 1, Beaver Dam, WI 53916-9056
11429437        + Melissa Heilgeist, 8931 268th Ave, Salem, WI 53168-9321
11429439        + Melissa Higgins, 808 10th Ave NW, Waverly, IA 50677-1418
11429440        + Melissa Holly, 1222 Willow Springs Road, Oshkosh, WI 54904-7654
11429441        + Melissa Jawson, 285 CADBURY CT, Nekoosa, WI 54457-8765
11429442       #+ Melissa Jenkins, 46 N Lake Ave, #1W, Fox Lake, IL 60020-1608
11429443        + Melissa Jennerjohn, 1300 Spahn Dr, Waunakee, WI 53597-1937
11429444        + Melissa Kuchenbecker, 1373 Navigator Way, De Pere, WI 54115-7216
11429445        + Melissa Kulibert, 730 WASHINGTON AVE, Fond Du Lac, WI 54937-1330
11429446        + Melissa Madlena, 2416 Falcons Cove, Stevens Point, WI 54482-8969
11429447        + Melissa Mallon, 55 N Pioneer PKWY, Fond Du Lac, WI 54935-3016
11429449        + Melissa Mech, 241 Maple St., Peshtigo, WI 54157-1312
11429451        + Melissa O'Brien, 3633 pheasant lane, Apt 5, Waterloo, IA 50701-5236
11429452        + Melissa Oestreich, 270 mayfair dr, Juneau, WI 53039-1158
11429453        + Melissa Peterson, 426 harmony ln, Elkhorn, WI 53121-1925
11429454        + Melissa Radies, 1151 W Cecil Street, Neenah, WI 54956-3608
11429455        + Melissa Reali, 2012 Meadowview St, Kaukauna, WI 54130-3941
11429456          Melissa Sage, 3125 s. Sunset ln, 5, Rhinelander, WI 54501
11429457        + Melissa Sawatzky, 3845 37th Ave SW, Unit B, Cedar Rapids, IA 52404-8316
11429458        + Melissa Schnyder, 1750 Crestview Drive, Oshkosh, WI 54904-8204
11429459        + Melissa Shaltis, 252 Maple st, Rhinelander, WI 54501-2942
11429460        + Melissa Siegel, 285 south Brooklyn street, 4, Berlin, WI 54923-1949
11429461        + Melissa Smith, 1430 View Lane, Green Bay, WI 54313-5630
11429462        + Melissa Smith, 2464 N 114th Street, Milwaukee, WI 53226-1228
11429463        + Melissa Sue, N3248 BUTTS DRIVE, Waupaca, WI 54981-8215
11429464        + Melissa Thompson, N4518 county rd E, Peshtigo, WI 54157-9758
11429465        + Melissa Thornburg, 397 North Main Street, Dousman, WI 53118-8804
11429467        + Melissa Tressel, 111 Smoke Signal Lane, East Dubuque, IL 61025-9554
11429468       #+ Melissa Urmanski, 950 Blue Stone Lane, 10, Marathon, WI 54448-6805
11429469        + Melissa Vitense, 118 W. Water Street, Beaver Dam, WI 53916-1424
11429470        + Melissa Wold, 4309 Ashcott Lane, Plainfield, IL 60586-7769
11429471       #+ Melissa Worrel, 3214 45th Street, Des Moines, IA 50310-3526
11429472        + Melissa Zarnoth, N7002 THOMA RD, New London, WI 54961-8535



                     Case 20-27367-gmh                Doc 8       Filed 11/14/20            Page 98 of 156
District/off: 0757-2                                          User: cs                                                   Page 99 of 154
Date Rcvd: Nov 12, 2020                                       Form ID: 309C                                           Total Noticed: 8912
11429473        +   Melody Billington, 225 s elm ave, Gillett, WI 54124-9315
11429475        +   Melonie Seifert, 3109 15th St, Apt 2c, Kenosha, WI 53144-3224
11429476        +   Melvin Lacombe, 115 Yorke St, Apt. B, Belle Chasse, LA 70037-1940
11429477        +   Mercedes Nelson, 126 devonshire ct, 3, Plover, WI 54467-4191
11429478        +   Merry McBroom, s45W34344 Rue Parc, Dousman, WI 53118-9619
11429479        +   Mia Cicha, 14330 west wilbur drive, New Berlin, WI 53151-5252
11429480        +   Mia Kham, 4312 lombardy ct, Hoffman Estates, IL 60192-1234
11429481        +   Mia Voland, 3715 Harvest Drive, Oshkosh, WI 54901-8216
11429482        +   Micaela Jobke, N1770 William Dr, Waupaca, WI 54981-9549
11429483       #+   Micayla Fero-Stauff, 323 Garfield St, Palmyra, WI 53156-9641
11429485        +   Michael Asbury, 624 sunset circle, Ripon, WI 54971-1608
11429486       #+   Michael Babby, 3730 Lapeer Rd, Lot 42, Port HuronP, MI 48060-4503
11429487        +   Michael Bailey, 1932 north stone maple lane, Elkhart, IN 46514-9200
11429488        +   Michael Baker, 901 Aubin st, 89, Peshtigo, WI 54157-1029
11429489        +   Michael Bangart, 1017 Rolling Meadows Drive, Little Chute, WI 54140-2685
11429490        +   Michael Barker, N5844 1st Ave, Plainfield, WI 54966-8925
11429491        +   Michael Barnes, 5110 Highway 2 East Lot B11, Minot, ND 58701-8222
11429492        +   Michael Barr, 691 South Green Bay Road, # 110, Neenah, WI 54956-3153
11429493            Michael Bartelt, N777hwy hh, Random Lake, WI 53075
11429494        +   Michael Becker, 3408 E Canary St, 9, Appleton, WI 54915-6140
11429495        +   Michael Begovac, 807 Champagne Ct, Pine Island, MN 55963-8108
11429496        +   Michael Bellmore, N3030 Fumee Lake Drive, Iron Mountain, MI 49801-9629
11429498        +   Michael Boettcher, 107 Hidden Ridges Circle, Combined Locks, WI 54113-1336
11429499        +   Michael Boticki, 7127 Old Spring Street, Racine, WI 53406-3304
11429500        +   Michael Brehmer, 1624 Old Hwy 51, Apt 5, Mosinee, WI 54455-8958
11429501        +   Michael Bresler, 1630 S Driscoll St., Appleton, WI 54914-4830
11429502        +   Michael Bresler, 3021 n ballard rd, Appleton, WI 54911-8708
11429504       #+   Michael Bullock, 8780 saint johns rd, Suring, WI 54174-9547
11429505        +   Michael Carney, E7986 STAGE RD, NEW LONDON, WI 54961-8242
11429506       #+   Michael Champa, 218 N Main St, # 23, Fort Atkinson, WI 53538-1880
11429507        +   Michael Conard, 416 George St, Ste 105, De Pere, WI 54115-2773
11429508        +   Michael Driessen, 514 Rusch drive, Combined Locks, WI 54113-1428
11429509        +   Michael Dunn, 1415 Franklin St, Little Chute, WI 54140-1307
11429510        +   Michael Eis, 8725 W HILLCREST DR, Manitowoc, WI 54220-8934
11429511        +   Michael Fulton, 29317 Classic Drive, New Baltimore, MI 48051-3789
11429512        +   Michael Gao, 2568 Moose Creek Trail, Green Bay, WI 54313-3218
11429513        +   Michael Gerhartz, 1415 Melissa Ln, New Holstein, WI 53061-1682
11429514        +   Michael Glaeser, 460 E Bank St, Fond Du Lac, WI 54935-2671
11429515            Michael Gonzalez, Encantada Valle San Juan, SJ49, Via Paris, Trujillo Alto, PR 00976
11429517        +   Michael Gugg, 611 E KILBOURN AVE, West Bend, WI 53095-4124
11429518       #+   Michael Guilmette, 1177N Zhigag Dr, Manistique, MI 49854-9184
11429519        +   Michael Halbrader, 919 Ridge Dr., Dekalb, IL 60115-1386
11429521        +   Michael Harrell, 7111 Mallgate Place, B4, Louisville, KY 40207-4146
11429522        +   Michael Harris, 1012 9th Ave S, Escanaba, MI 49829-3102
11429523        +   Michael Hintz, 526 E Harding Dr, Appleton, WI 54915-1958
11429524        +   Michael Jaeger, 4350 s Deerwood dr, New Berlin, WI 53151-9201
11429525        +   Michael James, 1909 Greenbriar Trail, Oshkosh, WI 54904-8888
11429526        +   Michael Jowett, N6372 Hillcrest Rd, Pardeeville, WI 53954-9580
11429527        +   Michael Knuth, 4399 Mohawk St, Wisconsin Rapids, WI 54495-8815
11429528        +   Michael Kohler, 135 Veda Street, Marquette, MI 49855-9382
11429529        +   Michael Larson, E1990 HWY 54, Waupaca, WI 54981-8228
11429530        +   Michael Leveille, 4735 Deer Place Drive, Abrams, WI 54101-9577
11429532        +   Michael Luedke, 1323 Edward Court, West Bend, WI 53095-4911
11429533       #+   Michael Malson, 990 Greenfield Trail, Oshkosh, WI 54904-8030
11429534        +   Michael Manahan, 1569 Creve Coeur, La Salle, IL 61301-1369
11429535        +   Michael Marse, 322 n wright st, Delavan, WI 53115-1457
11429536        +   Michael Mcnulty, 10985 LINCOLN AVE, Clive, IA 50325-7049
11429537        +   Michael Metzler, 5283 Warehouse Drive, New Franken, WI 54229-9343
11429539        +   Michael Monroe, 212 riva ridge lane, Neenah, WI 54956-5029
11429540        +   Michael Murphy, 355 woodlake Ct, Kohler, WI 53044-1346
11429542        +   Michael Nicola, 9072 County Road Z, Suring, WI 54174-9650
11429543        +   Michael Pahnke, 13326 San road, Reedsville, WI 54230-8204
11429544        +   Michael Peavey, 2619 Country Place Dr, Richmond, TX 77406-2372



                      Case 20-27367-gmh                    Doc 8         Filed 11/14/20              Page 99 of 156
District/off: 0757-2                                       User: cs                                                Page 100 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                         Total Noticed: 8912
11429545        +   Michael Pelegrin, 290 S Kools St Apt 5, Appleton, WI 54914-3957
11429546        +   Michael Peschke, 1109 3rd avenue, Antigo, WI 54409-1404
11429547        +   Michael Phenix, 501 comanche ln, Jackson, MO 63755-8035
11429548        +   Michael Plante, 1113 GENEVA RD, #2, Menasha, WI 54952-3604
11429549       #+   Michael Ray, 1020 Adams Pl, Kimberly, WI 54136-1604
11429550        +   Michael Resch, 24 woodhaven ln, Kaukauna, WI 54130-2900
11429551        +   Michael Rideout, 1408 N. Baker st., Streator, IL 61364-1322
11429552        +   Michael Rinas, W201N16669 Hemlock street, Apt# 4, Jackson, WI 53037-9400
11429553        +   Michael Rodrian, N1858 Wochos road, Kewaunee, WI 54216-9141
11429560        +   Michael STANKE, 172251 kristof rd, Hatley, WI 54440-5133
11429556        +   Michael Salviati, 2300 Mayfair Ave., Westchester, IL 60154-5044
11429557        +   Michael Schuster, 5325 kettle view ct., Slinger, WI 53086-9710
11429558        +   Michael Shaub, 218 s cedar ave, Wood Dale, IL 60191-2293
11429559        +   Michael Sinks, 3423 Quail Ridge Ct, Granbury, TX 76049-8139
11429562        +   Michael Stephens, 1790 Elo Road, Pickett, WI 54964-9540
11429563        +   Michael Tamba, 8124 W. Smith Rd., Medina, OH 44256-9148
11429564        +   Michael Teletzke, 265 E 10th Street, Fond Du Lac, WI 54935-5159
11429565        +   Michael Thayer, 2650 merchant street, 4, Marinette, WI 54143-3114
11429567        +   Michael Tousey, 6520 N. Kurey Rd, Appleton, WI 54913-8586
11429568        +   Michael Van Dyke, 1420 E Calumet Road, Appleton, WI 54915-4226
11429569        +   Michael Van Eyck, W6157 Spencer Road, Appleton, WI 54914-9131
11429570        +   Michael Vander Loop, 478 Dewey Decker Drive, Green Bay, WI 54313-9520
11429571        +   Michael Westberg, N1071 County Road A, Columbus, WI 53925-9749
11429572        +   Michael Westphal, 6835 Hickory Rd, West Bend, WI 53090-8948
11429574        +   Michael Zimmerlee, 436 Illinois Ave, Fond Du Lac, WI 54937-1507
11429577        +   Michaela Rowland, 1357 Castle Rock Ct., De Pere, WI 54115-8244
11429578        +   Michaela Schaubroeck, 2170 Walton Ct, Kaukauna, WI 54130-3762
11429579       #+   Michaela Schiller, 1721 Dublin trails, 61, Neenah, WI 54956-1586
11429580        +   Michaela Sterzing, N4459 West Townline Road, Marinette, WI 54143-9660
11429582        +   Michela Breunig, N600 Pulvermacher Rd, Prairie Du Sac, WI 53578-9541
11429584        +   Michele Denruiter, N6687 S Center Rd, Beaver Dam, WI 53916-9213
11429585        +   Michele Johnson, 11057 Red Pine Way, Waupaca, WI 54981-9607
11429587        +   Michele Vasquez, 698 S Oak Park Ct, Milwaukee, WI 53214-1933
11429588        +   Michele Walton, 3740 S Arizona Trail, Janesville, WI 53546-9541
11429589        +   Michele Wickham, 21 Mountain Ave, Middletown, NY 10940-6249
11429590        +   Michele Wright, 2892 Amanda Ct, Oshkosh, WI 54904-7667
11429591        +   Michele Young, 9295 RACHEL DR, WONDER LAKE, IL 60097-8181
11429592        +   Michelle Bartoletti, 3020 Bridge Rd, Suamico, WI 54313-8152
11429593        +   Michelle Baumgart, 465 Dutton Ave, Green Bay, WI 54304-4921
11429595        +   Michelle Bolf, 1054 Lafayette St, Aurora, IL 60505-5526
11429596        +   Michelle Braithwaite, 1702 Manley street, Madison, WI 53704-3318
11429597       #+   Michelle Burns, 32 Redwood Trl, Wheeling, IL 60090-4446
11429598        +   Michelle Bursek, 16 Ottawa trail, Sheboygan, WI 53081-7097
11429599        +   Michelle Cash, 15270 Oakdale Pl, Cedar Lake, IN 46303-7046
11429601        +   Michelle DeGrave, N. 1862 County RD AB, Denmark, WI 54208-7700
11429602        +   Michelle DeJesus, 1102 Chicago St, Green Bay, WI 54301-3803
11429603        +   Michelle Dickinson, PO Box 2012, Edmond, OK 73083-2012
11429604        +   Michelle Dodd, 710 Grandview Road, Hortonville, WI 54944-9778
11429605        +   Michelle Eby, 60 Kessel Ct, Apt 25, Madison, WI 53711-6236
11429606       #+   Michelle Emmons, 2540 Hidden Circle, Unit 6, Waterford, WI 53185-5085
11429607        +   Michelle Femal, N9475 Dusty Dr, Appleton, WI 54915-7270
11429608        +   Michelle French, 8450 Cty Road R, Suring, WI 54174-9541
11429609        +   Michelle Frisbie, W6843 MARRIHILL CT, Greenville, WI 54942-8069
11429610        +   Michelle Gmeiner, 7298 County Road MM, Larsen, WI 54947-9505
11429611        +   Michelle Goeman, N2052 State Road 67, Campbellsport, WI 53010-2938
11429612        +   Michelle Gosz, W7388 RED HAWK DR, Appleton, WI 54914-9108
11429613        +   Michelle Guehrer, 1423 Oak st, Oshkosh, WI 54901-3130
11429614        +   Michelle Gunderson, 609 11th street, Menasha, WI 54952-1805
11429615        +   Michelle Hanseder, 5110 Southwind Dr., Winneconne, WI 54986-8643
11429616        +   Michelle Hardwick, 10448 Whitefish Hill Rd, Rapid River, MI 49878-9491
11429617        +   Michelle Hemp, 2517 Chase Street, La Crosse, WI 54601-6843
11429619        +   Michelle Horan, 1825 17th St S, Fargo, ND 58103-4835
11429620        +   Michelle Jankowski, 5240 Primrose Lane, Oshkosh, WI 54904-9524



                     Case 20-27367-gmh                  Doc 8       Filed 11/14/20             Page 100 of 156
District/off: 0757-2                                       User: cs                                                 Page 101 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                          Total Noticed: 8912
11429621        +   Michelle Jensen, 2870 Woodhaven Cir, De Pere, WI 54115-8199
11429622        +   Michelle Jensen, 2870 Woodhaven Circle, De Pere, WI 54115-8199
11429623        +   Michelle Kaiser, 312 main street, Horicon, WI 53032-1526
11429624        +   Michelle Knoch, 7548 M-65 S, Lachine, MI 49753-9453
11429625        +   Michelle Kratz, 302 East Conant Street, Portage, WI 53901-2241
11429627        +   Michelle Liljegren, 500 W Centralia Street, Elkhorn, WI 53121-1612
11429628        +   Michelle Maldonado, 2030 Baltic Ter, Green Bay, WI 54311-6356
11429630        +   Michelle Murphy, 14444 s. birchdale drive, Homer Glen, IL 60491-9122
11429631        +   Michelle Nanstad Gerlach, 3011 9th St S., Wisconsin Rapids, WI 54494-6338
11429632        +   Michelle Neill, W2226 State Rd 49, Brownsville, WI 53006-1320
11429634        +   Michelle Potter, 314 Oak Drive, Rosendale, WI 54974-9786
11429635        +   Michelle Reiche, 242497 County Rd W, Wausau, WI 54403-5960
11429636        +   Michelle Reilly, 212 Western Avenue, Sheboygan Falls, WI 53085-1331
11429637        +   Michelle Ries, 430 E. Division St., Fond Du Lac, WI 54935-4560
11429638        +   Michelle Saunders, 668 Franklin Street, Oshkosh, WI 54901-4368
11429639        +   Michelle Schilling Wagner, 2224 Magnolia Ln, Green Bay, WI 54304-4818
11429640        +   Michelle Schuler, N1128 Breyer Court, Hortonville, WI 54944-8744
11429641        +   Michelle Shadof, 119 E Green St, Watertown, WI 53098-2821
11429643        +   Michelle Stanzel, 314 West Wilson St, Valders, WI 54245-9634
11429644        +   Michelle Stauffacher, N5919 Marie Ct, Albany, WI 53502-9525
11429645        +   Michelle Steinhausen, 1014 2nd Ave S, Escanaba, MI 49829-3465
11429646        +   Michelle Stephenson, 1110 Adams Street, Algoma, WI 54201-1704
11429647        +   Michelle Thede, 311 Evergreen Ln, Chilton, WI 53014-1128
11429648        +   Michelle Thomas, 909 n 14th st, Manitowoc, WI 54220-3232
11429649        +   Michelle Wagner, 1956 S. Pine Tree Road, De Pere, WI 54115-9031
11429650        +   Michelle Weber, N10565 Cottonwood Rd, Waupun, WI 53963-9045
11429651        +   Michelle Weiland, 728 Ida St, Menasha, WI 54952-2566
11429653        +   Michelle Weyenberg, 950 Marquette Street, Menasha, WI 54952-2879
11429642       #+   Michelle shafer, 29294 Quinn rd, North Liberty, IN 46554-9211
11429655       #+   Mickayla Davis, 250 Carlson Pkwy, apt 320, Hopkins, MN 55305-5321
11429656        +   Micky Barrette, W336S9275 Valley View Dr, Mukwonago, WI 53149-8218
11429658        +   Mikaela Rosenow, N3903 Spruce road, Shawano, WI 54166-6317
11429659        +   Mikaela Selle, 812 e Lieg ave, Shawano, WI 54166-3526
11429660        +   Mikaela Willhite, 305 Riverside Avenue S, Sartell, MN 56377-2003
11429662       #+   Mikayla Haag, 110 West Street, Beaver Dam, WI 53916-1542
11429664        +   Mikayla Newman, w8319 Town Hall Road, Sharon, WI 53585-9705
11429665        +   Mikayla Pavlekovich, 1393 Harris Dr, Waukesha, WI 53186-8107
11429666        +   Mikayla Roddan, 4943 west 142 1/2 street, Savage, MN 55378-2702
11429667        +   Mikayla Schowalter, 206 West Walters st., Port Washington, WI 53074-1451
11429668        +   Mikayla Severson, 2680 W Parkmoor Ct, Appleton, WI 54914-1531
11429669        +   Mikayla Wing, 1736 Minnesota st, Oshkosh, WI 54902-6839
11429672       #+   Mike Beard, 3925 DOOLITTLE DRIVE, Apt# 12, Stevens Point, WI 54481-7313
11429673        +   Mike Bednar, 717 Maine Ave, Fond Du Lac, WI 54937-1315
11429674        +   Mike Behm, 1830 S VAN DYKE RD, Appleton, WI 54914-7919
11429675        +   Mike Bettcher, 1902 Greenbriar Trail, Oshkosh, WI 54904-8887
11429676        +   Mike Boelter, 1629 CEDAR ST, Oshkosh, WI 54901-2823
11429678            Mike Burgy, W394S3495 county road Z, Waukesha, WI 53186
11429679        +   Mike Dolan, 1425 Rainbow Dr, Oshkosh, WI 54902-2648
11429680        +   Mike Elmer, 4956 county road ii, Larsen, WI 54947-9675
11429681        +   Mike Garcia, 410 State Street, Oconomowoc, WI 53066-3739
11429682        +   Mike Glass, 1084 Oregon St, Green Bay, WI 54303-3043
11429683        +   Mike Goede, E2834 newton rd, Genoa, WI 54632-8735
11429687        +   Mike Jimenez, 150 31st St, Marion, IA 52302-3947
11429688        +   Mike Jones, 6613 CARL CT, Woodridge, IL 60517-1292
11429691       #+   Mike Lenz, 265 Grand Ct, APT A205, Fond Du Lac, WI 54935-2186
11429692        +   Mike Lewis, 949 e frances, Appleton, WI 54911-3105
11429693        +   Mike Mann, 4121 W Rivers Edge Cir, Apt 214, Milwaukee, WI 53209-1117
11429694        +   Mike Marino, 1121 Lowell Ln, Schaumburg, IL 60193-2635
11429695        +   Mike Middleton, 3740 NE 48th Terr, Kansas City, MO 64119-3526
11429696        +   Mike Mulkey, 7545 Tree Lane, Apt 105, Madison, WI 53717-2078
11429697        +   Mike Munch, 1112 Somonauk St, Sycamore, IL 60178-2521
11429699       #+   Mike Palechek, 1715 S 1st St, Milwaukee, WI 53204-4002
11429700        +   Mike Riska, W4016 Leah Lane, Appleton, WI 54913-7643



                     Case 20-27367-gmh                 Doc 8       Filed 11/14/20               Page 101 of 156
District/off: 0757-2                                       User: cs                                                Page 102 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                         Total Noticed: 8912
11429701        +   Mike Rizzo, 1897 Mayfair Dr, White Lake, MI 48383-3385
11429702        +   Mike Roller, 2476 bewick, Saginaw, MI 48601-6721
11429703        +   Mike Sauter, 5784 fairway dr, South Beloit, IL 61080-9264
11429704        +   Mike Siegrist, 3127 scenic dr, Oshkosh, WI 54904-7648
11429705        +   Mike Simoens, 3091 SUNRAY LANE, Green Bay, WI 54313-7279
11429706        +   Mike Smiley, E2597 Rockledge Road, Casco, WI 54205-9726
11429708        +   Mike Svec, 3954 S. 55th, Milwaukee, WI 53220-2629
11429709        +   Mike Tyriver, 3131 Sawyer Creek Dr., Oshkosh, WI 54904-6362
11429710        +   Mike Villeneuve, 3292 Meadowbrook Rd, Oshkosh, WI 54904-7417
11429711        +   Mike West, 336 Fairbanks rd, Crystal Falls, MI 49920-1600
11429712        +   Mike Westeen, 2659 Trojan Dr. Apt #415, 415, Green Bay, WI 54304-1213
11429714        +   Mike Williams, 4784 NATCHEZ CT, Savage, MN 55378-3000
11429715        +   Mike Wollner, 12220 W Highland Rd, Mequon, WI 53097-2524
11429716        +   Mikennah Reek, 421 Rainbow Circle, Peshtigo, WI 54157-1626
11429718        +   Miles Helmich, W4981 golf course rd, Sherwood, WI 54169-9618
11429719        +   Milissa Stipe, 4770 South County T Road, Denmark, WI 54208-9479
11429720        +   Mimi Bushala, 1434 Somerset Ave, Deerfield, IL 60015-2722
11429721        +   Mindy Brown, 117 north Austin st, Paris, IL 61944-1310
11429722        +   Mindy Essex, 4019 telegraph rd, Davenport, IA 52804-4557
11429723        +   Mindy Hagstrom, 1719 East Tyler Road, Hart, MI 49420-8296
11429724        +   Mindy Kletzien, N9742 county road AY, Mayville, WI 53050-2710
11429725        +   Mindy Metoxen, 915 Grant St, De Pere, WI 54115-1323
11429726        +   Mindy Urmanski, 229188 County Road H, Edgar, WI 54426-5235
11429727        +   Mindy Wender, N3810 S Grand Oak Drive, Iron Mountain, MI 49801-9469
11429729        +   Miranda Blake, N6811 North Island view rd, Watertown, WI 53094-8709
11429730        +   Miranda Frazier, 200 Fillmore Street, PO Box 168, Hanover, IL 61041-0168
11429731        +   Miranda Galligan, W3001 Saint Kilian Drive, Campbellsport, WI 53010-2561
11429732        +   Miranda Hausauer, 215 Vernon st, Algoma, WI 54201-1063
11429733        +   Miranda Keuntjes, 5031 COUNTRY BREEZE LN W, Larsen, WI 54947-9776
11429734        +   Miranda Lemke, W745 Riverview Road, Hilbert, WI 54129-9423
11429735        +   Miranda Neuy, 497 Meadow Lane, Lomira, WI 53048-9368
11429736       #+   Miranda Portman, 1428 Glenview Lane, Little Chute, WI 54140-2632
11429737        +   Miranda Smith, 203 Winston Way, Waunakee, WI 53597-1821
11429738        +   Miranda Staude, 404 Franklin St., 4, Watertown, WI 53094-7051
11429739        +   Miranda Steiner, 305 E. Gruber St., Antigo, WI 54409-2530
11429740        +   Miranda Vielbaum, 210 North Freeman Dr, Apt #3, Port Washington, WI 53074-2062
11429741        +   Missy Brempell, 6331 Military road, Lena, WI 54139-9599
11429742        +   Missy Dehn-Baldry, 2791 Village Lane, Oshkosh, WI 54904-8187
11429743        +   Missy Spoerl, 1119 e kilbourn Ave, West Bend, WI 53095-4225
11429744        +   Misti Yeskis, 734 jefferson st, 14, Wausau, WI 54403-1304
11429745        +   Mistie Poetzl, 1104 16th ave, Menominee, MI 49858-2856
11429746        +   Misty Marshall, 130 S Grove St, Livingston, WI 53554-9771
11429747        +   Misty Michaud, 7184 WEST CENTER RD, Forestville, WI 54213-9775
11429751        +   Mitch DeBehnke, N2377 Holy Hill Dr, Greenville, WI 54942-9213
11429752        +   Mitch Herbel, 703 e 5th st, Shawano, WI 54166-2025
11429753        +   Mitch Marohl, W183N8597 Lawrence court, Menomonee Falls, WI 53051-2576
11429754        +   Mitch Musser, 913 Oak St, P.o. box 134, Winneconne, WI 54986-0134
11429755        +   Mitch Staszak, 524 Alpine Dr, Oconto Falls, WI 54154-9205
11429756        +   Mitch VerVelde, N2929 Sunset Drive, Oostburg, WI 53070-2135
11429757            Mitchel Burns, Mitchel Burns, Saint Cloud, WI 53079
11429758       #+   Mitchell Bartelt, 1736 Dakota Drive N, 305, Fargo, ND 58102-3392
11429760        +   Mitchell Grzybowski, 4283 White Pine Drive, Green Bay, WI 54313-4856
11429761       #+   Mitchell Guise, 3121 52nd. Ave. Ct., Bettendorf, IA 52722-6953
11429762        +   Mitchell Hartmann, 5883 sand dr, West Bend, WI 53095-5118
11429764        +   Mitchell Kuehnl, 1945 Wasilla ln, Neenah, WI 54956-9427
11429765        +   Mitchell Marshman, W177N8600 Lynwood Dr., Menomonee Falls, WI 53051-2638
11429766        +   Mitchell Meyer, w7067 Apollo Ave, Fond Du Lac, WI 54937-8858
11429767        +   Mitchell Pong, 608 W 20TH ST S, Claremore, OK 74019-3553
11429768        +   Mitchell Thyssen, 2825 Timber Lane, Green Bay, WI 54313-5841
11429769        +   Mitchell Waechter, N1977 County Rd V, Campbellsport, WI 53010-2258
11429772        +   Molly Cornell, 7116 Sixel Road, Sturgeon Bay, WI 54235-9212
11429773       #+   Molly Dahlke, 717 Brule Rd, De Pere, WI 54115-3712
11429776        +   Molly Moylan, 5537 1st Avenue SW, Cedar Rapids, IA 52405-4013



                     Case 20-27367-gmh                  Doc 8       Filed 11/14/20             Page 102 of 156
District/off: 0757-2                                  User: cs                                            Page 103 of 154
Date Rcvd: Nov 12, 2020                               Form ID: 309C                                     Total Noticed: 8912
11429777        +   Molly Romenesko, 1201 E Wisconsin Ave, Little Chute, WI 54140-2325
11429778        +   Molly Stram, 668 S. 14th Ave., West Bend, WI 53095-3712
11429779        +   Monica Bain, 1003 Pearl St, Waukesha, WI 53186-5622
11429780        +   Monica Ruda, 106 1/2 Main street, Merrimac, WI 53561-9588
11429781        +   Monica Walsh, 7780 Hwy 51, Deforest, WI 53532-2030
11429782       #+   Monika Iverson, 1026 1st. Ave, Grafton, WI 53024-1702
11429784        +   Morgan Ackermann, 2112 shamrock lane, Green Bay, WI 54304-1753
11429785       #+   Morgan Bauch, 12892 71st Street, 1407, Kenosha, WI 53142-8442
11429786        +   Morgan Behnke, N8881 Randolph St., Brillion, WI 54110-9618
11429787        +   Morgan Borchardtd, 6692 W Thornapple Dr., Janesville, WI 53548-8853
11429788        +   Morgan Budde, 223 pendleton, Winchester, KY 40391-1541
11429789        +   Morgan Cawley, 3413 13th street, Menominee, MI 49858-1615
11429790        +   Morgan Christensen, S75w22695 Badger trl, Big Bend, WI 53103-9301
11429791            Morgan Clark, Bay view Rd, Mayville, WI 53050
11429792        +   Morgan Collins, 1890 Erdahl Drive, Stoughton, WI 53589-3517
11429793        +   Morgan Gerow, 916 Michigan Avenue, Gladstone, MI 49837-1621
11429794        +   Morgan Habhegger, 716 w broadway, 1, Winona, MN 55987-2705
11429795        +   Morgan Hanson, 439 Bergamont Blvd, Oregon, WI 53575-3843
11429796        +   Morgan Hilgart, W6851 Mohrbach Rd, Park Falls, WI 54552-6931
11429797        +   Morgan Iverson, 1002 Mill St, New London, WI 54961-1972
11429798        +   Morgan Jari, 202 James Ave, Rothschild, WI 54474-1853
11429799        +   Morgan Kraimer, N2454 Chapel Hill Dr, Greenville, WI 54942-9202
11429800        +   Morgan Krause, 3111 Rolaine Parkway, Hartford, WI 53027-9511
11429801        +   Morgan Laux, 903 S. Schaefer St., Appleton, WI 54915-3674
11429802        +   Morgan McConnell, 2323 Harrison st., Oshkosh, WI 54901-1980
11429803        +   Morgan Michalkiewicz, N968 West Lake Court, Hortonville, WI 54944-9344
11429804       #+   Morgan Plantz, 232 Doty st, Fond Du Lac, WI 54935-3352
11429805        +   Morgan Plitt, 2915 crystal spring lane, Hermitage, TN 37076-4118
11429806        +   Morgan Schueler, 124 South Third Street, Princeton, WI 54968-9105
11429807        +   Morgan Swanson, W5154 Shorewood Ct, Sherwood, WI 54169-9651
11429808        +   Morgan Tyler, 677 Meadowview Ln, Nevada, TX 75173-7035
11429809        +   Morgan Vandenhouten, 820 Marys Court, Luxemburg, WI 54217-1157
11429810        +   Morgan Verkuilen, 827 Lawe Street, Kaukauna, WI 54130-1546
11429811        +   Morgan Wiedenhoeft, 542 s franklin st, Whitewater, WI 53190-2202
11429812        +   Morgan Wittig, 5027 Sunset Drive, Kewaskum, WI 53040-9446
11429813        +   Moriah Boggs, 608 Fredrick street, Stevens Point, WI 54481-1649
11429815        +   Musica Perez, PO Box 482, New Glarus, WI 53574-0482
11429816        +   Mya Edwards, 3259 prairie hollow dr, Richfield, WI 53076-9564
11429817        +   Mya Snyder, E1644 River Wood Dr, Waupaca, WI 54981-8597
11429819        +   Mylea Juidici, N2476 Benjamin Dr, Greenville, WI 54942-9204
11429820        +   Myleah Keller, 309 Riverview Drive, Manitowoc, WI 54220-3743
11429821        +   Myles Parker, e9251 Guhl Rd, Fremont, WI 54940-9138
11429822        +   Mystique Thompson, N168W21700 main st lot 203, Jackson, WI 53037-9649
11429831        +   NANCY STERLETSKE, 545 Manitowoc street, Reedsville, WI 54230-9309
11429912        +   NEIL SCHUMANN, N61 W16066 HAWTHORNE DR, Menomonee Falls, WI 53051-5717
11430000        +   NICKY MILLER, 950 W Ryan St, Brillion, WI 54110-1042
11430074        +   NILES SHILTS, 338 Gifford, Nekoosa, WI 54457-8796
11430077        +   NJ Schwinny, N4956 county rd G, Saint Cloud, WI 53079-1600
11430105        +   NORMAN SCHWEBS, N6235 CTY HWY I, Fremont, WI 54940-8579
11430107        +   NYLEE OSBORN, 126 GREEN WAY DRIVE, Combined Locks, WI 54113-1270
11429823        +   Nadia Jashinsky, W5106 Red School Rd., Peshtigo, WI 54157-9722
11429824        +   Nahdia Alba, 1906 Bennett St, Dubuque, IA 52001-6028
11429825        +   Nan Gabrielse, N1786 Nuestro Drive, Oostburg, WI 53070-1551
11429826        +   Nancy Chevalier, N378 Red Tail Lane, Appleton, WI 54915-8744
11429827        +   Nancy Cottrell, 60 Sunny Hill Ave., Oshkosh, WI 54902-7479
11429828        +   Nancy Curtis, 3410 N Thornberry Dr, Appleton, WI 54913-7927
11429829        +   Nancy Davis, 2009 Peters Road, Kaukauna, WI 54130-3157
11429830        +   Nancy Penney, 484 Kirkwood Dr, Oshkosh, WI 54904-6568
11429832        +   Nancy Weller, 130 walnut street, Omro, WI 54963-1054
11429833        +   Nancy Wolle, 1627 Brilowski Rd N, Stevens Point, WI 54482-9191
11429834        +   Nariah Ketchum, PO Box 692, Caspian, MI 49915-0692
11429835       #+   Nash Haney, 204 east Indianwood drive, Apt 8, Oconto Falls, WI 54154-1233
11429836        +   Natalie Anderson, N71 W29770 Tamron Lane, Hartland, WI 53029-9249



                     Case 20-27367-gmh             Doc 8      Filed 11/14/20          Page 103 of 156
District/off: 0757-2                                     User: cs                                             Page 104 of 154
Date Rcvd: Nov 12, 2020                                  Form ID: 309C                                      Total Noticed: 8912
11429837       #+   Natalie Apple, 2485 Orchard Circle Dr, Apt 11, Traverse City, MI 49686-9614
11429838        +   Natalie Bodette, 340 9th Avenue N, Wisconsin Rapids, WI 54495-2625
11429839        +   Natalie Geiger, 300 South Water Street, Lomira, WI 53048-9549
11429840        +   Natalie Gross, 2404 Springdale Rd, Apt 106, Waukesha, WI 53186-8741
11429841       #+   Natalie Haas, 713 fairway lane, Jefferson, WI 53549-1768
11429842        +   Natalie Kuhaupt, W186 N8837 Duke Street, Menomonee Falls, WI 53051-1949
11429843        +   Natalie Leclair, 3031 Fond Du Lac Rd., Apt 10, Oshkosh, WI 54902-7388
11429844        +   Natalie Moran, 1301 UNIVERSITY AVE SE, APT #522, Minneapolis, MN 55414-2191
11429845            Natalie Mullendore, 1085 Fjord Pass, Mount Horeb, WI 53572
11429846        +   Natalie Nigbor, W6787 S. Silver Lake Rd., Wautoma, WI 54982-5887
11429847        +   Natalie Nowak, W8226 Moonshine Hill Road, Crivitz, WI 54114-8530
11429849        +   Natalie Perrault, 320 Lac La Belle Dr., Oconomowoc, WI 53066-1649
11429850        +   Natalie Reeb, 1236 Rita ln, De Pere, WI 54115-4214
11429851        +   Natalie Schnell, 623a West Lincoln Ave, a, Oshkosh, WI 54901-4330
11429852        +   Natalie Schroeder, N12304 Lubka Rd, Wausaukee, WI 54177-9530
11429853        +   Natalie Sorenson, 1035 Oxford Rd, Waukesha, WI 53186-6445
11429854        +   Natalie Walker, N8219 River road, Bear Creek, WI 54922-8909
11429855        +   Natasha Bebo, 2014 MAHON CT, GREEN BAY, WI 54311-7411
11429856        +   Natasha Hedke, 100 college drive, Apartment 7, Evansville, WI 53536-1276
11429857        +   Natasha Nowak, 2030 woodlawn ave, West Bend, WI 53090-1559
11429859        +   Nate Abitz, 644 Milwaukee St, Lomira, WI 53048-9520
11429860            Nate Bonesho, n80w15677rainbow drive, Menomonee Falls, WI 53051
11429861        +   Nate Brownie, 2105 Hendricks Avenue, Kaukauna, WI 54130-3419
11429862        +   Nate Crayton, W2585 Longmeadow Dr, Elkhorn, WI 53121-3747
11429863        +   Nate Griepentrog, 707 Oconto Pl, De Pere, WI 54115-3669
11429864        +   Nate Hickson, 600 Hogan Trail, Sobieski, WI 54171-8602
11429865        +   Nate Paulos, 739 Jefferson st, Oshkosh, WI 54901-4583
11429866        +   Nate Waters, 409 second street, Menasha, WI 54952-3144
11429867       #+   Nate Zastrow, 1214 11th Ave S, Saint Cloud, MN 56301-5419
11429868            Nathan Almy, E9076 School Rd, Fremont, WI 54940
11429869        +   Nathan Baron, 10 S Patton Ave, Arlington Hts, IL 60005-1654
11429870        +   Nathan Bittorf, 7720 CTY RD H, Sturgeon Bay, WI 54235-9233
11429871        +   Nathan Boileau, W225N8381 Longview Dr, Sussex, WI 53089-1710
11429872        +   Nathan Bonenfant, 1402 Walsh Acres Dr., West Bend, WI 53095-5406
11429873        +   Nathan Breneman, 117 Wisconsin St, Pardeeville, WI 53954-8834
11429874        +   Nathan Davis, E7986 stage road, New London, WI 54961-8242
11429875        +   Nathan Eedy, W3016 county Rd Y, Lomira, WI 53048-9400
11429876        +   Nathan Fleming, W6082 Hearthstone Drive, Appleton, WI 54915-9389
11429877        +   Nathan Graf, 901 Main Street, 305, GREEN BAY, WI 54301-4810
11429878        +   Nathan Griepentrog, 707 Oconto Pl, De Pere, WI 54115-3669
11429879        +   Nathan Hoks, 1991 Susan Avenue, Neenah, WI 54956-1558
11429881        +   Nathan Kilps, 3504 Pierce Ct, Two Rivers, WI 54241-1858
11429882        +   Nathan Mikolajczak, 3321 Windsor Place, West Bend, WI 53090-8434
11429883        +   Nathan Morris, 55519 169th ave, Gonvick, MN 56644-4245
11429884        +   Nathan Novak, 1191 High Avenue Apt A301, Apt A301, Oshkosh, WI 54901-3545
11429885        +   Nathan Rantanen, 200 Amory St, Fond Du Lac, WI 54935-3570
11429886        +   Nathan Scheibel, 2407 clark street, Manitowoc, WI 54220-4437
11429887        +   Nathan Schultz, 90 N Bell Street, Fond Du Lac, WI 54935-3102
11429888       #+   Nathan Sell, 1714 Jefferson Street, New Holstein, WI 53061-1617
11429889        +   Nathan Smith, 222 n dewey Avenue, Jefferson, WI 53549-1511
11429890        +   Nathan Soliz, 620 N 16th, Frederick, OK 73542-3806
11429891        +   Nathan Stuhr, 810 23rd St S, La Crosse, WI 54601-5102
11429892        +   Nathan Tadych, 933 Taft Ave, Oshkosh, WI 54902-3483
11429894        +   Nathan Wallace, 1770 Taft Ave, 5A, Oshkosh, WI 54902-3266
11429896        +   Nathan Witman, 3610 Cherryvale Circle, Apt 6, Appleton, WI 54913-9435
11429897       #+   Nathaniel Framnes, 1430 Walnut Street, 12, Baraboo, WI 53913-2923
11429898        +   Nathaniel Keuntjes, 5031 Country Breeze Ln W, Larsen, WI 54947-9776
11429899        +   Nathaniel Nehrbass, 380 Lilac St., Oshkosh, WI 54902-5595
11429900        +   Nathaniel Pippin, 10524 Northfield Drive, Zeeland, MI 49464-6847
11429901        +   Nathen Earle, 290 6th Ave. nw, Wells, MN 56097-1039
11429902        +   Nathon Johannes, 1718 parkwood drive, Oshkosh, WI 54904-9022
11429903        +   Nattasha Tobias, 122 North Berger Parkway, E16, Fond Du Lac, WI 54935-7926
11429904        +   Nayeli Vega, P.O. Box 1041, Postville, IA 52162-1041



                     Case 20-27367-gmh               Doc 8       Filed 11/14/20           Page 104 of 156
District/off: 0757-2                                        User: cs                                                   Page 105 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                            Total Noticed: 8912
11429905        +   Neal Harding, 1201 Janett ave NE, Saint Michael, MN 55376-9368
11429906        +   Neal Wermuth, 308 Westridge Prkwy, Verona, WI 53593-8347
11429907        +   Nehemiah Reiss, 243 S Main St, Juneau, WI 53039-1011
11429908        +   Neiko Levenhagen, 505 NE Tudor Rd, apt 12, Lees Summit, MO 64086-5724
11429909        +   Neil Busse, 1910 Easlan Drive, Plover, WI 54467-2913
11429910        +   Neil Henriksen, 307 W Clark St, Plainfield, WI 54966-9203
11429911        +   Neil Petersen, E3708 Valley Rd, Iola, WI 54945-9206
11429913        +   Neil Wolfe, 1 N. Oplaine Rd. Unit#8903, Gurnee, IL 60031-0877
11429914        +   Nic Campbell, 711 E. Woodcrest Dr., Appleton, WI 54915-7037
11429915        +   Nic Cravillion, 824 Laverne Drive, Green Bay, WI 54311-5936
11429916       #+   Nichol Hebel, PO Box 45, Manly, IA 50456-0045
11429917        +   Nicholas Beine, W6426 MoHawk Rd, Campbellsport, WI 53010-2816
11429918        +   Nicholas Biester, 712 Cambridge Drive, Schaumburg, IL 60193-2665
11429919        +   Nicholas Bitz, 3315 126th ave se, Oriska, ND 58063-9745
11429920        +   Nicholas Breaman, 10476 N 6th Ave, Merrill, WI 54452-7800
11429921        +   Nicholas Brunette, 617 night court, Green Bay, WI 54313-5131
11429922       #+   Nicholas Doherty, 10262 W. Fountain Ave., Apt 1407, Milwaukee, WI 53224-3244
11429923        +   Nicholas Freetly, 9066 Wolf Rd, Iron, MN 55751-8228
11429924        +   Nicholas Garro, 712 Madison Avenue, West Bend, WI 53095-4136
11429925        +   Nicholas Goeman, N4701 County Road P, Rubicon, WI 53078-9751
11429926        +   Nicholas Hafenstein, 314 Haskell st, Beaver Dam, WI 53916-1404
11429927        +   Nicholas Hartl, 107 S. Woodward, Brandon, WI 53919-9793
11429928        +   Nicholas Hutchison, 111806 Winterberry Circle, Marshfield, WI 54449-4383
11429929        +   Nicholas Hyde, 3671 Bell Line road, Berlin, WI 54923-9605
11429930        +   Nicholas Immel, 399 south marr street, Fond Du Lac, WI 54935-5043
11429931        +   Nicholas Johnson, 1737 Ivy Lane, Montgomery, IL 60538-3349
11429932        +   Nicholas Jurss, 1643 s 20th st, Sheboygan, WI 53081-5149
11429933        +   Nicholas Klinger, 4335 spoon loop road, Liberty, NC 27298-7216
11429934        +   Nicholas Lyons, 1104 Breezewood Ln, 5, Neenah, WI 54956-4685
11429935        +   Nicholas Mcdonald, 6888 ANGELL ROAD, Oshkosh, WI 54904-9544
11429936        +   Nicholas Nielsen, 7701 county road 40 ne, New London, MN 56273-4005
11429937        +   Nicholas Pozolinski, 544 N. 52nd St., Milwaukee, WI 53208-3644
11429938        +   Nicholas Rugg, 408 Beech St., Iron Mountain, MI 49801-2526
11429939        +   Nicholas Schmitt, 5016 53rd Avenue North, Minneapolis, MN 55429-3226
11429941        +   Nicholas Storniolo, 618 Ellwood Ave, Dekalb, IL 60115-4143
11429942        +   Nicholas Themar, 425 E Summer St, Appleton, WI 54911-4839
11429943        +   Nicholas Thorson, 5117 Dupont Ave N, Minneapolis, MN 55430-3410
11429944        +   Nicholas Van Valin, W290S4769 Parke Lane West, Waukesha, WI 53189-9781
11429946        +   Nicholas Wilichowski, N2511 Cherry Road, Rubicon, WI 53078-9623
11429947        +   Nicholas Wrasse, 2936 Foxford Dr., Green Bay, WI 54313-4112
11429948        +   Nicholas Zach, 623 W main St, Hortonville, WI 54944-9406
11429949        +   Nichole Falter, N114 W16050 Sylvan Circle, 101, Germantown, WI 53022-3392
11429950        +   Nichole Harris, 4717 Hoover St, Oregon, WI 53575-2834
11429951        +   Nichole Hibbard, 748 Poplar Street, Ishpeming, MI 49849-1043
11429952        +   Nichole Kodlowski, 29812 Adams Dr, Unit 1, Rockwood, MI 48173-8000
11429953        +   Nichole Koepp, W10684 Wildwood Way, Poynette, WI 53955-9475
11429954        +   Nichole Pearsall, 1466 Oak Grove Dr, Walled Lake, MI 48390-3736
11429955        +   Nichole Polster, 1401 S Nicolet Rd Apt 52, Appleton, WI 54914-8228
11429956        +   Nici Breitrick, 419 North crest, Hortonville, WI 54944-9774
11429957            Nick Asmondy, w9127 hwy86, Tomahawk, WI 54487
11429958        +   Nick Blasczyk, N9582 Darboy Drive, Appleton, WI 54915-9375
11429959        +   Nick Bloechl, 1250 St. Augustine Rd, Hubertus, WI 53033-9767
11429960        +   Nick Blythe, 287 Wintergreen Drive, Omro, WI 54963-9491
11429961        +   Nick Dassow, 151 Jefferson Ave, Port Edwards, WI 54469-1307
11429962        +   Nick Dawson, 24 Mapleview Dr, Gladstone, MI 49837-2300
11429964        +   Nick Giese, 800 Carney Blvd, 3, Marinette, WI 54143-2647
11429965        +   Nick Groeschel, W4959 County Rd S, Black Creek, WI 54106-8150
11429966        +   Nick Hearns, 590 Suwannee Rd, Bldg 1036 Rm 115, Panama City, FL 32403-5558
11429968        +   Nick Hetebrueg, 1555 Scenic Drive, Kewaskum, WI 53040-9739
11429969        +   Nick Hoppman, N1879 Municipal Drive, Greenville, WI 54942-9752
11429970        +   Nick Kalkopf, 1423 N 7th, Manitowoc, WI 54220-2011
11429972        +   Nick Lyssy, 46 Caroline st, Albion, NY 14411-1021
11429973        +   Nick Miller, W5929 Autumn Hills Parkway, Appleton, WI 54913-8516



                     Case 20-27367-gmh                  Doc 8       Filed 11/14/20                 Page 105 of 156
District/off: 0757-2                                        User: cs                                           Page 106 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                    Total Noticed: 8912
11429974        +   Nick Ogrin, 7416 fern drive, Mentor, OH 44060-3152
11429975        +   Nick Paul, N6671 Graham rd, Randolph, WI 53956-9448
11429976        +   Nick Petska, 738 South 23rd Street, Manitowoc, WI 54220-4410
11429977        +   Nick Pitzer, 231 Bond St., Neenah, WI 54956-2605
11429978        +   Nick Plahn, 44121 32nd Street West, Lancaster, CA 93536-6130
11429979        +   Nick Price, 1001 N Evergreen St, Chandler, AZ 85225-6518
11429980        +   Nick Relich, 1609 Kentucky ave, Sheboygan, WI 53081-5115
11429981        +   Nick Rockow, 714 26 1/4 St., Chetek, WI 54728-6306
11429982        +   Nick Roemer, 5076 colony ct, Thomson, IL 61285-7535
11429983        +   Nick Rohloff, 1179 Reed Street, Green Bay, WI 54303-3071
11429984        +   Nick Rosenfeldt, W6704 Midway Rd, Hortonville, WI 54944-8325
11429985        +   Nick Schommer, 1132 Aldrin St., De Pere, WI 54115-1258
11429987        +   Nick Soltis, 1401 Hiawatha St, Minot, ND 58701-2707
11429988        +   Nick Stepniak, w5916 st hwy 64, Peshtigo, WI 54157-9788
11429989        +   Nick Techel, 222623 Laurel Rd, Wausau, WI 54401-5113
11429990        +   Nick Titel, 1105 6th st, Kewaunee, WI 54216-1721
11429991        +   Nick Tullberg, 1326 S 24TH ST, Sheboygan, WI 53081-5022
11429992        +   Nick Van De Yacht, 5240 County Road S, Little Suamico, WI 54141-8803
11429994        +   Nick Wahlgren, 12705 W Brentwood dr., New Berlin, WI 53151-5405
11429995        +   Nick Wanker, 3640 West forest hill ave, Franklin, WI 53132-8478
11429993        +   Nick vondran, 7950 Veta Grande Rd, Scales Mound, IL 61075-9349
11429996        +   Nicki Becker, W944 Town Center Road, Brodhead, WI 53520-8721
11429997       #+   Nicki Dupre, 313 green meadow drive, Wautoma, WI 54982-9574
11429998        +   Nicki H, 615 Cedar Bluffs Way, #15, Slinger, WI 53086-9099
11429999        +   Nickolas Boylan, 605 Kramer Lane, Kimberly, WI 54136-2346
11430001        +   Nicolas Muelder, 1476 Hilltop View Ct., Hubertus, WI 53033-9436
11430002        +   Nicole Bartusch, 132 S. Mill st, Vicksburg, MI 49097-1152
11430004        +   Nicole Breziski, 2150 Red Oak Drive, Plover, WI 54467-3036
11430005        +   Nicole Campbell, 2276 Gateway Meadows Ln, Neenah, WI 54956-8920
11430006        +   Nicole Clark, N4225 25th Ave., Mauston, WI 53948-9819
11430007        +   Nicole Cornils, 12502 Lakeshore Rd, Two Rivers, WI 54241-9512
11430008        +   Nicole Craven, 4908 Grand Ave, La Grange, IL 60525-3235
11430010        +   Nicole Eberhardt, 1802 S Maple ave, Marshfield, WI 54449-4952
11430011        +   Nicole Eddie, 2535 West Ripple Ave, Oshkosh, WI 54904-9192
11430012       #+   Nicole Fink, 520 s 4th st, Apt 27, Ames, IA 50010-6752
11430014        +   Nicole Golden, 3127 Sheldon Dr, Oshkosh, Oshkosh, WI 54904-9306
11430015        +   Nicole Grahn, 2106 Verlin Road, Apt 15, Green Bay, WI 54311-6298
11430016        +   Nicole Hall, N5170 Towne Rd, Waupun, WI 53963-9523
11430018        +   Nicole Kammerzelt, 900 E Wabash Ave, Waukesha, WI 53186-6724
11430019        +   Nicole Krause, 409 Ransom St, Ripon, WI 54971-1446
11430020        +   Nicole Laber, 101667 Casey Ave, Spencer, WI 54479-3411
11430021        +   Nicole Lampela, 735 Elm St., Apt 1, Hancock, MI 49930-1564
11430022        +   Nicole Larsen, 2762 State Rd. 116, Omro, WI 54963-9682
11430023        +   Nicole Lawrenz, 414 N LAFAYETTE St, Shawano, WI 54166-1935
11430024       #+   Nicole Leanna, 820 Spence St, Green Bay, WI 54304-2324
11430025       #+   Nicole Lettow, 7379 Moll ct, West Bend, WI 53090-8651
11430026        +   Nicole Lijewski, 2009 Hudson Way, Waukesha, WI 53186-0301
11430027        +   Nicole Lueck, 232159 county road Y, Birnamwood, WI 54414-5144
11430028        +   Nicole Martin, S70W16965 Hedgewood Dr, Muskego, WI 53150-9438
11430029        +   Nicole Maslakow, 2110 River Bend Road, Plover, WI 54467-2724
11430030        +   Nicole McCurdy, 1002 Fresnir Ct, Waunakee, WI 53597-3022
11430031        +   Nicole Minett, 3731 Navaho ave, Rockford, IL 61102-4261
11430032        +   Nicole Mingo, 1305 Grande Ave, Center Point, IA 52213-9657
11430033        +   Nicole Moore, 27078 230TH ST, Detroit Lakes, MN 56501-7780
11430034       #+   Nicole Mortensen, 750 Olson Ave., Oshkosh, WI 54901-1152
11430035        +   Nicole Mroczynski, 628 FAIRVIEW AVENUE, De Pere, WI 54115-2309
11430036        +   Nicole Olds, 5730 Oakland Dr., Stevens Point, WI 54482-9358
11430037       #+   Nicole Ostrowski, 211 N 62nd St, Milwaukee, WI 53213-4128
11430038        +   Nicole Paris, 2630 Templeton Pl, Oshkosh, WI 54904-8314
11430039        +   Nicole Parish, 3033 Hillside Trail, Cross Plains, WI 53528-9585
11430040        +   Nicole Radl, 1538 south 36th street, Manitowoc, WI 54220-5807
11430041        +   Nicole Saxon-frye, 1309 L st NE, Brainerd, MN 56401-2331
11430042        +   Nicole Schendel, N7894 Lakeshore Dr, Fond Du Lac, WI 54937-1647



                     Case 20-27367-gmh                  Doc 8       Filed 11/14/20         Page 106 of 156
District/off: 0757-2                                     User: cs                                                Page 107 of 154
Date Rcvd: Nov 12, 2020                                  Form ID: 309C                                         Total Noticed: 8912
11430043        +   Nicole Schill, 119 Baumann St, Campbellsport, WI 53010-3529
11430044        +   Nicole Schomaker, 425 Prairie Way, Wrightstown, WI 54180-1214
11430045       #+   Nicole Sewell, 301 N Wentz St, Macon, MO 63552-1108
11430047        +   Nicole Thayer, 1217 S Madison St, Appleton, WI 54915-1713
11430048       #+   Nicole Thonn, 367 Birch Ct, Roselle, IL 60172-3010
11430049        +   Nicole Toay, N1431 Dallman Rd, Waterloo, WI 53594-9656
11430050        +   Nicole Treder, 20 N. 6th Ave., Winneconne, WI 54986-9705
11430051        +   Nicole Vande Voort, 301 Whitney St, Kaukauna, WI 54130-2354
11430053        +   Nicole Wachowiak, W204S8226 Pasadena Dr., Muskego, WI 53150-7603
11430054            Nicole Weise, 703 forest home drive, Francis Creek, WI 54214
11430055        +   Nicole Williams, 512 Danbury Drive, Oswego, IL 60543-8046
11430056        +   Nicole Zajakowski, 4730 Aspen Ct, New Berlin, WI 53151-7474
11430057        +   Nicole Zitello, 2222 Woodward Ave, Lakewood, OH 44107-5735
11430058        +   Nicole Zygarlicke, 5603 WINDING CREEK DR, Schofield, WI 54476-6651
11430059       #+   Nicolette Hommen, 96 Exchange St, Cambridge, WI 53523-9224
11430061       #+   Nicolette Wunder, 871 s 75th street, Milwaukee, WI 53214-3014
11430062        +   Nicolle Palmer, 319 Main St, Rosendale, WI 54974-9756
11430063            Nik Anderson, N87 Wi5625 Belleview blvd., Menomonee Falls, WI 53051
11430065        +   Nikki Bregger, 1614 McRae Place, Green Bay, WI 54311-6292
11430066        +   Nikki Buechel, N1765 Schoenborn Rd., Chilton, WI 53014-9639
11430067        +   Nikki Cascioli, 816 Cass Ave, Kingsford, MI 49802-4439
11430068        +   Nikki Guenette, 809 W Grant St, Appleton, WI 54914-2665
11430069        +   Nikki Hanner, 218 e. Clark st., Negaunee, MI 49866-1516
11430070        +   Nikki Robinson, 922 Rose Street, Kewaunee, WI 54216-1662
11430071       #+   Nikki Roskom, 1306 Sunray LAN, Green Bay, WI 54313-7139
11430072        +   Nikki StarrWalker, 1128 Riverview St N, Lewiston, ID 83501-1742
11430073        +   Nikki Weigman, 1008 Manor Pl, Little Chute, WI 54140-2695
11430075        +   Niles Shilts, 338 gifford ct, Nekoosa, WI 54457-8796
11430076        +   Nina Rodriguez, 1007 W. Main St., 205, Watertown, WI 53094-3559
11430078        +   Noah Ahlswede, 530 E 2nd St, Fond Du Lac, WI 54935-4519
11430079        +   Noah Barber, 53 Morningside Dr, Cortland, NY 13045-1413
11430080        +   Noah Clark, 221 oak ct., Orfordville, WI 53576-8765
11430081        +   Noah Danner, 281 Sheboygan Street, Fond Du Lac, WI 54935-4364
11430082        +   Noah Everard, 1601 17th ave, Menominee, MI 49858-2655
11430083        +   Noah Gauthier, 1760 meneau dr, De Pere, WI 54115-8077
11430084        +   Noah Haring, 1218 Clifton terrace, Rochelle, ill 61068-2414
11430085        +   Noah Krumbein, N9247 Meyer Ct., Fond Du Lac, WI 54937-7402
11430086        +   Noah Lakeman, 311 Rita Ave, Dickeyville, WI 53808-6859
11430087        +   Noah Mezera, 1600 vogt dr, 201, West Bend, WI 53095-8511
11430088       #+   Noah Moderow, N1286 17th Road, Dalton, WI 53926-9516
11430089        +   Noah Mueller, 1907 Taylor street, Little Chute, WI 54140-1205
11430090        +   Noah Pomplun, 3175 County Road E, Omro, WI 54963-9651
11430091        +   Noah Radatz, 1380 8th Ave, Newport, MN 55055-1702
11430092        +   Noah Schwartz, W142N7004 Oakwood Drive, Menomonee Falls, WI 53051-5139
11430093        +   Noah Verbockel, 545 Biese st., Combined Locks, WI 54113-1411
11430094        +   Noah Zigelbauer, 929 3rd street, Kiel, WI 53042-1139
11430095        +   Noel Wenthur, W2716 Moon Dance Dr, Kaukauna, WI 54130-9252
11430096        +   Noelle Kellner, 1146 DIVISION ST, Green Bay, WI 54303-3002
11430098            Nolan Spanbauer, 724 oak at, Oshkosh, WI 54901
11430099        +   Nolen Hansen, 3230 Western Avenue, Jackson, WI 53037-8100
11430100        +   Nora Scray, po box 236, Pulaski, WI 54162-0236
11430101        +   Noreane Ziegel, 204 Jackson Street, Reeseville, WI 53579-9632
11430102        +   Norma Garcia, 905 Elizabeth St, Green Bay, WI 54302-1929
11430103        +   Norman Peters, 229 Church road, Luxemburg, WI 54217-1363
11430104        +   Norman Roller, 703 Carver Lane, Menasha, WI 54952-2217
11430106        +   Nycole Garman, 618 Birch Street, Lake Mills, WI 53551-1219
11430108        +   Olga Kline, 414-51st Street, West Des Moines, IA 50265-2830
11430109        +   Oliver Arena, 2825 s 75th street, Milwaukee, WI 53219-2808
11430110        +   Oliver Hoefler, 412 ElizabethSt, Baraboo, WI 53913-2262
11430111        +   Olivia Beyer, N1625 Arnies Lane, Greenville, WI 54942-8319
11430112        +   Olivia Bowe, 1369 Mourning Dove Ct, De Pere, WI 54115-9518
11430113        +   Olivia Bush, P.O. Box 206, Fairwater, WI 53931-0206
11430114        +   Olivia Clemens, 4577 Hawk Haven Rd, Stevens Point, WI 54482-8768



                     Case 20-27367-gmh                Doc 8      Filed 11/14/20              Page 107 of 156
District/off: 0757-2                                      User: cs                                                  Page 108 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                           Total Noticed: 8912
11430115        +   Olivia Delagardelle, 1256 black hawk rd, Waterloo, IA 50701-3440
11430116        +   Olivia Duffeck, 7799 hart road, Greenleaf, WI 54126-9650
11430118       #+   Olivia Gerritson, 205 W Main St, Waupun, WI 53963-1910
11430119        +   Olivia Gunyon, 213 S. Sidney St., Kimberly, WI 54136-1956
11430120        +   Olivia Hebbe, W3798 Old Green Lake Rd, Princeton, WI 54968-8755
11430121        +   Olivia Hietpas, W6342 Elpaso Dr, Greenville, WI 54942-8808
11430122        +   Olivia Marie, 218 10th Ave, Apt 113, Eau Claire, WI 54703-4618
11430123        +   Olivia Meissner, 1230 E. Calumet St., Appleton, WI 54915-2402
11430124        +   Olivia Millay, 1266 Lori drive, Neenah, WI 54956-1899
11430125        +   Olivia Molle, 3341 Mirage Circle, Plover, WI 54467-3462
11430126        +   Olivia O Connell, 611 Desnoyer Street, Kaukauna, WI 54130-2011
11430127        +   Olivia Reichardt, 29 Diane Lane, Appleton, WI 54915-7203
11430128        +   Olivia Saggio, W173S8122 Adam Ct., Muskego, WI 53150-8038
11430129        +   Olivia Scheeler, 1801 Maria dr., 424, Stevens Point, WI 54481-1964
11430130        +   Olivia Schumacher, 1805 Michael dr., Waukesha, WI 53189-2115
11430131       #+   Olivia Schuppel, 338 S. Main St., A, Medford, WI 54451-1710
11430132        +   Olivia Vogel, 4615 county road G, Reedsville, WI 54230-9775
11430133        +   Olivia Walton, 2712 S Walden Ave, Appleton, WI 54915-4401
11430134        +   Ona Koentopp, 117 E Waushara st., Apt 18, Berlin, WI 54923-9511
11430135        +   Ori Lincoln, 3169 n 5th st, Milwaukee, WI 53212-1902
11430137        +   Owen Birenbaum, 8223 carstens lake road, Manitowoc, WI 54220-9587
11430138        +   Owen Phillips, 2229 willowbend ct, Oshkosh, WI 54904-7769
11430155        +   PAM BILLMAN, 6448 WOODENSHOE RD, Neenah, WI 54956-9749
11430164        +   PAMELA ELSING, 4647 County Hwy DM, Morrisonville, WI 53571-9508
11430180        +   PATRICE HIRN, 3065 ROSE MOON WAY, Neenah, WI 54956-9064
11430188        +   PATRICIA MARTIN, 9116 W Conrad Lane, Milwaukee, WI 53214-1350
11430189        +   PATRICIA NELSON, N7361 SPRING ST APT A3, Fond Du Lac, WI 54935-9068
11430193        +   PATRICK BATEY, 1337 POND VIEW CIR, De Pere, WI 54115-7660
11430212        +   PAUL BAUER, 3011 PINE RIDGE RD, Oshkosh, WI 54904-8470
11430222        +   PAUL EKIS, N1207 37TH AVE, Berlin, WI 54923-9719
11430245        +   PAUL TRIEZENBERG, 3000 W HERITAGE AVE, Appleton, WI 54914-5617
11430256            PAULINE POUPORE, W5979 #34 RD, Carney, MI 49812
11430262        +   PEGGY BESAW, 1323 LAWRENCE ST, New London, WI 54961-2055
11430264        +   PEGGY LOOSE, 503 FULTON ST, Chilton, WI 53014-1743
11430281        +   PETER HERRICK, 612 GRAVES ST, Chilton, WI 53014-1748
11430283        +   PETER LECAPITAINE, 1028 E NORTH ST, Appleton, WI 54911-5564
11430310        +   PHILLIP HEIMBRUCH, E7727 STAGE RD, New London, WI 54961-8239
11430140        +   Paige Chaillier, 4883 Delta 17.8 Drive, Escanaba, MI 49829-9456
11430141        +   Paige Dickins, 6615 S. Isabella Rd., Shepherd, MI 48883-9325
11430142        +   Paige Hintz, 9014 Asbury Dr, Almond, WI 54909-9511
11430143        +   Paige Kraus, 825 Driftwood Dr, Brillion, WI 54110-1499
11430144        +   Paige Mayer, 6915 S Timber Ridge Lane, Apt 3205, Oak Creek, WI 53154-1367
11430145        +   Paige Meshnick, W7488 Cross Country Ln, Hortonville, WI 54944-9167
11430146        +   Paige Ness, 233 PINECREST CT, Black Creek, WI 54106-9502
11430147       #+   Paige Pfeifer, 2037 Ravine Street, Janesville, WI 53548-3451
11430148            Paige Roesler, Wendy Roesler, Omro, WI 54963
11430149        +   Paige Steele, 1214 W Bent Avenue, Oshkosh, WI 54901-2802
11430150            Paige Thompson, N15326 V4 State rd, Vulcan, MI 49892
11430151        +   Paige Welch, W741 St Hwy M69, Perronville, MI 49873-9415
11430152        +   Paige Wilcox, 511 4th st, Port Edwards, WI 54469-1234
11430154        +   Paiton Proud, 1405 Kensington Ave, Oshkosh, WI 54902-6246
11430156        +   Pam Drake, 611 kennedy ave, Omro, WI 54963-1345
11430157        +   Pam Hynnek, W3949 Krueger Rd, Appleton, WI 54913-9584
11430158        +   Pam Pfister, 821 Annrich Ave, Omro, WI 54963-1094
11430159        +   Pam Schneider, 2851 Nostalgic Court, De Pere, WI 54115-8475
11430160        +   Pam Welch, 2658 Kathy drive, Green Bay, WI 54311-7249
11430161        +   Pamela Amundson, 190 Twin Lakes Dr, Fond Du Lac, WI 54937-1488
11430166        +   Pamela Vanderhoof, W5132 Maple Ridge Drive, Fond Du Lac, WI 54937-9004
11430167        +   Pamela West, 2500 Inglewood Place, Appleton, WI 54915-6654
11430168        +   Pari Fruendt, 314 Alcott Drive, Neenah, WI 54956-4139
11430169        +   Parker Buth, W289 S6630 Holiday Road, Waukesha, WI 53189-9067
11430170        +   Parker Cocco, 3017 Woodridge Dr, Oshkosh, WI 54904-7628
11430172        +   Pat Barnes, 1724 South Sanders Street, Appleton, WI 54915-1333



                     Case 20-27367-gmh                Doc 8        Filed 11/14/20               Page 108 of 156
District/off: 0757-2                                      User: cs                                                Page 109 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                         Total Noticed: 8912
11430173        +   Pat Burns, 4344 W. Carmel Dr., Franklin, WI 53132-9102
11430174        +   Pat Gering, 1741 Westfield Ave, Green Bay, WI 54303-3342
11430176        +   Pat McNamar, 920 ANN ST, Madison, WI 53713-2404
11430177        +   Pat Mullowney, 929 Woodside Ave, Ripon, WI 54971-1832
11430178        +   Patrice Bauman, 792 Ivy Oaks dr, Caledonia, IL 61011-9507
11430179       #+   Patrice Flanagan-morris, W251 S3901 RICKERT DR, Waukesha, WI 53189-7834
11430181        +   Patricia Albright, W876 County K, Ripon, WI 54971-9460
11430182        +   Patricia Doucet, 2206 West ave South, La Crosse, WI 54601-6209
11430183        +   Patricia Eberly, 183 A Dew Drop Road, York, PA 17402-4603
11430184        +   Patricia Ferrin, 611 N Pinecrest Road, Bolingbrook, IL 60440-1274
11430185        +   Patricia Kiefer, 1105 Ferris mill rd, Decorah, IA 52101-7627
11430186        +   Patricia Kilgore, 3303 Memphis Ln, Bowie, MD 20715-1835
11430190        +   Patricia Oelke, 226 4th St, Fond Du Lac, WI 54935-4474
11430191        +   Patricia Pendleton, W5500 Gema Dr, Pardeeville, WI 53954-9795
11430192        +   Patricia Post, N1382 Rainbow Trail Road, Keshena, WI 54135-9558
11430195        +   Patrick Hughes, N2115 16th Court, Montello, WI 53949-8727
11430196        +   Patrick Jason, 180 3rd st, Fond Du Lac, WI 54935-4418
11430197        +   Patrick McGinnis II, 213 crystal ct, Winter Haven, FL 33880-4954
11430198        +   Patrick McNerney, 4251 Powers Lane, Oconto Falls, WI 54154-9687
11430199        +   Patrick Nagle, 7725 W Lakeview Ter, Frankfort, IL 60423-8656
11430200        +   Patrick Raasch, 1902 W Marquette St, Appleton, WI 54914-1881
11430201        +   Patrick Stuart, 852 Central st, Oshkosh, WI 54901-4404
11430202        +   Patrick Tulloch, 2727 Brentwood Dr., Racine, WI 53403-3701
11430203        +   Patti Adeli, 1403 Park Ave, River Forest, IL 60305-1021
11430204        +   Patti Amann, 1218 south main st., Mishicot, WI 54228-9608
11430205        +   Patti Heil, 1623 DOEMEL ST, Oshkosh, WI 54901-3170
11430206        +   Patti Lebeck, W7742 County Road F, Phillips, WI 54555-6826
11430207        +   Pattie Knoll, 509 E Franklin Ave, Neenah, WI 54956-2969
11430209        +   Patty Shea, 242 Wyldeberry Lane, Oshkosh, WI 54904-7676
11430210        +   Patty Wianecki, w9726 st rd 16 and 60, Reeseville, WI 53579-9646
11430211        +   Paul Bartelme, 1409 11th Ave, Green Bay, WI 54304-3610
11430213        +   Paul Beardsley, N4341 Country Gate Court, Black Creek, WI 54106-8119
11430214            Paul Berres, N6823W Hwy.a, Glenbeulah, WI 53023
11430215        +   Paul Bloch, 618 coonen dr, Combined Locks, WI 54113-1407
11430216        +   Paul Christensen, 835 Shea Ave, Green Bay, WI 54303-3805
11430217        +   Paul Coppola, 1361 Prairie Ct, West Chicago, IL 60185-5147
11430218        +   Paul Danielson, N1432 Wildwood drive, Greenville, WI 54942-8677
11430219        +   Paul Dekranes, 74 Salt Creek Road, Roselle, IL 60172-1420
11430220        +   Paul Delcore, W2333 CTY RD UU, Appleton, WI 54913-9264
11430223       #+   Paul Endter, 1953 West Barley Way, Appleton, WI 54913-8266
11430224        +   Paul Fait, N162W19945 RIVERVIEW DR, Jackson, WI 53037-8906
11430226       #+   Paul Hughes, 4818 Village Ct, APT 4, Nashotah, WI 53058-9670
11430227        +   Paul Hutto, 2203 Randolph rd, Janesville, WI 53545-0933
11430228        +   Paul Imig, W71N444 Mulberry Ave., Cedarburg, WI 53012-2273
11430229       #+   Paul Kehl, 1347 W Isabella Rd, Midland, MI 48640-9178
11430230        +   Paul Kinsella, 483 Jacob Drive, Denmark, WI 54208-9741
11430232        +   Paul Konopa, N1681 Ridgeway Dr, Greenville, WI 54942-9669
11430233        +   Paul Luepke, 7900 Kiely Way, Neenah, WI 54956-3558
11430234        +   Paul Munagian, 4651 TEONIA WOODS, Rolling Meadows, IL 60008-2221
11430235        +   Paul Nelson, 882 Wylde Oak Drive, Oshkosh, WI 54904-7629
11430236        +   Paul Perzinski, 4808 Adams lake rd, Stevens Point, WI 54482-9727
11430237        +   Paul Phillip, 1019 n 14th st, Manitowoc, WI 54220-3234
11430238        +   Paul Rotter, W9067 Turner Rd., Channing, MI 49815-9726
11430239        +   Paul Schreiber, 1001 Railroad St., Appleton, WI 54915-6430
11430240        +   Paul Schroeder, 430 4th Street South, Wisconsin Rapids, WI 54494-4382
11430241        +   Paul Seibel, 368 doty, Fond Du Lac, WI 54935-2218
11430242       #+   Paul Simmons, 7310 Lake Ridge Drive, Savage, MN 55378-2277
11430244        +   Paul Szwedo, 768. Yorkshire Rd, Neenah, WI 54956-4930
11430246        +   Paul Weber, 673n Willy mac rd, Manistique, MI 49854-9206
11430247        +   Paul Zangl, 3380 Omro Rd, Oshkosh, WI 54904-8825
11430248        +   Paula Menting, N9669 Tom Court, Appleton, WI 54915-9342
11430249        +   Paula Petri, 2220 Jefferson St, Two Rivers, WI 54241-2206
11430250        +   Paula Thuerman, 1226 E. Clarke St., Waupaca, WI 54981-2008



                     Case 20-27367-gmh                Doc 8       Filed 11/14/20              Page 109 of 156
District/off: 0757-2                                      User: cs                                          Page 110 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                   Total Noticed: 8912
11430251        +   Paula VandenEng, W187 State Hwy 156, Pulaski, WI 54162-8578
11430252        +   Paula Vanstraten, N5821 E Cherry Ct, Shiocton, WI 54170-8549
11430253        +   Paula Werner, 70 Center St, Fond Du Lac, WI 54937-1116
11430254        +   Paula Worzella, 1921 CLAR RE DR, Plover, WI 54467-3124
11430255        +   Paulie Maurer, 17751 Abigail Ln, Orland Park, IL 60467-1378
11430257        +   Payton Krueger, 5675 West Nature s Lane, Appleton, WI 54914-9621
11430258        +   Payton Mueller, 232 E Railroad Ave, Saint Cloud, WI 53079-1457
11430259        +   Payton Nault, 8542 O Lane, Gladstone, MI 49837-8935
11430261        +   Payton Stehno, 2721 N university dr, 101, Waukesha, WI 53188-1411
11430263        +   Peggy Lockwood, 32863 South St, Lawton, MI 49065-9463
11430265        +   Peggy McCormick, W7146 kirschner rd, Shiocton, WI 54170-9010
11430266        +   Peggy Rider, 147 s. 8th Ave, Apt #3, West Bend, WI 53095-3259
11430267        +   Peggy Spencer, N7737 Cooper Rd, Oneida, WI 54155-9334
11430268        +   Penny Danks, 561 Prestige Court, Edgerton, WI 53534-9390
11430269        +   Penny Grissman, 817 Sanitorium Rd., Kaukauna, WI 54130-1844
11430270        +   Penny Harlan, 759 S Washburn St, 5, Oshkosh, WI 54904-6409
11430271        +   Penny Kukulski, 1003 Country Creek Ln, Chesterton, IN 46304-9650
11430272        +   Penny Tesch, 6608 Peninsula Ln, Ringle, WI 54471-9787
11430273            Penny Wilson, W8151county road 356, Stephenson, MI 49887
11430274        +   Pepsi Bottlers, 2541 W. 20th Ave., Oshkosh, WI 54904-8315
11430275        +   Perry Balazs, 2101 hickory lane, New HolsteinN, WI 53061-1501
11430276        +   Pete Spatchek, 146 Wisconsin Ave, Brillion, WI 54110-1518
11430277        +   Pete Stephan IV, 240 Maple St, Peshtigo, WI 54157-1313
11430278        +   Pete Unser, 409 Mill St., Fox Lake, WI 53933-9429
11430279        +   Peter Broehm, 1813 pleasant ave., New Holstein, WI 53061-1331
11430284        +   Peter Lindemann, 2722 S 23rd St, Apt. 8, Manitowoc, WI 54220-8854
11430286        +   Peter Mcculloch, 129 Woodhaven Lane, Neenah, WI 54956-3549
11430287        +   Peter Mueller, 5322 Athens Avenue, Racine, WI 53406-4510
11430288        +   Peter O Krupa, 1 N. Main St., 2SW, MOUNT PROSPECT, IL 60056-2456
11430289        +   Peter Rausch, 1835 Rush Lake Drive, Ripon, WI 54971-9138
11430290        +   Peter Schnoor, 560 S 9th St, #14, De Pere, WI 54115-3842
11430291        +   Peter Soulier, Po box. 434, Lac Du Flambeau, WI 54538-0434
11430292       #+   Peter Stensaas, 1609 Johnson Street, Stoughton, WI 53589-1117
11430294        +   Peter Vollbrecht, 1984 Creek Side Drive, Neenah, WI 54956-9431
11430295        +   Peyton Beckman, 8118 Oakwood ave, Neenah, WI 54956-9538
11430297        +   Peyton Diem, 3013 Shady Circle, Cross Plains, WI 53528-9324
11430298        +   Peyton Hofer, 3815 e clovis ave, Mesa, AZ 85206-1852
11430299        +   Peyton Janes, 430 union street, Green Lake, WI 54941-9559
11430300        +   Peyton Stankiewicz, 1117 Greenbriar drive, Hanford, CA 93230-7707
11430301        +   Phil Junior, 1540 Schaller St, Janesville, WI 53546-5844
11430302        +   Phil Levenhagen, 2690 black wolf ave, oshkosh, WI 54902-8806
11430303        +   Phil Nikolas, 543 W. 14th Ave, Oshkosh, WI 54902-6541
11430304        +   Phil Okkerse, 431 South 4th Ave, Sturgeon Bay, WI 54235-2605
11430305        +   Philip Foran, 14 Sandcreek Pl, Decatur, IL 62521-5406
11430307        +   Philip Schultz, 11215 Spring Lake Rd, Kiel, WI 53042-9725
11430308        +   Phill Habel, 1428 Navigator Way, De Pere, WI 54115-7212
11430309        +   Phillip Hahn, 212 n River rd, Waterville, OH 43566-1452
11430311       #+   Phillip Ritger, N2867 S Resthaven Rd, Rubicon, WI 53078-9736
11430312        +   Phoebe Jensen, 2477 curtis ct, Green Bay, WI 54311-6753
11430313        +   Phoenix Funk, 1942 Debruin rd, Kaukauna, WI 54130-3801
11430315        +   Phoenix Wenzel, 320 N 7th Street, Winneconne, WI 54986-9321
11430316        +   Pinkie Moore, 1032 e walnut, Upper, Green Bay, WI 54301-4406
11430317        +   Precious Briggs, W8470 Germantown Road, Crivitz, WI 54114-8710
11430318            Precision Dynamics Corp, PO Box 71549, Chicago, IL 60694-1995
11430319        +   Preston Kummerer, 1530 Avondale Drive, Green Bay, WI 54313-6002
11430320        +   Preston Smith, 13305 freedom rd, Baraga, MI 49908-9141
11430321        +   QUENTIN GRZESIK, 2627LANCELOT LANE, Dyer, IN 46311-2098
11430322        +   Questan Barker, 4928 Michigan Dr., Superior, WI 54880-8004
11430323        +   Quinlan Hillesheim, 1118 Nicolet Ave, Green Bay, WI 54304-2423
11430324        +   Quinn Krause, 312 N Main St Deerfield, Deerfield, WI 53531-9641
11430325        +   Quinn Moore, 5150 S Monitor, Chicago, IL 60638-1518
11430326            Quinn Truscott, 133 24th Ave NE, A, Calgary AB T2E 1W7
11430327        +   Quintin Bucheit, 100 Oak Street, Apt 13, Hiawatha, IA 52233-1547



                     Case 20-27367-gmh                Doc 8       Filed 11/14/20        Page 110 of 156
District/off: 0757-2                                    User: cs                                                     Page 111 of 154
Date Rcvd: Nov 12, 2020                                 Form ID: 309C                                              Total Noticed: 8912
11430391        + RANDALL SCHMITT, N2870 STATE ROAD 73, Wautoma, WI 54982-5343
11430393        + RANDALL SOLBERG, 2911 AIRPORT AVE, Wisconsin Rapids, WI 54494-1551
11430400     ++++ RANDY LINDNER, 173375 STINGER RD, WAUSAU WI 54403-5731 address filed with court:, Randy Lindner, H18875 School Rd.,
                  Wausau, WI 54403
11430407        + RANDY WEIR, S810 JOHNSON DR, Iola, WI 54945-8301
11430408          RANDY WINKLER, N6475 HWY J, Montello, WI 53949
11430437        + REBECCA MILLER, JESSICA STINSKI, W6361 QUARRY RD, Appleton, WI 54913-9753
11430449        + REBECCA WAGNER, W4410 OLD GREEN LAKE RD, Princeton, WI 54968-8659
11430478        + RENEE WHITEHEAD, 3144 CEDARVILLE RD., Millville, NJ 08332-7809
11430491        + RICHARD & BONNIE FASSBENDER, 479 VAN ST, Kaukauna, WI 54130-8949
11430502        + RICHARD POCHERT, 24394 Oak Forest Dr, Rapidan, VA 22733-2152
11430538        + ROB DREXLER, 1317 CONGRESS AVE, Oshkosh, WI 54901-2749
11430542        + ROB SUNDERLAND, 1203 Bruss St, De Pere, WI 54115-3227
11430551        + ROBERT CONSTANTINE, 1141 W 6TH AVE, Oshkosh, WI 54902-5733
11430560        + ROBERT HEIN, N8425 GRIFFITH RD, Eldorado, WI 54932-9688
11430561        + ROBERT KRIZ, 1209 W Bent Ave, Oshkosh, WI 54901-2801
11430562        + ROBERT LAURENCE, 4586 elm st, Laona, WI 54541-9313
11430563        + ROBERT LIVINGSTON, 4620 WAZEECHA AVE, Wisconsin Rapids, WI 54494-7765
11430567        + ROBERT MEYER, 408 MANITOWOC ST, Menasha, WI 54952-2822
11430570        + ROBERT OPPERMAN, W741 BLACKHAWK LN, Berlin, WI 54923-8314
11430575        + ROBERT SCHIPPER, SUE SCHALKOWSKI, E6642 GUTH RD, Weyauwega, WI 54983-8825
11430576          ROBERT SCHODEBERG, 777 Default Street, Campbellsport, WI 53010
11430588        + ROBERT W KACZMARCZYK, 14983 W. 95th Ave., Dyer, IN 46311-3092
11430614        + ROD SCHWARTZ, 365 E ARNDT ST, Fond Du Lac, WI 54935-3674
11430640       #+ RONALD KESSLER, N4158 State HWY 52, Antigo, WI 54409-8716
11430643        + RONALD MILLER, 2322 N 26TH, Sheboygan, WI 53083-4425
11430647        + RONALD WENDLING, PO BOX 123, Theresa, WI 53091-0123
11430660        + ROSEMARY VANEPEREN, 422 FAWNWOOD CT, Wrightstown, WI 54180-1402
11430672        + ROXANNE MERKES, W1650 HOCHHEIM RD, Mayville, WI 53050-2666
11430739        + RYAN PYATT, 249 IRENE ST, Green Bay, WI 54302-2803
11430329        + Rachael Bissett, 5199 High Pointe Dr, Winneconne, WI 54986-8642
11430330        + Rachael Brabec, W195N16247 Eastwood Cir, Jackson, WI 53037-9509
11430331        + Rachael Lawless, 701 Hobart dr, Unit c, South Elgin, IL 60177-3080
11430332        + Rachael Liermann, W3478 Meadowlark Rd, Fredonia, WI 53021-9467
11430333        + Rachael Nerby, N8956 Ellen St, po box 44, Nichols, WI 54152-0044
11430334        + Rachael Platt, 106 Harrison St, East Galesburg, IL 61430-5006
11430335        + Rachael Singer, 5715 Cty Road K, Amherst, WI 54406-9172
11430337        + Rachael Strnad, E3338 County Road K, Casco, WI 54205-9677
11430338        + Rachael Wetmiller, 961 Roscoe st, Green Bay, WI 54304-3466
11430339        + Racheal Kaske, 913 n chestnut ave, Green Bay, WI 54303-3433
11430340        + Rachek Wolf, W6564 Talon Dr, Greenville, WI 54942-8714
11430341        + Rachel Blohowiak, 1911 Swan Pointe Terrace, De Pere, WI 54115-8201
11430342        + Rachel Bonacorsi, 8066 Cornell Rd, Apt 104, Germfask, MI 49836-9071
11430343        + Rachel Boo, 321 1/2 W. Main st., Waupun, WI 53963-1827
11430344        + Rachel Chaney, N3098 River Bend Dr, Peshtigo, WI 54157-9634
11430347       #+ Rachel Disterhaft, 509 Webster street, Berlin, WI 54923-1345
11430348        + Rachel Elisabeth, 1475 Eliza st, Green Bay, WI 54301-3143
11430349        + Rachel Elliott, 14220 Burbank Blvd., Apt 208, Van Nuys, CA 91401-4904
11430350        + Rachel Espitia, 439 Jefferson Dr., Kewaskum, WI 53040-9198
11430351        + Rachel Goedderz, 7878 S US HIGHWAY 45, Oshkosh, WI 54902-8813
11430352        + Rachel Greene, 2456 Antares Terrace, Green Bay, WI 54311-5072
11430353       #+ Rachel Haisler, 1236 larkspur dr, Kansasville, WI 53139-9792
11430354        + Rachel Hanson, 5903 Wildlife Dr, Allenton, WI 53002-9522
11430355        + Rachel Hobbs, 5575 Cathedral Peak dr, Sparks, NV 89436-1804
11430356          Rachel Honish, N103W16730, Germantown, WI 53022
11430357        + Rachel Hunter, 2704 Prairie Ct, East Troy, WI 53120-1368
11430358        + Rachel Kelley, W196N11278 SHADOW WOOD LANE, Germantown, WI 53022-2968
11430359        + Rachel Krutz, 326 Center St, Neenah, WI 54956-2613
11430360        + Rachel Lemke, 242 County Road 149, Pierz, MN 56364-4003
11430361        + Rachel Linzmeyer, 217 E 17th St, Kaukauna, WI 54130-3355
11430362        + Rachel Marquette, 916 E Randall St., Shawano, WI 54166-2616
11430363        + Rachel Mccarthy, 275 1/2 KNOWLTON ST, Waterloo, WI 53594-1402
11430364        + Rachel Morris, 6003 Old Oak Circle, Sugar Land, TX 77479-9615




                    Case 20-27367-gmh               Doc 8       Filed 11/14/20           Page 111 of 156
District/off: 0757-2                                        User: cs                                               Page 112 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                        Total Noticed: 8912
11430366        +   Rachel Pavlik, 1329 E Road 4, Edgerton, WI 53534-8420
11430367        +   Rachel Rongstad, 4820 Cty Rd E, Slinger, WI 53086-9132
11430368       #+   Rachel Schroeder, 722 western Ave, Fond Du Lac, WI 54935-3823
11430369        +   Rachel Shedal, 11125 RIDGE RD, MISHICOT, WI 54228-9790
11430370        +   Rachel Slavik, 2535 West Ripple Ave, Oshkosh, WI 54904-9192
11430371        +   Rachel Tollakson, N5760 Valley Rd, Cecil, WI 54111-9434
11430372        +   Rachel Truesdill, 81 County Road F, River Falls, WI 54022-8009
11430373        +   Rachel Walter, 14958 Austin dr, Lockport, IL 60441-1327
11430374        +   Rachel White, 2235 Foxglove Ct, New Berlin, WI 53151-1914
11430375        +   Rachel Zindars, 737 north 5th ave, Redgranite, WI 54970-9744
11430376        +   Rachele Depagter, W2561 miley road, Sheboygan Falls, WI 53085-2975
11430377        +   Rachelle Racette, 604 Riverview dr, Winneconne, WI 54986-9715
11430378        +   Rachelle Rodriguez, 16169 6th st, Atlantic Mine, MI 49905-9139
11430379        +   Rachelle Turzinski, 7004 5th Ave, Almond, WI 54909-9032
11430380        +   Raeanne Klatt, 3309 17th St., Menominee, MI 49858-1745
11430381        +   Raechel Russo, 4614 County Rd T, Oshkosh, WI 54904-9561
11430382        +   Raegan Babcock, 3435 Country Club Lane, Morris, IL 60450-6808
11430383        +   Raiden Windham, 418 N Maple Ave, Green Bay, WI 54303-2726
11430384        +   Ramiro Hernandez, 1124 n danz ave, Green Bay, WI 54302-3002
11430385        +   Ramona mathews, 6111 wintergreen dr, Wisconsin Rapids, WI 54494-9082
11430386        +   Randa Wilberg, 804 Pleasant Oak Dr., Oregon, WI 53575-3220
11430387        +   Randal Lee, 1106 Mallard ave., Oshkosh, WI 54901-2426
11430390        +   Randall Philipps, 104 6th Ave, Menominee, MI 49858-3220
11430392        +   Randall Simmons, 1101 Division St, Green Bay, WI 54303-3001
11430394            Randel Evans, W17 Dakota Ave, Neshkoro, WI 54960
11430395        +   Randy Berres, W7154 Englewood Drive, Greenville, WI 54942-8109
11430396        +   Randy Doerr, 1000 Jones St., Watertown, WI 53094-3928
11430397        +   Randy Koester, N2639 Hwy Z Lot E96, Dousman, WI 53118-9414
11430398        +   Randy Lewins, 202 EAST MCKINLEY ST, Appleton, WI 54915-1708
11430399        +   Randy Liegl, 371 Pinecrest Ct., Mayville, WI 53050-2839
11430401        +   Randy O'Connell, N1996 Virginia Dr, Waupaca, WI 54981-8471
11430402        +   Randy Post, 2052-1 Myrtle st, Dover, DE 19901-7974
11430403        +   Randy Reimer, 2330 39th Street, Two Rivers, WI 54241-1421
11430405       #+   Randy Smith, 1716 Wisconsin Avenue, New Holstein, WI 53061-1342
11430406        +   Randy Streblow, W8057 Jones Ct, Beaver Dam, WI 53916-8918
11430409        +   Raquel Artolacalero, 618 E Oak St, Kimberly, WI 54136-1531
11430410        +   Raquel Craig, 1805 2nd ave sw, 203, Minot, ND 58701-3474
11430411        +   Raquel Riemer, 11928 Zastrow Rd., Cecil, WI 54111-9635
11430412        +   Raven Schuette, 2416 South 9th Street, Manitowoc, WI 54220-6620
11430413        +   Ray Delrow, 5502 Gordon St, Schofield, WI 54476-2535
11430414        +   Ray Donajkowski, 650 Beatrice Circle, Hudson, WI 54016-6934
11430416        +   Ray Kramer, 1707 n. Ballard Road, Appleton, WI 54911-2443
11430417        +   Ray Vincent, 9248 Kornbrust Dr., Lone Tree, CO 80124-5550
11430418        +   Rayanna Peterson, 10454 Highway 92, Hibbing, MN 55746-8548
11430419        +   Raymond Davis, 1503 37th st., Fort Madison, IA 52627-3324
11430420        +   Raymond Deblasio, 1414 WESTHAMPTON DR, Plainfield, IL 60586-5863
11430421        +   Raymond Tolonen, 202 Goldsmith Street, Lower Apt, Baraga, MI 49908-9427
11430422        +   Raynee Schuster, 551 10th St S, Wisconsin Rapids, WI 54494-5029
11430424        +   Rebecca Anderson, 13718 N. Paynesville Rd, Bruce Crossing, MI 49912-8802
11430425        +   Rebecca Benavides, 423 13th Avenue South, Onalaska, WI 54650-3350
11430426        +   Rebecca Brault, 307 Cleveland Street, Brillion, WI 54110-1303
11430427        +   Rebecca Christensen, 6928 n 52 st, Omaha, NE 68152-2408
11430428        +   Rebecca DeJardin, 137 S Washington St, Kimberly, WI 54136-1624
11430430        +   Rebecca Geiyer, 33095 Battershall rd, Grayslake, IL 60030-2008
11430431        +   Rebecca Glickman, 13253 Court Place, Burnsville, MN 55337-7816
11430432        +   Rebecca Groelle, 909 Hewitt St, Neenah, WI 54956-2840
11430433        +   Rebecca Holmquest, 5318 Russett Road, Madison, WI 53711-3669
11430434        +   Rebecca Kempen, 7224 County Rd W, Greenleaf, WI 54126-9482
11430435        +   Rebecca Matowitz, 3017 E Canary St, Appleton, WI 54915-3381
11430436        +   Rebecca Meltz, 459 Gavin parkway, Kewaskum, WI 53040-9183
11430438        +   Rebecca Mohl, n2106 north rd, Hortonville, WI 54944-9442
11430439        +   Rebecca Muehrcke, 1593 W. Marhill Rd, Green Bay, WI 54313-6071
11430440        +   Rebecca Omick, 3907 E Klieforth Av, Cudahy, WI 53110-3123



                     Case 20-27367-gmh                  Doc 8        Filed 11/14/20            Page 112 of 156
District/off: 0757-2                                        User: cs                                                Page 113 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                         Total Noticed: 8912
11430441        +   Rebecca Prohaska, 1927 Bonnie Ln, Waukesha, WI 53188-4775
11430442        +   Rebecca Pupp, 1222 N. 10th St., Sheboygan, WI 53081-3304
11430443        +   Rebecca Quast, 1510 Witzel Ave, APT 5, Oshkosh, WI 54902-5555
11430445        +   Rebecca Sauer, 711 Columbia St, Horicon, WI 53032-1539
11430446       #+   Rebecca Seib, 916 Crooked Tree Place, Larkspur, CO 80118-8704
11430447        +   Rebecca Steeno, 3074 Westline, Green Bay, WI 54313-8214
11430448       #+   Rebecca Tuma, 708 Sue St, Little Chute, WI 54140-2427
11430450        +   Rebecca York, W8549 Akron drive, Wild Rose, WI 54984-5940
11430451        +   Rebecca Zelhofer, 3717 Buckingham Dr, Janesville, WI 53546-8850
11430452        +   Rebecka Ewelt, 3188 Vilas rd, Cottage Grove, WI 53527-9516
11430453        +   Rebekah Hischke, 361 Lake Plumleigh Way, Algonquin, IL 60102-5024
11430454        +   Reece Washuleski, 319 maple lane, Coleman, WI 54112-9531
11430455        +   Reed Albinger, 2250 s lombardy lane, New Berlin, WI 53151-2474
11430456        +   Reed Hafeman, N1400 Westgreen Dr., Greenville, WI 54942-9637
11430457        +   Reed Larson, n3035 Fumee Lake drive, Iron Mountain, MI 49801-9629
11430458        +   Reed Schmechel, 850 Centennial Centre blvd, 77, Oneida, WI 54155-8685
11430459        +   Reegan Steiner, N5087 Twain Road, Chilton, WI 53014-9730
11430460            Reggie Johnson, W5911 M69, Felch, MI 49831
11430461        +   Regina Brooks, 544 Pleasant Court, Berlin, WI 54923-2236
11430462        +   Regina Peterson, 6893 Military Road, Lena, WI 54139-9519
11430463        +   Reid Romenesko, 47 Golden Wheat Lane, Wrightstown, WI 54180-1237
11430464        +   Reilly Freund, W3842 Shady Lane, Fond Du Lac, WI 54937-9371
11430465        +   Remi Lade, 1524 W Marhill Rd, Green Bay, WI 54313-6008
11430466        +   Renae Kiser, N451 River Rd, Vulcan, MI 49892-8627
11430467        +   Rene Kussmann, 227 Brenland Rd, Oshkosh, WI 54902-8843
11430468        +   Renee Bouche, 222 E. Park St., Forestville, WI 54213-9798
11430469        +   Renee Brown, 4802 west wildflower lane, Appleton, WI 54914-9124
11430470        +   Renee Heinz, 1001 FOREST ST, Marinette, WI 54143-3934
11430471       #+   Renee Hering, 556 Foxford Road, Bartlett, IL 60103-1924
11430472        +   Renee Oppermann, 730 Pine St, #1, Omro, WI 54963-1155
11430474        +   Renee Reszel, 1215 Nimrod Court, Oshkosh, WI 54902-2628
11430475        +   Renee Sina, N7077 Brandon Road, Ripon, WI 54971-9045
11430476        +   Renee Sponem, S10381 County Road C, Sauk City, WI 53583-9636
11430477        +   Renee Vanden Boom, 8393 Moeser Lane, Larsen, WI 54947-8756
11430479        +   Rhea Hoffman, 2977 N. 77th St., Milwaukee, WI 53222-5015
11430480        +   Rheanna Lacount, 6890 County Road E, Abrams, WI 54101-9623
11430481        +   Rhoda Fleming, W7460 Westbrook Lane, Fond Du Lac, WI 54937-9775
11430482        +   Rhonda Acitelli, 821 South Villa Avenue, Villa Park, IL 60181-3322
11430483        +   Rhonda Biwer, 350 Beaumier Lane, Sobieski, WI 54171-9301
11430484        +   Rhonda Niemi-Judge, W6831 Appletree CT, Greenville, WI 54942-8006
11430485        +   Rian Lindholm, N5386 County Road D, New London, WI 54961-7414
11430486        +   Ric Mcmains, 108 5th st n, Grove City, MN 56243-5025
11430487        +   Ricardo Gonzalez, 2236 Marathon Ave, Neenah, WI 54956-4715
11430488        +   Rich Dobrzynski, 9415 w 106 ave, Saint John, IN 46373-7403
11430489        +   Rich Grahl, PO Box 346, Eden, WI 53019-0346
11430490        +   Rich Riffe, W6033 Greystone Ct, Appleton, WI 54915-7444
11430492        +   Richard Bilotto, 3967 Nicolet Drive, Green Bay, WI 54311-9773
11430493        +   Richard Brehmer, 315 West Fulton Street, Edgerton, WI 53534-1730
11430494        +   Richard Gratton, N6421 Cty Rd AI, Juneau, WI 53039-9423
11430495       #+   Richard Henrikson, 14741 Arcola, Livonia, MI 48154-3925
11430496        +   Richard LaCrosse, 207 E Ormsby St, Oxford, WI 53952-9067
11430497        +   Richard Lukas, 3212 E SABLERIDGE DR, Appleton, WI 54913-8064
11430499        +   Richard Nummerdor, 102Washington St, Reeseville, WI 53579-9696
11430500        +   Richard Olson, 6011 Stevens st, Byron, IL 61010-9721
11430501        +   Richard Peters, 806 w picnic st, 3, Shawano, WI 54166-2865
11430503        +   Richard Santkuyl, 108 Hidden ridges Circle, Combined Locks, WI 54113-1336
11430504        +   Richard Togstad, N3221 paap Rd, Weyauwega, WI 54983-8717
11430505        +   Richard Whybark, 2018 Cleveland Ave, Racine, WI 53405-3840
11430506        +   Richard Wussow, 226 6th street, Fond Du Lac, WI 54935-5122
11430507        +   Richard Zillmer, W1921 flame road, Marinette, WI 54143-9710
11430509        +   Rick Braun, 437 Prospect Ave, Fond Du Lac, WI 54937-1439
11430510        +   Rick Brockman, 1242 wildrose ln., Neenah, WI 54956-3911
11430511        +   Rick Cox, 2821 County Hwy E, Warrens, WI 54666-8596



                     Case 20-27367-gmh                  Doc 8        Filed 11/14/20             Page 113 of 156
District/off: 0757-2                                        User: cs                                                Page 114 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                         Total Noticed: 8912
11430512        + Rick Hallet, 3669 SOLITUDE ROAD, De Pere, WI 54115-8617
11430513        + Rick Harner, 565 Shreve Lane, Neenah, WI 54956-1932
11430514          Rick Kellner, 1238 s taylor, Green Bay, WI 54303
11430516        + Rick Otradovic, 327 north pine street, Kimberly, WI 54136-1536
11430517          Rick Payette, 6731 Richview Court, Abrams, WI 54101
11430518        + Rick Stoegbauer, N8738 Sylvan Bay Road, Fond Du Lac, WI 54937-6122
11430519        + Rick Swanningson, 130 Homewood Ct, Little Chute, WI 54140-1148
11430520        + Rick Thomas, 917 Northwood Dr, Seymour, WI 54165-1200
11430521        + Rick Wechlo, 3447 Lakeview rd, Colgate, WI 53017-9324
11430522        + Ricky Stroup, 511 East 3rd St., Kinmundy, IL 62854-2137
11430523        + Riesterer & Schnell, Inc., 1775 American Drive, Neenah, WI 54956-1406
11430524        + Rikki Beese, 416 Bowen at, Oshkosh, WI 54901-5134
11430525        + Rikki Boldt, 1125 N 12th ave, West Bend, WI 53090-1829
11430526        + Rileigh Allgeier, 13070 Huntingto Chase, Rockton, IL 61072-3243
11430527        + Riley Kinjerski, 314 dorelle street, Kewaunee, WI 54216-1210
11430528        + Riley LaFave, 408 Harley street, Lena, WI 54139-9791
11430529        + Riley Lafave, 408harley street, Lena, WI 54139-9791
11430530        + Riley Menzer, W5633 County Road Y, Fond Du Lac, WI 54937-9041
11430531        + Riley Neal, 1701 westwood ave, Fond Du Lac, WI 54937-1096
11430532        + Riley Tucker, 6032 33rd Avenue, Kenosha, WI 53142-3315
11430533        + Rina Finnell, 146 W 6th St, Reserve, LA 70084-6121
11430534          Ripple Acres, LLC, JSC Acres, LLC Jeffre, c/o John Schuster Attorney, Oshkosh, WI 54901
11430535        + Rita Frey, 428 Sweetflag Ave, Fond Du Lac, WI 54935-1875
11430536        + Rita Heyroth, 8570 Saddleback Ln, Larsen, WI 54947-9588
11430537        + Rita Melchor, 521 SW CERESCO ST, Berlin, WI 54923-1349
11430540        + Rob Larson, 2401 N Oakland Ave, Milwaukee, WI 53211-4335
11430541        + Rob Prill, 2872 NEWPORT AVE, Oshkosh, WI 54904-8362
11430543        + Robb Riekki, W6677 Green Willow Ct, Greenville, WI 54942-9609
11430544        + Robby Schmitt, 425 College Ave, Sheboygan, WI 53083-1202
11430545        + Robert & Christine Worth, 3101 E CANVASBACK LN, Appleton, WI 54913-8010
11430547        + Robert Benotch, 1621 Hillcrest, Kaukauna, WI 54130-2939
11430548       #+ Robert Binder, 1610 Primrose Ln., Fond Du Lac, WI 54935-1842
11430549          Robert Boston, 708 Brule Rd, Sault Ste. Marie ON P6A 0B5
11430550        + Robert Coffey, 121 PO Box, Mass City, MI 49948-0121
11430552        + Robert Cook, 7405 Frieda st ne, Albuquerque, NM 87109-5405
11430553        + Robert Devroy, 1708 Amy street, Green Bay, WI 54302-3108
11430554        + Robert Ditmars, 1365 Harvest Moon Dr, Neenah, WI 54956-3563
11430555        + Robert Feulner, 18 Washington rd, Schenectady, NY 12302-2413
11430557        + Robert Francart, 12 Easthaven Court, 2, Appleton, WI 54915-4790
11430559        + Robert Hanna, 2000 Taft Avenue, 124, New Holstein, WI 53061-1051
11430565        + Robert McKnight, 388 w Washington ave, Hartford, WI 53027-2038
11430564        + Robert Mccallum, 3233 Thomas Hickey Drive, Joliet, IL 60431-1665
11430566        + Robert Messina, 7169 Bradley Dr, Plainfield, IL 60586-6854
11430568        + Robert Mindt, 2207 Creekside Ct, Sheboygan, WI 53081-7426
11430569        + Robert Moore, N6056 Southport blvd, Fond Du Lac, WI 54937-8536
11430571        + Robert Osheim, W172N9175 Shady Ln Apt 419, Menomonee Falls, WI 53051-2091
11430572       #+ Robert Petzke, 2002 Ruben Dr, Waukesha, WI 53186-8722
11430573        + Robert Plunger, W8052 Haystack View Drive, Iron Mountain, MI 49801-9331
11430577        + Robert Schulte, 324 main street, Camp Douglas, WI 54618-5020
11430578        + Robert Schutt, 34740 Delafield Rd, Oconomowoc, WI 53066-5007
11430579        + Robert Snider, 808 Chalet Dr NW, Rochester, MN 55901-6965
11430580       #+ Robert Sprenkle, 4998 S. 3975 W., Roy, UT 84067-8312
11430582        + Robert Swenor, 812 Champion St, Apt 1, Marquette, MI 49855-4918
11430583        + Robert Taylor, N9529 Noe Rd, Appleton, WI 54915-9338
11430584        + Robert Trealoff, 414 Lee street, Durand, WI 54736-1729
11430585        + Robert Tuzik, 1655 n artesian, 1, Chicago, IL 60647-7330
11430586        + Robert Van Westenberg, 320 W Swan St, Shawano, WI 54166-2736
11430587        + Robert Vandyke, 1420 E Calumet, Appleton, WI 54915-4226
11430589        + Robert Wagner, 275 Crestview Rd, Kaukauna, WI 54130-8902
11430590        + Robert Wiza, 1285 River Park Circle East, Mukwonago, WI 53149-1023
11430591        + Robert Wojtalewicz, 14 Brentwood Ln, Omro, WI 54963-1504
11430592        + Robert Workentine, 228 N Mill St, Hortonville, WI 54944-8417
11430593        + Robert Zdanovec, 929 south 5th ave, Wausau, WI 54401-6058



                    Case 20-27367-gmh                   Doc 8        Filed 11/14/20             Page 114 of 156
District/off: 0757-2                                         User: cs                                                Page 115 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                         Total Noticed: 8912
11430556        +   Robert flores, 1709 dewey st, Manitowoc, WI 54220-6438
11430558        +   Robert glover, 16 specker circle, Marquette, MI 49855-9448
11430594        +   Robin Barber, 457 Forest View Rd, Oshkosh, WI 54904-7786
11430595        +   Robin Biernbaum, 1717 1/2 5th ave, South Sioux City, NE 68776-2628
11430597        +   Robin Inman, 1795 Spring Hill Court, Neenah, WI 54956-8917
11430598            Robin Jungers, w 2016 E River Rd, Campbellsport, WI 53010
11430599        +   Robin Pampuch, 731 Carey Ave, Wild Rose, WI 54984-6845
11430600        +   Robin Visger, 3216 Soo Marie Ave, Stevens Point, WI 54481-5457
11430603        +   Robyn Blakeley, 5900 Stoney Brook Rd, Apt.15301, Rogers, AR 72758-4673
11430604        +   Robyn Dickson, 206 Redwood Court, Francis Creek, WI 54214-9118
11430605        +   Robyn Locke, 4235 Dutchess Park Road, Fort Myers, FL 33916-4551
11430606        +   Robyn Morris, N7160 State Road 49, Green Lake, WI 54941-9459
11430607        +   Robyn Neilsen, 6720 W Monona Place, Milwaukee, WI 53219-2054
11430608        +   Robyn Wussow, N7175 State Road, Black Creek, WI 54106-8662
11430609            Roch Cournoyer, 150 rang saint-louis, Yamaska QC J0G 1W0
11430610        +   Rochelle Henn, W4697 Deer Run Drive, Black Creek, WI 54106-8178
11430611        +   Rocky Endries, 912 S. 21st St., Manitowoc, WI 54220-4946
11430612        +   Rocky Gerlach, 537 Tori St, Omro, WI 54963-2005
11430613        +   Rod Neverman, 4683 Lakeview Circle, Slinger, WI 53086-9520
11430615        +   Rodencia De Santos, E1451 Grandview Rd, Waupaca, WI 54981-9135
11430616        +   Rodney Boldt, 7259 Clark Point Rd., Winneconne, WI 54986-8632
11430617        +   Rodney Cromwell, 3435 Amber Ln, Green Bay, WI 54311-9013
11430618        +   Rodney Sherman, PO Box 266, Alda, NE 68810-0266
11430619        +   Roger Charbonneau, 1100 Ludington Street, Suite # 203, Escanaba, MI 49829-3542
11430621        +   Roger Clark, W4654 Super Drive, Campbellsport, WI 53010-2137
11430622        +   Roger Ellingsrud, 701 S . Fremont St., Janesville, WI 53545-4916
11430623        +   Roger Hager, 200 E Northland Ave, Appleton, WI 54911-2153
11430624        +   Roger McAbee, 504 Hilltop Drive, Green Bay, WI 54301-2718
11430625        +   Roger Orlando, 468 E. McWilliams St., Fond Du Lac, WI 54935-2616
11430627        +   Roman Ramthun, 504 Pebblestone Circle, 73, Oneida, WI 54155-9326
11430628        +   Ron Bakes, 4205 KLATT ST, Plano, IL 60545-2229
11430629        +   Ron Bernat, 514 N Harvard Ave, Endeavor, WI 53930-9575
11430630        +   Ron Griepentrog, 105 vince st, Pardeeville, WI 53954-8057
11430631        +   Ron Hawes, 1425 Ferry Ave, 2, Niagara Falls, NY 14301-1933
11430632        +   Ron Meyer, 1390 BIRCH BARK LN, Neenah, WI 54956-3567
11430633        +   Ron Radloff, 22 Marahner St, Plymouth, WI 53073-1121
11430634        +   Ron Skelton, N7742 lakeshore drive, Fond Du Lac, WI 54937-1645
11430635        +   Ron Strassburger, 1708 Royal Crown Ct, Green Bay, WI 54313-4344
11430636        +   Ronald Ackerman, P.O. Box 52, Felch, MI 49831-0052
11430638        +   Ronald Franklin Jr, W8645 Buckhorn Circle, Wautoma, WI 54982-7106
11430639        +   Ronald Jacobson, 122 Riverview Drive, Manitowoc, WI 54220-3741
11430641        +   Ronald Klimeck, N2221 hickory rd, Watertown, WI 53098-3848
11430642        +   Ronald Markofski, 1558 Sheboygan Streeet, Oshkosh, WI 54904-8823
11430644        +   Ronald Platek, 527 Vaughn St, Rhinelander, WI 54501-2544
11430645        +   Ronald Schmidt, 4581 Maple Ridge Dr, West Bend, WI 53095-8409
11430648        +   Ronald York, 827 Thomas St, Ripon, WI 54971-1803
11430650        +   Rory Kaddatz, N1785 Municipal Dr, Greenville, WI 54942-8523
11430651        +   Rory Radtke, 110 w rice ave, Tomahawk, WI 54487-1213
11430652        +   Rose Becker, 1203 Emerald Terrace, Apt 4, Sun Prairie, WI 53590-1949
11430653        +   Rose Metke, W1656 Hwy 49, Brownsville, WI 53006-1436
11430654        +   Roseann Bjork, 186 twin lakes dr, Fond Du Lac, WI 54937-1488
11430655        +   Roseann Everard, 28 Elder Dr, Marquette, MI 49855-1631
11430656        +   Roseanne Mertens, W5981 Holmes Road, Princeton, WI 54968-8457
11430657        +   Rosemary Morris, 302 Jake ln, Hampshire, IL 60140-8364
11430659        +   Rosemary Sabel, w 1560 County rd t, Mount Calvary, WI 53057-9787
11430661        +   Ross Bielema, E7766 Cut Off Road, New London, WI 54961-9009
11430662       #+   Ross Francis, W447 hwy 96, Kaukauna, WI 54130-9625
11430663        +   Ross Hoffman, 7208 county rd m, Winneconne, WI 54986-9763
11430666        +   Ross McVey, 3412 s blue spruce ln, Appleton, WI 54915-4514
11430665        +   Ross Mcdonald, 914 18th st sw, Cedar Rapids, IA 52404-1764
11430667        +   Ross Peterson, N2222 19th Road, Wautoma, WI 54982-9704
11430668        +   Ross Vande Wettering, 1832 Travis Lane, Kaukauna, WI 54130-3865
11430669        +   Ross Wegner, W5917 Hearthstone Drive, Appleton, WI 54915-7487



                     Case 20-27367-gmh                   Doc 8        Filed 11/14/20             Page 115 of 156
District/off: 0757-2                                       User: cs                                             Page 116 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                      Total Noticed: 8912
11430670        +   Roxann Jauregui, 6842 SO. KOLIN AVENUE, Chicago, IL 60629-5738
11430671        +   Roxanne Billing, PO BOX 107, Mohawk, MI 49950-0107
11430673        +   Roxy Braun, 4800 W Amberwood Lane, Appleton, WI 54913-7924
11430674        +   Roy Williams, 324 Konemac Street, Menasha, WI 54952-2930
11430675        +   Roya Momtaz-Romaine, 6692 Traveler Trail, Windsor, WI 53598-9508
11430676        +   Ruben Espinoza, 325 e Washington, Hoopeston, IL 60942-1647
11430677        +   Rudolph Morgando, 455 High St, Apt#9, Hutchinson, MN 55350-1737
11430678        +   Rudy Dellemann, 225 W. Pulaski St., Pulaski, WI 54162-9245
11430681        +   Russ Pulver, W3524 Raddatz Rd, Cambria, WI 53923-9749
11430682        +   Russ Wohlrabe, N5696 State Road 22/110, Manawa, WI 54949-8648
11430679        +   Russ and Stacey Shurpit, W650 Dover Road, Neshkoro, WI 54960-8722
11430683        +   Russell Cluchey, 1033 Ridge Rd, Mishicot, WI 54228-9789
11430684        +   Russell Dethloff, 215 East 3rd, PO box 152, Valparaiso, NE 68065-0152
11430685        +   Russell Fenstermaker, 404 decorah rd, West Bend, WI 53095-9516
11430686        +   Russell Miller, 900 Hartzheim Dr, Appleton, WI 54913-6926
11430687        +   Russell Sternal, 1329 Dalton dr, Round Lake, IL 60073-5684
11430688        +   Ruth Dudarenke, N7823 Lakeshore Dr, Fond Du Lac, WI 54937-1620
11430689        +   Ruth Sefton, W311 river lane, Saint Cloud, WI 53079-1441
11430690        +   Ruthanne Peterson, 2034 Lawrence Dr, De Pere, WI 54115-9421
11430691        +   Ryan Bal, 3140 Sheldon Drive, Oshkosh, WI 54904-9305
11430692        +   Ryan Beaber, PO BOX 65, Lakewood, WI 54138-0065
11430693        +   Ryan Benoit, 3500 E Park blvd, 405, Plano, TX 75074-3137
11430694        +   Ryan Bolen, 249 oak st, Berlin, WI 54923-1248
11430695       #+   Ryan Bollinger, N4732 Pinecrest Dr, Montello, WI 53949-9493
11430696        +   Ryan Brauns, 2010 Jeffy Trail, 206, Madison, WI 53719-5158
11430698        +   Ryan Charles, 509 Oak St, Neenah, WI 54956-3365
11430699       #+   Ryan Cooper, 11517 Edgemere Terr, Roscoe, IL 61073-8983
11430702        +   Ryan Drilling, 6315 70th street, Riceville, IA 50466-7036
11430703        +   Ryan DuBois, 1059 lee ave, de Pere, WI 54115-1132
11430705        +   Ryan Dunn, N232 Camilia Ln, Appleton, WI 54915-9412
11430706       #+   Ryan Ebert, 1245 South 900 East, Marion, IN 46953-9807
11430707        +   Ryan Eilo, 128 Wisconsin Ave, Montreal, WI 54550-9777
11430708        +   Ryan Ellis, 424 hill st, Dubuque, IA 52001-6505
11430709       #+   Ryan Feeney, 1365 Regal Ave, Green Bay, WI 54304-3860
11430710        +   Ryan Fritz, 1572 Boulder Way, Sun Prairie, WI 53590-1252
11430713        +   Ryan Goad, 320 Division Street, Iron Mountain, MI 49801-1376
11430714       #+   Ryan Gorsuch, 709 12TH ST, Baraboo, WI 53913-1516
11430715        +   Ryan Graczkowski, 3340 Springwood ct, Wisconsin Rapids, WI 54494-2717
11430716        +   Ryan Hanson, 318 N. Eastern Ave., Rhinelander, WI 54501-3219
11430717        +   Ryan Hintz, 2110 meadow ct,, 4, West Bend, WI 53095-5707
11430718        +   Ryan Hoffman, N3187 Weidemeier Lane, Pound, WI 54161-9623
11430720        +   Ryan Humphrey, 37318 Euclid Avenue, Willoughby, OH 44094-5618
11430721        +   Ryan Hupe, 3728 Peregrine Way, Elgin, IL 60124-7880
11430722        +   Ryan Jacobs, 6114 Charles St., Rockford, IL 61108-6821
11430723        +   Ryan Jones, 8390 LAKE ROAD, Ripon, WI 54971-9130
11430724        +   Ryan Jordan, 23 knotty pine ct, Fountain Inn, SC 29644-9257
11430725        +   Ryan Kirschbaum, 8158 Texas Rd, Glen Haven, WI 53810-9729
11430726        +   Ryan Kitterman, 2411 antler dr, Janesville, WI 53548-8540
11430727        +   Ryan Klingbeil, 13536 210th CIR NW, Elk River, MN 55330-7910
11430728        +   Ryan Mader, N9524 Noe rd, Appleton, WI 54915-9309
11430730        +   Ryan Mcgeshick, 16322 Dakota Rd, Lanse, MI 49946-8312
11430731        +   Ryan Mckee, 5700 Lovick Road, Waunakee, WI 53597-9723
11430732        +   Ryan Miller, 301 13th St. S., Wisconsin Rapids, WI 54494-5045
11430733        +   Ryan Molle, 3341 mirage cr, Plover, WI 54467-3462
11430735        +   Ryan Olivarez, N66 W24382 Champeny Drive, Sussex, WI 53089-2905
11430736        +   Ryan Peters, 5722 S. 114th Street, Hales Corners, WI 53130-1810
11430738        +   Ryan Plunger, W5493 5th street, Hermansville, MI 49847-9403
11430740        +   Ryan Reick, N1641 Erdine Ln, Hortonville, WI 54944-8413
11430741        +   Ryan Rindt, 40 9th St., Clintonville, WI 54929-1560
11430742        +   Ryan Schaefer, 137 Gruenwald Ave, Neenah, WI 54956-2210
11430743       #+   Ryan Schaumburg, 37145 160th Ave se, Erskine, Mn 56535-9221
11430744       #+   Ryan Schleihs, 719 N State St, Appleton, WI 54911-4547
11430745        +   Ryan Schmidt, 420 e cook st, Portage, WI 53901-2209



                     Case 20-27367-gmh                 Doc 8        Filed 11/14/20          Page 116 of 156
District/off: 0757-2                                   User: cs                                                    Page 117 of 154
Date Rcvd: Nov 12, 2020                                Form ID: 309C                                             Total Noticed: 8912
11430746       #+   Ryan Schneider, 51 Mystic Ave, Tewksbury, MA 01876-4368
11430747       #+   Ryan Schofield, 210 Congressional Ct, Vernon Hills, IL 60061-4511
11430748        +   Ryan Schulz, E8981 County Road X, New London, WI 54961-7815
11430749        +   Ryan Sinjakovic, N2291 County Road SS, Campbellsport, WI 53010-3448
11430750        +   Ryan Soper, 420 STONE ST, Wausau, WI 54401-1982
11430751        +   Ryan Steenhagen, 1318 Dekoven St, Delafield, WI 53018-1428
11430753        +   Ryan Stude, 921 W McKinley Ave, A, Little Chute, WI 54140-1529
11430754        +   Ryan Tanner, 915 S Webster Ave, Omro, WI 54963-1643
11430755            Ryan Thiede, W6028 Timberline Dr, Saint Paul, MN 55169
11430756        +   Ryan Van Gundy, 7532 Newland st, Arvada, CO 80003-2852
11430757        +   Ryan Vanness, 508 riverview blvd, Great Falls, MT 59404-1416
11430758        +   Ryan Volgmann, w7393 woods ln, Plymouth, WI 53073-4570
11430759        +   Ryan Walejko, W5398 County Road F, Neshkoro, WI 54960-7350
11430760       #+   Ryan Wiessing, 3601 W Broadway, 12202, Columbia, MO 65203-7911
11430761        +   Ryan Williams, 1523 west 1st st, Dixon, IL 61021-2606
11430762        +   Ryann Brown, 1511 western avenue, Eau Claire, WI 54703-1858
11430763        +   Ryder Stefl, 1011 S Washington St, Shawano, WI 54166-3368
11430764        +   Ryker Jeffery, 322 Mill St, PO Box 101, Campbellsport, WI 53010-0101
11430765        +   Rylee Bartel, 348B Angell Hall, 422 N 14th Street, La Crosse, WI 54601-3699
11430766       #+   Rylee Sammons, W 6417 Sonny Dr, #2, Menasha, WI 54952-9041
11430767        +   Ryleigh Voorhees, 2688 Oakwood Circle, Oshkosh, WI 54904-8466
11430768        +   Ryon Runke, 1229 Lloyd ct, Custer, WI 54423-9427
11430811     ++++   SAMANTHA GOLDADE, 721A FRANKLIN ST, OSHKOSH WI 54901-4313 address filed with court:, Samantha Goldade, 721A
                    Franklin st, Oshkosh, WI 54901
11430873        +   SANDY VANG, 126 VILLAGE STREET, Green Bay, WI 54302-3540
11430948        +   SARAH VIENOLA, 1658 MINNESOTA ST, Oshkosh, WI 54902-6812
11430979        +   SCOTT ACKER, 4387 M RD, Escanaba, MI 49829-9609
11430982        +   SCOTT BALTHAZOR, N3787 SHARON ROSE CT, Appleton, WI 54913-9224
11430996        +   SCOTT HANSEN, 7980 SAUBY RD, Larsen, WI 54947-9533
11430997        +   SCOTT HEIN, N8437 HWY 26, Eldorado, WI 54932-9625
11430999        +   SCOTT HOFFMAN, 3211 LAKEVIEW DR, Suamico, WI 54173-8144
11431027        +   SCOTT SMITH, 118 W BARNUM ST, Ishpeming, MI 49849-1913
11431043        +   SCOTT/TAMI KELNHOFER, W11810 CTY RD TC, Brandon, WI 53919-9327
11431055        +   SEAN RINGEISEN, 1611 doemel st., Oshkosh, WI 54901-3170
11431174        +   SHELLEE WAGNER, 514 6TH ST, Kiel, WI 53042-1311
11431176        +   SHELLY BAGLEY, 1750 taft ave, apt d6, Oshkosh, WI 54902-3255
11431199        +   SHERRY BRENNAND, KERIANN RIEWE, 7117 OLD 15 RD, Oconto, WI 54153-9719
11431203        +   SHERRY LODHOLZ, 132 LAMP LIGHTER DR, #9, Kaukauna, WI 54130-4202
11431211        +   SHIRLEY TRELEVEN, 520 WAUKAU RD, Omro, WI 54963-1620
11431265        +   STACEY Brock, W13054 CORK ST RD, Ripon, WI 54971-9706
11431282       #+   STACY E MALUEG, 1796 BOLAND RD, Green Bay, WI 54303-4629
11431283       #+   STACY HAMANN, 5023 W ANITA ST, Appleton, WI 54913-5401
11431293        +   STACY PLUMMER, 4505 RIVER DR, Plover, WI 54467-9010
11431297       #+   STAN STARR, PO BOX 213, Michigamme, MI 49861-0213
11431347        +   STEVE & DEBBIE DODD, 234 N 3RD ST, Winneconne, WI 54986-9392
11431381        +   STEVEN ASMONDY, W199 N11509 ROSEWOOD AVE, Germantown, WI 53022-2940
11431382        +   STEVEN COWLING, 145 N WESTHAVEN DR, Apt.#BB107, Oshkosh, WI 54904-5742
11431395        +   STEVEN STADLER, 245 W BERLIN STREET, Neshkoro, WI 54960-9769
11431407        +   SUE ERDMANN, 7453 COUNTY RD T, Oshkosh, WI 54904-9714
11431416        +   SUE MRDJENOVICH, W1772 Bender Road, Sheboygan, WI 53083-1627
11431418        +   SUE SCHULZ, 220 Dakota Grv, Menasha, WI 54952-2674
11431420        +   SUE WOOD, E9238 CTY X, New London, WI 54961-7820
11431439        +   SUSAN MEWBOURN, 724 CEDAR BLUFF DR, Houghton, MI 49931-1901
11431451        +   SUZANNE SCHROEDER, 1760 ACORN CT, Menasha, WI 54952-1214
11430769        +   Sabrina Hansen, N8390 Carper Rd, Iola, WI 54945-9059
11430771        +   Sabrina Schwietzer, N830 State Hwy. 187, Shiocton, WI 54170-9674
11430772        +   Sacha Herdt, 546 Sumner St, Genoa City, WI 53128-2022
11430774        +   Sadie Senter, 1131 North RiverSide Dr, Gurnee, IL 60031-1975
11430775        +   Sage Heitz, 205 Newton Ave NE, 203, WatertownW, MN 55388-4591
11430777        +   Sally Cook, 1350 Legends Lane, Custer, WI 54423-9531
11430778        +   Sally Kay, 619 East D Street, Iron Mountain, MI 49801-3527
11430779        +   Sally Rathsack, 188 Brookwood Dr, Hortonville, WI 54944-8905
11430780        +   Sally Shoener, 47774 Ben Franklin Drive, Utica, MI 48315-4619




                     Case 20-27367-gmh              Doc 8      Filed 11/14/20           Page 117 of 156
District/off: 0757-2                                        User: cs                                             Page 118 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                      Total Noticed: 8912
11430781        +   Sally Vancamp, W1757 Center Valley Rd., Kaukauna, WI 54130-7148
11430782        +   Sam Bevers, 122 W Liberty St, Berlin, WI 54923-1121
11430783        +   Sam Birkett, 1667 Riverbend Terrace, 5, Green Bay, WI 54311-4217
11430784        +   Sam Brookins, N5310 Cty Rd T, Princeton, WI 54968-8338
11430785        +   Sam Calanni, 6774 Kline St, Arvada, CO 80004-1548
11430786        +   Sam Croysdale, 5555 N Bethmaur Ln, Milwaukee, WI 53209-4910
11430787        +   Sam Deruz, 108 10th Avenue, Bartlett, IL 60103-9521
11430788        +   Sam Erickson, 6050 Old Dixie Rd, Neenah, WI 54956-9734
11430789        +   Sam Fischer, 4895 State Road 28, Kewaskum, WI 53040-9409
11430790        +   Sam Jansen, W1224 Harvestore Rd, Brillion, WI 54110-9728
11430791        +   Sam Keith, 2348 hickory forest drive, Memphis, TN 38119-6604
11430792        +   Sam Lorenz, 5686 Lovick Road, Waunakee, WI 53597-9721
11430793        +   Sam Marsh, 3749 S Packard Ave, 11, Saint Francis, WI 53235-4328
11430794        +   Sam Moore, 8347 valley view circle, Larsen, WI 54947-9539
11430795        +   Sam Olson, 5011 Fairy Chasm rd, West Bend, WI 53095-9744
11430796        +   Sam Smith, 6822 Harvard Dr, Franklin, WI 53132-9057
11430797        +   Sam Swanson, 146 E. Gorham st., #1b, Madison, WI 53703-2141
11430798        +   Sam Vinella, 416 Harrison St, Apt 1, Fond Du Lac, WI 54937-1286
11430799        +   Samantha Adelia, 305 Lakeshore Dr, Jackson, MI 49203-5868
11430800        +   Samantha Anne, 1135 Windsor street, Oshkosh, WI 54902-6150
11430801       #+   Samantha Arbogast, 211 N Etnyre Ave, Oregon, IL 61061-9405
11430802        +   Samantha Baumgartner, 1971 260th st, Denver, IA 50622-1054
11430803        +   Samantha Birling, 1718 S Mayfair Dr, Appleton, WI 54914-4740
11430804        +   Samantha Carroll, 4708 N Holiday Dr, Appleton, WI 54913-7154
11430805        +   Samantha Ciszek, 2353 Memorial Drive, Green Bay, WI 54303-6315
11430806       #+   Samantha Dopson, W201 N16962 Chateau Dr, Jackson, WI 53037-9406
11430807       #+   Samantha Eickhoff, W7800 Summit Dr, Pardeeville, WI 53954-9549
11430808        +   Samantha Eyers, 143 Walnut St, GMU #417, Oregon, WI 53575-1326
11430809        +   Samantha France, 6111 Arrowpoint way, Mc Farland, WI 53558-8799
11430810        +   Samantha Gaif, 1421 29th Ave S, Apt A, Wisconsin Rapids, WI 54495-3839
11430812        +   Samantha Hayes, 351 East 5th street, Browerville, MN 56438-5179
11430813        +   Samantha Haynes, 139 North German Street, Mayville, WI 53050-1311
11430814        +   Samantha Heller, 909 Ceape Ave, Oshkosh, WI 54901-5417
11430815        +   Samantha Henes, 5600 Lexington Street, 108, Mc Farland, WI 53558-8731
11430816        +   Samantha Herman, 1860 Huntington Lane, West Fargo, ND 58078-4300
11430817        +   Samantha Hesse, 705 Oak St, Winneconne, WI 54986-9319
11430818        +   Samantha Jahfetson, 16165 Hamar Rd, Baraga, MI 49908-9126
11430819        +   Samantha Krebs, 809 w 6th ave, Oshkosh, WI 54902-5848
11430820        +   Samantha Kuk, 801 Georgetown Dr, Oswego, IL 60543-6033
11430821        +   Samantha Leisgang, W2557 County Road G, Seymour, WI 54165-9742
11430822        +   Samantha Loontjens, 1027 E. Howard Ave, Milwaukee, WI 53207-3941
11430824        +   Samantha Mailhiot, 601 Ridgeview Ct., Green Bay, WI 54301-1439
11430825        +   Samantha Moon, 2619 n. university dr, 3, Waukesha, WI 53188-1412
11430826        +   Samantha Mueller, W4920 Emery Lane, Fond Du Lac, WI 54937-7788
11430827        +   Samantha Mundy, 977 Thomas Trail, Waupaca, WI 54981-8293
11430829        +   Samantha Pulsfus, 408 parr street, Lodi, WI 53555-1032
11430830        +   Samantha Rezachek, 1114 South 22nd Street, Manitowoc, WI 54220-4952
11430831       #+   Samantha Rogers, 547 Ceape Ave, Oshkosh, WI 54901-5208
11430832        +   Samantha Ruechel, 3551 PAGE DR, APT 6, Plover, WI 54467-3717
11430833        +   Samantha Schneckloth, 1420 hayes rd, Tipton, IA 52772-9395
11430834        +   Samantha Seidl, W1687 Shady Rd, Seymour, WI 54165-9403
11430836        +   Samantha Stauber, E4220 Nuclear Road, Kewaunee, WI 54216-9514
11430838        +   Samantha Wallenta, 6018 Braun Rd, Racine, WI 53403-9409
11430839       #+   Samantha Wegger, 8301 Flagstone Dr, 203, Madison, WI 53719-4655
11430840        +   Sami Barlament, 6693 Anthony dr., Sobieski, WI 54171-9503
11430841        +   Sami Beauleau, 1301 Canterbury Rd, Green Bay, WI 54304-4009
11430842        +   Sami DeMoulin, 217 Margaret Street, Kaukauna, WI 54130-1921
11430843        +   Sami Faucett, 507 Highland Meadow Trl, Pulaski, WI 54162-9018
11430844        +   Sami Sargent, 945 e shady ln, Neenah, WI 54956-1223
11430845        +   Sami Schuchart, 1432 Mary Street, Marinette, WI 54143-3425
11430846        +   Sammi Jahfetson, 16165 Hamar Rd, Baraga, MI 49908-9126
11430847        +   Sammie Brown, 1440 wallace lake rd, West Bend, WI 53090-9072
11430848        +   Sammie Strook, 7154 5th Street, Stevens Point, WI 54482-8535



                     Case 20-27367-gmh                  Doc 8        Filed 11/14/20          Page 118 of 156
District/off: 0757-2                                       User: cs                                            Page 119 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                     Total Noticed: 8912
11430849        +   Samual Gauthier, 340 N Newcomb St Apt D1, Whitewater, WI 53190-1460
11430850        +   Samuel Chithari, 14600 34th ave N, 202, Minneapolis, MN 55447-5224
11430851        +   Samuel Kaminski, 2309 Erie Ave, Sheboygan, WI 53081-3736
11430852        +   Samuel Marsden, N981 Joey's Place, Greenville, WI 54942-8634
11430853        +   Samuel Rusch, W3498 Krueger Road, Seymour, WI 54165-8236
11430854        +   Samuel Strom, 1211 colonial ave, Green Bay, WI 54304-2443
11430855        +   Samuel Techel, 222623 Laurel rd, Wausau, WI 54401-5113
11430856        +   Samuel Vassar, W6024 Cameo Ct, Appleton, WI 54915-7460
11430858       #+   Sandie Shearer, 629 BOWERS LN, Kaukauna, WI 54130-1003
11430859        +   Sandra Burrows, W6808 School Rd, Greenville, WI 54942-9691
11430860        +   Sandra Casey, 1536 Milton cir, Oshkosh, WI 54904-7781
11430861       #+   Sandra DePlonty, 2450 E 4 Mile Rd, Sault Sainte Marie, MI 49783-9569
11430863        +   Sandra Forster, 2630 W Palisades Dr, Menasha, WI 54952-1008
11430864        +   Sandra Harwood, 2250 CRANE ST, Oshkosh, WI 54901-1765
11430865        +   Sandra Holmes, 15098 co rd sa, Cornell, MI 49818-9444
11430866        +   Sandra Katalinick, 10585 West Eastwood Rd, Waukegan, IL 60087-2374
11430867        +   Sandra Kivela, 411 Summit Street, Marquette, MI 49855-2822
11430868        +   Sandy Bell, 3525 WSunset Ct, Appleton, WI 54914-1013
11430869        +   Sandy Luther, 210 W PARKRIDGE AVE, Appleton, WI 54911-1121
11430871        +   Sandy Miller, 524 S 26TH ST, Manitowoc, WI 54220-3725
11430872        +   Sandy Prange, 2010 ILLINOIS AVE, New Holstein, WI 53061-1351
11430874        +   Santino Zizzo, 120 s Sherman St, Eagle, WI 53119-2203
11430875        +   Sara Anderson, N9643 Clover Ridge Trail, Appleton, WI 54915-7262
11430876        +   Sara Ann, 1726 11th Ave, Green Bay, WI 54304-3704
11430878        +   Sara Buechel, 2103 calumet Dr, A, New Holstein, WI 53061-1011
11430879        +   Sara Bush, 3632 10th Rd, Bark River, MI 49807-9734
11430880        +   Sara Clark, 4033 N Shore Dr, Menominee, MI 49858-1337
11430881        +   Sara Cote, 1615 Jackson St, New Holstein, WI 53061-1609
11430882        +   Sara Genske, N3388 Hample Road, Black Creek, WI 54106-8368
11430883        +   Sara Gerrits, W5380 Amy Avenue, Appleton, WI 54915-7260
11430884        +   Sara Grell, 2070 Town Road L, Florence, WI 54121-8379
11430885       #+   Sara Herman, 1759 Burgoyne Ct, De Pere, WI 54115-7412
11430886        +   Sara Jensen, W8869 School rd, Hortonville, WI 54944-9652
11430887        +   Sara Johnson, N8595 Winding Trail Dr, Menasha, WI 54952-9779
11430888        +   Sara Koshak, 2001 Rosecrans street, Wausau, WI 54401-5760
11430889       #+   Sara Maduscha, 112 Antique lane apt 104, Deforest, WI 53532-1164
11430890        +   Sara Marineau, 1453 Bruce Lane, Green Bay, WI 54313-5605
11430891        +   Sara Milheiser, W2584 Candlelite Way, Appleton, WI 54915-8736
11430892        +   Sara Mitchell, W6471 State Highway 64, Medford, WI 54451-8954
11430893        +   Sara Monahan Enke, 15155 State Hwy 131, Gays Mills, WI 54631-7246
11430894        +   Sara Munoz, 8235 zander rd, Maribel, WI 54227-9754
11430896        +   Sara Peterson, 1511 MAIN AVE, Kaukauna, WI 54130-3232
11430897        +   Sara Smits, 903 South Shore Dr, Wisconsin Rapids, WI 54494-9354
11430877        +   Sara brooks, 225 N Sixth St, De Pere, WI 54115-2213
11430900            Sarah Akber, 640 flat rf, Bainbridge, OH 45612
11430901        +   Sarah Allen, 200 State Rd 164, Colgate, WI 53017-9758
11430902        +   Sarah Anderson, S82W17510 Clearbrook Dr., Muskego, WI 53150-7835
11430903            Sarah Baumgartner, 401 Baumgartner R.d, Iron River, MI 49935
11430904        +   Sarah Boutwell, 9189 Clayton ave, Neenah, WI 54956-9346
11430905        +   Sarah Braunschweig, N65W24187 Elm Ave, Sussex, WI 53089-3023
11430906        +   Sarah Carroll, 204 Olson Ave, Wakefield, MI 49968-1227
11430907       #+   Sarah Chase, 6442 sunshine Harbour dr, Winneconne, WI 54986-8722
11430908        +   Sarah Christian, 152828 Phlox Lane, Wausau, WI 54401-5609
11430909        +   Sarah Dobson, 231 New York St, Ishpeming, MI 49849-1734
11430910        +   Sarah Drella, 2627 Kenhill Dr., Green Bay, WI 54313-7030
11430911        +   Sarah Dulan, 5589 eureka road, 1, Rome, NY 13440-7957
11430912        +   Sarah Forler, 916 e Lincoln ave, Little Chute, WI 54140-2219
11430913        +   Sarah Geisthardt, W3653 Beyers Cove Road, Princeton, WI 54968-8731
11430914        +   Sarah Hamilton, 1725 S. 167th St., New Berlin, WI 53151-1307
11430915        +   Sarah Jo, 1530 Galway Ct, Oshkosh, WI 54904-8197
11430916        +   Sarah Kabat, 1421 Worden Way, Elk Grove Village, IL 60007-3152
11430917        +   Sarah Karwowski, 2208 West Halsey Avenue, Milwaukee, Wi 53221-2964
11430919        +   Sarah Kennedy, 485A Park Hill Dr, Pewaukee, WI 53072-2419



                     Case 20-27367-gmh                 Doc 8        Filed 11/14/20         Page 119 of 156
District/off: 0757-2                                         User: cs                                           Page 120 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                    Total Noticed: 8912
11430921        +   Sarah Kolpin, 215 Randolph St, Randolph, WI 53956-1236
11430922        +   Sarah Kopp, 981 Palace Ave, Saint Paul, MN 55102-3341
11430924        +   Sarah Ledden, 2737 Allen Rd, Green Bay, WI 54311-9245
11430925        +   Sarah Lewis, W6741 Rickey Lane, Greenville, WI 54942-9670
11430926        +   Sarah Luedtke, 400 Water St, Lomira, WI 53048-9350
11430927        +   Sarah Magee, N6851 Kathryn Rd, Shawano, WI 54166-5912
11430928        +   Sarah Melcher, W7085 Apollo Ave, Fond Du Lac, WI 54937-8858
11430929        +   Sarah Meyer, 1310 Hamilton, Manitowoc, WI 54220-5134
11430930       #+   Sarah Miller, N3133 Paap Rd, Weyauwega, WI 54983-8717
11430931        +   Sarah Mueller, N6993 North Rd, Theresa, WI 53091-9510
11430932        +   Sarah Mull, 1089 Highway 67, Sabula, IA 52070-9208
11430933        +   Sarah Nicewander, 614 Royalton St., Waupaca, WI 54981-1866
11430934        +   Sarah O connor, N11843 Lettau Dr, Brownsville, WI 53006-1351
11430935        +   Sarah Painton, 3530 Hickory Hill Road, Neenah, WI 54956-4214
11430936        +   Sarah Pennings, 2807 S 7th Street, Sheboygan, WI 53081-6803
11430937        +   Sarah Peter, 841 stonecrop dr, Hartford, WI 53027-3104
11430938        +   Sarah Price, 1114 SUE LN, Milton, WI 53563-1793
11430939        +   Sarah Rich, 629 s main str, A, Westfield, WI 53964-9163
11430940        +   Sarah Rodriguez, 361 n wisconsin st, Berlin, WI 54923-1100
11430941        +   Sarah Schmidt, 681 Washington St., Mishicot, WI 54228-9492
11430942       #+   Sarah Schraufnagel, 659 Elm Street, Neenah, WI 54956-3330
11430943        +   Sarah Schulz, 341 Waverly Dr, Cambridge, WI 53523-9298
11430945        +   Sarah Szalai, 243 berkshire ln, Sugar Grove, IL 60554-9459
11430946        +   Sarah Sztuk, 56 Burnham Road, Morris Plains, NJ 07950-1715
11430947        +   Sarah Thiel, 1117 W Grant St, Appleton, WI 54914-2659
11430949        +   Sarah Voort, 2116 Peters Road, Kaukauna, WI 54130-2997
11430950        +   Sarah Wiggins, 2770 sunderland Blvd, Waterford, MI 48329-2850
11430951        +   Sarah Wilz, W6184 Wilz Ct, Menasha, WI 54952-9631
11430952        +   Sarah Wix, 529 Crestview Dr, Seymour, WI 54165-1603
11430953        +   Sarah Wright, 1589 Cloe Jude Drive, Oshkosh, WI 54904-2300
11430954       #+   Sarenna Sueoka, W9337 Czech Court, Wautoma, WI 54982-8004
11430956        +   Sarunrus Landwehr, 8110 N 55th Street, Milwaukee, WI 53223-3533
11430957        +   Sasha Berube, 7206 k. 5 lane, Escanaba, MI 49829-9709
11430958        +   Sasha Gajewski, 7160 N Longview Ave, Milwaukee, WI 53209-2934
11430959        +   Savanna Hennig, 813 Elm St, Apt 1, Winneconne, WI 54986-9353
11430961        +   Savanna LaCount, 418 7th street, Oconto, WI 54153-1242
11430962        +   Savanna Youngquist, 709 desplaine road, De Pere, WI 54115-3719
11430963       #+   Savannah Behling, 1707 S Nicolet Rd, Apt 2, Appleton, WI 54914-7542
11430964       #+   Savannah Denruyter, 2756 Durham Rd, Green Bay, WI 54311-6102
11430965        +   Savannah Ely, 2274 redtail drive, Neenah, WI 54956-1080
11430966            Savannah Giulo, 8510 S Parknoll Dr, North Prairie, WI 53153
11430967        +   Savannah Hildebrand, 230 lawrence st, Apt 4, Westfield, WI 53964-9079
11430969        +   Savannah Neubauer, 127 Leffert Street, Berlin, WI 54923-2125
11430970        +   Savannah Schettle, 124 E 12th St, Fond Du Lac, WI 54935-5071
11430971        +   Savannah Schmitt, 1023 Traboh Ct, De Pere, WI 54115-9041
11430972        +   Savv Eggers, W2978 Zion Church Rd, Mayville, WI 53050-2540
11430973        +   Sawyer Challe, 1493 Belle Plane Circle, Green Bay, WI 54313-3237
11430974        +   Sawyer Deruyter, 213 S 5th Street, Cedar Grove, WI 53013-1383
11430975        +   Sawyer Hartwig, 13300 Jambo creek rd, Two Rivers, WI 54241-9647
11430976        +   Sawyer Peterson, N3993 Bear Hole Rd, Jefferson, WI 53549-9770
11430977        +   Sawyer Schaefer, 3955 South 120 street, Milwaukee, WI 53228-1884
11430978        +   Sawyer Skowronski, 1513 St George Ln, Janesville, WI 53545-1368
11430980        +   Scott Anderson, 4909 Partridge Way, Stevens Point, WI 54482-8645
11430981       #+   Scott Bahr, 8080 Golden Primrose Cir, Neenah, WI 54956-9672
11430983        +   Scott Beth, 8945 270th Ave, Salem, WI 53168-9308
11430984            Scott Blackmore, 231 Elgin Way SE, Calgary AB T2Z 4A9
11430985        +   Scott Blohowiak, 2221 W Hiawatha Drive, Appleton, WI 54914-6811
11430986        +   Scott Bonnett, 1006 park avenue, Little Chute, WI 54140-2040
11430988        +   Scott Bosacki, 1611 PILGRIM ST, Green Bay, WI 54304-3332
11430989        +   Scott Butterfield, 5024 County Road II, Larsen, WI 54947-8736
11430990        +   Scott Cable, 41800 Nottleman Ln., Winona, MN 55987-6143
11430991        +   Scott Cates, 11707 candlewick s, Demotte, IN 46310-8813
11430992        +   Scott Distad, 1331 RAWSON AVE, South Milwaukee, WI 53172-1938



                     Case 20-27367-gmh                   Doc 8        Filed 11/14/20        Page 120 of 156
District/off: 0757-2                                         User: cs                                              Page 121 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                       Total Noticed: 8912
11430993        +   Scott Fogel, 1200 river view Ave., 21, Stevens Point, WI 54481-5146
11430994        +   Scott Friedle, 1718 Fisher St, Unit 1, Madison, WI 53713-1325
11430995        +   Scott Gorsuch, 1545 n McCarthy rd, 1, Appleton, WI 54913-8861
11430998        +   Scott Hoehne, 857 Higgins ave, Neenah, WI 54956-3346
11431000        +   Scott Jones, 4122 Flansburg Rd, Jackson, MI 49203-3528
11431001        +   Scott Kelley, 1882 Emily Anne Drive, Oshkosh, WI 54904-8834
11431002        +   Scott Kluever, 517 Green St, Kaukauna, WI 54130-1449
11431003        +   Scott Kuehl, N3094 County Road C, Kewaunee, WI 54216-9575
11431004        +   Scott Lafond, 2067 south point rd, Green Bay, WI 54313-5427
11431005       #+   Scott Landskron, 1618 W Evergreen Dr, Apt 8, Appleton, WI 54913-7690
11431006        +   Scott Langrehr, 2026 Vinland Rd, Oshkosh, WI 54901-1850
11431010            Scott Michael, 1663-1669 Lenwood Ave, 14, Green Bay, WI 54303
11431011        +   Scott Mulrooney, 3701 Curry Lane, Janesville, WI 53546-3445
11431012        +   Scott Nicklas, PO Box 668, Baraga, MI 49908-0668
11431013        +   Scott Olson, S110W22960 County Line Dr, Waterford, WI 53185-5401
11431014        +   Scott Packee, 2350 US Highway 34, Kewanee, IL 61443-8305
11431015        +   Scott Quist, PO Box 243, Portage, WI 53901-0243
11431016       #+   Scott Rajchel, N52W34203 Geitzen Rd, Okauchee, WI 53069-9714
11431017        +   Scott Rankin, 1740 Millpond Lane, Neenah, WI 54956-1473
11431018        +   Scott Richardson, 147 Jack Ln, Forsyth, IL 62535-9694
11431019        +   Scott Risch, 531 Grand Ave, Random Lake, WI 53075-1747
11431020        +   Scott Rollinger, Po box 2782, Sioux Falls, SD 57101-2782
11431021        +   Scott Schaefer, 7110 Tempe Drive, Madison, WI 53719-2514
11431022        +   Scott Sevigny, 625 Noben Ave, Grafton, ND 58237-1641
11431023        +   Scott Shorette, 1804 state rd 175, Richfield, WI 53076-9785
11431024        +   Scott Simon, 1408 Grand Ave, Sheboygan, WI 53083-3927
11431029        +   Scott Steffens, W5410 Hwy B, Fond Du Lac, WI 54937-7706
11431030        +   Scott Streeper, 329 Harvest Ct, Marshall, WI 53559-9376
11431031        +   Scott Swanlund, 5209 North Harbour Drive, Winneconne, WI 54986-8645
11431032        +   Scott Utke, 526 Coolidge Ave, Appleton, WI 54915-1972
11431033        +   Scott Van Zeeland, 114 1/2 W. Division St., Kaukauna, WI 54130-2050
11431034       #+   Scott Vanderbeek, 3624 Kenbrooke, Kalamazoo, MI 49006-5437
11431035        +   Scott Vanevenhoven, 306 W 7th Street, Kaukauna, WI 54130-2361
11431036        +   Scott Vertz, W3256 princeton rd, Green Lake, WI 54941-9605
11431037        +   Scott Waldschmidt, N6050 curvy lane, Mount Calvary, WI 53057-9638
11431038        +   Scott Walton, 2712 S. Walden Ave., Appleton, WI 54915-4401
11431039        +   Scott Winiki, 4025 S Kingan Ave Apt 7, Saint Francis, WI 53235-4784
11431040       #+   Scott Wyatt, 20624 COUNTY RD S, Alvordton, OH 43501-9747
11431041        +   Scott Yohanek, 617 6th St, Menasha, WI 54952-2311
11431042        +   Scott Zweifel, 1138 east Moreland blvd, Waukesha, WI 53186-2508
11431044        +   Scottie Michaelson, 2329 Marak Dr., Grafton, WI 53024-9762
11431045        +   Sean Diprima, 2101 freeman parkway, 85, Beloit, WI 53511-1957
11431046        +   Sean Gallagher, 723 W Lincoln St, 1, Waupun, WI 53963-1785
11431048        +   Sean Highhouse, 856 Hacienda Ct, Villa Hills, Ft Mitchell, KY 41017-1054
11431050        +   Sean Klein, 1150 michaline dr, Green Bay, WI 54304-2067
11431052        +   Sean Koski, 226 1/2 W North Water Street, D, New London, WI 54961-1200
11431053        +   Sean Mcgrath, 1200 South 5th Street, Prairie Du Chien, WI 53821-2705
11431054       #+   Sean Mitchell, 203 East Jefferson, Toulon, IL 61483-5146
11431056        +   Sean Schumann, 126 97th ave ne, Minneapolis, MN 55434-1312
11431057        +   Sean Spruce, 202 Goldsmith Street, Lower Apt, Baraga, MI 49908-9427
11431058        +   Sean Teitz, 819 E Gile Cir, De Pere, WI 54115-3686
11431060        +   Seanna Burton, W3357 Sievert road, Seymour, WI 54165-8378
11431061        +   Seheli Bey, 210 Washburn St., La Crosse, WI 54603-1181
11431063        +   Selima Szuta, 4711 gunderson road, Waterford, WI 53185-3715
11431064        +   Selina Walters, N11371 16th Ave, Necedah, WI 54646-7630
11431065        +   Seneca Bivens, 122 S LARK St, Oshkosh, WI 54902-5631
11431066        +   Sergei Lamarche, 507 north 18th street, Escanaba, MI 49829-1401
11431068        +   Seth Heyduk, 5521 37th Ave S, Minneapolis, MN 55417-2105
11431069        +   Seth Jensen-Younk, 2238 Trailside Ln, De Pere, WI 54115-7109
11431070        +   Seth Johnson, 10294 East Munro Lake Drive, Levering, MI 49755-8506
11431071        +   Seth Markgren, 1510 E Orchard Beach ln., Rice Lake, WI 54868-3029
11431073        +   Seth Skalmusky, 114 frances, Kaukauna, WI 54130-3504
11431074        +   Shadrae Smith, 1295 Sheboygan st, Oshkosh, WI 54904-8408



                     Case 20-27367-gmh                   Doc 8        Filed 11/14/20           Page 121 of 156
District/off: 0757-2                                       User: cs                                                 Page 122 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                          Total Noticed: 8912
11431075        +   Shae Vizineau, 4881 delta 17.9 dr., Escanaba, MI 49829-9477
11431076        +   Shaina Smartt, 30415 puritan street, Livonia, MI 48154-3263
11431077        +   Shaina Wolf, 2129 West Hiawatha Drive, Appleton, WI 54914-6895
11431078        +   Shana Kleckner, 4609 State Highway 147 W, Two Rivers, WI 54241-9642
11431079        +   Shana Myers, 316 Hilltop Lane, Rogers City, MI 49779-1427
11431080        +   Shana Wellens, 111South Platten St, 209, Green Bay, WI 54303-1906
11431081        +   Shanda McLimans, 3176 Bellfield dr, Oshkosh, WI 54904-9114
11431082        +   Shane Borntrager, 41 main st E, Trimont, MN 56176-9601
11431083       #+   Shane Bushie, 432 west Marion street, Portage, WI 53901-1661
11431085        +   Shane Hale, 604 Sandy Acre Dr, West Bend, WI 53090-2841
11431086        +   Shane Hernandez, 2215 2nd St NE, Minneapolis, MN 55418-3405
11431087        +   Shane Klapps, 735 carver lane, Menasha, WI 54952-2217
11431088        +   Shane Krebs, 411 1/2 Munn st, Muscatine, IA 52761-4845
11431089        +   Shane Lantz, 140 Baake Street, Hortonville, WI 54944-9462
11431090        +   Shane McCarty, 2552 Emeu Chase Trl, De Pere, WI 54115-8100
11431091        +   Shane Meyer, 1725 Minnesota Ave, North Fond du Lac, WI 54937-1000
11431092        +   Shane Rodenbeck, 1011 S Franklin ST, SHAWANO, WI 54166-3205
11431093        +   Shane Schmidt, N8240 Town Hall Rd, Black Creek, WI 54106-9136
11431094        +   Shane Sloat, 8922a W Howard Ave, Milwaukee, WI 53228-1638
11431096        +   Shane Totsky, 1612 s. 166th street, New Berlin, WI 53151-1406
11431097        +   Shania Shea, 225 Clark Street, Saint Cloud, WI 53079-1464
11431099        +   Shanna Jones, 330 1/2 E. South River St, Appleton, WI 54915-1743
11431100       #+   Shanna Smith, 1428 W 3RD ST, Kimberly, WI 54136-1709
11431101        +   Shannon Bakich Grasser, W7246 Westhaven Dr, Greenville, WI 54942-8085
11431102        +   Shannon Bucholtz, 3250 S 55th St, Milwaukee, WI 53219-4432
11431103        +   Shannon Denkins, W1635 Ray Road, De Pere, WI 54115-8459
11431104        +   Shannon Drexler, 1374 Lake Breeze Rd., Oshkosh, WI 54904-9314
11431105       #+   Shannon Jacobson, 28576 Gunderson St, Lone Rock, WI 53556-9113
11431106        +   Shannon Jahn, 717 Crueger Street, Stevens Point, WI 54481-5919
11431107        +   Shannon Kertscher, 448 Prairie Ave, Fond Du Lac, WI 54935-4531
11431108        +   Shannon Keyser, 3714 S Cty Rd P, Denmark, WI 54208-8826
11431109        +   Shannon Kraus, 236 S John St, Neenah, WI 54956-2317
11431110        +   Shannon Lee, 242 Moraine Dr, Ripon, WI 54971-8500
11431111        +   Shannon Millard, 5277 3rd Ave, Pittsville, WI 54466-9379
11431113        +   Shannon Murray, 614 7th ave, Belle Plaine, IA 52208-2152
11431114        +   Shannon Nick, 2059 Old Plank Court, De Pere, WI 54115-8498
11431115        +   Shannon Otto, 50 Hughes St, Clintonville, WI 54929-1558
11431116       #+   Shannon Rantanen, 610 bayberry ln, Slinger, WI 53086-9243
11431118        +   Shannon Schulz, 1661 19th St, 114, Reedsburg, WI 53959-2208
11431119        +   Shannon Shepeck, N1322 county road 577, Menominee, MI 49858-9772
11431120        +   Shannon Van Buren, 116 E. Lincoln St, Waupun, WI 53963-2035
11431121       #+   Shannon Walker, 8241 e Garfield rd, Hesperia, MI 49421-9570
11431122        +   Shannon Wepner, E7783 Island Rd, Manawa, WI 54949-8859
11431123        +   Shannon Weyenberg, 10833 CHRISTINA COURT, Oak Creek, WI 53154-7080
11431124        +   Shari Borchers, 14 Spring Meadow Ct, Appleton, WI 54914-8521
11431125        +   Shari Mason, 2625 S Schaefer St, Appleton, WI 54915-4734
11431126        +   Shari Rogers, N309 Marion Ave, Appleton, WI 54915-9469
11431128        +   Sharon Kozicki, 3471 Hickory Ridge DR, De Pere, WI 54115-8615
11431129        +   Sharon Leiter, 501 Otter Ave, Oshkosh, WI 54901-5103
11431130        +   Shaun Geracie, 11470 W Balboa Street, Franklin, WI 53132-2174
11431131            Shaun Mikus, w5254 24.5 Dr, Daggett, MI 49821
11431132        +   Shauna Bowe, W2952 Poplar Rd, Mount Calvary, WI 53057-9753
11431133        +   Shauna Zimmerman, N8157 Ashberry Ave, Fond Du Lac, WI 54937-6004
11431135        +   Shawn Barnhart, 18004 Briarcrest, Flint, TX 75762-9507
11431136        +   Shawn Chase, 124 east 12th street, Fond Du Lac, WI 54935-5071
11431137       #+   Shawn Cornelius, 2070 Riverview drive, Apt 1, Green Bay, WI 54303-5429
11431138        +   Shawn Daugherty, 545 E Huron St, Omro, WI 54963-1407
11431139        +   Shawn Debes, 2900 Bellemeade ave, Evansville, IN 47714-2512
11431140        +   Shawn Gourley, 5900 Twickingham Dr, Evansville, IN 47711-2052
11431141        +   Shawn Hills, 220 Mill St, Reedsville, WI 54230-1701
11431142        +   Shawn Michler, 438 Taylor St, Kimberly, WI 54136-1875
11431143        +   Shawn Sanders, 967 9th St, Green Bay, Wi 54304-3443
11431144        +   Shawn Stebbins, 2800 Viking Drive, Apartment 3A, Green Bay, WI 54304-5480



                     Case 20-27367-gmh                  Doc 8       Filed 11/14/20              Page 122 of 156
District/off: 0757-2                                       User: cs                                                Page 123 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                         Total Noticed: 8912
11431145        +   Shawn Sweeting, 802 County Road FF, Pickett, WI 54964-9516
11431146        +   Shawn Winslow, 408 E. New York Ave, Oshkosh, WI 54901-3918
11431147        +   Shawna Brown, N5947 Westhaven Dr., Fond Du Lac, WI 54937-5013
11431148        +   Shawnie Watkins, 715 E 6th Street, Claremore, OK 74017-6304
11431149        +   Shay Goldammer, 7388 ireland dr., Hartford, WI 53027-8813
11431150        +   Shayna Lammers, PO Box 102, White Pine, MI 49971-0102
11431151        +   Shayne Lloyd, 1125a silver dr, 101a, Baraboo, WI 53913-8956
11431152        +   Shea Fabel, n1069 North rd, Hortonville, WI 54944-8706
11431153        +   Sheena Kalepp, W8452 Joe Snow Rd., Merrill, WI 54452-9715
11431154        +   Sheena Moede, 122 E Tweedy St, Hustisford, WI 53034-9785
11431155        +   Sheila Aton, 2417 Joss Ct, Madison, WI 53726-3843
11431156        +   Sheila Brachmann, N7637 Jupiter Drive, Fond Du Lac, WI 54937-8891
11431157        +   Sheila Dorsett, W2458 COUNTY ROAD H, Poy Sippi, WI 54967-8401
11431158        +   Sheila Rae, E106 County Rd N, Luxemburg, WI 54217-7600
11431159        +   Sheila Traxler, 225 N.Main S., Westfield, WI 53964-9038
11431160        +   Shelby Alexander, 11255 84th St, Pleasant Prairie, WI 53158-1324
11431161        +   Shelby Alexander, 1209 Thiel Dr., Schererville, IN 46375-3066
11431162        +   Shelby Borchers, 2374 Town Hall, Green Bay, WI 54311-6443
11431163        +   Shelby Chizek, 808 South 9th Street, De Pere, WI 54115-3827
11431164        +   Shelby Elizabeth, 615 eagle crest court, Prairie Du Sac, WI 53578-2004
11431165        +   Shelby George, 283 7th street, Fond Du Lac, WI 54935-5168
11431166       #+   Shelby Greene, 3312 Coachman Ct., Nampa, ID 83687-8954
11431168        +   Shelby Kussow, 7151 County Road D, Greenleaf, WI 54126-9601
11431169        +   Shelby Sanderfoot, W5165 Stingle Rd, Black Creek, WI 54106-7943
11431170        +   Shelby Wagner, 5724 kingfisher dr, Stevens Point, WI 54482-8476
11431172       #+   Shelby Walton, 104 9th St NE, Massillon, OH 44646-5738
11431173        +   Shelby Warner, 514 West Conant Street, Portage, WI 53901-2025
11431175        +   Shelley Storhoff, 1006 West Burnett St, Beaver Dam, WI 53916-1450
11431177        +   Shelly Birling, N9484 Noe Rd., Appleton, WI 54915-9369
11431178        +   Shelly Fagg Meyers, 324 w grand st, Chilton, WI 53014-1137
11431179        +   Shelly Hansen, N6505 Shawano Shores Ct, Shawano, WI 54166-1483
11431180        +   Shelly Igl, 8178 Challenger dr, Neenah, WI 54956-9036
11431181        +   Shelly Johnson, 410 w 16th Ave, Oshkosh, WI 54902-6857
11431182        +   Shelly Meyer, 937 Higgins Ave, Neenah, WI 54956-3825
11431183        +   Shelly Murphy, 3884 Rosin Road, De Pere, WI 54115-7759
11431185        +   Shelly Severson, W11199 Hagen Lane, Black River Falls, WI 54615-5994
11431186        +   Shelly Squier, N9099 Lakeshore Dr., Van Dyne, WI 54979-9790
11431187        +   Sheri Brown, 752 Beach st, Lot B2, Palmyra, WI 53156-9239
11431188        +   Sheri Krempien, 476 SweetFlag Ave, Fond Du Lac, WI 54935-1875
11431189        +   Sheri Menard, 3330 GROUSE WAY, SAINT JOHNS, MI 48879-8241
11431190        +   Sheri Spingola Schuh, 823 Jean St, Neenah, WI 54956-2314
11431191        +   Sherri Carroll, 3042 NMeade St, Appleton, WI 54911-1512
11431192        +   Sherri Krutzik, 1641 Mill Ave, Wisconsin Rapids, WI 54494-9424
11431194        +   Sherri Watson, 13708s 450w, Hanna, IN 46340-9754
11431195        +   Sherri Wendt, 351 Sacramento St, Berlin, WI 54923-1210
11431196        +   Sherri Whetung, 578 Green Bay Rd, 1, Denmark, WI 54208-9102
11431197        +   Sherrie Rosenau, W8528 Lincoln Rd, Van Dyne, WI 54979-9763
11431198        +   Sherrie Stuessy, 670 PRISK ST, Belleville, WI 53508-9343
11431200        +   Sherry Bricco, 2100 east main street, Kaukauna, WI 54130-1722
11431201        +   Sherry Ferron, 2630 LAVENDAR LANE Apt 1, Green Bay, WI 54313-6869
11431202        +   Sherry Kennedy, 401 N Westhaven Dr, K202, Oshkosh, WI 54904-7475
11431204        +   Sherry Rollin, 2069 Bridgeport court, 11, De Pere, WI 54115-8052
11431205        +   Sheryl Schaut, W2951 Springfield Drive, Appleton, WI 54915-3967
11431206        +   Shevonne Andersen, 1985 Hawthorne dr, Elm Grove, WI 53122-1121
11431207        +   Sheyann Fletcher, 4582 County road A, Rosholt, WI 54473-8834
11431208        +   Shiann Kvatek, 440 Walker St, Stevens Point, WI 54481-1443
11431209        +   Shirley Baker, 45 Mockingbird Lane, North Fond Du Lac, WI 54937-1454
11431210        +   Shirley Sersch, 544 Tesserville Rd, Nekoosa, WI 54457-7503
11431212        +   Shirley/Starla/Deanna Bender/Heimstra/Ti, W 13502 Cty Rd KK, Ripon, WI 54971-9234
11431213        +   Shirleylea Fischer, W2034 County Rd B, Marinette, WI 54143-9461
11431214        +   Sidney Akber, 6346 state route 220, Waverly, OH 45690-9046
11431215       #+   Sienna Olson, 1012 W Frances St, Appleton, WI 54914-2358
11431216        +   Sierra Cool, 740 E Leffel Ln, Springfield, OH 45505-4754



                     Case 20-27367-gmh                  Doc 8       Filed 11/14/20             Page 123 of 156
District/off: 0757-2                                         User: cs                                                  Page 124 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                           Total Noticed: 8912
11431217        +   Sierra Grubor, 3320 s 54th, Milwaukee, WI 53219-4423
11431218        +   Sierra Kugler, 500 Jefferson st, Eau Claire, WI 54701-3503
11431219        +   Sierra Schomer, W6018 birch creek rd, Menominee, MI 49858-9761
11431220        +   Sierra Stevens, 8368 South Scottdale Road, Berrien Springs, MI 49103-9789
11431221        +   Sierra Taylor, 221 Scott Street, 745, Wausau, WI 54403-4870
11431222        +   Sierra Ulrich, W4564 Macky Spur Rd, Ogema, WI 54459-9380
11431223        +   Signe Alger, 1512 Sheffield court, Saint Peter, MN 56082-1356
11431224        +   Silvana Lopez, 29 Dean St, Stamford, CT 06902-6204
11431225       #+   Simika Bouwma, 1015 5th ave south, La Crosse, WI 54601-4558
11431226        +   Skip Schaeuble, 385 waterview road, De Pere, WI 54115-8160
11431227        +   Skye Vilwock, 404 east fond du lac street, Ripon, WI 54971-1532
11431228        +   Skylahr Murphy, W4738 Cnty. Rd. B, Eden, WI 53019-1118
11431229        +   Skylar Payne, 1833 martin avenue, Sheboygan, WI 53083-4638
11431230        +   Skylar Sexton, w6148 county rd t, Shawano, WI 54166-6948
11431231        +   Skyler Joy, 2110 Carstensen Ln, O, Green Bay, WI 54304-4291
11431233        +   Skyler Rindt, 404 E. Grand Ave., Wittenberg, WI 54499-9206
11431234        +   Skyler Schopf, 4753 Clark lake road, Sturgeon Bay, WI 54235-9800
11431235        +   Slade Clark, 14706 LA HWY 699, Kaplan, LA 70548-6157
11431236        +   Small Business Administration, 740 Regent St., Suite 100, Madison, WI 53715-2648
11431237       #+   Sofia Splittgerber, 371 S Westhaven Dr, Apt B 212, Oshkosh, WI 54904-7992
11431238        +   Sokha Sean, 912 9th Avenue South, 8, Hopkins, MN 55343-8014
11431239        +   Sommer Votava, 247 High St, Wrightstown, WI 54180-1129
11431240        +   Sonia Otte, 19895 Point Creek Rd, Kiel, WI 53042-4301
11431242        +   Sonya Lightfoot, 1164 Intertown Rd, Petoskey, MI 49770-8809
11431243        +   Sophia Hagen, 1348 Old West Harbor Road, Washington Island, WI 54246-9191
11431245       #+   Sophia Pham, 3720 N Bluemond Dr, Appleton, WI 54914-6756
11431246        +   Sophia Scheffler, 2701 South Schaefer Street, Appleton, WI 54915-4778
11431247        +   Sophia Tautges, N101W14303 Huckleberry Ct, Germantown, WI 53022-5389
11431248       #+   Sophia Verkuilen, 1730 N Harriman St, Appleton, WI 54911-3540
11431250        +   Sophie Le Mieux, 3491 Mardon Lane, Green Bay, WI 54313-8209
11431251        +   Spencer Blanchette, 905 N Glenmore Street, Lockport, IL 60441-2786
11431252        +   Spencer Captain, 531 willow land, Hartford, WI 53027-2070
11431253       #+   Spencer Chitko, 409 North Street, Beaver Dam, WI 53916-1645
11431254        +   Spencer Ellison, 1133 Armory Pl, Oshkosh, WI 54902-6113
11431255        +   Spencer Johnson, 1213 East Lincoln Avenue, Little Chute, WI 54140-2213
11431257        +   Spencer Reed, E10446 McCarty Rd, Readstown, WI 54652-8142
11431258        +   Spencer Schroeder, 2221 N Ballard rd, apt 3, Appleton, WI 54911-2406
11431259        +   Spencer Scray, po box 236, Pulaski, WI 54162-0236
11431260       #+   Spencer Wilson, 2592 Babcock St, Plymouth, WI 53073-5013
11431261        +   Spencer Wittlieff, 6407 West Allerton Avenue, Milwaukee, WI 53220-3411
11431262        +   Spenser Arens, 1330 South 19th Street, Sheboygan, WI 53081-5134
11431263        +   Staccy Winkler -mullins, 7340 stonefield ct, West Bend, WI 53090-8230
11431264        +   Stacey Albright, S8065 Maple Park Rd, Prairie Du Sac, WI 53578-9724
11431266        +   Stacey Buechel, N2682 NTownhall Road, Chilton, WI 53014-9661
11431267        +   Stacey Clauss, 1299 Janice Lane, Beaverton, MI 48612-8844
11431268        +   Stacey Huempfner, 1712 Wilson Avenue, Oshkosh, WI 54901-1747
11431269        +   Stacey King, 1621 Tonya Trail, Neenah, WI 54956-1612
11431270        +   Stacey Lancaster, 1111 N Second Ave, Alpena, MI 49707-2102
11431271        +   Stacey Neu, 6441 Tonkinese Trail, Madison, WI 53719-1877
11431272        +   Stacey Owens, N 2851 River Dr, Wallace, MI 49893-9613
11431273       #+   Stacey Tenor, 3500 Layden Dr, 16, De Pere, WI 54115-6872
11431274        +   Stacey Wiercinski, 1015 LaBlonde Lane, Hurley, WI 54534-1708
11431275        +   Stacey Zempel, N2193 weyers rd, Kaukauna, WI 54130-9407
11431277        +   Stacy Albright, N6541 Cty Rd E, Ripon, WI 54971-9517
11431278        +   Stacy Braun, 4 Deer Run Ave, Marquette, MI 49855-8932
11431279        +   Stacy Breitrick, 3086 Glendale Ave, Green Bay, WI 54313-6938
11431280        +   Stacy Burdeau, 4009 Pine Lane, Green Bay, WI 54313-8632
11431281        +   Stacy Corlett, 120 W. Washington St., Prairie Du Chien, WI 53821-1236
11431284        +   Stacy Hietpas, 1018 SUNNYDALE LANE, Little Chute, WI 54140-2690
11431285        +   Stacy Hooper, 1268 Oregon St, Green Bay, WI 54303-3047
11431286       #+   Stacy Kasper, 808 E. Sylvan Ave, Appleton, WI 54915-2617
11431287        +   Stacy Larson, W5928 Peaceful Ln, Appleton, WI 54915-7403
11431288        +   Stacy Leigh Maurer, PO Box 21, Wilton, IA 52778-0021



                     Case 20-27367-gmh                   Doc 8        Filed 11/14/20               Page 124 of 156
District/off: 0757-2                                        User: cs                                                 Page 125 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                          Total Noticed: 8912
11431289        +   Stacy Ludwig-Burkes, 1409 29th St S, La Crosse, WI 54601-6188
11431290        +   Stacy Mulder, 10332 W Feerick Pl, Milwaukee, WI 53222-2319
11431291        +   Stacy Peapenburg, 1310 W Woodstone Dr, Appleton, WI 54914-7243
11431292        +   Stacy Phillips, 28704 Wilmot Rd, Trevor, WI 53179-9586
11431294        +   Stacy Smith, 1744 Oregon Street, Oshkosh, WI 54902-6924
11431295        +   Stacy Verhagen, 1108 Pine St, Green Bay, WI 54301-4724
11431296        +   Stacy Weister, 582 James Road, Pickett, WI 54964-9590
11431298        +   Stanley Austin, 1358 Pine St, Batavia, IL 60510-3255
11431299        +   Starr Veneno, 304 Perkins Ave Apt 3, Green Bay, WI 54303-9039
11431300        +   Stefanee Carlisle, 216 W Peck St, Negaunee, MI 49866-1639
11431301        +   Stefani Elise, N5W29156 Venture Hill Rd, Waukesha, WI 53188-9415
11431302        +   Stefani Sielaff, 620 Wingate St, Green Bay, WI 54311-7585
11431303        +   Stefano Mazza, 1901 Westridge Drive, Rochester, MI 48306-3245
11431304        +   Steff Rath, 711 Lincoln Ave, Kaukauna, WI 54130-1152
11431307        +   Steph Coisman, 2120 Greenleaf Rd, De Pere, WI 54115-8621
11431308       #+   Steph Spears, 387 lake st, Green Lake, WI 54941-8618
11431309        +   Stephanie Bucksa, 895 Waverly Pl, Green Bay, WI 54304-3669
11431310        +   Stephanie Galarowicz, 5021 Spaanem Ave, Madison, WI 53716-2837
11431311        +   Stephanie Gardner, 1325 E Bailey Rd, Naperville, IL 60565-1644
11431312        +   Stephanie Good, W5501 Townline Rd, Neshkoro, WI 54960-9127
11431313        +   Stephanie Gruber, 613 East Lieg Av, 7, Shawano, WI 54166-3521
11431314        +   Stephanie Hamning, 506 E Mc Arthur St, Appleton, WI 54911-2118
11431316       #+   Stephanie Harvala, 45778 lone pine ln, Macomb, MI 48044-6058
11431318        +   Stephanie Hill, 15871 141st street, Perry, IA 50220-6203
11431319        +   Stephanie Kalis, 340 4th ave NW, 14, Milaca, MN 56353-1543
11431320        +   Stephanie Kaye, 397 N Westhaven Dr, Apt J103, Oshkosh, WI 54904-5414
11431321        +   Stephanie Laufer, 100 Berkley Road, 13, Verona, WI 53593-1804
11431322        +   Stephanie Lorenz, 171 n Ellis ave, Peshtigo, WI 54157-1201
11431323        +   Stephanie Maas, 425 w. 9th st, Kaukauna, WI 54130-2647
11431324            Stephanie Maulding, 7640 Lake Bluff 19.4 Road, Escanaba, MI 49829
11431325        +   Stephanie Mcauly, 909 S Westfield St, Oshkosh, WI 54902-6140
11431326        +   Stephanie Miller, 119 E. Water Street, Princeton, WI 54968-9039
11431327        +   Stephanie Nichols, box 277, White Pine, MI 49971-0277
11431328        +   Stephanie Olson, 3472 amber lane, Green Bay, WI 54311-9003
11431329        +   Stephanie Osowski, 1509 Hamilton St, Wausau, WI 54403-5003
11431330        +   Stephanie Roth, W4040 Fairlane Circle, Malone, WI 53049-1695
11431331        +   Stephanie Rux, 406 Mary St, Boscobel, WI 53805-1807
11431332        +   Stephanie Saylor, 228 South Sycamore Street, Grand Island, NE 68801-6079
11431333        +   Stephanie Steele, 5425 big lake Rd ne, Bemidji, MN 56601-6401
11431335        +   Stephanie Swiertz, 3893 Cheryl ct, Aurora, IL 60504-5360
11431336        +   Stephanie Tarkowski, 106 Dove ave, Chilton, WI 53014-1014
11431337        +   Stephanie Theobald, W3618 County Rd S, Appleton, WI 54913-8940
11431338       #+   Stephanie Valenzuela, 5017 Charm Oak Drive, Unit A, Jefferson City, MO 65109-0312
11431339        +   Stephen Leaf, 6025 west lapham street, Milwaukee, WI 53214-5020
11431340        +   Stephen Lessard, 805 WOODWARD AVE, KINGSFORD, MI 49802-4425
11431341        +   Stephen Luedeman, 3955 Valley Stream Circle, Oneida, WI 54155-9065
11431342        +   Stephen Mitchell, 951 Carriage Ln, Fond Du Lac, WI 54935-6553
11431343        +   Stephen Robinette, 4943 spiegelberg rd, Oshkosh, WI 54904-9500
11431344        +   Stephen Rosera, W7170 Winnegamie Dr, Appleton, WI 54914-8615
11431345       #+   Stephen Sprague, 306 Chestnut St, Minonk, IL 61760-1447
11431346        +   Stephen Switala, 1215 West Beckert Road, #7, New London, WI 54961-2440
11431348        +   Steve Adams, 4503 Winnequah Rd., Madison, WI 53716-2025
11431349        +   Steve Bannow, 2858 Blue Spruce Dr, Green Bay, WI 54311-4509
11431350        +   Steve Birk, 448 Tuttle drive, Hastings, MN 55033-8818
11431351        +   Steve Brandes, 359 Ridgeway Dr., Brillion, WI 54110-1616
11431352        +   Steve Deterding, 1118 Starlight Dr, Madison, WI 53711-2727
11431353        +   Steve Edwards, W4460 state highway 64 lot d, Peshtigo, WI 54157-9700
11431354        +   Steve Grove, 1220 Patrick Dr, Mundelein, IL 60060-1090
11431355        +   Steve Helms, 570 Red Cypress, Cary, IL 60013-2318
11431356        +   Steve Hermsen, 1131 Shade Tree Ln, Appleton, WI 54915-4617
11431357        +   Steve Johnson, 6739 Olen Trail, Winneconne, WI 54986-9772
11431358        +   Steve Kaltenberg, 5579 Easy st, Waunakee, WI 53597-9656
11431359        +   Steve Koenen, N1572 Lost Ridge Rd, La Crosse, WI 54601-2594



                     Case 20-27367-gmh                  Doc 8        Filed 11/14/20              Page 125 of 156
District/off: 0757-2                                        User: cs                                                Page 126 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                         Total Noticed: 8912
11431360        + Steve Kohn, W220N10796 Amy Belle Road, Colgate, WI 53017-9519
11431361        + Steve Lamping, 8400 Lexington Place, 3, Pleasant Prairie, WI 53158-2505
11431362          Steve Leahy, W259N6985 Dolores Ln, Menomonee Falls, WI 53051
11431363        + Steve Luebbers, 6200 Providence Drive, Carpentersville, IL 60110-3247
11431364        + Steve Lunde, 5827 Schneider ct, West Bend, WI 53095-9121
11431365        + Steve Mocco, 2246 BALSAM WAY, Green Bay, WI 54313-5348
11431366        + Steve NORDSTROM, W15824 Ridge Trail Rd, Melrose, WI 54642-8319
11431367        + Steve Oudenhoven, W384 Hansen Rd, De Pere, WI 54115-8830
11431368        + Steve Perry, W1622 Mariah Drive, Kaukauna, WI 54130-7179
11431369        + Steve Rasmussen, 310 Prospect St, Bloomington, WI 53804-9655
11431370        + Steve Rennhack, 710 s center ave, Jefferson, WI 53549-1709
11431371        + Steve Rhode, N3063 HUNTING RD, Shawano, WI 54166-6620
11431372        + Steve Schindel, 14 Fairway Ct, Appleton, WI 54915-2403
11431374        + Steve Seymour, 1645 Pierce Ave, Marinette, WI 54143-3337
11431376        + Steve Trent, 720 5th Ave S, Escanaba, MI 49829-3606
11431377        + Steve Weyland, 1507 Jefferson Street, Oshkosh, WI 54901-3018
11431378        + Steve Whitburn, 902 Eagle St, Rhinelander, WI 54501-2716
11431379        + Steve Wilks, n168 w21700 main st, 182, Jackson, WI 53037-9648
11431380        + Steve Wille, N8954 Sugar Maple Way, Menasha, WI 54952-9763
11431383       #+ Steven Fishler, 2827 West Parnell Ave, 209, Milwaukee, WI 53221-4171
11431385        + Steven Kavalauskas, 5818 50th ave, unit 18, Kenosha, WI 53144-2454
11431386        + Steven Kilburg, 233 6th Ave, Baraboo, WI 53913-2134
11431387        + Steven Mushall, 1045 Greenwood Court CT #4, Oshkosh, WI 54901-2075
11431388        + Steven Mushall, 1045 Greenwood ct, 4, Oshkosh, WI 54901-2075
11431389       #+ Steven Nary, 1533 Glendale Street, Janesville, WI 53546-5825
11431391        + Steven Rothe, W10882 Bell School Road, Brandon, WI 53919-9536
11431392        + Steven Schimmel-olson, 1795 Grant St, Apt 2, De Pere, WI 54115-7659
11431393        + Steven Shiley, PO Box 297, Clear Brook, VA 22624-0297
11431394        + Steven Shutts, 65 Fairview Road, Erin, NY 14838-9703
11431396        + Steven Zangl, 2318 Shore Preserve Dr, Oshkosh, WI 54904-7785
11431397        + Stevie Gutbrod, N5445 First Street, Fredonia, WI 53021-9701
11431398       #+ Stewart Boivin, 125 Rye Bluff Rd, Apt 212, Black River Falls, WI 54615-1922
11431399        + Stuart Hall, 15210 Wildwood Trail, Burnsville, MN 55306-5290
11431400        + Sue Amend, N7383 Brandon Rd, Ripon, WI 54971-9771
11431401        + Sue Atchley, 2265 Margaret Drive, Montgomery, IL 60538-5017
11431402        + Sue Beckman, 5999 County Road C, Vesper, WI 54489-9620
11431403        + Sue Brenwall, 1932 Evans Ct, Green Bay, WI 54304-1600
11431404        + Sue Broeren, W201 County Rd Z, Kaukauna, WI 54130-8858
11431405        + Sue Cripps, W5971 Sweet Clover Drive, Appleton, WI 54915-5217
11431406        + Sue Ennis, N5321 Orchard Ct, Fond Du Lac, WI 54937-8311
11431408        + Sue Franke, N6467 River Rd, Princeton, WI 54968-8803
11431409        + Sue Freitag, 3742 N 12th Pl, Sheboygan, WI 53083-3005
11431410        + Sue Griffin, 10Hilltop Court, Appleton, WI 54914-8841
11431412        + Sue Helms, 620 Walter Street, Kaukauna, WI 54130-1065
11431413        + Sue Hoffman, 622 Fairview Ave, De Pere, WI 54115-2309
11431414        + Sue Kubasta, W6810 Design Dr, Greenville, WI 54942-8111
11431415        + Sue Lemke, N2296 church rd, Peshtigo, WI 54157-9671
11431417        + Sue Peters, 1067 Rainberry Ct, Neenah, WI 54956-5642
11431419        + Sue Steffens, N1172 pine grove rd, Hortonville, WI 54944-9629
11431421        + Sue Zimmerman, 527 Winding Waters Way, De Pere, WI 54115-8393
11431422        + Summer Blenker, 127 Edwards street, Wausau, WI 54401-6114
11431424        + Summer Froz, 928 pilgrim way, 5, Green Bay, WI 54304-6204
11431425        + Summer Kays, 716 Elm St #1, Wisconsin Dells, WI 53965-1520
11431426          Summer Pehl, 1640 Rivers Bend Ln, Apt 306, Milwaukee, WI 53226
11431427        + Summer Ray, N9967 Cty Rd H, Lomira, WI 53048-9778
11431428        + Summer Seebecker, N3448 Duffy Rd, Mauston, WI 53948-9745
11431429        + Susan Archey, 1603 W Weiland Ln, Appleton, WI 54914-2067
11431430        + Susan Berry, 5190 Chesapeake Ct, Oshkosh, WI 54901-1328
11431431        + Susan Boyce, 2039 Elo Rd, Pickett, WI 54964-9543
11431432        + Susan Britz, 50780 Mckilligan Rd, Atlantic Mine, MI 49905-9272
11431433        + Susan Buckna, 2893 Antler Trail, Green Bay, WI 54313-5052
11431434        + Susan Clemitus Clemitus, 4902 Roigan Terrace, Madison, WI 53716-2544
11431435        + Susan Conklin, 12657 Velp Avenue, Green Bay, WI 54313-7847



                    Case 20-27367-gmh                   Doc 8        Filed 11/14/20             Page 126 of 156
District/off: 0757-2                                       User: cs                                                        Page 127 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                                 Total Noticed: 8912
11431436        +   Susan Haugland, 4977 Hahn rd, Deforest, WI 53532-1857
11431438        +   Susan Kudrna, 5321 Prairie Dr, Plover, WI 54467-9635
11431440        +   Susan Neitzke, 1314 Porter Ave, Oshkosh, WI 54902-4246
11431441        +   Susan Riewe, 1577 Conrad Drive, Green Bay, WI 54313-6192
11431442        +   Susan Skenandore, W7726 East Avenue, Shiocton, WI 54170-8635
11431444        +   Susan Uhlers, 1227 Milwaukee St, Kewaunee, WI 54216-1145
11431443        +   Susan steffen, 5439 W Spencer St, Appleton, WI 54914-9114
11431445        +   Susie Lutz, 1106 S. Ritger ST, Appleton, WI 54915-2261
11431447       #+   Suzanna Heusman, 208 w pacific st, Callaway, NE 68825-2635
11431448        +   Suzanne Berry, 1013 plain st, Laporte IN, La Porte, IN 46350-4337
11431449        +   Suzanne Cox, W6768 Midway Rd, Hortonville, WI 54944-8325
11431450        +   Suzanne Hall, 9205 312th Ave, Burlington, WI 53105-8936
11431454            Suzanne Vassallo, 113 East Elm Avenue, Gillett, WI 54124
11431455        +   Suzie Kostuchowski, 5133 Ranchland Circle, Stevens Point, WI 54481-5651
11431456        +   Suzie Wilcox, 151 N. Eagle St, APT 612, Oshkosh, WI 54902-4152
11431457        +   Suzy Kitto, 1109 Celia street, Ironwood, MI 49938-1611
11431458        +   Suzy Kratz, 800 Main St, Apt B, Neenah, WI 54956-2275
11431459        +   Sydney Appleton, 1873 Wizard Way, De Pere, WI 54115-7739
11431460        +   Sydney Armijo, 2756 Newberry Ave, Green Bay, WI 54302-5155
11431461        +   Sydney De Groot, 1780 Cady Lane, De Pere, WI 54115-9065
11431462        +   Sydney Fezatte, 1398 Buckys Run, Green Bay, WI 54313-7500
11431463        +   Sydney Foote, 625 Weatherstone Dr, Oshkosh, WI 54901-1676
11431464        +   Sydney Gehl, 5540 W Natures Ln, Appleton, WI 54914-9622
11431466        +   Sydney Larson, 7713 Buffalo Grove Rd, Loves Park, IL 61111-3214
11431467        +   Sydney Malicki, 510 15th Ave, Union Grove, WI 53182-1632
11431468        +   Sydney Pierret, w2415 Hickory Park Dr, Appleton, WI 54915-7483
11431469        +   Sydney Schabow, 1721 Saint Robert Drive, Green Bay, WI 54304-1723
11431470       #+   Sydney Schmidt, 309 E. 18TH STREET, Kaukauna, WI 54130-3327
11431471        +   Sydney Smith, 2856 Steamboat Springs Run, Green Bay, WI 54313-9220
11431472        +   Sydney Stern, 809 Oakfield St, West Bend, WI 53090-5422
11431473        +   Sydni Harris, 43361 foster ave, Painesdale, MI 49955-5146
11431474        +   Syrina Skenandore, 2862 Curry Lane, Green Bay, WI 54311-5882
11431475        +   T m thy H tt n, 905 edgewood dr, Green Bay, WI 54311-5205
11431522        +   TAMMY NENNIG, N2024 GREENDALE RD, Hortonville, WI 54944-9311
11431561        +   TARA ELLIS, 2287 MEADOW FLOWER CT, Neenah, WI 54956-8952
11431648        +   TERESE MARKS, W8522 BREAKNECK RD, Oakfield, WI 53065-9757
11431654        +   TERRI ANDERSON, 1114 Buchanan St, Little Chute, WI 54140-2112
11431662        +   TERRY BUTZ, 415 Pearl Lane, U103, Fond Du Lac, WI 54935-8222
11431684        +   THOMAS & BRENDA VANDEN BUSH, N2379 GREEN VALLEY RD, Pulaski, WI 54162-8680
11431694        +   THOMAS HARENBURG, 6360 E DECORAH AVE, Oshkosh, WI 54902-7611
11431710        +   THOMAS VANDEVYVER, 421 E 2ND ST, Kimberly, WI 54136-2002
11431726     ++++   TIFFANI KING, 218116 ESKER RD, HATLEY WI 54440-5094 address filed with court:, Tiffani King, 2177 Esker Rd, Hatley, WI 54440
11431750        +   TIM GRABER, E 9545 MANSKE RD, New London, WI 54961-8942
11431761        +   TIM MERTZ, 250 DOTY AVE, APT #2, Neenah, WI 54956-3047
11431777        +   TIMOTHY PATTERSON, 721 GROVE ST, Fond Du Lac, WI 54935-4743
11431780        +   TIMOTHY THOMPSON, 620 OAKWOOD ST, Wild Rose, WI 54984-5953
11431787        +   TINA KARLS, 35 E Chicago St, Kiel, WI 53042-1230
11431799        +   TJ Larson, W6620 Cedar Dr, Greenville, WI 54942-9744
11431808        +   TODD MEYER, 4070 E ELM RD, Oak Creek, WI 53154-6720
11431816        +   TODD SCHWEBS, 1623 LORAIN CT, Appleton, WI 54914-3354
11431825        +   TOM DEVOE, 410 E LINCOLN AVE, Oshkosh, WI 54901-4525
11431830        +   TOM JONES, 5732 GLENDALE AVE, Green Bay, WI 54313-4440
11431835        +   TOM WILLIAMS, 618 E SYLVAN AVE, Appleton, WI 54915-2105
11431855        +   TONY PUPP, N8664 BLOY LN, Brillion, WI 54110-9755
11431875        +   TORY RIEBE, 9079 GRAY LAKE RD, Gillett, WI 54124-9555
11431880        +   TRACEY PUNZEL, 116 Stonefield Circle, Mount Horeb, WI 53572-2358
11431935        +   TRAVIS SCHINDEL, N2728 STUMPF RD, Waupun, WI 53963-8627
11431936        +   TRAVIS SCHMIDT, W1193 High Pointe Circle, #205, Rubicon, WI 53078-9618
11431939        +   TRAVIS STRITZEL, 436 West 14th Ave, Oshkosh, WI 54902-6540
11431993        +   TRISHA MILLER, 2050 WALNUT ST, Oshkosh, WI 54901-1858
11431997        +   TRISTA KLUGE, 112 Center St, Fox Lake, WI 53933-9798
11432014        +   TROY WEYLAND, 512 JEANETTE ST, Combined Locks, WI 54113-1278
11431477        +   Tabitha Hansen, 113 N Farmer St, Princeton, WI 54968-9047



                     Case 20-27367-gmh                 Doc 8        Filed 11/14/20            Page 127 of 156
District/off: 0757-2                                      User: cs                                                Page 128 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                         Total Noticed: 8912
11431478       #+   Tabitha Kuehnel, 3247 Playbird Rd, Sheboygan, WI 53083-1518
11431479        +   Tabitha Lueneburg, 940 Marshall Drive, Mauston, WI 53948-1953
11431480        +   Taeya Hackbarth, 1419 N Superior St, Antigo, WI 54409-2359
11431481        +   Taggen Davis, 826 Helen street, Neenah, WI 54956-2233
11431482        +   Tailey Grogan, 5304 North Tarrant Road, Milton, WI 53563-9741
11431483        +   Takoda Reilly, 8027 Maple park St, Las Vegas, NV 89131-5289
11431484        +   Taleigh Fox, 700 W Riverside Ave, Merrill, WI 54452-3340
11431485       #+   Talia Boyea, 998 Coggins Ct, Green Bay, WI 54313-8937
11431486        +   Talor Counter, 831 Forest hill Dr, Green Bay, WI 54311-5925
11431488        +   Tamara Kinkade, 1423 Ave C, Kearney, NE 68847-6960
11431489        +   Tamara Reiter, 2747 Monica Lane, Richfield, WI 53076-9707
11431490        +   Tamara Sillars, 914 S. 19th Ave, Wausau, WI 54401-5746
11431491        +   Tamara Turcotte, 926 North Elevation, Hancock, MI 49930-1301
11431492       #+   Tami Chambers, 229 North Wisconsin Street, Berlin, WI 54923-1143
11431493        +   Tami Creighbaum, W7096 Carey Ave, Wild Rose, WI 54984-9048
11431495        +   Tami Geiger, 5177 High Pointe Drive, Winneconne, WI 54986-8642
11431496        +   Tami Kasten, 3953 George Rd, Wisconsin Rapids, WI 54495-9371
11431497        +   Tami Kimball, W2225 Cty. Rd. G, Seymour, WI 54165-9739
11431498        +   Tami Morrow, 2000 deer Haven dr, Menasha, WI 54952-8909
11431499       #+   Tami Mueller, 7840 N 46th street, Milwaukee, WI 53223-4411
11431501        +   Tami Zortman, 1447 Hwy 27, Isle, MN 56342-3503
11431502        +   Tammi Miller, 1109 Vulcan Street, Iron Mountain, MI 49801-1641
11431503        +   Tammie Katzung, 12011 Morgan Rd, Bagley, WI 53801-8915
11431504        +   Tammie Lindsley, W1903 TOWN HALL ROAD, Campbellsport, WI 53010-2921
11431506        +   Tammy Brissette, S80 W23520 Parview Drive, Big Bend, WI 53103-9614
11431507        +   Tammy Brown, 1306 Bowen St, Oshkosh, WI 54901-3928
11431508        +   Tammy Christensen, W2129 County Road TW, Mayville, WI 53050-2021
11431509        +   Tammy Coenen, N3036 main road, Hortonville, WI 54944-9108
11431510        +   Tammy Crosby, 54060 High Ridge Road, Bellaire, OH 43906-9552
11431511        +   Tammy Ebben, N8183 Big Lake Ln, Sherwood, WI 54169-9666
11431512        +   Tammy Glenn, 110 Carr Ct., Mount Morris, IL 61054-1202
11431514        +   Tammy Hancock, 3393 Paula St, Green Bay, WI 54311-6137
11431515        +   Tammy Harrington, 1709 Evan Street, Oshkosh, WI 54901-3074
11431517        +   Tammy Kuhr, W7559 valley rd, Antigo, WI 54409-8942
11431518        +   Tammy Lindsay, 2301 W WINTERGREEN DR, Appleton, WI 54914-1947
11431519        +   Tammy Lofberg, 870 overland trail, Grafton, WI 53024-1185
11431520        +   Tammy Lucht, 5524 W Reighmoor Rd, Omro, WI 54963-9439
11431521        +   Tammy Much Johnson, E6292 State Road 22, Manawa, WI 54949-9695
11431523        +   Tammy Nicholson, 767 School House Rd, Sobieski, WI 54171-9729
11431524        +   Tammy Plate, 1019 manor place, Little Chute, WI 54140-2696
11431525        +   Tammy Reimer, 6808 Reifs Mills Lane, Whitelaw, WI 54247-9727
11431528        +   Tammy Sheriff, W3212 Garvey Rd, Kaukauna, WI 54130-7365
11431529        +   Tammy Shively, 11074 N Polyanna Pike, Cromwell, IN 46732-9644
11431530        +   Tammy Smith, 121 E. 9th Street, Neillsville, WI 54456-1415
11431531        +   Tammy Stevens, 861B crystal rd, Kiel, WI 53042-1699
11431532        +   Tammy Thiele DiSalvo, 1414 coral dr, Sun Prairie, WI 53590-1921
11431533        +   Tammy Washington, 2517 Bishops Lane, Neenah, WI 54956-6110
11431534        +   Tammy Weickert, 698 Clay Rd, Oshkosh, WI 54904-9060
11431535        +   Tania Makela, Po box 206, Alpha, MI 49902-0206
11431536        +   Tania Menadue, 2901 Green Dr, Plover, WI 54467-3451
11431537        +   Tanisha Coonen, 400 Nassau st, Menasha, WI 54952-3371
11431538        +   Tanja Baur, 3200 E Parkside Blvd Apt 51, Appleton, WI 54915-5615
11431539        +   Tanner Belke, 341 15th street South, Wisconsin Rapids, WI 54494-5046
11431540        +   Tanner Brey, S1975 County Road A, Lot 1, Baraboo, WI 53913-9767
11431541        +   Tanner Brockman, N4109 Oak Ln, Kaukauna, WI 54130-7221
11431542        +   Tanner Chouinard, 1926 Washtenaw Ave, 133, Ypsilanti, MI 48197-1735
11431543        +   Tanner Drews, N6034 Lost Creek Rd, Green Lake, WI 54941-9646
11431545        +   Tanner Kinjerski, 1800 jefferson street, 301, Two Rivers, WI 54241-2655
11431546            Tanner Steuck, 2212a n 9th st, Johnson Creek, WI 53038
11431547        +   Tanner Turba, N9651 South Court, Elkhart Lake, WI 53020-1303
11431548        +   Tanner Welch, 158 S Claremont Rd, Saukville, WI 53080-2542
11431549        +   Tanya Anderson, 1910 N 13th Street, Sheboygan, WI 53081-2527
11431550        +   Tanya Braun, 1700 Chestnut Street, Wisconsin Rapids, WI 54494-5141



                     Case 20-27367-gmh                Doc 8       Filed 11/14/20              Page 128 of 156
District/off: 0757-2                                         User: cs                                               Page 129 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                        Total Noticed: 8912
11431551        +   Tanya Garcia, 320 Market Street, PO Box 75, Potter, WI 54160-0075
11431552        +   Tanya Garfoot, 202 North Main Street, 5, Pardeeville, WI 53954-8024
11431553        +   Tanya Giroux, 1740 Southwood Dr., Ishpeming, MI 49849-2819
11431554        +   Tanya Gregor, 904 W Blodgett St, Marshfield, WI 54449-1811
11431555        +   Tanya Jackson, 315 Lincoln Street, Otsego, MI 49078-1255
11431556        +   Tanya Michalski, 731 Thompson Street, Peshtigo, WI 54157-1427
11431557        +   Tanya Sanderfoot, 220 Watson, Ripon, WI 54971-1515
11431558        +   Tara Brabant, 1510 Lindale Lane, Green Bay, WI 54313-5620
11431559        +   Tara Drefahl, W13202 US Highway 45, Marion, WI 54950-9121
11431560        +   Tara Eastwood, 1570 Wellington Drive, Oshkosh, WI 54904-6361
11431562        +   Tara Erickson, w3239 Dundas rd, Kaukauna, WI 54130-8786
11431563        +   Tara Feavel, 1920 division st, #1, New London, WI 54961-2607
11431565        +   Tara Lechner, 4553 Lost Trail, Vesper, WI 54489-9646
11431566        +   Tara Schepp, 155981 Franklin street, Wausau, WI 54403-5204
11431567        +   Tara Wegand, W2151 Out of Town Lane, Kaukauna, WI 54130-9473
11431568        +   Taralina Leech, 1135 e Gorham street apt 1, Apt 1, Madison, WI 53703-1682
11431569        +   Tari Martin, 620 Metomen St, Ripon, WI 54971-1746
11431570       #+   Taryn Frandsen, 602 1/2 12th ave e, Menomonie, WI 54751-2655
11431572        +   Tasa Walcher, N1018 US 41, Menominee, MI 49858-9601
11431573        +   Tasha Anderson Paavola, 44916 11th ave, Atlantic Mine, MI 49905-9141
11431574        +   Tasha Henkel, 1029 Main St, 2, Horicon, WI 53032-1568
11431575        +   Tasha Vogel, 4048 Hawks Ridge Dr, Hubertus, WI 53033-9547
11431577        +   Tatum Mierow, 6711 Ridge Royale Drive, Greenleaf, WI 54126-9115
11431578        +   Tawni Ambrosius, 4191 County Road C, Pulaski, WI 54162-9761
11431579        +   Taya Fecteau, E8740 Blueberry Road, Bear Creek, WI 54922-9651
11431580        +   Taylir Schmidt, N6080 State Road 187, Shiocton, WI 54170-9360
11431581        +   Taylor Atwood, 367 Joe Martin Road, Lowell, IN 46356-2420
11431582        +   Taylor Baehring, 38 Lincoln St, Chilton, WI 53014-1245
11431584       #+   Taylor Beuch, 24774 Cedar Point Rd., New Prague, MN 56071-8848
11431585        +   Taylor Bockenstedt, 105 HANCOCK LN, Evansville, WI 53536-2105
11431586       #+   Taylor Bolzenthal, 5722 berry ln, C, Little Suamico, WI 54141-8604
11431587        +   Taylor Cook, 470 Evergreen Ter, Kewaskum, WI 53040-8949
11431588        +   Taylor Denis, 3362 Wynding Ridge Way, Green Bay, WI 54313-8291
11431589        +   Taylor Duchemin, 2205 E chestnut Drive, Oak Creek, WI 53154-1611
11431591        +   Taylor Erickson, 1519 10.5 Lane, Bark River, MI 49807-9706
11431592        +   Taylor Fournier, N2702 Smokey hollow road, Poynette, WI 53955-9272
11431593       #+   Taylor Gleason, 802 Pinewood Court, Apt 14, Madison, WI 53714-3544
11431594        +   Taylor Gregorich, 920 Sixth Street, Plover, WI 54467-2225
11431595        +   Taylor Harrison, 1432 wood ct, Green Bay, WI 54304-1442
11431596        +   Taylor Hart, 4260 Warwick Way, Madison, WI 53711-3856
11431597        +   Taylor Helm, 808 John St, Menasha, WI 54952-2532
11431598        +   Taylor Henderson, 502 Keyes Street, Menasha, WI 54952-3408
11431599        +   Taylor Hietpas, 120 Hidden Ridges Cir, Combined Locks, WI 54113-1336
11431600        +   Taylor Hoffman, W11498 Maple Ridge Rd, Gresham, WI 54128-9036
11431601        +   Taylor Jagodinski, 2710 FRONTENAC AVE, Stevens Point, WI 54481-4926
11431603        +   Taylor Korman, N2780 Tesch Road, Merrill, WI 54452-8421
11431604        +   Taylor Krocker, 206 East Minnehaha Avenue, Portage, WI 53901-1253
11431605        +   Taylor Krogwold, 301 E Grand Ave, Rosholt, WI 54473-9401
11431606        +   Taylor Lang, 529 S Main St, Columbus, WI 53925-1446
11431607       #+   Taylor Larson, 432 PINE WHITE RD, 1, Roscoe, IL 61073-5660
11431608       #+   Taylor Lefebvre, 704 E. Margaret St., Iron Mountain, MI 49801-1946
11431609        +   Taylor Liebe, W6941 State Road 67, Plymouth, WI 53073-3837
11431610       #+   Taylor Ling, 320 Doty Street, 2, Fond Du Lac, WI 54935-2203
11431611        +   Taylor Luepke, W4948 Alberts Lane, Bonduel, WI 54107-9030
11431612        +   Taylor Lutzke, N6947 High View Dr., Sheboygan, WI 53083-1679
11431613        +   Taylor Martin, 3417 S Blue Spruce Ln, Appleton, WI 54915-4513
11431614        +   Taylor Meyer, 118 E. Riverbend Dr., Plymouth, WI 53073-2200
11431615       #+   Taylor Miescke, 734 Stow St, Horicon, WI 53032-1744
11431616        +   Taylor Miller, 122 knapp st, Oshkosh, WI 54902-5705
11431617        +   Taylor Moon, 312 E Richland St, Lone Rock, WI 53556-3870
11431618        +   Taylor Murphy, N6602 Meads Ave, Greenwood, WI 54437-6965
11431620        +   Taylor Olson, 511 Wilson street, Little Chute, WI 54140-1821
11431619        +   Taylor Olson, 1703 Preble Ave, Green Bay, WI 54302-2934



                     Case 20-27367-gmh                   Doc 8        Filed 11/14/20            Page 129 of 156
District/off: 0757-2                                       User: cs                                              Page 130 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                       Total Noticed: 8912
11431621        + Taylor Rae, 2310 olde country cir, Kaukauna, WI 54130-3771
11431622        + Taylor Resop, 424 W Oshkosh St, Ripon, WI 54971-1011
11431623        + Taylor Schlieve, 5620 County Rd R, Oshkosh, WI 54902-9150
11431625          Taylor Siegmeier, 18115 Everglades Road, Huntley, IL 60142
11431626        + Taylor Soltis, 30 1st ST NE, Apt 201, Minot, ND 58703-3174
11431627        + Taylor Stepaniuk, 938 4th Street, Apt. 211, Fond Du Lac, WI 54935-8767
11431628        + Taylor Stumpf, W6088 Garnet Drive, Appleton, WI 54915-7424
11431629        + Taylor Sunke, 1026 S. Violet Lane, Appleton, WI 54914-8600
11431630        + Taylor Supple, 2040 S 77th St, Milwaukee, WI 53219-1111
11431631        + Taylor Tousey, W304 Carlson Ln, Oconto Falls, WI 54154-9410
11431632        + Taylor Vandeberg, N8529 Townhall rd, Eldorado, WI 54932-9626
11431633        + Taylor Weier, N5173 Lakeview Way, Bonduel, WI 54107-8770
11431634        + Taynia Buskirk, 132 S. Eagle St., Oshkosh, WI 54902-5623
11431635        + Tea Livingston, 4620 Wazeecha Avenue, Wisconsin Rapids, WI 54494-7765
11431636        + Teagan Turba, N9651 South Court, Elkhart Lake, WI 53020-1303
11431637        + Ted Bauermeister, 1148 208th Ave, New Richmond, WI 54017-6024
11431638        + Ted Brahm, W7134 School Dr, Adell, WI 53001-1362
11431639        + Ted Dietzler, W318S9070 Laurens Parkway, Mukwonago, WI 53149-8239
11431640        + Ted Jeske, 318 S Cty Rd J, Reedsville, WI 54230-8336
11431641        + Ted Schuh, 535 Leisgang ct, Seymour, WI 54165-1073
11431642        + Ted Wittmann, 436 8th Street, Menasha, WI 54952-2255
11431645        + Teresa Heim, 895 kirkwood st, Dubuque, IA 52001-4351
11431647        + Teresa Satori, 5103 Catalina Ct, Manitowoc, WI 54220-8747
11431649        + Teri DeGrand, 4028 County 416 20th Rd, Gladstone, MI 49837-9095
11431650        + Teri Huben, 1061 Harwood Avenue, A3, Green Bay, WI 54313-6828
11431651        + Teri Murray, 1011 Florida Ave, Sheboygan, WI 53081-7280
11431652        + Teron Piontek, 232 N. Main ST, Kimberly, WI 54136-1415
11431655        + Terri D'Amato, 1452 Quarry Road, Kirkland, IL 60146-8624
11431656        + Terri Dethlefs Russell, 814 Stone Creek Cir, Genoa, IL 60135-8175
11431657        + Terri Kamps, 313 1/2 N. Bennett St, Upper, Appleton, WI 54914-3818
11431658        + Terri Klapperich, W669 Hickory Road, Saint Cloud, WI 53079-1256
11431659        + Terri Perkins, 227 Edgewater Drive, Menasha, WI 54952-2219
11431660        + Terri Redding, 3661 Brookston Road, PO Box 85, Cloquet, MN 55720-0085
11431661        + Terri Small, 157 Sheboygan St, Fond Du Lac, WI 54935-4363
11431663        + Terry Rentmeester, 615 Dauphin St, Green Bay, WI 54301-2013
11431664        + Terry Stephens, 3607 Hickory Hill Rd, Somerset, KY 42503-8780
11431666        + Terry Wetzel, 4022 Broadway st, Manitowoc, WI 54220-3524
11431667        + Terry Witt, 10205 Edgerton Ave NE, Rockford, MI 49341-9120
11431668        + Tesa Bauer, 1011 Park St, Green Bay, WI 54303-4225
11431669          Tess or Josh Mason Montcrieff, 2244 Gentry Drive, #1, Kaukauna, WI 54130
11431670        + Tessa Birkholz, 606 20th St. NW, East Grand Forks, MN 56721-1228
11431671        + Tessa Bloss, 421 E Conant st, Apt #4, Portage, WI 53901-2254
11431672        + Tessyanna Laborde, 807 grand ave, Little Chute, WI 54140-1740
11431673        + Thalai Frasier, 11708 HWY 55, Minneapolis, MN 55441-4821
11431674        + Theodore Malkowski, n1613 linda lou dr, Greenville, WI 54942-8640
11431675        + Theresa Bloch, N2569 Hutchison Rd, New London, WI 54961-8926
11431676        + Theresa Coenen, 4524 N. Marshall Hts. Ave, Appleton, WI 54913-7172
11431677        + Theresa Conrad, N2224 HWY T, New Holstein, WI 53061-9705
11431678        + Theresa Mayer, N2598 State Rd 47, Appleton, WI 54913-9731
11431679        + Theresa McDermott, 278 Woodward St, Fond Du Lac, WI 54935-5338
11431680        + Theresa Payne, 1204 WILSON Street, Onalaska, WI 54650-3444
11431682        + Theresa Stai, 520 Sweetbriar Lane, Watertown, WI 53098-1208
11431685        + Thomas Albright, 1231 s 120 st, Milwaukee, WI 53214-2144
11431686        + Thomas Aulwes, 2740 Washington Ave, Apt C, Plover, WI 54467-3375
11431687        + Thomas Behn, 931 Lincoln Dr. E, West Bend, WI 53095-4716
11431688        + Thomas Dougherty, 1030 W GRANT ST, Appleton, WI 54914-2660
11431689        + Thomas Ellner, 518 pine st., Sheboygan Falls, WI 53085-1574
11431690        + Thomas Finendale, 108 SUNSHINE CT, A, Bonduel, WI 54107-9296
11431691        + Thomas Fitzpatrick, 330 Pine St, Republic, MI 49879-9258
11431692       #+ Thomas Fuller, 1768 River Mill Rd, Oshkosh, WI 54901-2769
11431695        + Thomas Herson, 958 Channel Tunnel Court, Green Bay, WI 54313-7492
11431696        + Thomas Hittman Jr, 923 OTTER AVE, Oshkosh, WI 54901-5444
11431697        + Thomas Jensen, 972 London St, Menasha, WI 54952-1933



                    Case 20-27367-gmh                  Doc 8        Filed 11/14/20           Page 130 of 156
District/off: 0757-2                                      User: cs                                                 Page 131 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                          Total Noticed: 8912
11431698        +   Thomas Jeppeson, 3410 wilderness trail, Green Bay, WI 54313-8745
11431699        +   Thomas Leduc, 54 115TH AVE NE, Minneapolis, MN 55434-7817
11431700        +   Thomas Lindsey, N2676 County Road V, Lodi, WI 53555-1567
11431701        +   Thomas Maes, 3931 ontonagon ln, Green Bay, WI 54301-0900
11431702        +   Thomas McConnell, 2800 Montclair Place, Oshkosh, WI 54904-8944
11431703        +   Thomas Moore, 5575 CTY RD N, Pickett, WI 54964-9758
11431705        +   Thomas Schumacher, 1830 OAKDALE DR, Waukesha, WI 53189-7209
11431707        +   Thomas Smith, 513 Sangamon Ln, Dixon, IL 61021-8137
11431708        +   Thomas Souza, 15 Blackburn st, Pawtucket, RI 02861-1410
11431709        +   Thomas Taff, 662 Division St., Quinnesec, MI 49876-9513
11431711        +   Thomas Wendtland, 17565 Country Ln, Brookfield, WI 53045-2600
11431712        +   Thomas Whiteman, 1218 Ohio St, Oshkosh, WI 54902-6453
11431715        +   Thomas Zoeller, 115 S Broadway, De Pere, WI 54115-2513
11431716        +   Thomasina Faulkes, 1440 Karen Court, New London, WI 54961-7115
11431717        +   Thy Wallendal, 107 Barwig ave, Mayville, WI 53050-1302
11431718        +   Thyra Hinkens, W6294 Midway Rd., Hortonville, WI 54944-9733
11431719       #+   Tia Richards, 3316 Wiggins Way, Green Bay, WI 54311-7262
11431720        +   Tiaira Tedder, 33064 E Bertrand St, Niles, MI 49120-7690
11431721            Tiana Hanson, 5845 w riverside dr, Hurley, WI 54534
11431722        +   Tiana Williams, 723 Fredrick ct., Apt 9, Green Bay, WI 54313-3418
11431723        +   Tieranny Noel, 1235 Timothy Trl, Oshkosh, WI 54904-7430
11431724        +   Tierney Dickman, W1222 Arbor Lake E, Lyndon Station, WI 53944-9303
11431725        +   Tierra Brezsko, N2545 Deer Path Dr, Marinette, WI 54143-9517
11431728        +   Tiffanie Lamb, 8357 N Territorial Rd, Evansville, WI 53536-9377
11431729        +   Tiffany Berry, 1132 W. 7TH AVE, Oshkosh, WI 54902-5738
11431730        +   Tiffany Dufeck, 11074 Brazeau Town Hall Ln, Pound, WI 54161-8738
11431731        +   Tiffany Dulock, 34111 Blackfoot, Westland, MI 48185-7016
11431732        +   Tiffany Gniot, 1321 Canterbury, Green Bay, WI 54304-4009
11431733        +   Tiffany Gribbins, 212 E Lincoln St, Edinburg, IL 62531-9433
11431734        +   Tiffany Hendrickson, 1105 ECHO LN, Green Bay, WI 54304-4311
11431735        +   Tiffany Jacobsen, 412 Red Coat Ct, Waterford, WI 53185-4059
11431736        +   Tiffany Koehn, 148 School Street, Chilton, WI 53014-1348
11431737        +   Tiffany Krofft, 19 Malpass Rd, Albany, NY 12203-4803
11431739        +   Tiffany Meunier, 1214 Meadow Ln, Neenah, WI 54956-3941
11431740        +   Tiffany Terrell, 7703 14th Avenue, Kenosha, WI 53143-1503
11431741        +   Tiffany Verbeten, 501 S HUBBARD ST, Horicon, WI 53032-1716
11431742        +   Tiffany Zahn, 539 Lamers Road, Kimberly, WI 54136-2042
11431743        +   Tim Atherton, 610 Oregon, Oshkosh, WI 54902-5966
11431744        +   Tim Barth, 1129 Patio Drive, Cheyenne, WY 82009-4345
11431745        +   Tim Becker, 1227 Main Street, Eau Claire, WI 54701-4128
11431746        +   Tim Cary, 623 11th St SE, Rochester, MN 55904-7438
11431747        +   Tim Cunningham, 1124 Georgia Ave, Sheboygan, WI 53081-5312
11431748        +   Tim Deviley, 4229 milltown road, Green Bay, WI 54313-7435
11431749        +   Tim Doyle, 2600 E Fenway Dr, Oak Creek, WI 53154-8506
11431751        +   Tim Guseck, 920 s. Spring st., Beaver Dam, WI 53916-2832
11431752        +   Tim Honhorst, W172N11414 Division Rd., Apt. H, Germantown, WI 53022-2457
11431753            Tim Horrigan, 1001 Second Line W, 36, Sault Ste. Marie ON P6C 6G9
11431754        +   Tim Karpf, W7652 Hillwood Ct, Hortonville, WI 54944-9445
11431756        +   Tim Kolb, 801 Windover Court, Green Bay, WI 54313-7399
11431757        +   Tim Komorowski, 1630 Delaware St, Oshkosh, WI 54902-6725
11431758        +   Tim La Count, N9091 county road Y, Seymour, WI 54165-9153
11431759        +   Tim Livermore, 432 N Franklin St, Sheboygan, WI 53081-4625
11431760        +   Tim Mancl, W8432 Nakoma Ave., Wautoma, WI 54982-8047
11431762        +   Tim Milligan, 2315 Chestnut Street, West Bend, WI 53095-2911
11431763        +   Tim Murphy, W3799 US Hwy 45, Eden, WI 53019-1419
11431764        +   Tim Riemer, 11928 zastrow road, Cecil, WI 54111-9635
11431765        +   Tim Speich, 2005 Myra ave., Janesville, WI 53548-0155
11431766        +   Tim Tucker Ii, 8526 Lee Street, Crown Point, IN 46307-9631
11431767        +   Tim Winchell, P.o. box 422, Markesan, WI 53946-0422
11431755        +   Tim klitzke, 211 Commercial St, PO Box 84, Arlington, WI 53911-0084
11431768        +   Timmothy Ballinger, 1684 W Madison St, Iron River, MI 49935-1935
11431770        +   Timothy Charbarneau, W2033 Heineman Rd, Merrill, WI 54452-9434
11431771        +   Timothy Guest, 5166 Oakview Dr, Swartz Creek, MI 48473-1252



                     Case 20-27367-gmh                 Doc 8       Filed 11/14/20              Page 131 of 156
District/off: 0757-2                                         User: cs                                                Page 132 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                         Total Noticed: 8912
11431772        +   Timothy Hogan, W3202 Archer CT, Pine River, WI 54965-9456
11431773        +   Timothy Kent, N9224 Mengel Hill Rd, Fond Du Lac, WI 54937-9351
11431775        +   Timothy Monts, 400 Seale Ln, Pontotoc, MS 38863-8606
11431776        +   Timothy Pahnke, 6520 cth J, Reedsville, WI 54230-8141
11431778        +   Timothy Petri, 1811 19TH ST, Two Rivers, WI 54241-2503
11431781        +   Timothy Waupoose, W639 Red Wing Way, Keshena, WI 54135-9545
11431782        +   Timothy Wozniczka, 1720 Parkwood Drive, Oshkosh, WI 54904-9022
11431785        +   Tina Dumbleton, 1061 HONEYSUCKLE LN, Neenah, WI 54956-3930
11431786        +   Tina Iverson, 1732 Charles Dr, Luxemburg, WI 54217-1352
11431788        +   Tina Keen, 518 North State Street, Appleton, WI 54911-4651
11431789        +   Tina Kratz, 1846 whitewater drive, Manitowoc, WI 54220-9437
11431790        +   Tina Kruse, 844 Appleton St, Menasha, WI 54952-2336
11431792        +   Tina Mack, 8757 Hwy 32, Suring, WI 54174-9144
11431793        +   Tina Schroeder, 6428 Paynes Point Rd, Neenah, WI 54956-9716
11431794        +   Tina Smith, 395 N Cedar St, Waterman, IL 60556-9820
11431795        +   Tina Soda, W684 Riverdale Drive, Berlin, WI 54923-9301
11431796        +   Tina Tollefson Carpenter, N6376 Hillcrest Road, Pardeeville, WI 53954-9580
11431797        +   Tina Virgo, 703 10th street, Menominee, MI 49858-3151
11431798        +   Tisha Indermuehle, 307 Roedl Ct., Beaver Dam, WI 53916-2932
11431801        +   Todd Christensen, 1309 harmony dr, Racine, WI 53402-3366
11431802        +   Todd Cina, 665 Cledel St, Oregon, WI 53575-1659
11431803        +   Todd Diedrich, N7424 Niagara Lane, Fond Du Lac, WI 54937-8059
11431804        +   Todd Garling, 613 S. ST. Augustine St., Pulaski, WI 54162-9414
11431805        +   Todd Garrigan, 907 Raton Court, Manitowoc, WI 54220-4724
11431806        +   Todd Malewski, 810 9th Street, Menasha, WI 54952-2420
11431807        +   Todd Mccormick, 364 Minde Ct, Kaukauna, WI 54130-8707
11431809        +   Todd Natzke, 325 FILLMORE ST, Fredonia, WI 53021-9431
11431810        +   Todd Nechkash, 103 Collins Street, Ridgeway, WI 53582-9706
11431811        +   Todd Olski, 2545 Teakwood Street, Appleton, WI 54915-1061
11431812        +   Todd Rabas, W5624 Margaret Dr, Appleton, WI 54915-5209
11431813        +   Todd Rufenacht, 125 N. Park St, Belleville, WI 53508-9705
11431814        +   Todd Schaefer, W4334 Birch Rd, Fond Du Lac, WI 54937-8076
11431815        +   Todd Schreier, 10181 S Barrington Dr, Oak Creek, WI 53154-6068
11431817        +   Todd Simpson jr, 1905 13th street, Menominee, MI 49858-2712
11431818        +   Todd Smith, 303 N Houghton Ave, Manistique, MI 49854-1121
11431819        +   Todd Soucy, 129 w sunset, Appleton, WI 54911-1130
11431820        +   Todd Vander Velden, 1710 S Irma St, Appleton, WI 54915-4020
11431823        +   Tom Buchholz, 1605 Orchard Lane, Little Chute, WI 54140-2684
11431824        +   Tom Burmeister, 1768 N. Warren Ave., Milwaukee, WI 53202-1617
11431826        +   Tom Ferrin, 611 N Pinecrest Rd, Bolingbrook, IL 60440-1274
11431827        +   Tom Golden, N1830 VANCOPS DRIVE, Kaukauna, WI 54130-9542
11431828        +   Tom Haupenthal, S70w19412 Wentland Drive, Muskego, WI 53150-8251
11431829        +   Tom Jaeger, 660 Ease US HWY 6, Westville, IN 46391-9414
11431831        +   Tom Mclain, 314 20th ave sw, Rochester, MN 55902-0864
11431832        +   Tom Prey, 1129 MCDONALD ST, Oconto, WI 54153-1003
11431833        +   Tom Robitaille, 501 E F St, Iron Mountain, MI 49801-4028
11431834        +   Tom Thorvaldson, 2586 Chesapeake Dr., Madison, WI 53719-1690
11431836        +   Tommie Preslaski, 6421 Kawula Ln, Sobieski, WI 54171-9726
11431837        +   Tommy Gradeless, 4250 w 150 s, Angola, IN 46703-8943
11431838        +   Tommy Guffey, 2607 E Jackson, Muncie, IN 47303-4150
11431839        +   Tommy Hoffman, 601 East Park Ave, Des Moines, IA 50315-2446
11431840        +   Toni Dotson, 1588 Eufola Rd, Statesville, NC 28677-2472
11431841        +   Toni Grawvunder, 524 Wisconsin St, Waupaca, WI 54981-1015
11431843        +   Toni Hundertmark, W4855 Branch Rd, Fond Du Lac, WI 54937-9083
11431844        +   Toni Pena, 144 E Huron St, Omro, WI 54963-1443
11431845        +   Toni Tanner, 915 S Webster Ave, Omro, WI 54963-1643
11431847        +   Tonja Hansen, N2320 Sky View Ln, Waupaca, WI 54981-8364
11431848        +   Tony Burdosh, 4810 Stella ct, Apt 28, Oneida, WI 54155-9308
11431849        +   Tony Christensen, 405 S. Division St., Waupaca, WI 54981-1836
11431850        +   Tony Combs, 1825 S Washburn St, Oshkosh, WI 54904-8252
11431851        +   Tony Davis, 2127 packerland ave, Green Bay, WI 54304-1911
11431852        +   Tony Hying, 909 Lincoln Green Court, Deforest, WI 53532-1625
11431853        +   Tony Krueger, 212 s. john st., Neenah, WI 54956-2317



                     Case 20-27367-gmh                    Doc 8        Filed 11/14/20            Page 132 of 156
District/off: 0757-2                                         User: cs                                                     Page 133 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                              Total Noticed: 8912
11431854        +   Tony Parlato, 5015 CR 550, Marquette, MI 49855-9746
11431856       #+   Tony Rodriguez, 321 Crystal Dr., Hartland, WI 53029-1836
11431857       #+   Tony Snyder, 63 Center Street, Fond Du Lac, WI 54937-1170
11431858        +   Tony Thede, W2449 Greenspire Way, Appleton, WI 54915-7482
11431859        +   Tony Van Lannen, 499 Tyrolian Dr, Green Bay, WI 54302-5137
11431861        +   Tonya Christoph, 1633 Meadows Lane, Luxemburg, WI 54217-1397
11431862        +   Tonya Forrest, 215 Jefferson St., Tomah, WI 54660-1101
11431863        +   Tonya Konop, 4780 Stevens Drive, Hubertus, WI 53033-9747
11431864        +   Torah Morgan, 2720 Edgewood Drive, Rockford, IL 61114-5932
11431865        +   Torey Smith, 782 strawberry Lane, Muskegon, MI 49442-2939
11431866       #+   Tori Finn, W2819 US Hwy2, Vulcan, MI 49892-8201
11431867        +   Tori Hipke, 612 3rd St, Oconto, WI 54153-1358
11431868        +   Tori Phillips, 336 Oakmont Street, Oregon, WI 53575-3841
11431869        +   Tori Van Ess, 1446 W Washington Ave, Cleveland, WI 53015-1431
11431870        +   Tori Weber, 1377 Spring Street, Sobieski, WI 54171-9414
11431871        +   Torie Collins, 313 w crossing meadows lane, Appleton, WI 54913-6304
11431873        +   Torre Beza, 123 West Huron St, Apt C, Berlin, WI 54923-1530
11431874        +   Torrie Frahm, 1355 North Arthur Burch Drive, lot h1, Bourbonnais, IL 60914-2623
11431876        +   Toys for Trucks, 2326 S. Washburn St., Oshkosh, WI 54904-8955
11431877        +   Tra Jordan, 408 Elmore St., Green Bay, WI 54303-3412
11431878       #+   Trace Anderson, 714 N Hawthorne Drive, Appleton, WI 54915-2824
11431879        +   Tracey Larson, N64W14530 Poplar Dr, Menomonee Falls, WI 53051-5189
11431881        +   Tracey Schulteis, 926 Hillcrest St, West Bend, WI 53095-4208
11431882        +   Traci Meyer, N8944 Lakeshore Dr, Van Dyne, WI 54979-9709
11431883        +   Traci Schwalbach, 3434 Rosenberry Ct, Appleton, WI 54913-7930
11431885        +   Traci Westphal, W10259 Allcan Rd, New London, WI 54961-7303
11431886        +   Tracie Lautenschlager, 1302 Elmwood Ave, Oshkosh, WI 54901-2756
11431887        +   Tracilyn Willer, 214 Nancy Ln, Pulaski, WI 54162-9400
11431888        +   Tracy Abrams, 523 Elm Street, PO Box 46, Beecher, IL 60401-0046
11431889        +   Tracy Alsteen, 2246 Center street, Green Bay, WI 54304-4850
11431890        +   Tracy Bandle, 1312 Lake Breeze Rd, Oshkosh, WI 54904-9314
11431891        +   Tracy Burdick, W8306 Lone Elm Rd, Van Dyne, WI 54979-9622
11431892        +   Tracy Cook, 6900 middle Rd., Apt1, Racine, WI 53402-1386
11431893        +   Tracy Fitzgerald, 9630 Evergreen Ave, Wisconsin Rapids, WI 54494-8052
11431894        +   Tracy Gauger, W6541 Austin Dr, Appleton, WI 54915-4852
11431895        +   Tracy Gilbertsen, 509 N Washington St, Watertown, WI 53098-2738
11431896        +   Tracy Haack, 1908 Pats Place, Cross Plains, WI 53528-8830
11431897        +   Tracy Holewinski, W1863 County S, Pulaski, WI 54162-8504
11431898        +   Tracy KIEFERT, 1209 Bruss Street, De Pere, WI 54115-3227
11431899        +   Tracy Kortbein, 1205 Bismarck Ave, Oshkosh, WI 54902-5616
11431900        +   Tracy Krause, 1219 Geele Ave, Sheboygan, WI 53083-4762
11431901        +   Tracy Marten, 173724 Gold Dust Rd, Ringle, WI 54471-6180
11431902        +   Tracy Maynard, 426 Washington Ave, Stevens Point, WI 54481-1662
11431903        +   Tracy Mccarty, N3573 Red Oak Drive, Campbellsport, WI 53010-1869
11431904        +   Tracy Mikle, 2330 Parkside Drive, Oshkosh, WI 54901-1775
11431905        +   Tracy Mikulski, 908 E Northwood Dr, Appleton, WI 54911-1546
11431906        +   Tracy Miller, 610 Tori St, Omro, WI 54963-2006
11431907        +   Tracy Muskevitsch, N2650 County Road W, New London, WI 54961-8915
11431908        +   Tracy Peterson, 431 1ST ST, Hartford, WI 53027-1203
11431909        +   Tracy Quinn, 1158 Loretta Ave, Menasha, WI 54952-1937
11431910        +   Tracy REYNOLDS, 1391 FAIRFAX ST, Oshkosh, WI 54904-7443
11431911        +   Tracy Sabel Stewart, 605 Mt Carmel St, Mount Calvary, WI 53057-9540
11431912        +   Tracy Schaub, W 6011 cty rd f, Cascade, WI 53011-1321
11431913        +   Tracy Schierl, 1801 E Robin Way Unit J, J, Appleton, WI 54915-4244
11431915        +   Tracy Schneider, N6561 Carrington Drive, Fond Du Lac, WI 54937-8640
11431916        +   Tracy Schultz, N1855 MANLEY RD, Hortonville, WI 54944-9493
11431917        +   Tracy Trimm, 1191 N Walnut Ave, White Cloud, MI 49349-8987
11431918        +   Tracy Tschanz, 4298 s US HWY 45, Oshkosh, WI 54902-7476
11431919        +   Tracy VanErem, 1514 Grace St, De Pere, WI 54115-3310
11431920        +   Travis Aldermam, 6320 plover rd., Wisconsin Rapids, WI 54494-9756
11431921        +   Travis Boulanger, 1162 hwy 32, Pulaski, WI 54162-9675
11431922        +   Travis Duchatschek, 4420 County Rd N, Oshkosh, WI 54904-9048
11431923        +   Travis Eberle, 1991 Williams St, Sturgis, SD 57785-1144



                     Case 20-27367-gmh                   Doc 8        Filed 11/14/20                  Page 133 of 156
District/off: 0757-2                                       User: cs                                               Page 134 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                        Total Noticed: 8912
11431924        +   Travis Fox, W1464 GREINER RD, KAUKAUNA, WI 54130-7933
11431925        +   Travis Hietpas, N1179 Fox River rd, Kaukauna, WI 54130-8265
11431926        +   Travis Hollett, 2021 Deckner ave, 103, Green Bay, WI 54302-3569
11431927        +   Travis Howard, 1407 n.linwood Ave, Appleton, WI 54914-2412
11431928        +   Travis Kluge, 714 S. Main Street, Poynette, WI 53955-8922
11431929        +   Travis Leiterman, 4920 church rd., New Franken, WI 54229-9603
11431930        +   Travis Mannikko, 18294 us highway 41, Lanse, MI 49946-8022
11431931        +   Travis Marten, W1848 county road uu, Kaukauna, WI 54130-7903
11431932        +   Travis Olson, 1520 N Graceland.ave, Appleton, WI 54911-3822
11431933            Travis Pavek, 4147 South Highway 45, Oshkosh, WI 54902
11431934        +   Travis Schaefer, 307 Depot St, Kaukauna, WI 54130-1903
11431937        +   Travis Schmudlach, 322 E Fond Du Lac St, Ripon, WI 54971-1530
11431940        +   Travis Sullivan, 1542 Addie Parkway, Oshkosh, WI 54904-6953
11431941        +   Travis Vitense, 1108 Rock Ave, 11, Waupun, WI 53963-1259
11431942        +   Travis Wegner, N5846 Elysium Court, Princeton, WI 54968-8664
11431943        +   Travis Weyenberg, N352 Fieldside Ln., Appleton, WI 54915-8738
11431944        +   Travis Wiltzius, 1616 JANICE AVE, 7, Green Bay, WI 54304-2154
11431945        +   Trent Dougan, 1717 S Grand Ave, 201, Ames, IA 50010-6694
11431946        +   Trent Rahmlow, 3307 Clay Rd, Mishicot, WI 54228-9415
11431947        +   Trent Snare, 1284 Dakota Dr, Box Elder, SD 57719-2414
11431948        +   Trent Versluis, 1749 golf course Blvd lot 68, Independence, IA 50644-9191
11431949        +   Tressa Eckhoff, 631 Wilson St., Sun Prairie, WI 53590-2117
11431950        +   Trestarska Vele, 1660 S Huron Road, 6, Green Bay, WI 54311-8012
11431951        +   Trevin Henker, 197 Brandon Street, Waupun, WI 53963-1301
11431952        +   Trevor Anderson, 2534 Landler Street, Green Bay, WI 54313-6748
11431953        +   Trevor Balboa, N1741 Chesapeake Ct, Greenville, WI 54942-8576
11431955        +   Trevor Bujold, 825 s Olson ave, G, Appleton, WI 54914-4474
11431956        +   Trevor Coleman, N8635 Winding Trail Dr, Menasha, WI 54952-9780
11431957        +   Trevor Fenton, 22 county road mo, Negaunee, MI 49866-9039
11431958        +   Trevor Hammen, 571 cornrow court, Combined Locks, WI 54113-1412
11431959            Trevor Hansen, 41 HOWSE MOUNT NE, Calgary AB T3K 5L8
11431960        +   Trevor Herman, 764 East River Drive, De Pere, WI 54115-4132
11431961        +   Trevor Hermus, 527 Jeffrey St, Combined Locks, WI 54113-1305
11431962        +   Trevor Immel, w3019 hwy h, Eden, WI 53019-1560
11431963        +   Trevor Jandrey, 410 Kennedy Dr, Brillion, WI 54110-1316
11431964        +   Trevor Jungwirth, 1011 Gregory St., Neenah, WI 54956-3633
11431966        +   Trevor Letourneau, W5099 Valley Creek Rd, Fond du Lac, Wi 54937-7910
11431967        +   Trevor Marquardt, 2784 Fairview rd, Neenah, WI 54956-9386
11431968        +   Trevor McCarthy, N3460 CORTLAND LN, Antigo, WI 54409-9567
11431969        +   Trevor Mulder, W4738 Deer Run Dr, Black Creek, WI 54106-8175
11431970        +   Trevor Peterson, N168 w21700 main st., Lot 134, Jackson, WI 53037-9645
11431971        +   Trevor Peterson, W4090 Redtail Court, Malone, WI 53049-1711
11431972        +   Trevor Prusinski, 4120 E Appleseed Dr, Appleton, WI 54913-9392
11431973        +   Trevor Wilke, 222 E 3rd st, Fond Du Lac, WI 54935-4468
11431974        +   Trevor Wittmann, N88W24152 n Lisbon rd, Sussex, WI 53089-1115
11431975        +   Trey Van Handel, 2665 Larsen rd, Neenah, WI 54956-9619
11431977        +   Tricia DeLorme, 1017 15th Street, Menominee, MI 49858-2620
11431979        +   Tricia Hendley, 715 North Ottawa ave, Dixon, IL 61021-1631
11431980        +   Tricia Manogue, 353A S Fair St, Wautoma, WI 54982-8504
11431981        +   Tricia Skruch, 1411 Berlin St, Waupaca, WI 54981-1982
11431982        +   Tricia Van Handel, 640 7th St, Menasha, WI 54952-2371
11431983        +   Tricia Vorpahl, 1114 Jordan Rd, De Pere, WI 54115-4001
11431984        +   Tricia Weisnicht, 565 N. Lockin St., Brandon, WI 53919-9623
11431986        +   Trinity Brede, N1263 Two Creek Rd, Bonduel, WI 54107-8927
11431987        +   Trinity Mueller, 65 Maria Lane, Fond Du Lac, WI 54935-5819
11431988        +   Trinity Roehl, 615 Hall Street, Ripon, WI 54971-1346
11431989        +   Trinity Rucker, 359 county road b, Platteville, WI 53818-9359
11431990        +   Trish Bloomquist, 250 Bloomquist Mountain Road, Grand Marais, MN 55604-2183
11431991        +   Trisha Feldkamp, 7290 Blake Road, Greenleaf, WI 54126-9668
11431992            Trisha Houfek, 509 a. Atlantic st, Appleton, WI 54911
11431995        +   Trishala Paulick, 270 E Follett st, Fond Du Lac, WI 54935-3543
11431996       #+   Trista Johnson, 1000 Meadowview dr, Menasha, WI 54952-2642
11431999        +   Tristan Spears, 1270 St.clair ave., Saint Paul, MN 55105-2817



                     Case 20-27367-gmh                 Doc 8        Filed 11/14/20            Page 134 of 156
District/off: 0757-2                                        User: cs                                            Page 135 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                     Total Noticed: 8912
11432000        +   Triston Seaman, N1470 Stone Bluff Lane, Greenville, WI 54942-8752
11432001       #+   Troy Armstrong, 1514 doemel st, Oshkosh, WI 54901-3169
11432002        +   Troy Blanchard, 125 Prairie Ct, Coleman, WI 54112-9538
11432003        +   Troy Brocker, 1413 Hoover ct, New Holstein, WI 53061-1677
11432004       #+   Troy Dessert, 1788 west Dalmeny way, Riverton, UT 84065-1635
11432005        +   Troy Dilley, 10759 Hampton Road, Bloomington, WI 53804-9791
11432006        +   Troy Erhardt, 4319 Haven Avenue, Racine, WI 53405-2213
11432007        +   Troy Ferron, N8481 Fir Rd, Beaver Dam, WI 53916-9462
11432008        +   Troy Fowler, 9053 COUNTY ROAD B, Oconto Falls, WI 54154-9764
11432009        +   Troy Inman, 712 Oconto PL, De Pere, WI 54115-3669
11432010        +   Troy Janssen, 2512 Kennedy rd, Janesville, WI 53545-0413
11432011        +   Troy Michalski, 12 Aztec Drive, North Adams, MA 01247-4104
11432013        +   Troy Sikes, 11003 Dianne Cv, Riverview, FL 33578-4410
11432015        +   Ty Cook, 470 Evergreen Terrace, Kewaskum, WI 53040-8949
11432016        +   Ty Dorner, 4288 vans lane, Green Bay, WI 54311-9541
11432017        +   Ty Flannery, 5624 Corning Rd., Crandon, WI 54520-8927
11432018        +   Ty Lindsley, W3939 State Road 67, Campbellsport, WI 53010-2110
11432019        +   Ty Plagenz, W1769 sandstone ave, Ripon, WI 54971-8634
11432020        +   Tyler Adams, 478 Sarah Street, Birnamwood, WI 54414-9253
11432021        +   Tyler Anderson, 1520 Vernon st, Stoughton, WI 53589-2260
11432022        +   Tyler Anderson, 2121 South Broadway, Green Bay, WI 54304-4951
11432023        +   Tyler Arndt, 100 south Oregon avenue, Morris, MN 56267-1514
11432024        +   Tyler Baldauf, 6110 32nd St S, Wisconsin Rapids, WI 54494-9007
11432025       #+   Tyler Beschta, E8314 Seefeld RD, New London, WI 54961-9064
11432026        +   Tyler Butzlaff, 8332 Highland Dr., Kewaskum, WI 53040-9483
11432027        +   Tyler Carnes, 550 W Western Ave, 409, Muskegon, MI 49440-1502
11432028        +   Tyler Carty, 4110 bellevue place, Two Rivers, WI 54241-1134
11432030        +   Tyler Cross, N3605 Dunning Rd, Poynette, WI 53955-9684
11432031        +   Tyler DeBauche, 2557 Waukau Ave, 6, Oshkosh, WI 54904-6327
11432032       #+   Tyler Devet, 413 W South Park Ave, Oshkosh, WI 54902-6568
11432033        +   Tyler Ebben, 781 E Division St, 5, Fond Du Lac, WI 54935-4674
11432034       #+   Tyler Englebert, 400 N Richmond st, Unit 208, Appleton, WI 54911-4694
11432035        +   Tyler Ermis, 540 E Glenbrook Dr, Pulaski, WI 54162-9443
11432036        +   Tyler Fayta, 1718 Kalahari Drive, Green Bay, WI 54313-5492
11432038        +   Tyler Geske, 824 manitowoc st, Menasha, WI 54952-2457
11432039        +   Tyler Glass, 726 thrush street, Green Bay, WI 54303-4328
11432040        +   Tyler Hampton, 854 School Place, Green Bay, WI 54303-1657
11432041        +   Tyler Hardwick, 4960 Karen 17.25 St, Escanaba, MI 49829-9436
11432042            Tyler Hetzel, w616 st. rd. 23, Green Lake, WI 54941
11432044       #+   Tyler Hoffman, 3822 Bluebird Drive, Stevens Point, WI 54482-9760
11432045        +   Tyler Hoodie, 1739 Crown drive, Oshkosh, WI 54904-6877
11432046        +   Tyler Howard, 324 W. Winneconne Ave, Neenah, WI 54956-3264
11432047        +   Tyler Huss, 944 E Elm dr, apt 8, Little Chute, WI 54140-1238
11432049            Tyler Kelley, 2987 Brooks Rd., Neenah, WI 54956
11432051       #+   Tyler Koerth, 228 Baker Blvd, Atp 3, Beaver Dam, WI 53916-3513
11432052        +   Tyler Kohler, 1830 County rd ii, Apt #29, Neenah, WI 54956-1869
11432053        +   Tyler Kolb, N2774 French rd, Appleton, WI 54913-8919
11432054        +   Tyler Kroes, 3085 County Line Road, De Pere, WI 54115-9449
11432055        +   Tyler Lewis, 291 IL Route 2 Lot 747, Dixon, IL 61021-8022
11432056        +   Tyler Mccarthy, 728 Mulberry St W, Stillwater, MN 55082-4735
11432057        +   Tyler Neumann, N67W24894 Stonegate Ct, 204, Sussex, WI 53089-2593
11432058        +   Tyler Oelhafen, W164N11536 CASTLE CT, Germantown, WI 53022-3317
11432059        +   Tyler Ollendorf, 1915 Markham Street, Manitowoc, WI 54220-2557
11432060        +   Tyler Parizek, 462 Scandinavian Ct, Denmark, WI 54208-8909
11432061       #+   Tyler Patzner, 204 5th Ave Se, Dover, MN 55929-1414
11432062        +   Tyler Peszko, 5980 Carolines Way, Hartford, WI 53027-8888
11432064        +   Tyler Peterson, 7404 246th Ave, Salem, WI 53168-9736
11432063        +   Tyler Peterson, 213 Blemhuber Avenue, Marquette, MI 49855-4913
11432066            Tyler Plunger, N17360, Hermansville, MI 49847
11432067        +   Tyler Racine-paavo, 1530 Anthony street, 10, Hancock, MI 49930-1229
11432069        +   Tyler Regan, 11 harness way, Chesterfield, NJ 08515-4406
11432070        +   Tyler Rodwancy, 224 S. Vermont Ave., Royal Oak, MI 48067-2935
11432071        +   Tyler Rydberg, 555 North Bluemound Drive, 25, Appleton, WI 54914-5706



                     Case 20-27367-gmh                  Doc 8       Filed 11/14/20          Page 135 of 156
District/off: 0757-2                                       User: cs                                                 Page 136 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                          Total Noticed: 8912
11432072        +   Tyler Schmitz, 14355 Sandy Drive, Becker, MN 55308-9244
11432073        +   Tyler Stipe, 4770 South County T RD, Denmark, WI 54208-9479
11432074        +   Tyler Strenski, 882 Lilac Road, Little Suamico, WI 54141-8756
11432075        +   Tyler Szews, 1020 Ida St, Menasha, WI 54952-1929
11432076        +   Tyler Tesch, 406 Washington Avenue, Neenah, WI 54956-3341
11432078        +   Tyler Wells, 7768 Lake Bluff 19.4 Rd., Gladstone, MI 49837-2447
11432079        +   Tyler Welsch, 4022 N. 51st Street, Sheboygan, WI 53083-5605
11432080        +   Tyler Wright, W5988 Valley Ln, Appleton, WI 54915-7434
11432081        +   Tyler Zahurones, 1043 Countryside Drive, De Pere, WI 54115-1834
11432050        +   Tyler kellner, 36036 cr 18, Starbuck, MN 56381-2051
11432082        +   Tyreece Spates, N2202 Frazer corner road, Bonduel, WI 54107-8505
11432083        +   Ulee Vang, 137 king st, Neenah, WI 54956-3235
11432084       #+   Ulna Etsitty, W7118 County Road A, Medford, WI 54451-9719
11432086       #+   V Alan Shatzer, 8902 Kuhn Rd, Greencastle, PA 17225-9773
11432107        +   VERNA M KOLLER, N6431 CTY H, Luxemburg, WI 54217-8387
11432124        +   VICKIE MAASZ, 13927 SILVER HILL RD, Mountain, WI 54149-9550
11432125        +   VICKIE WASKOWIAK, 2532 US HWY 2, Florence, WI 54121-9163
11432087        +   Val Ballweg, E6531 Giles Rd, Reedsburg, WI 53959-9302
11432088        +   Valeri Hauser, 2967 Adobe dr, Fort Collins, CO 80525-2405
11432089        +   Valerie Needham, 3309 15th Ave, South Milwaukee, WI 53172-3514
11432090        +   Valerie Palodichuk, 1068 Greenway Ct, West Bend, WI 53090-9056
11432092        +   Valerie Renee League, 206 Antioch Church Rd, Carrollton, GA 30117-9540
11432093        +   Valerie Santana, PO BOX 142, Kimberly, WI 54136-0142
11432094        +   Valerie Schmude, 246 N Bridge St, Manawa, WI 54949-9512
11432095        +   Valerie Schoolman, 1227 Enterprise Way, Eagle River, WI 54521-5503
11432096        +   Valerie Verhunce, N9340 State Road 175, Theresa, WI 53091-9715
11432097        +   Valerie Viau, 8547 Co 509 Y RD, Rapid River, MI 49878-9460
11432098       #+   Vallie Kaprelian, 2958 Sorenson drive, Green Bay, WI 54313-1374
11432099        +   Valonee Marohn, 22 E Custer Ave, Oshkosh, WI 54901-3005
11432100       #+   Vanessa Forqurean, 661 Williams st, Wisconsin Rapids, WI 54494-1872
11432101        +   Vanessa Grimm, 224 South Bruns Ave, Plymouth, WI 53073-2517
11432102        +   Vanessa Klintworth, 1510 Witzel Ave, Apt 3, Oshkosh, WI 54902-5578
11432103        +   Vanessa Lee, 803 borden rd, 207, Boscobel, WI 53805-8906
11432104        +   Vanessa Pena, 2 Birchbrook, San Antonio, TX 78254-5577
11432105        +   Vanessa Rubenbauer, 258 South Main st, Lake Mills, WI 53551-1503
11432106        +   Vanessa Vanhandel, N2206 Holland Rd, Appleton, WI 54913-9210
11432108        +   Veronica Hupd, 211 E Cook St, New London, WI 54961-1454
11432109        +   Veronica Laak, W1764 Froelich Rd, Sullivan, WI 53178-9639
11432110        +   Veronica Yanke, 1114 Phoenix st, 6, Delavan, WI 53115-2365
11432111        +   Veronico Escobar, 33625 N Forest Dr, Grayslake, IL 60030-2855
11432112        +   Veronique Madel, 1112 Mistletoe Ln, Winneconne, WI 54986-9625
11432113        +   Vicki Georges, 9985 North Long Lake Road, Traverse City, MI 49685-9601
11432114        +   Vicki Gilbert, 1509 20th st, Two Rivers, WI 54241-2632
11432115        +   Vicki Helein, W5089 Fox Lane, Sherwood, WI 54169-9711
11432116        +   Vicki Jordan Vandermolen, 5375 State Rd 44, Oshkosh, WI 54904-6849
11432117        +   Vicki Krenz, W7263 Redwood Rd., Burnett, WI 53922-9748
11432119        +   Vicki Schamber Brown, 310 John St, Iola, WI 54945-9098
11432120        +   Vicki Smith, 801 N. PLATTEN, Green Bay, WI 54303-4315
11432121        +   Vicki Wendt, N9188 S Berryfield Lane, Appleton, WI 54915-7063
11432122        +   Vicki Winterrowd, 3205 12th st NE, Great Falls, MT 59404-1261
11432123        +   Vickie Kempinger, 4953 Broderick rd, Omro, WI 54963-9326
11432126        +   Vicky Fuller, 17317 meadow pkwy, Townsend, WI 54175-9778
11432127        +   Vicky Van Beek Verhasselt, N3906 Section Line Rd, Kaukauna, WI 54130-7865
11432128        +   Vicky Wenzel, 2160 Parkside drive, Oshkosh, WI 54901-1792
11432129        +   Victor Champeau, 2449 s Wentworth Ave, Milwaukee, WI 53207-1976
11432130        +   Victor Richard, 756 Owena St., Marinette, WI 54143-1910
11432131        +   Victoria Cannon, 301 Stell Ave, Mansfield, TX 76063-3178
11432132        +   Victoria Elertson, N7223 Pulcifer Rd, Cecil, WI 54111-9387
11432133        +   Victoria Hopkins, 663 Washington Street, Winona, MN 55987-3310
11432135        +   Victoria Scheuermann, 1503 Balsam St, 3, Rhinelander, WI 54501-4901
11432136       #+   Victoria Wautier, 725 Green Bay Dr, Apt 203, Mayville, WI 53050-1711
11432137        +   Viktoriya Yatsenko, 4655 sagewood cir #3, Pleasant Prairie, WI 53158-6514
11432138        +   Vince Antolin, 1612 sauk Rd, 2308, Dixon, IL 61021-8723



                     Case 20-27367-gmh                  Doc 8       Filed 11/14/20              Page 136 of 156
District/off: 0757-2                                     User: cs                                             Page 137 of 154
Date Rcvd: Nov 12, 2020                                  Form ID: 309C                                      Total Noticed: 8912
11432139        +   Vince Dyer, 1013 Lucerne dr, 3A, Menasha, WI 54952-1549
11432140        +   Vincent Aschaker, N1446 Star Dust Drive, Greenville, WI 54942-9030
11432141        +   Vincent Norling, 7588 splinter creek lane, Oconto Falls, WI 54154-9704
11432142        +   Vincent Peterson, 401 w hillcrest ct, Saukville, WI 53080-2538
11432143        +   Vincent Santos, 9053 river rd, Berlin, WI 54923-9203
11432144        +   Vincent Schmid, 125 Smith street, Berlin, WI 54923-1315
11432145        +   Vito Catalfio, 1568 PARKSIDE DR, Bolingbrook, IL 60490-3244
11432146        +   Vittoria Smith, PO Box 433, Belleville, WI 53508-0433
11432150        +   WAPL / Woodward Communications, Inc., PO Box 1519, Appleton, WI 54912-1519
11432159        +   WAYNE LUNDT, 269 E WAUSHARA ST, Berlin, WI 54923-9506
11432160        +   WAYNE TREMBLY, 2296 N HAVEN LN, Oshkosh, WI 54904-9337
11432161        +   WBCV/NRG Media, LLC, 2301 Plover Road, Plover, WI 54467-3910
11432178        +   WESLEY KOPLITZ, 4768 S US 45, Oshkosh, WI 54902-7466
11432181        +   WGLX/NRG Media, LLC, 2301 Plover Road, Plover, WI 54467-3910
11432182            WHBZ/Midwest Communications, Inc., 1420 Bellevue Street, Green Bay, WI 54311-5649
11432185        +   WHQG/Lakefront Communications, LLC, 5407 W McKinley Avenue, Milwaukee, WI 53208-2540
11432204        +   WILLIAM HOLFELTZ, 1140 LAKE BREEZE CT, Menasha, WI 54952-1788
11432207        +   WILLIAM KOSS, 309 7TH ST LOT #10, Oconto, WI 54153-1207
11432229        +   WJJO/Mid-West Management, Inc., 730 Rayovac Drive, Madison, WI 53711-2472
11432230            WMBZ/Magnum Communications, Inc., PO Box 400, Portage, WI 53901-0400
11432231            WNCY-FM/Midwest Communications, Inc., 1420 Bellevue Street, Green Bay, WI 54311-5649
11432232        +   WOZZ-FM/Division of WRIG, Inc., 557 Scott Street, Wausau, WI 54403-4829
11432233        +   WRLO/NRG Media, LLC, PO Box 557, Rhinelander, WI 54501-0557
11432234        +   WSSP-AM Entercom Milwaukee, 11800 W Grange Avenue, Hales Corners, WI 53130-1035
11432241        +   WYTE/NRG Media, LLC, 2301 Plover Road, Plover, WI 54467-3910
11432242        +   WZOR/Woodward Communications, Inc., PO Box 1519, Appleton, WI 54912-1519
11432147        +   Wade Smith, 1764 Burgoyne ct, Apt 51, De Pere, WI 54115-7436
11432148        +   Wade Sunde, 715 W. 2nd St., Apt 1C, Duluth, MN 55806-2463
11432151        +   Ward Balcerzak, 1713 Cottontail Drive, Oshkosh, WI 54904-6882
11432152        +   Ward Schenck, 451 West School Street, Columbus, WI 53925-1363
11432153        +   Warren Armitage, 2518 N Kirkland Ct, Appleton, WI 54911-2268
11432154        +   Warren Townsend, W6245 Fairway Ln., Mauston, WI 53948-9358
11432155        +   Waubegwenaise Rice, 7517 N Skunawong LN, Hayward, WI 54843-4148
11432156        +   Wayne Borski, 2700 Dixon Street, Stevens Point, WI 54481-4112
11432158        +   Wayne Lambert, 2368 Lake Lincoln Drive, Wesson, MS 39191-9500
11432157        +   Wayne domke, 9555 398th ave., Genoa City, WI 53128-2278
11432162        +   Wendy Bales, W204 N16906 Jackson Dr, Jackson, WI 53037-9328
11432163        +   Wendy Clausz, W5878 Augusta Place, Menasha, WI 54952-9715
11432167        +   Wendy Irving, 4135 18th Road, Escanaba, MI 49829-9710
11432168        +   Wendy Knop, N109 W16812 Hawthorne Drive, Germantown, WI 53022-5592
11432169        +   Wendy Medd, 127 S Taylor, Green Bay, WI 54303-2615
11432170            Wendy Neufeld, 565 Bishop Street North, Cambridge ON N3H 2K7
11432171        +   Wendy Sontag, N2322 Holy Hill Drive, Greenville, WI 54942-9214
11432172        +   Wendy Veraghen, 2939 Moose Creek Trl, Green Bay, WI 54313-3251
11432173        +   Wendy Wicker, 2207 Laddie Trail, De Pere, WI 54115-8472
11432165        +   Wendy dey, 359 overland trail, Oshkosh, WI 54904-7665
11432175        +   Wes Nicolls, 1889 Kennedy, Florence, WI 54121-9455
11432176        +   Weslee Blosenski, 830 state road 136, suite 1, #127, Baraboo, WI 53913-9255
11432177        +   Wesley Ketchum, 305 Arlington St, Shawano, WI 54166-2219
11432179        +   Westin Schultz, 1032 Egg Harbor Road, Apartment #8, Sturgeon Bay, WI 54235-1214
11432180        +   Weston Ford, 5580 Hwy 69, Savannah, TN 38372-6838
11432183        +   Whitney Everard, 315 county rd Y, Luxemburg, WI 54217-9586
11432184        +   Whitney Young, 316 Monroe st, Little Chute, WI 54140-1723
11432186        +   Wians-Bixby Amber, 1109 Winford Avenue, Green Bay, WI 54303-4030
11432187        +   Will Denoyer, 1914 Corinth Dr., Sun Prairie, WI 53590-3513
11432188        +   Will McNicholas, 442 n. Park Ave, Fond Du Lac, WI 54935-2440
11432189        +   Will Theune, W1292 Town Line Rd, Oostburg, WI 53070-1906
11432190        +   William Amor, 5615 Foxcross Ct, Fort Wayne, IN 46835-2801
11432191        +   William Brietzke, 1612 coolidge st, Apt 8, New Holstein, WI 53061-1672
11432192        +   William Buehrens, 18980 told woods dr, 31, Brookfield, WI 53045-6089
11432193        +   William Cole, 179 nansen street, Cincinnati, OH 45216-1733
11432194        +   William Crouch, 1570 Rivers Bend APT 302, 302, Milwaukee, WI 53226-3065
11432195        +   William Cummings, 423 Jackson rd, Sewell, NJ 08080-4321



                     Case 20-27367-gmh               Doc 8       Filed 11/14/20           Page 137 of 156
District/off: 0757-2                                      User: cs                                               Page 138 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                        Total Noticed: 8912
11432196          William Farrow, 10 woodland crescent merry hill, wolverhampton UK WV38AS
11432197        + William Feldkamp, W1570 Pearl St, Seymour, WI 54165-7924
11432198       #+ William Flinchum, 1100 April Lane, Green Bay, WI 54304-4104
11432199        + William Gonzales, 1810 9th St., 7, Green Bay, WI 54304-2846
11432200          William Grede, 230 park ln, G, Campbellsport, WI 53010
11432201        + William Hahn, W7774 DAKOTA LN, Westfield, WI 53964-8080
11432202        + William Hase, e12344 percy road, Shingleton, MI 49884-9632
11432203        + William Heath, 1409 Lacount Rd., Green Bay, WI 54313-1351
11432205        + William Kaiser, 732 W Shore Dr, Delafield, WI 53018-1241
11432208        + William Lauer, 1195 Stead Drive, Menasha, WI 54952-2160
11432209        + William Lomis, 781 newark drive east, West Bend, WI 53090-9051
11432210        + William Mueller, 1343 12th ave, Green Bay, WI 54304-3578
11432211        + William Nick, 504 s. 8th st., Watertown, WI 53094-4733
11432212        + William Olp, 2885 Mill Rd., Greenleaf, WI 54126-9203
11432213        + William Paukstat, 428 south 8th street, 1, Escanaba, MI 49829-3763
11432214        + William Presutto, 4231 steppingstone lane, Liverpool, NY 13090-1825
11432215       #+ William Ramey, 10337 N 55th W Ave, Sperry, OK 74073-4039
11432216        + William Ringenoldus, W3843 Blackhawk ct., Redgranite, WI 54970-7051
11432217        + William Schepis, 2950 N MORRISON ST, Appleton, WI 54911-1344
11432218        + William Strong, 1400 W Williams Ave, Apt 125, Mitchell, SD 57301-3928
11432219        + William Thornton, 227 Clay St, Apt 2, Montello, WI 53949-9784
11432220        + William Utter, 310 S Green, Polo, IL 61064-1930
11432221        + William Winters, P.O.Box 2259, El Granada, CA 94018-2259
11432222        + Willie Vanooyen, 1450 Servais Street, Green Bay, WI 54304-3138
11432224        + Willy Mooren, N2580 CHAPEL HILL DRIVE, Hortonville, WI 54944-9175
11432225        + Wilson Adkins, 2720 Arbor Drive, Brookfield, WI 53005-3805
11432226          Winona Hutchinson, 201 reid st, Sault Ste. Marie ON P6B 4T8
11432227       #+ Winter Mitchell-beahm, 4060 Ridge Rd, Apt B, Westminster, MD 21157-6790
11432228        + Wisconsin DATCP, c/o Anthony Ashworth, 2811 Agriculture Dr., Madison, WI 53718-6777
11432235        + Wyatt Holzman, 95 Rubina Lane, Apt #7, Fond Du Lac, WI 54935-6718
11432236          Wyatt Peters, 6857 county road v, Cecil, WI 54111
11432237        + Wyatt Polencheck, 117 8th St E, Ashland, WI 54806-3228
11432238        + Wyatt Welch, N5649 North Smalley street, Shawano, WI 54166-1070
11432239        + Wyatt Zadkovich, 1742 E 1379th Rd., Streator, IL 61364-9624
11432240        + Wyrobek Steve, 1041 East Knapp Street, 619, Milwaukee, WI 53202-2872
11432243       #+ Xiomara Posselt, 608 N. Summit Street, Appleton, WI 54914-3713
11432244        + Yasmilet Esquivel, 703 Harding St, Janesville, WI 53545-1611
11432245        + Yasmine Burmeister, 325 Ninth Street, Menasha, WI 54952-2211
11432247        + Z Cecich, 13839 Waite Court, Crown Point, IN 46307-8388
11432249        + Zac Cook, 840 Belsly Way, Metamora, IL 61548-8315
11432250        + Zac Diny, 6540 Blake road, Greenleaf, WI 54126-9213
11432251        + Zac Pierron, N161W19132 Oakland Dr, Jackson, WI 53037-8914
11432252        + Zac Pulver, 1505 Lorelei Dr, 308, Zion, IL 60099-8800
11432253        + Zach Carey, W1591 happy hollow road, Campbellsport, WI 53010-1906
11432254        + Zach Davis, 1023 south 24th street, Manitowoc, WI 54220-4829
11432255        + Zach Dayton, N2975 Pyrse drive, Waupaca, WI 54981-9125
11432256        + Zach Diegel, 1056 Reed St, Neenah, WI 54956-4135
11432257        + Zach Eichsteadt, 312 E Columbian Ave, Neenah, WI 54956-3302
11432258        + Zach Freeman, 1600 Vogt Dr, 201, West Bend, WI 53095-8511
11432259        + Zach Harris, 4970 W Park Pl, Denver, CO 80219-1048
11432260        + Zach Hautala, 272 Lind Road, Crystal Falls, MI 49920-9692
11432261        + Zach Horn, 359 S Willow St, Kimberly, WI 54136-2055
11432262        + Zach Howell, 4803 North Anita Avenue, Milwaukee, WI 53217-5814
11432263        + Zach Olejniczak, 218 Cleveland St., Green Bay, WI 54303-1812
11432264        + Zach Roloff, 1220 Mound Street, Madison, WI 53715-1536
11432265        + Zach Schoenberger, 610 Mary St., Beaver Dam, WI 53916-1524
11432267        + Zach Smith, 931 Landis Street, Collins, WI 54207-6717
11432269        + Zach Torma, Po box 184, Parkers Prairie, MN 56361-0184
11432270        + Zach Weiss, 798 Green Bay Dr, Mayville, WI 53050-1752
11432271        + Zach Wickham, W6671 Greenridge Drive, Greenville, WI 54942-8674
11432272        + Zach Yaeger, 608 Brasted Pl, Waukesha, WI 53186-5503
11432273        + Zach zenisek, 2322 Northview Rd., Waukesha, WI 53188-7519
11432274          Zachariah Groskreutz, 2104 13th drive, Friendship, WI 53934



                    Case 20-27367-gmh                 Doc 8       Filed 11/14/20             Page 138 of 156
District/off: 0757-2                                       User: cs                                                  Page 139 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                           Total Noticed: 8912
11432276        +   Zachary Berg, 106 N Lake St, Weyauwega, WI 54983-8934
11432278        +   Zachary Brown, 4265 Jung rd, Saukville, WI 53080-1021
11432279       #+   Zachary Carlson, 2047 Derby Ln, Belvidere, IL 61008-9121
11432280        +   Zachary DeRidder, 4005 Towne Lakes Cir Unit 10315, Appleton, WI 54913-8748
11432281        +   Zachary Fritz, 509 Martin St, De Pere, WI 54115-1209
11432282        +   Zachary Goad, 825 S Walnut, Springfield, IL 62704-2630
11432284        +   Zachary Kintgen, 610 E linden avenue, Manitowoc, WI 54220-2228
11432285       #+   Zachary Le Mere, 15 Gloria Court, Appleton, WI 54915-4718
11432286        +   Zachary Lindahl, 521 S Cottonwood, apt 3, Roland, IA 50236-1012
11432287       #+   Zachary Rice, 305 Lake Street, Florence, WI 54121-8304
11432288        +   Zachary Robinson, 103 Gordon St, P O Box 405, Wonewoc, WI 53968-0405
11432289        +   Zachary Rosenow, PO Box 51, Tilleda, WI 54978-0051
11432290        +   Zachary Schneider, 3927 Highfield Road, Royal Oak, MI 48073-6476
11432291        +   Zachary Senske, N74W28963 Coldstream Ct, Hartland, WI 53029-8487
11432292        +   Zachary Sherbinow, 112 Meadow Lane, Marquette, MI 49855-9384
11432293        +   Zachery Hagen, 1420 Wylie St, Wisconsin Rapids, WI 54494-3566
11432295        +   Zachy Hein, 1493 Harvey St, Green Bay, WI 54302-1954
11432296        +   Zack Jansen, N214 Lavender Lane, Appleton, WI 54915-8770
11432297        +   Zack Lamers, 335 West Florida Avenue, Appleton, WI 54911-1157
11432298        +   Zack Mulford, 2929 curry parkway, 6, Madison, WI 53713-2811
11432299        +   Zack Treml, 345 s main st, Kimberly, WI 54136-1942
11432300        +   Zackary Niesen, 213 21 1/4 St, Chetek, WI 54728-8822
11432301        +   Zak Kocken, 1001 Cedar St., De Pere, WI 54115-1407
11432302        +   Zak Solkowski, 1366 n 64th st, Milwaukee, WI 53213-2930
11432303        +   Zak Van Laanen, 1357 Langlade Ave, Green Bay, WI 54304-3178
11432304        +   Zarra Barlow, 912 N D ST, Herington, KS 67449-1648
11432305        +   Zayn Kowalski, W2441 Snyder Rd, Wausaukee, WI 54177-8605
11432306       #+   Zoe Gostomski, 1755 W Capitol Dr, Apt 113, Appleton, WI 54914-6977
11432309        +   Zoe Stratman, 203590 Callaway Dr., Marshfield, WI 54449-4279
11432310        +   Zoe Trayner, 4401 N. Haymeadow Ave., Appleton, WI 54913-6369
11432311        +   Zoey Cassie, 1604 n whitney dr, Appleton, WI 54914-1968
11432312            Zoey Spaulding, 1639 Presque Isle Ave, Apt A, Marquette, MI 49855
11432313        +   Zoie Forrest, 15006 Coleman ave., Grand Haven, MI 49417-9405
11422783        +   aaron stege, 200 Fountains Lane, Apt 11304, Conroe, TX 77304-5068
11422831        +   abigail rogers, 1029 hartford lane, Elk Grove Village, IL 60007-4527
11422914        +   alan arcand, 1330 n. stephenson ave, Iron Mountain, MI 49801-1636
11423032        +   alicia grados, 320 e rhine st, Elkhart Lake, WI 53020-1992
11423059        +   alissa seidl, 3101 Greenbay Rd, Kaukauna, WI 54130-1274
11423184        +   amanda James, 12008 rising oaks drive east, Jacksonville, FL 32223-0844
11423159        +   amanda brajdic, 2058 harold street, Green Bay, WI 54302-3038
11423222        +   amanda vandrisse, 4239 depeau rd, New Franken, WI 54229-9457
11423254        +   amber verkuilen, 1509 kenneth ave, Kaukauna, WI 54130-3121
11423393        +   andrew voigt, n6837 thompson rd, Beaver Dam, WI 53916-9411
11423439        +   angela owens, 125 w 6th st, Kaukauna, WI 54130-2301
11423470        +   anissa rosenthal, 5721 white pine drive, Wisconsin Rapids, WI 54494-8961
11423476        +   ann dowd, 214 main st, Baraga, MI 49908-9619
11423606        +   ashley Haseleu, N4643 Towne Rd, Waupun, WI 53963-8863
11423660        +   ashten pfefferle, 2751 sampson st, Wisconsin Rapids, WI 54494-6225
11423698       #+   austin niesen, 2125 clarewood lane, Mundelein, IL 60060-1059
11424032        +   bRANDON RAMIREZ, 413 WEST CENTER ST, Mount Morris, IL 61054-1313
11423739        +   bailey roman, 1924 April Lane, Stevens Point, WI 54481-6007
11423746        +   barb frosch, 3455 Sheppard Drive, Oshkosh, WI 54904-6917
11423777        +   becca herald, 5240 north Sheridan road, 711, Chicago, IL 60640-2596
11423795        +   becky steiner, 447 cook street, De Pere, WI 54115-2442
11423815        +   ben harder, 1203 9th st, Monroe, WI 53566-1419
11423837        +   benjamin steel, 1597 tiffany ct., De Pere, WI 54115-9042
11423857        +   beth Soltesz, 1709 16th ave, Menominee, MI 49858-2533
11423978        +   branden flynn, W1797 County Rd Hr, Brillion, WI 54110-9717
11424022        +   brandon madden, 1500 steele street, Algoma, WI 54201-1862
11424107        +   brenna willard, 600 N Clark St., Appleton, WI 54911-4566
11424141        +   brian botterman, 407 n lark st, Oshkosh, WI 54902-4237
11424170        +   brian meyer, 1102 N SAWYER ST, Oshkosh, WI 54902-3310
11424201        +   briana schmandt, 411 union st, Manawa, WI 54949-9243



                     Case 20-27367-gmh                  Doc 8       Filed 11/14/20               Page 139 of 156
District/off: 0757-2                                         User: cs                                              Page 140 of 154
Date Rcvd: Nov 12, 2020                                      Form ID: 309C                                       Total Noticed: 8912
11424302        +   bruce baker, 1201 N 29th St, Sheboygan, WI 53081-3144
11424375       #+   caleb chaloupka, 220 union st, P.O. 156, Stockbridge, WI 53088-0156
11424457        +   carly meinert, n8611 pine road, Saint Cloud, WI 53079-1333
11424482        +   carrie Gerlach, 966 Dousman st, Green Bay, WI 54303-2956
11424486        +   carrie kellner, 1232 crooks st., Green Bay, WI 54301-3819
11424529        +   cassandra Theisen, N2816 Triple S Rd, Campbellsport, WI 53010-1925
11424559        +   cathy hendrikse, 1416 logan ave, Sheboygan, WI 53083-4703
11424608        +   chardra draeger, n7014 cty rd PP, Ripon, WI 54971-9493
11424613        +   charles Flesch, 217 west layman drive, Mellen, WI 54546-9009
11424621        +   charley hopp, 3672 terri lane, Appleton, WI 54914-6933
11424703       #+   chris everst, 732 northern ave., Green Bay, WI 54303-3902
11424705        +   chris george, 1707 River Lakes Rd N, Oconomowoc, WI 53066-4865
11424721        +   chris marek, 90 myrna jane dr, Oshkosh, WI 54902-7326
11424785        +   christine gimler, 641 coventry lane, Hartland, WI 53029-2607
11424853        +   cindy oneill, 600 oak st lot #239, Waupaca, WI 54981-1345
11424884        +   clayton jeffers, 9938 S Walker Road, Beloit, WI 53511-9715
11424913        +   cody slama, W5244 Cty Rd C, Montello, WI 53949-8098
11425051        +   craig sorenson, 344 Maple Street, Kingsford, MI 49802-5249
11425066        +   crystal lafave, 110 w brown st, Iron Mountain, MI 49801-2802
11425086        +   curtis gresbach, 304 b N. chicago ave, South Milwaukee, WI 53172-1243
11425137            dan carey, 8093 Maass Rd, Seymour, WI 54165
11425147        +   dan krug, 245 gillett st, Fond Du Lac, WI 54935-4322
11425312        +   david halverson, n6724 woodfield ln, Lake Mills, WI 53551-9734
11425327        +   david martinson, 1772 western ave, 17, Green Bay, WI 54303-2534
11425390        +   dayna hartwig, 539 Washington st, Mishicot, WI 54228-9767
11425399            dean meyer, 5526 Wittock Lane, Oconto, WI 54153
11425435        +   debra mayer, 141 black forest drive, Plover, WI 54467-3139
11425546        +   dillion crier, 154 Nancy lane, Pulaski, WI 54162-9464
11425595        +   doug steiner, 1000 w washington st, West Bend, WI 53095-2432
11425604       #+   douglas swedal, N8456 county road cp, Beaver Dam, WI 53916-9125
11425625        +   duke omarro, 5010 s pine rd, Rhinelander, WI 54501-8801
11425722        +   elizabeth Ruck, 2318 W 20th Ave, Oshkosh, WI 54904-8246
11425721        +   elizabeth robb, 655 pebblestone circle, Oneida, WI 54155-9382
11425723        +   elizabeth schneider, 3022 cty EE, Abrams, WI 54101-9597
11425844        +   eric baumann, N7798 County Road Y, Sheboygan, WI 53083-5519
11425882        +   eric southard, 14 pleasantveiw ct, Appleton, WI 54914-1530
11425886            eric tessier, 1435 B Main street, Marinette, WI 54143
11425892        +   eric wingers, 2323 Southwood Dr. apt 9, Appleton, WI 54915-1450
11425949        +   esther horan, 310 jefferson ave, Omro, WI 54963-1306
11426095        +   gloria behrendt, w2279 county road uu, Appleton, WI 54913-6935
11426154        +   greg trammell, 415 market st., e, La Crosse, WI 54601-4599
11426160       #+   gregg shafer, 29294 Quinn rd, North Liberty, IN 46554-9211
11426164        +   gregory nichols, 8733 fremont, Westland, MI 48185-1805
11426170        +   gretchen schwanz, 503 main st, Oconto, WI 54153-1722
11426380        +   ian white, 978 Kellogg st, Green Bay, WI 54303-2966
11426411        +   jacelyn ripp, 4519 diamond dr, Deforest, WI 53532-2538
11426422        +   jack lincoln, 2710 bartels dr, Racine, WI 53406-1669
11426544        +   jaedyn mcinnis, 3400 N Maryland Avenue, Milwaukee, WI 53211-2903
11426597        +   james Crouse, 3705 13th Street, Menominee, MI 49858-1521
11426624        +   james severson, 1723 Minnehaha ave w, Saint Paul, MN 55104-1154
11426726        +   jason bailey, 404 21st St, Jackson, MI 49203-1379
11426755        +   jason lemens, 1614 langlade ave, Green Bay, WI 54304-2917
11426775       #+   jason ryf, 2295 Westwind road, Oshkosh, WI 54904-1039
11426797        +   jay leiterman, 506 N Clay St, De Pere, WI 54115-3622
11426824        +   jeanne andrews, 2417 Heather Ct, Green Bay, WI 54311-5231
11426835        +   jed paulsen, 2319 south idlewild court, Green Bay, WI 54303-6519
11426849        +   jeff montsma, w6939 county road ooo, Fond Du Lac, WI 54937-9735
11427042        +   jeremy Banick, 222 w 9th street, Kaukauna, WI 54130-2716
11427123        +   jessica Blodgett, N2346 Townline Road, Coleman, WI 54112-9594
11427118        +   jessica anderson, 325 N Clark Street, Mayville, WI 53050-1050
11427261        +   jodi Kautzer, 16300 Keller Rd, Kiel, WI 53042-3271
11427313        +   joellen hansen, PO Box 253, 495 A Hill Street, Green Lake, WI 54941-0253
11427363        +   john leonoff, 524 delta ave,, 22, Gladstone, MI 49837-1837



                     Case 20-27367-gmh                   Doc 8        Filed 11/14/20           Page 140 of 156
District/off: 0757-2                                        User: cs                                                  Page 141 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                           Total Noticed: 8912
11427392        +   john woehrer, 1214 carpenter st., Menasha, WI 54952-9446
11427403        +   jon bruder, 1612 pleasant ave, New Holstein, WI 53061-1328
11427429        +   jonathan hoffman, 250 e park st, Montello, WI 53949-9496
11427447        +   jordan Bloechl, 404 Morris St, Fond Du Lac, WI 54935-4943
11427535        +   josh Fink, 1018 jackson st, Oshkosh, WI 54901-3712
11427557        +   josh Schneider, 209 Hubbard st, Oakfield, WI 53065-9426
11427563        +   josh Thompson, 6830 Knox Ave s, Minneapolis, MN 55423-2148
11427541        +   josh heinsius, 315 Rose Ave, Olin, IA 52320-9518
11427566        +   josh wendt, 351 sacramento st., Berlin, WI 54923-1210
11427592        +   joshua solis, 5231 county road 420 21st rosd, Gladstone, MI 49837-8911
11427626        +   julian boardman, 626 south mason st, Appleton, WI 54914-5475
11427631        +   julie benesh, 3148 Bellfield Drive, Oshkosh, WI 54904-9113
11427634        +   julie cassiani, N3909 COUNTY RD EE, Appleton, WI 54913-9537
11427661        +   julie srenaski, 3081 Alfa Romeo Road, Green Bay, WI 54313-9214
11427792        +   karen girard, 6520 glacier dr, West Bend, WI 53090-9361
11427819        +   karie fletcher, 713 10th st, Waupaca, WI 54981-1934
11427865        +   kate lamont, 2860 northwynde passage, Sun Prairie, WI 53590-9117
11427920        +   kathy markofski, 4115 meadow view lane, Oshkosh, WI 54904-8869
11427960        +   katie ringbauer, 404 S MILL ST, PO BOX 212, Hortonville, WI 54944-0212
11428006        +   kayla hurning, 7623 splinter Creek ln, OCONTO FALLS, WI 54154-9704
11428007        +   kayla jensen, 740 Reed st, Neenah, WI 54956-3431
11428078        +   kelly berres, N514 County Rd V, Campbellsport, WI 53010-3119
11428158       #+   kenneth custer, n3563 florence ave, Montello, WI 53949-8534
11428200        +   kevin Ebertz, 1286 Martin Ave, Fond Du Lac, WI 54935-8340
11428192        +   kevin arne, N5234 County Road Y, Oakfield, WI 53065-9583
11428221        +   kevin musolf, 718 strawberry lane, Kimberly, WI 54136-2128
11428232        +   kevin schmitz, 161 14th St, Fond Du Lac, WI 54935-5976
11428233        +   kevin schneider, 8288 strawberry lane, Suring, WI 54174-9530
11428316        +   kody campshure, 241 n louis ave, Coleman, WI 54112-9503
11428467       #+   kyle paquin, PO Box 396, Meeteetse, WY 82433-0396
11428645        +   lee stroble, n1880 julius dr, Greenville, WI 54942-9708
11428731        +   lindsay malchow, 431 E Mission rd, Green Bay, WI 54301-1805
11428766       #+   lisa buechner, 800 Leeward Ln, Oregon, WI 53575-3455
11428825        +   logan ferk, 3821 north valley drive, Wisconsin Rapids, WI 54494-8036
11428881        +   lorne Wallenfang, 5475 Norway woods lane, Abrams, WI 54101-9745
11428905        +   luke freeman, P.O. Box 34, Fairwater, WI 53931-0034
11428932        +   lynda pigeon, 2236 ives ln, Suamico, WI 54173-7713
11429056        +   makesha walton, 2857 circle shore drive, Green Bay, WI 54302-4701
11429075        +   marc sawyer, 105 n 3rd st, Fort Atkinson, WI 53538-1838
11429077        +   marci balson, w7967 church rd, Fond Du Lac, WI 54937-8878
11429119        +   marie blawat, 1121 Iris Lane, Grafton, WI 53024-9668
11429153        +   mark deruyter, W3241 Garton Rd, Sheboygan Falls, WI 53085-1905
11429170        +   mark lillge, 600 JOHNSON AVE, Little Chute, WI 54140-1551
11429341        +   mckayla trever, 14024 Emily RD, mountain, WI 54149-9706
11429450       #+   melissa Nurkala, 6560 Ohio Rd., Allenton, WI 53002-9777
11429516        +   michael grimmer, 1216 S Lee St, Appleton, WI 54915-3722
11429573        +   michael wooley, 2409 Memorial Drive, Green Bay, WI 54303-6229
11429575        +   michaela mitchell, 9455 Town line Rd, Kewaskum, WI 53040-9410
11429626        +   michelle law, 143 n Moreland Blvd apt 108, 108, waukesha, wi 53188-4305
11429677        +   mike bray, 1021 MAYER ST, Menasha, WI 54952-1816
11429685        +   mike gundrum, 5111 Pinecrest Ct, West Bend, WI 53095-9303
11429690        +   mike lehman, e2548 cty hwy BB, Denmark, WI 54208-7928
11429774        +   molly krupp, 5601 river road, Waunakee, WI 53597-9511
11429848        +   natalie perez, n2406 18th ave, Wautoma, WI 54982-9643
11429967        +   nick herzfeldt, 6502 center road, Manitowoc, WI 54220-9166
11430003        +   nicole booth, 550 lochwood drive, Crystal Lake, IL 60012-3369
11430009        +   nicole dixon, 522 westplain drive, Green Bay, WI 54303-3351
11430013        +   nicole george, 422 Wisconsin ave, Fond Du Lac, WI 54937-1530
11430139        +   oxsanna stoken, 319 Kawbawgam, Marquette, MI 49855-9574
11430163        +   pamela demoske pfeiffer, w8048 randallwood lane, Fond Du Lac, WI 54937-9451
11430187        +   patricia Krause, W7023 Voyger Rd, Fond Du Lac, WI 54937-9792
11430243        +   paul stenroos, 1716 taft ave, B2, Oshkosh, WI 54902-3248
11430280        +   peter hehli, 5760 w. grande market dr., Appleton, WI 54913-8406



                     Case 20-27367-gmh                  Doc 8        Filed 11/14/20               Page 141 of 156
District/off: 0757-2                                                  User: cs                                                                Page 142 of 154
Date Rcvd: Nov 12, 2020                                               Form ID: 309C                                                         Total Noticed: 8912
11430293               +   peter thomas, 2070 charles st., De Pere, WI 54115-3763
11430345               +   rachel dann, 1324 swamp rd, Green Bay, WI 54313-1465
11430346               +   rachel derouin, 1700 21st Ave s, Escanaba, MI 49829-1900
11430389               +   randall lavarda, 11338 Nasgovitz Rd, Pound, WI 54161-8751
11430404               +   randy sanford, 1938 Neuens rd, Niagara, WI 54151-9166
11430498               +   richard newcomb, 3261 andover dr, Rockford, IL 61114-5413
11430508               +   richelle Vincent, 722 south melcorn circle, De Pere, WI 54115-7122
11430539               +   rob harlan, 1661 iowa st, Oshkosh, WI 54902-6807
11430574               +   robert reed, 620 Catherine St, Metropolis, IL 62960-2126
11430581               +   robert stocks, 340 S. Anne St, Kimberly, WI 54136-1323
11430596               +   robin hearley, 2410 ruffed court, Green Bay, WI 54311-5232
11430626               +   roger zygarlicke, 9649 US hwy 10, Marshfield, WI 54449-9699
11430658               +   rosemary pike, w594 maug rd, Ripon, WI 54971-9402
11430700               +   ryan dabel, 1530 E Harriet St, Appleton, WI 54915-2734
11430770               +   sabrina Lubin, 186 twin lakes dr, Fond Du Lac, WI 54937-1488
11430857               +   sandi neumaier, 603 Waterloo St, Columbus, WI 53925-1774
11430862               +   sandra dunning, 1807 Bloedel Ave, Schofield, WI 54476-2233
11430870               +   sandy malke, 1002 17th Ave, Menominee, MI 49858-2833
11430899               +   sara waters, 709 East Scott St, Omro, WI 54963-1767
11430920               +   sarah kolb, 316 oak manor drive, Oshkosh, WI 54904-9286
11430923               +   sarah lantz, W3597 state highway 156, Pulaski, WI 54162-8373
11430960              #+   savanna jacobs, 694 marquette dr, 15, Kewaunee, WI 54216-9003
11430987               +   scott booth, W12541 Beechnut Dr., Hancock, WI 54943-7574
11431009               +   scott mayo, 13671 lindblom rd, Baraga, MI 49908-9153
11431026               +   scott smet, 2592 School Rd, Greenleaf, WI 54126-9233
11431028               +   scott stamper, 4586 elm st, Laona, WI 54541-9313
11431051               +   sean komorous, 1513 kent ct, Sauk City, WI 53583-1308
11431167               +   shelby howe, 230 W Miller Road, Rio, WI 53960-9408
11431241               +   sonya anderson, 4998 SPAFFORD RD, Rhinelander, WI 54501-9529
11431249              #+   sophia witting, 9650 East Maiden Court, Vero Beach, FL 32963-4595
11431256                   spencer march, 24 and a half east main, Evansville, WI 53536
11431276               +   stacie taylor, 13855 N Davis Rd, Mequon, WI 53097-1204
11431375                   steve sobotta, 1720 N 116th, Brookfield, WI 53005
11431384               +   steven jicha, 111 N. Maple St., Apt.# 4, Black Creek, WI 54106-9200
11431423               +   summer Brantner, 110 S Fulton St, Princeton, WI 54968-9056
11431453                   suzanne traber, 39004 89th st, Powers Lake, WI 53159
11431487               +   tamara hellenbrand, w9279 kent rd, Poynette, WI 53955-9260
11431494               +   tami fritz, 1280 pheasant creek dr, Oshkosh, WI 54904-6550
11431516               +   tammy ison, n4401 county rd i, Sheboygan Falls, WI 53085-2729
11431527               +   tammy seibel, n4492 vista drive, Campbellsport, WI 53010-1430
11431624               +   taylor schnitzler, S71W17353 Pleasant View Dr, muskego, WI 53150-8858
11431706               +   thomas simonsen, n168w20702 main st, Jackson, WI 53037-9381
11431713               +   thomas williams, 1335 e south river st, Appleton, WI 54915-2219
11431774               +   timothy lemke, 1413 center st, Hartford, WI 53027-2704
11431783               +   timothy wusthoff, PO Box 354, Elkhart Lake, WI 53020-0354
11431791              #+   tina lupton, 4361 Soda Creek Road, Apt 9, Oshkosh, WI 54901-1143
11431800               +   toby kissinger, 1940 TUMBLEWEED, West Bend, WI 53095-8561
11431860               +   tony VILLANOVA, 3610 w 115th place, Chicago, IL 60655-6201
11431976               +   tricia compton, 6494 main street, Abrams, WI 54101-9717
11432149               +   wandalee lutzen, 6180 S 118TH STREET, HALES CORNERS, WI 53130-2416
11432174               +   wendy zuehl, 2969 ruschfield Dr., Oshkosh, WI 54904-7429
11432266               +   zach shuer, 12448 West Cleveland Ave, New Berlin, WI 53151-4002
11432275               +   zachary abitz, 2535 West Ripple Ave, Oshkosh, WI 54904-9192
11432277               +   zachary bloechl, 614 w main st, Apt 6, Winneconne, WI 54986-9805
11432283               +   zachary hirn, n8877 county road Y, Seymour, WI 54165-9150

TOTAL: 8904

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: pswanson@steinhilberswanson.com
                                                                                        Nov 13 2020 03:57:00      Paul G. Swanson, Steinhilber Swanson LLP, 107




                            Case 20-27367-gmh                     Doc 8         Filed 11/14/20                Page 142 of 156
District/off: 0757-2                                              User: cs                                                             Page 143 of 154
Date Rcvd: Nov 12, 2020                                           Form ID: 309C                                                      Total Noticed: 8912
                                                                                                            Church Avenue, P.O. Box 617, Oshkosh, WI
                                                                                                            54903-0617
smg                      EDI: WISCDEPREV.COM
                                                                                   Nov 13 2020 05:38:00     Wisconsin Department Of Revenue, Special
                                                                                                            Procedures Unit, P.O. Box 8901, Madison, WI
                                                                                                            53708-8901
ust                   + Email/Text: ustpregion11.mi.ecf@usdoj.gov
                                                                                   Nov 13 2020 03:58:00     Office of the U. S. Trustee, 517 East Wisconsin
                                                                                                            Ave., Room 430, Milwaukee, WI 53202-4510
11423663              + EDI: ATTWIREBK.COM
                                                                                   Nov 13 2020 05:38:00     AT&T, PO Box 5019, Carol Stream, IL
                                                                                                            60197-5019
11423662                 EDI: ATTWIREBK.COM
                                                                                   Nov 13 2020 05:38:00     AT&T, P.O. Box 9001309, Louisville, KY
                                                                                                            40290-1309
11424957                 Email/Text: collections.dept@communityfirstcu.org
                                                                                   Nov 13 2020 03:59:00     Community First Credit Union, P.O. Box 1487,
                                                                                                            Appleton, WI 54912-1487
11430680              + Email/Text: payroll@menshairhouse.com
                                                                                   Nov 13 2020 04:19:00     Russ Hanseter, 1036 S Crocus Ln, Appleton, WI
                                                                                                            54914-8605
11432085              + EDI: USCELLULAR.COM
                                                                                   Nov 13 2020 05:38:00     US Cellular, 8410 W. Bryn Mawr, Chicago, IL
                                                                                                            60631-3418

TOTAL: 8


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
11422765                      Aaron James, No Address - purchased tickets via PayPa
11422779                      Aaron Sippel, No Address - purchased tickets via PayPa
11422782                      Aaron Spoehr, No Address - purchased tickets via PayPa
11422807                      Abby Habetler, No Address - purchased tickets via PayPa
11422822                      Abigail Christensen, No Address - purchased tickets via PayPa
11422901                      Ahrens Ahrens, No Address - purchased tickets via PayPa
11422906                      Aiyana Beaudry, No Address - purchased tickets via PayPa
11422910                      Al Klinkhammer, No Address - purchased tickets via PayPa
11422912                      Alaina Johnson, No Address - purchased tickets via PayPa
11422975                      Alex Syverson, No Address - purchased tickets via PayPa
11423028                      Alicia Carter, No Address - purchased tickets via PayPa
11423039                      Alicia Tripp, No Address - purchased tickets via PayPa
11423089                      Allison Bisgrove, No Address - purchased tickets via PayPa
11423103                      Allysa Mooren, No Address - purchased tickets via PayPa
11423132                      Alyssa Larson, No Address - purchased tickets via PayPa
11423157                      Amanda Benton, No Address - purchased tickets via PayPa
11423168                      Amanda Duquaine, No Address - purchased tickets via PayPa
11423188                      Amanda Koch, No Address - purchased tickets via PayPa
11423194                      Amanda Lembeck, No Address - purchased tickets via PayPa
11423229                      Amber Cybula, No Address - purchased tickets via PayPa
11423245                      Amber Mitchell, No Address - purchased tickets via PayPa
11423298                      Amy Richards, No Address - purchased tickets via PayPa
11423304                      Amy Vosters, No Address - purchased tickets via PayPa
11423310                      Amy Zittel, No Address - purchased tickets via PayPa
11423311                      Amy-Sue Greer, No Address - purchased tickets via PayPa
11423321                      Andi Schmidt, No Address - purchased tickets via PayPa
11423340                      Andrea Vokracka, No Address - purchased tickets via PayPa
11423359                      Andrew Goosman, No Address - purchased tickets via PayPa
11423370                      Andrew Klossner, No Address - purchased tickets via PayPa
11423397                      Andromeda Bartosch, No Address - purchased tickets via PayPa
11423410                      Andy Potter, No Address - purchased tickets via PayPa
11423432                      Angela Kowalewski, No Address - purchased tickets via PayPa
11423434                      Angela Marsh, No Address - purchased tickets via PayPa
11423459                      Angie Bush, No Address - purchased tickets via PayPa
11423467                      Angie Staniec, No Address - purchased tickets via PayPa




                          Case 20-27367-gmh                   Doc 8          Filed 11/14/20             Page 143 of 156
District/off: 0757-2                                      User: cs                                                Page 144 of 154
Date Rcvd: Nov 12, 2020                                   Form ID: 309C                                         Total Noticed: 8912
11423498                  Anne Baumgart, No Address - purchased tickets via PayPa
11423528                  Anthony Makowski, No Address - purchased tickets via PayPa
11423556                  April Johnson, No Address - purchased tickets via PayPa
11423560                  April Setina, No Address - purchased tickets via PayPa
11423566                  Ariana Engels, No Address - purchased tickets via PayPa
11423575                  Arthur Amacher, No Address - purchased tickets via PayPa
11423592                  Ashley Carrier, No Address - purchased tickets via PayPa
11423605                  Ashley Hanlon, No Address - purchased tickets via PayPa
11423641                  Ashley Sodemann, No Address - purchased tickets via PayPa
11423675                  Auggie Swanke, No Address - purchased tickets via PayPa
11423676                  Aurora Tenut, No Address - purchased tickets via PayPa
11423706                  Austyn Olson, No Address - purchased tickets via PayPa
11423717                  Autumn Steenis, No Address - purchased tickets via PayPa
11423751                  Barb Paulick DuVall, No Address - purchased tickets via PayPa
11423759                  Barbara Hennes, No Address - purchased tickets via PayPa
11423768                  Barry Adams, No Address - purchased tickets via PayPa
11423787                  Becky Buckland, No Address - purchased tickets via PayPa
11423824                  Ben Vehlow, No Address - purchased tickets via PayPa
11423830                  Benjamin J Neuman And Nicole Neuman, No Address - purchased tickets via PayPa
11423908                  Bob Wheeland, No Address - purchased tickets via PayPa
11423927                  Booker Prokash, No Address - purchased tickets via PayPa
11423933                  Brad Harris, No Address - purchased tickets via PayPa
11423950                  Bradley Hill, 1706 first line, Hagersville ONT NOA 1H0
11423965                  Brady Hargrave, No Address - purchased tickets via PayPa
11423971                  Brady Roesler, No Address - purchased tickets via PayPa
11423982                  Brandi Pecenka, No Address - purchased tickets via PayPa
11424014                  Brandon Knutson, No Address - purchased tickets via PayPa
11424053                  Brandy Madison, No Address - purchased tickets via PayPa
11424074                  Brenda Bastian, No Address - purchased tickets via PayPa
11424086                  Brenda Obrien, No Address - purchased tickets via PayPa
11424115                  Brent Felsinger, No Address - purchased tickets via PayPa
11424127                  Brett Hall, No Address - purchased tickets via PayPa
11424129                  Brett Jay, No Address - purchased tickets via PayPa
11424152                  Brian G, No Address - purchased tickets via PayPa
11424155                  Brian Harkins, No Address - purchased tickets via PayPa
11424157                  Brian Heinz, No Address - purchased tickets via PayPa
11424206                  Brianna Babler, No Address - purchased tickets via PayPa
11424230                  Brigitte Cusatis, No Address - purchased tickets via PayPa
11424237                  Britt Tice, No Address - purchased tickets via PayPa
11424239                  Brittany Alexander, No Address - purchased tickets via PayPa
11424246                  Brittany Graves, No Address - purchased tickets via PayPa
11424276                  Brock White, No Address - purchased tickets via PayPa
11424288                  Brooke Kiefer, No Address - purchased tickets via PayPa
11424292                  Brooke Scott, No Address - purchased tickets via PayPa
11424321                  Bryan Niketh, No Address - purchased tickets via PayPa
11424352                  Cade Heisdorf, No Address - purchased tickets via PayPa
11424368                  Caitlyn Allen, No Address - purchased tickets via PayPa
11424463                  Carmen Messina, No Address - purchased tickets via PayPa
11424477                  Caroline Swanson, No Address - purchased tickets via PayPa
11424504                  Carter Footit, No Address - purchased tickets via PayPa
11424505                  Carter Golden, No Address - purchased tickets via PayPa
11424520                  Cassandra Brei, No Address - purchased tickets via PayPa
11424523                  Cassandra Kalnins, No Address - purchased tickets via PayPa
11424525                  Cassandra Marshall, No Address - purchased tickets via PayPa
11424528                  Cassandra Stephens, No Address - purchased tickets via PayPa
11424548                  Catherine Kocherer, No Address - purchased tickets via PayPa
11424558                  Cathy Freeman, No Address - purchased tickets via PayPa
11424590                  Chad Vandenbusch, No Address - purchased tickets via PayPa
11424610                  Charlene Horak, No Address - purchased tickets via PayPa
11424642                  Chelse Grigg, No Address - purchased tickets via PayPa
11424724                  Chris Mckeon, No Address - purchased tickets via PayPa
11424728                  Chris Page, No Address - purchased tickets via PayPa
11424750                  Christian Chavez, No Address - purchased tickets via PayPa



                    Case 20-27367-gmh                 Doc 8        Filed 11/14/20             Page 144 of 156
District/off: 0757-2                                       User: cs                                              Page 145 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                       Total Noticed: 8912
11424764                  Christina Heezen, No Address - purchased tickets via PayPa
11424772                  Christina Quinlan, No Address - purchased tickets via PayPa
11424775                  Christina Theune, No Address - purchased tickets via PayPa
11424779                  Christine Bier, No Address - purchased tickets via PayPa
11424781                  Christine Clemetson, No Address - purchased tickets via PayPa
11424811                  Christopher McLaughlin, No Address - purchased tickets via PayPa
11424815                  Christopher Parr, No Address - purchased tickets via PayPa
11424869                  Claire Rumsey, No Address - purchased tickets via PayPa
11424918                  Cody Wetterau, No Address - purchased tickets via PayPa
11424926                  Cole Finnegan, No Address - purchased tickets via PayPa
11424929                  Cole Havens, No Address - purchased tickets via PayPa
11424947                  Colton Berggren, No Address - purchased tickets via PayPa
11424979                  Connor Smith, No Address - purchased tickets via PayPa
11424984                  Constantine Zakharchuk, No Address - purchased tickets via PayPa
11424987                  Cooper Vance, No Address - purchased tickets via PayPa
11424996                  Corey Kluge, No Address - purchased tickets via PayPa
11424998                  Corey Paquay, No Address - purchased tickets via PayPa
11425002                  Corina Mueller, No Address - purchased tickets via PayPa
11425003                  Corinne Cornett, No Address - purchased tickets via PayPa
11425062                  Crystal Corbitt, No Address - purchased tickets via PayPa
11425068                  Crystal Lembke Rees, No Address - purchased tickets via PayPa
11425081                  Cullen Mularkey, No Address - purchased tickets via PayPa
11425119                  Dallas Degenaer, No Address - purchased tickets via PayPa
11425145                  Dan Hutchins, No Address - purchased tickets via PayPa
11425197                  Daniel Mudrak, No Address - purchased tickets via PayPa
11425221                  Danielle Braun, No Address - purchased tickets via PayPa
11425231                  Danielle Lock, No Address - purchased tickets via PayPa
11425252                  Danny Harvey, No Address - purchased tickets via PayPa
11425273                  Darren Pieczynski, No Address - purchased tickets via PayPa
11425323                  David Lane, No Address - purchased tickets via PayPa
11425359                  David Wilson, No Address - purchased tickets via PayPa
11425413                  Deanna Webb, No Address - purchased tickets via PayPa
11425429                  Deborah Esparza, No Address - purchased tickets via PayPa
11425450                  Deni Engel, No Address - purchased tickets via PayPa
11425477                  Derek Esterline, No Address - purchased tickets via PayPa
11425487                  Derek Tomso, No Address - purchased tickets via PayPa
11425494                  Desiree Kovatch, No Address - purchased tickets via PayPa
11425653                  Dylan Fleury, No Address - purchased tickets via PayPa
11425689                  Elias-john Kies, No Address - purchased tickets via PayPa
11425696                  Elisha Laird, No Address - purchased tickets via PayPa
11425744                  Elliot Brazier, No Address - purchased tickets via PayPa
11425751                  Elseana Panzer, No Address - purchased tickets via PayPa
11425769                  Emily Coyne, No Address - purchased tickets via PayPa
11425801                  Emily Schultz, No Address - purchased tickets via PayPa
11425807                  Emily Thomas, No Address - purchased tickets via PayPa
11425811                  Emily Wallace, No Address - purchased tickets via PayPa
11425817                  Emma Fricke, No Address - purchased tickets via PayPa
11425823                  Emma Konjura, No Address - purchased tickets via PayPa
11425839                  Emmie Jahnke, No Address - purchased tickets via PayPa
11425866                  Eric Jorgensen, No Address - purchased tickets via PayPa
11425873                  Eric McKay, No Address - purchased tickets via PayPa
11425895                  Erica Bessler, No Address - purchased tickets via PayPa
11425906                  Erica Shelangoski, No Address - purchased tickets via PayPa
11425918                  Erik Ross, No Address - purchased tickets via PayPa
11425919                  Erik Schulstad, No Address - purchased tickets via PayPa
11425945                  Erin Young, No Address - purchased tickets via PayPa
11425946                  Erlene Leonard, No Address - purchased tickets via PayPa
11425947                  Ernesto Guajardo, 13va ave 719, Monterrey, NL 64610
11425957                  Ethan Herrmann, No Address - purchased tickets via PayPa
11425977                  Falon Charles, No Address - purchased tickets via PayPa
11425989                  Forrest Phillips, No Address - purchased tickets via PayPa
11426003                  Gabe Greene, No Address - purchased tickets via PayPa
11426012                  Gabrielle Anderson, No Address - purchased tickets via PayPa



                    Case 20-27367-gmh                  Doc 8        Filed 11/14/20           Page 145 of 156
District/off: 0757-2                                       User: cs                                            Page 146 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                     Total Noticed: 8912
11426042                  Gary Edwards, No Address - purchased tickets via PayPa
11426052                  Gary Sullivan, No Address - purchased tickets via PayPa
11426074                  Gerry Vancleve, No Address - purchased tickets via PayPa
11426092                  Glen Peachey, No Address - purchased tickets via PayPa
11426145                  Greg Jones, No Address - purchased tickets via PayPa
11426162                  Gregory Kernisan, No Address - purchased tickets via PayPa
11426187                  Hailey Schick, No Address - purchased tickets via PayPa
11426216                  Hanna Pierre, No Address - purchased tickets via PayPa
11426228                  Hannah Dahlke, No Address - purchased tickets via PayPa
11426229                  Hannah Dietschweiler, No Address - purchased tickets via PayPa
11426235                  Hannah Gegare, No Address - purchased tickets via PayPa
11426236                  Hannah Getschman, No Address - purchased tickets via PayPa
11426250                  Hannah Peschek, No Address - purchased tickets via PayPa
11426259                  Hannah Towne, No Address - purchased tickets via PayPa
11426278                  Hayden Ostertag, No Address - purchased tickets via PayPa
11426303                  Heather Kohl, No Address - purchased tickets via PayPa
11426363                  Hunter Frye, No Address - purchased tickets via PayPa
11426373                  Hunter Thompson, No Address - purchased tickets via PayPa
11426382                  Indya Stevens, No Address - purchased tickets via PayPa
11426387                  Isaac Weed, No Address - purchased tickets via PayPa
11426396                  Isabelle Groeschel, No Address - purchased tickets via PayPa
11426465                  Jacob Erickson, No Address - purchased tickets via PayPa
11426475                  Jacob Kobasic, No Address - purchased tickets via PayPa
11426478                  Jacob Larson, No Address - purchased tickets via PayPa
11426489                  Jacob Morris, No Address - purchased tickets via PayPa
11426490                  Jacob Neubauer, No Address - purchased tickets via PayPa
11426492                  Jacob Owens, No Address - purchased tickets via PayPa
11426503                  Jacob Van Zeeland, No Address - purchased tickets via PayPa
11426540                  Jaden Young, No Address - purchased tickets via PayPa
11426552                  Jaime Grailer, No Address - purchased tickets via PayPa
11426570                  Jake Kessenich, No Address - purchased tickets via PayPa
11426661                  Jamie Yambor, No Address - purchased tickets via PayPa
11426665                  Jan Schmirler, No Address - purchased tickets via PayPa
11426674                  Jane Vandenelzen, No Address - purchased tickets via PayPa
11426676                  Janelle Johnson, No Address - purchased tickets via PayPa
11426678                  Janelle Margetta, No Address - purchased tickets via PayPa
11426682                  Janessa Tearney, No Address - purchased tickets via PayPa
11426720                  Jasmine Downey, No Address - purchased tickets via PayPa
11426783                  Jason Tuma, No Address - purchased tickets via PayPa
11426811                  Jayson Wissmueller, No Address - purchased tickets via PayPa
11426825                  Jeanne Andrews, No Address - purchased tickets via PayPa
11426841                  Jeff Huettl, No Address - purchased tickets via PayPa
11426887                  Jeffrey Schaller, No Address - purchased tickets via PayPa
11426894                  Jen Kopf, No Address - purchased tickets via PayPa
11426925                  Jenna Waelti, No Address - purchased tickets via PayPa
11426945                  Jennifer Blohowiak, No Address - purchased tickets via PayPa
11426966                  Jennifer Foley, No Address - purchased tickets via PayPa
11427005                  Jennifer Rogers, No Address - purchased tickets via PayPa
11427006                  Jennifer Rose, No Address - purchased tickets via PayPa
11427015                  Jennifer Van Handel, No Address - purchased tickets via PayPa
11427033                  Jenny Lettau, No Address - purchased tickets via PayPa
11427039                  Jeremiah Daun, No Address - purchased tickets via PayPa
11427113                  Jesse Sauder, No Address - purchased tickets via PayPa
11427124                  Jessica Bloom, No Address - purchased tickets via PayPa
11427163                  Jessica Marie, No Address - purchased tickets via PayPa
11427171                  Jessica Peters, No Address - purchased tickets via PayPa
11427197                  Jessy Johnson, No Address - purchased tickets via PayPa
11427198                  Jesus Salgado, No Address - purchased tickets via PayPa
11427262                  Jodi Michels, No Address - purchased tickets via PayPa
11427277                  Jody Reinhardt, No Address - purchased tickets via PayPa
11427281                  Joe Brewer, No Address - purchased tickets via PayPa
11427283                  Joe Curl, No Address - purchased tickets via PayPa
11427302                  Joe Walters, No Address - purchased tickets via PayPa



                    Case 20-27367-gmh                  Doc 8        Filed 11/14/20         Page 146 of 156
District/off: 0757-2                                        User: cs                                            Page 147 of 154
Date Rcvd: Nov 12, 2020                                     Form ID: 309C                                     Total Noticed: 8912
11427331                  John Cadwell, No Address - purchased tickets via PayPa
11427335                  John Dave, No Address - purchased tickets via PayPa
11427344                  John Gijsen, No Address - purchased tickets via PayPa
11427362                  John Laux, No Address - purchased tickets via PayPa
11427396                  Joi-Lin Sanchez, No Address - purchased tickets via PayPa
11427427                  Jonathan Hasselberger, No Address - purchased tickets via PayPa
11427460                  Jordan Meyers, No Address - purchased tickets via PayPa
11427503                  Joseph Laurent, No Address - purchased tickets via PayPa
11427518                  Joseph Van Horn, No Address - purchased tickets via PayPa
11427554                  Josh Retzloff, No Address - purchased tickets via PayPa
11427555                  Josh Rogge, No Address - purchased tickets via PayPa
11427567                  Josh Willis, No Address - purchased tickets via PayPa
11427570                  Joshua Beeck, No Address - purchased tickets via PayPa
11427616                  Judy Hughes, No Address - purchased tickets via PayPa
11427640                  Julie Harris, No Address - purchased tickets via PayPa
11427647                  Julie Laubenstein, No Address - purchased tickets via PayPa
11427678                  Justin Allen, No Address - purchased tickets via PayPa
11427699                  Justin Jurek, No Address - purchased tickets via PayPa
11427705                  Justin Koepke, No Address - purchased tickets via PayPa
11427728                  Justin Vavra, No Address - purchased tickets via PayPa
11427738                  Kade Walsh, No Address - purchased tickets via PayPa
11427749                  Kaitlin Armbruster, No Address - purchased tickets via PayPa
11427824                  Karissa Heilman, No Address - purchased tickets via PayPa
11427844                  Karrie Knapp, No Address - purchased tickets via PayPa
11427858                  Katarina Meyer, No Address - purchased tickets via PayPa
11427869                  Katelyn Bellaire, No Address - purchased tickets via PayPa
11427880                  Katelynn Konczal, No Address - purchased tickets via PayPa
11427887                  Katherine Gerleman, No Address - purchased tickets via PayPa
11427903                  Kathryn Craig, No Address - purchased tickets via PayPa
11427936                  Katie Cartwright, No Address - purchased tickets via PayPa
11427952                  Katie Mittelstaedt, No Address - purchased tickets via PayPa
11427956                  Katie Ocasek, No Address - purchased tickets via PayPa
11427957                  Katie Oestreich, No Address - purchased tickets via PayPa
11427977                  Katrina Colmenares, No Address - purchased tickets via PayPa
11427995                  Kayla Calkins, No Address - purchased tickets via PayPa
11428001                  Kayla Epperson, No Address - purchased tickets via PayPa
11428016                  Kayla Peterson, No Address - purchased tickets via PayPa
11428023                  Kayla Steeber, No Address - purchased tickets via PayPa
11428066                  Kelley Silcock, No Address - purchased tickets via PayPa
11428083                  Kelly De Caster, No Address - purchased tickets via PayPa
11428136                  Ken Liebnitz, No Address - purchased tickets via PayPa
11428145                  Kendra Strohwig, No Address - purchased tickets via PayPa
11428189                  Kerry Reis, No Address - purchased tickets via PayPa
11428197                  Kevin Bosetski, No Address - purchased tickets via PayPa
11428212                  Kevin Kuehl, No Address - purchased tickets via PayPa
11428219                  Kevin Monahan, No Address - purchased tickets via PayPa
11428230                  Kevin Reilly, No Address - purchased tickets via PayPa
11428236                  Kevin Steidinger, No Address - purchased tickets via PayPa
11428248                  Kieran Scott, No Address - purchased tickets via PayPa
11428252                  Kim Allen, No Address - purchased tickets via PayPa
11428276                  Kim Somenske, No Address - purchased tickets via PayPa
11428282                  Kimberle Smith, No Address - purchased tickets via PayPa
11428293                  Kimberly Murphy, No Address - purchased tickets via PayPa
11428298                  Kimmie Kimberly, No Address - purchased tickets via PayPa
11428303                  Kirsten Flood, No Address - purchased tickets via PayPa
11428327                  Kraig Breider, No Address - purchased tickets via PayPa
11428365                  Kristin Cisewski, No Address - purchased tickets via PayPa
11428421                  Kurt Hohnl, No Address - purchased tickets via PayPa
11428433                  Kyla Reamon, No Address - purchased tickets via PayPa
11428445                  Kyle Egide, No Address - purchased tickets via PayPa
11428448                  Kyle Frederick, No Address - purchased tickets via PayPa
11428451                  Kyle Heyrman, No Address - purchased tickets via PayPa
11428476                  Kyle Szydel, No Address - purchased tickets via PayPa



                    Case 20-27367-gmh                   Doc 8        Filed 11/14/20         Page 147 of 156
District/off: 0757-2                                       User: cs                                                 Page 148 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                          Total Noticed: 8912
11428488                  Kyleer Vance, No Address - purchased tickets via PayPa
11428556                  Laura Mares, No Address - purchased tickets via PayPa
11428577                  Lauren Eichman, No Address - purchased tickets via PayPa
11428595                  Lauren Sipple, No Address - purchased tickets via PayPa
11428620                  Leah Gauthier, No Address - purchased tickets via PayPa
11428622                  Leah Shape, No Address - purchased tickets via PayPa
11428685                  Lexi Reeves, No Address - purchased tickets via PayPa
11428697                  Libby Pierret, No Address - purchased tickets via PayPa
11428698                  Liberty Wirtz, No Address - purchased tickets via PayPa
11428732                  Lindsay Paul, No Address - purchased tickets via PayPa
11428742                  Lindsey Genrich, No Address - purchased tickets via PayPa
11428743                  Lindsey Kerr, No Address - purchased tickets via PayPa
11428757                  Linn Heinzen, No Address - purchased tickets via PayPa
11428759                  Linsey Piszczek, No Address - purchased tickets via PayPa
11428771                  Lisa Ferrara-caron, No Address - purchased tickets via PayPa
11428797                  Lisa Seefeldt, No Address - purchased tickets via PayPa
11428813                  Liza Plourde, No Address - purchased tickets via PayPa
11428824                  Logan Dettman, No Address - purchased tickets via PayPa
11428830                  Logan Lindemann, No Address - purchased tickets via PayPa
11428831                  Logan Naker, No Address - purchased tickets via PayPa
11428832                  Logan Nemecek, No Address - purchased tickets via PayPa
11428848                  Loren Sauter, No Address - purchased tickets via PayPa
11428863                  Lori Heinrichs, No Address - purchased tickets via PayPa
11428882                  Loucinda Conway, No Address - purchased tickets via PayPa
11428884                  Louis Olswang, No Address - purchased tickets via PayPa
11428943                  Lynn Miszewski, No Address - purchased tickets via PayPa
11428960                  Mackenzie Hanson Albrecht, No Address - purchased tickets via PayPa
11428964                  Mackenzie Lenz, No Address - purchased tickets via PayPa
11428973                  Mackenzie Williamsen, No Address - purchased tickets via PayPa
11429033                  Maggie Burhans, No Address - purchased tickets via PayPa
11429042                  Maguire Heim, No Address - purchased tickets via PayPa
11429064                  Mandy Joncas, No Address - purchased tickets via PayPa
11429099                  Maria Mark, No Address - purchased tickets via PayPa
11429126                  Marina Orlowski, No Address - purchased tickets via PayPa
11429127                  Marina Pappamichiel, No Address - purchased tickets via PayPa
11429141                  Marissa Mcculley, No Address - purchased tickets via PayPa
11429146                  Mark Atkins, No Address - purchased tickets via PayPa
11429163                  Mark Keith, No Address - purchased tickets via PayPa
11429205                  Marty Helms, No Address - purchased tickets via PayPa
11429206                  Marty Holz, No Address - purchased tickets via PayPa
11429254                  Mathilda Bartelt, No Address - purchased tickets via PayPa
11429266                  Matt Johnson, No Address - purchased tickets via PayPa
11429267                  Matt Josephs, No Address - purchased tickets via PayPa
11429273                  Matt LeBotte, No Address - purchased tickets via PayPa
11429312                  Matthew Londergan, No Address - purchased tickets via PayPa
11429367                  Megan Cyr, No Address - purchased tickets via PayPa
11429377                  Megan Johnson, No Address - purchased tickets via PayPa
11429381                  Megan Landers, No Address - purchased tickets via PayPa
11429416                  Melanie Servia, No Address - purchased tickets via PayPa
11429438                  Melissa Hierl, No Address - purchased tickets via PayPa
11429448                  Melissa Marini, No Address - purchased tickets via PayPa
11429466                  Melissa Torres-maxwell, No Address - purchased tickets via PayPa
11429474                  Melody Dewitt, No Address - purchased tickets via PayPa
11429497                  Michael Biedscheid, No Address - purchased tickets via PayPa
11429555                  Michael Salerno, No Address - purchased tickets via PayPa
11429566                  Michael Thompson, No Address - purchased tickets via PayPa
11429576                  Michaela Prust, No Address - purchased tickets via PayPa
11429583                  Michela Warner, No Address - purchased tickets via PayPa
11429633                  Michelle Paulson, No Address - purchased tickets via PayPa
11429657                  Mikae Kolosso, No Address - purchased tickets via PayPa
11429661                  Mikayla Farrell, No Address - purchased tickets via PayPa
11429663                  Mikayla Mays, No Address - purchased tickets via PayPa
11429671                  Mike Anderson, No Address - purchased tickets via PayPa



                    Case 20-27367-gmh                  Doc 8        Filed 11/14/20              Page 148 of 156
District/off: 0757-2                                       User: cs                                          Page 149 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                   Total Noticed: 8912
11429684                  Mike Guerin, No Address - purchased tickets via PayPa
11429686                  Mike Jacobson, No Address - purchased tickets via PayPa
11429707                  Mike Spice, No Address - purchased tickets via PayPa
11429713                  Mike Wheeler, No Address - purchased tickets via PayPa
11429717                  Mikhayla Pumper, No Address - purchased tickets via PayPa
11429728                  Miranda Anda, No Address - purchased tickets via PayPa
11429748                  Misty Mrotek, No Address - purchased tickets via PayPa
11429749                  Misty Pagel, No Address - purchased tickets via PayPa
11429771                  Moira Puls, No Address - purchased tickets via PayPa
11429814                  Moriah Ware, No Address - purchased tickets via PayPa
11429818                  Myah Petri, No Address - purchased tickets via PayPa
11429880                  Nathan Hutton, No Address - purchased tickets via PayPa
11429940                  Nicholas Starr, No Address - purchased tickets via PayPa
11429945                  Nicholas Whittaker, No Address - purchased tickets via PayPa
11429963                  Nick Fry, No Address - purchased tickets via PayPa
11429971                  Nick Keiser, No Address - purchased tickets via PayPa
11429986                  Nick Smith, No Address - purchased tickets via PayPa
11430017                  Nicole Jensen, No Address - purchased tickets via PayPa
11430046                  Nicole Solis, No Address - purchased tickets via PayPa
11430052                  Nicole Voit, No Address - purchased tickets via PayPa
11430064                  Nikki Blank, No Address - purchased tickets via PayPa
11430097                  Noelle Stoflet, No Address - purchased tickets via PayPa
11430117                  Olivia Flom, No Address - purchased tickets via PayPa
11430136                  Owen Apland, No Address - purchased tickets via PayPa
11430153                  Paige Wilson, No Address - purchased tickets via PayPa
11430162                  Pamela Arnold, No Address - purchased tickets via PayPa
11430171                  Parker Schmitz, No Address - purchased tickets via PayPa
11430175                  Pat King, No Address - purchased tickets via PayPa
11430208                  Patty Edelburg, No Address - purchased tickets via PayPa
11430221                  Paul Dombrowicki, No Address - purchased tickets via PayPa
11430260                  Payton Omet, No Address - purchased tickets via PayPa
11430282                  Peter Lawlor, No Address - purchased tickets via PayPa
11430285                  Peter Marohl, No Address - purchased tickets via PayPa
11430314                  Phoenix Hyde, No Address - purchased tickets via PayPa
11430336                  Rachael Strange, No Address - purchased tickets via PayPa
11430423                  Reagan Kiehnau, No Address - purchased tickets via PayPa
11430444                  Rebecca Rennert, No Address - purchased tickets via PayPa
11430515                  Rick Lehecka, No Address - purchased tickets via PayPa
11430601                  Robin Wade, No Address - purchased tickets via PayPa
11430602                  Robyn Bitter, No Address - purchased tickets via PayPa
11430637                  Ronald Dubois, No Address - purchased tickets via PayPa
11430646                  Ronald Stolzman, No Address - purchased tickets via PayPa
11430701                  Ryan Delrow, No Address - purchased tickets via PayPa
11430704                  Ryan Ducaine, No Address - purchased tickets via PayPa
11430711                  Ryan Garrett, No Address - purchased tickets via PayPa
11430719                  Ryan Hubbard, No Address - purchased tickets via PayPa
11430729                  Ryan McCardle, No Address - purchased tickets via PayPa
11430734                  Ryan Mueller, No Address - purchased tickets via PayPa
11430737                  Ryan Peters, No Address - purchased tickets via PayPa
11430752                  Ryan Storlie, No Address - purchased tickets via PayPa
11430773                  Sadie Hicks, No Address - purchased tickets via PayPa
11430823                  Samantha Mack, No Address - purchased tickets via PayPa
11430828                  Samantha Pedersen, No Address - purchased tickets via PayPa
11430835                  Samantha Smalley, No Address - purchased tickets via PayPa
11430837                  Samantha Thrune, No Address - purchased tickets via PayPa
11430895                  Sara Pennings, No Address - purchased tickets via PayPa
11430898                  Sara Stein Arndt, No Address - purchased tickets via PayPa
11430944                  Sarah Sprague, No Address - purchased tickets via PayPa
11430955                  Sariya Williams, No Address - purchased tickets via PayPa
11431007                  Scott LaRock, No Address - purchased tickets via PayPa
11431008                  Scott Marks, No Address - purchased tickets via PayPa
11431025                  Scott Skaletski, No Address - purchased tickets via PayPa
11431049                  Sean Kacynski, No Address - purchased tickets via PayPa



                    Case 20-27367-gmh                   Doc 8        Filed 11/14/20      Page 149 of 156
District/off: 0757-2                                       User: cs                                           Page 150 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                    Total Noticed: 8912
11431059                  Sean Topolski, No Address - purchased tickets via PayPa
11431067                  Seth Birkholz, No Address - purchased tickets via PayPa
11431072                  Seth Roessger, No Address - purchased tickets via PayPa
11431084                  Shane Engel, No Address - purchased tickets via PayPa
11431095                  Shane Sturm, No Address - purchased tickets via PayPa
11431112                  Shannon Mueller, No Address - purchased tickets via PayPa
11431117                  Shannon Schultz, No Address - purchased tickets via PayPa
11431127                  Sharon Hooyman, No Address - purchased tickets via PayPa
11431171                  Shelby Walters, No Address - purchased tickets via PayPa
11431184                  Shelly Schuh, No Address - purchased tickets via PayPa
11431193                  Sherri Sambucaro, No Address - purchased tickets via PayPa
11431232                  Skyler Levenhagen, No Address - purchased tickets via PayPa
11431244                  Sophia Horsens, No Address - purchased tickets via PayPa
11431306                  Steph Borden, No Address - purchased tickets via PayPa
11431317                  Stephanie Henning, No Address - purchased tickets via PayPa
11431334                  Stephanie Stilen, No Address - purchased tickets via PayPa
11431373                  Steve Schmidt, No Address - purchased tickets via PayPa
11431437                  Susan Higgins, No Address - purchased tickets via PayPa
11431452                  Suzanne Sheppard, No Address - purchased tickets via PayPa
11431465                  Sydney Kelly, No Address - purchased tickets via PayPa
11431476                  Tabitha Dibble, No Address - purchased tickets via PayPa
11431505                  Tammy Baumhardt, No Address - purchased tickets via PayPa
11431513                  Tammy Guelig, No Address - purchased tickets via PayPa
11431544                  Tanner Hansen, No Address - purchased tickets via PayPa
11431564                  Tara Kittleson, No Address - purchased tickets via PayPa
11431571                  Taryn Schultze, No Address - purchased tickets via PayPa
11431576                  Tatiana Fyvie, No Address - purchased tickets via PayPa
11431583                  Taylor Bailey, No Address - purchased tickets via PayPa
11431590                  Taylor Dutenhafer, No Address - purchased tickets via PayPa
11431602                  Taylor Klitzka, No Address - purchased tickets via PayPa
11431643                  Tejpal Dillon, No Address - purchased tickets via PayPa
11431646                  Teresa Konz, No Address - purchased tickets via PayPa
11431653                  Terrell Harris, No Address - purchased tickets via PayPa
11431681                  Theresa Resop, No Address - purchased tickets via PayPa
11431683                  Theresa Taylor, No Address - purchased tickets via PayPa
11431693                  Thomas Greis, No Address - purchased tickets via PayPa
11431704                  Thomas Philipsen, No Address - purchased tickets via PayPa
11431714                  Thomas Yates, No Address - purchased tickets via PayPa
11431727                  Tiffanie Beaudoin, No Address - purchased tickets via PayPa
11431738                  Tiffany Menning, No Address - purchased tickets via PayPa
11431784                  Tina Domask, No Address - purchased tickets via PayPa
11431822                  Tom Brunette, No Address - purchased tickets via PayPa
11431842                  Toni Greene, No Address - purchased tickets via PayPa
11431846                  Toni West, No Address - purchased tickets via PayPa
11431872                  Toris Welsch, No Address - purchased tickets via PayPa
11431884                  Traci Strachota, No Address - purchased tickets via PayPa
11431914                  Tracy Schinker, No Address - purchased tickets via PayPa
11431938                  Travis Schroeder, No Address - purchased tickets via PayPa
11431954                  Trevor Bastian, No Address - purchased tickets via PayPa
11431965                  Trevor Kluck, No Address - purchased tickets via PayPa
11431978                  Tricia Gross, No Address - purchased tickets via PayPa
11431985                  Trina Kerscher, No Address - purchased tickets via PayPa
11431994                  Trisha Paiser, No Address - purchased tickets via PayPa
11432012                  Troy Peritz, No Address - purchased tickets via PayPa
11432037                  Tyler Geidel, No Address - purchased tickets via PayPa
11432048                  Tyler Kachel, No Address - purchased tickets via PayPa
11432065                  Tyler Peterson, No Address - purchased tickets via PayPa
11432068                  Tyler Ramirez, No Address - purchased tickets via PayPa
11432077                  Tyler Trader, No Address - purchased tickets via PayPa
11432091                  Valerie Ploeckelman, No Address - purchased tickets via PayPa
11432134                  Victoria Hutchinson, No Address - purchased tickets via PayPa
11432164                  Wendy Cummings, No Address - purchased tickets via PayPa
11432166                  Wendy Hamachek, No Address - purchased tickets via PayPa



                    Case 20-27367-gmh                  Doc 8         Filed 11/14/20       Page 150 of 156
District/off: 0757-2                                       User: cs                                                 Page 151 of 154
Date Rcvd: Nov 12, 2020                                    Form ID: 309C                                          Total Noticed: 8912
11432206                  William Kilps, No Address - purchased tickets via PayPa
11432223                  Willow Sering, No Address - purchased tickets via PayPa
11432246                  Yunuen Blancas, No Address - purchased tickets via PayPa
11432248                  Z Ward, No Address - purchased tickets via PayPa
11432268                  Zach Snortum, No Address - purchased tickets via PayPa
11432308                  Zoe Smith, No Address - purchased tickets via PayPa
11426392    *+            Isabella Denk, 711A S. 24th Street, Manitowoc, WI 54220-4413
11430225    *+            Paul Fait, N162W19945 Riverview Dr, Jackson, WI 53037-8906
11430664    *+            Ross Hoffman, 7208 county road M, Winneconne, WI 54986-9763
11429503    *+            michael bresler, 3021 N Ballard Rd., Appleton, WI 54911-8708
11422757    ##+           A.j. Berndt, 4349 Windemer lane, Oneida, WI 54155-8648
11422842    ##+           Adam Duckart, 1201 Pinecrest Blvd, Appleton, WI 54915-6190
11422851    ##+           Adam Heding, 630 W Bird Ave, Wautoma, WI 54982-8456
11422880    ##+           Adam Waite, N10670 LAKE RD, Ironwood, MI 49938-9562
11422927    ##+           Alec Gilbert, 5697 Cardinal ct, Greendale, WI 53129-1829
11422951    ##+           Alex Dvorak, 1479 Navigator Way, 58, De Pere, WI 54115-7242
11422955    ##+           Alex Hugdahl, 2002 N PERKINS ST, Appleton, WI 54914-1815
11422964    ##+           Alex Lendved, N5679 Groveside Ave, Chili, WI 54420-9081
11423003    ##+           Alexandria Will, 549 Hope Ave, Ripon, WI 54971-1707
11423052    ##+           Alison Makinen, W157S7360 Martin Drive, Muskego, WI 53150-8468
11423105    ##+           Allysa Zoller, 1527 Central St, Oshkosh, WI 54901-2933
11423156    ##+           Amanda Bender, 325 Houston st, Ripon, WI 54971-1565
11423208    ##+           Amanda Rosio, 201 Wilson street, Antigo, WI 54409-1773
11423307    ##+           Amy Wolff, 1605 Hwy 60, Jackson, WI 53037-9703
11423445    ##+           Angela Stapleton, 1425 Bedford Ct, Waukesha, WI 53186-3988
11423616    ##+           Ashley Krueger, 110 1/2 E Conant St, #3, Portage, WI 53901-2265
11423678    ##+           Austin Arbour, 1056 N Taylor St., Green Bay, Wi 54303-6372
11423709    ##+           Autumn Hart, 3542 N Terri Lane, Appleton, WI 54914-6931
11423896    ##+           Blake Mirsberger, 1411 jackson st, New Holstein, WI 53061-1663
11423938    ##+           Brad Markert, 600 E SCOTT ST, Omro, WI 54963-1755
11423987    ##+           Brandon Barnes, 321 s walnut street po box 21, Buda, IL 61314-0021
11424013    ##+           Brandon Knutson, 9 woodridge ct apt. 8, Madison, WI 53704-7888
11424047    ##+           Brandon West, 2951 parker ave, Laurel, IA 50141-9521
11424195    ##+           Brian Wilkum, N6576 Canterbury Dr, Fond Du Lac, WI 54937-9166
11424257    ##+           Brittany Salmi, 3880 Depot Lane, Rock, MI 49880-9608
11424527    ##+           CASSANDRA RUNNING, 911 Elm St, Winneconne, WI 54986-9315
11424789    ##+           CHRISTINE NILES, 4391 Soda Creek Road, Apt #5, Oshkosh, WI 54901-1149
11424397    ##+           Cameron Ernst, 18265 San Lucas Court, Brookfield, WI 53045-3871
11424470    ##+           Carol Naff, 12563 Mantilla Rd, San Diego, CA 92128-3009
11424576    ##+           Chad Chartre, 3654 Emerald Crown Pkwy, Neenah, WI 54956-9659
11424616    ##+           Charles Robbins, 1738 Golf Bridge Dr, 2, Neenah, WI 54956-1492
11424637    ##+           Chase Shumard, 40 country manor lane, D, DaytonC, OH 45458-2374
11424722    ##+           Chris Martin, 104 W Klubertanz Dr, 9, Sun Prairie, WI 53590-1463
11424770    ##+           Christina Patrick, 1022 Western Ave, Mosinee, WI 54455-1531
11424802    ##+           Christopher Esparza, 3816 Koehn ave, Sheboygan, WI 53081-3676
11424809    ##+           Christopher Lesperance, 852 Centennial Centre Blvd, Apt 96, Oneida, WI 54155-8688
11424888    ##+           Clint Griesbach, N2633 Immel rd, Hortonville, WI 54944-9764
11424912    ##+           Cody Schrauth, 327 Mill Street PO Box 644, Campbellsport, WI 53010-0644
11424942    ##+           Colleen Hogan, 1121 5th Ave S, La Crosse, WI 54601-5363
11425080    ##+           Cullen Meyer, 620 west beacon ave, New London, WI 54961-1322
11425089    ##+           Curtis Ward, 2505 Jenny lane, 1, Green Bay, WI 54302-5053
11425576    ##+           DONNA GERKEN, 1000 PLANK RD #6, Menasha, WI 54952-2939
11425177    ##+           Daniel Diebitz, 519 second street, Stevens Point, WI 54481-1505
11425282    ##+           Dave Brunner, 1999 Libal st, 4, Green Bay, WI 54301-2474
11425295    ##+           David Bawol, 429 South 10th St., Apt.21, Escanaba, MI 49829-3301
11425344    ##+           David Shell, 490 country creek drive, 5, Fond Du Lac, WI 54935-9739
11425375    ##+           Dawn M Nicklas, 1436 Sunset Beach Rd, Suamico, WI 54173-8217
11425398    ##+           Dean Ludkey, w4158 acorn ct, PO BOX 351, Pine River, WI 54965-9432
11425618    ##+           Drew Rodgers, 359 N Westhaven Dr, Apt 204, Oshkosh, WI 54904-6351
11425677    ##+           Eddie Levinson, 407 Westlawn Ave., Elkhorn, WI 53121-1200
11425757    ##+           Emilia Jaskowska, 385 Jefferson Ct, Vernon Hills, IL 60061-1348
11425820    ##+           Emma Hohman, 1560 Engman Lake Rd, Skandia, MI 49885-9429
11425850    ##+           Eric Dingeldein, 6100 West State St, Apt 406, Milwaukee, WI 53213-2994



                    Case 20-27367-gmh                  Doc 8        Filed 11/14/20              Page 151 of 156
District/off: 0757-2                                     User: cs                                              Page 152 of 154
Date Rcvd: Nov 12, 2020                                  Form ID: 309C                                       Total Noticed: 8912
11425874    ##+           Eric Monnier, 3554 Golf Drive, Green Bay, WI 54311-7730
11425926    ##+           Erin Baum, 2110 Holiday Drive, 7, Janesville, WI 53545-0318
11426061    ##+           Gennie Thomas, 200 Merritt Avenue, 304, Oshkosh, WI 54901-5054
11426131    ##+           Graham Guyette, 639 Central St, A, Oshkosh, WI 54901-4454
11426238    ##+           Hannah Grahl, 406 Harrison St, Apt 2, Fond Du Lac, WI 54937-1289
11426321    ##+           Heidi Harms, 1012 Euro a Ridge Dr, Aurora, IL 60506-6506
11426438    ##+           Jackie Pintar, 118 Greenland Rd, Ontonagon, MI 49953-1516
11426495    ##+           Jacob Rosenmeier, 821 Oregon Parks Ave, Oregon, WI 53575-3939
11426514    ##+           Jacqueline Korth, W5967 Deer View Rd, Black Creek, WI 54106-8951
11426530    ##+           Jade Smart, 5100 44th ave s, 211, Fargo, ND 58104-3931
11426548    ##+           Jaiden Wicinsky, 5776 Indian Shores Road, Winneconne, WI 54986-9768
11426705    ##+           Jared Skau, 4624 18th street, Kenosha, WI 53144-1303
11426873    ##+           Jeffery Strong, 1303 E AMELIA ST, Appleton, WI 54911-3967
11426962    ##+           Jennifer Everson, 23555 N Desert Peak Parkway, 318, Phoenix, AZ 85024-6306
11427036    ##+           Jerad Dejager, 293 Williams st, Randolph, WI 53956-1261
11427072    ##+           Jeri Loewe, N5914 Wild West Ln, Fond Du Lac, WI 54937-5019
11427276    ##+           Jody Rasmussen, W5470 Trailwood Ln, Appleton, WI 54915-7298
11427333    ##+           John Cops, 24108 Blue Heron Dr, Brillion, WI 54110-9316
11427411    ##+           Jon Klotz, 2100A Woodbury CIR, Waukesha, WI 53189-7793
11427422    ##+           Jonathan Crye, N9537 Carla Dr., Belleville, WI 53508-9686
11427435    ##+           Jonathan Schueller, 3220 Duval rd, 1821, Austin, TX 78759-3528
11427457    ##+           Jordan Lass, 2611 Jackson st, 10, LA CROSSE, WI 54601-6088
11427479    ##+           Jordyn Sartain, 440 3rd ave so, South Saint Paul, MN 55075-2614
11427520    ##+           Joseph Wilson, W1114 CTY RD HH, Fremont, WI 54940-8685
11427928    ##+           KAthy VanOfferen, 2031 Mayflower St, Kaukauna, WI 54130-3932
11427765    ##+           Kaitlyn Wollner, W3411 County Road D, Cedar Grove, WI 53013-1233
11427787    ##+           Karen Blakely, 3725 Tribeca Drive, 117, Middleton, WI 53562-1416
11428085    ##+           Kelly E Maldonado, 5444-2 Cutler St, Fort Hood, TX 76544-1660
11428095    ##+           Kelly Klauer, 4840 N Lynndale dr., 3, Appleton, WI 54913-9568
11428185    ##+           Kerry Draxler, 316 Green Bay Rd, Denmark, WI 54208-9101
11428224    ##+           Kevin Newman, 2112 A N 12TH ST, Sheboygan, WI 53081-2516
11428242    ##+           Kevin webber, W7025 Everglade Rd, Greenville, WI 54942-8507
11428352    ##+           Kristen Steinike, 1300 n green grove rd, Appleton, WI 54911-4230
11428520    ##+           Landen Williamson, 2662 Trojan Dr, 918, Green Bay, WI 54304-1210
11428623    ##+           Leah Walker, 1109 Bertch ave, Waterloo, IA 50702-3142
11428650    ##+           Leevon Chinnock, 5303 colleen ave, Schofield, WI 54476-3028
11428749    ##+           Lindsey Olszewski, 1688 SHAWANO AVE APT 6, GREEN BAY, WI 54303-3265
11428786    ##+           Lisa Matuszewski, 2440 Hampton Ave, Green Bay, WI 54311-5506
11428794    ##+           Lisa Schaden, 585 Rothe St, 3, Green Bay, WI 54302-6072
11428804    ##+           Lisa Werning, 313 Dewey Ave., Watertown, WI 53094-3917
11429770    ##+           MITZI DECKER, 376 MOON VALLEY DR, Green Bay, WI 54302-5224
11429053    ##+           Makenna Huenerbein, 153 N 15th street, West Bend, WI 53095-3022
11429067    ##+           Mandy Mills, 7829 Elm Grove LN, Minneapolis, MN 55428-3868
11429083    ##+           Marcus Williams, 527 Glenburnie, Houston, TX 77022-1714
11429104    ##+           Maria Stucke, 212 university dr, 3, West Bend, WI 53095-2934
11429124    ##+           Marilyn Bodway, N763 Spring Lake Estates Dr, Neshkoro, WI 54960-6473
11429144    ##+           Marjorie Peterson, 1134 West Cecil St., Neenah, WI 54956-5131
11429156    ##+           Mark Geier, PO BOX 07022, Fort Myers, FL 33919-0022
11429177    ##+           Mark Scimeca, W11777 County Road GG, Hancock, WI 54943-7683
11429191    ##+           Marshall Brown, 121 MALIN ST, Genoa, WI 54632-8875
11429244    ##+           Mason Kaas, 714 Tudor Dr, Janesville, WI 53546-2001
11429286    ##+           Matt Simon, 2370 Crystal Springs Ct., Green Bay, WI 54311-5074
11429310    ##+           Matthew Kramer, 4814 N. Apple Rd, 12, Appleton, WI 54913-9311
11429395    ##+           Megan Stermer, 415 Mill Road, A, Kiel, WI 53042-1434
11429380    ##+           Megan koepke, 230 ledgewood drive, Fond Du Lac, WI 54937-7621
11429413    ##+           Melanie Higgins, 1530 Ames St, Neenah, WI 54956-4702
11429430    ##+           Melissa Cornelius, 219 1/2 W North Water St, New London, WI 54961-1209
11429432    ##+           Melissa Giannone, 609 Spencer Rd, 1, Ithaca, NY 14850-5109
11429520    ##+           Michael Hannes, 4714 Lindermann, Racine, WI 53406-4210
11429531    ##+           Michael Lovelace, 1538 Avondale Dr, Green Bay, WI 54313-6002
11429581    ##+           Michal Karp, 324 S Maple St., Mount Prospect, IL 60056-3238
11429618    ##+           Michelle Holt, 311 S. Wells St., 14, Lake Geneva, WI 53147-2037
11429750    ##+           Misty Verhagen, 534 Cecelia Street, Combined Locks, WI 54113-1408



                    Case 20-27367-gmh                Doc 8       Filed 11/14/20            Page 152 of 156
District/off: 0757-2                                              User: cs                                       Page 153 of 154
Date Rcvd: Nov 12, 2020                                           Form ID: 309C                                Total Noticed: 8912
11429783        ##+              Montana Steier, 1232 Snowdon dr, Oshkosh, WI 54904-8858
11429858        ##+              Natasha Sprunk, 104 south Main Street, 700, Fond Du Lac, WI 54935-4384
11429893        ##+              Nathan Vandenheuvel, 6568 Deuster, Greenleaf, WI 54126-9705
11429895        ##+              Nathan White, 2402 Park Ave, Apt 1, West Bend, WI 53090-2161
11430060        ##+              Nicolette Pierce, 541 Shady Wood Way, Madison, WI 53714-2731
11430306        ##+              PHILIP NATONSKI, W5008 GOLF COURSE RD APT 602, Sherwood, WI 54169-9723
11430165        ##+              Pamela Stobb, N5214 STATE RD 175, Fond Du Lac, WI 54937-9207
11430194        ##+              Patrick Berry, 816 SCHOOL AVE, OSHKOSH, WI 54901-5311
11430231        ##+              Paul Kluz, 8 Easthaven CT, APT 10, Appleton, WI 54915-5812
11430296        ##+              Peyton Brown, 201 chestnut st, Lena, IL 61048-9336
11430328        ##+              Quintin Wolter, 617 portage st, Stevens Point, WI 54481-2639
11430388        ##+              RANDALL HALSTEAD, 300 E Alfred St, Weyauwega, WI 54983-8902
11430620        ##+              ROGER CIESLINSKI, 211 N 9TH AVE, Iron River, MI 49935-1617
11430365        ##+              Rachel Pagel, 1608 roosevelt ave, Oshkosh, WI 54901-1733
11430415        ##+              Ray Green, 627 Nicolet ave, Oshkosh, WI 54901-1615
11430473        ##+              Renee Reissmann, N358 Red Tail Lane, Appleton, WI 54915-8744
11430546        ##+              Robert Bender, 1834 W Pershing St Apt 4, Appleton, WI 54914-2046
11430649        ##+              Ronnie Otto, N3975 French rd, Appleton, WI 54913-8939
11430697        ##+              Ryan Ceithamer, 615 CLEAR SPRING CT, MONONA, WI 53716-2031
11430712        ##+              Ryan Geenen, w2563 Buchanan rd, Appleton, WI 54915-8752
11430776        ##+              Sal Munoz, 3080 cty rd so, Felch, MI 49831-8717
11430918        ##+              Sarah Kaul, N2867 S. Resthaven Rd, Rubicon, WI 53078-9736
11430968        ##+              Savannah Makowski, 428 North St Bernard Drive, De Pere, WI 54115-2407
11431047        ##+              Sean Gray, 601 Garfield Ave, Waukesha, WI 53186-6246
11431062        ##+              Selena McDonald, N5125 Treganza Dr, New Lisbon, WI 53950-9443
11431098        ##+              Shania Shirk, 720 8th street, Three Rivers, MI 49093-1716
11431134        ##+              Shaune Hoban, 60 Hillside Circle, Fond Du Lac, WI 54937-2996
11431305        ##+              Steffaney Juedes, 736 Johnson St, Pulaski, WI 54162-8898
11431315        ##+              Stephanie Hamus, 230 Welch Street, Waupun, WI 53963-2234
11431390        ##+              Steven Rogers, 815 E Cecil St, Neenah, WI 54956-3417
11431411        ##+              Sue Heiser, 227 Audley Dr, Sun Prairie, WI 53590-2003
11431446        ##+              Susie Olson, W5990 County Rd S, Onalaska, WI 54650-8662
11431665        ##+              TERRY STRICKLAND, 808 13th St, Mosinee, WI 54455-1011
11431779        ##+              TIMOTHY RODGERS, 149 B North State St., Berlin, WI 54923-1621
11431500        ##+              Tami Phillips, 1322 Hockers Street, De Pere, WI 54115-3124
11431526        ##+              Tammy Schwarzbauer, 162 Plummer Ave, Neenah, WI 54956-2222
11431644        ##+              Tera Hackett, 402 W 14th Ave., Oshkosh, WI 54902-6540
11431769        ##+              Timmy Fisher, 744 bodewadomi circle, Kewaskum, WI 53040-9360
11431821        ##+              Tom Becker, 1429 1/2 Elm St, Green Bay, WI 54302-1801
11431998        ##+              Tristan Crowder, 7076 Cardinal Road, Fair Oaks, CA 95628-4202
11432043        ##+              Tyler hoefler, 947 pleasantview ave, Little Chute, WI 54140-2636
11432118        ##+              Vicki Luczak, N7464 County Road C, Eldorado, WI 54932-9601
11424699        ##+              chris collett, 4075 holt rd, 174, Holt, MI 48842-1836
11429698        ##+              mike nason, 373 e greenbay ave, 102, Saukville, WI 53080-2030
11430429        ##+              rebecca flock, 526 s silverlake st, Oconomowoc, WI 53066-3764
11432029        ##+              tyler corrier, 525 Demers Ave, 207, East Grand Forks, MN 56721-1853
11432294        ##+              zachery jones, 125 adams ave, omro, WI 54963-1205
11432307        ##+              zoe schucknecht, 609 knight ave, Neenah, WI 54956-2318

TOTAL: 482 Undeliverable, 4 Duplicate, 164 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.




                          Case 20-27367-gmh                   Doc 8         Filed 11/14/20   Page 153 of 156
District/off: 0757-2                                             User: cs                                                            Page 154 of 154
Date Rcvd: Nov 12, 2020                                          Form ID: 309C                                                     Total Noticed: 8912

Date: Nov 14, 2020                                       Signature:          /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 10, 2020 at the address(es) listed
below:
Name                             Email Address
Larry H. Liebzeit
                                 larry@liebzeitlaw.com WI19@ecfcbis.com

Office of the U. S. Trustee
                                 ustpregion11.mi.ecf@usdoj.gov

Paul G. Swanson
                                 on behalf of Debtor Hypervibe Inc. pswanson@steinhilberswanson.com,
                                 hsaladin@steinhilberswanson.com;9572849420@filings.docketbird.com


TOTAL: 3




                              Case 20-27367-gmh              Doc 8        Filed 11/14/20               Page 154 of 156
Information to identify the case:
Debtor
               Hypervibe, Inc.                                                                  EIN 39−1741497
               Name


United States Bankruptcy Court Eastern District of Wisconsin                                    Date case filed for chapter 7 11/10/20
Case number: 20−27367−gmh

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                            12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                       Hypervibe, Inc.

2. All other names used in the
   last 8 years
3. Address                                  2065 American Dr.
                                            Ste. A
                                            Neenah, WI 54956

4. Debtor's attorney                        Paul G. Swanson                                               Contact phone 920−235−6690
                                            Steinhilber Swanson LLP
   Name and address                         107 Church Avenue                                             Email: pswanson@steinhilberswanson.com
                                            P.O. Box 617
                                            Oshkosh, WI 54903−0617

5. Bankruptcy trustee                       Larry H. Liebzeit                                                    Contact phone 920−739−6307
                                            4650 West Spencer Street
   Name and address                         Appleton, WI 54914

6. Bankruptcy clerk's office                Room 126, U.S. Courthouse                                            Office Hours: Monday through
                                            517 East Wisconsin Avenue                                            Friday, 8:30 A.M. until 4:30 P.M.,
   Documents in this case may be            Milwaukee, WI 53202−4581
   filed at this address. You may                                                                                except legal holidays.
   inspect all records filed in this case                                                                        Contact phone (414) 297−3291
   at this office or online at
   www.pacer.gov.                                                                                                Date: 11/12/20

6. Meeting of creditors                     December 16, 2020 at 11:30 AM                                        Trustee: Larry H. Liebzeit
                                                                                                                 Call in number: 866−581−7127
   Debtors must attend the meeting to BY TELEPHONE                                                               Passcode: 2088299
   be questioned under oath. In a
   joint case, both spouses must      The meeting may be continued or adjourned to a later date. If
   attend. Creditors may attend, but  so, the date will be on the court docket.
   are not required to do so.
Debtor attorneys will be responsible for verifying both the debtors' photo ID and the debtors' social security number on the record. If you are a
  pro se debtor who appears by telephone, the trustee may require that you appear at a continued meeting in order to present your proof of
             identification and social security number and to affirm that you were the one who testified at the telephonic meeting.

8. Proof of claim                           No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
   Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
   claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
   to do so.

9. Creditors with a foreign                 If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                  extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                            any questions about your rights in this case.




                       Case 20-27367-gmh                        Doc 8          Filed 11/14/20                 Page 155 of 156
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline   page 1




                     Case 20-27367-gmh                  Doc 8        Filed 11/14/20              Page 156 of 156
